Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 1 of 336 Page ID
                                  #:7398




                                 Exhibit D-1
                                  Page 874
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 2 of 336 Page ID
                                  #:7399




                                 Exhibit D-1
                                  Page 875
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 3 of 336 Page ID
                                  #:7400




                                 Exhibit D-1
                                  Page 876
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 4 of 336 Page ID
                                  #:7401




                              ............................................................................................................ 5



                              ............................................................................................................ 5




                                   Exhibit D-1
                                    Page 877
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 5 of 336 Page ID
                                  #:7402




                                 Exhibit D-1
                                  Page 878
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 6 of 336 Page ID
                                  #:7403




                                 Exhibit D-1
                                  Page 879
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 7 of 336 Page ID
                                  #:7404




                                 Exhibit D-1
                                  Page 880
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 8 of 336 Page ID
                                  #:7405




                                 Exhibit D-1
                                  Page 881
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 9 of 336 Page ID
                                  #:7406




                                 Exhibit D-1
                                  Page 882
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 10 of 336 Page ID
                                   #:7407




                                 Exhibit D-1
                                  Page 883
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 11 of 336 Page ID
                                   #:7408




                                 Exhibit D-1
                                  Page 884
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 12 of 336 Page ID
                                   #:7409




                                 Exhibit D-1
                                  Page 885
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 13 of 336 Page ID
                                   #:7410




                                 Exhibit D-1
                                  Page 886
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 14 of 336 Page ID
                                   #:7411




                                 Exhibit D-1
                                  Page 887
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 15 of 336 Page ID
                                   #:7412




                                 Exhibit D-1
                                  Page 888
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 16 of 336 Page ID
                                   #:7413




                                 Exhibit D-1
                                  Page 889
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 17 of 336 Page ID
                                   #:7414




      o


      o
      o


      o




                                 Exhibit D-1
                                  Page 890
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 18 of 336 Page ID
                                   #:7415




                                 Exhibit D-1
                                  Page 891
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 19 of 336 Page ID
                                   #:7416




                                 Exhibit D-1
                                  Page 892
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 20 of 336 Page ID
                                   #:7417




                                 Exhibit D-1
                                  Page 893
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 21 of 336 Page ID
                                   #:7418




                                 Exhibit D-1
                                  Page 894
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 22 of 336 Page ID
                                   #:7419




                                 Exhibit D-1
                                  Page 895
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 23 of 336 Page ID
                                   #:7420




        3.2.3.1   TMDL Alternatives and Category 4b




                                   Exhibit D-1
                                    Page 896
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 24 of 336 Page ID
                                   #:7421




        3.2.3.2   Qualifying Sediment Funds Locations and Class Members




                                   Exhibit D-1
                                    Page 897
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 25 of 336 Page ID
                                   #:7422




                                 Exhibit D-1
                                  Page 898
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 26 of 336 Page ID
                                   #:7423




                         PCB Delineation Sampling Doors and Windows
      Replacement Project



                     Public Health Statement Polychlorinated Biphenyls (PCBs)
                                                  Polychlorinated Biphenyls
      (PCBs) in General Consumer Products


                 Environmental Science and Pollution Research




      PCBs in Caulk Project: Estimated Stock in Currently Standing Buildings in a San
      Francisco Bay Study Area and Releases to Stormwater during Renovation and
      Demolition


                                  Environment International
                  2016 Comprehensive Plan to Reduce Polychlorinated Biphenyls
      (PCBs) in the Spokane River.



                                                         Environmental Management



                                                       Environmental Health
      Perspectives



                                                 Technical Report TR-
      NAVFAC EXWC-EV-1302 a Handbook for Determining the Sources of PCB
      Contamination in Sediments




                                     Exhibit D-1
                                      Page 899
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 27 of 336 Page ID
                                   #:7424


                                                                 Sediment Quality
      Guidelines developed for the National Status and Trends Program




                                                                   Health Advisory
      and Guidelines for Eating Fish from San Diego Bay (San Diego County)




                             California Regional Water Quality Control Board San
      Francisco Bay Region Municipal Regional Stormwater NPDES Permit Order No.
      R2-2015-0049 NPDES Permit No. CAS612008




                                                          First Draft Work Plan
         Coordinated Response to EPA Regarding the Remand from Judge Rothstein.




                                                               National
      Recommended Water Quality Criteria: 2002




                                    Exhibit D-1
                                     Page 900
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 28 of 336 Page ID
                                   #:7425



                                  Federal Register
         Spokane Tribe of Indians Surface Water Quality Standards




                                                           National Pollutant
      Discharge Elimination System (NPDES)



                                       Overview of Identifying and Restoring
      Impaired Waters under Section 303(d) of the CWA




                                    Exhibit D-1
                                     Page 901
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 29 of 336 Page ID
                                   #:7426




                                           Appendix A - CV of
                                           J. Michael Trapp




                                 Exhibit D-1
                                  Page 902
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 30 of 336 Page ID
                                   #:7427




 Curriculum Vitae                                                               5050 Avenida Encina, Suite 260

 John Michael Trapp, Ph.D.                                                      Carlsbad, CA 92008
 Project Manager                                                                Tel. (760) 476-9193

 Education                                                                      Web: https://www.mbakerintl.com/

 Ph.D.   Marine Science and Water Quality, University of Miami, 2009
 M.S.    Chemistry, University of Miami, 2003
 B.S.    Biology and Chemistry, Florida Southern College, 2000

 Professional Experience
 Dr. Michael Trapp has extensive experience in environmental monitoring, sampling, chemical analysis, water quality
 data reporting, and over 18 years of experience in the field of stormwater during which he cultivated a vast working
 knowledge of regulation and policy. He has been responsible for the development and management of projects to
 meet local and regional water quality needs, and has supervised and trained technicians, undergraduates, and
 graduate students in regulatory laboratory and field quality control practices.

                                              r related sciences has resulted in numerous conference presentations
 and peer reviewed publications. As a result, he has been invited to lead multiple workshops on stormwater and
 monitoring at national and regional conferences.

 Experience
 Dr. Michael Trapp has acted as the Contract Manager, Project Manager (PM), Quality Assurance (QA) Manager, Chief
 Scientist, and/or Principal Review for the following ongoing or recent projects:

 Stormwater Regulatory Support
         Permit and Time Schedule Order Compliance Support for Metal Discharges - Southern California Edison
         Company
         San Onofre Nuclear Generating Station Permit Renewal - Southern California Edison Company
         Industrial General Permit Tenant Outreach California Industrial General Permit and Municipal Separate
         Storm Sewer System Requirements - Port of Los Angeles
         Los Peñasquitos Watershed Master Plan City of San Diego
         La Pata Avenue Gap Closure Water Quality Management Plan - Orange County
         Trash Amendments Phase 1 Baseline Study Work Plan and Watershed Protection Program - San Diego
         County
         Total Maximum Daily Loads Development, Technical Feasibility of Implementation Plans, Liability
         Assessment, and Technical Report Review - Caltrans
         National Pollutant Discharge Elimination System Phase II Stormwater Regulation Caltrans

                                                   Exhibit D-1
                                                    Page 903
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 31 of 336 Page ID
                                   #:7428




       Municipal Separate Storm Sewer Systems Municipal Permit Assistance Caltrans
       Stormwater Policy and Permit Support Services, Annual Stormwater Program Reporting Caltrans
       State Parks Dust Control and Treatment Services - California Department of Parks and Recreation
       State Parks Surface Water and National Pollutant Discharge Elimination System Support Services -
       California Department of Parks and Recreation
       Peer Review and Professional Advising Caltrans
       Facility Pollution Prevention Plans Caltrans
       Municipal Waterways Maintenance Plan Support City of San Diego
       Channel Maintenance Program City of San Diego
       Watershed Assessment Management Plan Support City of San Diego
       Stormwater Maintenance Program City of San Diego
       Miramar Landfill Stormwater Implementation Plan City of San Diego
       Stormwater Standards Manual Update City of San Diego
       City Wide Pipe Assessment and Repair Support - City of San Diego
       Street Sweeping and Aerial Deposition Research - City of San Diego
       Street Sweeping Update to the Union City Best Management Practices Street Sweeping Program City of
       Union City
       Alternative Compliance Program - City of San Diego
       Port of San Diego Trash Amendment Support - San Diego Unified Port District
       Stormwater Permit Implementation Orange County
       Aerial Deposition Research - Port of Los Angeles
       Street Sweeping Research - Port of Los Angeles
       Water Quality Improvement Program - Port of Los Angeles
       Big Creek Powerhouse No. 1 Wastewater Treatment Plant Waste Discharge Requirements Permit -
       Southern California Edison Company

 Environmental Monitoring
       Assessment of Discharges of Contaminated Sediments into San Diego Bay - City of San Diego Economic
       Development.
                Campbell Shipyard Sediment Support and Monitoring - City of San Diego
                Tenth Avenue Marine Terminal Sediment Support and Monitoring - City of San Diego
                LHE Sediment Support and Monitoring - City of San Diego
                Continental Maritime Sediment Support and Monitoring - City of San Diego
       Monitoring and Assessment of Contaminated Sediment into San Diego Bay - Caltrans
       Areas of Special Biological Significance Monitoring, Six Caltrans Districts Statewide - Caltrans

                                                 Exhibit D-1
                                                  Page 904
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 32 of 336 Page ID
                                   #:7429




      Wet Weather Municipal Separate Storm Sewer System National Pollutant Discharge Elimination System
      Outfall Monitoring - Port of Long Beach
      Malibu Creek Watershed Enhanced Watershed Management Program and Coordinated Integrated
      Monitoring Plan - Confidential Client
      Southern California Monitoring Coalition Low Impact Development Best Management Practices
      Effectiveness Study - San Bernardino County
      San Diego Regional Bacteria Reference Beach Special Study - Orange County
      Allied Garden Rain, Garden Best Management Practices Effectiveness Assessment, Water Quality
      Monitoring - City of San Diego Economic Development
      Cabrillo Heights Rain Garden Best Management Practices Effectiveness Assessment and Water Quality
      Monitoring - City of San Diego Economic Development
      La Pata Avenue Gap Closure Best Management Practices Effectiveness Monitoring Orange County Public
      Works
      Camino Del Rio Best Management Practices Effectiveness Monitoring City of San Clemente
      Staff Augmentation for Dry Weather Monitoring - Orange County Public Works
      Logan Heights Low Impact Development Design - City of San Diego
      Naval Training Center Boat Channel Phase III Sediment City of San Diego
      Bacterial Total Maximum Daily Load Support - City of San Diego
      Jurisdictional Runoff Management Plan Annual Reporting - City of San Diego
      San Diego Unified Port District Best Management Practices Monitoring - San Diego Unified Port District
      Santa Ysabel and Santa Maria Creeks Nutrient Loading Study County of San Diego
      Chesapeake Bay Total Maximum Daily Load Action Plan for Navy Installations US Navy/NAVFAC
      Multimedia Environmental Compliance Support US Navy/NAVFAC
      Stormwater Planning and Logistics Services - US Navy/NAVFAC
      Ocean Hills Country Club Groundwater Discharge Permitting - Ocean Hills Country Club Homeowners
      Association
      Ocean Beach Rain Events Monitoring - San Diego County
      Salt Lake City Stormwater Program Support - Utah Department of Transportation
      Piru Stormwater Capture Monitoring - Ventura County
      Water Quality Monitoring - City of San Diego Economic Development




                                               Exhibit D-1
                                                Page 905
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 33 of 336 Page ID
                                   #:7430




 Expert Witness Experience
 Dr. Michael Trapp has given expert witness testimony in the case of City of San Diego v. Monsanto, et al.

 Past Project Experience
         Surf Monitoring for Regulatory Fecal Indicator Bacteria at Myrtle Beach and North Myrtle Beach, South
         Carolina
         Design, Construction, and Monitoring for Long Bay Hypoxia Consortium, Myrtle Beach and North Myrtle
         Beach, Horry County, Surfside, and Georgetown, South Carolina.
         Waccamaw River Ambient Water Quality Monitoring Program, Horry and Georgetown Counties, South
         Carolina.
         Development of a Pilot Investigative Approach to Remediate Bacterial Source Impairments Along the
         Grand Strand.
         Development of A Multi-Tracer Microbial Source Tracking Protocol Centering Around Host Specific QPCR
         Genetic Markers, Planning Assistance to States, Horry and Georgetown Counties, South Carolina - U.S.
         Army Core of Engineers.
         Development/Adoption of Microbial Source Tracking and Stormwater Management Tools To Remediate
         Bacterial Source Impairments Along the Grand Strand - Grand Strand, South Carolina Communities and
         USACE.
         National Oceanic and Atmospheric Administration National Estuarine Research Reserve System Science
         Collaborative -
         Strand of South Carolina: Impacts of Land Use and Stormwater Runoff, Horry and Georgetown Counties,
         South Carolina.
         Multi-Disciplinary Watershed Bacteria Source Tracking, Briarcliff Acres, South Carolina.
         GEOTraces Aerosol inter-comparison, Miami, Florida.
         BarDEx. II Barbados Dust Experiment, Barbados, West Indies.
         BarDEx. I Barbados Dust Experiment, Barbados, West Indies.
         P16 North, Global Ocean Repeat Hydrography Study, Tahiti, French Polynesia, Honolulu, Hawaii
         Florida Bay Carbonate and Trace Metal Study, Florida Keys.
         Bahamas Banks Carbonate and Whiting Study, Big Bahamas Banks, Bahamas.
         A16S Global Ocean Repeat Hydrography Study - Punta Arenas, Chile, Fortaleza, Brazil.
         A16N Cruise Global Ocean Repeat Hydrographic Study, Madeira, Portugal, Natal Brazil.
         Bahamas Banks Carbonate and Whiting Study, Big Bahamas Banks, Bahamas.

 Professional History
 Michael Baker International, Project Manager, 2014-Present

 Coastal Carolina University, Laboratory Director, Environmental Quality Lab, 2010-2014

                                                   Exhibit D-1
                                                    Page 906
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 34 of 336 Page ID
                                   #:7431




U.S. Environmental Protection Agency, SCEP Chemist, 2009- 2010, National Enforcement and Investigation Center

University of Miami, Graduate Research Associate, 2002 2009

Chemist Novartis / Cardinal, 2000-2002

Honors and Awards
Key to the City of New Port Richey, Florida - Community Service

Maytag Fellowship in Chemistry, University of Miami

SCEP Internship EPA National Investigation and Enforcement Center

Publications, Presentations                     and        Public       Outreach/Technical                Advising
Presentations
J.M. Trapp; F.J. Millero; J.M. Prospero. Trace metal deposition and iron solubility and speciation in tropical and
subtropical precipitation. Marine Chemistry. (In Preparation 2013).

J.M. Trapp; A. Dimkovikj. Empirical Relationships Between qPCR Based Host Specific Assays and Regulatory Fecal
Indicator Bacteria in Fecal Matter. Env. Microbiology (In Preparation 2013).

M.K. Curtis & J.M. Trapp. An investigation into the prevalence and quantification of Escherichia coli in drainage basin
sediments and their role as a source of FIB entering Withers Swash, Myrtle Beach, SC, Env Microbiology. (2013).

J.M. Trapp, and S. Libes, E.J. Burge, J. Wood. Use of Host Specific Microbial Source Tracking Data to Direct Point and
Nonpoint Source Watershed Remediation Efforts. Proceeding of StormCon 2013, Aug 19-22, 2013. Myrtle Beach, SC
USA. (2013)

L.M. Zamora1, J.M. Prospero, D.A. Hansell, J.M. Trapp, Atmospheric P deposition to the subtropical North Atlantic:
sources, properties, and relationship to N deposition. Journal of Geophysical Research-Atmospheres. (2012). DOI:
10.1002/jgrd.50187

J.M. Trapp, S. Libes, E. Burge. Application of qPCR Technologies in Stormwater Source Tracking and Determination
of Host Contributions of Fecal Indicator Bacteria. Proceedings of the 2012 South Carolina Water Resources
Conference, October 10-11, 2012, at the Columbia Metropolitan Convention Center. (2012)

S. Libes, J.M. Trapp, S.K. Kindelberger, and D. Doremus (2012) Long Bay Hypoxia Monitoring Consortium.
Proceedings of the 2012 South Carolina Water Resources Conference, October 10-11, 2012, at the Columbia
Metropolitan Convention Center. (2012)

J.M. Trapp, E. Burge, S. Libes, and A. Sturgeon; Use of qPCR Technologies in Stormwater Regulatory Quantification
and Watershed Source Tracking of Fecal Indicator Bacteria. Proceeding of the South Carolina Environmental
Conference, 9pp., March 10-14, 2012. Myrtle Beach, SC USA. (2012)

L.M. Zamora, J.M. Prospero, D.A. Hansell, J.M. Trapp, A. Landolfi, A. Oschlies, F. Dentener Phosphorus stress induced
by atmospheric deposition to the surface waters of the subtropical North Atlantic, SOLAS Newsletter, 13: 34-36,
www.solas-int.org/news/newsletter/files/Issue13readonscreen.pdf. (2011).

                                                    Exhibit D-1
                                                     Page 907
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 35 of 336 Page ID
                                   #:7432




 E. Breitbarth, E.P. Achterberg, M.V. Ardelan, A.R. Michael Baker, E. Bucciarelli, F. Chever, P.L. Croot, S. Duggen, M.
 Gledhill, M. Hassell, C. Hassler, L.J. Hoffmann, K.A. Hunter1, D.A. Hutchins, J. Ingri, T. Jickells, M.C. Lohan, M.C.
 Nielsdottir, G. Sarthou, V. Schoemann, J.M. Trapp, D.R. Turner, and Y. Ye. Iron biogeochemistry across marine
 systems at changing times conclusions from the workshop held in Gothenburg, Sweden                          May 2008).
 Biogeosciences.(2010).

 Trapp, J.M., F.J. Millero, and J.M. Prospero. Trends in the solubility of iron in dust dominated aerosols in the
 equatorial Atlantic trade winds: Importance of iron speciation and sources, Geochem. Geophys. Geosyst., 11,
 Q03014, doi:10.1029/2009GC002651. (2010).

 J.M. Trapp, J. Prospero, F.J. Millero. Temporal Variability of the Elemental Composition of African Dust Measured in
 Trade Wind Aerosols at Barbados and Miami. Marine Chemistry. doi:10.1016/j.marchem.2008.10.004 (2008),

 J.M. Trapp, F.J. Millero. The Oxidation of Iron (II) with Oxygen in NaCl Brines. Journal of Solution Chemistry. DOI
 10.1007/s10953 007 9192 8 (2007).

 J.M. Trapp, and S. Libes, E.J. Burge. Withers Swash Microbial Source Tracking Program. QAPP. 78p. US ACoE. (2012).

 E. Burge, J.M. Trapp, S. Libes. Report for Task 1: Genotypic tracer development. Planning Assistance to States Project:
 Stormwater Management Planning: Development of a Pilot Investigative Approach to Remediate Bacterial Source
 Impairments along the Grand Strand (2012)

 J.M. Trapp. Waccamaw River Water Quality Monitoring Program QAPP. 58p. SC DHEC. (2011).

 F.J. Millero, T. Graham, M. Chanson, J.M. Trapp, B. West, P. Gibson and D.Pierrot, Global Ocean Repeat Hydrography
 Study: pH and Total Alkalinity Measurements in the North Pacific P16N February March 2006, University of Miami
 Technical Report, RSMAS 2006 02, 50 pp. (2006).

 F.J. Millero, T. Graham, M. Chanson, W. Hiscock, J.M. Trapp and D. Pierrot, Global Ocean Repeat Hydrography Study:
 pH and Total Alkalinity Measurements in the South Atlantic A16S January February 2005, University of Miami
 Technical Report, No. RSMAS 2005 04. (2005).

 F.J. Millero, T. Graham, X. Zhu, W. Hiscock, J.M. Trapp, D. Valdes and V. Koehler, Global Ocean Repeat Hydrographic
 Study: pH and Total Alkalinity Measurements in the North Atlantic (A16N Cruise June August 2003), University of
 Miami Technical Report, No. RSMAS 2004 05. (2004).

 J. M Trapp. Application of Host Specific Tracers to Microbial Source Tracking Programs in Tidal Creek watersheds
 and Stormwater Drainage Basins. 12th Annual Headwaters to Ocean (H2O) May 27 29, 2014, San Diego, CA. Invited
 Speaker.

 Libes, S., E.J. Burge, J.M. Trapp. Building local capacity for microbial source tracking in the Myrtle Beach Urbanized
 Area. 2014 Water Microbiology Conference: Microbial contaminants from watersheds to human exposure. May 5 7
 2014, Chapel Hill, NC. Oral presentation.

 Dimkovikj A., J.M. Trapp. A Comparison of the Relationship Between Regulatory Fecal Indicator Bacteria and Host
 Specific Genetic qPCR markers in Common Fecal Pollution. Poster presentation.



                                                     Exhibit D-1
                                                      Page 908
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 36 of 336 Page ID
                                   #:7433




Burge, E.J., J. M Trapp, S.M. Libes, and J. Wood. Development of a collaborative tool for identification of fecal
bacteria sources in coastal waters. 22nd Biennial Conference of the Coastal and Estuarine Research Federation.
November 3 7 2013 San Diego, CA. Oral presentation.

 J.M. Trapp, and S. Libes, E.J. Burge, J. Wood. Use of Host Specific Microbial Source Tracking Data to Direct Point and
 Nonpoint Source Watershed Remediation Efforts. StormCon 2013, Aug 19 22 2013. Myrtle Beach, SC USA. Oral
 presentation.

 J.M. Trapp. How the Myrtle Beach Urbanized Area Used its Collaborative Education Outreach Program to Develop
 Water Quality Monitoring to Meet NPDES Phase II Stormwater Requirements Multiple Tracer Microbial Source
 StormCon 2013, Aug 19 22 2013. Myrtle Beach, SC USA. Oral presentation and panel discussion.

 M.K. Curtis, and J.M. Trapp Examining drainage basin sediments as an additional source of microbial contamination
 within the Withers Swash drainage basin, Myrtle Beach, SC. South Carolina Environmental Conference. March 10
 12, 2013. Myrtle Beach, SC. Oral presentation.

 J.M. Trapp, S. Libes, E.J. Burge, J. Wood and S. Adera. Use of Host Specific Fecal Indicator Bacteria Microbial Source
 Tracking Data to Suggest Remediation Efforts in Withers Swash, Myrtle Beach, SC. South Carolina Environmental
 Conference. March 10 12, 2013. Myrtle Beach, SC. Oral presentation.

 S.A. Kindelberger, D.R. Doremus, S.M. Libes, J.M Trapp. New Approaches to Terrestrial based Ocean Monitoring
 Platforms. ASLO 2013 Aquatic Sciences Meeting. 17 22 February 2013. New Orleans, Louisiana. Oral presentation.

 Mickey, R.C., Xu, K, Libes, S., Trapp, J.M. A Study of Resuspended Material Along Sediment Water Iinterface on the
 Texas Louisiana Continental Shelf Using Gust Erosion Microcosm System. ASLO 2013 Aquatic Sciences Meeting. 17
 22 February 2013. New Orleans, Louisiana. Oral presentation.

 J.M. Trapp, S. Libes, E. Burge. Application of qPCR Technologies in Stormwater Source Tracking and Determination
 of Host Contributions of Fecal Indicator Bacteria. Proceedings of the 2012 South Carolina Water Resources
 Conference, October 10 11, 2012, at the Columbia Metropolitan Convention Center. Oral presentation.

 M.K. Curtis, J.M. Trapp An investigation into the prevalence, quantity, and survival of Escherichia coli in stormwater
 basin sediments of Withers Swash Myrtle Beach, SC. Proceedings of the 2012 South Carolina Water Resources
 Conference, October 10 11, 2012, at the Columbia Metropolitan Convention Center. Poster presentation.

 S. Libes, J.M. Trapp, S.K. Kindelberger, and D. Doremus. Long Bay Hypoxia Monitoring Consortium. Proceedings of
 the 2012 South Carolina Water Resources Conference, October 10 11, 2012, at the Columbia Metropolitan
 Convention Center. Oral presentation.

 S. Libes, J.M. Trapp, and S. Kindelberger. Deployment of Data Sondes from Fishing Piers To Monitor Nearshore
 Hypoxia in Long Bay, South Carolina. 2012 National Water Quality Monitoring Conference. April 30 May 4 2012.
 Portland, Oregon. Oral presentation.

 J.M. Trapp, E. Burge, S. Libes, and A. Sturgeon; Use of qPCR Technologies in Stormwater Regulatory Quantification
 and Watershed Source Tracking of Fecal Indicator Bacteria, South Carolina Environmental Conference, March 10 14
 2012. Myrtle Beach, SC USA. Oral presentation.

 J.M. Trapp, S. Libes, and S. Kindelberger. Nearshore Hypoxia in the Coastal Waters of Long Bay, South Carolina;
 TOS/ASLO/AGU Ocean Sciences Meeting, February 20 24 2012., Salt Lake City, UT, USA. Poster presentation.

                                                     Exhibit D-1
                                                      Page 909
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 37 of 336 Page ID
                                   #:7434




 J.M. Trapp, S. Libes; Building a Water Quality Consortium in the Grand Strand of Northeastern South Carolina and
 South Eastern North Carolina; Oral presentation, TOS/ASLO/AGU Ocean Sciences Meeting, February 20 24 2012.,
 Salt Lake City, UT, USA. Oral presentation.

 L.M. Zamora, D.A. Hansell, J.M. Prospero, and J.M. Trapp; Atmospheric Phosphorus Deposition to the Subtropical
 North Atlantic: Sources, Properties, and Relationship to Nitrogen Deposition; ASLO Aquatic Sciences Meeting, 13 18
 February 2011, San Juan, Puerto Rico, USA. Oral presentation.

 R. Karkowski, S.M. Libes, J.M. Trapp ; A Multi Disciplinary Watershed Based Approach to Bacteria Source Tracking
 Within the Grand Strand of South Carolina. SC Water Resources Conference. Columbia, SC. October, 2010. Oral
 presentation.

 K. Semon, V. Paul, M. Clementz, J.M. Trapp, L. A. Hayek. Tracing Sources and Patterns in Cyanobacteria Bloom
 Impacts on Belizean and South Florida. Benthic Communities. 38 the annual Benthic Ecology Meeting. Corpus Christi,
 TX. March 4 7, 2009. Oral presentation.

 J.M. Trapp, J. Prospero, F.J. Millero. Factors effecting iron solubility and speciation in aerosols collected in Barbados
 on summer trade winds. Marine iron biogeochemistry across marine systems at changing times Workshop.
 University of Gothenburg, Sweden. 14 16 May 2008. Poster presentation.

 K. Semon, V. Paul, M Clementz, J.M. Trapp, K. Arthur. Evaluation of Biotic and Abiotic Factors that Facilitate and
 Maintain Cyanobacteria Blooms and Phase Shifts in Coral Communities. The 11th International Coral Reef
 Symposium, Fort Lauderdale, Florida, July 7 11, 2008. Oral presentation.

 J.M. Trapp, F.J. Millero, J. Prospero. Trace metal concentration in Trade Wind aerosols collected over Barbados and
 Miami. 2007. Eos Trans. AGU, 88(52), Fall Meeting. San Francisco, CA USA December 2007. Poster presentation.

 J.M. Trapp, F.J. Millero. The oxidation of Iron(II) with oxygen in NaCl brines. ACS, Chemical Science Symposium. Nova
 Southeastern University, Fort Lauderdale 2005. Poster presentation.

 J.M. Trapp. Sources and Factors affecting aerosol Nutrient and Trace Metal Deposition. Invited Speaker: Smithsonian
 Institute, Marine Science Network. Ft Pierce, FL. March 13, 2009.

 J.M. Trapp. Atmospheric Aerosols: Production, Transport, and Deposition. Invited speaker: Chemistry Lecture Series.
 Humboldt State University, February 1, 2008

 J.M. Trapp. Interview. WMBF & WPDE. Deployment of hypoxia water quality sensors at Cherry Grove Pier. North
 Myrtle Beach, SC July, 2012

 J.M Trapp, Libes, S., E. Burge. Preliminary and Ongoing Microbial Source tracking results from Wither Swash Myrtle
 Beach, SC. US ACOE Stakeholders meeting. August, 1 2012.

 Libes, S., J.M. Trapp. Source Tracking of Pollutant Bacteria using qPCR: Preliminary findings & Projects
 underway. Invited presentation. Horry County Stormwater Advisory Board May 29 2012 Conway, SC.

 J.M Trapp, Libes, S., Source Tracking of Pollutant Bacteria using qPCR: Preliminary findings & Projects underway.
 Invited presentation. Coastal Waccamaw Stormwater Education Consortium. June 9, 2011, Conway, SC.


                                                      Exhibit D-1
                                                       Page 910
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 38 of 336 Page ID
                                   #:7435




 Libes, S., E. Burge, and J.M. Trapp Development of genotypic tracers of pollutogen sources for northeastern South
 Carolina. Invited presentation to Horry County Stormwater Advisory Board, April 26, 2011, Conway, SC

 J.M. Trapp. Update on Regulatory FIB change from Fecal Coliforms to e. coli. Invited presentation. Coastal
 Waccamaw Stormwater Education Consortium. December 8, 2010, Conway, SC.

 Teaching Experience
          Lecturer of Marine Science, Coastal Carolina University, 2010- 2014
          Graduate Student / Teaching Assistant, University of Miami, 2002-2010
          Adjunct Professor, Miami Dade College, 2004 2007

 Specialized Experience

          Strand of South Carolina: Impacts of land use and Stormwater runoff. Myrtle Beach, SC, September 2010-
          December 2013.
          Multi-Disciplinary Watershed Bacteria Source Tracking. Briarcliff Acres, SC, 2010
          GEOTraces, Aerosol Inter-comparison, Miami, Florida, September 2008.
          BarDEx. Barbados Dust Experiment. Barbados, West Indies. July September 2008.
          BarDEx. Barbados Dust Experiment. Barbados, West Indies. August September 2007.
          P16 North, Global Ocean Repeat Hydrography Study. Tahiti, French Polynesia Honolulu, Hawaii.
          February - March 2006,
          Florida Bay Carbonate and Trace Metal Study. Florida Keys. August 2005
          Bahamas Banks Carbonate and Whiting Study. Big Bahamas Banks, Bahamas. May 2005
          A16S Global Ocean Repeat Hydrography Study, Punta Arenas, Chile Fortaleza. Brazil. January February
          2005
          A16N Cruise Global Ocean Repeat Hydrographic Study. Madeira, Portugal Natal Brazil. June - August
          2003
          Bahamas Banks Carbonate and Whiting Study. Big Bahamas Banks, Bahamas. May 2003

 Professional Affiliations
 American Chemical Society (ACS)

 American Geophysical Union (AGU)

 California Stormwater Quality Association (CASQA)

 Lambda Chi Alpha Fraternity

 Sigma Xi Scientific Research Society

 Water Environment Federation (WEF)

                                                    Exhibit D-1
                                                     Page 911
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 39 of 336 Page ID
                                   #:7436




                                      Appendix B - Fee Rate




                                 Exhibit D-1
                                  Page 912
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 40 of 336 Page ID
                                   #:7437




                                DEPOSITION AND TRIAL TESTIMONY RATE

                              Effective January 2017 through December 2020



                                expert activities shall be charged at $300 per hour




                                   Exhibit D-1
                                    Page 913
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 41 of 336 Page ID
                                   #:7438




                                 Exhibit D-1
                                  Page 914
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 42 of 336 Page ID
                                   #:7439




                           Appendix C




                                 Exhibit D-1
                                  Page 915
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 43 of 336 Page ID
                                   #:7440




  Appendix C - US EPA 303(d) waterbodies impaired by PCBs
   State   Waterbody ID                Waterbody Name                           Region
   AL      AL03150106-0514-100         Choccolocco Creek
   AL      AL03150106-0603-111         Coosa River (Logan Martin Lake)
   AL      AL03150106-0603-112         Coosa River (Logan Martin Lake)
   AL      AL03150106-0803-100         Coosa River (Logan Martin Lake)
   AL      AL03150106-0204-101         Coosa River (Lake Neely Henry)
   AL      AL03150106-0204-102         Coosa River (Lake Neely Henry)
   AL      AL03150107-0503-110         Coosa River (Lay Lake)
   AL      AL03150106-0810-102         Coosa River (Lay Lake)
   AL      AL03150107-0301-102         Coosa River (Lay Lake)
   AL      AL03150106-0507-102         Choccolocco Creek
   CA      CAE5100000020041005163014   DELTA WATERWAYS (NORTHERN PORTION)       CENTRAL VALLEY
           CAB110000002002010817362
   CA      6                           EUREKA PLAIN HU, HUMBOLDT BAY            NORTH COAST
           CAB203120101998121717170
   CA      7                           SAN FRANCISCO BAY, CENTRAL               SAN FRANCISCO BAY
           CAB206100101998092810094
   CA      5                           SAN PABLO BAY                            SAN FRANCISCO BAY
           CAB207100202001101713505
   CA      5                           SUISUN BAY                               SAN FRANCISCO BAY
           CAB801110001999030810195
   CA      6                           ANAHEIM BAY                              SANTA ANA
           CAB801110001999032309525
   CA      4                           HUNTINGTON HARBOUR                       SANTA ANA
           CAB801140001999032214185
   CA      9                           NEWPORT BAY, LOWER                       SANTA ANA
   CA      CAC4031100020050916175043   VENTURA MARINA JETTIES                   LOS ANGELES
   CA      CAC4031100020050920160349   PORT HUENEME PIER                        LOS ANGELES
   CA      CAE2071001019980929134510   SACRAMENTO SAN JOAQUIN DELTA             SAN FRANCISCO BAY
   CA      CAL5181200020020430135809   OROVILLE, LAKE
   CA      CAL8017100019990208151909   BIG BEAR LAKE                            SANTA ANA
                                       SALINAS RIVER (LOWER, ESTUARY TO NEAR
           CAR309110102002100719310    GONZALES RD CROSSING, WATERSHEDS
   CA      2                           30910 AND 30920)                         CENTRAL COAST
           CAR519210001998081314202    AMERICAN RIVER, LOWER (NIMBUS DAM TO
   CA      1                           CONFLUENCE WITH SACRAMENTO RIVER)        CENTRAL VALLEY
                                       NATOMAS EAST MAIN DRAINAGE CANAL
           CAR519210001998081710174    (AKA STEELHEAD CREEK, UPSTREAM OF
   CA      0                           CONFLUENCE WITH ARCADE CREEK)            CENTRAL VALLEY
                                       NATOMAS EAST MAIN DRAINAGE CANAL
           CAR519210002002120915020    (AKA STEELHEAD CREEK, DOWNSTREAM OF
   CA      7                           CONFLUENCE WITH ARCADE CREEK)            CENTRAL VALLEY
                                       FEATHER RIVER, LOWER (LAKE OROVILLE
           CAR519220001998081716105    DAM TO CONFLUENCE WITH SACRAMENTO
   CA      7                           RIVER)                                   CENTRAL VALLEY
           CAR520100001999012614075    SACRAMENTO RIVER (RED BLUFF TO KNIGHTS
   CA      2                           LANDING)
           CAR304120221998082708470
   CA      9                           SAN LORENZO RIVER                        CENTRAL COAST
           CAR305100301998082611515
   CA      2                           PAJARO RIVER                             CENTRAL COAST
   CA      CAL2053005020000304122049   ANDERSON RESERVOIR                       SAN FRANCISCO BAY
   CA      CAL2055003120050519182844   STEVENS CREEK RESERVOIR                  SAN FRANCISCO BAY
   CA      CAL2066001220020129134014   SAN PABLO RESERVOIR                      SAN FRANCISCO BAY




                                          Exhibit D-1
                                           Page 916
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 44 of 336 Page ID
                                   #:7441


  State   Waterbody ID                Waterbody Name                           Region
                                      DELTA WATERWAYS (STOCKTON SHIP
  CA      CAE5440000020021115141407   CHANNEL)                                 CENTRAL VALLEY
                                      NEWPORT BAY, UPPER (ECOLOGICAL
  CA      CAE8011400019990323090803   RESERVE)                                 SANTA ANA
                                      FEATHER RIVER, SOUTH FORK (FROM LITTLE
          CAR518110502002050214371    GRASS VALLEY RESERVOIR TO LAKE
  CA      8                           OROVILLE, BUTTE AND PLUMAS COUNTIES)
          CAR518120002002061014413    FEATHER RIVER, NORTH FORK (BELOW LAKE
  CA      2                           ALMANOR)                                 CENTRAL VALLEY
          CAR719470001999020511141    COACHELLA VALLEY STORM WATER
  CA      5                           CHANNEL                                  COLORADO RIVER BASIN
          CAR723100001999020510294
  CA      8                           NEW RIVER (IMPERIAL COUNTY)              COLORADO RIVER BASIN
          CAR723100001999020515032
  CA      3                           IMPERIAL VALLEY DRAINS                   COLORADO RIVER BASIN
  CA      CAX4041200019990922170849   LAS TUNAS BEACH                          LOS ANGELES
  CA      CAX4041600019990922144015   CARBON BEACH                             LOS ANGELES
  CA      CAX4043500019990923104303   PARADISE COVE BEACH                      LOS ANGELES
                                      LOS ANGELES RIVER ESTUARY (QUEENSWAY
  CA      CAE4051200020020226101749   BAY)                                     LOS ANGELES
          CAB204100101998092513132
  CA      2                           SAN FRANCISCO BAY, LOWER                 SAN FRANCISCO BAY
          CAB205100001998091616483
  CA      9                           SAN FRANCISCO BAY, SOUTH                 SAN FRANCISCO BAY
          CAB405120002000022908210
  CA      7                           LOS ANGELES HARBOR - CONSOLIDATED SLIP   LOS ANGELES
  CA      CAL8023100019990208151100   ELSINORE, LAKE                           SANTA ANA
  CA      CAL2043002420050519181540   DEL VALLE RESERVOIR                      SAN FRANCISCO BAY
          CAR510000002002121011433    SACRAMENTO RIVER (KNIGHTS LANDING TO
  CA      0                           THE DELTA)                               CENTRAL VALLEY
  CA      CAX4041600019990922162849   LA COSTA BEACH                           LOS ANGELES
  CA      CAX4043700019990924083852   TRANCAS BEACH (BROAD BEACH)              LOS ANGELES
  CA      CAX4051100019990923080316   MALAGA COVE BEACH                        LOS ANGELES
  CA      CAX8011400020021003083908   BALBOA BEACH                             SANTA ANA
  CA      CAE2071002019980928134605   CARQUINEZ STRAIT                         SAN FRANCISCO BAY
  CA      CAL2011201220050602211738   SOULAJULE RESERVOIR                      SAN FRANCISCO BAY
  CA      CAL2042003020060515154933   LAKE CHABOT (ALAMEDA CO)                 SAN FRANCISCO BAY
  CA      CAL5154000020000209142817   THERMALITO AFTERBAY
  CA      CAL5154000020000209143205   THERMALITO FOREBAY
  CA      CAX4043100020000312160831   AMARILLO BEACH                           LOS ANGELES
  CA      CAX4043400019990922153218   ESCONDIDO BEACH                          LOS ANGELES
  CA      CAX4043500019990923104958   POINT DUME BEACH                         LOS ANGELES
  CA      CAX4044400019990923074411   NICHOLAS CANYON BEACH                    LOS ANGELES
  CA      CAX4051200019990922141809   CABRILLO BEACH (OUTER)                   LOS ANGELES
                                      DOMINGUEZ CHANNEL ESTUARY (UNLINED
  CA      CAE4051200020050203154519   PORTION BELOW VERMONT AVE)               LOS ANGELES
          CAB203120101998092912055
  CA      9                           RICHARDSON BAY                           SAN FRANCISCO BAY
          CAB405120002005020712213
  CA      3                           LOS ANGELES/LONG BEACH INNER HARBOR      LOS ANGELES
  CA      CAX4041300019990924081553   TOPANGA BEACH                            LOS ANGELES
  CA      CAX4043100019990923130035   PUERCO BEACH                             LOS ANGELES
  CA      CAX4051100019990923124251   PORTUGUESE BEND BEACH                    LOS ANGELES
  CA      CAX4051200019990923110403   POINT FERMIN PARK BEACH                  LOS ANGELES
  CA      CAX4051300020000407104603   CASTLEROCK BEACH                         LOS ANGELES
  CA      CAX8011100019991013153527   HUNTINGTON BEACH STATE PARK              SANTA ANA




                                           Exhibit D-1
                                            Page 917
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 45 of 336 Page ID
                                   #:7442


  State   Waterbody ID                Waterbody Name                              Region
                                      PACIFIC OCEAN SHORELINE, IMPERIAL BEACH
  CA      CAC9101000020050918172745   PIER                                        SAN DIEGO
          CAR403110002000022815091
  CA      0                           RIO DE SANTA CLARA/OXNARD DRAIN NO. 3       LOS ANGELES
  CA      CAX4041500019990922165924   LAS FLORES BEACH                            LOS ANGELES
  CA      CAX4044100019990923134843   ROBERT H. MEYER MEMORIAL BEACH              LOS ANGELES
  CA      CAX4051100019990922154626   FLAT ROCK POINT BEACH AREA                  LOS ANGELES
  CA      CAX4051100019990922172103   LONG POINT BEACH                            LOS ANGELES
  CA      CAX4051100019990924085839   WHITES POINT BEACH                          LOS ANGELES
  CA      CAX4051100019990924093655   ABALONE COVE BEACH                          LOS ANGELES
  CA      CAX8011100019991013160405   SEAL BEACH                                  SANTA ANA
  CA      CAL4055200019980918113803   PUDDINGSTONE RESERVOIR                      LOS ANGELES
  CA      CAC3102402120100404115848   PACIFIC OCEAN AT AVILA BEACH (AVILA PIER)
          CAR723100001999020509302
  CA      3                           ALAMO RIVER                                 COLORADO RIVER BASIN
  CA      CAX4042100019990923084019   MALIBU LAGOON BEACH (SURFRIDER)             LOS ANGELES
  CA      CAX4043600019990924091850   ZUMA BEACH (WESTWARD BEACH)                 LOS ANGELES
  CA      CAX4044100020000301091908   SEA LEVEL BEACH                             LOS ANGELES
  CA      CAX4051100019990922105503   BLUFF COVE BEACH                            LOS ANGELES
  CA      CAX4051200019990923132934   REDONDO BEACH                               LOS ANGELES
          CAB204400102002093015493    CENTRAL BASIN, SAN FRANCISCO (PART OF SF
  CA      7                           BAY, CENTRAL)                               SAN FRANCISCO BAY
  CA      CAX4043100019990922101223   BIG ROCK BEACH                              LOS ANGELES
  CA      CAX4051100019990922164306   INSPIRATION POINT BEACH                     LOS ANGELES
  CA      CAX4051100019990923153531   ROYAL PALMS BEACH                           LOS ANGELES
  CA      CAE2044001020020129151327   MISSION CREEK                               SAN FRANCISCO BAY
                                      OAKLAND INNER HARBOR (PACIFIC DRY-
          CAB204200402002093018415    DOCK YARD 1 SITE, PART OF SF BAY,
  CA      1                           CENTRAL)                                    SAN FRANCISCO BAY
          CAB405180002005020809210    LOS ANGELES/LONG BEACH OUTER HARBOR
  CA      7                           (INSIDE BREAKWATER)                         LOS ANGELES
          CAB405120001999092115174
  CA      0                           SAN PEDRO BAY NEAR/OFF SHORE ZONES          LOS ANGELES
          CAB910100001999021013242
  CA      2                           SAN DIEGO BAY                               SAN DIEGO
  CA      CAL4051501020000228155002   ECHO PARK LAKE                              LOS ANGELES
  CA      CAL4051200020000229084938   MACHADO LAKE (HARBOR PARK LAKE)             LOS ANGELES
  CA      CAT4051200020000229133322   COLORADO LAGOON                             LOS ANGELES
          CAB405180002000022911391
  CA      9                           LOS ANGELES HARBOR - FISH HARBOR            LOS ANGELES
  CA      CAL5154000020080810185534   ROBINSONS RIFFLE POND (BUTTE COUNTY)
  CA      CAL4031100019990203110047   MCGRATH LAKE                                LOS ANGELES
  CA      CAL2073201020050519182313   LAFAYETTE RESERVOIR                         SAN FRANCISCO BAY
          CAB405130001999092116431
  CA      8                           SANTA MONICA BAY OFFSHORE/NEARSHORE         LOS ANGELES
          CAB801140002005020117251
  CA      0                           RHINE CHANNEL                               SANTA ANA
          CAB405120002005020117510    LOS ANGELES HARBOR - INNER CABRILLO
  CA      0                           BEACH AREA                                  LOS ANGELES
          CAB405120002005020710495
  CA      4                           LOS ANGELES HARBOR - CABRILLO MARINA        LOS ANGELES
  CA      CAL2043008020050624182314   SHADOW CLIFFS RESERVOIR                     SAN FRANCISCO BAY
                                      LIS WB INNER - BRIDGEPORT HARBOR,
  CT      CT-W1_001-SB                BRIDGEPORT
                                      LIS CB INNER - HOUSATONIC RIVER (MOUTH),
  CT      CT-C1_019-SB                MILFORD




                                           Exhibit D-1
                                            Page 918
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 46 of 336 Page ID
                                   #:7443



  State   Waterbody ID        Waterbody Name                              Region
  CT      CT4000-00_02        CONNECTICUT RIVER-02
                              LIS EB INNER - CONNECTICUT RIVER
  CT      CT-E1_024-SB        (MOUTH), OLD LYME
                              LIS EB INNER - CONNECTICUT RIVER (LOWER),
  CT      CT-E1_029-SB        ESSEX
  CT      CT3805-00-3-L7_01   VERSAILLES POND (SPRAGUE)
                              LIS CB INNER - NEW HAVEN HARBOR, NEW
  CT      CT-C1_013-SB        HAVEN
  CT      CT-C2_017-SB        LIS CB SHORE - MORRIS COVE, NEW HAVEN
                              LIS EB INNER - CONNECTICUT RIVER (UPPER),
  CT      CT-E1_031-SB        CHESTER
  CT      CT4000-00_03        CONNECTICUT RIVER-03
                              LIS CB INNER - QUINNIPIAC RIVER (MOUTH),
  CT      CT-C1_014-SB        NEW HAVEN
  CT      CT-C1_017           LIS CB INNER - OYSTER RIVER, MILFORD
  CT      CT4000-00_01        CONNECTICUT RIVER-01
  CT      CT5200-00-4-L2_01   HANOVER POND (MERIDEN)
  CT      CT3805-00_02        LITTLE RIVER (SPRAGUE)-02
                              LIS CB SHORE - HOUSATONIC RIVER MOUTH,
  CT      CT-C2_024-SB        STRATFORD
  CT      CT5200-00_03        QUINNIPIAC RIVER-03
  CT      CT5200-00_04        QUINNIPIAC RIVER-04
  CT      CT6100-00_02a       BLACKBERRY RIVER (NORTH CANAAN)-02A         HOUSATONIC RIVER
  CT      CT3805-00-3-L6_01   PAPERMILL POND (SPRAGUE)
                              LIS CB INNER - WEST RIVER (LOWER), WEST
  CT      CT-C1_015-SB        HAVEN
  CT      CT6100-00_02b       BLACKBERRY RIVER (NORTH CANAAN)-02B         HOUSATONIC RIVER
  CT      CT5200-00_05        QUINNIPIAC RIVER-05
  CT      CT7103-00-2-L5_01   PEMBROKE LAKES (BRIDGEPORT)
                              LIS CB SHORE - NEW HAVEN HARBOR (WEST),
  CT      CT-C2_018-SB        WEST HAVEN
  CT      CT6100-00_01        BLACKBERRY RIVER (NORTH CANAAN)-01
                              LIS CB INNER - WEST RIVER (UPPER), WEST
  CT      CT-C1_022           HAVEN
                              LIS WB INNER - BLACK ROCK HARBOR,
  CT      CT-W1_002-SB        BRIDGEPORT
  CT      CT5200-00_06        QUINNIPIAC RIVER-06
  CT      CT-C1_012           LIS CB INNER - MORRIS CREEK, EAST HAVEN
  CT      CT-C1_016           LIS CB INNER - COVE RIVER, WEST HAVEN
                              LIS CB MIDSHORE - NEW HAVEN HARBOR,
  CT      CT-C3_015-SB        NEW HAVEN
  DC      DCPMS00E_03         POTOMAC DC
  DC      DCTCO01L_00         CHESAPEAKE AND OHIO CANAL
  DC      DCTOR01R_00         OXON RUN
  DC      DCTDA01R_00         DALECARLIA TRIBUTARY
  DC      DCPMS00E_01         POTOMAC DC
  DC      DCTFD01R_00         FORT DAVIS TRIBUTARY
  DC      DCANA00E_02         ANACOSTIA DC
  DC      DCRCR00R_01         ROCK CREEK DC
  DC      DCPMS00E_02         POTOMAC DC
  DC      DCTWB00R_02         WATTS BRANCH DC
  DC      DCPWC04E_00         WASHINGTON SHIP CHANNEL
  DC      DCPTB01L_00         TIDAL BASIN
  DC      DCRCR00R_02         ROCK CREEK DC
  DC      DCTBR01R_00         BROAD BRANCH




                                   Exhibit D-1
                                    Page 919
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 47 of 336 Page ID
                                   #:7444



  State   Waterbody ID           Waterbody Name                              Region
  DC      DCTFC01R_00            FORT CHAPLIN RUN
  DC      DCTTX27R_00            TEXAS AVENUE TRIBUTARY
  DC      DCANA00E_01            ANACOSTIA DC
  DC      DCAKL00L_00            KINGMAN LAKE
                                                                             CHRISTINA RIVER
  DE      DE120-004-01_(A)       LOWER CHRISTINA CREEK - MAINSTEM            WATERSHED
                                                                             APPOQUINIMINK RIVER
  DE      DE010-001-02_(A)       APPOQUINIMINK RIVER - FRESH TIDAL           WATERSHED
                                                                             CHESAPEAKE AND
  DE      DE090-001_(A)          CHESAPEAKE AND DELAWARE CANAL               DELAWARE CANAL
                                 LOWER SAINT JONES - OLD LONDON BRIDGE       SAINT JONES RIVER
  DE      DE290-001-01_(A)       TO MOUTH                                    WATERSHED
                                 UPPER SAINT JONES - SILVER LAKE TO OLD      SAINT JONES RIVER
  DE      DE290-001-02_(A)       LEBANON ROAD                                WATERSHED
                                                                             APPOQUINIMINK RIVER
  DE      DE010-001-01_(A)       APPOQUINIMINK RIVER - SALINE TIDAL          WATERSHED
                                                                             SAINT JONES RIVER
  DE      DE290-L02_(A)          SILVER LAKE                                 WATERSHED
                                                                             CHRISTINA RIVER
  DE      DE120-001_(A)          CHRISTINA RIVER - LOWER                     WATERSHED
                                                                             CHRISTINA RIVER
  DE      DE120-002_(A)          CHRISTINA RIVER - MIDDLE                    WATERSHED
                                                                             SAINT JONES RIVER
  DE      DE290-002_(E)          WYOMING MILL POND                           WATERSHED
                                 LITTLE MILL CREEK AND WILOW RUN -           CHRISTINA RIVER
  DE      DE120-007-01_(A)       CHESTNUT RUN TO CHRISTINA RIVE              WATERSHED
                                 RED LION - LOWER FROM ROUTE 13 TO           RED LION CREEK
  DE      DE270-001-01_(A)       MOUTH                                       WATERSHED
                                 LOWER SHELLPOT CREEK - HEAD OF TIDE TO      SHELLPOT CREEK
  DE      DE300-001-01_(A)       MOUTH                                       WATERSHED
                                                                             BRANDYWINE CREEK
  DE      DE040-001_(A)          LOWER BRANDYWINE - MAINSTEM                 WATERSHED
                                 RED CLAY CREEK - PA-DE LINE TO WHITE CLAY   RED CLAY CREEK
  DE      DE260-001_(A)          CREEK                                       WATERSHED
                                                                             APPOQUINIMINK RIVER
  DE      DE010-L02_(A)          SILVER LAKE                                 WATERSHED
                                 UPPER CHRISTINA RIVER - UPPER -             CHRISTINA RIVER
  DE      DE120-003_(A)          MAINSTEM                                    WATERSHED
                                                                             CHRISTINA RIVER
  DE      DE120-L02_(A)          BECKS POND                                  WATERSHED
                                                                             SAINT JONES RIVER
  DE      DE290-L01_(A)          MOORES LAKE                                 WATERSHED
                                                                             CHRISTINA RIVER
  DE      DE120-L01_(A)          SMALLEYS POND                               WATERSHED
  GA      GAR031501020801        Coosawattee River
  GA      GAR031501020811        Coosawattee River
  HI      HI-OAHU-PEARL HARBOR   PEARL HARBOR                                OAHU
  IA      IA 05-PLA-00285-L_0    MCKINLEY LAKE
  IA      IA 06-WEM-00265-L_0    CARTER LAKE
  IA      IA 02-CED-02250-L_0    CEDAR LAKE
  IL      IL_DL 07               KICKAPOO CREEK                              LOWER ILLINOIS
  IL      IL_E 04                SANGAMON RIVER                              LOWER ILLINOIS
  IL      IL_E 24                SANGAMON RIVER                              LOWER ILLINOIS
  IL      IL_GB 11               DUPAGE RIVER                                UPPER ILLINOIS
  IL      IL_GB 16               DUPAGE RIVER                                UPPER ILLINOIS




                                      Exhibit D-1
                                       Page 920
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 48 of 336 Page ID
                                   #:7445



  State   Waterbody ID        Waterbody Name              Region
                                                          UPPER MISSISSIPPI -
  IL      IL_J 36             MISSISSIPPI RIVER           MERAMEC
                                                          UPPER MISSISSIPPI - SKUNK
  IL      IL_M 02             MISSISSIPPI RIVER           - WAPSIPINICON
  IL      ILRTF _RTF          FOX                         UPPER ILLINOIS
  IL      ILRTF _RTQ          GRASS                       UPPER ILLINOIS
  IL      ILRTF _RTR          MARIE (LAKE)                UPPER ILLINOIS
  IL      ILRTF _RTU          PISTAKEE                    UPPER ILLINOIS
  IL      ILPQ02 _PQ 02       KISHWAUKEE RIVER            ROCK RIVER
  IL      ILPQ10 _PQ 13       KISHWAUKEE RIVER            ROCK RIVER
  IL      ILPQ12 _PQ 12       KISHWAUKEE RIVER            ROCK RIVER
  IL      ILPQ14 _PQ 14       KISHWAUKEE RIVER            ROCK RIVER
  IL      ILPQC06 _PQC 05     S. BR. KISHWAUKEE RIVER     ROCK RIVER
  IL      ILPQC06 _PQC 06     S. BR. KISHWAUKEE RIVER     ROCK RIVER
  IL      ILPQC06 _PQC 09     S. BR. KISHWAUKEE RIVER     ROCK RIVER
  IL      ILPQC07_PQC 13      S. BR. KISHWAUKEE RIVER     ROCK RIVER
  IL      ILPW01_PW 02        PECATONICA RIVER            ROCK RIVER
  IL      ILK06 _K 21         MISSISSIPPI RIVER           UPPER MISSISSIPPI - SALT
  IL      ILLDD01_LDD 23      CEDAR CREEK
  IL      ILA31 _A 31         OHIO RIVER                  LOWER OHIO
  IL      ILA33 _A 33         OHIO RIVER                  LOWER OHIO
                                                          UPPER MISSISSIPPI -
  IL      ILA34 _A 34         OHIO RIVER                  MERAMEC
  IL      ILP04 _P 04         ROCK RIVER                  ROCK RIVER
  IL      ILP04 _P 24         ROCK RIVER                  ROCK RIVER
  IL      ILP04 _P 25         ROCK RIVER                  ROCK RIVER
  IL      ILP06 _P 06         ROCK RIVER                  ROCK RIVER
  IL      ILP06 _P 21         ROCK RIVER                  ROCK RIVER
  IL      ILP14 _P 23         ROCK RIVER                  ROCK RIVER
  IL      ILP15 _P 15         ROCK RIVER                  ROCK RIVER
  IL      ILP20 _P 20         ROCK RIVER                  ROCK RIVER
  IL      ILE25 _E 25         SANGAMON RIVER              LOWER ILLINOIS
  IL      ILE26 _E 26         SANGAMON RIVER              LOWER ILLINOIS
  IL      ILO13 _O 13         KASKASKIA RIVER             KASKASKIA RIVER
  IL      ILO15 _O 02         KASKASKIA RIVER             KASKASKIA RIVER
  IL      ILO15 _O 15         KASKASKIA RIVER             KASKASKIA RIVER
  IL      ILO15 _O 17         KASKASKIA RIVER             KASKASKIA RIVER
  IL      ILG11 _G 11         DESPLAINES RIVER            UPPER ILLINOIS
  IL      ILG23 _G 23         DESPLAINES RIVER            UPPER ILLINOIS
  IL      ILG30 _G 07         DESPLAINES RIVER            UPPER ILLINOIS
  IL      ILG30 _G 15         DESPLAINES RIVER            UPPER ILLINOIS
  IL      ILG30 _G 22         DESPLAINES RIVER            UPPER ILLINOIS
  IL      ILG30 _G 30         DESPLAINES RIVER            UPPER ILLINOIS
  IL      ILG30 _G 36         DESPLAINES RIVER            UPPER ILLINOIS
  IL      ILGL09 _GL 03       SALT CREEK                  UPPER ILLINOIS
  IL      ILGL09 _GL 09       SALT CREEK                  UPPER ILLINOIS
  IL      ILGL09 _RGZX        BUSSE WOODS                 UPPER ILLINOIS
  IL      ILH01 _H 01         CALUMET-SAG CHANNEL         UPPER ILLINOIS
  IL      ILHBD04_HBD 04      THORN CREEK
  IL      ILDK12 _DK 12       MACKINAW RIVER              LOWER ILLINOIS
  IL      ILDK12 _DK 19       MACKINAW RIVER              LOWER ILLINOIS
  IL      ILDK13 _DK 13       MACKINAW RIVER              LOWER ILLINOIS
  IL      ILDK17 _DK 17       MACKINAW RIVER              LOWER ILLINOIS
  IL      ILDK17 _DK 20       MACKINAW RIVER              LOWER ILLINOIS
  IL      ILDK17 _DK 21       MACKINAW RIVER              LOWER ILLINOIS




                                   Exhibit D-1
                                    Page 921
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 49 of 336 Page ID
                                   #:7446



  State   Waterbody ID        Waterbody Name              Region
  IL      ILDL01 _DL 01       KICKAPOO CREEK              LOWER ILLINOIS
  IL      ILDT22 _DT 18       FOX RIVER                   UPPER ILLINOIS
  IL      ILDT22 _DT 20       FOX RIVER                   UPPER ILLINOIS
  IL      ILDT22 _DT 23       FOX RIVER                   UPPER ILLINOIS
  IL      ILDT38_DT 38        FOX RIVER                   UPPER ILLINOIS
  IL      ILDT38_DT 58        FOX RIVER                   UPPER ILLINOIS
  IL      ILDT46 _DT 02       FOX RIVER                   UPPER ILLINOIS
  IL      ILDT46 _DT 41       FOX RIVER                   UPPER ILLINOIS
  IL      ILDV03 _DV 06       MAZON RIVER                 UPPER ILLINOIS
  IL      ILDV04 _DV 04       MAZON RIVER                 UPPER ILLINOIS
  IL      ILE09 _E 09         SANGAMON RIVER              LOWER ILLINOIS
  IL      ILE16 _E 05         SANGAMON RIVER              LOWER ILLINOIS
  IL      ILE16 _E 11         SANGAMON RIVER              LOWER ILLINOIS
  IL      ILE16 _E 16         SANGAMON RIVER              LOWER ILLINOIS
  IL      ILE16 _E 27         SANGAMON RIVER              LOWER ILLINOIS
  IL      ILE16 _E 32         SANGAMON RIVER              LOWER ILLINOIS
                                                          UPPER MISSISSIPPI -
  IL      ILI84 _I 84         MISSISSIPPI RIVER           MERAMEC
  IL      ILJ83 _J 05         MISSISSIPPI RIVER           UPPER MISSISSIPPI - SALT
                                                          UPPER MISSISSIPPI -
  IL      IL_M 12             MISSISSIPPI RIVER           MAQUOKETA - PLUM
                                                          UPPER MISSISSIPPI -
  IL      IL_N 06             BIG MUDDY RIVER             MERAMEC
  IL      IL_OW 03            LAKE FORK                   KASKASKIA RIVER
  IL      ILPW06 _PW 06       PECATONICA RIVER            ROCK RIVER
  IL      ILPW07_PW 07        PECATONICA RIVER            ROCK RIVER
  IL      ILPW08_PW 04        PECATONICA RIVER            ROCK RIVER
  IL      ILPW13 _PW 13       PECATONICA RIVER            ROCK RIVER
  IL      ILPWB01 _PWB 01     SUGAR RIVER                 ROCK RIVER
  IL      ILPWB01 _PWB 03     SUGAR RIVER                 ROCK RIVER
  IL      ILREA _REA          DECATUR                     LOWER ILLINOIS
                                                          UPPER MISSISSIPPI -
  IL      ILRNA _RNA          CRAB ORCHARD                MERAMEC
  IL      ILD31 _D 31         ILLINOIS RIVER              LOWER ILLINOIS
  IL      ILD32_D 32          ILLINOIS RIVER
  IL      ILCA03 _CA 02       SKILLET FK.                 WABASH RIVER
  IL      ILCA03 _CA 05       SKILLET FK.                 WABASH RIVER
  IL      ILCA06 _CA 06       SKILLET FK.                 WABASH RIVER
  IL      ILCA06 _CA 08       SKILLET FK.                 WABASH RIVER
  IL      ILCA06 _CA 09       SKILLET FK.                 WABASH RIVER
                                                          UPPER MISSISSIPPI -
  IL      ILNJ07 _NJ 10       CASEY FK.                   MERAMEC
  IL      ILK03 _K 17         MISSISSIPPI RIVER           UPPER MISSISSIPPI - SALT
                                                          UPPER MISSISSIPPI - SKUNK
  IL      ILK04 _K 22         MISSISSIPPI RIVER           - WAPSIPINICON
                                                          UPPER MISSISSIPPI -
  IL      ILMQ01 _MQ 01       GALENA RIVER                MAQUOKETA - PLUM
                                                          UPPER MISSISSIPPI -
  IL      ILMQ01 _MQ 02       GALENA RIVER                MAQUOKETA - PLUM
                                                          UPPER MISSISSIPPI -
  IL      ILN11 _N   11       BIG MUDDY RIVER             MERAMEC
  IL      ILD01 _D   01       ILLINOIS RIVER              LOWER ILLINOIS
  IL      ILD09 _D   09       ILLINOIS RIVER              LOWER ILLINOIS
  IL      ILD10 _D   10       ILLINOIS RIVER              UPPER ILLINOIS
  IL      ILD16 _D   16       ILLINOIS RIVER              LOWER ILLINOIS




                                   Exhibit D-1
                                    Page 922
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 50 of 336 Page ID
                                   #:7447



  State   Waterbody ID        Waterbody Name              Region
  IL      ILD20 _D 20         ILLINOIS RIVER              LOWER ILLINOIS
  IL      ILD23 _D 23         ILLINOIS RIVER              UPPER ILLINOIS
  IL      ILD30 _D 30         ILLINOIS RIVER              LOWER ILLINOIS
  IL      ILB06 _B 06         WABASH RIVER                WABASH RIVER
  IL      ILB07 _B 01         WABASH RIVER                WABASH RIVER
  IL      ILB07 _B 03         WABASH RIVER                WABASH RIVER
  IL      ILBPJC06 _BPJCA     BONEYARD CREEK              WABASH RIVER
  IL      ILPQ10 _PQ 10       KISHWAUKEE RIVER            ROCK RIVER
  IL      ILPQC06 _PQC 02     S. BR. KISHWAUKEE RIVER     ROCK RIVER
  IL      ILPQC06 _PQC 11     S. BR. KISHWAUKEE RIVER     ROCK RIVER
  IL      ILLDD01_LDD-C3      CEDAR CREEK
  IL      ILP14 _P 14         ROCK RIVER                  ROCK RIVER
  IL      ILG11 _G 03         DESPLAINES RIVER            UPPER ILLINOIS
  IL      ILGBK05_GBK 05      W. BR. DUPAGE RIVER
  IL      ILGI02 _GI 02       CHIC. SAN. & SHIP CANAL     UPPER ILLINOIS
  IL      ILGL09 _GL          SALT CREEK                  UPPER ILLINOIS
  IL      ILGLA01_GLA 04      ADDISON CR.                 UPPER ILLINOIS
  IL      ILH02 _H 02         CALUMET-SAG CHANNEL         UPPER ILLINOIS
  IL      ILHCC07 _HCC 07     N. BR. CHICAGO RIVER        UPPER ILLINOIS
  IL      ILDJHD01_SDZA       BRACKEN                     LOWER ILLINOIS
  IL      ILDK13 _DK 04       MACKINAW RIVER              LOWER ILLINOIS
  IL      ILDK13 _DK 15       MACKINAW RIVER              LOWER ILLINOIS
  IL      ILE09 _E 06         SANGAMON RIVER              LOWER ILLINOIS
                                                          UPPER MISSISSIPPI -
  IL      ILJMAC02 _RJM       FRANK HOLTEN 3              MERAMEC
  IL      IL_OW 02            LAKE FORK                   KASKASKIA RIVER
  IL      ILCA03 _CA 03       SKILLET FK.                 WABASH RIVER
                                                          UPPER MISSISSIPPI -
  IL      ILNJ07 _NJ 07       CASEY FK.                   MERAMEC
                                                          UPPER MISSISSIPPI -
  IL      ILNJ07 _NJ 14       CASEY FK.                   MERAMEC
                                                          UPPER MISSISSIPPI -
  IL      ILNJ07 _NJ 28       CASEY FK.                   MERAMEC
  IL      IL_HBD 02           THORN CREEK                 UPPER ILLINOIS
  IL      ILRTF _RTI          CHANNEL                     UPPER ILLINOIS
  IL      ILPQ10 _PQ 07       KISHWAUKEE RIVER            ROCK RIVER
  IL      ILLAKEMICHIGAN_5    WAUKEGAN HARBOR             LAKE MICHIGAN
  IL      ILLDD01_LDD-C6      CEDAR CREEK
  IL      ILA32 _A 32         OHIO RIVER                  LOWER OHIO
  IL      ILOW01 _OW 01       LAKE FORK                   KASKASKIA RIVER
  IL      ILP09 _P 09         ROCK RIVER                  ROCK RIVER
  IL      ILO13 _O 35         KASKASKIA RIVER             KASKASKIA RIVER
  IL      ILO13 _O 37         KASKASKIA RIVER             KASKASKIA RIVER
  IL      ILG30 _G 26         DESPLAINES RIVER            UPPER ILLINOIS
  IL      ILGI03 _GI 03       CHIC. SAN. & SHIP CANAL     UPPER ILLINOIS
                                                          SOUTHWESTERN LAKE
  IL      ILHAA01_RHO         CALUMET                     MICHIGAN
  IL      ILDT22 _DT 06       FOX RIVER                   UPPER ILLINOIS
  IL      ILDT22 _DT 22       FOX RIVER                   UPPER ILLINOIS
  IL      ILDT38_DT 09        FOX RIVER                   UPPER ILLINOIS
  IL      ILDT46 _DT 36       FOX RIVER                   UPPER ILLINOIS
  IL      ILE16 _E 13         SANGAMON RIVER              LOWER ILLINOIS
  IL      ILG01 _G 12         DESPLAINES RIVER            UPPER ILLINOIS
  IL      ILG01 _G 24         DESPLAINES RIVER            UPPER ILLINOIS




                                   Exhibit D-1
                                    Page 923
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 51 of 336 Page ID
                                   #:7448



  State   Waterbody ID        Waterbody Name              Region
                                                          SOUTHWESTERN LAKE
  IL      ILQ01 _QC 03        WAUKEGAN RIVER              MICHIGAN
  IL      ILCA06 _CA 07       SKILLET FK.                 WABASH RIVER
  IL      ILD05 _D 05         ILLINOIS RIVER              LOWER ILLINOIS
  IL      ILPW01_PW 01        PECATONICA RIVER
  IL      ILLDD01_LDD-A1      CEDAR CREEK
  IL      ILO13 _O 31         KASKASKIA RIVER             KASKASKIA RIVER
  IL      ILG30 _G 32         DESPLAINES RIVER            UPPER ILLINOIS
  IL      ILGL09 _GL 10       SALT CREEK                  UPPER ILLINOIS
  IL      ILH01 _RHH          SAGANASHKEE                 UPPER ILLINOIS
  IL      ILHA04_HA 04        LITTLE CALUMET RIVER N.
  IL      ILHAB01_HAB 41      GRAND CALUMET RIVER
  IL      ILHBD04_RHI         SAUK TRAIL                  UPPER ILLINOIS
  IL      ILDT38_DT 03        FOX RIVER                   UPPER ILLINOIS
  IL      ILDT46 _DT 01       FOX RIVER                   UPPER ILLINOIS
  IL      ILE16 _E 30         SANGAMON RIVER              LOWER ILLINOIS
  IL      ILG01 _G 01         DESPLAINES RIVER            UPPER ILLINOIS
  IL      IL_HCCA02           NORTH SHORE CHANNEL         UPPER ILLINOIS
  IL      ILGL09 _GL 19       SALT CREEK                  UPPER ILLINOIS
  IL      ILHAA01_HAA 01      CALUMET RIVER
  IL      ILDT46 _DT 11       FOX RIVER                   UPPER ILLINOIS
  IL      ILDT46 _DT 46       FOX RIVER                   UPPER ILLINOIS
  IL      ILRTF _RTD          CATHERINE                   UPPER ILLINOIS
  IL      ILLDD01_LDD-C1      CEDAR CREEK
  IL      ILG11 _G 39         DESPLAINES RIVER            UPPER ILLINOIS
  IL      ILG30 _G 28         DESPLAINES RIVER            UPPER ILLINOIS
  IL      ILG30 _G 35         DESPLAINES RIVER            UPPER ILLINOIS
  IL      ILHCC08 _HCC 08     N. BR. CHICAGO RIVER        UPPER ILLINOIS
  IL      ILHCCA01_HCCA04     N. SHORE CHANNEL
                                                          SOUTHWESTERN LAKE
  IL      ILQ01 _QA C4        PETTIBONE CREEK             MICHIGAN
                                                          SOUTHWESTERN LAKE
  IL      ILQ01 _QC 05        WAUKEGAN RIVER              MICHIGAN
                                                          UPPER MISSISSIPPI - SKUNK
  IL      ILLDD01_LDD-C3A     CEDAR CREEK                 - WAPSIPINICON
  IL      ILGI02 _GI 06       CHIC. SAN. & SHIP CANAL     UPPER ILLINOIS
  IL      ILHC01 _HC 01       S. BR. CHICAGO RIVER        UPPER ILLINOIS
  IL      ILDT38_DT 69        FOX RIVER                   UPPER ILLINOIS
                                                          SOUTHWESTERN LAKE
  IL      ILQ01 _QAA D1       S. BR. PETTIBONE CREEK      MICHIGAN
  IL      ILHC01 _HCB 01      CHICAGO RIVER               UPPER ILLINOIS
                                                          SOUTHWESTERN LAKE
  IL      IL_HA 05            LITTLE CALUMET RIVER N.     MICHIGAN
  IL      ILLDD01_LDD-C2      CEDAR CREEK
  IL      ILHCC08 _HCC 02     N. BR. CHICAGO RIVER        UPPER ILLINOIS
  IL      ILPW08_PW 08        PECATONICA RIVER            ROCK RIVER
  IL      ILHBA01_RHZI        MIDLOTHIAN RESERVOIR        UPPER ILLINOIS
                                                          SOUTHWESTERN LAKE
  IL      ILHAA01_RHA         WOLF                        MICHIGAN
                                                          UPPER MISSISSIPPI -
  IL      ILJ81 _RJC          HORSESHOE (MADISON)         MERAMEC
  IL      ILPQCL01_RPZG       SYCAMORE LAKE               ROCK RIVER
                                                          UPPER MISSISSIPPI -
  IL      ILJMAC02 _RJK       FRANK HOLTEN 1              MERAMEC
  IL      ILG30 _SGF          SCHILLER POND               UPPER ILLINOIS




                                   Exhibit D-1
                                    Page 924
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 52 of 336 Page ID
                                   #:7449



  State   Waterbody ID        Waterbody Name                         Region
                                                                     UPPER MISSISSIPPI -
  IL      ILNDB01_RNZH        CAMPUS                                 MERAMEC
  IN      INB0186_00A         ROCK CREEK - UNNAMED TRIBUTARY         WABASH RIVER
  IN      INB0186_00J         ROCK CREEK - UNNAMED TRIBUTARY         WABASH RIVER
                              WEST FORK LITTLE WILDCAT CREEK -
  IN      INB0722_T1036B      UNNAMED TRIBUTARY                      WABASH RIVER
                              WILDCAT CREEK, MIDDLE FORK - UNNAMED
  IN      INB0737_01D         TRIBUTARY                              WABASH RIVER
                              WILDCAT CREEK, SOUTH FORK- UNNAMED
  IN      INB0744_T1019E      TRIBUTARY                              WABASH RIVER
  IN      INA0365_T1067       ST. JOSEPH RIVER                       WESTERN LAKE ERIE
  IN      INA0371_00          DAVIS DITCH AND TRIBS                  WESTERN LAKE ERIE
  IN      INA0375_P1024       CEDARVILLE RESERVOIR - LOWER           WESTERN LAKE ERIE
  IN      INA0393_T1033       CEDAR CREEK-MAINSTEM                   WESTERN LAKE ERIE
  IN      INA0399_T1037       CEDAR CREEK                            WESTERN LAKE ERIE
  IN      INA03A4_M1042       ST. JOSEPH RIVER                       WESTERN LAKE ERIE
  IN      INA03A4_P1044       ST. JOSEPH RESERVOIR                   WESTERN LAKE ERIE
  IN      INA03P1002_00       CLEAR LAKE                             WESTERN LAKE ERIE
  IN      INW08H7_M1070       EAST FORK WHITE RIVER                  WABASH RIVER
  IN      INW0191_M1038       WHITE RIVER                            WABASH RIVER
  IN      INW01AF_T1047       FALL CREEK                             WABASH RIVER
  IN      INW01B5_T1050       FALL CREEK-DEVON CREEK                 WABASH RIVER
  IN      INA0465_00          JUNK DITCH AND OTHER TRIBS             WESTERN LAKE ERIE
  IN      INA0465_T1002       ST. MARYS RIVER                        WESTERN LAKE ERIE
  IN      INA0511_M1007       MAUMEE RIVER                           WESTERN LAKE ERIE
  IN      INB0164_00          WABASH RIVER AND TRIBUTARY             WABASH RIVER
  IN      INB0171_T1002       WABASH RIVER MAINSTEM                  WABASH RIVER
  IN      INB01E1_M1010       WABASH RIVER MAINSTEM                  WABASH RIVER
  IN      INB01E3_M1029       WABASH RIVER MAINSTEM                  WABASH RIVER
  IN      INB01F2_M1013       WABASH RIVER MAINSTEM                  WABASH RIVER
  IN      INB01G3_M1019       WABASH RIVER MAINSTEM                  WABASH RIVER
  IN      INW041C_T1007       BIG BLUE RIVER                         WABASH RIVER
  IN      INW0552_T1013       FLATROCK RIVER-WILLOW PARK             WABASH RIVER
  IN      INW0623_M1013       EAST FORK WHITE RIVER                  WABASH RIVER
  IN      INW0665_M1021       EAST FORK WHITE RIVER                  WABASH RIVER
  IN      INW0822_M1003       EAST FORK WHITE R-TUNNELTON            WABASH RIVER
  IN      INW0894_T1023       SALT CREEK                             WABASH RIVER
  IN      INW08A3_M1058       EAST FORK WHITE RIVER                  WABASH RIVER
  IN      INH6_00             OHIO RIVER - CANNELTON TO NEWBURGH     LOWER OHIO
  IN      INH8_M01            OHIO RIVER - EVANSVILLE TO UNIONTOWN   LOWER OHIO
                                                                     SOUTHEASTERN LAKE
  IN      INJ01C6_T1001       VAN NATTA DITCH                        MICHIGAN
                                                                     SOUTHEASTERN LAKE
  IN      INJ01D3_M1012       ST. JOSEPH RIVER                       MICHIGAN
                                                                     SOUTHEASTERN LAKE
  IN      INJ01F5_M1009       ST. JOSEPH RIVER                       MICHIGAN
                                                                     SOUTHEASTERN LAKE
  IN      INJ01G6_00          CHRISTIANA CREEK-OUTLET (MICHIGAN)     MICHIGAN
  IN      INN04JE_00          LITTLE BLUE RIVER-ALTON                LOWER OHIO
  IN      INP0948_T1008       PATOKA RIVER                           WABASH RIVER
  IN      INP0964_T1011       PATOKA RIVER                           WABASH RIVER
  IN      INP0969_T1015       PATOKA RIVER                           WABASH RIVER
  IN      INP0981_T1016       PATOKA RIVER                           WABASH RIVER
  IN      INV0339_03          TANNERS CREEK (LAWRENCEBURGH, IN)      MIDDLE OHIO
  IN      INV0345_00          NORTH HOGAN CREEK-WILMINGTON           MIDDLE OHIO




                                   Exhibit D-1
                                    Page 925
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 53 of 336 Page ID
                                   #:7450



  State   Waterbody ID        Waterbody Name                           Region
  IN      INV034B_00          SOUTH HOGAN CREEK-COCHRAN                MIDDLE OHIO
                                                                       SOUTHWESTERN LAKE
  IN      INC0121_T1001       INDIANA HARBOR CANAL - MAIN CHANNEL      MICHIGAN
                                                                       SOUTHWESTERN LAKE
  IN      INC0164_T1086       LITTLE CALUMET RIVER                     MICHIGAN
                                                                       SOUTHWESTERN LAKE
  IN      INC0164_T1108       PORTAGE BURNS WATERWAY                   MICHIGAN
                                                                       SOUTHWESTERN LAKE
  IN      INC0173_T1020       TRAIL CREEK                              MICHIGAN
  IN      INW01G6_M1094       WHITE RIVER                              WABASH RIVER
  IN      INW0221_M1009       WHITE RIVER                              WABASH RIVER
  IN      INW0229_M1013       WHITE RIVER                              WABASH RIVER
                              WHITE RIVER - ELNORA TO SMOTHERS CR
  IN      INW025A_M1033       CUTOFF                                   WABASH RIVER
                              WHITE RIVER - EDWARDSPORT TO INDIAN
  IN      INW0272_M1036       CREEK                                    WABASH RIVER
  IN      INW0291_M1039       WHITE RIVER - MAYSVILLE                  WABASH RIVER
  IN      INW02A3_M1052       WHITE RIVER                              WABASH RIVER
  IN      INW02AA_M1055       WHITE RIVER                              WABASH RIVER
                              YELLOW RIVER - LISTENBERGER/CLIFFTON
  IN      INK0165_00          DITCHES                                  UPPER ILLINOIS
  IN      INK0166_01          YELLOW RIVER                             UPPER ILLINOIS
                              YELLOW RIVER - UNNAMED TRIBUTARY
  IN      INK0166_T1002       (MARSHALL CO)                            UPPER ILLINOIS
  IN      INK0166_T1006       BICKLE DITCH                             UPPER ILLINOIS
  IN      INK016A_01          YELLOW RIVER                             UPPER ILLINOIS
  IN      INK016A_T1002       CANNON DITCH                             UPPER ILLINOIS
  IN      INK0187_M1112       KANKAKEE RIVER                           UPPER ILLINOIS
  IN      INK01A1_01          WOLF CREEK (UPSTREAM OF SR 49)           UPPER ILLINOIS
  IN      INK01A2_00          WOLF CREEK-HICKAM LATERAL                UPPER ILLINOIS
  IN      INV0384_01          LAUGHERY CREEK, SOUTH FORK               MIDDLE OHIO
  IN      INW0115_T1005       WHITE RIVER                              WABASH RIVER
  IN      INW011C_T1008       WHITE RIVER                              WABASH RIVER
  IN      INW0148_T1018       WHITE RIVER - ANDERSON TO INDIAN CR      WABASH RIVER
  IN      ING0314_00          WHITEWATER RIVER - PRONGHORN RUN         GREAT MIAMI RIVER
  IN      ING0314_T1003       WHITEWATER RIVER, WEST FORK              GREAT MIAMI RIVER
  IN      ING0348_T1010       WHITEWATER RIVER, WEST FORK              GREAT MIAMI RIVER
                              WHITEWATER RIVER (UPSTREAM OF
  IN      ING0389_T1019       WHISTLE CREEK)                           GREAT MIAMI RIVER
  IN      ING0389_T1020       WHITEWATER RIVER - MAINSTEM              GREAT MIAMI RIVER
  IN      ING038A_00          LOGAN CREEK AND OTHER TRIBS              GREAT MIAMI RIVER
                              OHIO RIVER - OHIO STATE LINE TO
  IN      INH1_00             MARKLAND DAM                             MIDDLE OHIO
  IN      INH3_00             OHIO RIVER - KENTUCKY R TO BATTLE CR     LOWER OHIO
  IN      INH3_M01            OHIO RIVER - BATTLE CR TO MCALPINE DAM   LOWER OHIO
  IN      INH4_00             OHIO RIVER - MCALPINE TO GREENWOOD, KY   LOWER OHIO
  IN      INH5_00             OHIO RIVER - SALT CR TO CANNELTON        LOWER OHIO
  IN      INB0881_M1015       WABASH RIVER                             WABASH RIVER
                              WABASH RIVER - SUGAR CR TO LTL RACCOON
  IN      INB08F1_M1023       CR (VERMILLION)                          WABASH RIVER
  IN      INB08K2_T1029       BIG RACCOON CREEK - MECCA                WABASH RIVER
  IN      INB08M4_M1033       WABASH RIVER                             WABASH RIVER
  IN      INB1041_00          SUGAR CREEK TRIBUTARIES NEAR GARFIELD    WABASH RIVER
  IN      INB1043_T1005       LITTLE SUGAR CREEK                       WABASH RIVER
  IN      INB1046_00          WALNUT FORK - ABOVE LITTLE SUGAR CREEK   WABASH RIVER




                                   Exhibit D-1
                                    Page 926
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 54 of 336 Page ID
                                   #:7451



  State   Waterbody ID        Waterbody Name                           Region
  IN      INB1054_T1007       SUGAR CREEK                              WABASH RIVER
  IN      INB105A_T1011       SUGAR CREEK                              WABASH RIVER
  IN      INB1067_T1012       SUGAR CREEK                              WABASH RIVER
  IN      INB1069_T1013       SUGAR CREEK-MAIN STEM                    WABASH RIVER
  IN      INB1176_M1006       WABASH RIVER-ASHMORE CREEK (ILL)         WABASH RIVER
  IN      INB11F4_M1012       WABASH RIVER-BUZZARD POND                WABASH RIVER
  IN      INB11H1_M1014       WABASH RIVER                             WABASH RIVER
  IN      INB11M1_M1019       WABASH RIVER                             WABASH RIVER
  IN      INB1333_M1005       WABASH RIVER                             WABASH RIVER
  IN      INB1354_M1007       WABASH RIVER                             WABASH RIVER
                              GEYER DITCH - GORDON AIRPORT/
  IN      INK0116_00          CRUMSTOWN                                UPPER ILLINOIS
  IN      INK011A_00          KANKAKEE RIVER-SOUSLEY LAKE-TASCHER DT   UPPER ILLINOIS
  IN      INK0125_03          POTATO CREEK-KARTOFFEL CREEK             UPPER ILLINOIS
  IN      INB0663_T1021       TIPPECANOE RIVER                         WABASH RIVER
  IN      INB0666_T1022       TIPPECANOE RIVER                         WABASH RIVER
  IN      INB0667_T1023       TIPPECANOE RIVER                         WABASH RIVER
  IN      INB0669_T1024       TIPPECANOE RIVER                         WABASH RIVER
  IN      INB06A3_P1031       LAKE SHAFER                              WABASH RIVER
  IN      INK01B3_M1020B      KANKAKEE RIVER                           UPPER ILLINOIS
  IN      INK01C4_M1021       KANKAKEE RIVER                           UPPER ILLINOIS
  IN      INK01C5_T1106       WILLIAMS DITCH                           UPPER ILLINOIS
  IN      INK0235_00          BICE DITCH (LOWER) - OTHER TRIBUTARIES   UPPER ILLINOIS
  IN      INK0243_T1005       IROQUOIS RIVER                           UPPER ILLINOIS
  IN      INK0244_T1006       IROQUOIS RIVER                           UPPER ILLINOIS
  IN      INK0247_T1008       IROQUOIS RIVER                           UPPER ILLINOIS
  IN      INK0254_T1011       IROQUOIS RIVER                           UPPER ILLINOIS
                              SUGAR CREEK (DOWNSTREAM OF EARL
  IN      INK0272_02          PARK, IN)                                UPPER ILLINOIS
  IN      INK0335_T1004       LITTLE CALUMET RIVER                     UPPER ILLINOIS
  IN      INK0335_T1005       LITTLE CALUMET RIVER                     UPPER ILLINOIS
  IN      INN01EH_T1003       SILVER CREEK                             LOWER OHIO
  IN      INN04A3_00          INDIAN CREEK-DEVILS BACKBONE             LOWER OHIO
  IN      INB0441_T1006       EEL RIVER - MAINSTEM                     WABASH RIVER
  IN      INB0444_T1009       EEL RIVER - MAINSTEM                     WABASH RIVER
  IN      INB0451_T1013       EEL RIVER - MAINSTEM                     WABASH RIVER
  IN      INB0464_T1018       EEL RIVER - MAINSTEM                     WABASH RIVER
  IN      INB0471_T1019       EEL RIVER - MAINSTEM                     WABASH RIVER
  IN      INB0475_T1020       EEL RIVER - MAINSTEM                     WABASH RIVER
  IN      INB0511_M1001       WABASH RIVER - MAINSTEM                  WABASH RIVER
  IN      INB0532_M1003       WABASH RIVER - MAINSTEM                  WABASH RIVER
  IN      INB0533_M1004       WABASH RIVER - MAINSTEM                  WABASH RIVER
  IN      INB0534_M1005       WABASH RIVER - MAINSTEM                  WABASH RIVER
  IN      INB06F8_M1097       TIPPECANOE RIVER                         WABASH RIVER
  IN      INB071A_T1034       WILDCAT CREEK - MAINSTEM                 WABASH RIVER
                              WILDCAT CREEK (UPSTREAM OF SPRING
  IN      INB0721_T1008       RUN)                                     WABASH RIVER
  IN      INB0726_T1012       WILDCAT CREEK - MAINSTEM                 WABASH RIVER
  IN      INB0727_T1040       WILDCAT CREEK - MAINSTEM                 WABASH RIVER
  IN      INB072A_T1016       WILDCAT CREEK - MAINSTEM                 WABASH RIVER
  IN      INB01HB_T1030       PIPE CREEK                               WABASH RIVER
  IN      INB01HD_00          PIPE CREEK                               WABASH RIVER
  IN      INB01J2_M1021       WABASH RIVER MAINSTEM                    WABASH RIVER
  IN      INB0218_01          SALAMONIE RIVER                          WABASH RIVER
  IN      INB0242_T1002       SALAMONIE RIVER-LANCASTER                WABASH RIVER




                                   Exhibit D-1
                                    Page 927
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 55 of 336 Page ID
                                   #:7452



  State   Waterbody ID        Waterbody Name                        Region
  IN      INB0248_00          SALAMONIE RIVER (BELOW DAM)           WABASH RIVER
                              MISSISSINEWA RIVER - MAINSTEM ABOVE
  IN      INB0311_T1001       LTL MISSISSINEWA R                    WABASH RIVER
  IN      INB0316_T1005       MISSISSINEWA RIVER - MAINSTEM         WABASH RIVER
  IN      INB0317_T1006       MISSISSINEWA RIVER - MAINSTEM         WABASH RIVER
  IN      INB0321_T1007       MISSISSINEWA RIVER - MAINSTEM         WABASH RIVER
                              MISSISSINEWA RIVER (DOWNSTREAM OF
  IN      INB0354_T1018       BARREN CREEK)                         WABASH RIVER
  IN      INB035A_T1018       MISSISSINEWA RIVER - MAINSTEM         WABASH RIVER
                              MISSISSINEWA RIVER (DOWNSTREAM OF
  IN      INB036A_00          DAM)                                  WABASH RIVER
  IN      INB0412_T1000       EEL RIVER                             WABASH RIVER
  IN      INB0414_T1002       EEL RIVER - MAINSTEM                  WABASH RIVER
  IN      INB0432_T1003       EEL RIVER (EAST OF CR 500W)           WABASH RIVER
  IN      INB055B_T1008       DEER CREEK                            WABASH RIVER
  IN      INB055C_T1009       DEER CREEK                            WABASH RIVER
  IN      INB0561_M1010       WABASH RIVER - MAINSTEM               WABASH RIVER
  IN      INB0635_T1011       TIPPECANOE RIVER                      WABASH RIVER
  IN      INB0641_T1013       TIPPECANOE RIVER                      WABASH RIVER
  IN      INB0648_T1014       TIPPECANOE RIVER                      WABASH RIVER
  IN      INB0654_T1018       TIPPECANOE RIVER                      WABASH RIVER
  IN      INB06CB_00          HONEY CREEK - SHAFER DAM              WABASH RIVER
                              TIPPECANOE RIVER (UPSTREAM OF
  IN      INB06D1_00          TIMMONS DITCH)                        WABASH RIVER
                              TIPPECANOE RIVER (DOWNSTREAM OF
  IN      INB06D1_01          TIMMONS DITCH)                        WABASH RIVER
  IN      INB06E1_00          PIKE CREEK (WHITE)                    WABASH RIVER
  IN      INB0744_T1019       SOUTH FORK WILDCAT CREEK - MAINSTEM   WABASH RIVER
  IN      INB074B_T1021       SOUTH FORK WILDCAT CREEK              WABASH RIVER
  IN      INB074D_T1022       SOUTH FORK WILDCAT CREEK              WABASH RIVER
  IN      INB074D_T1029       SOUTH FORK WILDCAT CREEK              WABASH RIVER
  IN      INB0826_T1045       WEA CREEK                             WABASH RIVER
  IN      INB0827_T1013       ELLIOT DITCH                          WABASH RIVER
  IN      INB0829_T1039       WEA CREEK - ELLIOT DT TO MOUTH        WABASH RIVER
  IN      INB0831_M1003       WABASH RIVER - D/S WEA CREEK          WABASH RIVER
  IN      INB0854_00          MUD PINE CREEK-BRISCO                 WABASH RIVER
  IN      INB0861_T1011       BIG PINE CREEK                        WABASH RIVER
  IN      INB0186_00H         ROCK CREEK - UNNAMED TRIBUTARY        WABASH RIVER
  IN      INB0186_00E         GORDON DITCH                          WABASH RIVER
  IN      INA0371_T1059       ST. JOSEPH RIVER                      WESTERN LAKE ERIE
  IN      INA0393_T1034       CEDAR CREEK                           WESTERN LAKE ERIE
  IN      INA0398_T1036       CEDAR CREEK                           WESTERN LAKE ERIE
  IN      INW08H3_M1067       EAST FORK WHITE RIVER                 WABASH RIVER
  IN      INW08H4_M1068       EAST FORK WHITE RIVER                 WABASH RIVER
  IN      INW0194_M1053       WHITE RIVER                           WABASH RIVER
  IN      INW01ED_M1082       WHITE RIVER-HENDERSON BRIDGE          WABASH RIVER
  IN      INA0516_M1005       MAUMEE RIVER                          WESTERN LAKE ERIE
  IN      INB0162_00          WABASH RIVER
  IN      INB0186_00          ROCK CREEK - LOWER MIDDLE             WABASH RIVER
  IN      INB01F1_M1012       WABASH RIVER MAINSTEM                 WABASH RIVER
  IN      INB01F8_M1015       WABASH RIVER MAINSTEM                 WABASH RIVER
  IN      INB01G4_M1020       WABASH RIVER MAINSTEM                 WABASH RIVER
  IN      INW07B7_M1005       MUSCATATUCK RIVER                     WABASH RIVER
  IN      INW089D_T1031       SALT CREEK                            WABASH RIVER
  IN      INW08A3_M1009       EAST FORK WHITE RIVER                 WABASH RIVER




                                  Exhibit D-1
                                   Page 928
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 56 of 336 Page ID
                                   #:7453



  State   Waterbody ID        Waterbody Name                          Region
  IN      INW08C5_M1011       EAST FORK WHITE RIVER                   WABASH RIVER
  IN      INH9_00             OHIO RIVER - UNIONTOWN TO WABASH R      LOWER OHIO
                              PIGEON RIVER (DOWNSTREAM OF SCTOO,      SOUTHEASTERN LAKE
  IN      INJ01C6_02          IN)                                     MICHIGAN
  IN      INP0961_T1009       PATOKA RIVER                            WABASH RIVER
  IN      INP0966_T1013       PATOKA RIVER                            WABASH RIVER
  IN      INP0985_T1017       PATOKA RIVER                            WABASH RIVER
  IN      INP0985_T1070       PATOKA RIVER - ABOVE HOUCHINS DT        WABASH RIVER
  IN      INV0345_T1039       HOGAN CREEK                             MIDDLE OHIO
                                                                      SOUTHWESTERN LAKE
  IN      INC0143_02          BURNS DITCH (OSRW)                      MICHIGAN
  IN      INW01FJ_T1091       WHITE LICK CREEK                        WABASH RIVER
  IN      INW01G3_M1093       WHITE RIVER                             WABASH RIVER
  IN      INW01J3_M1104       WHITE RIVER-PARAGON BRIDGE              WABASH RIVER
  IN      INW0226_M1012       WHITE RIVER                             WABASH RIVER
  IN      INW0231_M1026       WHITE RIVER                             WABASH RIVER
  IN      INW0241_T1019       RICHLAND CREEK                          WABASH RIVER
  IN      INW0258_M1030       WHITE RIVER                             WABASH RIVER
  IN      INW0259_M1032       WHITE RIVER                             WABASH RIVER
  IN      INW0275_M1037       WHITE RIVER - WHEATLAND                 WABASH RIVER
  IN      INW02AC_M1056       WHITE RIVER                             WABASH RIVER
  IN      INK0166_T1005       YELLOW RIVER - UNNAMED TRIBUTARY        UPPER ILLINOIS
  IN      INK0166_T1006B      BOLEN DITCH                             UPPER ILLINOIS
  IN      INK0199_T1015       CROOKED CREEK                           UPPER ILLINOIS
  IN      INW0114_T1004       WHITE RIVER                             WABASH RIVER
  IN      INW0145_00          KILLBUCK CREEK                          WABASH RIVER
  IN      INW0159_00          PIPE CREEK - HAMILTON COUNTY            WABASH RIVER
  IN      INW0173_T1033       WHITE RIVER - RIVERWOOD TO CICERO CR    WABASH RIVER
  IN      ING034B_00          WHITEWATER RIVER                        GREAT MIAMI RIVER
  IN      ING0376_00          SHORT CREEK AND OTHER TRIBS             GREAT MIAMI RIVER
  IN      ING037B_T1016       WHITEWATER RIVER, EAST FORK             GREAT MIAMI RIVER
                              OHIO RIVER - MARKLAND TO KENTUCKY
  IN      INH2_00             RIVER                                   MIDDLE OHIO
  IN      INH4_M01            OHIO RIVER - GREENWOOD, KY TO SALT CR   LOWER OHIO
  IN      INB0871_M1014       WABASH RIVER - ATTICA                   WABASH RIVER
  IN      INB0891_M1019       WABASH RIVER                            WABASH RIVER
  IN      INB08E1_M1050A      WABASH RIVER                            WABASH RIVER
  IN      INB08K2_00          BIG RACCOON CREEK TRIBUTARIES - MECCA   WABASH RIVER
  IN      INB1041_T1003       SUGAR CREEK - GARFIELD                  WABASH RIVER
  IN      INB1056_T1008       SUGAR CREEK                             WABASH RIVER
  IN      INB1059_T1010       SUGAR CREEK                             WABASH RIVER
  IN      INB1194_M1007       WABASH RIVER                            WABASH RIVER
  IN      INB11H2_M1015       WABASH RIVER                            WABASH RIVER
  IN      INB11M3_M1020       WABASH RIVER                            WABASH RIVER
  IN      INB13A1_M1011       WABASH RIVER                            WABASH RIVER
  IN      INB13A3_M1012       WABASH RIVER                            WABASH RIVER
                                                                      SOUTHEASTERN LAKE
  IN      INJ01T4_M1003       ST. JOSEPH RIVER                        MICHIGAN
                              POTATO CREEK (DOWNSTREAM OF WORSTER
  IN      INK0124_02          LAKE)                                   UPPER ILLINOIS
  IN      INK0131_T1003       KANKAKEE RIVER - MAINSTEM               UPPER ILLINOIS
  IN      INK0133_T1004       KANKAKEE RIVER - MAINSTEM               UPPER ILLINOIS
  IN      INB0662_T1020       TIPPECANOE RIVER                        WABASH RIVER
  IN      INB066B_T1025       TIPPECANOE RIVER                        WABASH RIVER
  IN      INB0684_T1027       TIPPECANOE RIVER                        WABASH RIVER




                                   Exhibit D-1
                                    Page 929
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 57 of 336 Page ID
                                   #:7454



  State   Waterbody ID        Waterbody Name                            Region
  IN      INK01B3_M1020A      KANKAKEE RIVER                            UPPER ILLINOIS
                              IROQUOIS RIVER (DOWNSTREAM OF
  IN      INK0226_T1004B      RENSSELAER, IN)                           UPPER ILLINOIS
  IN      INK0251_T1010       IROQUOIS RIVER                            UPPER ILLINOIS
  IN      INK0272_01          SUGAR CREEK (UPSTREAM OF EARL PARK, IN)   UPPER ILLINOIS
  IN      INK0272_T1003       SUGAR CREEK - UNNAMED TRIBUTARY           UPPER ILLINOIS
  IN      INK0272_T1006       SUGAR CREEK - UNNAMED TRIBUTARY           UPPER ILLINOIS
  IN      INK02F3_00          DEARDURFF DITCH AND OTHER TRIBUTARYS      UPPER ILLINOIS
  IN      INK02F3_T1014       BEAVER CREEK                              UPPER ILLINOIS
  IN      INN04F6_T1039       BLUE RIVER                                LOWER OHIO
  IN      INN04F7_T1008       BLUE RIVER                                LOWER OHIO
  IN      INB0435_T1005       EEL RIVER - MAINSTEM                      WABASH RIVER
  IN      INB0447_T1011       EEL RIVER - MAINSTEM                      WABASH RIVER
  IN      INB0462_T1017       EEL RIVER - MAINSTEM                      WABASH RIVER
  IN      INB0476_T1027       EEL RIVER - MAINSTEM                      WABASH RIVER
  IN      INB06F5_M1094       TIPPECANOE RIVER                          WABASH RIVER
                              WILDCAT CREEK (DOWNSTREAM OF SPRING
  IN      INB0721_T1009       RUN)                                      WABASH RIVER
  IN      INB0722_T1036       LITTLE WILDCAT CREEK - WEST FORK          WABASH RIVER
  IN      INB0728_T1014       WILDCAT CREEK - MAINSTEM                  WABASH RIVER
                              WILDCAT CREEK (U/S OF UNNAMED
  IN      INB0729_T1015       TRIBUTARY AT PRINCE WM RD)                WABASH RIVER
  IN      INB0222_01          SALAMONIE RIVER                           WABASH RIVER
  IN      INB0242_01          SALAMONIE RIVER                           WABASH RIVER
  IN      INB0312_T1002       LITTLE MISSISSINEWA RIVER MAINSTEM        WABASH RIVER
  IN      INB0313_T1003       MISSISSINEWA RIVER - MAINSTEM             WABASH RIVER
  IN      INB0357_T1024       MISSISSINEWA RIVER - MAINSTEM             WABASH RIVER
  IN      INB035D_T1019       MISSISSINEWA RIVER - MAINSTEM             WABASH RIVER
                              EEL RIVER (EAST OF EEL RIVER FORT
  IN      INB0413_T1001       MONUMENT)                                 WABASH RIVER
  IN      INB0558_T1009       DEER CREEK (AT CAMDEN)                    WABASH RIVER
  IN      INB0573_M1012       WABASH RIVER - MAINSTEM                   WABASH RIVER
  IN      INB0618_T1003       TIPPECANOE RIVER                          WABASH RIVER
  IN      INB0631_T1009       TIPPECANOE RIVER                          WABASH RIVER
  IN      INB0644_T1041       TIPPECANOE RIVER AND TRIBUTARY            WABASH RIVER
  IN      INB0649_T1015       TIPPECANOE RIVER                          WABASH RIVER
  IN      INB0737_01          WILDCAT CREEK, MIDDLE FORK                WABASH RIVER
  IN      INB074E_T1023       SOUTH FORK WILDCAT CREEK                  WABASH RIVER
  IN      INB0186_00C         ROCK CREEK - UNNAMED TRIBUTARY            WABASH RIVER
  IN      INB0186_00G         ROCK CREEK - UNNAMED TRIBUTARY            WABASH RIVER
  IN      INB0186_00D         WHITELOCK DITCH                           WABASH RIVER
                              WILDCAT CREEK, MIDDLE FORK - UNNAMED
  IN      INB0737_01C         TRIBUTARY                                 WABASH RIVER
  IN      INA0367_T1058       ST. JOSEPH RIVER                          WESTERN LAKE ERIE
  IN      INW0192_M1052       WHITE RIVER                               WABASH RIVER
                              WHITE RIVER-HAVERSTICK CREEK/HOWLAND
  IN      INW0195_M1054       DITCH TRIBUTARYS                          WABASH RIVER
  IN      INW0198_M1055       WHITE RIVER                               WABASH RIVER
  IN      INW01B2_T1049       FALL CREEK                                WABASH RIVER
  IN      INW01B6_T1051       FALL CREEK                                WABASH RIVER
  IN      INW01CB_T1071       EAGLE CREEK-DAM TO LITTLE EAGLE CREEK     WABASH RIVER
  IN      INW01E3_M1079       WHITE RIVER                               WABASH RIVER
  IN      INW01E6_M1081       WHITE RIVER                               WABASH RIVER
  IN      INA03P1011_00       HAMILTON LAKE                             WESTERN LAKE ERIE
  IN      INA0518_M1004       MAUMEE RIVER                              WESTERN LAKE ERIE




                                   Exhibit D-1
                                    Page 930
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 58 of 336 Page ID
                                   #:7455



  State   Waterbody ID        Waterbody Name                           Region
  IN      INA051A_M1003       MAUMEE RIVER                             WESTERN LAKE ERIE
  IN      INA051D_M1001       MAUMEE RIVER                             WESTERN LAKE ERIE
  IN      INB0164_T1001       WABASH RIVER MAINSTEM                    WABASH RIVER
  IN      INB0187_T1001       EIKENBERRY DITCH                         WABASH RIVER
  IN      INB01FA_M1017       WABASH RIVER MAINSTEM                    WABASH RIVER
  IN      INB01G1_M1018       WABASH RIVER MAINSTEM                    WABASH RIVER
  IN      INW0418_T1005       BIG BLUE RIVER                           WABASH RIVER
  IN      INW0627_M1014       EAST FORK WHITE RIVER                    WABASH RIVER
  IN      INW0643_M1016       EAST FORK WHITE RIVER                    WABASH RIVER
  IN      INW0664_M1020       EAST FORK WHITE RIVER                    WABASH RIVER
  IN      INW0892_T1021       CLEAR CREEK                              WABASH RIVER
  IN      INW0893_T1022       CLEAR CREEK                              WABASH RIVER
  IN      INW0899_T1028       PLEASANT RUN                             WABASH RIVER
  IN      INW08E4_M1014       EAST FORK WHITE RIVER                    WABASH RIVER
  IN      INH8_00             OHIO RIVER - GREEN RIVER TO EVANSVILLE   LOWER OHIO
                                                                       SOUTHEASTERN LAKE
  IN      INJ01C6_T1001A      VAN NATTA DITCH - UNNAMED TRIBUTARY      MICHIGAN
  IN      INP0986_T1018       PATOKA RIVER                             WABASH RIVER
  IN      INP0987_T1019       PATOKA RIVER                             WABASH RIVER
                              TANNERS CREEK (UPSTREAM OF GREENDALE,
  IN      INV0339_01          IN)                                      MIDDLE OHIO
  IN      INB13D2_M1018       WABASH RIVER                             WABASH RIVER
                                                                       SOUTHWESTERN LAKE
  IN      INC0121_00          INDIANA HARBOR CANAL - LAKE GEORGE BR    MICHIGAN
  IN      INE017C_01          ANDERSON RIVER                           LOWER OHIO
  IN      INW01J9_M1106       WHITE RIVER                              WABASH RIVER
  IN      INW0224_M1011       WHITE RIVER                              WABASH RIVER
  IN      INW0235_M1027       WHITE RIVER                              WABASH RIVER
  IN      INW0297_M1040       WHITE RIVER                              WABASH RIVER
                              YELLOW RIVER - UNNAMED TRIBUTARY
  IN      INK0166_T1001       (MARSHALL CO)                            UPPER ILLINOIS
  IN      INK0166_T1006A      SARBER DITCH                             UPPER ILLINOIS
  IN      INK0183_M1011       KANKAKEE RIVER-ENGLISH LAKE              UPPER ILLINOIS
  IN      INK0187_M1012       KANKAKEE RIVER                           UPPER ILLINOIS
  IN      INK0195_T1013       CROOKED CREEK                            UPPER ILLINOIS
  IN      INK0197_T1014       CROOKED CREEK                            UPPER ILLINOIS
  IN      INK01A1_02          WOLF CREEK (DOWNSTREAM OF SR 49)         UPPER ILLINOIS
  IN      INK01A1_T1008       WOLF CREEK - UNNAMED TRIBUTARY           UPPER ILLINOIS
  IN      INV0385_01          LAUGHERY CREEK                           MIDDLE OHIO
  IN      INW0112_T1002       WHITE RIVER                              WABASH RIVER
  IN      INW0119_T1006       WHITE RIVER                              WABASH RIVER
  IN      INW0126_T1010       WHITE RIVER                              WABASH RIVER
  IN      INW0132_T1014       WHITE RIVER                              WABASH RIVER
  IN      INW0172_T1032       WHITE RIVER - DUCK CR TO RIVERWOOD       WABASH RIVER
  IN      INW0177_T1041       STONEY CREEK                             WABASH RIVER
  IN      INE024A_T1003       PIGEON CREEK-KLEYMEYER PARK              LOWER OHIO
  IN      ING034D_00          WHITEWATER RIVER                         GREAT MIAMI RIVER
  IN      ING037C_T1017       WHITEWATER RIVER, EAST FORK              GREAT MIAMI RIVER
  IN      INB0863_T1012       BIG PINE CREEK EXC                       WABASH RIVER
                              WABASH RIVER - LTL VERMILLION R TO
  IN      INB08E6_M1051       SUGAR CR                                 WABASH RIVER
  IN      INB08M3_M1032       WABASH RIVER                             WABASH RIVER
                              WABASH RIVER - OTTER CREEK TO ABOVE
  IN      INB1142_M1002       WABASH GEN STA OUTFALL                   WABASH RIVER
  IN      INB1145_M1003       WABASH RIVER                             WABASH RIVER




                                   Exhibit D-1
                                    Page 931
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 59 of 336 Page ID
                                   #:7456



  State   Waterbody ID        Waterbody Name                          Region
  IN      INB1156_M1004       WABASH RIVER-TERRE HAUTE AREA           WABASH RIVER
  IN      INB11C4_M1009       WABASH RIVER                            WABASH RIVER
  IN      INB11F1_M1010       WABASH RIVER                            WABASH RIVER
  IN      INB11F3_M1011       WABASH RIVER                            WABASH RIVER
  IN      INB1316_M1003       WABASH RIVER                            WABASH RIVER
  IN      INB1341_M1006       WABASH RIVER-GREATHOUSE CREEK (ILL)     WABASH RIVER
  IN      INB1361_M1008       WABASH RIVER                            WABASH RIVER
  IN      INB1382_M1010       WABASH RIVER                            WABASH RIVER
  IN      INB13A4_M1013       WABASH RIVER                            WABASH RIVER
                                                                      SOUTHEASTERN LAKE
  IN      INJ01T2_M1005       ST. JOSEPH RIVER                        MICHIGAN
                                                                      SOUTHEASTERN LAKE
  IN      INJ01T3_M1004       ST. JOSEPH RIVER                        MICHIGAN
                                                                      SOUTHEASTERN LAKE
  IN      INJ01T6_M1001       ST. JOSEPH RIVER                        MICHIGAN
  IN      INB0682_M1026       TIPPECANOE RIVER                        WABASH RIVER
                              IROQUOIS RIVER (UPSTREAM OF
  IN      INK0226_T1004A      RENSSELAER, IN)                         UPPER ILLINOIS
  IN      INK0235_T1019       SLOUGH CREEK                            UPPER ILLINOIS
                              IROQUOIS RIVER-SOUTH CONCORD BRANCH
  IN      INK025A_T1012       (ILL)                                   UPPER ILLINOIS
  IN      INK0272_T1004       SUGAR CREEK - UNNAMED TRIBUTARY         UPPER ILLINOIS
  IN      INK0336_T1002       LITTLE CALUMET RIVER                    UPPER ILLINOIS
  IN      INN04A1_00          INDIAN CREEK-NORTH KARST AREA           LOWER OHIO
  IN      INN04A4_00          INDIAN CREEK-BLUE SPRING                LOWER OHIO
  IN      INB0448_T1012       EEL RIVER - MAINSTEM                    WABASH RIVER
  IN      INB0457_T1015       EEL RIVER - MAINSTEM                    WABASH RIVER
  IN      INB0521_M1002       WABASH RIVER - MAINSTEM                 WABASH RIVER
  IN      INB06F5_M1096       TIPPECANOE RIVER                        WABASH RIVER
  IN      INB071C_T1026       KOKOMO CREEK                            WABASH RIVER
  IN      INB0722_00          LITTLE WILDCAT CREEK - EAST FORK        WABASH RIVER
  IN      INB01J4_M1022       WABASH RIVER MAINSTEM                   WABASH RIVER
  IN      INB0216_00          SALAMONIE RIVER - MILLER DITCH          WABASH RIVER
  IN      INB0224_00          SALAMONIE RIVER - EAST CREEK            WABASH RIVER
  IN      INB0236_00          SALAMONIE RIVER - CUSTARD DRAIN         WABASH RIVER
  IN      INB0312_00          GETTINGER DITCH AND OTHER TRIBUTARIES   WABASH RIVER
  IN      INB0315_T1004       MISSISSINEWA RIVER - MAINSTEM           WABASH RIVER
  IN      INB0324_T1009       MISSISSINEWA RIVER - MAINSTEM           WABASH RIVER
  IN      INB0326_T1010       MISSISSINEWA RIVER - MAINSTEM           WABASH RIVER
  IN      INB0327_T1011       MISSISSINEWA RIVER - MAINSTEM           WABASH RIVER
  IN      INB0351_T1015       MISSISSINEWA RIVER - MAINSTEM           WABASH RIVER
  IN      INB0352_T1016       MISSISSINEWA RIVER - MAINSTEM           WABASH RIVER
  IN      INB0432_T1004       EEL RIVER - MAINSTEM                    WABASH RIVER
  IN      INB0562_M1011       WABASH RIVER - MAINSTEM                 WABASH RIVER
  IN      INB0621_T1004       TIPPECANOE RIVER                        WABASH RIVER
  IN      INB0624_T1006       TIPPECANOE RIVER                        WABASH RIVER
  IN      INB06E2_M1093       TIPPECANOE RIVER                        WABASH RIVER
  IN      INB0751_T1028       WILDCAT CREEK                           WABASH RIVER
  IN      INB0186_00I         ROCK CREEK - UNNAMED TRIBUTARY          WABASH RIVER
                              WILDCAT CREEK, MIDDLE FORK - UNNAMED
  IN      INB0737_01E         TRIBUTARY                               WABASH RIVER
  IN      INW08H5_M1069       EAST FORK WHITE RIVER                   WABASH RIVER
                              WHITE RIVER, EAST FOR (UPSTREAM OF
  IN      INW08H7_M1069       BEECH CREEK)                            WABASH RIVER
  IN      IN_05120201010100   WHITE RIVER                             WABASH RIVER




                                   Exhibit D-1
                                    Page 932
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 60 of 336 Page ID
                                   #:7457



  State   Waterbody ID        Waterbody Name                         Region
  IN      IN_05120208170010   EAST FORK WHITE RIVER                  WABASH RIVER
  IN      INW0198_M1118       WHITE RIVER                            WABASH RIVER
  IN      INW01D6_M1075       WHITE RIVER                            WABASH RIVER
  IN      INA0466_T1022       ST. MARYS RIVER                        WESTERN LAKE ERIE
  IN      INA0514_M1006       MAUMEE RIVER                           WESTERN LAKE ERIE
  IN      INA051C_M1002       MAUMEE RIVER                           WESTERN LAKE ERIE
  IN      INW0414_T1003       BIG BLUE RIVER                         WABASH RIVER
  IN      INW0415_T1004       BIG BLUE RIVER                         WABASH RIVER
  IN      INW0451_T1018       BIG BLUE RIVER-SR44                    WABASH RIVER
  IN      INW0455_T1020       BIG BLUE RIVER                         WABASH RIVER
  IN      INW0811_M1001       EAST FORK WHITE RIVER                  WABASH RIVER
  IN      INW0826_M1005       EAST FORK WHITE RIVER                  WABASH RIVER
  IN      INW0842_M1006       EAST FORK WHITE RIVER                  WABASH RIVER
                              EAST FORK WHITE RIVER (ABOVE BEDFORD
  IN      INW0845_M1053       WATER INTAKE)                          WABASH RIVER
  IN      INW0899_T1027       SALT CREEK                             WABASH RIVER
  IN      INW089B_T1029       SALT CREEK                             WABASH RIVER
  IN      INW08A2_M1008       EAST FORK WHITE RIVER                  WABASH RIVER
  IN      INH7_00             OHIO RIVER - NEWBURGH TO GREEN R       LOWER OHIO
                                                                     SOUTHEASTERN LAKE
  IN      INJ01C6_01          PIGEON RIVER (UPSTREAM OF SCOTT, IN)   MICHIGAN
  IN      INP0928_T1005       PATOKA RIVER                           WABASH RIVER
  IN      INP0968_T1014       PATOKA RIVER                           WABASH RIVER
  IN      INP0986_T1072       PATOKA RIVER - CUTOFF BY HOUCHINS DT   WABASH RIVER
  IN      INP0988_T1020       PATOKA RIVER                           WABASH RIVER
  IN      INB13C1_M1015       WABASH RIVER
  IN      INB13D1_M1017       WABASH RIVER                           WABASH RIVER
                                                                     SOUTHWESTERN LAKE
  IN      INC0142_T1009       LITTLE CALUMET RIVER                   MICHIGAN
                                                                     SOUTHWESTERN LAKE
  IN      INC0143_01          BURNS DITCH                            MICHIGAN
                                                                     SOUTHWESTERN LAKE
  IN      INC0181G_G1093      LAKE MICHIGAN SHORELINE-DUNES          MICHIGAN
  IN      INW01FJ_00          MONICAL BRANCH                         WABASH RIVER
  IN      INW01G1_M1092       WHITE RIVER                            WABASH RIVER
  IN      INW01J6_M1105       WHITE RIVER                            WABASH RIVER
  IN      INW0223_M1010       WHITE RIVER                            WABASH RIVER
  IN      INW022F_M1014       WHITE RIVER                            WABASH RIVER
  IN      INW022F_M1061       WHITE RIVER                            WABASH RIVER
  IN      INK013C_T1007       KANKAKEE RIVER-MAINSTEM                UPPER ILLINOIS
  IN      INK01A1_T1003       LATERAL NO 77                          UPPER ILLINOIS
  IN      INK01A1_T1004       WOLF CREEK - UNNAMED TRIBUTARY         UPPER ILLINOIS
  IN      INV0378_00          LAUGHERY CREEK-MUD LICK                MIDDLE OHIO
  IN      INW0147_T1017       KILLBUCK CREEK - TO MOUTH              WABASH RIVER
  IN      ING0376_T1013       WHITEWATER RIVER, EAST FORK            GREAT MIAMI RIVER
  IN      ING0376_T1027       WHITEWATER RIVER, EAST FORK            GREAT MIAMI RIVER
  IN      INB0886_M1018       WABASH RIVER                           WABASH RIVER
                              WABASH RIVER - MILL CR TO BELOW LTL
  IN      INB08E6_M1022       VERMILLION R                           WABASH RIVER
  IN      INB1051_T1006       SUGAR CREEK                            WABASH RIVER
  IN      INB1057_T1009       SUGAR CREEK                            WABASH RIVER
  IN      INB11A5_M1008       WABASH RIVER-RIVERVIEW                 WABASH RIVER
  IN      INB1311_M1001       WABASH RIVER                           WABASH RIVER
  IN      INB1331_M1004       WABASH RIVER                           WABASH RIVER
  IN      INB1381_M1009       WABASH RIVER                           WABASH RIVER




                                   Exhibit D-1
                                    Page 933
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 61 of 336 Page ID
                                   #:7458



  State   Waterbody ID        Waterbody Name                          Region
  IN      INB13A5_M1014       WABASH RIVER-WABASH LEVEE DITCH (ILL)   WABASH RIVER
  IN      INK0134_T1005       KANKAKEE RIVER-MAINSTEM                 UPPER ILLINOIS
  IN      INB06A2_M1095       TIPPECANOE RIVER                        WABASH RIVER
  IN      INK0272_T1002       SUGAR CREEK - UNNAMED TRIBUTARY         UPPER ILLINOIS
  IN      INB0461_T1016       EEL RIVER - MAINSTEM                    WABASH RIVER
  IN      INB0476_T1021       EEL RIVER - MAINSTEM                    WABASH RIVER
  IN      INB0477_T1023       EEL RIVER - MAINSTEM                    WABASH RIVER
  IN      INB0717_T1001       WILDCAT CREEK                           WABASH RIVER
                              WILDCAT CREEK - UPSTREAM OF WATER
  IN      INB071A_T1025       INTAKE                                  WABASH RIVER
  IN      INB0722_T1009       KELLY WEST DITCH                        WABASH RIVER
  IN      INB0727_T1013       WILDCAT CREEK - MAINSTEM                WABASH RIVER
                              WILDCAT CREEK (D/S OF UNNAMED
  IN      INB0729_T1016       TRIBUTARY AT PRINCE WM RD)              WABASH RIVER
  IN      INB0233_00          SALAMONIE RIVER                         WABASH RIVER
                              SALAMONIE RIVER (DOWNSTREAM OF
  IN      INB0241_01          DETAMORE DITCH)                         WABASH RIVER
  IN      INB0354_T1017       MISSISSINEWA RIVER - MAINSTEM           WABASH RIVER
  IN      INB0362_T1021       MISSISSINEWA RIVER - MAINSTEM           WABASH RIVER
  IN      INB0431_T1003       EEL RIVER                               WABASH RIVER
  IN      INB074A_T1020       SOUTH FORK WILDCAT CREEK - MAINSTEM     WABASH RIVER
  IN      INB0813_M1001       WABASH RIVER                            WABASH RIVER
  IN      INB0829_00          WEA CREEK TRIBUTARIES                   WABASH RIVER
  IN      INB0839_M1006       WABASH RIVER                            WABASH RIVER
  IN      INB0854_T1053       MUD PINE CREEK                          WABASH RIVER
                              EAST FORK LITTLE WILDCAT CREEK -
  IN      INB0722_00B         UNNAMED TRIBUTARY                       WABASH RIVER
                              WILDCAT CREEK, MIDDLE FORK - UNNAMED
  IN      INB0737_01A         TRIBUTARY                               WABASH RIVER
                              WILDCAT CREEK, MIDDLE FORK - UNNAMED
  IN      INB0737_01B         TRIBUTARY                               WABASH RIVER
  IN      INW01CE_T1072       EAGLE CREEK-NEELD DITCH/BLUE LAKE       WABASH RIVER
  IN      INW01D2_M1059       WHITE RIVER                             WABASH RIVER
  IN      INW01D4_M1060       WHITE RIVER                             WABASH RIVER
  IN      INW01D8_M1076       WHITE RIVER                             WABASH RIVER
  IN      INB0163_00          WABASH RIVER - THREEMILE CREEK          WABASH RIVER
  IN      INB01F5_M1014       WABASH RIVER MAINSTEM                   WABASH RIVER
  IN      INW041B_T1006       BIG BLUE RIVER                          WABASH RIVER
  IN      INW0641_M1015       EAST FORK WHITE R-REDDINGTON            WABASH RIVER
  IN      INW0662_M1019       EAST FORK WHITE RIVER                   WABASH RIVER
  IN      INW089C_T1030       SALT CREEK-DARK HOLLOW KARST AREA       WABASH RIVER
  IN      INW08E1_M1012       EAST FORK WHITE RIVER                   WABASH RIVER
  IN      INW08E2_M1013       EAST FORK WHITE RIVER                   WABASH RIVER
  IN      INP0947_T1007       PATOKA RIVER                            WABASH RIVER
                                                                      SOUTHWESTERN LAKE
  IN      INC0121G_G1075      LAKE MICHIGAN SHORELINE WEST OF IHC     MICHIGAN
                                                                      SOUTHWESTERN LAKE
  IN      INC0121G_G1078      INDIANA HARBOR                          MICHIGAN
                              GRAND CALUMET RIVER - GARY TO INDIANA   SOUTHWESTERN LAKE
  IN      INC0122_T1097       HARBOR CANAL                            MICHIGAN
  IN      INE01F8_T1007       LITTLE PIGEON CREEK                     LOWER OHIO
  IN      INW0218_T1006       BEANBLOSSOM CREEK                       WABASH RIVER
  IN      INW0251_M1028       WHITE RIVER                             WABASH RIVER
  IN      INK0147_T1009       KANKAKEE RIVER                          UPPER ILLINOIS
  IN      INK0166_T1004       YELLOW RIVER - UNNAMED TRIBUTARY        UPPER ILLINOIS




                                   Exhibit D-1
                                    Page 934
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 62 of 336 Page ID
                                   #:7459



  State   Waterbody ID        Waterbody Name                            Region
  IN      INK016A_T1002A      CANNON DITCH                              UPPER ILLINOIS
  IN      INK01A1_T1006A      SCHRADER DITCH - UNNAMED TRIBUTARY        UPPER ILLINOIS
                              WOLF CREEK - UNNAMED TRIBUTARY
  IN      INK01A1_T1007       (WHEATFIELD, IN)                          UPPER ILLINOIS
  IN      INW0113_T1003       WHITE RIVER                               WABASH RIVER
  IN      INW0126_T1012       BUCK CREEK                                WABASH RIVER
  IN      INW0133_T1015       WHITE RIVER - CHESTERFIELD TO ANDERSON    WABASH RIVER
  IN      INW0145_T1016       KILLBUCK CREEK                            WABASH RIVER
  IN      INW014A_T1019       WHITE RIVER-PERKINSVILLE                  WABASH RIVER
  IN      INW0176_T1040       STONEY CREEK                              WABASH RIVER
  IN      INB0882_M1016       WABASH RIVER                              WABASH RIVER
                              WABASH RIVER - WABASH GEN STA TO LOST
  IN      INB1142_M1025       CREEK                                     WABASH RIVER
  IN      INB1174_M1005       WABASH RIVER                              WABASH RIVER
  IN      INK011A_T1001       KANKAKEE RIVER-MAINSTEM                   UPPER ILLINOIS
  IN      INK011D_T1002       KANKAKEE RIVER                            UPPER ILLINOIS
  IN      INK0246_T1007       IROQUOIS RIVER                            UPPER ILLINOIS
  IN      INK0272_T1005       SUGAR CREEK - UNNAMED TRIBUTARY           UPPER ILLINOIS
  IN      INN04F6_T1007       BLUE RIVER                                LOWER OHIO
  IN      INB0442_T1007       EEL RIVER                                 WABASH RIVER
  IN      INB0443_T1008       EEL RIVER                                 WABASH RIVER
  IN      INB0648_T1042       TIPPECANOE RIVER                          WABASH RIVER
  IN      INB0741_00          WILDCAT CREEK, SOUTH FORK                 WABASH RIVER
  IN      INB0742_02          WILDCAT CREEK, SOUTH FORK                 WABASH RIVER
  IN      INB0751_T1024       WILDCAT CREEK - MAINSTEM - OSRW           WABASH RIVER
  IN      INB0814_M1002       WABASH RIVER                              WABASH RIVER
                              WEST FORK LITTLE WILDCAT CREEK -
  IN      INB0722_T1036A      UNNAMED TRIBUTARY                         WABASH RIVER
  IN      INA0385_T1029       CEDAR CREEK                               WESTERN LAKE ERIE
  IN      INW08H9_M1055       EAST FORK WHITE RIVER                     WABASH RIVER
  IN      INW01DA_M1077       WHITE RIVER-MANN CREEK/HARNESS DITCH      WABASH RIVER
  IN      INW0645_M1017       EAST FORK WHITE RIVER                     WABASH RIVER
  IN      INW0661_M1018       EAST FORK WHITE RIVER                     WABASH RIVER
  IN      INW0845_M1007       EAST FORK WHITE RIVER                     WABASH RIVER
  IN      INV0339_02          TANNERS CREEK (GREENDALE, IN)             MIDDLE OHIO
                                                                        SOUTHWESTERN LAKE
  IN      INC0121G_G1074      LAKE MICHIGAN SHORELINE EAST OF IHC       MICHIGAN
                                                                        SOUTHWESTERN LAKE
  IN      INC0122_00          GRAND CALUMET RIVER - HEADWATERS          MICHIGAN
  IN      INW0219_T1007       BEANBLOSSOM CREEK                         WABASH RIVER
  IN      INW0271_M1035       WHITE RIVER - BLACK CR EDWARDSPORT        WABASH RIVER
  IN      INK0166_T1003       UNNAMED DITCH (OAK GROVE, IN)             UPPER ILLINOIS
  IN      INK0189_M1103       KANKAKEE RIVER                            UPPER ILLINOIS
  IN      INW011D_T1009       WHITE RIVER                               WABASH RIVER
  IN      INW0131_T1013       WHITE RIVER                               WABASH RIVER
  IN      INW0157_T1024       PIPE CREEK                                WABASH RIVER
  IN      INW0159_T1026       PIPE CREEK - SWANFELT DT TO COUNTY LINE   WABASH RIVER
  IN      ING0349_T1011       WHITEWATER RIVER, WEST FORK               GREAT MIAMI RIVER
  IN      INB08F2_M1024       WABASH RIVER                              WABASH RIVER
  IN      INB08M1_M1031       WABASH RIVER                              WABASH RIVER
  IN      INB1046_T1014       WALNUT FORK - BELOW LITTLE SUGAR CREEK    WABASH RIVER
                              WABASH RIVER - SPRING CREEK TO OTTER
  IN      INB1138_M1001       CREEK                                     WABASH RIVER
  IN      INB11J1_M1017       WABASH RIVER                              WABASH RIVER
  IN      INB11K4_M1018       WABASH RIVER                              WABASH RIVER




                                   Exhibit D-1
                                    Page 935
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 63 of 336 Page ID
                                   #:7460



  State   Waterbody ID        Waterbody Name                           Region
                                                                       SOUTHEASTERN LAKE
  IN      INJ01N6_T1013       ELKHART RIVER                            MICHIGAN
                                                                       SOUTHEASTERN LAKE
  IN      INJ01P1_M1007       ST. JOSEPH RIVER                         MICHIGAN
                                                                       SOUTHEASTERN LAKE
  IN      INJ01T1_M1006       ST. JOSEPH RIVER                         MICHIGAN
  IN      INK01B2_M1019       KANKAKEE RIVER                           UPPER ILLINOIS
  IN      INK0248_T1009       IROQUOIS RIVER                           UPPER ILLINOIS
  IN      INB0445_T1010       EEL RIVER - MAINSTEM                     WABASH RIVER
  IN      INB0477_T1022       EEL RIVER - LOGANSPORT WATER INTAKE      WABASH RIVER
  IN      INB0725_T1011       WILDCAT CREEK - MAINSTEM                 WABASH RIVER
  IN      INB0322_T1008       MISSISSINEWA RIVER - MAINSTEM            WABASH RIVER
  IN      INB0334_T1013       MISSISSINEWA RIVER - MAINSTEM            WABASH RIVER
  IN      INB0335_T1014       MISSISSINEWA RIVER - MAINSTEM            WABASH RIVER
  IN      INB0632_T1010       TIPPECANOE RIVER                         WABASH RIVER
  IN      INB0742_01          WILDCAT CREEK, SOUTH FORK                WABASH RIVER
                              WABASH RIVER - GRANVILLE BRDG TO FLINT
  IN      INB0833_M1004       CREEK                                    WABASH RIVER
  IN      INB0186_00B         ROCK CREEK - UNNAMED TRIBUTARY           WABASH RIVER
  IN      INW08H1_M1066       EAST FORK WHITE RIVER                    WABASH RIVER
  IN      INW01E4_M1080       WHITE RIVER                              WABASH RIVER
  IN      INB0187_00          ROCK CREEK                               WABASH RIVER
                              WABASH RIVER - BELOW HUNTINGTON LAKE
  IN      INB0192_T1009       DAM                                      WABASH RIVER
  IN      INB01F9_M1016       WABASH RIVER MAINSTEM                    WABASH RIVER
  IN      INW0824_M1004       EAST FORK WHITE RIVER                    WABASH RIVER
                                                                       SOUTHEASTERN LAKE
  IN      INJ01F1_M1011       ST. JOSEPH RIVER                         MICHIGAN
  IN      INP0962_T1010       PATOKA RIVER                             WABASH RIVER
  IN      INP0965_T1012       PATOKA RIVER                             WABASH RIVER
  IN      INB13C2_M1016       WABASH RIVER                             WABASH RIVER
                                                                       SOUTHWESTERN LAKE
  IN      INC0143_03          BURNS DITCH                              MICHIGAN
  IN      INE01F6_T1006       LITTLE PIGEON CREEK-RED BUSH             LOWER OHIO
  IN      INW0254_M1029       WHITE RIVER-NEWBERRY TRIBS               WABASH RIVER
                              WHITE RIVER - SMOTHER CR CUTOFF TO
  IN      INW0267_M1034       BLACK CR                                 WABASH RIVER
  IN      INK0138_T1006       KANKAKEE RIVER-MAINSTEM                  UPPER ILLINOIS
  IN      INK0146_T1008       KANKAKEE RIVER                           UPPER ILLINOIS
  IN      INK016A_T1001       YELLOW RIVER - UNNAMED TRIBUTARY         UPPER ILLINOIS
  IN      INK016A_T1003       CAVANAUGH DITCH                          UPPER ILLINOIS
  IN      INK019D_M1105       KANKAKEE RIVER                           UPPER ILLINOIS
  IN      INK01A1_T1006       SCRADER DITCH                            UPPER ILLINOIS
  IN      INV0384_02          LAUGHERY CREEK                           MIDDLE OHIO
  IN      INE024C_T1004       PIGEON CREEK                             LOWER OHIO
  IN      INB0884_M1017       WABASH RIVER                             WABASH RIVER
  IN      INB1315_M1002       WABASH RIVER                             WABASH RIVER
                              UNNAMED CHANNEL (TO AND FROM
  IN      INB06A2_T1004       TIPPECANOE RIVER)                        WABASH RIVER
  IN      INK0272_T1001       SUGAR CREEK - UNNAMED TRIBUTARY          UPPER ILLINOIS
  IN      INB071A_T1006       WILDCAT CREEK - MAINSTEM                 WABASH RIVER
  IN      INB0221_01          SALAMONIE RIVER                          WABASH RIVER
  IN      INB0231_00          SALAMONIE RIVER - RHOTON DITCH           WABASH RIVER
  IN      INB0238_01          SALAMONIE RIVER                          WABASH RIVER




                                   Exhibit D-1
                                    Page 936
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 64 of 336 Page ID
                                   #:7461



  State   Waterbody ID        Waterbody Name                         Region
                              SALAMONIE RIVER (DOWNSTREAM OF
  IN      INB0241_02          DETAMORE DITCH)                        WABASH RIVER
  IN      INB0332_T1012       MISSISSINEWA RIVER - MAINSTEM          WABASH RIVER
                              EEL RIVER (WEST OF EEL RIVER FORT
  IN      INB0413_T1002       MONUMENT)                              WABASH RIVER
  IN      INB0635_T1040       TIPPECANOE RIVER                       WABASH RIVER
  IN      INB0638_T1012       TIPPECANOE RIVER                       WABASH RIVER
  IN      INB0742_03          WILDCAT CREEK, SOUTH FORK              WABASH RIVER
                              WABASH RIVER - COUNTY LINE TO LITTLE
  IN      INB0835_M1005       PINE CREEK                             WABASH RIVER
  IN      INB0186_00F         REDDING DITCH                          WABASH RIVER
  IN      INB01E3_M1011       WABASH RIVER MAINSTEM                  WABASH RIVER
  IN      INW0621_M1012       EAST FORK WHITE RIVER                  WABASH RIVER
  IN      INW0813_M1002       EAST FORK WHITE RIVER                  WABASH RIVER
  IN      INW08C1_M1010       EAST FORK WHITE R-SHOALS               WABASH RIVER
                                                                     SOUTHEASTERN LAKE
  IN      INJ01F2_M1010       ST. JOSEPH RIVER                       MICHIGAN
  IN      INP0946_T1006       PATOKA RIVER                           WABASH RIVER
                                                                     SOUTHWESTERN LAKE
  IN      INC0164_T1018       LITTLE CALUMET RIVER - EAST ARM        MICHIGAN
                                                                     SOUTHWESTERN LAKE
  IN      INC0191G_G1092      LAKE MICHIGAN SHORELINE-LAPORTE        MICHIGAN
  IN      INW021A_T1008       BEANBLOSSOM CREEK                      WABASH RIVER
  IN      INK019F_M1104       KANKAKEE RIVER                         UPPER ILLINOIS
  IN      INK01A1_T1005       WOLF CREEK - UNNAMED TRIBUTARY         UPPER ILLINOIS
  IN      INV0384_03          LAUGHERY CREEK                         MIDDLE OHIO
  IN      INW0171_T1027       WHITE RIVER - PIPE CR TO DUCK CR       WABASH RIVER
  IN      ING0362_00          WHITEWATER RIVER                       GREAT MIAMI RIVER
  IN      INB0894_M1020       WABASH RIVER                           WABASH RIVER
                                                                     SOUTHEASTERN LAKE
  IN      INJ01N6_M1008       ST. JOSEPH RIVER                       MICHIGAN
  IN      INB06A1_M1029       TIPPECANOE RIVER                       WABASH RIVER
                              GRAND CALUMET RIVER - ILLINOIS TO
  IN      INK0351_T1001       INDIANA HARBOR CANAL                   UPPER ILLINOIS
  IN      INB0453_T1014       EEL RIVER - MAINSTEM                   WABASH RIVER
  IN      INB0361_T1020       MISSISSINEWA RIVER                     WABASH RIVER
  IN      INB0621_T1037       TIPPECANOE RIVER                       WABASH RIVER
  IN      INB083B_M1007       WABASH RIVER - BELOW INDEPENDENCE      WABASH RIVER
  IN      INK01P1066_00       WORSTER LAKE                           WABASH RIVER
  IN      INB06P1092_00       FREEMAN, LAKE                          WABASH RIVER
  IN      INW01P1048_00       GEIST RESERVOIR                        WABASH RIVER
  IN      INK01P1060_00       LOWER FISH LAKE                        UPPER ILLINOIS
  IN      INP09P1001_00       PATOKA RESERVOIR                       WABASH RIVER
                                                                     SOUTHEASTERN LAKE
  IN      INJ01P1248_00       SYLVAN LAKE                            MICHIGAN
  IN      INB03P1022_00       MISSISSINEWA RESERVOIR                 WABASH RIVER
                                                                     SOUTHEASTERN LAKE
  IN      INJ01P1038_00       LAKE JAMES                             MICHIGAN
  IN      INB06P1019_00       LAKE MAXINKUCKEE                       WABASH RIVER
  IN      INB06P1007_00       WINONA LAKE                            WABASH RIVER
                                                                     SOUTHEASTERN LAKE
  IN      INJ01P1025_00       OLIVER LAKE                            MICHIGAN
  IN      INW01P1036_00       MORSE RESERVOIR                        WABASH RIVER
  IN      ING03P1019_00       BROOKVILLE RESERVOIR                   GREAT MIAMI RIVER
  IN      INW01P1069_00       EAGLE CREEK RESERVOIR                  WABASH RIVER




                                   Exhibit D-1
                                    Page 937
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 65 of 336 Page ID
                                   #:7462



  State   Waterbody ID        Waterbody Name                  Region
  IN      INE02P1017_00       HOVEY LAKE                      LOWER OHIO
  IN      INM00G1000_00       LAKE MICHIGAN
  IN      INB11P1028_00       TURTLE CREEK RESERVOIR          WABASH RIVER
  IN      INK01P1089_00       FLINT LAKE                      UPPER ILLINOIS
                                                              SOUTHEASTERN LAKE
  IN      INJ01P1174_00       SIMONTON LAKE                   MICHIGAN
  IN      INB06P1005_00       PIKE LAKE                       WABASH RIVER
                                                              SOUTHEASTERN LAKE
  IN      INJ01P1088_00       UPPER STORY LAKE                MICHIGAN
                                                              SOUTHEASTERN LAKE
  IN      INJ01P1023_00       LAKE WAWASEE                    MICHIGAN
  IN      INB06P1002_00       TIPPECANOE LAKE                 WABASH RIVER
  IN      INB08P1067_00       CECIL M. HARDEN RESERVOIR       WABASH RIVER
                                                              SOUTHEASTERN LAKE
  IN      INJ01P1223_00       RIVIR LAKE                      MICHIGAN
                                                              SOUTHWESTERN LAKE
  IN      INC01P1083_00       MARQUETTE PARK LAGOONS (EAST)   MICHIGAN
  IN      INK01P1055_00       NORTH CHAIN LAKE                UPPER ILLINOIS
  IN      INK01P1022_00       CEDAR LAKE                      UPPER ILLINOIS
  IN      INK01P1073_00       LAKE OF THE WOODS               UPPER ILLINOIS
  IN      INB06P1077_00       PALESTINE LAKE                  WABASH RIVER
                                                              SOUTHEASTERN LAKE
  IN      INJ01P1082_00       PLEASANT LAKE                   MICHIGAN
  IN      INK01P1031_00       STONE LAKE                      UPPER ILLINOIS
                                                              SOUTHEASTERN LAKE
  IN      INJ01P1240_00       HENDERSON LAKE                  MICHIGAN
  IN      INB01P1008_00       J. EDWARD ROUSH LAKE            WABASH RIVER
                                                              SOUTHEASTERN LAKE
  IN      INW07P1040_00       HARDY LAKE                      MICHIGAN
  IN      INB02P1007_00       SALAMONIE RESERVOIR             WABASH RIVER
                                                              SOUTHWESTERN LAKE
  IN      INC01P1002_T1085    MARQUETTE PARK LAGOONS (WEST)   MICHIGAN
                                                              SOUTHEASTERN LAKE
  IN      INJ01P1075_00       FOX LAKE                        MICHIGAN
                                                              SOUTHEASTERN LAKE
  IN      INJ01P1026_00       OLIN LAKE                       MICHIGAN
                                                              SOUTHWESTERN LAKE
  IN      INC01P1083_T1084    MARQUETTE PARK LAGOONS (EAST)   MICHIGAN
                                                              SOUTHWESTERN LAKE
  IN      INC01P1002_00       MARQUETTE PARK LAGOONS (WEST)   MICHIGAN
  IN      INW06P1030_00       GREENSBURG RESERVOIR            WABASH RIVER
  IN      INK01P1091_00       LONG LAKE                       UPPER ILLINOIS
  IN      INK01P1078_00       BASS LAKE                       UPPER ILLINOIS
                                                              LOWER ARKANSAS RIVER
  KS      KS-LA-12-728_1693   CHISHOLM CR                     BASIN
                                                              KANSAS-LOWER
  KS      KS-KR-04-255_20     MUD CR                          REPUBLICAN RIVER BASIN
                                                              KANSAS-LOWER
  KS      KS-KR-04-255_21     KANSAS R                        REPUBLICAN RIVER BASIN
                                                              LOWER ARKANSAS RIVER
  KS      KS-LA-12-728_817    CHISHOLM CR, MIDDLE FORK        BASIN
                                                              LOWER ARKANSAS RIVER
  KS      KS-LA-13-281_3      ARKANSAS R                      BASIN
                                                              KANSAS-LOWER
  KS      KS-KR-04-255_19     KANSAS R                        REPUBLICAN RIVER BASIN




                                   Exhibit D-1
                                    Page 938
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 66 of 336 Page ID
                                   #:7463



  State   Waterbody ID              Waterbody Name                           Region
                                                                             KANSAS-LOWER
  KS      KS-KR-04-255_57           STONE HOUSE CR                           REPUBLICAN RIVER BASIN
                                                                             LOWER ARKANSAS RIVER
  KS      KS-LA-12-728_1            LITTLE ARKANSAS R                        BASIN
                                                                             KANSAS-LOWER
  KS      KS-KR-04-255_22           BUCK CR                                  REPUBLICAN RIVER BASIN
                                                                             KANSAS-LOWER
  KS      KS-KR-04-255_56           OAKLEY CR                                REPUBLICAN RIVER BASIN
                                                                             KANSAS-LOWER
  KS      KS-KR-04-255_73           KENT CR                                  REPUBLICAN RIVER BASIN
                                                                             KANSAS-LOWER
  KS      KS-KR-04-255_50           PLUM CR                                  REPUBLICAN RIVER BASIN
                                                                             KANSAS-LOWER
  KS      KS-KR-04-255_9057         STONE HOUSE CR, EAST                     REPUBLICAN RIVER BASIN
                                                                             KANSAS-LOWER
  KS      KS-KR-04-255_23           KANSAS R                                 REPUBLICAN RIVER BASIN
                                                                             KANSAS-LOWER
  KS      KS-KR-04-255_69           BALDWIN CR                               REPUBLICAN RIVER BASIN
                                                                             LOWER ARKANSAS RIVER
  KS      KS-LA-13-728_8            CHISHOLM CR                              BASIN
                                                                             LOWER ARKANSAS RIVER
  KS      KS-LA-11-287_1755         COW CR                                   BASIN
                                                                             KANSAS-LOWER
  KS      KS-KR-04-255_830          STONE HOUSE CR, WEST                     REPUBLICAN RIVER BASIN
  KY      KY491096_01               Drakes Creek 0.0 to 23.4
  KY      KY496312_02               Levisa Fork 5.8 to 15.3
  KY      KY499011_04               Mud River 52.2 to 64.0
  KY      KY499011_03               Mud River 30.9 to 52.2
  KY      KY499011_02               Mud River 9.1 to 30.9
  KY      KY492142_00               Fishtrap Reservoir
  KY      KY493295_00               Green River Reservoir
  KY      KY499011_01               Mud River 0.0 to 9.1
  KY      KY516088_01               Tygarts Creek 0.2 to 25.0
  KY      KY516088_03               Tygarts Creek 36.3 to 45.5
  KY      KYOhioRiver_471.4_475.1   Ohio River 471.4 to 475.1
  KY      KYOhioRiver_475.1_477.6   Ohio River 475.1 to 477.6
  KY      KYOhioRiver_477.6_488.0   Ohio River 477.6 to 488.0
  KY      KYOhioRiver_488.0_593.1   Ohio River 488.0 to 593.1
  KY      KYOhioRiver_319.4_340.8   Ohio River 319.4 to 340.8
  KY      KYOhioRiver_795.7_799.8   Ohio River 795.7 to 799.8
  KY      KYOhioRiver_799.8_802.9   Ohio River 799.8 to 802.9
  KY      KYOhioRiver_802.9_820.1   Ohio River 802.9 to 820.1
  KY      KYOhioRiver_356.6_377.7   Ohio River 356.6 to 377.7
  KY      KY506431_01               West Fork of Drakes Creek 0.0 to 23.3
  KY      KY506431_02               West Fork of Drakes Creek 26.7 to 32.1
  KY      KY505385_01               Town Branch 0.0 to 6.2
  KY      KYOhioRiver_614.9_683.0   Ohio River 614.9 to 683.0
  KY      KYOhioRiver_719.5_735.7   Ohio River 719.5 to 735.7
  KY      KYOhioRiver_735.7_756.4   Ohio River 735.7 to 756.4
  KY      KYOhioRiver_862.1_872.8   Ohio River 862.1 to 872.8
  KY      KYOhioRiver_882.9_894.6   Ohio River 882.9 to 894.6
  KY      KYOhioRiver_920.5_925.8   Ohio River 920.5 to 925.8
  KY      KYOhioRiver_925.8_981.0   Ohio River 925.8 to 981.0
  KY      KY495859_01               Knox Creek 0.0 to 8.0
  KY      KYOhioRiver_826.4_846.3   Ohio River 826.4 to 846.3




                                         Exhibit D-1
                                          Page 939
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 67 of 336 Page ID
                                   #:7464



  State   Waterbody ID              Waterbody Name                 Region
  KY      KYOhioRiver_760.6_776.1   Ohio River 760.6 to 776.1
  KY      KYOhioRiver_776.1_789.3   Ohio River 776.1 to 789.3
  KY      KY516088_02               Tygarts Creek 25.0 to 36.3
  KY      KYOhioRiver_608.1_609.2   Ohio River 608.1 to 609.2
  KY      KYOhioRiver_683.0_719.5   Ohio River 683.0 to 719.5
  KY      KYOhioRiver_847.3_853.4   Ohio River 847.3 to 853.4
  KY      KYOhioRiver_853.4_857.6   Ohio River 853.4 to 857.6
  KY      KYOhioRiver_910.3_920.5   Ohio River 910.3 to 920.5
  KY      KYOhioRiver_609.2_614.9   Ohio River 609.2 to 614.9
  KY      KYOhioRiver_857.6_862.1   Ohio River 857.6 to 862.1
  KY      KYOhioRiver_894.6_910.3   Ohio River 894.6 to 910.3
  KY      KYOhioRiver_820.1_826.4   Ohio River 820.1 to 826.4
  KY      KYOhioRiver_464.5_465.2   Ohio River 464.5 to 465.2
  KY      KYOhioRiver_789.3_792.1   Ohio River 789.3 to 792.1
  KY      KY505554_03               Tug Fork 71.9 to 77.7
  KY      KYOhioRiver_872.8_878.2   Ohio River 872.8 to 878.2
  KY      KYOhioRiver_878.2_882.9   Ohio River 878.2 to 882.9
  KY      KYOhioRiver_792.1_793.2   Ohio River 792.1 to 793.2
  KY      KYOhioRiver_793.2_795.7   Ohio River 793.2 to 795.7
  KY      KYOhioRiver_382.9_388.0   Ohio River 382.9 to 388.0
  KY      KYOhioRiver_593.1_595.5   Ohio River 593.1 to 595.5
  KY      KYOhioRiver_317.2_319.4   Ohio River 317.2 to 319.4
  KY      KYOhioRiver_846.3_849.7   Ohio River 846.3 to 849.7
  KY      KYOhioRiver_846.3_847.3   Ohio River 846.3 to 847.3
  KY      KYOhioRiver_756.4_760.6   Ohio River 756.4 to 760.6
  KY      KYOhioRiver_469.3_471.4   Ohio River 469.3 to 471.4
  MA      MA11-02                   NORTH BRANCH HOOSIC RIVER      HOOSIC
  MA      MA11-05                   HOOSIC RIVER                   HOOSIC
  MA      MA21-04                   HOUSATONIC RIVER               HOUSATONIC
  MA      MA21-19                   HOUSATONIC RIVER               HOUSATONIC
  MA      MA21-20                   HOUSATONIC RIVER               HOUSATONIC
  MA      MA21042                   GOODRICH POND                  HOUSATONIC
  MA      MA95-33                   ACUSHNET RIVER                 BUZZARDS BAY
  MA      MA84A-04                  MERRIMACK RIVER                MERRIMACK
  MA      MA84A-05                  MERRIMACK RIVER                MERRIMACK
  MA      MA84A-06                  MERRIMACK RIVER                MERRIMACK
  MA      MA84A-29                  LOWELL CANALS
  MA      MA70-01                   BOSTON HARBOR                  BOSTON HARBOR
  MA      MA82125                   LAKE COCHITUATE                CONCORD
  MA      MA35-04                   MILLERS RIVER                  MILLERS
  MA      MA35-12                   EAST BRANCH TULLY RIVER        MILLERS
  MA      MA35-13                   LAWRENCE BROOK                 MILLERS
  MA      MA72-06                   CHARLES RIVER                  CHARLES
  MA      MA72-07                   CHARLES RIVER                  CHARLES
                                                                   BOSTON HARBOR:
  MA      MA73-01                   NEPONSET RIVER                 NEPONSET
                                                                   BOSTON HARBOR:
  MA      MA73-02                   NEPONSET RIVER                 NEPONSET
                                                                   BOSTON HARBOR:
  MA      MA73-05                   EAST BRANCH                    NEPONSET
  MA      MA51-04                   BLACKSTONE RIVER               BLACKSTONE
  MA      MA51-05                   BLACKSTONE RIVER               BLACKSTONE
  MA      MA51-10                   MILL RIVER                     BLACKSTONE
  MA      MA21-01                   EAST BRANCH HOUSATONIC RIVER   HOUSATONIC
  MA      MA21-02                   EAST BRANCH HOUSATONIC RIVER   HOUSATONIC




                                        Exhibit D-1
                                         Page 940
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 68 of 336 Page ID
                                   #:7465



  State   Waterbody ID        Waterbody Name                 Region
  MA      MA21-18             WEST BRANCH HOUSATONIC RIVER   HOUSATONIC
  MA      MA95-43             COPICUT RIVER                  BUZZARDS BAY
  MA      MA95113             NOQUOCHOKE LAKE                BUZZARDS BAY
  MA      MA95171             NOQUOCHOKE LAKE                BUZZARDS BAY
  MA      MA84A-03            MERRIMACK RIVER                MERRIMACK
  MA      MA71-03             MYSTIC RIVER                   BOSTON HARBOR: MYSTIC
  MA      MA34-02             CONNECTICUT RIVER              CONNECTICUT
  MA      MA34-04             CONNECTICUT RIVER              CONNECTICUT
  MA      MA34-05             CONNECTICUT RIVER              CONNECTICUT
  MA      MA35-03             MILLERS RIVER                  MILLERS
  MA      MA35-05             MILLERS RIVER                  MILLERS
  MA      MA35-11             WEST BRANCH TULLY RIVER        MILLERS
  MA      MA72-38             CHARLES RIVER
                                                             BOSTON HARBOR:
  MA      MA73-04             NEPONSET RIVER                 NEPONSET
  MA      MA51-06             BLACKSTONE RIVER               BLACKSTONE
  MA      MA95-38             CLARKS COVE                    BUZZARDS BAY
  MA      MA95170             NOQUOCHOKE LAKE                BUZZARDS BAY
  MA      MA71-06             CHELSEA RIVER                  BOSTON HARBOR: MYSTIC
  MA      MA35-02             MILLERS RIVER                  MILLERS
  MA      MA35-08             OTTER RIVER                    MILLERS
  MA      MA35-15             MORMON HOLLOW BROOK            MILLERS
                                                             BOSTON HARBOR:
  MA      MA73-03             NEPONSET RIVER                 NEPONSET
  MA      MA95-39             APPONAGANSETT BAY              BUZZARDS BAY
  MA      MA95-63             OUTER NEW BEDFORD HARBOR       BUZZARDS BAY
  MA      MA70-04             QUINCY BAY                     BOSTON HARBOR
  MA      MA70-05             QUINCY BAY                     BOSTON HARBOR
  MA      MA71-02             MYSTIC RIVER                   BOSTON HARBOR: MYSTIC
  MA      MA34-01             CONNECTICUT RIVER              CONNECTICUT
  MA      MA35-09             BEAVER BROOK                   MILLERS
  MA      MA35-19             LYONS BROOK                    MILLERS
  MA      MA70-02             BOSTON INNER HARBOR            BOSTON HARBOR
  MA      MA70-11             PLEASURE BAY                   BOSTON HARBOR
  MA      MA82127             LAKE COCHITUATE                CONCORD
  MA      MA35-01             MILLERS RIVER                  MILLERS
  MA      MA35-16             KEYUP BROOK                    MILLERS
  MA      MA72-36             CHARLES RIVER
  MA      MA21071             MOREWOOD LAKE                  HOUSATONIC
  MA      MA95-42             NEW BEDFORD INNER HARBOR       BUZZARDS BAY
  MA      MA95031             CORNELL POND                   BUZZARDS BAY
  MA      MA82020             LAKE COCHITUATE                CONCORD
  MA      MA35-18             WHETSTONE BROOK                MILLERS
                                                             BOSTON HARBOR:
  MA      MA73-28             MOTHER BROOK                   NEPONSET
  MA      MA70-03             DORCHESTER BAY                 BOSTON HARBOR
  MA      MA82126             LAKE COCHITUATE                CONCORD
  MA      MA34-03             CONNECTICUT RIVER              CONNECTICUT
  MA      MA35-14             TULLY RIVER                    MILLERS
  MA      MA35-17             BOYCE BROOK                    MILLERS
                                                             BOSTON HARBOR:
  MA      MA73002             BIRD POND                      NEPONSET
  MA      MA95-62             BUZZARDS BAY                   BUZZARDS BAY
  MA      MA34122             BARTONS COVE                   CONNECTICUT
  MA      MA34124             LOG POND COVE                  CONNECTICUT




                                  Exhibit D-1
                                   Page 941
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 69 of 336 Page ID
                                   #:7466



  State   Waterbody ID          Waterbody Name                        Region
  MA      MA72-11               MUDDY RIVER                           CHARLES
  MD      MD-02130610-T         SASSAFRAS RIVER                       SASSAFRAS RIVER
  MD      MD-02130805-R         LOCH RAVEN RESERVOIR                  LOCH RAVEN RESERVOIR
  MD      MD-02130901-T         BACK RIVER                            PATAPSCO RIVER
  MD      MD-02130903-T_BC      BEAR CREEK                            BALTIMORE HARBOR
  MD      MD-02140205-R         ANACOSTIA RIVER                       ANACOSTIA RIVER
  MD      MD-02140101-T         POTOMAC RIVER LOWER TIDAL             POTOMAC RIVER
  MD      MD-02130701-T         BUSH RIVER                            BUSH RIVER
  MD      MD-02130903-T_CB      CURTIS BAY                            BALTIMORE HARBOR
  MD      MD-02130602-T         BOHEMIA RIVER                         BOHEMIA RIVER
  ME      ME0103000307_330R     W BRANCH OF SEBASTICOOK R
  ME      ME0103000308_331R     E BRANCH OF SEBASTICOOK R
  ME      ME0103000309_332R     SEBASTICOOK RIVER
  ME      ME0106000305_630R01   SALMON FALLS R
  ME      ME0106000105_610R07   RED BROOK (SCARBOROUGH, S PORTLAND)
  MI      MI040700010302-01     ST. MARYS RIVER                       LAKE MICHIGAN
  MI      MI040500010806-04     RIVERS/STREAMS IN HUC 040500010806    ST. JOSEPH
  MI      MI040500010807-01     RIVERS/STREAMS IN HUC 040500010807    ST. JOSEPH
  MI      MI040500010807-02     RIVERS/STREAMS IN HUC 040500010807    ST. JOSEPH
  MI      MI040500010807-03     RIVERS/STREAMS IN HUC 040500010807    ST. JOSEPH
  MI      MI040500010808-01     RIVERS/STREAMS IN HUC 040500010808    ST. JOSEPH
  MI      MI040500010809-01     RIVERS/STREAMS IN HUC 040500010809    ST. JOSEPH
  MI      MI040500010901-01     RIVERS/STREAMS IN HUC 040500010901    ST. JOSEPH
  MI      MI040500010902-01     RIVERS/STREAMS IN HUC 040500010902    ST. JOSEPH
  MI      MI040500010903-01     RIVERS/STREAMS IN HUC 040500010903    ST. JOSEPH
  MI      MI040500010904-03     RIVERS/STREAMS IN HUC 040500010904    ST. JOSEPH
  MI      MI040500011107-01     RIVERS/STREAMS IN HUC 040500011107    ST. JOSEPH
  MI      MI040500011301-01     RIVERS/STREAMS IN HUC 040500011301    ST. JOSEPH
  MI      MI040500011302-01     RIVERS/STREAMS IN HUC 040500011302    ST. JOSEPH
  MI      MI040500011303-01     RIVERS/STREAMS IN HUC 040500011303    ST. JOSEPH
  MI      MI040500011304-01     RIVERS/STREAMS IN HUC 040500011304    ST. JOSEPH
  MI      MI040500011304-02     RIVERS/STREAMS IN HUC 040500011304    ST. JOSEPH
  MI      MI040500011401-01     RIVERS/STREAMS IN HUC 040500011401    ST. JOSEPH
  MI      MI040500011402-01     RIVERS/STREAMS IN HUC 040500011402    ST. JOSEPH
  MI      MI040500011403-01     RIVERS/STREAMS IN HUC 040500011403    ST. JOSEPH
  MI      MI040500012001-01     RIVERS/STREAMS IN HUC 040500012001    ST. JOSEPH
  MI      MI040500012208-01     RIVERS/STREAMS IN HUC 040500012208    ST. JOSEPH
  MI      MI040500012209-01     RIVERS/STREAMS IN HUC 040500012209    ST. JOSEPH
  MI      MI040500012301-01     RIVERS/STREAMS IN HUC 040500012301    ST. JOSEPH
  MI      MI040500070211-03     RIVERS/STREAMS IN HUC 040500070211    THORNAPPLE
  MI      MI040500070301-01     RIVERS/STREAMS IN HUC 040500070301    THORNAPPLE
  MI      MI040500070302-01     RIVERS/STREAMS IN HUC 040500070302    THORNAPPLE
  MI      MI040500070303-01     RIVERS/STREAMS IN HUC 040500070303    THORNAPPLE
  MI      MI040500070304-02     RIVERS/STREAMS IN HUC 040500070304    THORNAPPLE
  MI      MI040500070307-01     RIVERS/STREAMS IN HUC 040500070307    THORNAPPLE
  MI      MI040500070307-02     RIVERS/STREAMS IN HUC 040500070307    THORNAPPLE
  MI      MI040500070307-03     RIVERS/STREAMS IN HUC 040500070307    THORNAPPLE
  MI      MI040500070401-01     RIVERS/STREAMS IN HUC 040500070401    THORNAPPLE
  MI      MI040500070402-01     RIVERS/STREAMS IN HUC 040500070402    THORNAPPLE
  MI      MI040500070402-04     RIVERS/STREAMS IN HUC 040500070402    THORNAPPLE
  MI      MI040500070403-01     RIVERS/STREAMS IN HUC 040500070403    THORNAPPLE
  MI      MI040500070404-01     RIVERS/STREAMS IN HUC 040500070404    THORNAPPLE
  MI      MI040500070405-01     RIVERS/STREAMS IN HUC 040500070405    THORNAPPLE
  MI      MI040500070405-03     RIVERS/STREAMS IN HUC 040500070405    THORNAPPLE
  MI      MI040500070405-04     RIVERS/STREAMS IN HUC 040500070405    THORNAPPLE




                                    Exhibit D-1
                                     Page 942
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 70 of 336 Page ID
                                   #:7467



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040500012507-01   RIVERS/STREAMS IN HUC 040500012507   ST. JOSEPH
  MI      MI040500012508-01   RIVERS/STREAMS IN HUC 040500012508   ST. JOSEPH
  MI      MI040500012508-02   RIVERS/STREAMS IN HUC 040500012508   ST. JOSEPH
  MI      MI040500012509-03   RIVERS/STREAMS IN HUC 040500012509   ST. JOSEPH
  MI      MI040500012601-01   RIVERS/STREAMS IN HUC 040500012601   ST. JOSEPH
  MI      MI040500012601-02   RIVERS/STREAMS IN HUC 040500012601   ST. JOSEPH
  MI      MI040500012602-01   RIVERS/STREAMS IN HUC 040500012602   ST. JOSEPH
  MI      MI040500012603-01   RIVERS/STREAMS IN HUC 040500012603   ST. JOSEPH
  MI      MI040500012604-01   RIVERS/STREAMS IN HUC 040500012604   ST. JOSEPH
  MI      MI040500012604-03   RIVERS/STREAMS IN HUC 040500012604
  MI      MI040500012604-04   RIVERS/STREAMS IN HUC 040500012604
  MI      MI040500012605-01   RIVERS/STREAMS IN HUC 040500012605   ST. JOSEPH
  MI      MI040500012605-02   RIVERS/STREAMS IN HUC 040500012605   ST. JOSEPH
  MI      MI040500012606-02   RIVERS/STREAMS IN HUC 040500012606   ST. JOSEPH
  MI      MI040500012607-01   RIVERS/STREAMS IN HUC 040500012607   ST. JOSEPH
  MI      MI040500012608-01   RIVERS/STREAMS IN HUC 040500012608   ST. JOSEPH
  MI      MI040500012608-05   RIVERS/STREAMS IN HUC 040500012608   ST. JOSEPH
  MI      MI040500020302-01   RIVERS/STREAMS IN HUC 040500020302   BLACK - MACATAWA
  MI      MI040500020403-02   RIVERS/STREAMS IN HUC 040500020403   BLACK - MACATAWA
  MI      MI040500030101-01   RIVERS/STREAMS IN HUC 040500030101   KALAMAZOO
  MI      MI040500030102-01   RIVERS/STREAMS IN HUC 040500030102   KALAMAZOO
  MI      MI040500030103-01   RIVERS/STREAMS IN HUC 040500030103   KALAMAZOO
  MI      MI040500060511-01   RIVERS/STREAMS IN HUC 040500060511   LOWER GRAND
  MI      MI040500060511-02   RIVERS/STREAMS IN HUC 040500060511   LOWER GRAND
  MI      MI040500060511-04   RIVERS/STREAMS IN HUC 040500060511   LOWER GRAND
  MI      MI040500060512-01   RIVERS/STREAMS IN HUC 040500060512   LOWER GRAND
  MI      MI040500060601-03   RIVERS/STREAMS IN HUC 040500060601   LOWER GRAND
  MI      MI040500060601-04   RIVERS/STREAMS IN HUC 040500060601   LOWER GRAND
  MI      MI040500060602-05   RIVERS/STREAMS IN HUC 040500060602   LOWER GRAND
  MI      MI040500060602-06   RIVERS/STREAMS IN HUC 040500060602   LOWER GRAND
  MI      MI040500060603-02   RIVERS/STREAMS IN HUC 040500060603   LOWER GRAND
  MI      MI040500060604-01   RIVERS/STREAMS IN HUC 040500060604   LOWER GRAND
  MI      MI040500060604-02   RIVERS/STREAMS IN HUC 040500060604   LOWER GRAND
  MI      MI040500060605-01   RIVERS/STREAMS IN HUC 040500060605   LOWER GRAND
  MI      MI040500060701-01   RIVERS/STREAMS IN HUC 040500060701   LOWER GRAND
  MI      MI040500060702-01   RIVERS/STREAMS IN HUC 040500060702   LOWER GRAND
  MI      MI040500060704-01   RIVERS/STREAMS IN HUC 040500060704   LOWER GRAND
  MI      MI040500060705-01   RIVERS/STREAMS IN HUC 040500060705   LOWER GRAND
  MI      MI040500060706-01   RIVERS/STREAMS IN HUC 040500060706   LOWER GRAND
  MI      MI040500060707-01   RIVERS/STREAMS IN HUC 040500060707   LOWER GRAND
  MI      MI040500010405-01   RIVERS/STREAMS IN HUC 040500010405   ST. JOSEPH
  MI      MI040500010406-02   RIVERS/STREAMS IN HUC 040500010406   ST. JOSEPH
  MI      MI040500010501-01   RIVERS/STREAMS IN HUC 040500010501   ST. JOSEPH
  MI      MI040500010503-04   RIVERS/STREAMS IN HUC 040500010503   ST. JOSEPH
  MI      MI040500010504-01   RIVERS/STREAMS IN HUC 040500010504   ST. JOSEPH
  MI      MI040500010505-01   RIVERS/STREAMS IN HUC 040500010505   ST. JOSEPH
  MI      MI040500010505-03   RIVERS/STREAMS IN HUC 040500010505   ST. JOSEPH
  MI      MI040500010505-04   RIVERS/STREAMS IN HUC 040500010505   ST. JOSEPH
  MI      MI040500010601-01   RIVERS/STREAMS IN HUC 040500010601   ST. JOSEPH
  MI      MI040500010603-02   RIVERS/STREAMS IN HUC 040500010603   ST. JOSEPH
  MI      MI040500010604-01   RIVERS/STREAMS IN HUC 040500010604   ST. JOSEPH
  MI      MI040500010605-02   RIVERS/STREAMS IN HUC 040500010605   ST. JOSEPH
  MI      MI040500010605-05   RIVERS/STREAMS IN HUC 040500010605   ST. JOSEPH
  MI      MI040500010606-01   RIVERS/STREAMS IN HUC 040500010606   ST. JOSEPH
  MI      MI040500060708-01   RIVERS/STREAMS IN HUC 040500060708   LOWER GRAND




                                   Exhibit D-1
                                    Page 943
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 71 of 336 Page ID
                                   #:7468



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040500060710-01   RIVERS/STREAMS IN HUC 040500060710   LOWER GRAND
  MI      MI040500060711-02   RIVERS/STREAMS IN HUC 040500060711   LOWER GRAND
  MI      MI040500060712-02   RIVERS/STREAMS IN HUC 040500060712   LOWER GRAND
  MI      MI040500070101-01   RIVERS/STREAMS IN HUC 040500070101   THORNAPPLE
  MI      MI040500070102-01   RIVERS/STREAMS IN HUC 040500070102   THORNAPPLE
  MI      MI040500070201-01   RIVERS/STREAMS IN HUC 040500070201   THORNAPPLE
  MI      MI040500070202-01   RIVERS/STREAMS IN HUC 040500070202   THORNAPPLE
  MI      MI040500070202-02   RIVERS/STREAMS IN HUC 040500070202   THORNAPPLE
  MI      MI040500070203-01   RIVERS/STREAMS IN HUC 040500070203   THORNAPPLE
  MI      MI040500070204-01   RIVERS/STREAMS IN HUC 040500070204   THORNAPPLE
  MI      MI040500070205-01   RIVERS/STREAMS IN HUC 040500070205   THORNAPPLE
  MI      MI040500070206-02   RIVERS/STREAMS IN HUC 040500070206   THORNAPPLE
  MI      MI040500070207-01   RIVERS/STREAMS IN HUC 040500070207   THORNAPPLE
  MI      MI040500070209-01   RIVERS/STREAMS IN HUC 040500070209   THORNAPPLE
  MI      MI040500070209-03   RIVERS/STREAMS IN HUC 040500070209   THORNAPPLE
  MI      MI040500070210-01   RIVERS/STREAMS IN HUC 040500070210   THORNAPPLE
  MI      MI040500070210-03   RIVERS/STREAMS IN HUC 040500070210   THORNAPPLE
  MI      MI040500012303-01   RIVERS/STREAMS IN HUC 040500012303   ST. JOSEPH
  MI      MI040500012304-01   RIVERS/STREAMS IN HUC 040500012304   ST. JOSEPH
  MI      MI040500012305-03   RIVERS/STREAMS IN HUC 040500012305   ST. JOSEPH
  MI      MI040500012306-01   RIVERS/STREAMS IN HUC 040500012306   ST. JOSEPH
  MI      MI040500012307-03   RIVERS/STREAMS IN HUC 040500012307   ST. JOSEPH
  MI      MI040500012308-01   RIVERS/STREAMS IN HUC 040500012308   ST. JOSEPH
  MI      MI040500012308-03   RIVERS/STREAMS IN HUC 040500012308   ST. JOSEPH
  MI      MI040500012402-01   RIVERS/STREAMS IN HUC 040500012402   ST. JOSEPH
  MI      MI040500012403-01   RIVERS/STREAMS IN HUC 040500012403   ST. JOSEPH
  MI      MI040500012404-01   RIVERS/STREAMS IN HUC 040500012404   ST. JOSEPH
  MI      MI040500012405-06   RIVERS/STREAMS IN HUC 040500012405   ST. JOSEPH
  MI      MI040500012406-01   RIVERS/STREAMS IN HUC 040500012406   ST. JOSEPH
  MI      MI040500012501-02   RIVERS/STREAMS IN HUC 040500012501   ST. JOSEPH
  MI      MI040500012502-01   RIVERS/STREAMS IN HUC 040500012502   ST. JOSEPH
  MI      MI040500012504-03   RIVERS/STREAMS IN HUC 040500012504   ST. JOSEPH
  MI      MI040500012506-01   RIVERS/STREAMS IN HUC 040500012506   ST. JOSEPH
  MI      MI040500030104-01   RIVERS/STREAMS IN HUC 040500030104   KALAMAZOO
  MI      MI040500030201-01   RIVERS/STREAMS IN HUC 040500030201   KALAMAZOO
  MI      MI040500030202-02   RIVERS/STREAMS IN HUC 040500030202   KALAMAZOO
  MI      MI040500030203-02   RIVERS/STREAMS IN HUC 040500030203   KALAMAZOO
  MI      MI040500030203-03   RIVERS/STREAMS IN HUC 040500030203   KALAMAZOO
  MI      MI040500030205-01   RIVERS/STREAMS IN HUC 040500030205   KALAMAZOO
  MI      MI040500030302-01   RIVERS/STREAMS IN HUC 040500030302   KALAMAZOO
  MI      MI040500030303-01   RIVERS/STREAMS IN HUC 040500030303   KALAMAZOO
  MI      MI040500030304-01   RIVERS/STREAMS IN HUC 040500030304   KALAMAZOO
  MI      MI040500030306-01   RIVERS/STREAMS IN HUC 040500030306   KALAMAZOO
  MI      MI040500030307-01   RIVERS/STREAMS IN HUC 040500030307   KALAMAZOO
  MI      MI040500030308-01   RIVERS/STREAMS IN HUC 040500030308   KALAMAZOO
  MI      MI040500030309-01   RIVERS/STREAMS IN HUC 040500030309   KALAMAZOO
  MI      MI040500030310-01   RIVERS/STREAMS IN HUC 040500030310   KALAMAZOO
  MI      MI040500030401-01   RIVERS/STREAMS IN HUC 040500030401   KALAMAZOO
  MI      MI040500030402-01   RIVERS/STREAMS IN HUC 040500030402   KALAMAZOO
  MI      MI040500030403-01   RIVERS/STREAMS IN HUC 040500030403   KALAMAZOO
  MI      MI040500040604-01   RIVERS/STREAMS IN HUC 040500040604   UPPER GRAND
  MI      MI040500040604-02   RIVERS/STREAMS IN HUC 040500040604   UPPER GRAND
  MI      MI040500040605-01   RIVERS/STREAMS IN HUC 040500040605   UPPER GRAND
  MI      MI040500040605-03   RIVERS/STREAMS IN HUC 040500040605   UPPER GRAND
  MI      MI040500040606-01   RIVERS/STREAMS IN HUC 040500040606   UPPER GRAND




                                   Exhibit D-1
                                    Page 944
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 72 of 336 Page ID
                                   #:7469



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040500040607-01   RIVERS/STREAMS IN HUC 040500040607   UPPER GRAND
  MI      MI040500040608-01   RIVERS/STREAMS IN HUC 040500040608   UPPER GRAND
  MI      MI040500040610-01   RIVERS/STREAMS IN HUC 040500040610   UPPER GRAND
  MI      MI040500040611-01   RIVERS/STREAMS IN HUC 040500040611   UPPER GRAND
  MI      MI040500040701-01   RIVERS/STREAMS IN HUC 040500040701   UPPER GRAND
  MI      MI040500040702-01   RIVERS/STREAMS IN HUC 040500040702   UPPER GRAND
  MI      MI040500040407-01   RIVERS/STREAMS IN HUC 040500040407   UPPER GRAND
  MI      MI040500040407-03   WOLF CREEK                           UPPER GRAND
  MI      MI040500040408-01   RIVERS/STREAMS IN HUC 040500040408   UPPER GRAND
  MI      MI040500040410-01   RIVERS/STREAMS IN HUC 040500040410   UPPER GRAND
  MI      MI040500040411-01   RIVERS/STREAMS IN HUC 040500040411   UPPER GRAND
  MI      MI040500040411-02   RIVERS/STREAMS IN HUC 040500040411   UPPER GRAND
  MI      MI040500040501-01   RIVERS/STREAMS IN HUC 040500040501   UPPER GRAND
  MI      MI040500040502-01   RIVERS/STREAMS IN HUC 040500040502   UPPER GRAND
  MI      MI040500040502-02   RIVERS/STREAMS IN HUC 040500040502   UPPER GRAND
  MI      MI040500040503-02   RIVERS/STREAMS IN HUC 040500040503   UPPER GRAND
  MI      MI040500040504-01   RIVERS/STREAMS IN HUC 040500040504   UPPER GRAND
  MI      MI040500040506-01   RIVERS/STREAMS IN HUC 040500040506   UPPER GRAND
  MI      MI040500040507-01   RIVERS/STREAMS IN HUC 040500040507   UPPER GRAND
  MI      MI040500040508-03   RIVERS/STREAMS IN HUC 040500040508   UPPER GRAND
  MI      MI040500040601-01   RIVERS/STREAMS IN HUC 040500040601   UPPER GRAND
  MI      MI040500040602-01   RIVERS/STREAMS IN HUC 040500040602   UPPER GRAND
  MI      MI040500010701-01   RIVERS/STREAMS IN HUC 040500010701   ST. JOSEPH
  MI      MI040500010702-01   RIVERS/STREAMS IN HUC 040500010702   ST. JOSEPH
  MI      MI040500010703-01   RIVERS/STREAMS IN HUC 040500010703   ST. JOSEPH
  MI      MI040500010703-02   RIVERS/STREAMS IN HUC 040500010703   ST. JOSEPH
  MI      MI040500010704-01   RIVERS/STREAMS IN HUC 040500010704   ST. JOSEPH
  MI      MI040500010704-03   RIVERS/STREAMS IN HUC 040500010704   ST. JOSEPH
  MI      MI040500010705-01   RIVERS/STREAMS IN HUC 040500010705   ST. JOSEPH
  MI      MI040500010705-02   RIVERS/STREAMS IN HUC 040500010705   ST. JOSEPH
  MI      MI040500010706-04   RIVERS/STREAMS IN HUC 040500010706   ST. JOSEPH
  MI      MI040500010707-01   RIVERS/STREAMS IN HUC 040500010707   ST. JOSEPH
  MI      MI040500010801-01   RIVERS/STREAMS IN HUC 040500010801   ST. JOSEPH
  MI      MI040500010805-02   RIVERS/STREAMS IN HUC 040500010805   ST. JOSEPH
  MI      MI040500050306-02   RIVERS/STREAMS IN HUC 040500050306   MAPLE
  MI      MI040500050402-01   RIVERS/STREAMS IN HUC 040500050402   MAPLE
  MI      MI040500050403-01   RIVERS/STREAMS IN HUC 040500050403   MAPLE
  MI      MI040500050404-01   RIVERS/STREAMS IN HUC 040500050404   MAPLE
  MI      MI040500050405-01   RIVERS/STREAMS IN HUC 040500050405   MAPLE
  MI      MI040500050406-01   RIVERS/STREAMS IN HUC 040500050406   MAPLE
  MI      MI040500050406-02   RIVERS/STREAMS IN HUC 040500050406   MAPLE
  MI      MI040500050502-01   RIVERS/STREAMS IN HUC 040500050502   MAPLE
  MI      MI040500050502-02   RIVERS/STREAMS IN HUC 040500050502   MAPLE
  MI      MI040500050503-01   RIVERS/STREAMS IN HUC 040500050503   MAPLE
  MI      MI040500050503-02   RIVERS/STREAMS IN HUC 040500050503   MAPLE
  MI      MI040500050504-01   RIVERS/STREAMS IN HUC 040500050504   MAPLE
  MI      MI040500050505-01   RIVERS/STREAMS IN HUC 040500050505   MAPLE
  MI      MI040500060101-01   RIVERS/STREAMS IN HUC 040500060101   LOWER GRAND
  MI      MI040500060102-01   RIVERS/STREAMS IN HUC 040500060102   LOWER GRAND
  MI      MI040500060103-01   RIVERS/STREAMS IN HUC 040500060103   LOWER GRAND
  MI      MI040500060103-02   RIVERS/STREAMS IN HUC 040500060103   LOWER GRAND
  MI      MI040500060401-04   RIVERS/STREAMS IN HUC 040500060401   LOWER GRAND
  MI      MI040500060402-02   RIVERS/STREAMS IN HUC 040500060402   LOWER GRAND
  MI      MI040500060402-03   RIVERS/STREAMS IN HUC 040500060402   LOWER GRAND
  MI      MI040500060402-04   RIVERS/STREAMS IN HUC 040500060402   LOWER GRAND




                                   Exhibit D-1
                                    Page 945
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 73 of 336 Page ID
                                   #:7470



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040500060403-03   RIVERS/STREAMS IN HUC 040500060403   LOWER GRAND
  MI      MI040500060404-01   RIVERS/STREAMS IN HUC 040500060404   LOWER GRAND
  MI      MI040500060405-02   RIVERS/STREAMS IN HUC 040500060405   LOWER GRAND
  MI      MI040500060405-05   RIVERS/STREAMS IN HUC 040500060405   LOWER GRAND
  MI      MI040500060406-06   RIVERS/STREAMS IN HUC 040500060406   LOWER GRAND
  MI      MI040500060406-07   RIVERS/STREAMS IN HUC 040500060406   LOWER GRAND
  MI      MI040500060406-08   RIVERS/STREAMS IN HUC 040500060406   LOWER GRAND
  MI      MI040500060501-01   RIVERS/STREAMS IN HUC 040500060501   LOWER GRAND
  MI      MI040500060501-02   RIVERS/STREAMS IN HUC 040500060501   LOWER GRAND
  MI      MI040500060502-01   RIVERS/STREAMS IN HUC 040500060502   LOWER GRAND
  MI      MI040500060502-03   RIVERS/STREAMS IN HUC 040500060502   LOWER GRAND
  MI      MI040500060502-05   RIVERS/STREAMS IN HUC 040500060502   LOWER GRAND
  MI      MI040500060503-02   RIVERS/STREAMS IN HUC 040500060503   LOWER GRAND
  MI      MI040500060504-01   RIVERS/STREAMS IN HUC 040500060504   LOWER GRAND
  MI      MI040500060505-01   RIVERS/STREAMS IN HUC 040500060505   LOWER GRAND
  MI      MI040500060505-02   RIVERS/STREAMS IN HUC 040500060505   LOWER GRAND
  MI      MI040500060507-01   RIVERS/STREAMS IN HUC 040500060507   LOWER GRAND
  MI      MI040500060509-02   RIVERS/STREAMS IN HUC 040500060509   LOWER GRAND
  MI      MI040500060510-01   RIVERS/STREAMS IN HUC 040500060510   LOWER GRAND
  MI      MI040500060510-02   RIVERS/STREAMS IN HUC 040500060510   LOWER GRAND
  MI      MI040500010401-01   RIVERS/STREAMS IN HUC 040500010401   ST. JOSEPH
  MI      MI040500010402-01   RIVERS/STREAMS IN HUC 040500010402   ST. JOSEPH
  MI      MI040500010403-01   RIVERS/STREAMS IN HUC 040500010403   ST. JOSEPH
  MI      MI040500010404-01   RIVERS/STREAMS IN HUC 040500010404   ST. JOSEPH
  MI      MI040500010404-06   RIVERS/STREAMS IN HUC 040500010404   ST. JOSEPH
  MI      MI040500050201-01   RIVERS/STREAMS IN HUC 040500050201   MAPLE
  MI      MI040500050202-01   RIVERS/STREAMS IN HUC 040500050202   MAPLE
  MI      MI040500050202-02   RIVERS/STREAMS IN HUC 040500050202   MAPLE
  MI      MI040500050202-03   RIVERS/STREAMS IN HUC 040500050202   MAPLE
  MI      MI040500050203-01   RIVERS/STREAMS IN HUC 040500050203   MAPLE
  MI      MI040500050204-01   RIVERS/STREAMS IN HUC 040500050204   MAPLE
  MI      MI040500050204-02   RIVERS/STREAMS IN HUC 040500050204   MAPLE
  MI      MI040500050204-03   RIVERS/STREAMS IN HUC 040500050204   MAPLE
  MI      MI040500050205-01   RIVERS/STREAMS IN HUC 040500050205   MAPLE
  MI      MI040500050205-02   RIVERS/STREAMS IN HUC 040500050205   MAPLE
  MI      MI040500050205-03   RIVERS/STREAMS IN HUC 040500050205   MAPLE
  MI      MI040500050205-04   RIVERS/STREAMS IN HUC 040500050205   MAPLE
  MI      MI040500050206-01   RIVERS/STREAMS IN HUC 040500050206   MAPLE
  MI      MI040500050207-01   RIVERS/STREAMS IN HUC 040500050207   MAPLE
  MI      MI040500050207-03   RIVERS/STREAMS IN HUC 040500050207   MAPLE
  MI      MI040500050208-01   RIVERS/STREAMS IN HUC 040500050208   MAPLE
  MI      MI040500050208-02   RIVERS/STREAMS IN HUC 040500050208   MAPLE
  MI      MI040500050301-01   RIVERS/STREAMS IN HUC 040500050301   MAPLE
  MI      MI040500050301-04   RIVERS/STREAMS IN HUC 040500050301   MAPLE
  MI      MI040500050302-01   RIVERS/STREAMS IN HUC 040500050302   MAPLE
  MI      MI040500050303-01   RIVERS/STREAMS IN HUC 040500050303   MAPLE
  MI      MI040500050304-01   RIVERS/STREAMS IN HUC 040500050304   MAPLE
  MI      MI040500050305-03   RIVERS/STREAMS IN HUC 040500050305   MAPLE
  MI      MI040500050306-01   RIVERS/STREAMS IN HUC 040500050306   MAPLE
  MI      MI040500070406-01   RIVERS/STREAMS IN HUC 040500070406   THORNAPPLE
  MI      MI040500070406-02   RIVERS/STREAMS IN HUC 040500070406   THORNAPPLE
  MI      MI040500070407-02   RIVERS/STREAMS IN HUC 040500070407   THORNAPPLE
  MI      MI040500070407-03   RIVERS/STREAMS IN HUC 040500070407   THORNAPPLE
  MI      MI040601010301-01   RIVERS/STREAMS IN HUC 040601010301
  MI      MI040601010302-01   RIVERS/STREAMS IN HUC 040601010302




                                   Exhibit D-1
                                    Page 946
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 74 of 336 Page ID
                                   #:7471



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040601010303-01   RIVERS/STREAMS IN HUC 040601010303
  MI      MI040601010401-03   RIVERS/STREAMS IN HUC 040601010401
  MI      MI040601010403-01   RIVERS/STREAMS IN HUC 040601010403
  MI      MI040601010404-01   RIVERS/STREAMS IN HUC 040601010404
  MI      MI040301100102-01   RIVERS/STREAMS IN HUC 040301100102   ESCANABA
  MI      MI040301100103-01   RIVERS/STREAMS IN HUC 040301100103   ESCANABA
  MI      MI040301100104-01   RIVERS/STREAMS IN HUC 040301100104   ESCANABA
  MI      MI040301100105-01   RIVERS/STREAMS IN HUC 040301100105   ESCANABA
  MI      MI040301100106-01   RIVERS/STREAMS IN HUC 040301100106   ESCANABA
  MI      MI040301100107-01   RIVERS/STREAMS IN HUC 040301100107   ESCANABA
  MI      MI040301100109-01   RIVERS/STREAMS IN HUC 040301100109   ESCANABA
  MI      MI040301100110-01   RIVERS/STREAMS IN HUC 040301100110   ESCANABA
  MI      MI040301100111-01   RIVERS/STREAMS IN HUC 040301100111   ESCANABA
  MI      MI040301100201-01   RIVERS/STREAMS IN HUC 040301100201   ESCANABA
  MI      MI040301100203-01   RIVERS/STREAMS IN HUC 040301100203   ESCANABA
  MI      MI040301100204-01   RIVERS/STREAMS IN HUC 040301100204   ESCANABA
  MI      MI040301100206-01   RIVERS/STREAMS IN HUC 040301100206   ESCANABA
  MI      MI040301100301-01   RIVERS/STREAMS IN HUC 040301100301   ESCANABA
  MI      MI040301100302-01   RIVERS/STREAMS IN HUC 040301100302   ESCANABA
  MI      MI040301100304-01   RIVERS/STREAMS IN HUC 040301100304   ESCANABA
  MI      MI040500060104-01   RIVERS/STREAMS IN HUC 040500060104   LOWER GRAND
  MI      MI040500060104-02   RIVERS/STREAMS IN HUC 040500060104   LOWER GRAND
  MI      MI040500060106-01   RIVERS/STREAMS IN HUC 040500060106   LOWER GRAND
  MI      MI040500060107-01   RIVERS/STREAMS IN HUC 040500060107   LOWER GRAND
  MI      MI040500060108-01   RIVERS/STREAMS IN HUC 040500060108   LOWER GRAND
  MI      MI040500060108-03   RIVERS/STREAMS IN HUC 040500060108   LOWER GRAND
  MI      MI040500060109-01   RIVERS/STREAMS IN HUC 040500060109   LOWER GRAND
  MI      MI040500060201-01   RIVERS/STREAMS IN HUC 040500060201   LOWER GRAND
  MI      MI040500060201-03   RIVERS/STREAMS IN HUC 040500060201   LOWER GRAND
  MI      MI040500060202-01   RIVERS/STREAMS IN HUC 040500060202   LOWER GRAND
  MI      MI040500060202-04   RIVERS/STREAMS IN HUC 040500060202   LOWER GRAND
  MI      MI040500060203-02   RIVERS/STREAMS IN HUC 040500060203   LOWER GRAND
  MI      MI040500060206-01   RIVERS/STREAMS IN HUC 040500060206   LOWER GRAND
  MI      MI040500030404-01   RIVERS/STREAMS IN HUC 040500030404   KALAMAZOO
  MI      MI040500030405-01   RIVERS/STREAMS IN HUC 040500030405   KALAMAZOO
  MI      MI040500030405-02   RIVERS/STREAMS IN HUC 040500030405   KALAMAZOO
  MI      MI040500030406-02   RIVERS/STREAMS IN HUC 040500030406   KALAMAZOO
  MI      MI040500030408-01   RIVERS/STREAMS IN HUC 040500030408   KALAMAZOO
  MI      MI040500030408-04   RIVERS/STREAMS IN HUC 040500030408   KALAMAZOO
  MI      MI040500030409-01   RIVERS/STREAMS IN HUC 040500030409   KALAMAZOO
  MI      MI040500030410-01   RIVERS/STREAMS IN HUC 040500030410   KALAMAZOO
  MI      MI040500030411-02   RIVERS/STREAMS IN HUC 040500030411   KALAMAZOO
  MI      MI040500030501-01   RIVERS/STREAMS IN HUC 040500030501   KALAMAZOO
  MI      MI040500030501-02   RIVERS/STREAMS IN HUC 040500030501   KALAMAZOO
  MI      MI040500030502-01   RIVERS/STREAMS IN HUC 040500030502   KALAMAZOO
  MI      MI040500030503-01   RIVERS/STREAMS IN HUC 040500030503   KALAMAZOO
  MI      MI040500030503-02   RIVERS/STREAMS IN HUC 040500030503   KALAMAZOO
  MI      MI040500030505-01   RIVERS/STREAMS IN HUC 040500030505   KALAMAZOO
  MI      MI040500030506-01   RIVERS/STREAMS IN HUC 040500030506   KALAMAZOO
  MI      MI040500030507-01   RIVERS/STREAMS IN HUC 040500030507   KALAMAZOO
  MI      MI040500030508-01   RIVERS/STREAMS IN HUC 040500030508   KALAMAZOO
  MI      MI040500030509-01   RIVERS/STREAMS IN HUC 040500030509   KALAMAZOO
  MI      MI040500010109-01   RIVERS/STREAMS IN HUC 040500010109   ST. JOSEPH
  MI      MI040500010110-01   RIVERS/STREAMS IN HUC 040500010110   ST. JOSEPH
  MI      MI040500010111-01   RIVERS/STREAMS IN HUC 040500010111   ST. JOSEPH




                                   Exhibit D-1
                                    Page 947
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 75 of 336 Page ID
                                   #:7472



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040500010201-01   RIVERS/STREAMS IN HUC 040500010201   ST. JOSEPH
  MI      MI040500010202-01   RIVERS/STREAMS IN HUC 040500010202   ST. JOSEPH
  MI      MI040500010203-01   RIVERS/STREAMS IN HUC 040500010203   ST. JOSEPH
  MI      MI040500010203-05   RIVERS/STREAMS IN HUC 040500010203   ST. JOSEPH
  MI      MI040500010204-01   RIVERS/STREAMS IN HUC 040500010204   ST. JOSEPH
  MI      MI040500010204-02   RIVERS/STREAMS IN HUC 040500010204   ST. JOSEPH
  MI      MI040500010207-01   RIVERS/STREAMS IN HUC 040500010207   ST. JOSEPH
  MI      MI040500010209-01   RIVERS/STREAMS IN HUC 040500010209   ST. JOSEPH
  MI      MI040500010301-01   RIVERS/STREAMS IN HUC 040500010301   ST. JOSEPH
  MI      MI040500010302-01   RIVERS/STREAMS IN HUC 040500010302   ST. JOSEPH
  MI      MI040500010303-01   RIVERS/STREAMS IN HUC 040500010303   ST. JOSEPH
  MI      MI040500010304-02   RIVERS/STREAMS IN HUC 040500010304   ST. JOSEPH
  MI      MI040500010306-02   RIVERS/STREAMS IN HUC 040500010306   ST. JOSEPH
  MI      MI040500010306-03   RIVERS/STREAMS IN HUC 040500010306   ST. JOSEPH
  MI      MI040500040703-01   RIVERS/STREAMS IN HUC 040500040703   UPPER GRAND
  MI      MI040500040704-01   RIVERS/STREAMS IN HUC 040500040704   UPPER GRAND
  MI      MI040500040704-02   RIVERS/STREAMS IN HUC 040500040704   UPPER GRAND
  MI      MI040500040704-03   RIVERS/STREAMS IN HUC 040500040704   UPPER GRAND
  MI      MI040500040705-03   RIVERS/STREAMS IN HUC 040500040705   UPPER GRAND
  MI      MI040500040706-01   RIVERS/STREAMS IN HUC 040500040706   UPPER GRAND
  MI      MI040500040708-01   RIVERS/STREAMS IN HUC 040500040708   UPPER GRAND
  MI      MI040500050101-01   RIVERS/STREAMS IN HUC 040500050101   MAPLE
  MI      MI040500050102-01   RIVERS/STREAMS IN HUC 040500050102   MAPLE
  MI      MI040500050103-01   RIVERS/STREAMS IN HUC 040500050103   MAPLE
  MI      MI040500050104-01   RIVERS/STREAMS IN HUC 040500050104   MAPLE
  MI      MI040500050104-02   RIVERS/STREAMS IN HUC 040500050104   MAPLE
  MI      MI040500050105-02   RIVERS/STREAMS IN HUC 040500050105   MAPLE
  MI      MI040201020101-01   RIVERS/STREAMS IN HUC 040201020101   ONTONAGON
  MI      MI040301080309-01   RIVERS/STREAMS IN HUC 040301080309   MENOMINEE
  MI      MI040301080401-01   RIVERS/STREAMS IN HUC 040301080401   MENOMINEE
  MI      MI040301080402-01   RIVERS/STREAMS IN HUC 040301080402   MENOMINEE
  MI      MI040301080403-01   RIVERS/STREAMS IN HUC 040301080403   MENOMINEE
  MI      MI040301080403-02   RIVERS/STREAMS IN HUC 040301080403   MENOMINEE
  MI      MI040301080405-01   RIVERS/STREAMS IN HUC 040301080405   MENOMINEE
  MI      MI040301080406-01   RIVERS/STREAMS IN HUC 040301080406   MENOMINEE
  MI      MI040301080406-02   RIVERS/STREAMS IN HUC 040301080406   MENOMINEE
  MI      MI040301080407-02   RIVERS/STREAMS IN HUC 040301080407   MENOMINEE
  MI      MI040301080407-04   RIVERS/STREAMS IN HUC 040301080407   MENOMINEE
  MI      MI040301080408-01   RIVERS/STREAMS IN HUC 040301080408   MENOMINEE
  MI      MI040301080701-01   RIVERS/STREAMS IN HUC 040301080701   MENOMINEE
  MI      MI040301080702-01   RIVERS/STREAMS IN HUC 040301080702   MENOMINEE
  MI      MI040301080706-01   RIVERS/STREAMS IN HUC 040301080706   MENOMINEE
  MI      MI040301080707-01   RIVERS/STREAMS IN HUC 040301080707   MENOMINEE
  MI      MI040301080708-01   RIVERS/STREAMS IN HUC 040301080708   MENOMINEE
  MI      MI040301080710-02   RIVERS/STREAMS IN HUC 040301080710   MENOMINEE
  MI      MI040301080801-02   RIVERS/STREAMS IN HUC 040301080801   MENOMINEE
  MI      MI040500060207-01   RIVERS/STREAMS IN HUC 040500060207   LOWER GRAND
  MI      MI040500060207-04   RIVERS/STREAMS IN HUC 040500060207   LOWER GRAND
  MI      MI040500060208-01   RIVERS/STREAMS IN HUC 040500060208   LOWER GRAND
  MI      MI040500060209-01   RIVERS/STREAMS IN HUC 040500060209   LOWER GRAND
  MI      MI040500060209-02   RIVERS/STREAMS IN HUC 040500060209   LOWER GRAND
  MI      MI040500060301-01   RIVERS/STREAMS IN HUC 040500060301   LOWER GRAND
  MI      MI040500060302-03   RIVERS/STREAMS IN HUC 040500060302   LOWER GRAND
  MI      MI040500060303-01   RIVERS/STREAMS IN HUC 040500060303   LOWER GRAND
  MI      MI040500060305-01   RIVERS/STREAMS IN HUC 040500060305   LOWER GRAND




                                   Exhibit D-1
                                    Page 948
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 76 of 336 Page ID
                                   #:7473



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040500060306-01   RIVERS/STREAMS IN HUC 040500060306   LOWER GRAND
  MI      MI040500060307-01   RIVERS/STREAMS IN HUC 040500060307   LOWER GRAND
  MI      MI040500060308-01   RIVERS/STREAMS IN HUC 040500060308   LOWER GRAND
  MI      MI040500060308-03   RIVERS/STREAMS IN HUC 040500060308   LOWER GRAND
  MI      MI040500060309-01   RIVERS/STREAMS IN HUC 040500060309   LOWER GRAND
  MI      MI040500060310-03   RIVERS/STREAMS IN HUC 040500060310   LOWER GRAND
  MI      MI040500060311-02   RIVERS/STREAMS IN HUC 040500060311   LOWER GRAND
  MI      MI040500060312-01   RIVERS/STREAMS IN HUC 040500060312   LOWER GRAND
  MI      MI040500060313-02   RIVERS/STREAMS IN HUC 040500060313   LOWER GRAND
  MI      MI040500060401-01   RIVERS/STREAMS IN HUC 040500060401   LOWER GRAND
  MI      MI040500060401-02   RIVERS/STREAMS IN HUC 040500060401   LOWER GRAND
  MI      MI040201020308-04   RIVERS/STREAMS IN HUC 040201020308   ONTONAGON
  MI      MI040201020309-01   RIVERS/STREAMS IN HUC 040201020309   ONTONAGON
  MI      MI040201020401-02   RIVERS/STREAMS IN HUC 040201020401   ONTONAGON
  MI      MI040201020401-03   RIVERS/STREAMS IN HUC 040201020401   ONTONAGON
  MI      MI040201020401-04   RIVERS/STREAMS IN HUC 040201020401   ONTONAGON
  MI      MI040201020403-01   RIVERS/STREAMS IN HUC 040201020403   ONTONAGON
  MI      MI040201020403-03   RIVERS/STREAMS IN HUC 040201020403   ONTONAGON
  MI      MI040201020404-01   RIVERS/STREAMS IN HUC 040201020404   ONTONAGON
  MI      MI040201020405-01   RIVERS/STREAMS IN HUC 040201020405   ONTONAGON
  MI      MI040201020406-01   RIVERS/STREAMS IN HUC 040201020406   ONTONAGON
  MI      MI040201020407-01   RIVERS/STREAMS IN HUC 040201020407   ONTONAGON
  MI      MI040201020408-01   RIVERS/STREAMS IN HUC 040201020408   ONTONAGON
  MI      MI040201020409-01   RIVERS/STREAMS IN HUC 040201020409   ONTONAGON
  MI      MI040202020101-01   RIVERS/STREAMS IN HUC 040202020101   TAHQUAMENON
  MI      MI040202020101-02   RIVERS/STREAMS IN HUC 040202020101   TAHQUAMENON
  MI      MI040301100305-01   RIVERS/STREAMS IN HUC 040301100305   ESCANABA
  MI      MI040301100306-01   RIVERS/STREAMS IN HUC 040301100306   ESCANABA
  MI      MI040301120201-01   RIVERS/STREAMS IN HUC 040301120201   FISHDAM - STURGEON
  MI      MI040301120202-01   RIVERS/STREAMS IN HUC 040301120202   FISHDAM - STURGEON
  MI      MI040301120203-01   RIVERS/STREAMS IN HUC 040301120203   FISHDAM - STURGEON
  MI      MI040301120205-01   RIVERS/STREAMS IN HUC 040301120205   FISHDAM - STURGEON
  MI      MI040301120207-01   RIVERS/STREAMS IN HUC 040301120207   FISHDAM - STURGEON
  MI      MI040400010208-01   RIVERS/STREAMS IN HUC 040400010208   LITTLE CALUMET - GALIEN
  MI      MI040500010101-01   RIVERS/STREAMS IN HUC 040500010101   ST. JOSEPH
  MI      MI040500010102-01   RIVERS/STREAMS IN HUC 040500010102   ST. JOSEPH
  MI      MI040500010104-01   RIVERS/STREAMS IN HUC 040500010104   ST. JOSEPH
  MI      MI040500010105-01   RIVERS/STREAMS IN HUC 040500010105   ST. JOSEPH
  MI      MI040500010105-04   RIVERS/STREAMS IN HUC 040500010105   ST. JOSEPH
  MI      MI040500010106-01   RIVERS/STREAMS IN HUC 040500010106   ST. JOSEPH
  MI      MI040500010107-01   RIVERS/STREAMS IN HUC 040500010107   ST. JOSEPH
  MI      MI040601020505-02   RIVERS/STREAMS IN HUC 040601020505   MUSKEGON
  MI      MI040601020506-01   RIVERS/STREAMS IN HUC 040601020506   MUSKEGON
  MI      MI040601020506-02   RIVERS/STREAMS IN HUC 040601020506   MUSKEGON
  MI      MI040601020507-02   RIVERS/STREAMS IN HUC 040601020507   MUSKEGON
  MI      MI040601020601-02   RIVERS/STREAMS IN HUC 040601020601   MUSKEGON
  MI      MI040601020603-02   RIVERS/STREAMS IN HUC 040601020603   MUSKEGON
  MI      MI040601020604-01   RIVERS/STREAMS IN HUC 040601020604   MUSKEGON
  MI      MI040601020606-01   RIVERS/STREAMS IN HUC 040601020606   MUSKEGON
  MI      MI040201020202-01   RIVERS/STREAMS IN HUC 040201020202   ONTONAGON
  MI      MI040201020203-01   RIVERS/STREAMS IN HUC 040201020203   ONTONAGON
  MI      MI040201020204-01   RIVERS/STREAMS IN HUC 040201020204   ONTONAGON
  MI      MI040201020205-01   RIVERS/STREAMS IN HUC 040201020205   ONTONAGON
  MI      MI040201020206-01   RIVERS/STREAMS IN HUC 040201020206   ONTONAGON
  MI      MI040201020207-01   RIVERS/STREAMS IN HUC 040201020207   ONTONAGON




                                   Exhibit D-1
                                    Page 949
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 77 of 336 Page ID
                                   #:7474



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040201020208-01   RIVERS/STREAMS IN HUC 040201020208   ONTONAGON
  MI      MI040201020209-01   RIVERS/STREAMS IN HUC 040201020209   ONTONAGON
  MI      MI040201020210-01   RIVERS/STREAMS IN HUC 040201020210   ONTONAGON
  MI      MI040201020211-01   RIVERS/STREAMS IN HUC 040201020211   ONTONAGON
  MI      MI040301080802-01   RIVERS/STREAMS IN HUC 040301080802   MENOMINEE
  MI      MI040301080804-01   RIVERS/STREAMS IN HUC 040301080804   MENOMINEE
  MI      MI040301080805-01   RIVERS/STREAMS IN HUC 040301080805   MENOMINEE
  MI      MI040301080901-01   RIVERS/STREAMS IN HUC 040301080901   MENOMINEE
  MI      MI040301080902-01   RIVERS/STREAMS IN HUC 040301080902   MENOMINEE
  MI      MI040301080906-01   RIVERS/STREAMS IN HUC 040301080906   MENOMINEE
  MI      MI040301080907-01   RIVERS/STREAMS IN HUC 040301080907   MENOMINEE
  MI      MI040301080908-01   RIVERS/STREAMS IN HUC 040301080908   MENOMINEE
  MI      MI040301080909-01   RIVERS/STREAMS IN HUC 040301080909   MENOMINEE
  MI      MI040301080911-01   RIVERS/STREAMS IN HUC 040301080911   MENOMINEE
  MI      MI040301080912-01   RIVERS/STREAMS IN HUC 040301080912   MENOMINEE
  MI      MI040301080913-01   RIVERS/STREAMS IN HUC 040301080913   MENOMINEE
  MI      MI040301100101-01   RIVERS/STREAMS IN HUC 040301100101   ESCANABA
  MI      MI040601020706-01   RIVERS/STREAMS IN HUC 040601020706   MUSKEGON
  MI      MI040601020801-04   RIVERS/STREAMS IN HUC 040601020801   MUSKEGON
  MI      MI040601020802-01   RIVERS/STREAMS IN HUC 040601020802   MUSKEGON
  MI      MI040601020803-01   RIVERS/STREAMS IN HUC 040601020803   MUSKEGON
  MI      MI040601020803-03   RIVERS/STREAMS IN HUC 040601020803   MUSKEGON
  MI      MI040601020803-05   RIVERS/STREAMS IN HUC 040601020803   MUSKEGON
  MI      MI040601020804-01   RIVERS/STREAMS IN HUC 040601020804   MUSKEGON
  MI      MI040601020805-01   RIVERS/STREAMS IN HUC 040601020805   MUSKEGON
  MI      MI040601020806-04   RIVERS/STREAMS IN HUC 040601020806   MUSKEGON
  MI      MI040601020807-01   RIVERS/STREAMS IN HUC 040601020807   MUSKEGON
  MI      MI040601020808-02   RIVERS/STREAMS IN HUC 040601020808   MUSKEGON
  MI      MI040601020809-01   RIVERS/STREAMS IN HUC 040601020809   MUSKEGON
  MI      MI040601020810-01   RIVERS/STREAMS IN HUC 040601020810   MUSKEGON
  MI      MI040202020101-03   RIVERS/STREAMS IN HUC 040202020101   TAHQUAMENON
  MI      MI040202020102-01   RIVERS/STREAMS IN HUC 040202020102   TAHQUAMENON
  MI      MI040202020103-01   RIVERS/STREAMS IN HUC 040202020103   TAHQUAMENON
  MI      MI040202020104-01   RIVERS/STREAMS IN HUC 040202020104   TAHQUAMENON
  MI      MI040202020105-01   RIVERS/STREAMS IN HUC 040202020105   TAHQUAMENON
  MI      MI040202020105-02   RIVERS/STREAMS IN HUC 040202020105   TAHQUAMENON
  MI      MI040202020106-02   RIVERS/STREAMS IN HUC 040202020106   TAHQUAMENON
  MI      MI040202020107-01   RIVERS/STREAMS IN HUC 040202020107   TAHQUAMENON
  MI      MI040202020201-01   RIVERS/STREAMS IN HUC 040202020201   TAHQUAMENON
  MI      MI040202020202-01   RIVERS/STREAMS IN HUC 040202020202   TAHQUAMENON
  MI      MI040202020203-01   RIVERS/STREAMS IN HUC 040202020203   TAHQUAMENON
  MI      MI040202020301-02   RIVERS/STREAMS IN HUC 040202020301   TAHQUAMENON
  MI      MI040202020303-01   RIVERS/STREAMS IN HUC 040202020303   TAHQUAMENON
  MI      MI040601020103-01   RIVERS/STREAMS IN HUC 040601020103   MUSKEGON
  MI      MI040601020104-01   RIVERS/STREAMS IN HUC 040601020104   MUSKEGON
  MI      MI040601020201-01   RIVERS/STREAMS IN HUC 040601020201   MUSKEGON
  MI      MI040601020204-01   RIVERS/STREAMS IN HUC 040601020204   MUSKEGON
  MI      MI040601020204-02   RIVERS/STREAMS IN HUC 040601020204   MUSKEGON
  MI      MI040601020205-02   RIVERS/STREAMS IN HUC 040601020205   MUSKEGON
  MI      MI040601020206-01   RIVERS/STREAMS IN HUC 040601020206   MUSKEGON
  MI      MI040601020206-02   RIVERS/STREAMS IN HUC 040601020206   MUSKEGON
  MI      MI040601020209-02   RIVERS/STREAMS IN HUC 040601020209   MUSKEGON
  MI      MI040601020302-01   RIVERS/STREAMS IN HUC 040601020302   MUSKEGON
  MI      MI040601020302-03   RIVERS/STREAMS IN HUC 040601020302   MUSKEGON
  MI      MI040601020304-01   RIVERS/STREAMS IN HUC 040601020304   MUSKEGON




                                   Exhibit D-1
                                    Page 950
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 78 of 336 Page ID
                                   #:7475



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040601020305-01   RIVERS/STREAMS IN HUC 040601020305   MUSKEGON
  MI      MI040601020306-01   RIVERS/STREAMS IN HUC 040601020306   MUSKEGON
  MI      MI040601020307-01   RIVERS/STREAMS IN HUC 040601020307   MUSKEGON
  MI      MI040601020308-01   RIVERS/STREAMS IN HUC 040601020308   MUSKEGON
  MI      MI040601020308-02   RIVERS/STREAMS IN HUC 040601020308   MUSKEGON
  MI      MI040601020309-02   RIVERS/STREAMS IN HUC 040601020309   MUSKEGON
  MI      MI040201020102-01   RIVERS/STREAMS IN HUC 040201020102   ONTONAGON
  MI      MI040201020103-01   RIVERS/STREAMS IN HUC 040201020103   ONTONAGON
  MI      MI040201020104-01   RIVERS/STREAMS IN HUC 040201020104   ONTONAGON
  MI      MI040201020105-01   RIVERS/STREAMS IN HUC 040201020105   ONTONAGON
  MI      MI040201020106-01   RIVERS/STREAMS IN HUC 040201020106   ONTONAGON
  MI      MI040201020108-01   RIVERS/STREAMS IN HUC 040201020108   ONTONAGON
  MI      MI040201020109-01   RIVERS/STREAMS IN HUC 040201020109   ONTONAGON
  MI      MI040201020109-02   RIVERS/STREAMS IN HUC 040201020109   ONTONAGON
  MI      MI040201020110-01   RIVERS/STREAMS IN HUC 040201020110   ONTONAGON
  MI      MI040201020111-01   RIVERS/STREAMS IN HUC 040201020111   ONTONAGON
  MI      MI040201020201-01   RIVERS/STREAMS IN HUC 040201020201   ONTONAGON
  MI      MI040601020310-03   RIVERS/STREAMS IN HUC 040601020310   MUSKEGON
  MI      MI040601020402-03   RIVERS/STREAMS IN HUC 040601020402   MUSKEGON
  MI      MI040601020404-01   RIVERS/STREAMS IN HUC 040601020404   MUSKEGON
  MI      MI040601020405-02   RIVERS/STREAMS IN HUC 040601020405   MUSKEGON
  MI      MI040601020501-02   RIVERS/STREAMS IN HUC 040601020501   MUSKEGON
  MI      MI040601020502-01   RIVERS/STREAMS IN HUC 040601020502   MUSKEGON
  MI      MI040601020503-01   RIVERS/STREAMS IN HUC 040601020503   MUSKEGON
  MI      MI040601020503-02   RIVERS/STREAMS IN HUC 040601020503   MUSKEGON
  MI      MI040601020504-02   RIVERS/STREAMS IN HUC 040601020504   MUSKEGON
  MI      MI040601020505-01   RIVERS/STREAMS IN HUC 040601020505   MUSKEGON
  MI      MI040201020301-02   RIVERS/STREAMS IN HUC 040201020301   ONTONAGON
  MI      MI040201020302-01   RIVERS/STREAMS IN HUC 040201020302   ONTONAGON
  MI      MI040201020303-01   RIVERS/STREAMS IN HUC 040201020303   ONTONAGON
  MI      MI040201020303-03   RIVERS/STREAMS IN HUC 040201020303   ONTONAGON
  MI      MI040201020304-01   RIVERS/STREAMS IN HUC 040201020304   ONTONAGON
  MI      MI040201020304-02   RIVERS/STREAMS IN HUC 040201020304   ONTONAGON
  MI      MI040201020304-03   RIVERS/STREAMS IN HUC 040201020304   ONTONAGON
  MI      MI040201020305-01   RIVERS/STREAMS IN HUC 040201020305   ONTONAGON
  MI      MI040201020306-01   RIVERS/STREAMS IN HUC 040201020306   ONTONAGON
  MI      MI040201020307-02   RIVERS/STREAMS IN HUC 040201020307   ONTONAGON
  MI      MI040201020307-03   RIVERS/STREAMS IN HUC 040201020307   ONTONAGON
  MI      MI040201020308-01   RIVERS/STREAMS IN HUC 040201020308   ONTONAGON
  MI      MI040201020308-03   RIVERS/STREAMS IN HUC 040201020308   ONTONAGON
  MI      MI040601020607-01   RIVERS/STREAMS IN HUC 040601020607   MUSKEGON
  MI      MI040601020701-02   RIVERS/STREAMS IN HUC 040601020701   MUSKEGON
  MI      MI040601020702-02   RIVERS/STREAMS IN HUC 040601020702   MUSKEGON
  MI      MI040601020703-01   RIVERS/STREAMS IN HUC 040601020703   MUSKEGON
  MI      MI040601020703-02   RIVERS/STREAMS IN HUC 040601020703   MUSKEGON
  MI      MI040601020704-01   RIVERS/STREAMS IN HUC 040601020704   MUSKEGON
  MI      MI040601020704-02   RIVERS/STREAMS IN HUC 040601020704   MUSKEGON
  MI      MI040601020704-06   RIVERS/STREAMS IN HUC 040601020704   MUSKEGON
  MI      MI040601020705-01   RIVERS/STREAMS IN HUC 040601020705   MUSKEGON
  MI      MI040202020305-01   RIVERS/STREAMS IN HUC 040202020305   TAHQUAMENON
  MI      MI040202020402-01   RIVERS/STREAMS IN HUC 040202020402   TAHQUAMENON
  MI      MI040202020403-01   RIVERS/STREAMS IN HUC 040202020403   TAHQUAMENON
  MI      MI040202020404-01   RIVERS/STREAMS IN HUC 040202020404   TAHQUAMENON
  MI      MI040202020502-01   RIVERS/STREAMS IN HUC 040202020502   TAHQUAMENON
  MI      MI040202020503-01   RIVERS/STREAMS IN HUC 040202020503   TAHQUAMENON




                                   Exhibit D-1
                                    Page 951
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 79 of 336 Page ID
                                   #:7476



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040202020504-01   RIVERS/STREAMS IN HUC 040202020504   TAHQUAMENON
  MI      MI040202020505-01   RIVERS/STREAMS IN HUC 040202020505   TAHQUAMENON
  MI      MI040202020506-01   RIVERS/STREAMS IN HUC 040202020506   TAHQUAMENON
  MI      MI040202020507-01   RIVERS/STREAMS IN HUC 040202020507   TAHQUAMENON
  MI      MI040202020508-01   RIVERS/STREAMS IN HUC 040202020508   TAHQUAMENON
  MI      MI040202020508-02   RIVERS/STREAMS IN HUC 040202020508   TAHQUAMENON
  MI      MI040301080301-01   RIVERS/STREAMS IN HUC 040301080301   MENOMINEE
  MI      MI040301080302-01   RIVERS/STREAMS IN HUC 040301080302   MENOMINEE
  MI      MI040301080303-01   RIVERS/STREAMS IN HUC 040301080303   MENOMINEE
  MI      MI040301080304-01   RIVERS/STREAMS IN HUC 040301080304   MENOMINEE
  MI      MI040301080305-01   RIVERS/STREAMS IN HUC 040301080305   MENOMINEE
  MI      MI040301080306-02   RIVERS/STREAMS IN HUC 040301080306   MENOMINEE
  MI      MI040301080308-01   RIVERS/STREAMS IN HUC 040301080308   MENOMINEE
  MI      MI040601010404-02   RIVERS/STREAMS IN HUC 040601010404
  MI      MI040601010405-03   RIVERS/STREAMS IN HUC 040601010405
  MI      MI040601010406-02   RIVERS/STREAMS IN HUC 040601010406
  MI      MI040601010501-01   RIVERS/STREAMS IN HUC 040601010501
  MI      MI040601010503-02   RIVERS/STREAMS IN HUC 040601010503
  MI      MI040601010505-04   RIVERS/STREAMS IN HUC 040601010505
  MI      MI040601010505-05   RIVERS/STREAMS IN HUC 040601010505
  MI      MI040601010506-01   RIVERS/STREAMS IN HUC 040601010506
  MI      MI040601010506-02   RIVERS/STREAMS IN HUC 040601010506
  MI      MI040601010506-03   RIVERS/STREAMS IN HUC 040601010506
  MI      MI040601010506-04   RIVERS/STREAMS IN HUC 040601010506
  MI      MI040601010507-02   RIVERS/STREAMS IN HUC 040601010507
  MI      MI040601010507-03   RIVERS/STREAMS IN HUC 040601010507
  MI      MI040601010508-01   RIVERS/STREAMS IN HUC 040601010508
  MI      MI040601010508-02   RIVERS/STREAMS IN HUC 040601010508
  MI      MI040601010509-01   RIVERS/STREAMS IN HUC 040601010509
  MI      MI040601010509-03   RIVERS/STREAMS IN HUC 040601010509
  MI      MI040601060507-02   RIVERS/STREAMS IN HUC 040601060507   MANISTIQUE
  MI      MI040601060508-01   RIVERS/STREAMS IN HUC 040601060508   MANISTIQUE
  MI      MI040601060509-01   RIVERS/STREAMS IN HUC 040601060509   MANISTIQUE
  MI      MI040601060509-02   RIVERS/STREAMS IN HUC 040601060509   MANISTIQUE
  MI      MI040601060601-01   RIVERS/STREAMS IN HUC 040601060601   MANISTIQUE
  MI      MI040601060602-01   RIVERS/STREAMS IN HUC 040601060602   MANISTIQUE
  MI      MI040601060604-01   RIVERS/STREAMS IN HUC 040601060604   MANISTIQUE
  MI      MI040700020202-01   RIVERS/STREAMS IN HUC 040700020202   CARP-PINE
  MI      MI040700020203-01   RIVERS/STREAMS IN HUC 040700020203   CARP-PINE
  MI      MI040700020204-01   RIVERS/STREAMS IN HUC 040700020204   CARP-PINE
  MI      MI040700020205-01   RIVERS/STREAMS IN HUC 040700020205   CARP-PINE
  MI      MI040700020206-01   RIVERS/STREAMS IN HUC 040700020206   CARP-PINE
  MI      MI041000020407-01   RIVERS/STREAMS IN HUC 041000020407   RAISIN
  MI      MI041000020408-01   RIVERS/STREAMS IN HUC 041000020408   RAISIN
  MI      MI041000020409-02   RIVERS/STREAMS IN HUC 041000020409   RAISIN
  MI      MI041000020409-03   RIVERS/STREAMS IN HUC 041000020409   RAISIN
  MI      MI041000020410-01   RIVERS/STREAMS IN HUC 041000020410   RAISIN
  MI      MI041000020410-02   RIVERS/STREAMS IN HUC 041000020410   RAISIN
  MI      MI041000020410-03   RIVERS/STREAMS IN HUC 041000020410   RAISIN
  MI      MI040802040201-01   RIVERS/STREAMS IN HUC 040802040201   FLINT
  MI      MI040802040202-02   RIVERS/STREAMS IN HUC 040802040202   FLINT
  MI      MI040802040203-01   RIVERS/STREAMS IN HUC 040802040203   FLINT
  MI      MI040802040204-01   RIVERS/STREAMS IN HUC 040802040204   FLINT
  MI      MI040802040205-01   RIVERS/STREAMS IN HUC 040802040205   FLINT
  MI      MI040802040206-01   RIVERS/STREAMS IN HUC 040802040206   FLINT




                                   Exhibit D-1
                                    Page 952
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 80 of 336 Page ID
                                   #:7477



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040802040208-01   RIVERS/STREAMS IN HUC 040802040208   FLINT
  MI      MI040802040301-01   RIVERS/STREAMS IN HUC 040802040301   FLINT
  MI      MI040802040302-01   RIVERS/STREAMS IN HUC 040802040302   FLINT
  MI      MI040700060305-01   RIVERS/STREAMS IN HUC 040700060305   THUNDER BAY
  MI      MI040700060307-01   RIVERS/STREAMS IN HUC 040700060307   THUNDER BAY
  MI      MI040700060308-02   RIVERS/STREAMS IN HUC 040700060308   THUNDER BAY
  MI      MI040700060309-01   RIVERS/STREAMS IN HUC 040700060309   THUNDER BAY
  MI      MI040700060310-01   RIVERS/STREAMS IN HUC 040700060310   THUNDER BAY
  MI      MI040700060401-01   RIVERS/STREAMS IN HUC 040700060401   THUNDER BAY
  MI      MI040700060402-01   RIVERS/STREAMS IN HUC 040700060402   THUNDER BAY
  MI      MI040700060501-01   RIVERS/STREAMS IN HUC 040700060501   THUNDER BAY
  MI      MI040700060502-01   RIVERS/STREAMS IN HUC 040700060502   THUNDER BAY
  MI      MI040700060503-01   RIVERS/STREAMS IN HUC 040700060503   THUNDER BAY
  MI      MI040700060504-01   RIVERS/STREAMS IN HUC 040700060504   THUNDER BAY
  MI      MI040700060505-01   RIVERS/STREAMS IN HUC 040700060505   THUNDER BAY
  MI      MI040601030303-04   RIVERS/STREAMS IN HUC 040601030303   MANISTEE
  MI      MI040601030305-02   RIVERS/STREAMS IN HUC 040601030305   MANISTEE
  MI      MI040601030306-01   RIVERS/STREAMS IN HUC 040601030306   MANISTEE
  MI      MI040601030306-02   RIVERS/STREAMS IN HUC 040601030306   MANISTEE
  MI      MI040601030307-01   RIVERS/STREAMS IN HUC 040601030307   MANISTEE
  MI      MI040601030308-02   RIVERS/STREAMS IN HUC 040601030308   MANISTEE
  MI      MI040601030309-01   RIVERS/STREAMS IN HUC 040601030309   MANISTEE
  MI      MI040601030310-01   RIVERS/STREAMS IN HUC 040601030310   MANISTEE
  MI      MI040601030310-02   RIVERS/STREAMS IN HUC 040601030310   MANISTEE
  MI      MI040601030310-03   RIVERS/STREAMS IN HUC 040601030310   MANISTEE
  MI      MI040601030402-04   RIVERS/STREAMS IN HUC 040601030402   MANISTEE
  MI      MI040601030403-01   RIVERS/STREAMS IN HUC 040601030403   MANISTEE
  MI      MI040601030404-01   RIVERS/STREAMS IN HUC 040601030404   MANISTEE
  MI      MI040601030405-04   RIVERS/STREAMS IN HUC 040601030405   MANISTEE
  MI      MI040601030406-01   RIVERS/STREAMS IN HUC 040601030406   MANISTEE
  MI      MI040601030406-02   RIVERS/STREAMS IN HUC 040601030406   MANISTEE
  MI      MI040601030503-01   RIVERS/STREAMS IN HUC 040601030503   MANISTEE
  MI      MI040601030504-01   RIVERS/STREAMS IN HUC 040601030504   MANISTEE
  MI      MI040601030505-01   RIVERS/STREAMS IN HUC 040601030505   MANISTEE
  MI      MI040601030601-01   RIVERS/STREAMS IN HUC 040601030601   MANISTEE
  MI      MI040802040408-02   RIVERS/STREAMS IN HUC 040802040408   FLINT
  MI      MI040802040409-02   RIVERS/STREAMS IN HUC 040802040409   FLINT
  MI      MI040802040409-04   RIVERS/STREAMS IN HUC 040802040409   FLINT
  MI      MI040802040501-02   RIVERS/STREAMS IN HUC 040802040501   FLINT
  MI      MI040802040502-01   RIVERS/STREAMS IN HUC 040802040502   FLINT
  MI      MI040802040503-01   RIVERS/STREAMS IN HUC 040802040503   FLINT
  MI      MI040802040505-01   RIVERS/STREAMS IN HUC 040802040505   FLINT
  MI      MI040802040506-01   RIVERS/STREAMS IN HUC 040802040506   FLINT
  MI      MI040802040507-01   RIVERS/STREAMS IN HUC 040802040507   FLINT
  MI      MI040700020208-01   RIVERS/STREAMS IN HUC 040700020208   CARP-PINE
  MI      MI040700020209-01   RIVERS/STREAMS IN HUC 040700020209   CARP-PINE
  MI      MI040700020210-01   RIVERS/STREAMS IN HUC 040700020210   CARP-PINE
  MI      MI040700020211-01   RIVERS/STREAMS IN HUC 040700020211   CARP-PINE
  MI      MI040700030309-01   RIVERS/STREAMS IN HUC 040700030309   LONE LAKE-OCQUEOC
  MI      MI040700040102-01   RIVERS/STREAMS IN HUC 040700040102   CHEBOYGAN
  MI      MI040700040103-02   RIVERS/STREAMS IN HUC 040700040103   CHEBOYGAN
  MI      MI040700040104-01   RIVERS/STREAMS IN HUC 040700040104   CHEBOYGAN
  MI      MI040700040105-01   RIVERS/STREAMS IN HUC 040700040105   CHEBOYGAN
  MI      MI040700040106-01   RIVERS/STREAMS IN HUC 040700040106   CHEBOYGAN
  MI      MI040700040107-01   RIVERS/STREAMS IN HUC 040700040107   CHEBOYGAN




                                   Exhibit D-1
                                    Page 953
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 81 of 336 Page ID
                                   #:7478



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040700040201-01   RIVERS/STREAMS IN HUC 040700040201   CHEBOYGAN
  MI      MI040700040203-01   RIVERS/STREAMS IN HUC 040700040203   CHEBOYGAN
  MI      MI040601060103-02   RIVERS/STREAMS IN HUC 040601060103   MANISTIQUE
  MI      MI040601060201-01   RIVERS/STREAMS IN HUC 040601060201   MANISTIQUE
  MI      MI040601060203-01   RIVERS/STREAMS IN HUC 040601060203   MANISTIQUE
  MI      MI040601060204-01   RIVERS/STREAMS IN HUC 040601060204   MANISTIQUE
  MI      MI040601060205-01   RIVERS/STREAMS IN HUC 040601060205   MANISTIQUE
  MI      MI040601060206-01   RIVERS/STREAMS IN HUC 040601060206   MANISTIQUE
  MI      MI040601060207-01   RIVERS/STREAMS IN HUC 040601060207   MANISTIQUE
  MI      MI040601060301-03   RIVERS/STREAMS IN HUC 040601060301   MANISTIQUE
  MI      MI040601060302-01   RIVERS/STREAMS IN HUC 040601060302   MANISTIQUE
  MI      MI040601060303-01   RIVERS/STREAMS IN HUC 040601060303   MANISTIQUE
  MI      MI040601060304-01   RIVERS/STREAMS IN HUC 040601060304   MANISTIQUE
  MI      MI040601060305-01   RIVERS/STREAMS IN HUC 040601060305   MANISTIQUE
  MI      MI041000020105-02   RIVERS/STREAMS IN HUC 041000020105   RAISIN
  MI      MI041000020107-01   RIVERS/STREAMS IN HUC 041000020107   RAISIN
  MI      MI041000020108-01   RIVERS/STREAMS IN HUC 041000020108   RAISIN
  MI      MI041000020108-02   RIVERS/STREAMS IN HUC 041000020108   RAISIN
  MI      MI041000020201-01   RIVERS/STREAMS IN HUC 041000020201   RAISIN
  MI      MI041000020202-01   RIVERS/STREAMS IN HUC 041000020202   RAISIN
  MI      MI041000020204-01   RIVERS/STREAMS IN HUC 041000020204   RAISIN
  MI      MI041000020204-03   RIVERS/STREAMS IN HUC 041000020204   RAISIN
  MI      MI041000020205-02   RIVERS/STREAMS IN HUC 041000020205   RAISIN
  MI      MI041000020303-01   RIVERS/STREAMS IN HUC 041000020303   RAISIN
  MI      MI041000020304-01   RIVERS/STREAMS IN HUC 041000020304   RAISIN
  MI      MI041000020305-01   RIVERS/STREAMS IN HUC 041000020305   RAISIN
  MI      MI040700060101-01   RIVERS/STREAMS IN HUC 040700060101   THUNDER BAY
  MI      MI040700060102-01   RIVERS/STREAMS IN HUC 040700060102   THUNDER BAY
  MI      MI040700060103-01   RIVERS/STREAMS IN HUC 040700060103   THUNDER BAY
  MI      MI040700060104-01   RIVERS/STREAMS IN HUC 040700060104   THUNDER BAY
  MI      MI040700060105-01   RIVERS/STREAMS IN HUC 040700060105   THUNDER BAY
  MI      MI040700060201-01   RIVERS/STREAMS IN HUC 040700060201   THUNDER BAY
  MI      MI040700060202-01   RIVERS/STREAMS IN HUC 040700060202   THUNDER BAY
  MI      MI040700060203-01   RIVERS/STREAMS IN HUC 040700060203   THUNDER BAY
  MI      MI040700060204-01   RIVERS/STREAMS IN HUC 040700060204   THUNDER BAY
  MI      MI040700060301-01   RIVERS/STREAMS IN HUC 040700060301   THUNDER BAY
  MI      MI040700060302-02   RIVERS/STREAMS IN HUC 040700060302   THUNDER BAY
  MI      MI040700060303-01   RIVERS/STREAMS IN HUC 040700060303   THUNDER BAY
  MI      MI040601021004-03   RIVERS/STREAMS IN HUC 040601021004   MUSKEGON
  MI      MI040601030101-02   RIVERS/STREAMS IN HUC 040601030101   MANISTEE
  MI      MI040601030102-01   RIVERS/STREAMS IN HUC 040601030102   MANISTEE
  MI      MI040601030105-02   RIVERS/STREAMS IN HUC 040601030105   MANISTEE
  MI      MI040601030105-03   RIVERS/STREAMS IN HUC 040601030105   MANISTEE
  MI      MI040601030106-01   RIVERS/STREAMS IN HUC 040601030106   MANISTEE
  MI      MI040601030107-02   RIVERS/STREAMS IN HUC 040601030107   MANISTEE
  MI      MI040601030109-01   RIVERS/STREAMS IN HUC 040601030109   MANISTEE
  MI      MI040601030109-02   RIVERS/STREAMS IN HUC 040601030109   MANISTEE
  MI      MI040601030201-01   RIVERS/STREAMS IN HUC 040601030201   MANISTEE
  MI      MI040601030202-01   RIVERS/STREAMS IN HUC 040601030202   MANISTEE
  MI      MI040601030202-02   RIVERS/STREAMS IN HUC 040601030202   MANISTEE
  MI      MI040601030203-01   RIVERS/STREAMS IN HUC 040601030203   MANISTEE
  MI      MI040601030203-02   RIVERS/STREAMS IN HUC 040601030203   MANISTEE
  MI      MI040601030204-01   RIVERS/STREAMS IN HUC 040601030204   MANISTEE
  MI      MI040601030204-02   RIVERS/STREAMS IN HUC 040601030204   MANISTEE
  MI      MI040601030205-01   RIVERS/STREAMS IN HUC 040601030205   MANISTEE




                                   Exhibit D-1
                                    Page 954
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 82 of 336 Page ID
                                   #:7479



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040601030206-03   RIVERS/STREAMS IN HUC 040601030206   MANISTEE
  MI      MI040601030207-01   RIVERS/STREAMS IN HUC 040601030207   MANISTEE
  MI      MI040601030207-02   RIVERS/STREAMS IN HUC 040601030207   MANISTEE
  MI      MI040601030207-03   RIVERS/STREAMS IN HUC 040601030207   MANISTEE
  MI      MI040601030208-01   RIVERS/STREAMS IN HUC 040601030208   MANISTEE
  MI      MI040601030208-02   RIVERS/STREAMS IN HUC 040601030208   MANISTEE
  MI      MI040601030208-03   RIVERS/STREAMS IN HUC 040601030208   MANISTEE
  MI      MI040601030208-04   RIVERS/STREAMS IN HUC 040601030208   MANISTEE
  MI      MI040601030301-02   RIVERS/STREAMS IN HUC 040601030301   MANISTEE
  MI      MI040601030302-01   RIVERS/STREAMS IN HUC 040601030302   MANISTEE
  MI      MI040601030302-02   RIVERS/STREAMS IN HUC 040601030302   MANISTEE
  MI      MI040601030302-03   RIVERS/STREAMS IN HUC 040601030302   MANISTEE
  MI      MI040601030302-04   RIVERS/STREAMS IN HUC 040601030302   MANISTEE
  MI      MI040601030303-02   RIVERS/STREAMS IN HUC 040601030303   MANISTEE
  MI      MI040900050106-01   RIVERS/STREAMS IN HUC 040900050106   HURON
  MI      MI040900050107-03   RIVERS/STREAMS IN HUC 040900050107   HURON
  MI      MI040900050108-01   RIVERS/STREAMS IN HUC 040900050108   HURON
  MI      MI040900050109-01   RIVERS/STREAMS IN HUC 040900050109   HURON
  MI      MI040900050110-01   RIVERS/STREAMS IN HUC 040900050110   HURON
  MI      MI040900050111-05   RIVERS/STREAMS IN HUC 040900050111   HURON
  MI      MI040900050112-01   RIVERS/STREAMS IN HUC 040900050112   HURON
  MI      MI040900050112-02   RIVERS/STREAMS IN HUC 040900050112   HURON
  MI      MI040900050203-01   RIVERS/STREAMS IN HUC 040900050203   HURON
  MI      MI040900050204-01   RIVERS/STREAMS IN HUC 040900050204   HURON
  MI      MI040900050204-02   RIVERS/STREAMS IN HUC 040900050204   HURON
  MI      MI040900050301-03   RIVERS/STREAMS IN HUC 040900050301   HURON
  MI      MI040900050302-01   RIVERS/STREAMS IN HUC 040900050302   HURON
  MI      MI040900050303-03   RIVERS/STREAMS IN HUC 040900050303   HURON
  MI      MI040900050304-01   RIVERS/STREAMS IN HUC 040900050304   HURON
  MI      MI040900050305-01   RIVERS/STREAMS IN HUC 040900050305   HURON
  MI      MI040700040204-01   RIVERS/STREAMS IN HUC 040700040204   CHEBOYGAN
  MI      MI040700040205-01   RIVERS/STREAMS IN HUC 040700040205   CHEBOYGAN
  MI      MI040700040207-01   RIVERS/STREAMS IN HUC 040700040207   CHEBOYGAN
  MI      MI040700040208-02   RIVERS/STREAMS IN HUC 040700040208   CHEBOYGAN
  MI      MI040700040209-01   RIVERS/STREAMS IN HUC 040700040209   CHEBOYGAN
  MI      MI040700040301-01   RIVERS/STREAMS IN HUC 040700040301   CHEBOYGAN
  MI      MI040700040302-01   RIVERS/STREAMS IN HUC 040700040302   CHEBOYGAN
  MI      MI040700040304-01   RIVERS/STREAMS IN HUC 040700040304   CHEBOYGAN
  MI      MI040700040306-01   RIVERS/STREAMS IN HUC 040700040306   CHEBOYGAN
  MI      MI040700040307-01   RIVERS/STREAMS IN HUC 040700040307   CHEBOYGAN
  MI      MI040700040401-01   RIVERS/STREAMS IN HUC 040700040401   CHEBOYGAN
  MI      MI040601030602-01   RIVERS/STREAMS IN HUC 040601030602   MANISTEE
  MI      MI040601030602-02   RIVERS/STREAMS IN HUC 040601030602   MANISTEE
  MI      MI040601030603-01   RIVERS/STREAMS IN HUC 040601030603   MANISTEE
  MI      MI040601030704-02   RIVERS/STREAMS IN HUC 040601030704   MANISTEE
  MI      MI040601030705-03   RIVERS/STREAMS IN HUC 040601030705   MANISTEE
  MI      MI040601050203-01   RIVERS/STREAMS IN HUC 040601050203   BOARDMAN - CHARLEVOIX
  MI      MI040601050205-01   RIVERS/STREAMS IN HUC 040601050205   BOARDMAN - CHARLEVOIX
  MI      MI040601050501-01   RIVERS/STREAMS IN HUC 040601050501   BOARDMAN - CHARLEVOIX
  MI      MI040601050502-01   RIVERS/STREAMS IN HUC 040601050502   BOARDMAN - CHARLEVOIX
  MI      MI040601050504-01   RIVERS/STREAMS IN HUC 040601050504   BOARDMAN - CHARLEVOIX
  MI      MI040601050505-01   RIVERS/STREAMS IN HUC 040601050505   BOARDMAN - CHARLEVOIX
  MI      MI040601050506-03   RIVERS/STREAMS IN HUC 040601050506   BOARDMAN - CHARLEVOIX
  MI      MI040601050507-03   RIVERS/STREAMS IN HUC 040601050507   BOARDMAN - CHARLEVOIX
  MI      MI040601050507-06   RIVERS/STREAMS IN HUC 040601050507   BOARDMAN - CHARLEVOIX




                                   Exhibit D-1
                                    Page 955
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 83 of 336 Page ID
                                   #:7480



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040601060101-03   RIVERS/STREAMS IN HUC 040601060101   MANISTIQUE
  MI      MI040601060101-04   RIVERS/STREAMS IN HUC 040601060101   MANISTIQUE
  MI      MI040601060102-01   RIVERS/STREAMS IN HUC 040601060102   MANISTIQUE
  MI      MI040900030402-01   RIVERS/STREAMS IN HUC 040900030402   CLINTON
  MI      MI040900030402-04   RIVERS/STREAMS IN HUC 040900030402   CLINTON
  MI      MI040900040001-01   DETROIT RIVER                        DETROIT
  MI      MI040900040101-01   RIVERS/STREAMS IN HUC 040900040101   DETROIT
  MI      MI040900040102-01   RIVERS/STREAMS IN HUC 040900040102   DETROIT
  MI      MI040900040103-03   RIVERS/STREAMS IN HUC 040900040103   DETROIT
  MI      MI040900040201-02   RIVERS/STREAMS IN HUC 040900040201   DETROIT
  MI      MI040900040201-03   RIVERS/STREAMS IN HUC 040900040201   DETROIT
  MI      MI040900040202-01   RIVERS/STREAMS IN HUC 040900040202   DETROIT
  MI      MI040900040203-01   RIVERS/STREAMS IN HUC 040900040203   DETROIT
  MI      MI040900040203-02   RIVERS/STREAMS IN HUC 040900040203   DETROIT
  MI      MI040900040203-08   RIVERS/STREAMS IN HUC 040900040203   DETROIT
  MI      MI040900040302-02   RIVERS/STREAMS IN HUC 040900040302   DETROIT
  MI      MI040900040302-03   RIVERS/STREAMS IN HUC 040900040302   DETROIT
  MI      MI040900040303-01   RIVERS/STREAMS IN HUC 040900040303   DETROIT
  MI      MI040900040401-01   RIVERS/STREAMS IN HUC 040900040401   DETROIT
  MI      MI040700060506-01   RIVERS/STREAMS IN HUC 040700060506   THUNDER BAY
  MI      MI040700060601-01   RIVERS/STREAMS IN HUC 040700060601   THUNDER BAY
  MI      MI040700060602-01   RIVERS/STREAMS IN HUC 040700060602   THUNDER BAY
  MI      MI040700060603-01   RIVERS/STREAMS IN HUC 040700060603   THUNDER BAY
  MI      MI040700060604-02   RIVERS/STREAMS IN HUC 040700060604   THUNDER BAY
  MI      MI040700060605-02   RIVERS/STREAMS IN HUC 040700060605   THUNDER BAY
  MI      MI040700070102-01   RIVERS/STREAMS IN HUC 040700070102   AU SABLE
  MI      MI040700070103-01   RIVERS/STREAMS IN HUC 040700070103   AU SABLE
  MI      MI040700070104-01   RIVERS/STREAMS IN HUC 040700070104   AU SABLE
  MI      MI040700070105-01   RIVERS/STREAMS IN HUC 040700070105   AU SABLE
  MI      MI040700070106-01   RIVERS/STREAMS IN HUC 040700070106   AU SABLE
  MI      MI040700070108-01   RIVERS/STREAMS IN HUC 040700070108   AU SABLE
  MI      MI040700070109-01   RIVERS/STREAMS IN HUC 040700070109   AU SABLE
  MI      MI040700070110-01   RIVERS/STREAMS IN HUC 040700070110   AU SABLE
  MI      MI040700070202-01   RIVERS/STREAMS IN HUC 040700070202   AU SABLE
  MI      MI040700070203-01   RIVERS/STREAMS IN HUC 040700070203   AU SABLE
  MI      MI040700070204-01   RIVERS/STREAMS IN HUC 040700070204   AU SABLE
  MI      MI040700070206-01   RIVERS/STREAMS IN HUC 040700070206   AU SABLE
  MI      MI040700070207-01   RIVERS/STREAMS IN HUC 040700070207   AU SABLE
  MI      MI040700070209-01   RIVERS/STREAMS IN HUC 040700070209   AU SABLE
  MI      MI040700070210-01   RIVERS/STREAMS IN HUC 040700070210   AU SABLE
  MI      MI040700070302-01   RIVERS/STREAMS IN HUC 040700070302   AU SABLE
  MI      MI040601060308-02   RIVERS/STREAMS IN HUC 040601060308   MANISTIQUE
  MI      MI040601060309-01   RIVERS/STREAMS IN HUC 040601060309   MANISTIQUE
  MI      MI040601060310-01   RIVERS/STREAMS IN HUC 040601060310   MANISTIQUE
  MI      MI040601060310-03   RIVERS/STREAMS IN HUC 040601060310   MANISTIQUE
  MI      MI040601060401-01   RIVERS/STREAMS IN HUC 040601060401   MANISTIQUE
  MI      MI040601060408-01   RIVERS/STREAMS IN HUC 040601060408   MANISTIQUE
  MI      MI040601060409-01   RIVERS/STREAMS IN HUC 040601060409   MANISTIQUE
  MI      MI040601060411-01   RIVERS/STREAMS IN HUC 040601060411   MANISTIQUE
  MI      MI040601060501-01   RIVERS/STREAMS IN HUC 040601060501   MANISTIQUE
  MI      MI040601060503-01   RIVERS/STREAMS IN HUC 040601060503   MANISTIQUE
  MI      MI040601060504-01   RIVERS/STREAMS IN HUC 040601060504   MANISTIQUE
  MI      MI040601060505-01   RIVERS/STREAMS IN HUC 040601060505   MANISTIQUE
  MI      MI040900050406-01   RIVERS/STREAMS IN HUC 040900050406   HURON
  MI      MI040900050406-02   RIVERS/STREAMS IN HUC 040900050406   HURON




                                   Exhibit D-1
                                    Page 956
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 84 of 336 Page ID
                                   #:7481



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040900050407-02   RIVERS/STREAMS IN HUC 040900050407   HURON
  MI      MI040900050407-05   RIVERS/STREAMS IN HUC 040900050407   HURON
  MI      MI041000010201-01   RIVERS/STREAMS IN HUC 041000010201   OTTAWA - STONY
  MI      MI041000020101-01   RIVERS/STREAMS IN HUC 041000020101   RAISIN
  MI      MI041000020102-02   RIVERS/STREAMS IN HUC 041000020102   RAISIN
  MI      MI041000020103-01   RIVERS/STREAMS IN HUC 041000020103   RAISIN
  MI      MI041000020103-02   RIVERS/STREAMS IN HUC 041000020103   RAISIN
  MI      MI040802020304-01   RIVERS/STREAMS IN HUC 040802020304   PINE
  MI      MI040802020305-01   RIVERS/STREAMS IN HUC 040802020305   PINE
  MI      MI040802020306-01   RIVERS/STREAMS IN HUC 040802020306   PINE
  MI      MI040802020307-01   RIVERS/STREAMS IN HUC 040802020307   PINE
  MI      MI040802020308-01   RIVERS/STREAMS IN HUC 040802020308   PINE
  MI      MI040802020309-01   RIVERS/STREAMS IN HUC 040802020309   PINE
  MI      MI040802020310-01   RIVERS/STREAMS IN HUC 040802020310   PINE
  MI      MI040802020312-01   RIVERS/STREAMS IN HUC 040802020312   PINE
  MI      MI040802020312-02   RIVERS/STREAMS IN HUC 040802020312   PINE
  MI      MI040802020401-01   RIVERS/STREAMS IN HUC 040802020401   PINE
  MI      MI040802020403-03   RIVERS/STREAMS IN HUC 040802020403   PINE
  MI      MI040802020404-01   RIVERS/STREAMS IN HUC 040802020404   PINE
  MI      MI040802020501-01   RIVERS/STREAMS IN HUC 040802020501   PINE
  MI      MI040802020502-01   RIVERS/STREAMS IN HUC 040802020502   PINE
  MI      MI040802020503-01   RIVERS/STREAMS IN HUC 040802020503   PINE
  MI      MI040802020504-01   RIVERS/STREAMS IN HUC 040802020504   PINE
  MI      MI040802020504-02   RIVERS/STREAMS IN HUC 040802020504   PINE
  MI      MI040802020505-01   RIVERS/STREAMS IN HUC 040802020505   PINE
  MI      MI040802030410-04   RIVERS/STREAMS IN HUC 040802030410   SHIAWASSEE
  MI      MI040802040101-02   RIVERS/STREAMS IN HUC 040802040101   FLINT
  MI      MI040802040102-01   RIVERS/STREAMS IN HUC 040802040102   FLINT
  MI      MI040802040103-01   RIVERS/STREAMS IN HUC 040802040103   FLINT
  MI      MI040802040103-03   RIVERS/STREAMS IN HUC 040802040103   FLINT
  MI      MI040802040103-05   RIVERS/STREAMS IN HUC 040802040103   FLINT
  MI      MI040802040104-01   RIVERS/STREAMS IN HUC 040802040104   FLINT
  MI      MI040802040104-04   RIVERS/STREAMS IN HUC 040802040104   FLINT
  MI      MI040802040104-05   RIVERS/STREAMS IN HUC 040802040104   FLINT
  MI      MI040802040104-06   RIVERS/STREAMS IN HUC 040802040104   FLINT
  MI      MI040802040105-01   RIVERS/STREAMS IN HUC 040802040105   FLINT
  MI      MI040802040105-03   RIVERS/STREAMS IN HUC 040802040105   FLINT
  MI      MI040900040402-01   RIVERS/STREAMS IN HUC 040900040402   DETROIT
  MI      MI040900040403-01   RIVERS/STREAMS IN HUC 040900040403   DETROIT
  MI      MI040900040404-01   RIVERS/STREAMS IN HUC 040900040404   DETROIT
  MI      MI040900040404-02   RIVERS/STREAMS IN HUC 040900040404   DETROIT
  MI      MI040900040405-01   RIVERS/STREAMS IN HUC 040900040405   DETROIT
  MI      MI040900040407-01   RIVERS/STREAMS IN HUC 040900040407   DETROIT
  MI      MI040900050101-01   RIVERS/STREAMS IN HUC 040900050101   HURON
  MI      MI040900050102-01   RIVERS/STREAMS IN HUC 040900050102   HURON
  MI      MI040900050102-09   RIVERS/STREAMS IN HUC 040900050102   HURON
  MI      MI040900050103-04   RIVERS/STREAMS IN HUC 040900050103   HURON
  MI      MI040900050104-03   RIVERS/STREAMS IN HUC 040900050104   HURON
  MI      MI040900050105-05   RIVERS/STREAMS IN HUC 040900050105   HURON
  MI      MI040802030201-01   RIVERS/STREAMS IN HUC 040802030201   SHIAWASSEE
  MI      MI040802030203-03   RIVERS/STREAMS IN HUC 040802030203   SHIAWASSEE
  MI      MI040802030204-01   RIVERS/STREAMS IN HUC 040802030204   SHIAWASSEE
  MI      MI040802030208-02   RIVERS/STREAMS IN HUC 040802030208   SHIAWASSEE
  MI      MI040802030305-02   RIVERS/STREAMS IN HUC 040802030305   SHIAWASSEE
  MI      MI040802030306-01   RIVERS/STREAMS IN HUC 040802030306   SHIAWASSEE




                                   Exhibit D-1
                                    Page 957
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 85 of 336 Page ID
                                   #:7482



  State   Waterbody ID        Waterbody Name                           Region
  MI      MI040802030307-01   RIVERS/STREAMS IN HUC 040802030307       SHIAWASSEE
  MI      MI040802030308-01   RIVERS/STREAMS IN HUC 040802030308       SHIAWASSEE
  MI      MI040802030311-01   RIVERS/STREAMS IN HUC 040802030311       SHIAWASSEE
  MI      MI040802030312-01   RIVERS/STREAMS IN HUC 040802030312       SHIAWASSEE
  MI      MI040802030401-01   RIVERS/STREAMS IN HUC 040802030401       SHIAWASSEE
  MI      MI040900010211-01   RIVERS/STREAMS IN HUC 040900010211       ST. CLAIR
  MI      MI040900010212-01   RIVERS/STREAMS IN HUC 040900010212       ST. CLAIR
  MI      MI040900010213-01   RIVERS/STREAMS IN HUC 040900010213       ST. CLAIR
  MI      MI040900010214-01   RIVERS/STREAMS IN HUC 040900010214       ST. CLAIR
  MI      MI040900010302-01   RIVERS/STREAMS IN HUC 040900010302       ST. CLAIR
  MI      MI040900010304-01   RIVERS/STREAMS IN HUC 040900010304       ST. CLAIR
  MI      MI040900010306-01   RIVERS/STREAMS IN HUC 040900010306       ST. CLAIR
  MI      MI040900020001-01   LAKE ST. CLAIR (MICHIGAN JURISDICTION)   LAKE ST. CLAIR
  MI      MI040802010601-01   RIVERS/STREAMS IN HUC 040802010601       TITTABAWASSEE
  MI      MI040802010602-01   RIVERS/STREAMS IN HUC 040802010602       TITTABAWASSEE
  MI      MI040802010603-02   RIVERS/STREAMS IN HUC 040802010603       TITTABAWASSEE
  MI      MI040802010604-01   RIVERS/STREAMS IN HUC 040802010604
  MI      MI040802020102-02   RIVERS/STREAMS IN HUC 040802020102       PINE
  MI      MI040802020103-01   RIVERS/STREAMS IN HUC 040802020103       PINE
  MI      MI040802020104-01   RIVERS/STREAMS IN HUC 040802020104       PINE
  MI      MI040900010107-01   RIVERS/STREAMS IN HUC 040900010107       ST. CLAIR
  MI      MI040900010108-01   RIVERS/STREAMS IN HUC 040900010108       ST. CLAIR
  MI      MI040900010109-01   RIVERS/STREAMS IN HUC 040900010109       ST. CLAIR
  MI      MI040900010110-01   RIVERS/STREAMS IN HUC 040900010110       ST. CLAIR
  MI      MI040900010111-01   RIVERS/STREAMS IN HUC 040900010111       ST. CLAIR
  MI      MI040900010112-01   RIVERS/STREAMS IN HUC 040900010112       ST. CLAIR
  MI      MI040900010112-02   RIVERS/STREAMS IN HUC 040900010112       ST. CLAIR
  MI      MI040900010113-01   RIVERS/STREAMS IN HUC 040900010113       ST. CLAIR
  MI      MI040900010114-01   RIVERS/STREAMS IN HUC 040900010114       ST. CLAIR
  MI      MI040900050305-03   RIVERS/STREAMS IN HUC 040900050305       HURON
  MI      MI040900050306-01   RIVERS/STREAMS IN HUC 040900050306       HURON
  MI      MI040900050306-02   RIVERS/STREAMS IN HUC 040900050306       HURON
  MI      MI040900050307-01   RIVERS/STREAMS IN HUC 040900050307       HURON
  MI      MI040900050307-02   RIVERS/STREAMS IN HUC 040900050307       HURON
  MI      MI040900050307-04   RIVERS/STREAMS IN HUC 040900050307       HURON
  MI      MI040900050309-03   RIVERS/STREAMS IN HUC 040900050309       HURON
  MI      MI040900050309-06   RIVERS/STREAMS IN HUC 040900050309       HURON
  MI      MI040900050401-01   RIVERS/STREAMS IN HUC 040900050401       HURON
  MI      MI040900050401-02   RIVERS/STREAMS IN HUC 040900050401       HURON
  MI      MI040900050402-04   RIVERS/STREAMS IN HUC 040900050402       HURON
  MI      MI040900050402-05   RIVERS/STREAMS IN HUC 040900050402       HURON
  MI      MI040900050402-06   RIVERS/STREAMS IN HUC 040900050402       HURON
  MI      MI040900050403-03   RIVERS/STREAMS IN HUC 040900050403       HURON
  MI      MI040900050404-01   RIVERS/STREAMS IN HUC 040900050404       HURON
  MI      MI040900050404-04   RIVERS/STREAMS IN HUC 040900050404       HURON
  MI      MI040900050405-01   RIVERS/STREAMS IN HUC 040900050405       HURON
  MI      MI040500030911-03   RIVERS/STREAMS IN HUC 040500030911       KALAMAZOO
  MI      MI040500030912-02   RIVERS/STREAMS IN HUC 040500030912       KALAMAZOO
  MI      MI040500030912-03   RIVERS/STREAMS IN HUC 040500030912       KALAMAZOO
  MI      MI040500030912-06   RIVERS/STREAMS IN HUC 040500030912       KALAMAZOO
  MI      MI040500040101-01   RIVERS/STREAMS IN HUC 040500040101       UPPER GRAND
  MI      MI040500040102-01   RIVERS/STREAMS IN HUC 040500040102       UPPER GRAND
  MI      MI040500040103-01   RIVERS/STREAMS IN HUC 040500040103       UPPER GRAND
  MI      MI040500040104-01   RIVERS/STREAMS IN HUC 040500040104       UPPER GRAND
  MI      MI040500040105-01   RIVERS/STREAMS IN HUC 040500040105       UPPER GRAND




                                   Exhibit D-1
                                    Page 958
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 86 of 336 Page ID
                                   #:7483



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040500040106-03   RIVERS/STREAMS IN HUC 040500040106   UPPER GRAND
  MI      MI040500040201-01   RIVERS/STREAMS IN HUC 040500040201   UPPER GRAND
  MI      MI040500040202-01   RIVERS/STREAMS IN HUC 040500040202   UPPER GRAND
  MI      MI040500040203-01   RIVERS/STREAMS IN HUC 040500040203   UPPER GRAND
  MI      MI040500040204-01   RIVERS/STREAMS IN HUC 040500040204   UPPER GRAND
  MI      MI040500040205-01   RIVERS/STREAMS IN HUC 040500040205   UPPER GRAND
  MI      MI040802020506-01   RIVERS/STREAMS IN HUC 040802020506   PINE
  MI      MI040802020506-02   RIVERS/STREAMS IN HUC 040802020506   PINE
  MI      MI040802020507-01   RIVERS/STREAMS IN HUC 040802020507   PINE
  MI      MI040802020508-01   RIVERS/STREAMS IN HUC 040802020508   PINE
  MI      MI040802020508-02   RIVERS/STREAMS IN HUC 040802020508   PINE
  MI      MI040802030105-01   RIVERS/STREAMS IN HUC 040802030105   SHIAWASSEE
  MI      MI040802030105-02   RIVERS/STREAMS IN HUC 040802030105   SHIAWASSEE
  MI      MI040802030105-04   RIVERS/STREAMS IN HUC 040802030105   SHIAWASSEE
  MI      MI040802030106-01   RIVERS/STREAMS IN HUC 040802030106   SHIAWASSEE
  MI      MI040802030107-02   RIVERS/STREAMS IN HUC 040802030107   SHIAWASSEE
  MI      MI040802030107-07   RIVERS/STREAMS IN HUC 040802030107   SHIAWASSEE
  MI      MI040802030108-02   RIVERS/STREAMS IN HUC 040802030108   SHIAWASSEE
  MI      MI040802030109-02   RIVERS/STREAMS IN HUC 040802030109   SHIAWASSEE
  MI      MI040900030101-01   RIVERS/STREAMS IN HUC 040900030101   CLINTON
  MI      MI040900030102-01   RIVERS/STREAMS IN HUC 040900030102   CLINTON
  MI      MI040900030103-01   RIVERS/STREAMS IN HUC 040900030103   CLINTON
  MI      MI040900030104-01   RIVERS/STREAMS IN HUC 040900030104   CLINTON
  MI      MI040900030105-01   RIVERS/STREAMS IN HUC 040900030105   CLINTON
  MI      MI040900030106-01   RIVERS/STREAMS IN HUC 040900030106   CLINTON
  MI      MI040900030107-01   RIVERS/STREAMS IN HUC 040900030107   CLINTON
  MI      MI040900030108-02   RIVERS/STREAMS IN HUC 040900030108   CLINTON
  MI      MI040900030301-01   RIVERS/STREAMS IN HUC 040900030301   CLINTON
  MI      MI040900030301-02   RIVERS/STREAMS IN HUC 040900030301   CLINTON
  MI      MI040900030303-01   RIVERS/STREAMS IN HUC 040900030303   CLINTON
  MI      MI040900030304-01   RIVERS/STREAMS IN HUC 040900030304   CLINTON
  MI      MI040900030305-01   RIVERS/STREAMS IN HUC 040900030305   CLINTON
  MI      MI040900030307-01   RIVERS/STREAMS IN HUC 040900030307   CLINTON
  MI      MI040900030309-01   RIVERS/STREAMS IN HUC 040900030309   CLINTON
  MI      MI040900030310-03   RIVERS/STREAMS IN HUC 040900030310   CLINTON
  MI      MI040900030311-01   RIVERS/STREAMS IN HUC 040900030311   CLINTON
  MI      MI040900030312-01   RIVERS/STREAMS IN HUC 040900030312   CLINTON
  MI      MI040500030803-02   RIVERS/STREAMS IN HUC 040500030803   KALAMAZOO
  MI      MI040500030803-04   RIVERS/STREAMS IN HUC 040500030803   KALAMAZOO
  MI      MI040500030804-01   RIVERS/STREAMS IN HUC 040500030804   KALAMAZOO
  MI      MI040500030805-01   RIVERS/STREAMS IN HUC 040500030805   KALAMAZOO
  MI      MI040500030805-03   RIVERS/STREAMS IN HUC 040500030805   KALAMAZOO
  MI      MI040500030806-02   RIVERS/STREAMS IN HUC 040500030806   KALAMAZOO
  MI      MI040500030806-03   RIVERS/STREAMS IN HUC 040500030806   KALAMAZOO
  MI      MI040500030807-01   RIVERS/STREAMS IN HUC 040500030807   KALAMAZOO
  MI      MI040500030808-01   RIVERS/STREAMS IN HUC 040500030808   KALAMAZOO
  MI      MI040500030809-01   RIVERS/STREAMS IN HUC 040500030809   KALAMAZOO
  MI      MI040500030810-01   RIVERS/STREAMS IN HUC 040500030810   KALAMAZOO
  MI      MI040500030810-04   RIVERS/STREAMS IN HUC 040500030810   KALAMAZOO
  MI      MI040500030811-01   RIVERS/STREAMS IN HUC 040500030811   KALAMAZOO
  MI      MI040500030811-02   RIVERS/STREAMS IN HUC 040500030811   KALAMAZOO
  MI      MI040500030811-04   RIVERS/STREAMS IN HUC 040500030811   KALAMAZOO
  MI      MI040802030403-01   RIVERS/STREAMS IN HUC 040802030403   SHIAWASSEE
  MI      MI040802030404-01   RIVERS/STREAMS IN HUC 040802030404   SHIAWASSEE
  MI      MI040802030406-01   RIVERS/STREAMS IN HUC 040802030406   SHIAWASSEE




                                   Exhibit D-1
                                    Page 959
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 87 of 336 Page ID
                                   #:7484



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040802030407-02   RIVERS/STREAMS IN HUC 040802030407   SHIAWASSEE
  MI      MI040802030407-03   RIVERS/STREAMS IN HUC 040802030407   SHIAWASSEE
  MI      MI040802030409-01   RIVERS/STREAMS IN HUC 040802030409   SHIAWASSEE
  MI      MI040900010001-01   ST. CLAIR RIVER                      ST. CLAIR
  MI      MI040900010101-01   RIVERS/STREAMS IN HUC 040900010101   ST. CLAIR
  MI      MI040900010102-01   RIVERS/STREAMS IN HUC 040900010102   ST. CLAIR
  MI      MI040900010103-01   RIVERS/STREAMS IN HUC 040900010103   ST. CLAIR
  MI      MI040900010104-01   RIVERS/STREAMS IN HUC 040900010104   ST. CLAIR
  MI      MI040900010105-01   RIVERS/STREAMS IN HUC 040900010105   ST. CLAIR
  MI      MI040900010106-01   RIVERS/STREAMS IN HUC 040900010106   ST. CLAIR
  MI      MI040802050301-01   RIVERS/STREAMS IN HUC 040802050301   CASS
  MI      MI040802050302-01   RIVERS/STREAMS IN HUC 040802050302   CASS
  MI      MI040802050303-01   RIVERS/STREAMS IN HUC 040802050303   CASS
  MI      MI040802050303-02   RIVERS/STREAMS IN HUC 040802050303   CASS
  MI      MI040802050304-01   RIVERS/STREAMS IN HUC 040802050304   CASS
  MI      MI040802050304-02   RIVERS/STREAMS IN HUC 040802050304   CASS
  MI      MI040802050305-01   RIVERS/STREAMS IN HUC 040802050305   CASS
  MI      MI040802060103-01   RIVERS/STREAMS IN HUC 040802060103   SAGINAW
  MI      MI040500040206-01   RIVERS/STREAMS IN HUC 040500040206   UPPER GRAND
  MI      MI040500040207-01   RIVERS/STREAMS IN HUC 040500040207   UPPER GRAND
  MI      MI040500040208-01   RIVERS/STREAMS IN HUC 040500040208   UPPER GRAND
  MI      MI040500040209-01   RIVERS/STREAMS IN HUC 040500040209   UPPER GRAND
  MI      MI040500040210-01   RIVERS/STREAMS IN HUC 040500040210   UPPER GRAND
  MI      MI040500040301-01   RIVERS/STREAMS IN HUC 040500040301   UPPER GRAND
  MI      MI040500040302-01   RIVERS/STREAMS IN HUC 040500040302   UPPER GRAND
  MI      MI040802020201-01   RIVERS/STREAMS IN HUC 040802020201   PINE
  MI      MI040802020202-01   RIVERS/STREAMS IN HUC 040802020202   PINE
  MI      MI040802020203-01   RIVERS/STREAMS IN HUC 040802020203   PINE
  MI      MI040802020204-01   RIVERS/STREAMS IN HUC 040802020204   PINE
  MI      MI040802020206-01   RIVERS/STREAMS IN HUC 040802020206   PINE
  MI      MI040802020206-02   RIVERS/STREAMS IN HUC 040802020206   PINE
  MI      MI040802020206-03   RIVERS/STREAMS IN HUC 040802020206   PINE
  MI      MI040802020207-01   RIVERS/STREAMS IN HUC 040802020207   PINE
  MI      MI040802020207-03   RIVERS/STREAMS IN HUC 040802020207   PINE
  MI      MI040802020301-01   RIVERS/STREAMS IN HUC 040802020301   PINE
  MI      MI040802020302-01   RIVERS/STREAMS IN HUC 040802020302   PINE
  MI      MI040802020303-01   RIVERS/STREAMS IN HUC 040802020303   PINE
  MI      MI040900010114-02   RIVERS/STREAMS IN HUC 040900010114   ST. CLAIR
  MI      MI040900010201-01   RIVERS/STREAMS IN HUC 040900010201   ST. CLAIR
  MI      MI040900010202-01   RIVERS/STREAMS IN HUC 040900010202   ST. CLAIR
  MI      MI040900010203-01   RIVERS/STREAMS IN HUC 040900010203   ST. CLAIR
  MI      MI040900010204-01   RIVERS/STREAMS IN HUC 040900010204   ST. CLAIR
  MI      MI040900010205-01   RIVERS/STREAMS IN HUC 040900010205   ST. CLAIR
  MI      MI040900010206-01   RIVERS/STREAMS IN HUC 040900010206   ST. CLAIR
  MI      MI040900010207-01   RIVERS/STREAMS IN HUC 040900010207   ST. CLAIR
  MI      MI040900010208-01   RIVERS/STREAMS IN HUC 040900010208   ST. CLAIR
  MI      MI040900010209-01   RIVERS/STREAMS IN HUC 040900010209   ST. CLAIR
  MI      MI040900010209-04   RIVERS/STREAMS IN HUC 040900010209   ST. CLAIR
  MI      MI040900010210-01   RIVERS/STREAMS IN HUC 040900010210   ST. CLAIR
  MI      MI040900010210-02   RIVERS/STREAMS IN HUC 040900010210   ST. CLAIR
  MI      MI040802050205-01   RIVERS/STREAMS IN HUC 040802050205
  MI      MI040802050206-02   RIVERS/STREAMS IN HUC 040802050206   CASS
  MI      MI040802050207-01   RIVERS/STREAMS IN HUC 040802050207
  MI      MI040802050208-01   RIVERS/STREAMS IN HUC 040802050208   CASS
  MI      MI040802050209-01   RIVERS/STREAMS IN HUC 040802050209   CASS




                                   Exhibit D-1
                                    Page 960
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 88 of 336 Page ID
                                   #:7485



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040802050209-02   RIVERS/STREAMS IN HUC 040802050209   CASS
  MI      MI040500030901-01   RIVERS/STREAMS IN HUC 040500030901   KALAMAZOO
  MI      MI040500030903-01   RIVERS/STREAMS IN HUC 040500030903   KALAMAZOO
  MI      MI040500030904-02   RIVERS/STREAMS IN HUC 040500030904   KALAMAZOO
  MI      MI040500030904-04   RIVERS/STREAMS IN HUC 040500030904   KALAMAZOO
  MI      MI040500030905-02   RIVERS/STREAMS IN HUC 040500030905   KALAMAZOO
  MI      MI040500030906-01   RIVERS/STREAMS IN HUC 040500030906   KALAMAZOO
  MI      MI040500030907-01   RIVERS/STREAMS IN HUC 040500030907   KALAMAZOO
  MI      MI040500030907-05   RIVERS/STREAMS IN HUC 040500030907   KALAMAZOO
  MI      MI040500030908-04   RIVERS/STREAMS IN HUC 040500030908   KALAMAZOO
  MI      MI040500030909-02   RIVERS/STREAMS IN HUC 040500030909   KALAMAZOO
  MI      MI040500030909-03   RIVERS/STREAMS IN HUC 040500030909   KALAMAZOO
  MI      MI040500030910-01   RIVERS/STREAMS IN HUC 040500030910   KALAMAZOO
  MI      MI040801020206-01   RIVERS/STREAMS IN HUC 040801020206   KAWKAWLIN-PINE
  MI      MI040802010101-01   RIVERS/STREAMS IN HUC 040802010101   TITTABAWASSEE
  MI      MI040802010102-01   RIVERS/STREAMS IN HUC 040802010102   TITTABAWASSEE
  MI      MI040802010103-01   RIVERS/STREAMS IN HUC 040802010103   TITTABAWASSEE
  MI      MI040802010104-01   RIVERS/STREAMS IN HUC 040802010104   TITTABAWASSEE
  MI      MI040802010203-01   RIVERS/STREAMS IN HUC 040802010203   TITTABAWASSEE
  MI      MI040802010204-01   RIVERS/STREAMS IN HUC 040802010204   TITTABAWASSEE
  MI      MI040802010301-01   RIVERS/STREAMS IN HUC 040802010301   TITTABAWASSEE
  MI      MI040802010302-01   RIVERS/STREAMS IN HUC 040802010302   TITTABAWASSEE
  MI      MI040802010303-01   RIVERS/STREAMS IN HUC 040802010303   TITTABAWASSEE
  MI      MI040900030109-03   RIVERS/STREAMS IN HUC 040900030109   CLINTON
  MI      MI040900030110-02   RIVERS/STREAMS IN HUC 040900030110   CLINTON
  MI      MI040900030111-01   RIVERS/STREAMS IN HUC 040900030111   CLINTON
  MI      MI040900030201-03   RIVERS/STREAMS IN HUC 040900030201   CLINTON
  MI      MI040900030203-01   RIVERS/STREAMS IN HUC 040900030203   CLINTON
  MI      MI040900030205-01   RIVERS/STREAMS IN HUC 040900030205   CLINTON
  MI      MI040802040508-01   RIVERS/STREAMS IN HUC 040802040508   FLINT
  MI      MI040802040509-01   RIVERS/STREAMS IN HUC 040802040509   FLINT
  MI      MI040802040510-01   RIVERS/STREAMS IN HUC 040802040510   FLINT
  MI      MI040802040511-01   RIVERS/STREAMS IN HUC 040802040511   FLINT
  MI      MI040802040512-01   RIVERS/STREAMS IN HUC 040802040512   FLINT
  MI      MI040802040513-01   RIVERS/STREAMS IN HUC 040802040513   FLINT
  MI      MI040802050101-01   RIVERS/STREAMS IN HUC 040802050101   CASS
  MI      MI040802050102-01   RIVERS/STREAMS IN HUC 040802050102   CASS
  MI      MI040802050102-02   RIVERS/STREAMS IN HUC 040802050102   CASS
  MI      MI040802050103-01   RIVERS/STREAMS IN HUC 040802050103   CASS
  MI      MI040802050104-01   RIVERS/STREAMS IN HUC 040802050104   CASS
  MI      MI040802050105-01   RIVERS/STREAMS IN HUC 040802050105   CASS
  MI      MI040500030603-03   RIVERS/STREAMS IN HUC 040500030603   KALAMAZOO
  MI      MI040500030604-01   RIVERS/STREAMS IN HUC 040500030604   KALAMAZOO
  MI      MI040500030605-01   RIVERS/STREAMS IN HUC 040500030605   KALAMAZOO
  MI      MI040500030607-01   RIVERS/STREAMS IN HUC 040500030607   KALAMAZOO
  MI      MI040500030607-02   RIVERS/STREAMS IN HUC 040500030607   KALAMAZOO
  MI      MI040500030607-03   RIVERS/STREAMS IN HUC 040500030607   KALAMAZOO
  MI      MI040500030701-11   RIVERS/STREAMS IN HUC 040500030701   KALAMAZOO
  MI      MI040500030702-04   RIVERS/STREAMS IN HUC 040500030702   KALAMAZOO
  MI      MI040500030702-05   RIVERS/STREAMS IN HUC 040500030702   KALAMAZOO
  MI      MI040500030703-01   RIVERS/STREAMS IN HUC 040500030703   KALAMAZOO
  MI      MI040500030801-01   RIVERS/STREAMS IN HUC 040500030801   KALAMAZOO
  MI      MI040500030802-01   RIVERS/STREAMS IN HUC 040500030802   KALAMAZOO
  MI      MI040802010403-03   RIVERS/STREAMS IN HUC 040802010403   TITTABAWASSEE
  MI      MI040802010404-01   RIVERS/STREAMS IN HUC 040802010404   TITTABAWASSEE




                                   Exhibit D-1
                                    Page 961
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 89 of 336 Page ID
                                   #:7486



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040802010406-01   RIVERS/STREAMS IN HUC 040802010406   TITTABAWASSEE
  MI      MI040802010406-03   RIVERS/STREAMS IN HUC 040802010406   TITTABAWASSEE
  MI      MI040802010407-01   RIVERS/STREAMS IN HUC 040802010407   TITTABAWASSEE
  MI      MI040802010408-01   RIVERS/STREAMS IN HUC 040802010408   TITTABAWASSEE
  MI      MI040802010501-01   RIVERS/STREAMS IN HUC 040802010501   TITTABAWASSEE
  MI      MI040802010502-01   RIVERS/STREAMS IN HUC 040802010502   TITTABAWASSEE
  MI      MI040802010503-01   RIVERS/STREAMS IN HUC 040802010503   TITTABAWASSEE
  MI      MI040802010505-01   RIVERS/STREAMS IN HUC 040802010505   TITTABAWASSEE
  MI      MI040802010506-01   RIVERS/STREAMS IN HUC 040802010506   TITTABAWASSEE
  MI      MI040802010507-01   RIVERS/STREAMS IN HUC 040802010507   TITTABAWASSEE
  MI      MI040802040304-01   RIVERS/STREAMS IN HUC 040802040304   FLINT
  MI      MI040802040305-01   RIVERS/STREAMS IN HUC 040802040305   FLINT
  MI      MI040802040305-02   RIVERS/STREAMS IN HUC 040802040305   FLINT
  MI      MI040802040306-02   RIVERS/STREAMS IN HUC 040802040306   FLINT
  MI      MI040802040307-01   RIVERS/STREAMS IN HUC 040802040307   FLINT
  MI      MI040802040401-01   RIVERS/STREAMS IN HUC 040802040401   FLINT
  MI      MI040802040402-01   RIVERS/STREAMS IN HUC 040802040402   FLINT
  MI      MI040802040403-02   RIVERS/STREAMS IN HUC 040802040403   FLINT
  MI      MI040802040403-03   RIVERS/STREAMS IN HUC 040802040403   FLINT
  MI      MI040802040404-01   RIVERS/STREAMS IN HUC 040802040404   FLINT
  MI      MI040802040405-01   RIVERS/STREAMS IN HUC 040802040405   FLINT
  MI      MI040802040406-01   RIVERS/STREAMS IN HUC 040802040406   FLINT
  MI      MI040802040407-01   RIVERS/STREAMS IN HUC 040802040407   FLINT
  MI      MI040500040304-01   RIVERS/STREAMS IN HUC 040500040304   UPPER GRAND
  MI      MI040500040306-01   RIVERS/STREAMS IN HUC 040500040306   UPPER GRAND
  MI      MI040500040307-01   RIVERS/STREAMS IN HUC 040500040307   UPPER GRAND
  MI      MI040500040307-02   RIVERS/STREAMS IN HUC 040500040307   UPPER GRAND
  MI      MI040500040308-01   RIVERS/STREAMS IN HUC 040500040308   UPPER GRAND
  MI      MI040500040401-02   RIVERS/STREAMS IN HUC 040500040401   UPPER GRAND
  MI      MI040500040402-01   RIVERS/STREAMS IN HUC 040500040402   UPPER GRAND
  MI      MI040500040403-01   RIVERS/STREAMS IN HUC 040500040403   UPPER GRAND
  MI      MI040500040403-02   RIVERS/STREAMS IN HUC 040500040403   UPPER GRAND
  MI      MI040500040404-01   RIVERS/STREAMS IN HUC 040500040404   UPPER GRAND
  MI      MI040500040405-02   RIVERS/STREAMS IN HUC 040500040405   UPPER GRAND
  MI      MI040700070303-01   RIVERS/STREAMS IN HUC 040700070303   AU SABLE
  MI      MI040700070305-01   RIVERS/STREAMS IN HUC 040700070305   AU SABLE
  MI      MI040700070306-02   RIVERS/STREAMS IN HUC 040700070306   AU SABLE
  MI      MI040700070309-01   RIVERS/STREAMS IN HUC 040700070309   AU SABLE
  MI      MI040700070402-01   RIVERS/STREAMS IN HUC 040700070402   AU SABLE
  MI      MI040700070405-01   RIVERS/STREAMS IN HUC 040700070405   AU SABLE
  MI      MI040700070406-01   RIVERS/STREAMS IN HUC 040700070406   AU SABLE
  MI      MI040700070501-02   RIVERS/STREAMS IN HUC 040700070501   AU SABLE
  MI      MI040700070501-04   RIVERS/STREAMS IN HUC 040700070501   AU SABLE
  MI      MI040700070502-01   RIVERS/STREAMS IN HUC 040700070502   AU SABLE
  MI      MI040700070502-04   RIVERS/STREAMS IN HUC 040700070502   AU SABLE
  MI      MI040700070503-01   RIVERS/STREAMS IN HUC 040700070503   AU SABLE
  MI      MI040700070504-01   RIVERS/STREAMS IN HUC 040700070504   AU SABLE
  MI      MI040700070504-02   RIVERS/STREAMS IN HUC 040700070504   AU SABLE
  MI      MI040700070504-04   RIVERS/STREAMS IN HUC 040700070504   AU SABLE
  MI      MI040700070505-01   RIVERS/STREAMS IN HUC 040700070505   AU SABLE
  MI      MI040700070505-02   RIVERS/STREAMS IN HUC 040700070505   AU SABLE
  MI      MI040700070602-01   RIVERS/STREAMS IN HUC 040700070602   AU SABLE
  MI      MI040700070602-02   RIVERS/STREAMS IN HUC 040700070602   AU SABLE
  MI      MI040700070603-01   RIVERS/STREAMS IN HUC 040700070603   AU SABLE
  MI      MI040700070603-02   RIVERS/STREAMS IN HUC 040700070603   AU SABLE




                                   Exhibit D-1
                                    Page 962
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 90 of 336 Page ID
                                   #:7487



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040700070603-03   RIVERS/STREAMS IN HUC 040700070603   AU SABLE
  MI      MI040700070604-02   RIVERS/STREAMS IN HUC 040700070604   AU SABLE
  MI      MI041000020306-01   RIVERS/STREAMS IN HUC 041000020306   RAISIN
  MI      MI041000020306-02   RIVERS/STREAMS IN HUC 041000020306   RAISIN
  MI      MI041000020307-01   RIVERS/STREAMS IN HUC 041000020307   RAISIN
  MI      MI041000020307-02   RIVERS/STREAMS IN HUC 041000020307   RAISIN
  MI      MI041000020308-02   RIVERS/STREAMS IN HUC 041000020308   RAISIN
  MI      MI041000020309-01   RIVERS/STREAMS IN HUC 041000020309   RAISIN
  MI      MI041000020310-02   RIVERS/STREAMS IN HUC 041000020310   RAISIN
  MI      MI041000020401-01   RIVERS/STREAMS IN HUC 041000020401   RAISIN
  MI      MI041000020402-01   RIVERS/STREAMS IN HUC 041000020402   RAISIN
  MI      MI041000020404-01   RIVERS/STREAMS IN HUC 041000020404   RAISIN
  MI      MI041000020405-01   RIVERS/STREAMS IN HUC 041000020405   RAISIN
  MI      MI041000020406-01   RIVERS/STREAMS IN HUC 041000020406   RAISIN
  MI      MI040802050106-01   RIVERS/STREAMS IN HUC 040802050106   CASS
  MI      MI040802050106-03   RIVERS/STREAMS IN HUC 040802050106   CASS
  MI      MI040802050107-01   RIVERS/STREAMS IN HUC 040802050107   CASS
  MI      MI040802050108-01   RIVERS/STREAMS IN HUC 040802050108   CASS
  MI      MI040601020901-01   RIVERS/STREAMS IN HUC 040601020901   MUSKEGON
  MI      MI040601020903-03   RIVERS/STREAMS IN HUC 040601020903   MUSKEGON
  MI      MI040601020904-01   RIVERS/STREAMS IN HUC 040601020904   MUSKEGON
  MI      MI040601020904-02   RIVERS/STREAMS IN HUC 040601020904   MUSKEGON
  MI      MI040601020904-06   RIVERS/STREAMS IN HUC 040601020904   MUSKEGON
  MI      MI040601020905-04   RIVERS/STREAMS IN HUC 040601020905   MUSKEGON
  MI      MI040601020905-11   RIVERS/STREAMS IN HUC 040601020905   MUSKEGON
  MI      MI040601020906-01   RIVERS/STREAMS IN HUC 040601020906   MUSKEGON
  MI      MI040601020906-02   RIVERS/STREAMS IN HUC 040601020906   MUSKEGON
  MI      MI040601020906-03   RIVERS/STREAMS IN HUC 040601020906   MUSKEGON
  MI      MI040601020906-04   RIVERS/STREAMS IN HUC 040601020906   MUSKEGON
  MI      MI040601021001-03   RIVERS/STREAMS IN HUC 040601021001   MUSKEGON
  MI      MI040601021002-04   RIVERS/STREAMS IN HUC 040601021002   MUSKEGON
  MI      MI040601021002-05   RIVERS/STREAMS IN HUC 040601021002   MUSKEGON
  MI      MI040601021003-07   RIVERS/STREAMS IN HUC 040601021003   MUSKEGON
  MI      MI040601021003-08   RIVERS/STREAMS IN HUC 040601021003   MUSKEGON
  MI      MI040700070605-01   RIVERS/STREAMS IN HUC 040700070605   AU SABLE
  MI      MI040700070606-02   RIVERS/STREAMS IN HUC 040700070606   AU SABLE
  MI      MI040700070607-01   RIVERS/STREAMS IN HUC 040700070607   AU SABLE
  MI      MI040700070608-01   RIVERS/STREAMS IN HUC 040700070608   AU SABLE
  MI      MI040700070608-02   RIVERS/STREAMS IN HUC 040700070608   AU SABLE
  MI      MI040700070609-01   RIVERS/STREAMS IN HUC 040700070609   AU SABLE
  MI      MI040700070609-02   RIVERS/STREAMS IN HUC 040700070609   AU SABLE
  MI      MI040700070609-03   RIVERS/STREAMS IN HUC 040700070609   AU SABLE
  MI      MI040700070702-01   RIVERS/STREAMS IN HUC 040700070702   AU SABLE
  MI      MI040700070703-01   RIVERS/STREAMS IN HUC 040700070703   AU SABLE
  MI      MI040700070704-02   RIVERS/STREAMS IN HUC 040700070704   AU SABLE
  MI      MI040700070704-04   RIVERS/STREAMS IN HUC 040700070704   AU SABLE
  MI      MI040700070705-02   RIVERS/STREAMS IN HUC 040700070705   AU SABLE
  MI      MI040700070706-02   RIVERS/STREAMS IN HUC 040700070706   AU SABLE
  MI      MI040700070706-04   RIVERS/STREAMS IN HUC 040700070706   AU SABLE
  MI      MI040700070707-01   RIVERS/STREAMS IN HUC 040700070707   AU SABLE
  MI      MI040700070708-02   RIVERS/STREAMS IN HUC 040700070708   AU SABLE
  MI      MI040700070709-01   RIVERS/STREAMS IN HUC 040700070709   AU SABLE
  MI      MI040801010412-01   RIVERS/STREAMS IN HUC 040801010412   AU GRES - RIFFLE
  MI      MI040801010412-03   RIVERS/STREAMS IN HUC 040801010412   AU GRES - RIFFLE
  MI      MI040801010502-01   RIVERS/STREAMS IN HUC 040801010502   AU GRES - RIFFLE




                                   Exhibit D-1
                                    Page 963
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 91 of 336 Page ID
                                   #:7488



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040802050109-01   RIVERS/STREAMS IN HUC 040802050109   CASS
  MI      MI040802050110-01   RIVERS/STREAMS IN HUC 040802050110   CASS
  MI      MI040802050201-01   RIVERS/STREAMS IN HUC 040802050201   CASS
  MI      MI040802050202-01   RIVERS/STREAMS IN HUC 040802050202   CASS
  MI      MI040802050203-02   RIVERS/STREAMS IN HUC 040802050203   CASS
  MI      MI040802050204-01   RIVERS/STREAMS IN HUC 040802050204   CASS
  MI      MI040802050204-02   RIVERS/STREAMS IN HUC 040802050204   CASS
  MI      MI040700040402-01   RIVERS/STREAMS IN HUC 040700040402   CHEBOYGAN
  MI      MI040700040402-02   RIVERS/STREAMS IN HUC 040700040402   CHEBOYGAN
  MI      MI040700040403-01   RIVERS/STREAMS IN HUC 040700040403   CHEBOYGAN
  MI      MI040700040404-01   RIVERS/STREAMS IN HUC 040700040404   CHEBOYGAN
  MI      MI040700040404-02   RIVERS/STREAMS IN HUC 040700040404   CHEBOYGAN
  MI      MI040700050101-01   RIVERS/STREAMS IN HUC 040700050101   BLACK
  MI      MI040700050102-01   RIVERS/STREAMS IN HUC 040700050102   BLACK
  MI      MI040700050203-01   RIVERS/STREAMS IN HUC 040700050203   BLACK
  MI      MI040700050204-01   RIVERS/STREAMS IN HUC 040700050204   BLACK
  MI      MI040700050205-01   RIVERS/STREAMS IN HUC 040700050205   BLACK
  MI      MI040700050206-01   RIVERS/STREAMS IN HUC 040700050206   BLACK
  MI      MI040700050208-02   RIVERS/STREAMS IN HUC 040700050208   BLACK
  MI      MI040700050210-01   RIVERS/STREAMS IN HUC 040700050210   BLACK
  MI      MI040700050212-01   RIVERS/STREAMS IN HUC 040700050212   BLACK
  MI      MI040700050213-01   RIVERS/STREAMS IN HUC 040700050213   BLACK
  MI      MI040700050213-02   RIVERS/STREAMS IN HUC 040700050213   BLACK
  MI      MI040700050302-02   RIVERS/STREAMS IN HUC 040700050302   BLACK
  MI      MI040700050303-02   RIVERS/STREAMS IN HUC 040700050303   BLACK
  MI      MI040700050304-01   RIVERS/STREAMS IN HUC 040700050304   BLACK
  MI      MI040802010304-01   RIVERS/STREAMS IN HUC 040802010304   TITTABAWASSEE
  MI      MI040802010305-01   RIVERS/STREAMS IN HUC 040802010305   TITTABAWASSEE
  MI      MI040802010305-02   RIVERS/STREAMS IN HUC 040802010305   TITTABAWASSEE
  MI      MI040802010306-01   RIVERS/STREAMS IN HUC 040802010306   TITTABAWASSEE
  MI      MI040802010307-01   RIVERS/STREAMS IN HUC 040802010307   TITTABAWASSEE
  MI      MI040802010307-02   RIVERS/STREAMS IN HUC 040802010307   TITTABAWASSEE
  MI      MI040802010308-01   RIVERS/STREAMS IN HUC 040802010308   TITTABAWASSEE
  MI      MI040802010309-02   RIVERS/STREAMS IN HUC 040802010309   TITTABAWASSEE
  MI      MI040802010402-01   RIVERS/STREAMS IN HUC 040802010402   TITTABAWASSEE
  MI      MI040802010402-02   RIVERS/STREAMS IN HUC 040802010402   TITTABAWASSEE
  MI      MI040802010403-01   RIVERS/STREAMS IN HUC 040802010403   TITTABAWASSEE
  MI      MI040700060306-01   RIVERS/STREAMS IN HUC 040700060306   THUNDER BAY
  MI      MI040500012201-01   RIVERS/STREAMS IN HUC 040500012201   ST. JOSEPH
  MI      MI040500012209-02   RIVERS/STREAMS IN HUC 040500012209   ST. JOSEPH
  MI      MI040500012210-01   RIVERS/STREAMS IN HUC 040500012210   ST. JOSEPH
  MI      MI040500070304-01   RIVERS/STREAMS IN HUC 040500070304   THORNAPPLE
  MI      MI040500070306-01   RIVERS/STREAMS IN HUC 040500070306   THORNAPPLE
  MI      MI040500070306-02   RIVERS/STREAMS IN HUC 040500070306   THORNAPPLE
  MI      MI040500012509-02   RIVERS/STREAMS IN HUC 040500012509   ST. JOSEPH
  MI      MI040500020402-02   RIVERS/STREAMS IN HUC 040500020402   BLACK - MACATAWA
  MI      MI040500060703-01   RIVERS/STREAMS IN HUC 040500060703   LOWER GRAND
  MI      MI040500010406-01   RIVERS/STREAMS IN HUC 040500010406   ST. JOSEPH
  MI      MI040500010506-05   RIVERS/STREAMS IN HUC 040500010506   ST. JOSEPH
  MI      MI040500010603-01   RIVERS/STREAMS IN HUC 040500010603   ST. JOSEPH
  MI      MI040500060709-01   RIVERS/STREAMS IN HUC 040500060709   LOWER GRAND
  MI      MI040500070103-01   RIVERS/STREAMS IN HUC 040500070103   THORNAPPLE
  MI      MI040500070104-01   RIVERS/STREAMS IN HUC 040500070104   THORNAPPLE
  MI      MI040500070105-01   RIVERS/STREAMS IN HUC 040500070105   THORNAPPLE
  MI      MI040500070201-03   RIVERS/STREAMS IN HUC 040500070201   THORNAPPLE




                                   Exhibit D-1
                                    Page 964
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 92 of 336 Page ID
                                   #:7489



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040500070208-01   RIVERS/STREAMS IN HUC 040500070208   THORNAPPLE
  MI      MI040500070209-02   RIVERS/STREAMS IN HUC 040500070209   THORNAPPLE
  MI      MI040500012302-01   RIVERS/STREAMS IN HUC 040500012302   ST. JOSEPH
  MI      MI040500012305-01   RIVERS/STREAMS IN HUC 040500012305   ST. JOSEPH
  MI      MI040500012307-01   RIVERS/STREAMS IN HUC 040500012307   ST. JOSEPH
  MI      MI040500012401-01   RIVERS/STREAMS IN HUC 040500012401   ST. JOSEPH
  MI      MI040500012405-08   RIVERS/STREAMS IN HUC 040500012405   ST. JOSEPH
  MI      MI040500012503-03   RIVERS/STREAMS IN HUC 040500012503   ST. JOSEPH
  MI      MI040500012505-02   RIVERS/STREAMS IN HUC 040500012505   ST. JOSEPH
  MI      MI040500030301-01   RIVERS/STREAMS IN HUC 040500030301   KALAMAZOO
  MI      MI040500030301-02   RIVERS/STREAMS IN HUC 040500030301   KALAMAZOO
  MI      MI040500030305-01   RIVERS/STREAMS IN HUC 040500030305   KALAMAZOO
  MI      MI040500030306-02   RIVERS/STREAMS IN HUC 040500030306   KALAMAZOO
  MI      MI040500030307-02   RIVERS/STREAMS IN HUC 040500030307   KALAMAZOO
  MI      MI040500030308-03   RIVERS/STREAMS IN HUC 040500030308   KALAMAZOO
  MI      MI040500030311-03   RIVERS/STREAMS IN HUC 040500030311   KALAMAZOO
  MI      MI040500030312-02   RIVERS/STREAMS IN HUC 040500030312   KALAMAZOO
  MI      MI040500040603-03   RIVERS/STREAMS IN HUC 040500040603   UPPER GRAND
  MI      MI040500040609-01   RIVERS/STREAMS IN HUC 040500040609   UPPER GRAND
  MI      MI040500040612-01   RIVERS/STREAMS IN HUC 040500040612   UPPER GRAND
  MI      MI040500040503-03   RIVERS/STREAMS IN HUC 040500040503   UPPER GRAND
  MI      MI040500050401-02   RIVERS/STREAMS IN HUC 040500050401   MAPLE
  MI      MI040500050406-03   RIVERS/STREAMS IN HUC 040500050406   MAPLE
  MI      MI040500060102-02   RIVERS/STREAMS IN HUC 040500060102   LOWER GRAND
  MI      MI040500060402-01   RIVERS/STREAMS IN HUC 040500060402   LOWER GRAND
  MI      MI040500060403-02   RIVERS/STREAMS IN HUC 040500060403   LOWER GRAND
  MI      MI040500060406-02   RIVERS/STREAMS IN HUC 040500060406   LOWER GRAND
  MI      MI040500060406-03   RIVERS/STREAMS IN HUC 040500060406   LOWER GRAND
  MI      MI040500060406-05   RIVERS/STREAMS IN HUC 040500060406   LOWER GRAND
  MI      MI040500060406-10   RIVERS/STREAMS IN HUC 040500060406   LOWER GRAND
  MI      MI040500060407-01   RIVERS/STREAMS IN HUC 040500060407   LOWER GRAND
  MI      MI040500060503-04   RIVERS/STREAMS IN HUC 040500060503   LOWER GRAND
  MI      MI040500060506-01   RIVERS/STREAMS IN HUC 040500060506   LOWER GRAND
  MI      MI040500060506-02   RIVERS/STREAMS IN HUC 040500060506   LOWER GRAND
  MI      MI040500060507-04   RIVERS/STREAMS IN HUC 040500060507   LOWER GRAND
  MI      MI040500060508-01   RIVERS/STREAMS IN HUC 040500060508   LOWER GRAND
  MI      MI040500010404-05   RIVERS/STREAMS IN HUC 040500010404   ST. JOSEPH
  MI      MI040500070407-01   RIVERS/STREAMS IN HUC 040500070407   THORNAPPLE
  MI      MI040500070407-04   RIVERS/STREAMS IN HUC 040500070407   THORNAPPLE
  MI      MI040500070408-01   RIVERS/STREAMS IN HUC 040500070408   THORNAPPLE
  MI      MI040601010202-01   RIVERS/STREAMS IN HUC 040601010202   PERE MARQUETTE
  MI      MI040601010304-01   RIVERS/STREAMS IN HUC 040601010304
  MI      MI040601010402-01   RIVERS/STREAMS IN HUC 040601010402
  MI      MI040301100202-01   RIVERS/STREAMS IN HUC 040301100202   ESCANABA
  MI      MI040301100303-01   RIVERS/STREAMS IN HUC 040301100303   ESCANABA
  MI      MI040500060202-05   RIVERS/STREAMS IN HUC 040500060202   LOWER GRAND
  MI      MI040500060203-01   RIVERS/STREAMS IN HUC 040500060203   LOWER GRAND
  MI      MI040500060204-01   RIVERS/STREAMS IN HUC 040500060204   LOWER GRAND
  MI      MI040500030407-02   RIVERS/STREAMS IN HUC 040500030407   KALAMAZOO
  MI      MI040500030408-03   RIVERS/STREAMS IN HUC 040500030408   KALAMAZOO
  MI      MI040500030409-02   RIVERS/STREAMS IN HUC 040500030409   KALAMAZOO
  MI      MI040500030504-01   RIVERS/STREAMS IN HUC 040500030504   KALAMAZOO
  MI      MI040500030504-02   RIVERS/STREAMS IN HUC 040500030504   KALAMAZOO
  MI      MI040500030504-03   RIVERS/STREAMS IN HUC 040500030504   KALAMAZOO
  MI      MI040500030507-06   RIVERS/STREAMS IN HUC 040500030507   KALAMAZOO




                                   Exhibit D-1
                                    Page 965
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 93 of 336 Page ID
                                   #:7490



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040500030602-01   RIVERS/STREAMS IN HUC 040500030602   KALAMAZOO
  MI      MI040500010205-01   RIVERS/STREAMS IN HUC 040500010205   ST. JOSEPH
  MI      MI040500010206-01   RIVERS/STREAMS IN HUC 040500010206   ST. JOSEPH
  MI      MI040500010305-01   RIVERS/STREAMS IN HUC 040500010305   ST. JOSEPH
  MI      MI040500040707-01   RIVERS/STREAMS IN HUC 040500040707   UPPER GRAND
  MI      MI040500040709-01   RIVERS/STREAMS IN HUC 040500040709   UPPER GRAND
  MI      MI040500040710-01   RIVERS/STREAMS IN HUC 040500040710   UPPER GRAND
  MI      MI040500040710-02   RIVERS/STREAMS IN HUC 040500040710   UPPER GRAND
  MI      MI040500050105-03   RIVERS/STREAMS IN HUC 040500050105   MAPLE
  MI      MI040301080702-03   RIVERS/STREAMS IN HUC 040301080702   MENOMINEE
  MI      MI040301080705-01   RIVERS/STREAMS IN HUC 040301080705   MENOMINEE
  MI      MI040301080710-01   RIVERS/STREAMS IN HUC 040301080710   MENOMINEE
  MI      MI040301080711-02   RIVERS/STREAMS IN HUC 040301080711   MENOMINEE
  MI      MI040500060206-02   RIVERS/STREAMS IN HUC 040500060206   LOWER GRAND
  MI      MI040500060302-02   RIVERS/STREAMS IN HUC 040500060302   LOWER GRAND
  MI      MI040500060304-01   RIVERS/STREAMS IN HUC 040500060304   LOWER GRAND
  MI      MI040500060308-04   RIVERS/STREAMS IN HUC 040500060308   LOWER GRAND
  MI      MI040500060311-01   RIVERS/STREAMS IN HUC 040500060311   LOWER GRAND
  MI      MI040500060312-02   RIVERS/STREAMS IN HUC 040500060312   LOWER GRAND
  MI      MI040500060313-01   RIVERS/STREAMS IN HUC 040500060313   LOWER GRAND
  MI      MI040201020401-01   RIVERS/STREAMS IN HUC 040201020401   ONTONAGON
  MI      MI040202010101-05   RIVERS/STREAMS IN HUC 040202010101   BETSY-CHOCOLAY
  MI      MI040301100307-01   RIVERS/STREAMS IN HUC 040301100307   ESCANABA
  MI      MI040400010101-01   RIVERS/STREAMS IN HUC 040400010101   LITTLE CALUMET - GALIEN
  MI      MI040500010108-01   RIVERS/STREAMS IN HUC 040500010108   ST. JOSEPH
  MI      MI040601020601-01   RIVERS/STREAMS IN HUC 040601020601   MUSKEGON
  MI      MI040601020602-01   RIVERS/STREAMS IN HUC 040601020602   MUSKEGON
  MI      MI040601020605-01   RIVERS/STREAMS IN HUC 040601020605   MUSKEGON
  MI      MI040301080803-01   RIVERS/STREAMS IN HUC 040301080803   MENOMINEE
  MI      MI040301080912-02   RIVERS/STREAMS IN HUC 040301080912   MENOMINEE
  MI      MI040601020803-02   RIVERS/STREAMS IN HUC 040601020803   MUSKEGON
  MI      MI040601020810-02   RIVERS/STREAMS IN HUC 040601020810   MUSKEGON
  MI      MI040202020102-02   RIVERS/STREAMS IN HUC 040202020102   TAHQUAMENON
  MI      MI040202020103-02   RIVERS/STREAMS IN HUC 040202020103   TAHQUAMENON
  MI      MI040202020105-04   RIVERS/STREAMS IN HUC 040202020105   TAHQUAMENON
  MI      MI040202020204-01   RIVERS/STREAMS IN HUC 040202020204   TAHQUAMENON
  MI      MI040601010509-06   RIVERS/STREAMS IN HUC 040601010509   PERE MARQUETTE
  MI      MI040601020101-01   RIVERS/STREAMS IN HUC 040601020101   MUSKEGON
  MI      MI040601020102-01   RIVERS/STREAMS IN HUC 040601020102   MUSKEGON
  MI      MI040601020203-01   RIVERS/STREAMS IN HUC 040601020203   MUSKEGON
  MI      MI040601020203-02   RIVERS/STREAMS IN HUC 040601020203   MUSKEGON
  MI      MI040601020207-01   RIVERS/STREAMS IN HUC 040601020207   MUSKEGON
  MI      MI040601020207-02   RIVERS/STREAMS IN HUC 040601020207   MUSKEGON
  MI      MI040601020208-02   RIVERS/STREAMS IN HUC 040601020208   MUSKEGON
  MI      MI040601020303-01   RIVERS/STREAMS IN HUC 040601020303   MUSKEGON
  MI      MI040601020309-01   RIVERS/STREAMS IN HUC 040601020309   MUSKEGON
  MI      MI040201020107-01   RIVERS/STREAMS IN HUC 040201020107   ONTONAGON
  MI      MI040201020108-02   RIVERS/STREAMS IN HUC 040201020108   ONTONAGON
  MI      MI040601020401-01   RIVERS/STREAMS IN HUC 040601020401   MUSKEGON
  MI      MI040601020406-02   RIVERS/STREAMS IN HUC 040601020406   MUSKEGON
  MI      MI040201020305-02   RIVERS/STREAMS IN HUC 040201020305   ONTONAGON
  MI      MI040201020308-02   RIVERS/STREAMS IN HUC 040201020308   ONTONAGON
  MI      MI040601020607-02   RIVERS/STREAMS IN HUC 040601020607   MUSKEGON
  MI      MI040202020304-01   RIVERS/STREAMS IN HUC 040202020304   TAHQUAMENON
  MI      MI040202020501-01   RIVERS/STREAMS IN HUC 040202020501   TAHQUAMENON




                                   Exhibit D-1
                                    Page 966
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 94 of 336 Page ID
                                   #:7491



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040301080305-02   RIVERS/STREAMS IN HUC 040301080305   MENOMINEE
  MI      MI040301080307-01   RIVERS/STREAMS IN HUC 040301080307   MENOMINEE
  MI      MI040601010405-01   RIVERS/STREAMS IN HUC 040601010405
  MI      MI040601010509-02   RIVERS/STREAMS IN HUC 040601010509
  MI      MI040601060506-01   RIVERS/STREAMS IN HUC 040601060506   MANISTIQUE
  MI      MI040700020201-01   RIVERS/STREAMS IN HUC 040700020201   CARP-PINE
  MI      MI040700020207-01   RIVERS/STREAMS IN HUC 040700020207   CARP-PINE
  MI      MI040802040202-03   RIVERS/STREAMS IN HUC 040802040202   FLINT
  MI      MI040802040207-01   RIVERS/STREAMS IN HUC 040802040207   FLINT
  MI      MI040802040303-01   RIVERS/STREAMS IN HUC 040802040303   FLINT
  MI      MI040802040303-07   RIVERS/STREAMS IN HUC 040802040303   FLINT
  MI      MI040700060405-01   RIVERS/STREAMS IN HUC 040700060405   THUNDER BAY
  MI      MI040601030306-04   RIVERS/STREAMS IN HUC 040601030306   MANISTEE
  MI      MI040601030310-05   RIVERS/STREAMS IN HUC 040601030310   MANISTEE
  MI      MI040601030401-03   RIVERS/STREAMS IN HUC 040601030401   MANISTEE
  MI      MI040601030401-04   RIVERS/STREAMS IN HUC 040601030401   MANISTEE
  MI      MI040601030402-03   RIVERS/STREAMS IN HUC 040601030402   MANISTEE
  MI      MI040601030405-02   RIVERS/STREAMS IN HUC 040601030405   MANISTEE
  MI      MI040601030502-01   RIVERS/STREAMS IN HUC 040601030502   MANISTEE
  MI      MI040802040409-03   RIVERS/STREAMS IN HUC 040802040409   FLINT
  MI      MI040802040501-01   RIVERS/STREAMS IN HUC 040802040501   FLINT
  MI      MI040802040501-03   RIVERS/STREAMS IN HUC 040802040501   FLINT
  MI      MI040802040504-01   RIVERS/STREAMS IN HUC 040802040504   FLINT
  MI      MI040802040504-02   RIVERS/STREAMS IN HUC 040802040504   FLINT
  MI      MI040802040506-02   RIVERS/STREAMS IN HUC 040802040506   FLINT
  MI      MI040700040101-01   RIVERS/STREAMS IN HUC 040700040101   CHEBOYGAN
  MI      MI040700040202-01   RIVERS/STREAMS IN HUC 040700040202   CHEBOYGAN
  MI      MI040601060202-01   RIVERS/STREAMS IN HUC 040601060202   MANISTIQUE
  MI      MI040601060202-05   RIVERS/STREAMS IN HUC 040601060202   MANISTIQUE
  MI      MI040601060306-01   RIVERS/STREAMS IN HUC 040601060306   MANISTIQUE
  MI      MI040601060307-02   RIVERS/STREAMS IN HUC 040601060307   MANISTIQUE
  MI      MI041000020106-01   RIVERS/STREAMS IN HUC 041000020106   RAISIN
  MI      MI041000020206-02   RIVERS/STREAMS IN HUC 041000020206   RAISIN
  MI      MI041000020302-01   RIVERS/STREAMS IN HUC 041000020302   RAISIN
  MI      MI041000020302-03   RIVERS/STREAMS IN HUC 041000020302   RAISIN
  MI      MI041000020302-05   RIVERS/STREAMS IN HUC 041000020302   RAISIN
  MI      MI041000020302-06   RIVERS/STREAMS IN HUC 041000020302   RAISIN
  MI      MI040700060304-01   RIVERS/STREAMS IN HUC 040700060304   THUNDER BAY
  MI      MI040601021004-07   RIVERS/STREAMS IN HUC 040601021004   MUSKEGON
  MI      MI040601030101-01   RIVERS/STREAMS IN HUC 040601030101   MANISTEE
  MI      MI040601030103-01   RIVERS/STREAMS IN HUC 040601030103   MANISTEE
  MI      MI040601030103-02   RIVERS/STREAMS IN HUC 040601030103   MANISTEE
  MI      MI040601030106-02   RIVERS/STREAMS IN HUC 040601030106   MANISTEE
  MI      MI040601030108-01   RIVERS/STREAMS IN HUC 040601030108   MANISTEE
  MI      MI040601030206-02   RIVERS/STREAMS IN HUC 040601030206   MANISTEE
  MI      MI040601030301-01   RIVERS/STREAMS IN HUC 040601030301   MANISTEE
  MI      MI040601030303-01   RIVERS/STREAMS IN HUC 040601030303   MANISTEE
  MI      MI040900050107-01   RIVERS/STREAMS IN HUC 040900050107   HURON
  MI      MI040900050111-01   RIVERS/STREAMS IN HUC 040900050111   HURON
  MI      MI040900050201-01   RIVERS/STREAMS IN HUC 040900050201   HURON
  MI      MI040900050202-02   RIVERS/STREAMS IN HUC 040900050202   HURON
  MI      MI040900050301-01   RIVERS/STREAMS IN HUC 040900050301   HURON
  MI      MI040900050303-01   RIVERS/STREAMS IN HUC 040900050303   HURON
  MI      MI040700040205-02   RIVERS/STREAMS IN HUC 040700040205   CHEBOYGAN
  MI      MI040700040206-01   RIVERS/STREAMS IN HUC 040700040206   CHEBOYGAN




                                   Exhibit D-1
                                    Page 967
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 95 of 336 Page ID
                                   #:7492



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040700040303-01   RIVERS/STREAMS IN HUC 040700040303   CHEBOYGAN
  MI      MI040700040305-01   RIVERS/STREAMS IN HUC 040700040305   CHEBOYGAN
  MI      MI040601030604-01   RIVERS/STREAMS IN HUC 040601030604   MANISTEE
  MI      MI040601030701-01   RIVERS/STREAMS IN HUC 040601030701   MANISTEE
  MI      MI040601030701-02   RIVERS/STREAMS IN HUC 040601030701   MANISTEE
  MI      MI040601030702-02   RIVERS/STREAMS IN HUC 040601030702   MANISTEE
  MI      MI040601030702-03   RIVERS/STREAMS IN HUC 040601030702   MANISTEE
  MI      MI040601030703-01   RIVERS/STREAMS IN HUC 040601030703   MANISTEE
  MI      MI040601030703-02   RIVERS/STREAMS IN HUC 040601030703   MANISTEE
  MI      MI040601030703-03   RIVERS/STREAMS IN HUC 040601030703   MANISTEE
  MI      MI040601050503-01   RIVERS/STREAMS IN HUC 040601050503   BOARDMAN - CHARLEVOIX
  MI      MI040900040103-02   RIVERS/STREAMS IN HUC 040900040103   DETROIT
  MI      MI040900040202-02   RIVERS/STREAMS IN HUC 040900040202   DETROIT
  MI      MI040900040301-01   RIVERS/STREAMS IN HUC 040900040301   DETROIT
  MI      MI040900040302-01   RIVERS/STREAMS IN HUC 040900040302   DETROIT
  MI      MI040700060507-01   RIVERS/STREAMS IN HUC 040700060507   THUNDER BAY
  MI      MI040700070101-01   RIVERS/STREAMS IN HUC 040700070101   AU SABLE
  MI      MI040700070107-01   RIVERS/STREAMS IN HUC 040700070107   AU SABLE
  MI      MI040700070205-01   RIVERS/STREAMS IN HUC 040700070205   AU SABLE
  MI      MI040700070208-01   RIVERS/STREAMS IN HUC 040700070208   AU SABLE
  MI      MI040700070209-02   RIVERS/STREAMS IN HUC 040700070209   AU SABLE
  MI      MI040601060402-01   RIVERS/STREAMS IN HUC 040601060402   MANISTIQUE
  MI      MI040601060404-01   RIVERS/STREAMS IN HUC 040601060404   MANISTIQUE
  MI      MI040601060407-01   RIVERS/STREAMS IN HUC 040601060407   MANISTIQUE
  MI      MI040601060412-01   RIVERS/STREAMS IN HUC 040601060412   MANISTIQUE
  MI      MI040601060502-01   RIVERS/STREAMS IN HUC 040601060502   MANISTIQUE
  MI      MI040601060503-04   RIVERS/STREAMS IN HUC 040601060503   MANISTIQUE
  MI      MI040601060505-02   RIVERS/STREAMS IN HUC 040601060505   MANISTIQUE
  MI      MI041000020104-01   RIVERS/STREAMS IN HUC 041000020104   RAISIN
  MI      MI041000020105-01   RIVERS/STREAMS IN HUC 041000020105   RAISIN
  MI      MI040802020303-02   RIVERS/STREAMS IN HUC 040802020303   PINE
  MI      MI040802020402-01   RIVERS/STREAMS IN HUC 040802020402   PINE
  MI      MI040802020403-01   RIVERS/STREAMS IN HUC 040802020403   PINE
  MI      MI040802020403-02   RIVERS/STREAMS IN HUC 040802020403   PINE
  MI      MI040802030410-05   RIVERS/STREAMS IN HUC 040802030410   SHIAWASSEE
  MI      MI040802040101-01   RIVERS/STREAMS IN HUC 040802040101   FLINT
  MI      MI040802040103-02   RIVERS/STREAMS IN HUC 040802040103   FLINT
  MI      MI040802040106-01   RIVERS/STREAMS IN HUC 040802040106   FLINT
  MI      MI040900040406-01   RIVERS/STREAMS IN HUC 040900040406   DETROIT
  MI      MI040802030203-02   RIVERS/STREAMS IN HUC 040802030203   SHIAWASSEE
  MI      MI040802030208-01   RIVERS/STREAMS IN HUC 040802030208   SHIAWASSEE
  MI      MI040802030208-03   RIVERS/STREAMS IN HUC 040802030208   SHIAWASSEE
  MI      MI040802030305-01   RIVERS/STREAMS IN HUC 040802030305   SHIAWASSEE
  MI      MI040900010305-01   RIVERS/STREAMS IN HUC 040900010305   ST. CLAIR
  MI      MI040900050307-05   RIVERS/STREAMS IN HUC 040900050307   HURON
  MI      MI040900050308-01   RIVERS/STREAMS IN HUC 040900050308   HURON
  MI      MI040900050309-02   RIVERS/STREAMS IN HUC 040900050309   HURON
  MI      MI040900050309-04   RIVERS/STREAMS IN HUC 040900050309   HURON
  MI      MI040900050402-02   RIVERS/STREAMS IN HUC 040900050402   HURON
  MI      MI040900050402-03   RIVERS/STREAMS IN HUC 040900050402   HURON
  MI      MI040500040103-05   RIVERS/STREAMS IN HUC 040500040103   UPPER GRAND
  MI      MI040900030302-01   RIVERS/STREAMS IN HUC 040900030302   CLINTON
  MI      MI040900030307-02   RIVERS/STREAMS IN HUC 040900030307   CLINTON
  MI      MI040900030310-01   RIVERS/STREAMS IN HUC 040900030310   CLINTON
  MI      MI040500030805-02   RIVERS/STREAMS IN HUC 040500030805   KALAMAZOO




                                   Exhibit D-1
                                    Page 968
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 96 of 336 Page ID
                                   #:7493



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040500030808-02   RIVERS/STREAMS IN HUC 040500030808   KALAMAZOO
  MI      MI040802030402-01   RIVERS/STREAMS IN HUC 040802030402   SHIAWASSEE
  MI      MI040802030405-01   RIVERS/STREAMS IN HUC 040802030405   SHIAWASSEE
  MI      MI040802030407-04   RIVERS/STREAMS IN HUC 040802030407   SHIAWASSEE
  MI      MI040802030407-05   RIVERS/STREAMS IN HUC 040802030407   SHIAWASSEE
  MI      MI040802030408-01   RIVERS/STREAMS IN HUC 040802030408   SHIAWASSEE
  MI      MI040900010102-02   RIVERS/STREAMS IN HUC 040900010102   ST. CLAIR
  MI      MI040802020104-02   RIVERS/STREAMS IN HUC 040802020104   PINE
  MI      MI040802020204-05   RIVERS/STREAMS IN HUC 040802020204   PINE
  MI      MI040802020205-01   RIVERS/STREAMS IN HUC 040802020205   PINE
  MI      MI040802020205-03   RIVERS/STREAMS IN HUC 040802020205   PINE
  MI      MI040802020207-05   RIVERS/STREAMS IN HUC 040802020207   PINE
  MI      MI040802050206-01   RIVERS/STREAMS IN HUC 040802050206   CASS
  MI      MI040500030902-02   RIVERS/STREAMS IN HUC 040500030902   KALAMAZOO
  MI      MI040500030904-03   RIVERS/STREAMS IN HUC 040500030904   KALAMAZOO
  MI      MI040500030908-07   RIVERS/STREAMS IN HUC 040500030908   KALAMAZOO
  MI      MI040500030909-01   RIVERS/STREAMS IN HUC 040500030909   KALAMAZOO
  MI      MI040802010201-02   RIVERS/STREAMS IN HUC 040802010201   TITTABAWASSEE
  MI      MI040802010201-03   RIVERS/STREAMS IN HUC 040802010201   TITTABAWASSEE
  MI      MI040900030109-01   RIVERS/STREAMS IN HUC 040900030109   CLINTON
  MI      MI040900030110-01   RIVERS/STREAMS IN HUC 040900030110   CLINTON
  MI      MI040900030201-01   RIVERS/STREAMS IN HUC 040900030201   CLINTON
  MI      MI040900030202-01   RIVERS/STREAMS IN HUC 040900030202   CLINTON
  MI      MI040500030606-01   RIVERS/STREAMS IN HUC 040500030606   KALAMAZOO
  MI      MI040500030702-03   RIVERS/STREAMS IN HUC 040500030702   KALAMAZOO
  MI      MI040500030702-06   RIVERS/STREAMS IN HUC 040500030702   KALAMAZOO
  MI      MI040500030702-09   RIVERS/STREAMS IN HUC 040500030702   KALAMAZOO
  MI      MI040500030801-02   RIVERS/STREAMS IN HUC 040500030801   KALAMAZOO
  MI      MI040802010405-01   RIVERS/STREAMS IN HUC 040802010405   TITTABAWASSEE
  MI      MI040802010406-02   RIVERS/STREAMS IN HUC 040802010406   TITTABAWASSEE
  MI      MI040802010408-02   RIVERS/STREAMS IN HUC 040802010408   TITTABAWASSEE
  MI      MI040802010504-01   RIVERS/STREAMS IN HUC 040802010504   TITTABAWASSEE
  MI      MI040500040303-01   RIVERS/STREAMS IN HUC 040500040303   UPPER GRAND
  MI      MI040500040305-01   RIVERS/STREAMS IN HUC 040500040305   UPPER GRAND
  MI      MI040500040401-01   RIVERS/STREAMS IN HUC 040500040401   UPPER GRAND
  MI      MI040500040405-01   RIVERS/STREAMS IN HUC 040500040405   UPPER GRAND
  MI      MI040500040406-01   RIVERS/STREAMS IN HUC 040500040406   UPPER GRAND
  MI      MI040700070308-01   RIVERS/STREAMS IN HUC 040700070308   AU SABLE
  MI      MI040700070401-01   RIVERS/STREAMS IN HUC 040700070401   AU SABLE
  MI      MI040700070403-01   RIVERS/STREAMS IN HUC 040700070403   AU SABLE
  MI      MI040700070404-01   RIVERS/STREAMS IN HUC 040700070404   AU SABLE
  MI      MI040700070501-01   RIVERS/STREAMS IN HUC 040700070501   AU SABLE
  MI      MI040700070601-01   RIVERS/STREAMS IN HUC 040700070601   AU SABLE
  MI      MI041000020403-01   RIVERS/STREAMS IN HUC 041000020403   RAISIN
  MI      MI040802050106-02   RIVERS/STREAMS IN HUC 040802050106   CASS
  MI      MI040601020905-01   RIVERS/STREAMS IN HUC 040601020905   MUSKEGON
  MI      MI040601020905-06   RIVERS/STREAMS IN HUC 040601020905   MUSKEGON
  MI      MI040700070604-03   RIVERS/STREAMS IN HUC 040700070604   AU SABLE
  MI      MI040802050203-01   RIVERS/STREAMS IN HUC 040802050203   CASS
  MI      MI040700050103-01   RIVERS/STREAMS IN HUC 040700050103   BLACK
  MI      MI040700050104-02   RIVERS/STREAMS IN HUC 040700050104   BLACK
  MI      MI040700050201-01   RIVERS/STREAMS IN HUC 040700050201   BLACK
  MI      MI040700050202-01   RIVERS/STREAMS IN HUC 040700050202   BLACK
  MI      MI040700050211-01   RIVERS/STREAMS IN HUC 040700050211   BLACK
  MI      MI040700050301-01   RIVERS/STREAMS IN HUC 040700050301   BLACK




                                   Exhibit D-1
                                    Page 969
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 97 of 336 Page ID
                                   #:7494



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040802010303-02   RIVERS/STREAMS IN HUC 040802010303   TITTABAWASSEE
  MI      MI040802010309-01   RIVERS/STREAMS IN HUC 040802010309   TITTABAWASSEE
  MI      MI040802010401-01   RIVERS/STREAMS IN HUC 040802010401   TITTABAWASSEE
  MI      MI040500012004-01   RIVERS/STREAMS IN HUC 040500012004   ST. JOSEPH
  MI      MI040500070303-02   RIVERS/STREAMS IN HUC 040500070303   THORNAPPLE
  MI      MI040500070305-02   RIVERS/STREAMS IN HUC 040500070305   THORNAPPLE
  MI      MI040500012608-02   RIVERS/STREAMS IN HUC 040500012608   ST. JOSEPH
  MI      MI040500060602-01   RIVERS/STREAMS IN HUC 040500060602   LOWER GRAND
  MI      MI040500010502-01   RIVERS/STREAMS IN HUC 040500010502   ST. JOSEPH
  MI      MI040500010602-01   RIVERS/STREAMS IN HUC 040500010602   ST. JOSEPH
  MI      MI040500070105-02   RIVERS/STREAMS IN HUC 040500070105   THORNAPPLE
  MI      MI040500012405-09   RIVERS/STREAMS IN HUC 040500012405   ST. JOSEPH
  MI      MI040500030202-01   RIVERS/STREAMS IN HUC 040500030202   KALAMAZOO
  MI      MI040500030203-01   RIVERS/STREAMS IN HUC 040500030203   KALAMAZOO
  MI      MI040500030310-02   RIVERS/STREAMS IN HUC 040500030310   KALAMAZOO
  MI      MI040500030311-01   RIVERS/STREAMS IN HUC 040500030311   KALAMAZOO
  MI      MI040500040603-02   RIVERS/STREAMS IN HUC 040500040603   UPPER GRAND
  MI      MI040500010703-03   RIVERS/STREAMS IN HUC 040500010703   ST. JOSEPH
  MI      MI040500010806-02   RIVERS/STREAMS IN HUC 040500010806   ST. JOSEPH
  MI      MI040500050306-03   RIVERS/STREAMS IN HUC 040500050306   MAPLE
  MI      MI040500050401-01   RIVERS/STREAMS IN HUC 040500050401   MAPLE
  MI      MI040500050501-02   RIVERS/STREAMS IN HUC 040500050501   MAPLE
  MI      MI040500060406-01   RIVERS/STREAMS IN HUC 040500060406   LOWER GRAND
  MI      MI040500060503-03   RIVERS/STREAMS IN HUC 040500060503   LOWER GRAND
  MI      MI040500060509-01   RIVERS/STREAMS IN HUC 040500060509   LOWER GRAND
  MI      MI040500070408-02   RIVERS/STREAMS IN HUC 040500070408   THORNAPPLE
  MI      MI040601010401-02   RIVERS/STREAMS IN HUC 040601010401
  MI      MI040601010402-04   RIVERS/STREAMS IN HUC 040601010402
  MI      MI040301100108-01   RIVERS/STREAMS IN HUC 040301100108   ESCANABA
  MI      MI040301100108-02   RIVERS/STREAMS IN HUC 040301100108   ESCANABA
  MI      MI040301100205-01   RIVERS/STREAMS IN HUC 040301100205   ESCANABA
  MI      MI040500060105-02   RIVERS/STREAMS IN HUC 040500060105   LOWER GRAND
  MI      MI040500060205-01   RIVERS/STREAMS IN HUC 040500060205   LOWER GRAND
  MI      MI040500030407-03   RIVERS/STREAMS IN HUC 040500030407   KALAMAZOO
  MI      MI040500010110-02   RIVERS/STREAMS IN HUC 040500010110   ST. JOSEPH
  MI      MI040500010205-02   RIVERS/STREAMS IN HUC 040500010205   ST. JOSEPH
  MI      MI040500010208-01   RIVERS/STREAMS IN HUC 040500010208   ST. JOSEPH
  MI      MI040500010304-01   RIVERS/STREAMS IN HUC 040500010304   ST. JOSEPH
  MI      MI040500040705-01   RIVERS/STREAMS IN HUC 040500040705   UPPER GRAND
  MI      MI040500040705-02   RIVERS/STREAMS IN HUC 040500040705   UPPER GRAND
  MI      MI040500050103-02   RIVERS/STREAMS IN HUC 040500050103   MAPLE
  MI      MI040500050105-01   RIVERS/STREAMS IN HUC 040500050105   MAPLE
  MI      MI040301080401-03   RIVERS/STREAMS IN HUC 040301080401   MENOMINEE
  MI      MI040301080402-02   RIVERS/STREAMS IN HUC 040301080402   MENOMINEE
  MI      MI040301080404-02   RIVERS/STREAMS IN HUC 040301080404   MENOMINEE
  MI      MI040301080707-02   RIVERS/STREAMS IN HUC 040301080707   MENOMINEE
  MI      MI040301080801-01   RIVERS/STREAMS IN HUC 040301080801   MENOMINEE
  MI      MI040301080801-03   RIVERS/STREAMS IN HUC 040301080801   MENOMINEE
  MI      MI040500060304-02   RIVERS/STREAMS IN HUC 040500060304   LOWER GRAND
  MI      MI040500060310-01   RIVERS/STREAMS IN HUC 040500060310   LOWER GRAND
  MI      MI040500060310-02   RIVERS/STREAMS IN HUC 040500060310   LOWER GRAND
  MI      MI040201020402-02   RIVERS/STREAMS IN HUC 040201020402   ONTONAGON
  MI      MI040301120204-01   RIVERS/STREAMS IN HUC 040301120204   FISHDAM - STURGEON
  MI      MI040301120206-01   RIVERS/STREAMS IN HUC 040301120206   FISHDAM - STURGEON
  MI      MI040601020605-02   RIVERS/STREAMS IN HUC 040601020605   MUSKEGON




                                   Exhibit D-1
                                    Page 970
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 98 of 336 Page ID
                                   #:7495



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040301080913-02   RIVERS/STREAMS IN HUC 040301080913   MENOMINEE
  MI      MI040601020801-01   RIVERS/STREAMS IN HUC 040601020801   MUSKEGON
  MI      MI040601020808-01   RIVERS/STREAMS IN HUC 040601020808   MUSKEGON
  MI      MI040601020808-04   RIVERS/STREAMS IN HUC 040601020808   MUSKEGON
  MI      MI040202020301-01   RIVERS/STREAMS IN HUC 040202020301   TAHQUAMENON
  MI      MI040202020302-01   RIVERS/STREAMS IN HUC 040202020302   TAHQUAMENON
  MI      MI040601011011-01   RIVERS/STREAMS IN HUC 040601011011   PERE MARQUETTE - WHITE
  MI      MI040601020202-01   RIVERS/STREAMS IN HUC 040601020202   MUSKEGON
  MI      MI040601020208-01   RIVERS/STREAMS IN HUC 040601020208   MUSKEGON
  MI      MI040601020402-02   RIVERS/STREAMS IN HUC 040601020402   MUSKEGON
  MI      MI040601020403-01   RIVERS/STREAMS IN HUC 040601020403   MUSKEGON
  MI      MI040601020405-01   RIVERS/STREAMS IN HUC 040601020405   MUSKEGON
  MI      MI040601020406-01   RIVERS/STREAMS IN HUC 040601020406   MUSKEGON
  MI      MI040601020504-01   RIVERS/STREAMS IN HUC 040601020504   MUSKEGON
  MI      MI040601020701-01   RIVERS/STREAMS IN HUC 040601020701   MUSKEGON
  MI      MI040601020702-01   RIVERS/STREAMS IN HUC 040601020702   MUSKEGON
  MI      MI040601020702-05   RIVERS/STREAMS IN HUC 040601020702   MUSKEGON
  MI      MI040202020401-03   RIVERS/STREAMS IN HUC 040202020401   TAHQUAMENON
  MI      MI040301060504-01   RIVERS/STREAMS IN HUC 040301060504   BRULE
  MI      MI040601010405-02   RIVERS/STREAMS IN HUC 040601010405
  MI      MI040601010406-01   RIVERS/STREAMS IN HUC 040601010406
  MI      MI040601010505-02   RIVERS/STREAMS IN HUC 040601010505
  MI      MI040601010509-04   RIVERS/STREAMS IN HUC 040601010509
  MI      MI040700060404-01   RIVERS/STREAMS IN HUC 040700060404   THUNDER BAY
  MI      MI040601030304-01   RIVERS/STREAMS IN HUC 040601030304   MANISTEE
  MI      MI040601030305-03   RIVERS/STREAMS IN HUC 040601030305   MANISTEE
  MI      MI040601030501-02   RIVERS/STREAMS IN HUC 040601030501   MANISTEE
  MI      MI040802040408-01   RIVERS/STREAMS IN HUC 040802040408   FLINT
  MI      MI040601060204-03   RIVERS/STREAMS IN HUC 040601060204   MANISTIQUE
  MI      MI040601060301-02   RIVERS/STREAMS IN HUC 040601060301   MANISTIQUE
  MI      MI040601060307-03   RIVERS/STREAMS IN HUC 040601060307   MANISTIQUE
  MI      MI041000020203-01   RIVERS/STREAMS IN HUC 041000020203   RAISIN
  MI      MI041000020205-01   RIVERS/STREAMS IN HUC 041000020205   RAISIN
  MI      MI041000020206-01   RIVERS/STREAMS IN HUC 041000020206
  MI      MI040700060302-01   RIVERS/STREAMS IN HUC 040700060302   THUNDER BAY
  MI      MI040601030105-01   RIVERS/STREAMS IN HUC 040601030105   MANISTEE
  MI      MI040601030107-01   RIVERS/STREAMS IN HUC 040601030107   MANISTEE
  MI      MI040900050106-05   RIVERS/STREAMS IN HUC 040900050106   HURON
  MI      MI040900050108-02   RIVERS/STREAMS IN HUC 040900050108   HURON
  MI      MI040900050110-02   RIVERS/STREAMS IN HUC 040900050110   HURON
  MI      MI040900050304-03   RIVERS/STREAMS IN HUC 040900050304   HURON
  MI      MI040601030606-01   RIVERS/STREAMS IN HUC 040601030606   MANISTEE
  MI      MI040601030705-04   RIVERS/STREAMS IN HUC 040601030705   MANISTEE
  MI      MI040900030401-01   RIVERS/STREAMS IN HUC 040900030401   CLINTON
  MI      MI040900040103-01   RIVERS/STREAMS IN HUC 040900040103   DETROIT
  MI      MI040900040201-01   RIVERS/STREAMS IN HUC 040900040201   DETROIT
  MI      MI040700070106-02   RIVERS/STREAMS IN HUC 040700070106   AU SABLE
  MI      MI040601060308-01   RIVERS/STREAMS IN HUC 040601060308   MANISTIQUE
  MI      MI040601060308-03   RIVERS/STREAMS IN HUC 040601060308   MANISTIQUE
  MI      MI040601060310-02   RIVERS/STREAMS IN HUC 040601060310   MANISTIQUE
  MI      MI040601060406-01   RIVERS/STREAMS IN HUC 040601060406   MANISTIQUE
  MI      MI040601060410-01   RIVERS/STREAMS IN HUC 040601060410   MANISTIQUE
  MI      MI040900050407-01   RIVERS/STREAMS IN HUC 040900050407   HURON
  MI      MI040802020303-03   RIVERS/STREAMS IN HUC 040802020303   PINE
  MI      MI040802020306-02   RIVERS/STREAMS IN HUC 040802020306   PINE




                                   Exhibit D-1
                                    Page 971
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 99 of 336 Page ID
                                   #:7496



  State   Waterbody ID        Waterbody Name                       Region
  MI      MI040802040102-02   RIVERS/STREAMS IN HUC 040802040102   FLINT
  MI      MI040802040105-02   RIVERS/STREAMS IN HUC 040802040105   FLINT
  MI      MI040900050103-03   RIVERS/STREAMS IN HUC 040900050103   HURON
  MI      MI040802010603-01   RIVERS/STREAMS IN HUC 040802010603   TITTABAWASSEE
  MI      MI040802020101-01   RIVERS/STREAMS IN HUC 040802020101   PINE
  MI      MI040900050305-02   RIVERS/STREAMS IN HUC 040900050305   HURON
  MI      MI040900050403-04   RIVERS/STREAMS IN HUC 040900050403   HURON
  MI      MI040500040106-01   RIVERS/STREAMS IN HUC 040500040106   UPPER GRAND
  MI      MI040900030102-03   RIVERS/STREAMS IN HUC 040900030102   CLINTON
  MI      MI040900030305-02   RIVERS/STREAMS IN HUC 040900030305   CLINTON
  MI      MI040900030306-01   RIVERS/STREAMS IN HUC 040900030306   CLINTON
  MI      MI040900030308-01   RIVERS/STREAMS IN HUC 040900030308   CLINTON
  MI      MI040900030310-04   RIVERS/STREAMS IN HUC 040900030310   CLINTON
  MI      MI040500030806-01   RIVERS/STREAMS IN HUC 040500030806   KALAMAZOO
  MI      MI040802030407-01   RIVERS/STREAMS IN HUC 040802030407   SHIAWASSEE
  MI      MI040900010103-02   RIVERS/STREAMS IN HUC 040900010103   ST. CLAIR
  MI      MI040802020204-04   RIVERS/STREAMS IN HUC 040802020204   PINE
  MI      MI040802020205-02   RIVERS/STREAMS IN HUC 040802020205   PINE
  MI      MI040802020207-02   RIVERS/STREAMS IN HUC 040802020207   PINE
  MI      MI040900010209-02   RIVERS/STREAMS IN HUC 040900010209   ST. CLAIR
  MI      MI040500030904-05   RIVERS/STREAMS IN HUC 040500030904   KALAMAZOO
  MI      MI040500030907-02   RIVERS/STREAMS IN HUC 040500030907   KALAMAZOO
  MI      MI040500030911-02   RIVERS/STREAMS IN HUC 040500030911   KALAMAZOO
  MI      MI040802010202-01   RIVERS/STREAMS IN HUC 040802010202   TITTABAWASSEE
  MI      MI040900030205-02   RIVERS/STREAMS IN HUC 040900030205   CLINTON
  MI      MI040500030606-03   RIVERS/STREAMS IN HUC 040500030606   KALAMAZOO
  MI      MI040500030607-04   RIVERS/STREAMS IN HUC 040500030607   KALAMAZOO
  MI      MI040802040403-01   RIVERS/STREAMS IN HUC 040802040403   FLINT
  MI      MI040700070304-01   RIVERS/STREAMS IN HUC 040700070304   AU SABLE
  MI      MI040700070306-01   RIVERS/STREAMS IN HUC 040700070306   AU SABLE
  MI      MI041000020308-01   RIVERS/STREAMS IN HUC 041000020308   RAISIN
  MI      MI040601020905-02   RIVERS/STREAMS IN HUC 040601020905   MUSKEGON
  MI      MI040601020905-10   RIVERS/STREAMS IN HUC 040601020905   MUSKEGON
  MI      MI040700070606-01   RIVERS/STREAMS IN HUC 040700070606   AU SABLE
  MI      MI040700070701-01   RIVERS/STREAMS IN HUC 040700070701   AU SABLE
  MI      MI040700070701-02   RIVERS/STREAMS IN HUC 040700070701   AU SABLE
  MI      MI040700070701-03   RIVERS/STREAMS IN HUC 040700070701   AU SABLE
  MI      MI040801010105-02   RIVERS/STREAMS IN HUC 040801010105   AU GRES - RIFFLE
  MI      MI040801010411-01   RIVERS/STREAMS IN HUC 040801010411   AU GRES - RIFFLE
  MI      MI040500010904-01   RIVERS/STREAMS IN HUC 040500010904   ST. JOSEPH
  MI      MI040500012003-01   RIVERS/STREAMS IN HUC 040500012003   ST. JOSEPH
  MI      MI040500070305-01   RIVERS/STREAMS IN HUC 040500070305   THORNAPPLE
  MI      MI040500070305-03   RIVERS/STREAMS IN HUC 040500070305   THORNAPPLE
  MI      MI040500070402-02   RIVERS/STREAMS IN HUC 040500070402   THORNAPPLE
  MI      MI040500012507-03   RIVERS/STREAMS IN HUC 040500012507   ST. JOSEPH
  MI      MI040500012608-03   RIVERS/STREAMS IN HUC 040500012608   ST. JOSEPH
  MI      MI040500010503-03   RIVERS/STREAMS IN HUC 040500010503   ST. JOSEPH
  MI      MI040500010506-03   RIVERS/STREAMS IN HUC 040500010506   ST. JOSEPH
  MI      MI040500010605-04   RIVERS/STREAMS IN HUC 040500010605   ST. JOSEPH
  MI      MI040500060711-03   RIVERS/STREAMS IN HUC 040500060711   LOWER GRAND
  MI      MI040500012301-02   RIVERS/STREAMS IN HUC 040500012301   ST. JOSEPH
  MI      MI040500012305-02   RIVERS/STREAMS IN HUC 040500012305   ST. JOSEPH
  MI      MI040500012308-02   RIVERS/STREAMS IN HUC 040500012308   ST. JOSEPH
  MI      MI040500012403-03   RIVERS/STREAMS IN HUC 040500012403   ST. JOSEPH
  MI      MI040500012405-01   RIVERS/STREAMS IN HUC 040500012405   ST. JOSEPH




                                   Exhibit D-1
                                    Page 972
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 100 of 336 Page ID
                                   #:7497



   State   Waterbody ID        Waterbody Name                       Region
   MI      MI040500012406-02   RIVERS/STREAMS IN HUC 040500012406   ST. JOSEPH
   MI      MI040500012506-02   RIVERS/STREAMS IN HUC 040500012506   ST. JOSEPH
   MI      MI040500030203-04   RIVERS/STREAMS IN HUC 040500030203   KALAMAZOO
   MI      MI040500030204-03   RIVERS/STREAMS IN HUC 040500030204   KALAMAZOO
   MI      MI040500040605-02   RIVERS/STREAMS IN HUC 040500040605   UPPER GRAND
   MI      MI040500040612-02   RIVERS/STREAMS IN HUC 040500040612   UPPER GRAND
   MI      MI040500040407-02   RIVERS/STREAMS IN HUC 040500040407   UPPER GRAND
   MI      MI040500040411-03   RIVERS/STREAMS IN HUC 040500040411   UPPER GRAND
   MI      MI040500040505-01   RIVERS/STREAMS IN HUC 040500040505   UPPER GRAND
   MI      MI040500040508-01   RIVERS/STREAMS IN HUC 040500040508   UPPER GRAND
   MI      MI040500010706-01   RIVERS/STREAMS IN HUC 040500010706   ST. JOSEPH
   MI      MI040500050501-01   RIVERS/STREAMS IN HUC 040500050501   MAPLE
   MI      MI040500060403-01   RIVERS/STREAMS IN HUC 040500060403   LOWER GRAND
   MI      MI040500060502-02   RIVERS/STREAMS IN HUC 040500060502   LOWER GRAND
   MI      MI040500050207-02   RIVERS/STREAMS IN HUC 040500050207   MAPLE
   MI      MI040601010402-05   RIVERS/STREAMS IN HUC 040601010402
   MI      MI040500060108-02   RIVERS/STREAMS IN HUC 040500060108   LOWER GRAND
   MI      MI040500030406-01   RIVERS/STREAMS IN HUC 040500030406   KALAMAZOO
   MI      MI040500030407-04   RIVERS/STREAMS IN HUC 040500030407   KALAMAZOO
   MI      MI040500030407-05   RIVERS/STREAMS IN HUC 040500030407   KALAMAZOO
   MI      MI040500030408-06   RIVERS/STREAMS IN HUC 040500030408   KALAMAZOO
   MI      MI040500030410-02   RIVERS/STREAMS IN HUC 040500030410   KALAMAZOO
   MI      MI040500030411-01   RIVERS/STREAMS IN HUC 040500030411   KALAMAZOO
   MI      MI040500030508-05   RIVERS/STREAMS IN HUC 040500030508   KALAMAZOO
   MI      MI040500030601-01   RIVERS/STREAMS IN HUC 040500030601   KALAMAZOO
   MI      MI040500010203-02   RIVERS/STREAMS IN HUC 040500010203   ST. JOSEPH
   MI      MI040301080712-01   RIVERS/STREAMS IN HUC 040301080712   MENOMINEE
   MI      MI040500060309-02   RIVERS/STREAMS IN HUC 040500060309   LOWER GRAND
   MI      MI040500060310-04   RIVERS/STREAMS IN HUC 040500060310   LOWER GRAND
   MI      MI040500060313-04   RIVERS/STREAMS IN HUC 040500060313   LOWER GRAND
   MI      MI040201020402-01   RIVERS/STREAMS IN HUC 040201020402   ONTONAGON
   MI      MI040201020403-02   RIVERS/STREAMS IN HUC 040201020403   ONTONAGON
   MI      MI040301100308-01   RIVERS/STREAMS IN HUC 040301100308   ESCANABA
   MI      MI040500010103-01   RIVERS/STREAMS IN HUC 040500010103   ST. JOSEPH
   MI      MI040601020506-03   RIVERS/STREAMS IN HUC 040601020506   MUSKEGON
   MI      MI040601020507-05   RIVERS/STREAMS IN HUC 040601020507   MUSKEGON
   MI      MI040601020402-01   RIVERS/STREAMS IN HUC 040601020402   MUSKEGON
   MI      MI040601020501-01   RIVERS/STREAMS IN HUC 040601020501   MUSKEGON
   MI      MI040601020503-03   RIVERS/STREAMS IN HUC 040601020503   MUSKEGON
   MI      MI040202020304-02   RIVERS/STREAMS IN HUC 040202020304   TAHQUAMENON
   MI      MI040202020507-02   RIVERS/STREAMS IN HUC 040202020507   TAHQUAMENON
   MI      MI040601010504-01   RIVERS/STREAMS IN HUC 040601010504
   MI      MI040601010504-02   RIVERS/STREAMS IN HUC 040601010504
   MI      MI040601010504-05   RIVERS/STREAMS IN HUC 040601010504
   MI      MI040601010505-03   RIVERS/STREAMS IN HUC 040601010505
   MI      MI040601060603-02   RIVERS/STREAMS IN HUC 040601060603   MANISTIQUE
   MI      MI040700020207-02   RIVERS/STREAMS IN HUC 040700020207   CARP-PINE
   MI      MI040601030310-04   RIVERS/STREAMS IN HUC 040601030310   MANISTEE
   MI      MI040601030402-01   RIVERS/STREAMS IN HUC 040601030402   MANISTEE
   MI      MI040802040409-01   RIVERS/STREAMS IN HUC 040802040409   FLINT
   MI      MI040802040410-02   RIVERS/STREAMS IN HUC 040802040410   FLINT
   MI      MI040700060302-03   RIVERS/STREAMS IN HUC 040700060302   THUNDER BAY
   MI      MI040601030104-01   RIVERS/STREAMS IN HUC 040601030104   MANISTEE
   MI      MI040601030104-02   RIVERS/STREAMS IN HUC 040601030104   MANISTEE
   MI      MI040601030202-04   RIVERS/STREAMS IN HUC 040601030202   MANISTEE




                                    Exhibit D-1
                                     Page 973
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 101 of 336 Page ID
                                   #:7498



   State   Waterbody ID        Waterbody Name                       Region
   MI      MI040601030206-01   RIVERS/STREAMS IN HUC 040601030206   MANISTEE
   MI      MI040900050202-01   RIVERS/STREAMS IN HUC 040900050202   HURON
   MI      MI040900050304-02   RIVERS/STREAMS IN HUC 040900050304   HURON
   MI      MI040601030605-01   RIVERS/STREAMS IN HUC 040601030605   MANISTEE
   MI      MI040601050507-01   RIVERS/STREAMS IN HUC 040601050507   BOARDMAN - CHARLEVOIX
   MI      MI040700070301-01   RIVERS/STREAMS IN HUC 040700070301   AU SABLE
   MI      MI040900050407-04   RIVERS/STREAMS IN HUC 040900050407   HURON
   MI      MI040802020311-01   RIVERS/STREAMS IN HUC 040802020311   PINE
   MI      MI040802030204-02   RIVERS/STREAMS IN HUC 040802030204   SHIAWASSEE
   MI      MI040900030310-02   RIVERS/STREAMS IN HUC 040900030310   CLINTON
   MI      MI040802020301-03   RIVERS/STREAMS IN HUC 040802020301   PINE
   MI      MI040900010209-03   RIVERS/STREAMS IN HUC 040900010209   ST. CLAIR
   MI      MI040500030905-01   RIVERS/STREAMS IN HUC 040500030905   KALAMAZOO
   MI      MI040500030907-03   RIVERS/STREAMS IN HUC 040500030907   KALAMAZOO
   MI      MI040801030110-02   RIVERS/STREAMS IN HUC 040801030110   PIGEON-WISCOGGIN
   MI      MI040802010201-01   RIVERS/STREAMS IN HUC 040802010201   TITTABAWASSEE
   MI      MI040900030203-02   RIVERS/STREAMS IN HUC 040900030203   CLINTON
   MI      MI040500030607-05   RIVERS/STREAMS IN HUC 040500030607   KALAMAZOO
   MI      MI040500030702-07   RIVERS/STREAMS IN HUC 040500030702   KALAMAZOO
   MI      MI040500040308-02   RIVERS/STREAMS IN HUC 040500040308   UPPER GRAND
   MI      MI040700070310-01   RIVERS/STREAMS IN HUC 040700070310   AU SABLE
   MI      MI040700070501-03   RIVERS/STREAMS IN HUC 040700070501   AU SABLE
   MI      MI040700070502-03   RIVERS/STREAMS IN HUC 040700070502   AU SABLE
   MI      MI040700070503-02   RIVERS/STREAMS IN HUC 040700070503   AU SABLE
   MI      MI040700070604-01   RIVERS/STREAMS IN HUC 040700070604   AU SABLE
   MI      MI041000020310-01   RIVERS/STREAMS IN HUC 041000020310   RAISIN
   MI      MI040601020810-03   RIVERS/STREAMS IN HUC 040601020810   MUSKEGON
   MI      MI040601020810-04   RIVERS/STREAMS IN HUC 040601020810   MUSKEGON
   MI      MI040601020902-01   RIVERS/STREAMS IN HUC 040601020902   MUSKEGON
   MI      MI040601020905-09   RIVERS/STREAMS IN HUC 040601020905   MUSKEGON
   MI      MI040700070706-03   RIVERS/STREAMS IN HUC 040700070706   AU SABLE
   MI      MI040500010903-02   RIVERS/STREAMS IN HUC 040500010903   ST. JOSEPH
   MI      MI040500012509-01   RIVERS/STREAMS IN HUC 040500012509   ST. JOSEPH
   MI      MI040500012604-02   RIVERS/STREAMS IN HUC 040500012604
   MI      MI040500070203-02   RIVERS/STREAMS IN HUC 040500070203   THORNAPPLE
   MI      MI040500030206-02   RIVERS/STREAMS IN HUC 040500030206   KALAMAZOO
   MI      MI040500040409-01   RIVERS/STREAMS IN HUC 040500040409   UPPER GRAND
   MI      MI040500050503-03   RIVERS/STREAMS IN HUC 040500050503   MAPLE
   MI      MI040500060406-04   RIVERS/STREAMS IN HUC 040500060406   LOWER GRAND
   MI      MI040500060507-02   RIVERS/STREAMS IN HUC 040500060507   LOWER GRAND
   MI      MI040500050305-02   RIVERS/STREAMS IN HUC 040500050305   MAPLE
   MI      MI040601010304-02   RIVERS/STREAMS IN HUC 040601010304
   MI      MI040601010401-01   RIVERS/STREAMS IN HUC 040601010401
   MI      MI040601010402-02   RIVERS/STREAMS IN HUC 040601010402
   MI      MI040500060201-04   RIVERS/STREAMS IN HUC 040500060201   LOWER GRAND
   MI      MI040500030403-03   RIVERS/STREAMS IN HUC 040500030403   KALAMAZOO
   MI      MI040500030601-02   RIVERS/STREAMS IN HUC 040500030601   KALAMAZOO
   MI      MI040500010205-03   RIVERS/STREAMS IN HUC 040500010205   ST. JOSEPH
   MI      MI040301080407-03   RIVERS/STREAMS IN HUC 040301080407   MENOMINEE
   MI      MI040201020308-05   RIVERS/STREAMS IN HUC 040201020308   ONTONAGON
   MI      MI040201020409-02   RIVERS/STREAMS IN HUC 040201020409   ONTONAGON
   MI      MI040301100308-03   RIVERS/STREAMS IN HUC 040301100308   ESCANABA
   MI      MI040601020603-01   RIVERS/STREAMS IN HUC 040601020603   MUSKEGON
   MI      MI040601011010-01   RIVERS/STREAMS IN HUC 040601011010   PERE MARQUETTE - WHITE
   MI      MI040601020205-01   RIVERS/STREAMS IN HUC 040601020205   MUSKEGON




                                    Exhibit D-1
                                     Page 974
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 102 of 336 Page ID
                                   #:7499



   State   Waterbody ID        Waterbody Name                       Region
   MI      MI040601020305-05   RIVERS/STREAMS IN HUC 040601020305   MUSKEGON
   MI      MI040201020307-01   RIVERS/STREAMS IN HUC 040201020307   ONTONAGON
   MI      MI040301080306-01   RIVERS/STREAMS IN HUC 040301080306   MENOMINEE
   MI      MI040601010503-03   RIVERS/STREAMS IN HUC 040601010503
   MI      MI040700060403-01   RIVERS/STREAMS IN HUC 040700060403   THUNDER BAY
   MI      MI040601030401-02   RIVERS/STREAMS IN HUC 040601030401   MANISTEE
   MI      MI040601030405-01   RIVERS/STREAMS IN HUC 040601030405   MANISTEE
   MI      MI040601030405-03   RIVERS/STREAMS IN HUC 040601030405   MANISTEE
   MI      MI040802040410-01   RIVERS/STREAMS IN HUC 040802040410   FLINT
   MI      MI040601060202-04   RIVERS/STREAMS IN HUC 040601060202   MANISTIQUE
   MI      MI040601030107-03   RIVERS/STREAMS IN HUC 040601030107   MANISTEE
   MI      MI040601030704-01   RIVERS/STREAMS IN HUC 040601030704   MANISTEE
   MI      MI040900030402-03   RIVERS/STREAMS IN HUC 040900030402   CLINTON
   MI      MI040900040204-01   RIVERS/STREAMS IN HUC 040900040204   DETROIT
   MI      MI041000010308-01   RIVERS/STREAMS IN HUC 041000010308   OTTAWA - STONY
   MI      MI040900050105-08   RIVERS/STREAMS IN HUC 040900050105   HURON
   MI      MI040802030203-01   RIVERS/STREAMS IN HUC 040802030203   SHIAWASSEE
   MI      MI040802030103-02   RIVERS/STREAMS IN HUC 040802030103   SHIAWASSEE
   MI      MI040500030810-03   RIVERS/STREAMS IN HUC 040500030810   KALAMAZOO
   MI      MI040500030811-05   RIVERS/STREAMS IN HUC 040500030811   KALAMAZOO
   MI      MI040500030604-02   RIVERS/STREAMS IN HUC 040500030604   KALAMAZOO
   MI      MI040601020903-01   RIVERS/STREAMS IN HUC 040601020903   MUSKEGON
   MI      MI040601020905-07   RIVERS/STREAMS IN HUC 040601020905   MUSKEGON
   MI      MI040700050104-01   RIVERS/STREAMS IN HUC 040700050104   BLACK
   MI      MI040700050207-01   RIVERS/STREAMS IN HUC 040700050207   BLACK
   MI      MI040700050209-01   RIVERS/STREAMS IN HUC 040700050209   BLACK
   MI      MI040500070402-03   RIVERS/STREAMS IN HUC 040500070402   THORNAPPLE
   MI      MI040500012507-02   RIVERS/STREAMS IN HUC 040500012507   ST. JOSEPH
   MI      MI040500012606-01   RIVERS/STREAMS IN HUC 040500012606   ST. JOSEPH
   MI      MI040500060602-04   RIVERS/STREAMS IN HUC 040500060602   LOWER GRAND
   MI      MI040500010502-08   RIVERS/STREAMS IN HUC 040500010502   ST. JOSEPH
   MI      MI040500010506-04   RIVERS/STREAMS IN HUC 040500010506   ST. JOSEPH
   MI      MI040500070201-02   RIVERS/STREAMS IN HUC 040500070201   THORNAPPLE
   MI      MI040500012307-02   RIVERS/STREAMS IN HUC 040500012307   ST. JOSEPH
   MI      MI040500012308-04   RIVERS/STREAMS IN HUC 040500012308   ST. JOSEPH
   MI      MI040500012504-02   RIVERS/STREAMS IN HUC 040500012504   ST. JOSEPH
   MI      MI040500030206-01   RIVERS/STREAMS IN HUC 040500030206   KALAMAZOO
   MI      MI040500030311-02   RIVERS/STREAMS IN HUC 040500030311   KALAMAZOO
   MI      MI040500030312-01   RIVERS/STREAMS IN HUC 040500030312   KALAMAZOO
   MI      MI040500040603-01   RIVERS/STREAMS IN HUC 040500040603   UPPER GRAND
   MI      MI040500010805-01   RIVERS/STREAMS IN HUC 040500010805   ST. JOSEPH
   MI      MI040500010806-03   RIVERS/STREAMS IN HUC 040500010806   ST. JOSEPH
   MI      MI040500060502-04   RIVERS/STREAMS IN HUC 040500060502   LOWER GRAND
   MI      MI040500060507-05   RIVERS/STREAMS IN HUC 040500060507   LOWER GRAND
   MI      MI040500060507-06   RIVERS/STREAMS IN HUC 040500060507   LOWER GRAND
   MI      MI040500030407-01   RIVERS/STREAMS IN HUC 040500030407   KALAMAZOO
   MI      MI040301080406-03   RIVERS/STREAMS IN HUC 040301080406   MENOMINEE
   MI      MI040500060302-01   RIVERS/STREAMS IN HUC 040500060302   LOWER GRAND
   MI      MI040500060313-03   RIVERS/STREAMS IN HUC 040500060313   LOWER GRAND
   MI      MI040201020309-02   RIVERS/STREAMS IN HUC 040201020309   ONTONAGON
   MI      MI040201020409-03   RIVERS/STREAMS IN HUC 040201020409   ONTONAGON
   MI      MI040301100308-02   RIVERS/STREAMS IN HUC 040301100308   ESCANABA
   MI      MI040301120207-02   RIVERS/STREAMS IN HUC 040301120207   FISHDAM - STURGEON
   MI      MI040301080908-02   RIVERS/STREAMS IN HUC 040301080908   MENOMINEE
   MI      MI040601020808-03   RIVERS/STREAMS IN HUC 040601020808   MUSKEGON




                                    Exhibit D-1
                                     Page 975
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 103 of 336 Page ID
                                   #:7500



   State   Waterbody ID        Waterbody Name                       Region
   MI      MI040201020201-02   RIVERS/STREAMS IN HUC 040201020201   ONTONAGON
   MI      MI040601020310-02   RIVERS/STREAMS IN HUC 040601020310   MUSKEGON
   MI      MI040601020606-02   RIVERS/STREAMS IN HUC 040601020606   MUSKEGON
   MI      MI040202020503-02   RIVERS/STREAMS IN HUC 040202020503   TAHQUAMENON
   MI      MI040601010505-01   RIVERS/STREAMS IN HUC 040601010505
   MI      MI040601010507-01   RIVERS/STREAMS IN HUC 040601010507
   MI      MI040601010508-03   RIVERS/STREAMS IN HUC 040601010508
   MI      MI041000020409-01   RIVERS/STREAMS IN HUC 041000020409   RAISIN
   MI      MI040601030303-05   RIVERS/STREAMS IN HUC 040601030303   MANISTEE
   MI      MI040601030308-01   RIVERS/STREAMS IN HUC 040601030308   MANISTEE
   MI      MI040601030109-03   RIVERS/STREAMS IN HUC 040601030109   MANISTEE
   MI      MI040601060101-05   RIVERS/STREAMS IN HUC 040601060101   MANISTIQUE
   MI      MI040900030402-02   RIVERS/STREAMS IN HUC 040900030402   CLINTON
   MI      MI040601060403-01   RIVERS/STREAMS IN HUC 040601060403   MANISTIQUE
   MI      MI040601060405-01   RIVERS/STREAMS IN HUC 040601060405   MANISTIQUE
   MI      MI040900050407-03   RIVERS/STREAMS IN HUC 040900050407   HURON
   MI      MI040802040103-04   RIVERS/STREAMS IN HUC 040802040103   FLINT
   MI      MI040900010214-02   RIVERS/STREAMS IN HUC 040900010214   ST. CLAIR
   MI      MI040900030310-05   RIVERS/STREAMS IN HUC 040900030310   CLINTON
   MI      MI040900010114-04   RIVERS/STREAMS IN HUC 040900010114   ST. CLAIR
   MI      MI040500030911-01   RIVERS/STREAMS IN HUC 040500030911   KALAMAZOO
   MI      MI040900030204-01   RIVERS/STREAMS IN HUC 040900030204   CLINTON
   MI      MI040900030204-02   RIVERS/STREAMS IN HUC 040900030204   CLINTON
   MI      MI040500030702-02   RIVERS/STREAMS IN HUC 040500030702   KALAMAZOO
   MI      MI040802040306-01   RIVERS/STREAMS IN HUC 040802040306   FLINT
   MI      MI040802040406-03   RIVERS/STREAMS IN HUC 040802040406   FLINT
   MI      MI040700070305-02   RIVERS/STREAMS IN HUC 040700070305   AU SABLE
   MI      MI040500011305-02   RIVERS/STREAMS IN HUC 040500011305   ST. JOSEPH
   MI      MI040500060512-02   RIVERS/STREAMS IN HUC 040500060512   LOWER GRAND
   MI      MI040500060603-01   RIVERS/STREAMS IN HUC 040500060603   LOWER GRAND
   MI      MI040500040606-02   RIVERS/STREAMS IN HUC 040500040606   UPPER GRAND
   MI      MI040500040503-01   RIVERS/STREAMS IN HUC 040500040503   UPPER GRAND
   MI      MI040500040508-02   RIVERS/STREAMS IN HUC 040500040508   UPPER GRAND
   MI      MI040500060406-09   RIVERS/STREAMS IN HUC 040500060406   LOWER GRAND
   MI      MI040500060407-02   RIVERS/STREAMS IN HUC 040500060407   LOWER GRAND
   MI      MI040500060503-01   RIVERS/STREAMS IN HUC 040500060503   LOWER GRAND
   MI      MI040500060504-02   RIVERS/STREAMS IN HUC 040500060504   LOWER GRAND
   MI      MI040500060507-03   RIVERS/STREAMS IN HUC 040500060507   LOWER GRAND
   MI      MI040601010303-02   RIVERS/STREAMS IN HUC 040601010303
   MI      MI040601010402-03   RIVERS/STREAMS IN HUC 040601010402
   MI      MI040500030408-05   RIVERS/STREAMS IN HUC 040500030408   KALAMAZOO
   MI      MI040500030603-01   RIVERS/STREAMS IN HUC 040500030603   KALAMAZOO
   MI      MI040301080404-01   RIVERS/STREAMS IN HUC 040301080404   MENOMINEE
   MI      MI040301080706-02   RIVERS/STREAMS IN HUC 040301080706   MENOMINEE
   MI      MI040201020205-03   RIVERS/STREAMS IN HUC 040201020205   ONTONAGON
   MI      MI040601020803-04   RIVERS/STREAMS IN HUC 040601020803   MUSKEGON
   MI      MI040601020805-02   RIVERS/STREAMS IN HUC 040601020805   MUSKEGON
   MI      MI040601020209-01   RIVERS/STREAMS IN HUC 040601020209   MUSKEGON
   MI      MI040601020301-01   RIVERS/STREAMS IN HUC 040601020301   MUSKEGON
   MI      MI040601020702-04   RIVERS/STREAMS IN HUC 040601020702   MUSKEGON
   MI      MI040601010502-01   RIVERS/STREAMS IN HUC 040601010502
   MI      MI040601030401-01   RIVERS/STREAMS IN HUC 040601030401   MANISTEE
   MI      MI040601030501-01   RIVERS/STREAMS IN HUC 040601030501   MANISTEE
   MI      MI041000020302-02   RIVERS/STREAMS IN HUC 041000020302   RAISIN
   MI      MI040601021004-04   RIVERS/STREAMS IN HUC 040601021004   MUSKEGON




                                    Exhibit D-1
                                     Page 976
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 104 of 336 Page ID
                                   #:7501



   State   Waterbody ID        Waterbody Name                          Region
   MI      MI040601030109-04   RIVERS/STREAMS IN HUC 040601030109      MANISTEE
   MI      MI040900050109-02   RIVERS/STREAMS IN HUC 040900050109      HURON
   MI      MI040601030702-01   RIVERS/STREAMS IN HUC 040601030702      MANISTEE
   MI      MI040802040103-06   RIVERS/STREAMS IN HUC 040802040103      FLINT
   MI      MI040802040103-07   RIVERS/STREAMS IN HUC 040802040103      FLINT
   MI      MI040900050309-05   RIVERS/STREAMS IN HUC 040900050309      HURON
   MI      MI040900010101-02   RIVERS/STREAMS IN HUC 040900010101      ST. CLAIR
   MI      MI040500040210-02   RIVERS/STREAMS IN HUC 040500040210      UPPER GRAND
   MI      MI040802020204-02   RIVERS/STREAMS IN HUC 040802020204      PINE
   MI      MI040802020207-04   RIVERS/STREAMS IN HUC 040802020207      PINE
   MI      MI040500030909-04   RIVERS/STREAMS IN HUC 040500030909      KALAMAZOO
   MI      MI040900030204-03   RIVERS/STREAMS IN HUC 040900030204      CLINTON
   MI      MI040700070703-02   RIVERS/STREAMS IN HUC 040700070703      AU SABLE
   MI      MI040500030604-03   RIVERS/STREAMS IN HUC 040500030604      KALAMAZOO
   MI      MI040500012604-05   RIVERS/STREAMS IN HUC 040500012604      ST. JOSEPH
   MI      MI040500070102-02   RIVERS/STREAMS IN HUC 040500070102      THORNAPPLE
   MI      MI040500070206-01   RIVERS/STREAMS IN HUC 040500070206      THORNAPPLE
   MI      MI040500012301-04   RIVERS/STREAMS IN HUC 040500012301      ST. JOSEPH
   MI      MI040500030204-04   RIVERS/STREAMS IN HUC 040500030204      KALAMAZOO
   MI      MI040500050502-03   RIVERS/STREAMS IN HUC 040500050502      MAPLE
   MI      MI040601020507-01   RIVERS/STREAMS IN HUC 040601020507      MUSKEGON
   MI      MI040201020204-04   RIVERS/STREAMS IN HUC 040201020204      ONTONAGON
   MI      MI040601020806-01   RIVERS/STREAMS IN HUC 040601020806      MUSKEGON
   MI      MI040601020310-01   RIVERS/STREAMS IN HUC 040601020310      MUSKEGON
   MI      MI040601020406-03   RIVERS/STREAMS IN HUC 040601020406      MUSKEGON
   MI      MI040601020702-03   RIVERS/STREAMS IN HUC 040601020702      MUSKEGON
   MI      MI040601020704-05   RIVERS/STREAMS IN HUC 040601020704      MUSKEGON
   MI      MI040601020705-02   RIVERS/STREAMS IN HUC 040601020705      MUSKEGON
   MI      MI040700020211-02   RIVERS/STREAMS IN HUC 040700020211      CARP-PINE
   MI      MI040601021004-05   RIVERS/STREAMS IN HUC 040601021004      MUSKEGON
   MI      MI040601021004-06   RIVERS/STREAMS IN HUC 040601021004      MUSKEGON
   MI      MI040601030104-03   RIVERS/STREAMS IN HUC 040601030104      MANISTEE
   MI      MI040601030202-03   RIVERS/STREAMS IN HUC 040601030202      MANISTEE
   MI      MI040601030705-02   RIVERS/STREAMS IN HUC 040601030705      MANISTEE
   MI      MI040601050507-04   RIVERS/STREAMS IN HUC 040601050507      BOARDMAN - CHARLEVOIX
   MI      MI040601050507-08   RIVERS/STREAMS IN HUC 040601050507      BOARDMAN - CHARLEVOIX
   MI      MI040601060101-02   RIVERS/STREAMS IN HUC 040601060101      MANISTIQUE
   MI      MI040802020508-03   RIVERS/STREAMS IN HUC 040802020508      PINE
   MI      MI040900030108-01   RIVERS/STREAMS IN HUC 040900030108      CLINTON
   MI      MI040500030810-02   RIVERS/STREAMS IN HUC 040500030810      KALAMAZOO
   MI      MI040802030410-02   RIVERS/STREAMS IN HUC 040802030410      SHIAWASSEE
   MI      MI040802040513-02   RIVERS/STREAMS IN HUC 040802040513      FLINT
   MI      MI040700070504-03   RIVERS/STREAMS IN HUC 040700070504      AU SABLE
   MI      MI040601020903-05   RIVERS/STREAMS IN HUC 040601020903      MUSKEGON
   MI      MI040601020905-05   RIVERS/STREAMS IN HUC 040601020905      MUSKEGON
   MI      MI040601020905-08   RIVERS/STREAMS IN HUC 040601020905      MUSKEGON
   MI      MI040203000001-01   LAKE SUPERIOR (MICHIGAN JURISDICTION)   LAKE SUPERIOR
                               LAKE MICHIGAN NORTH OF FRANKFORT
   MI      MI040602000001-01   (MICHIGAN JURISDICTION)                 LAKE MICHIGAN
   MI      MI040700070609-04   VAN ETTEN LAKE                          AU SABLE
   MI      MI040802030109-05   LOBDELL LAKE                            SHIAWASSEE
   MI      MI040601020904-05   HESS LAKE                               MUSKEGON
   MI      MI040500010111-02   RANDALL LAKE CHAIN                      ST. JOSEPH
   MI      MI040900050106-04   KENT LAKE                               HURON
   MI      MI040802030108-08   LAKE PONEMAH                            SHIAWASSEE




                                    Exhibit D-1
                                     Page 977
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 105 of 336 Page ID
                                   #:7502



   State   Waterbody ID        Waterbody Name                        Region
   MI      MI040900050301-02   WHITMORE LAKE                         HURON
   MI      MI040601040206-03   PLATTE LAKE                           BETSIE-PLATTE
   MI      MI040900050309-01   BARTON POND                           HURON
   MI      MI040500030507-04   GULL LAKE                             KALAMAZOO
   MI      MI040602000001-02   GREEN BAY (LAKE MICHIGAN)             LAKE MICHIGAN
                               LAKE MICHIGAN SOUTH OF FRANKFORT
   MI      MI040602000001-28   (MICHIGAN JURISDICTION)               LAKE MICHIGAN
   MI      MI040802010408-03   SANFORD LAKE                          TITTABAWASSEE
   MI      MI040500020408-01   LAKE MACATAWA                         BLACK - MACATAWA
   MI      MI040601040103-04   NORTH LAKE LEELANAU                   BETSIE - PLATTE
   MI      MI040900030108-08   OSMUN LAKE                            CLINTON
   MI      MI040500030509-02   MORROW POND                           KALAMAZOO
                               CLEAR SPRING LAKE (DEVELOPED GRAVEL
   MI      MI040900030402-05   PIT)                                  CLINTON
   MI      MI040900050101-04   PONTIAC LAKE                          HURON
   MI      MI040601030705-01   MANISTEE LAKE                         MANISTEE
   MI      MI040201030304-01   TORCH LAKE                            KEWEENAW PENINSULA
   MI      MI040500012603-02   LAKE CHAPIN                           ST. JOSEPH
   MI      MI040900050404-02   FORD LAKE/BELLEVILLE LAKE             HURON
   MI      MI040900030103-04   LOON LAKE                             CLINTON
   MI      MI040500030811-03   HAMILTON IMPOUNDMENT (RABBIT RIVER)   KALAMAZOO
   MI      MI040602000001-04   LITTLE BAY DE NOC (LAKE MICHIGAN)     LAKE MICHIGAN
   MI      MI040500010403-03   UNION LAKE                            ST. JOSEPH
   MI      MI040500012405-05   MAPLE LAKE                            ST. JOSEPH
   MI      MI040601020905-03   FREMONT LAKE                          MUSKEGON
   MI      MI040500060507-07   REEDS LAKE                            LOWER GRAND
   MI      MI040803000001-01   LAKE HURON (MICHIGAN JURISDICTION)    LAKE HURON
   MI      MI040500030907-06   ALLEGAN LAKE                          KALAMAZOO
   MI      MI041202000001-01   LAKE ERIE (MICHIGAN JURISDICTION)     LAKE ERIE
   MI      MI040601010509-05   PERE MARQUETTE LAKE
   MI      MI040900030105-02   LAKE ORION                            CLINTON
   MI      MI040900050111-03   WOODLAND LAKE                         HURON
   MI      MI040500010503-02   BARTON LAKE                           ST. JOSEPH
   MI      MI040802040408-03   KEARSLEY RESERVOIR                    FLINT
   MI      MI040500030702-01   FENNER LAKE                           KALAMAZOO
   MI      MI040301100107-02   GOOSE LAKE                            ESCANABA
   MI      MI040601040402-01   GLEN LAKE                             BETSIE - PLATTE
   MI      MI040803000001-02   SAGINAW BAY (LAKE HURON)              LAKE HURON
   MI      MI040900030108-03   CASS LAKE                             CLINTON
   MI      MI040601020104-02   HOUGHTON LAKE                         MUSKEGON
   MI      MI040601050207-01   LAKE CHARLEVOIX                       BOARDMAN - CHARLEVOIX
   MI      MI040900040203-05   WALLED LAKE                           DETROIT
   MI      MI040601050305-01   TORCH LAKE                            BOARDMAN - CHARLEVOIX
   MI      MI040802040403-05   HOLLOWAY RESERVOIR                    FLINT
   MI      MI040802020312-03   ALMA IMPOUNDMENT                      PINE
   MI      MI040601040302-03   GREEN LAKE                            BETSIE - PLATTE
   MI      MI040900050403-02   FORD LAKE/BELLEVILLE LAKE             HURON
   MI      MI040801020106-05   TOBICO MARSH (WETLAND)                KAWKAWLIN-PINE
   MI      MI040900030108-07   TERRY LAKE                            CLINTON
   MI      MI040802030104-02   THOMPSON LAKE                         SHIAWASSEE
   MI      MI040802040306-03   THREAD LAKE                           FLINT
   MI      MI040601020101-02   HIGGINS LAKE                          MUSKEGON
   MI      MI040602000001-03   GRAND TRAVERSE BAY (LAKE MICHIGAN)    LAKE MICHIGAN
   MI      MI040601040305-03   CRYSTAL LAKE                          BETSIE - PLATTE
   MI      MI040900030109-02   STONY CREEK IMPOUNDMENT               CLINTON




                                   Exhibit D-1
                                    Page 978
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 106 of 336 Page ID
                                   #:7503



   State   Waterbody ID        Waterbody Name                  Region
   MI      MI040500060311-03   MORRISON LAKE                   LOWER GRAND
   MN      MN07010202-501      SAUK RIVER
   MN      MN07010202-520      SAUK RIVER
   MN      MN07010203-503      MISSISSIPPI RIVER
   MN      MN07010206-509      MISSISSIPPI RIVER
   MN      MN07010206-514      MISSISSIPPI RIVER
   MN      MN07010206-568      MISSISSIPPI RIVER
   MN      MN07040003-627      MISSISSIPPI RIVER
   MN      MN07040004-504      ZUMBRO RIVER
   MN      MN07040006-515      MISSISSIPPI RIVER
   MN      MN07080201-502      CEDAR RIVER
   MN      MN07080201-503      CEDAR RIVER
   MN      MN07030005-504      ST CROIX RIVER
   MN      MN07030005-513      ST CROIX RIVER
   MN      MN07030005-518      ST CROIX RIVER
   MN      MN07040001-504      VERMILLION RIVER
   MN      MN07040001-531      MISSISSIPPI RIVER
   MN      MN09020311-504      RED RIVER OF THE NORTH
   MN      MN09020311-506      RED RIVER OF THE NORTH
   MN      MN09020311-508      RED RIVER OF THE NORTH
   MN      MN09020104-503      RED RIVER OF THE NORTH
   MN      MN09020104-504      RED RIVER OF THE NORTH
   MN      MN09020104-505      RED RIVER OF THE NORTH
   MN      MN09020104-507      RED RIVER OF THE NORTH
   MN      MN09020104-508      RED RIVER OF THE NORTH
   MN      MN09020104-511      RED RIVER OF THE NORTH
   MN      MN09020107-501      RED RIVER OF THE NORTH
   MN      MN09020107-504      RED RIVER OF THE NORTH
   MN      MN09020301-501      RED RIVER OF THE NORTH
   MN      MN09020301-502      RED RIVER OF THE NORTH
   MN      MN09020301-506      RED RIVER OF THE NORTH
   MN      MN09020306-502      RED RIVER OF THE NORTH
   MN      MN09020306-503      RED RIVER OF THE NORTH
   MN      MN09020306-504      RED RIVER OF THE NORTH
   MN      MN09020306-505      RED RIVER OF THE NORTH
   MN      MN09020311-502      RED RIVER OF THE NORTH
   MN      MN07030001-508      ST CROIX RIVER
   MN      MN07020007-599      MINNESOTA RIVER
   MN      MN07020011-501      LE SUEUR RIVER
   MN      MN07020004-504      MINNESOTA RIVER
   MN      MN07020004-509      MINNESOTA RIVER
   MN      MN07020004-516      MINNESOTA RIVER
   MN      MN07020012-501      MINNESOTA RIVER
   MN      MN07020012-502      MINNESOTA RIVER
   MN      MN07020012-503      MINNESOTA RIVER
   MN      MN07020012-505      MINNESOTA RIVER
   MN      MN07020012-506      MINNESOTA RIVER
   MN      MN07030001-502      ST CROIX RIVER
   MN      MN07020007-502      MINNESOTA RIVER
   MN      MN07020007-505      MINNESOTA RIVER
   MN      MN07020007-506      MINNESOTA RIVER
   MN      MN07020007-508      MINNESOTA RIVER
   MN      MN04010201-501      ST LOUIS RIVER (ST LOUIS BAY)
   MN      MN04010201-516      ST LOUIS RIVER
   MN      MN04010201-523      ST LOUIS RIVER




                                    Exhibit D-1
                                     Page 979
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 107 of 336 Page ID
                                   #:7504



   State   Waterbody ID       Waterbody Name                          Region
   MN      MN07010202-519     SAUK RIVER
   MN      MN07010206-511     MISSISSIPPI RIVER
   MN      MN07010206-567     MISSISSIPPI RIVER
   MN      MN07040004-502     ZUMBRO RIVER
   MN      MN07060001-509     MISSISSIPPI RIVER
   MN      MN07080201-512     CEDAR RIVER
   MN      MN09020104-502     RED RIVER OF THE NORTH
   MN      MN07030005-502     ST CROIX RIVER
   MN      MN07010206-502     MISSISSIPPI RIVER
   MN      MN09020104-510     RED RIVER OF THE NORTH
   MN      MN09020301-504     RED RIVER OF THE NORTH
   MN      MN09020306-501     RED RIVER OF THE NORTH
   MN      MN09020311-501     RED RIVER OF THE NORTH
   MN      MN07020011-503     UNNAMED CREEK (LITTLE BEAUFORD DITCH)
   MN      MN07020004-517     MINNESOTA RIVER
   MN      MN07020012-507     MINNESOTA RIVER
   MN      MN07020012-532     MINNESOTA RIVER
   MN      MN07030001-506     ST CROIX RIVER
   MN      MN07020007-507     MINNESOTA RIVER
   MN      MN07020007-510     MINNESOTA RIVER
   MN      MN07020007-514     MINNESOTA RIVER
   MN      MN04010201-515     ST LOUIS RIVER
   MN      MN07010206-512     MISSISSIPPI RIVER
   MN      MN07040004-501     ZUMBRO RIVER
   MN      MN07040004-506     ZUMBRO RIVER
   MN      MN07080201-511     CEDAR RIVER
   MN      MN07030005-503     ST CROIX RIVER
   MN      MN07030005-515     ST CROIX RIVER
   MN      MN04010201-533     ST LOUIS RIVER
   MN      MN07010206-505     MISSISSIPPI RIVER
   MN      MN09020301-503     RED RIVER OF THE NORTH
   MN      MN09020301-507     RED RIVER OF THE NORTH
   MN      MN07020004-515     MINNESOTA RIVER
   MN      MN07030001-503     ST CROIX RIVER
   MN      MN07030001-504     ST CROIX RIVER
   MN      MN07030001-505     ST CROIX RIVER
   MN      MN07020007-504     MINNESOTA RIVER
   MN      MN07010206-513     MISSISSIPPI RIVER
   MN      MN07030005-506     ST CROIX RIVER
   MN      MN07010206-504     MISSISSIPPI RIVER
   MN      MN09020311-507     RED RIVER OF THE NORTH
   MN      MN09020107-502     RED RIVER OF THE NORTH
   MN      MN09020107-505     RED RIVER OF THE NORTH
   MN      MN07030001-507     ST CROIX RIVER
   MN      MN07030001-521     ST CROIX RIVER
   MN      MN07020007-559     MINNESOTA RIVER
   MN      MN07020012-504     MINNESOTA RIVER
   MN      MN07020007-503     MINNESOTA RIVER
   MN      MN07020007-512     MINNESOTA RIVER
   MN      MN07030005-507     ST CROIX RIVER
   MN      MN07030005-517     ST CROIX RIVER
   MN      MN07010206-501     MISSISSIPPI RIVER
   MN      MN09020104-509     RED RIVER OF THE NORTH
   MN      MN07020007-560     MINNESOTA RIVER
   MN      MN07020004-506     MINNESOTA RIVER




                                  Exhibit D-1
                                   Page 980
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 108 of 336 Page ID
                                   #:7505



   State   Waterbody ID           Waterbody Name                             Region
   MN      MN07030001-501         ST CROIX RIVER
   MN      MN07020007-501         MINNESOTA RIVER
   MN      MN04010201-524         ST LOUIS RIVER
   MN      MN04010201-532         ST LOUIS RIVER
   MN      MN09020104-506         RED RIVER OF THE NORTH
   MN      MN07020004-507         MINNESOTA RIVER
   MN      MN07020007-509         MINNESOTA RIVER
   MN      MN07020007-511         MINNESOTA RIVER
   MN      MN07030005-505         ST CROIX RIVER
   MN      MN07030005-516         ST CROIX RIVER
   MN      MN07020004-511         MINNESOTA RIVER
   MN      MN04010201-513         ST LOUIS RIVER
   MN      MN07010206-510         MISSISSIPPI RIVER
   MN      MN16-0001-00           LAKE SUPERIOR
   MN      MN27-0042-02           MIDDLE TWIN
   MN      MN46-0030-00           BUDD
   MN      MN16-0354-00           WINCHELL
   MN      MN27-0042-03           LOWER TWIN
   MN      MN04010201-531         ST LOUIS RIVER (ST LOUIS BAY)
   MN      MN38-0640-00           OJIBWAY
   MN      MN62-0237-00           NORTH STAR
   MN      MN27-0019-00           NOKOMIS
   MN      MN30-0136-00           GREEN
   MN      MN27-0042-01           UPPER TWIN
   MN      MN82-0159-00           FOREST
   MN      MN69-1345-00           UPPER TWIN POND
   MN      MN04010201-530         ST LOUIS RIVER (ST LOUIS BAY)
   MT      MT76O003_010           Flathead Lake
   MT      MT76P003_010           Whitefish River
   MT      MT76P004_010           Whitefish Lake
   MT      MT41Q001_013           Missouri River
   MT      MT41Q001_011           Missouri River
   NC      NC27-33-(3.5)a         Crabtree Creek (Crabtree Lake)
   NC      NC27-33-(10)b          Crabtree Creek
   NC      NC27-33-4-1            Little Brier Creek
   NC      NC27-34-(4)a           Walnut Creek
   NC      NC27-34-(4)b           Walnut Creek
   NC      NC27-34-6b             Rocky Branch
   NC      NC27-34-(1.7)          Walnut Creek
   NC      NC27-33-(3.5)b         Crabtree Creek (Crabtree Lake)
   NC      NC27-33-4              Brier Creek
                                  YADKIN RIVER (including Tuckertown Lake,
   NC      NC12-(124.5)d          Badin Lake)
   NC      NC27-33-(10)c          Crabtree Creek
   NC      NC27-(22.5)c           NEUSE RIVER
   NC      NC27-34-(1.5)          Walnut Creek (Lake Johnson)
   NC      NC27-34-6a             Rocky Branch
   NC      NC27-33-(10)a          Crabtree Creek
   NC      NC27-34-(1)            Walnut Creek
   NC      NC27-34-(3.5)          Walnut Creek (Lake Raleigh)
   NH      NHEST600031004-07      MILL CREEK
   NH      NHEST600031004-05-03   SWAINS CREEK
   NH      NHEST600030904-04-05   GREAT BAY - COND APPR
                                  LOWER LITTLE BAY GENERAL SULLIVAN
   NH      NHEST600030904-06-15   BRIDGE




                                       Exhibit D-1
                                        Page 981
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 109 of 336 Page ID
                                   #:7506



   State   Waterbody ID           Waterbody Name                          Region
   NH      NHEST600031003-03      TAYLOR RIVER
   NH      NHEST600030904-06-12   U LITTLE BAY (SOUTH)
   NH      NHEST600031002-01-01   WITCH CREEK
   NH      NHEST600030903-01-01   BELLAMY RIVER NORTH
   NH      NHEST600030608-01      COCHECO RIVER
   NH      NHEST600030904-04-03   PICKERING BROOK
   NH      NHEST600030904-06-17   OYSTER RIVER MOUTH
   NH      NHEST600030904-06-13   LOWER LITTLE BAY
                                  ATLANTIC OCEAN - HAMPTON BEACH STATE
   NH      NHOCN000000000-02-10   PARK BEACH
   NH      NHOCN000000000-02-14   ATLANTIC OCEAN - FOSS BEACH
                                  HAMPTON/SEABROOK HARBOR - HAMPTON
   NH      NHEST600031004-09-06   HARBOR BEACH
   NH      NHEST600031004-05-04   BROWNS RIVER (UPPER)
   NH      NHEST600031001-03      UPPER SAGAMORE CREEK
   NH      NHEST600031001-11      UPPER PORTSMOUTH HARBOR-NH
   NH      NHEST600030709-01      LAMPREY RIVER
   NH      NHEST600030904-04-02   CROMMET CREEK
   NH      NHEST600031001-01-02   DOVER WWTF SZ-NH
   NH      NHOCN000000000-02-13   ATLANTIC OCEAN - NORTHSIDE PARK BEACH
   NH      NHOCN000000000-08-03   ATLANTIC OCEAN - SUN VALLEY BEACH
   NH      NHEST600031004-01-02   HAMPTON FALLS RIVER (WWTF SZ)
   NH      NHEST600031001-09      SOUTH MILL POND
   NH      NHEST600030904-06-14   LOWER LITTLE BAY MARINA SZ
   NH      NHEST600030904-04-04   FABYAN POINT
   NH      NHEST600031003-04      HAMPTON RIVER BOAT CLUB SZ
   NH      NHEST600030902-01-03   OYSTER RIVER
   NH      NHEST600031002-01-02   BERRYS BROOK
   NH      NHOCN000000000-02-02   ATLANTIC OCEAN - NEW CASTLE BEACH
   NH      NHOCN000000000-07      ATLANTIC OCEAN - PARSONS CREEK
   NH      NHEST600031001-10      NORTH MILL POND
   NH      NHEST600031004-06-01   HUNTS ISLAND CREEK (LOWER)
   NH      NHEST600031004-02-03   BLIND CREEK WWTF SZ
   NH      NHEST600031004-04-01   HAMPTON RIVER WWTF SZ
   NH      NHEST600031001-05      BACK CHANNEL
   NH      NHEST600031001-01-03   UPPER PISCATAQUA RIVER-NH-SOUTH
   NH      NHEST600030902-01-02   OYSTER RIVER (BUNKER CR)
   NH      NHEST600030903-01-02   BELLAMY RIVER SOUTH
   NH      NHEST600030406-01      SALMON FALLS RIVER
   NH      NHOCN000000000-02-04   ATLANTIC OCEAN - PIRATES COVE BEACH
   NH      NHOCN000000000-02-05   ATLANTIC OCEAN - CABLE BEACH
                                  ATLANTIC OCEAN - SEABROOK WWTP
   NH      NHOCN000000000-08-01   OUTFALL
   NH      NHOCN000000000-03-01   BASS BEACH BROOK OUTFALL AREA
                                  ATLANTIC OCEAN - STAR ISLAND WWTF
   NH      NHOCN000000000-09      OUTFALL
   NH      NHEST600031004-08-05   BLOOD CREEK
   NH      NHEST600031001-08      WENTWORTH-BY-THE-SEA
   NH      NHEST600030904-01      WINNICUT RIVER
   NH      NHEST600031003-01      HAMPTON FALLS RIVER
                                  ATLANTIC OCEAN - WALLIS SANDS STATE
   NH      NHOCN000000000-02-16   PARK BEACH
   NH      NHOCN000000000-03-02   ATLANTIC OCEAN - BASS BEACH
   NH      NHOCN000000000-04      ATLANTIC OCEAN - CHAPEL BROOK
   NH      NHEST600031004-03-03   TIDE MILL CREEK




                                       Exhibit D-1
                                        Page 982
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 110 of 336 Page ID
                                   #:7507



   State   Waterbody ID           Waterbody Name                            Region
   NH      NHEST600031004-05-01   BROWNS RIVER (LOWER)
   NH      NHEST600031004-09-07   FISH COOP 150 FT SZ
   NH      NHEST600030904-06-10   ADAMS POINT MOORING FIELD SZ
   NH      NHEST600030904-04-06   ADAMS POINT SOUTH - COND APP
   NH      NHEST600030904-06-16   U LITTLE BAY (NORTH)
   NH      NHEST600030904-03      GREAT BAY PROHIB SZ2
   NH      NHEST600031003-02      TAYLOR RIVER
   NH      NHEST600030806-01      SQUAMSCOTT RIVER
   NH      NHEST600030902-01-01   OYSTER RIVER (JOHNSON CR)
   NH      NHOCN000000000-02-06   ATLANTIC OCEAN - SAWYER BEACH
   NH      NHOCN000000000-02-09   ATLANTIC OCEAN - STATE BEACH
   NH      NHOCN000000000-02-12   ATLANTIC OCEAN - NORTH BEACH
                                  ATLANTIC OCEAN - WALLIS SANDS WWTP
   NH      NHOCN000000000-02-15   OUTFALL
   NH      NHOCN000000000-02-18   ATLANTIC OCEAN
                                  HAMPTON/SEABROOK HARBOR - SEABROOK
   NH      NHEST600031004-09-05   HARBOR BEACH
   NH      NHEST600031001-02-01   LOWER PISCATAQUA RIVER - NORTH
   NH      NHEST600031001-02-02   LOWER PISCATAQUA RIVER - SOUTH
   NH      NHEST600030904-02      GREAT BAY PROHIB SZ1
   NH      NHEST600031002-02      LITTLE HARBOR
   NH      NHEST600030904-06-11   ADAMS POINT TRIB
   NH      NHOCN000000000-06      ATLANTIC OCEAN - LITTLE RIVER
   NH      NHEST600031004-06-02   HUNTS ISLAND CREEK (UPPER)
   NH      NHEST600031004-08-04   BLACKWATER RIVER
   NH      NHEST600031004-02-02   TAYLOR RIVER (LOWER)
   NH      NHEST600031004-02-05   NUDDS CANAL
   NH      NHEST600031004-05-02   BACK CREEK
   NH      NHEST600031004-09-08   HAMPTON RIVER MARINA SZ
   NH      NHEST600031004-09-09   HAMPTON/SEABROOK HARBOR
   NH      NHOCN000000000-11      ATLANTIC OCEAN - RYE HARBOR
   NH      NHEST600031001-04      LOWER SAGAMORE CREEK
   NH      NHEST600031001-01-01   UPPER PISCATAQUA RIVER-NH-NORTH
   NH      NHOCN000000000-02-07   ATLANTIC OCEAN - JENNESS BEACH
   NH      NHOCN000000000-02-11   ATLANTIC OCEAN - SEABROOK TOWN BEACH
   NH      NHOCN000000000-05      ATLANTIC OCEAN - EEL POND
   NH      NHOCN000000000-09-02   ATLANTIC OCEAN - STAR ISLAND BEACH
   NH      NHEST600031004-01-03   HAMPTON FALLS RIVER
   NJ      NJ02040202080060-01    LRDV TRIB- DELANCO/EDGEWATER
   NJ      NJ02030101170030-01    HUDSON RIVER (LOWER)
   NJ      NJ02030103010180-01    PASSAIC R UPR (PINE BK BR TO ROCKAWAY)
   NJ      NJ02030103110020-01    POMPTON RIVER
   NJ      NJ02030103120020-01    PECKMAN RIVER (BELOW CG RES TRIB)
   NJ      NJ02030103120090-01    PASSAIC R LWR (SADDLE R TO DUNDEE DAM)
   NJ      NJ02030103120110-01    PASSAIC R LWR (GOEFFLE BK TO PUMP STN)
   NJ      NJ02030103180040-01    OVERPECK CREEK
   NJ      NJ02030103180050-01    HACKENSACK R (BELLMANS CK TO FT LEE RD)
                                  ROCKAWAY R (BOONTON DAM TO STONY
   NJ      NJ02030103030150-01    BROOK)
   NJ      NJ02030103040010-01    PASSAIC R UPR (POMPTON R TO PINE BK)
   NJ      NJ02030103050080-01    PEQUANNOCK R (BELOW MACOPIN GAGE)
   NJ      NJ02030103100070-01    RAMAPO R (BELOW CRYSTAL LAKE BRIDGE)
   NJ      NJ02030103180090-01    HACKENSACK R (AMTRAK BRIDGE TO RT 3)
   NJ      NJ02030104010010-01    NEWARK AIRPORT PERIPHERAL DITCH
   NJ      NJ02030104020030-01    ELIZABETH R (BELOW ELIZABETH CORP BDY)




                                       Exhibit D-1
                                        Page 983
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 111 of 336 Page ID
                                   #:7508



   State   Waterbody ID          Waterbody Name                            Region
   NJ      NJ02030104050090-01   RAHWAY RIVER SB
                                 ARTHUR KILL WATERFRONT (BELOW
   NJ      NJ02030104050120-01   GRASSELLI)
   NJ      NJ02030104060020-01   MATAWAN CREEK (ABOVE RAVINE DRIVE)
   NJ      NJ02030104060030-01   MATAWAN CREEK (BELOW RAVINE DRIVE)
   NJ      NJ02030104060060-01   PEWS CREEK TO SHREWSBURY RIVER
   NJ      NJ02030104070070-01   SWIMMING RIVER RESERVIOR / SLOPE BK
                                 PORICY BK/SWIMMING R(BELOW
   NJ      NJ02030104070100-01   SWIMMINGR RD)
   NJ      NJ02030104080020-01   PARKERS CREEK / OCEANPORT CREEK
   NJ      NJ02030104090040-01   SHARK RIVER (ABOVE REMSEN MILL GAGE)
   NJ      NJ02030104090060-01   SHARK RIVER (BELOW REMSEN MILL GAGE)
   NJ      NJ02030104090090-01   ATL DRAINAGE ( SHARK R - DEAL LK)
   NJ      NJ02030104910010-01   RARITAN BAY (WEST OF THORNS CK)
   NJ      NJ02030104910020-01   SANDY HOOK BAY (EAST OF THORNS CK)
   NJ      NJ02030104930010-01   ATL COAST(WHALE POND TO SHARK R)
   NJ      NJ02040301910030-01   ATL CST(RT 37 TO BARNEGAT INLET)
   NJ      NJ02040302050080-01   STEPHEN CREEK (GEHR)
   NJ      NJ02040301160140-01   MULLICA RIVER (39D40M30S TO RT 206)
   NJ      NJ02040301160170-01   SLEEPER BRANCH
   NJ      NJ02040301170080-01   MULLICA RIVER (LOWER BANK RD TO RT 563)
                                 OSWEGO R (ANDREWS RD TO SIM PLACE
   NJ      NJ02040301180060-01   RESV)
   NJ      NJ02040301200080-01   MULLICA RIVER (GSP BRIDGE TO TURTLE CK)
   NJ      NJ02040301210010-01   MULLICA RIVER (BELOW GSP BRIDGE)
   NJ      NJ02040302930010-01   ATL COAST(GREAT EGG TO 34TH ST)
   NJ      NJDELAWARE-RIVER-14   DELAWARE RIVER 1E
   NJ      NJDELAWARE-RIVER-2    DELAWARE RIVER 1C
   NJ      NJDELAWARE-RIVER-8    DELAWARE RIVER 1D
                                 RANCOCAS CK SB (BOBBYSRUN TO
   NJ      NJ02040202050090-01   VINCENTOWN)
   NJ      NJ02040202080030-01   MILL CREEK (WILLINGBORO)
   NJ      NJ02040202080050-01   RANCOCAS CREEK (BELOW RT 130)
   NJ      NJ02040202110030-01   COOPER RIVER (ABOVE EVESHAM ROAD)
                                 COOPER R (WALLWORTH GAGE TO EVESHAM
   NJ      NJ02040202110040-01   RD)
                                 COOPER RIVER (RT 130 TO WALLWORTH
   NJ      NJ02040202110050-01   GAGE)
   NJ      NJ02040202120060-01   ALMONESSON CREEK
                                 NEWTON CREEK (LDRV-KAIGHN AVE TO LT
   NJ      NJ02040202120090-01   CK)
                                 WOODBURY CK (BELOW RT 45)/LDRV TO B T
   NJ      NJ02040202120110-01   CK
                                 REPAUPOCK(BELOWTOMLIN STA
   NJ      NJ02040202140050-01   RD)/CEDARSWAMP
                                 OLDMANS CREEK (CENTER SQ RD TO
   NJ      NJ02040202160050-01   KINGSHWY)
                                 LDRV TRIBS (LAKEVIEW AVE TO OLDMANS
   NJ      NJ02040206020010-01   CK)
   NJ      NJ02040206110060-01   DIVIDING CREEK (BELOW MILL CREEK)
                                 NEW ENGLAND CREEK (KENNY PT TO ELDER
   NJ      NJ02040206110070-01   PT)
                                 MUDDY RUN (INCL PARVINLK TO PALATINE
   NJ      NJ02040206150050-01   LK)




                                      Exhibit D-1
                                       Page 984
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 112 of 336 Page ID
                                   #:7509



   State   Waterbody ID          Waterbody Name                            Region
                                 MAURICE RIVER(MENANTICO CK TO
   NJ      NJ02040206170030-01   UNIONLAKE)
   NJ      NJ02040206170050-01   BUCKSHUTEM CREEK (BELOW RT 555)
   NJ      NJ02040206180050-01   MENANTICO CREEK (BELOW RT 552)
   NJ      NJ02040206200030-01   MAURICE RIVER (RT 548 TO MENANTICO CK)
                                 MAURICE RIVER (BELOW LEESBURG) TO
   NJ      NJ02040206200050-01   EASTPT
   NJ      NJ02040206230010-01   BIDWELL CREEK (ABOVE RT 47)
   NJ      NJ02040206230030-01   DIAS CREEK
                                 METEDECONK R SB(BENNETTSPD TO
   NJ      NJ02040301030030-01   74D19M15S)
   NJ      NJ02040301050040-01   BARNEGAT NORTH TRIBS (TIDE CK TO RT 37)
   NJ      NJ02030105120080-01   SOUTH FORK OF BOUND BROOK
                                 RARITAN R LWR (LAWRENCE BK TO MILE
   NJ      NJ02030105120170-01   RUN)
                                 LAWRENCE BK (BELOW
   NJ      NJ02030105130070-01   MILLTOWN/HERBERTS BR)
   NJ      NJ02030105160070-01   SOUTH RIVER (BELOW DUHERNAL LAKE)
   NJ      NJ02030105160090-01   RED ROOT CREEK / CROWS MILL CREEK
                                 LDRV TRIBS (MARSH PT-MAIN ST
   NJ      NJ02040206020020-01   PENNSVILLE)
   NJ      NJ02040206040020-01   FENWICK CREEK / KEASBEYS CREEK
   NJ      NJ02040206040030-01   SALEM R (FENWICK CK TO 39D40M14S DAM)
                                 ALLOWAY CK (QUINTON TO ALLOWAY-
   NJ      NJ02040206060050-01   WDSTWNRD)
   NJ      NJ02040206060060-01   ALLOWAY CREEK (NEW BRIDGE TO QUINTON)
                                 ALLOWAY CK (HANCOCKSBRIDGE TO
   NJ      NJ02040206060080-01   NEWBRIDGE)
   NJ      NJ02040206060100-01   HOPE CREEK / ARTIFICIAL ISLAND
   NJ      NJ02040206070010-01   FISHING CREEK / BUCKS DITCH/PATTYS FORK
   NJ      NJ02040206070020-01   MAD HORSE CK / LITTLE CK / TURNERS FORK
   NJ      NJ02040206090080-01   COHANSEY R (GREENWICH TO 75D17M50S)
                                 MIDDLE MARSH CK (DRUMBOCK TO SEA
   NJ      NJ02040206100010-01   BREEZE)
   NJ      NJ02040206100030-01   BACK CREEK (SEA BREEZE RD TO CEDAR CK)
   NJ      NJ02040206100050-01   CEDAR CREEK (BELOW RT 553)
   NJ      NJ02040206110020-01   FORTESQUE CK / FISHING CK / STRAIGHT CK
   NJ      NJ02040206110030-01   ORANOAKEN CREEK
   NJ      NJ02040206110050-01   DIVIDING CREEK (ABOVE MILL CREEK)
                                 TOMS RIVER (HOPE CHAPEL RD TO BOWMAN
   NJ      NJ02040301060060-01   RD)
                                 TOMS RIVER (OAK RIDGE PARKWAY TO RT
   NJ      NJ02040301060080-01   70)
   NJ      NJ02040301080060-01   TOMS R LWR (RT 166 TO OAK RIDGE PKWY)
                                 MILL CK (BELOW GS
   NJ      NJ02040301130030-01   PARKWAY)/MANAHAWKIN CK
   NJ      NJ02040301160020-01   MULLICA RIVER (ABOVE JACKSON ROAD)
   NJ      NJ02040301160030-01   MULLICA RIVER (RT 206 TO JACKSON ROAD)
   NJ      NJ02040201070020-01   CROSSWICKS CK(BELOW DOCTORS CREEK)
   NJ      NJ02040201070030-01   SHADY BROOK/SPRING LAKE/ROWAN LAKE
   NJ      NJ02040201090020-01   CRAFTS CREEK (BELOW RT 206)
   NJ      NJ02040201090030-01   LDRV TRIBS (ASSISCUNK CK TO BLACKS CK)
   NJ      NJ02040202040050-01   RANCOCAS CREEK NB (BELOW SMITHVILLE)
                                 PASSAIC R UPR (ROCKAWAY TO HANOVER
   NJ      NJ02030103010170-01   RR)




                                      Exhibit D-1
                                       Page 985
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 113 of 336 Page ID
                                   #:7510



   State   Waterbody ID          Waterbody Name                            Region
   NJ      NJ02030103120100-01   PASSAIC R LWR (GOFFLE BK TO POMPTON R)
   NJ      NJ02030103140070-01   SADDLE RIVER (BELOW LODI GAGE)
   NJ      NJ02030103150050-01   PASSAIC R LWR (NWK BAY TO 4TH ST BRDG)
                                 HACKENSACK R (FT LEE RD TO ORADELL
   NJ      NJ02030103180030-01   GAGE)
   NJ      NJ02030103180070-01   BERRYS CREEK (BELOW PATERSON AVE)
   NJ      NJ02030103180080-01   HACKENSACK R (RT 3 TO BELLMANS CK)
   NJ      NJ02030103180100-01   HACKENSACK R (BELOW AMTRAK BRIDGE)
   NJ      NJ02030104010020-01   KILL VAN KULL WEST
   NJ      NJ02030104050110-01   WOODBRIDGE CREEK
   NJ      NJ02030104920010-01   ATL COAST(SANDY H TO NAVESINK R)
   NJ      NJ02040301910020-01   ATL COAST (HERRING IS TO RT 37)
                                 MULLICA R (PLEASANT MILLS TO
   NJ      NJ02040301160150-01   39D40M30S)
                                 MULLICA RIVER(TURTLE CK TO LOWER
   NJ      NJ02040301170130-01   BANKRD)
                                 MULLICA R. ( BATSTOR TO NESCOCHAGUE
   NJ      NJ02040301170140-01   LAKE)
   NJ      NJ02040302940040-01   ATL CST(HEREFORD TO CAPE MAY IN)
                                 RANCOCAS CK SB (VINCENTOWN-
   NJ      NJ02040202050080-01   FRIENDSHIPCK)
                                 RANCOCAS CK SW BRANCH (BELOW
   NJ      NJ02040202060100-01   MEDFORD BR)
   NJ      NJ02040202070020-01   RANCOCAS CREEK SB (RT 38 TO BOBBYS RUN)
                                 RANCOCAS CREEK (RT 130 TO MARTINS
   NJ      NJ02040202080040-01   BEACH)
                                 PENNSAUKEN CK NB (INCL STRWBRDGLK-
   NJ      NJ02040202100020-01   NJTPK)
   NJ      NJ02040202120050-01   BIG TIMBER CREEK SB (BELOW BULL RUN)
   NJ      NJ02040202120070-01   LITTLE TIMBER CREEK (GLOUCESTER CITY)
                                 MANTUA CK (EDWARDS RUN TO RD TO
   NJ      NJ02040202130040-01   SEWELL)
   NJ      NJ02040202130050-01   EDWARDS RUN
   NJ      NJ02040202130060-01   MANTUA CREEK (BELOW EDWARDS RUN)
   NJ      NJ02040202160040-01   BEAVER CREEK (OLDMANS CREEK)
   NJ      NJ02040206180030-01   MENANTICO CREEK (ABOVE RT 552)
   NJ      NJ02040206210010-01   RIGGINS DITCH (MOORES BEACH TO EAST PT)
   NJ      NJ02040206220020-01   SLUICE CREEK
                                 BIDWELL CK(BELOW RT 47)-DIAS TO
   NJ      NJ02040206230020-01   GOSHENCK
   NJ      NJ02030105120090-01   SPRING LAKE FORK OF BOUND BROOK
                                 BOUND BROOK (BELOW FORK AT 74D 25M
   NJ      NJ02030105120100-01   15S)
   NJ      NJ02030105120130-01   GREEN BROOK (BELOW BOUND BROOK)
   NJ      NJ02030105160080-01   MILL BROOK / MARTINS CREEK
   NJ      NJ02040206040040-01   SALEM R (BELOW FENWICK CREEK)
                                 STOW CREEK (CANTON ROAD TO JERICHO
   NJ      NJ02040206070060-01   ROAD)
   NJ      NJ02040206070070-01   RACCOON DITCH (STOW CREEK)
   NJ      NJ02040206070080-01   STOW CREEK (BELOW CANTON RD)
                                 COHANSEY R (ROCAPS RUN TO CORNWELL
   NJ      NJ02040206090030-01   RUN)
   NJ      NJ02040206090100-01   COHANSEY R (BELOW GREENWICH)
   NJ      NJ02040206110040-01   MILL CREEK (DIVIDING CREEK)
   NJ      NJ02040301060010-01   TOMS RIVER (ABOVE FRANCIS MILLS)




                                      Exhibit D-1
                                       Page 986
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 114 of 336 Page ID
                                   #:7511



   State   Waterbody ID          Waterbody Name                             Region
                                 UNION BRANCH (BELOW BLACKS BR
   NJ      NJ02040301070090-01   74D22M05S)
                                 CROSSWICKS CK(DOCTORS CK-ELLISDALE
   NJ      NJ02040201050070-01   TRIB)
   NJ      NJ02040201090040-01   LDRV TRIBS (BUSTLETON CREEK AREA)
                                 GREENWOOD BR(BELOW COUNTRYLK & MM
   NJ      NJ02040202030090-01   CONFL)
   NJ      NJ02030103120080-01   PASSAIC R LWR (DUNDEE DAM TO F.L. AVE)
   NJ      NJ02030103150030-01   PASSAIC R LWR (SECOND R TO SADDLE R)
   NJ      NJ02030103150040-01   PASSAIC R LWR (4TH ST BR TO SECOND R)
   NJ      NJ02030104060040-01   CHINGARORA CREEK TO THORNS CREEK
   NJ      NJ02030104060050-01   WAACKAACK CREEK
   NJ      NJ02030104080010-01   LITTLE SILVER CREEK / TOWN NECK CREEK
   NJ      NJ02030104930020-01   ATL COAST (SHARK R TO MANASQUAN)
   NJ      NJ02040301170060-01   MULLICA RIVER (RT 563 TO BATSTO RIVER)
   NJ      NJ02040301200050-01   BASS RIVER EB
   NJ      NJ02040202050060-01   RANCOCAS CREEK SB(ABOVE FRIENDSHIP CK)
   NJ      NJ02040202070010-01   BOBBYS RUN
   NJ      NJ02040202070030-01   RANCOCAS CREEK SB (BELOW RT 38)
                                 RANCOCAS CREEK (MARTINS BEACH TO
   NJ      NJ02040202080020-01   NB/SB)
   NJ      NJ02040202090010-01   SWEDE RUN
   NJ      NJ02040202120100-01   WOODBURY CREEK (ABOVE RT 45)
   NJ      NJ02040202150040-01   RACCOON CK (RUSSELL MILL RD TO RT 45)
   NJ      NJ02040206220030-01   DENNIS CREEK (JAKES LANDING RD TO RT 47)
   NJ      NJ02040206220040-01   DENNIS CREEK (BELOW JAKES LANDING RD)
                                 ALLOWAY CK (BELOW HANCOCKSBR) TO
   NJ      NJ02040206060090-01   SALEM R
   NJ      NJ02040206070090-01   PHILLIPS CREEK / JACOBS CREEK
                                 COHANSEY R (75D15M TO/INCL ROCAPS
   NJ      NJ02040206090060-01   RUN)
                                 NANTUXENT CREEK (BELOW NEWPORT
   NJ      NJ02040206100070-01   LANDING)
   NJ      NJ02040301140020-01   MILL BRANCH (BELOW GS PARKWAY)
   NJ      NJ02040201100060-01   ASSISCUNK CREEK (BELOW NECK RD)
   NJ      NJ02030105160100-01   RARITAN R LWR (BELOW LAWRENCE BK)
   NJ      NJ02030101170010-01   HUDSON RIVER (UPPER)
   NJ      NJ02030103180060-01   BERRYS CREEK (ABOVE PATERSON AVE)
   NJ      NJ02030104030010-01   MORSES CREEK / PILES CREEK
                                 RAHWAY RIVER (BELOW ROBINSONS
   NJ      NJ02030104050100-01   BRANCH)
   NJ      NJ02040301910010-01   ATL COAST(MANASQUAN/HERRING IS)
                                 COOPER RIVER NB(BELOW SPRINGDALE
   NJ      NJ02040202110020-01   ROAD)
   NJ      NJ02040202110060-01   COOPER RIVER (BELOW RT 130)
   NJ      NJ02040202120080-01   BIG TIMBER CREEK (BELOW NB/SB CONFL)
   NJ      NJ02040202160060-01   OLDMANS CREEK (BELOW CENTER SQ RD)
   NJ      NJ02040206200020-01   MUSKEE CREEK
                                 DENNIS CK / CEDAR SWAMP(RT 47 TO RT
   NJ      NJ02040206220010-01   550)
   NJ      NJ02040206090070-01   COHANSEY R (75D17M50S TO 75D15M)
   NJ      NJ02040206100020-01   BRIDGES STICKS CREEK / OGDEN CREEK
                                 NANTUXENT CREEK (ABOVE NEWPORT
   NJ      NJ02040206100060-01   LANDING)




                                      Exhibit D-1
                                       Page 987
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 115 of 336 Page ID
                                   #:7512



   State   Waterbody ID          Waterbody Name                             Region
                                 NEWPORT NECK (NANTUXENT TO BEADONS
   NJ      NJ02040206110010-01   CK)
   NJ      NJ02030103150010-01   THIRD RIVER
   NJ      NJ02030104070120-01   NAVESINK R MOUTH
                                 SHREWSBURY RIVER (ABOVE NAVESINK
   NJ      NJ02030104080040-01   RIVER)
   NJ      NJ02030104920020-01   ATLCOAST(NAVESINK R TO WHALEPOND)
   NJ      NJ02040302940010-01   ATL COAST(34TH ST TO CORSON INL)
   NJ      NJ02040202100060-01   PENNSAUKEN CK (BELOW NB / SB)
                                 MOSS BRANCH / LITTLE TIMBER CK
   NJ      NJ02040202140040-01   (REPAUPO)
   NJ      NJ02040206200040-01   MAURICE RIVER (LEESBURG TO RT 548)
                                 WEST CK (BELOW PAPERMILLRD) TO
   NJ      NJ02040206210040-01   MOORESBCH
                                 RARITAN R LWR (MILERUN TO I-287
   NJ      NJ02030105120160-01   PISCTWY)
   NJ      NJ02040206060070-01   HARMONY TRIB (ALLOWAY CREEK)
   NJ      NJ02040206070040-01   CANTON DRAIN (BELOW MASKELL MILL)
   NJ      NJ02040201110010-01   LDRV TRIBS (BEVERLY TO ASSISCUNK CK)
   NJ      NJ02030103120070-01   PASSAIC R LWR (FAIR LAWN AVE TO GOFFLE)
   NJ      NJ02030104060010-01   CHEESEQUAKE CREEK / WHALE CREEK
                                 NAVESINK R (BELOW RT
   NJ      NJ02030104070110-01   35)/LOWERSHREWSBURY
   NJ      NJ02030104080030-01   BRANCHPORT CREEK
   NJ      NJ02040302940050-01   ATL CST(CM INLET TO CAPE MAY PT)
   NJ      NJ02040202120120-01   MAIN DITCH / LITTLE MANTUA CREEK
   NJ      NJ02040206190030-01   MANUMUSKIN RIVER (BELOW RT 49)
   NJ      NJ02040206210060-01   EAST CREEK
   NJ      NJ02040206230050-01   FISHING CREEK / FISHING MILL STREAM
   NJ      NJ02040201030010-01   DUCK CREEK AND UDRV TO ASSUNPINK CK
                                 ASSISCUNK CK(NECK RD TO JACKSONVILLE
   NJ      NJ02040201100050-01   RD)
                                 MULLICA RIVER (BATSTOR TO
   NJ      NJ02040301170040-01   PLEASANTMILLS)
                                 COOPER RIVER NB(ABOVE SPRINGDALE
   NJ      NJ02040202110010-01   ROAD)
                                 GREEN CK (NORBURYS LANDNG TO PIERCES
   NJ      NJ02040206230040-01   PT)
   NJ      NJ02040301020010-01   METEDECONK R NB(ABOVE I-195)
   NJ      NJ02040206090050-01   MILL CREEK (BELOW MAPLE HOUSE BK)
   NJ      NJ02040201080030-01   BLACKS CREEK (BELOW BACONS RUN)
   NJ      NJ02030104010030-01   UPPER NY BAY / KILL VAN KULL (74D07M30S)
                                 POMPESTON CK (BELOW RT130/SWEDE TO
   NJ      NJ02040202090030-01   40D)
   NJ      NJ02040206170010-01   HANKINS POND TRIB (MILLVILLE)
   NJ      NJ02040302940020-01   AT COAST(CORSON TO TOWNSENDS IN)
   NJ      NJ02030104910030-01   RARITAN BAY ( DEEP WATER)
   NJ      NJ02030104090030-01   DEAL LAKE
   NJ      NJ02040301920030-01   ATL COAST(HAVEN BCH TO LIT EGG)
   NJ      NJ02040302920020-01   ATL COAST(VENTNOR TO GREAT EGG)
   NJ      NJ02040302910010-01   ATL COAST(LTL EGG TO ABSECON IN)
   NJ      NJ02040302920010-01   ATL COAST(ABSECON IN TO VENTNOR)
   NJ      NJ02040301920010-01   ATL COAST(BARNEGAT TO SURF CITY)
   NJ      NJ02040302940030-01   ATL CST(TOWNSENDS TO HEREFORD IN)
   NJ      NJ02040206230060-01   COX HALL CREEK / MICKELS RUN (TO VILLAS)




                                      Exhibit D-1
                                       Page 988
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 116 of 336 Page ID
                                   #:7513



   State   Waterbody ID          Waterbody Name                           Region
   NJ      NJ02040303060201-01   ATL COAST (OFF CAPE MAY PT)
   NJ      NJ02040206230070-01   POND CREEK / CAPE MAY CANAL WEST
   NJ      NJ02040301920020-01   ATL COAST(SURF CITY TO HAVEN BE)
                                 PECOS RIVER (RIO PE æASCO TO SALT
   NM      NM-2206.A_00          CREEK)
                                 SANDIA CANYON (SIGMA CANYON TO NPDES
   NM      NM-9000.A_047         OUTFALL 001)
                                 RIO GRANDE (COCHITI RESERVOIR TO SAN
   NM      NM-2111_00            ILDEFONSO BND)
                                 CA æADA AQUA (ARROYO LA MINA TO
   NM      NM-98.A_003           HEADWATERS)
                                 ARROYO DEL PALACIO (RIO GRANDE TO
   NM      NM-98.A_004           HEADWATERS)
   NM      NM-2114_00            ABIQUIU RESERVOIR
   NM      NM-2104_00            ELEPHANT BUTTE RESERVOIR
   NM      NM-2201_00            PECOS RIVER (TX BORDER TO BLACK RIVER)
   NM      NM-2112.A_10          RIO DEL OSO (RIO CHAMA TO HEADWATERS)
                                 PECOS RIVER (BLACK RIVER TO LOWER
   NM      NM-2202.A_00          TANSIL LAKE)
                                 RIO GRANDE (OHKAY OWINGEH BND TO
   NM      NM-2111_10            EMBUDO CREEK)
                                 PECOS RIVER (BRANTLEY RESERVOIR TO RIO
   NM      NM-2206.A_01          PE æASCO)
                                 RIO GRANDE (NON-PUEBLO ALAMEDA
   NM      NM-2105.1_00          BRIDGE TO HWY 550 BRIDGE)
   NM      NM-2304_00            CONCHAS RESERVOIR
                                 CA æON DE VALLE (UPPER LANL BND TO
   NM      NM-9000.A_051         HEADWATERS)
                                 RIO GRANDE (ISLETA PUEBLO BND TO
   NM      NM-2105_50            ALAMEDA BRIDGE)
                                 SANTA FE RIVER (SANTA FE WWTP TO
   NM      NM-9000.A_061         NICHOLS RSVR)
                                 PUEBLO CANYON (ACID CANYON TO
   NM      NM-9000.A_043         HEADWATERS)
                                 ARROYO DEL TORO (RIO CHAMA TO
   NM      NM-98.A_006           HEADWATERS)
                                 LOS ALAMOS CANYON (NM-4 TO DP
   NM      NM-9000.A_006         CANYON)
                                 PAJARITO CANYON (WITHIN LANL BELOW
   NM      NM-128.A_08           ARROYO DE LA DELFE)
                                 TWO MILE CANYON (PAJARITO TO
   NM      NM-128.A_15           HEADWATERS)
   NM      NM-128.A_00           CA æADA DEL BUEY (WITHIN LANL)
                                 LOS ALAMOS CANYON (DP CANYON TO
   NM      NM-9000.A_06B         UPPER LANL BND)
                                 PUEBLO CANYON (BAYO WWTP TO ACID
   NM      NM-97.A_006           CANYON)
                                 NORTH FORK ANCHO CANYON (ANCHO
   NM      NM-9000.A_055         CANYON TO HEADWATERS)
                                 ANCHO CANYON (NORTH FORK TO
   NM      NM-9000.A_046         HEADWATERS)
                                 SANDIA CANYON (WITHIN LANL BELOW
   NM      NM-128.A_11           SIGMA CANYON)
                                 WATER CANYON (WITHIN LANL BELOW
   NM      NM-128.A_13           AREA-A CYN)




                                      Exhibit D-1
                                       Page 989
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 117 of 336 Page ID
                                   #:7514



   State   Waterbody ID       Waterbody Name                             Region
                              RIO GRANDE (SANTA CLARA PUEBLO BND TO
   NM      NM-2111_11         OHKAY OWINGEH BND)
                              PUEBLO CANYON (LOS ALAMOS CANYON TO
   NM      NM-99.A_001        BAYO WWTP)
                              CA æON DE VALLE (LANL GAGE E256 TO
   NM      NM-126.A_00        BURNING GROUND SPR)
                              LOWER TANSIL LAKE/LAKE CARLSBAD
   NM      NM-2203.B_00       (CARLSBAD MUNICIPAL LAKE)
                              PAJARITO CANYON (UPPER LANL BND TO
   NM      NM-9000.A_048      HEADWATERS)
                              CA æADA DE HORNO (RIO CHAMA TO
   NM      NM-98.A_005        HEADWATERS)
                              POJOAQUE RIVER (SAN ILDEFONSO BND TO
   NM      NM-2111_20         POJOAQUE BND)
   NY      NY-0301-0007       Johnson Creek, Lower, and tribs
   NY      NY-0104-0036       Lake Erie (Northeast Shoreline)
   NY      NY-0302-0025       Mill Creek and tribs
   NY      NY-0302-0024       Irondequoit Cr, Lower, and minor tribs
   NY      NY-0702-0005       Ninemile Creek, Lower, and tribs
   NY      NY-0303-0016       Salmon River, Lower, and minor tribs
   NY      NY-0402-0002       Canadice Lake
   NY      NY-0402-0004       Conesus Lake
   NY      NY-0303-0022       Henderson Bay
   NY      NY-0303-0024       Lake Ontario Shoreline, Eastern
   NY      NY-0303-0002       North Pond
   NY      NY-0301-0018       Round Pond
   NY      NY-0302-0040       Lake Ontario Shoreline, Oswego
   NY      NY-0301-0071       Lake Ontario Shoreline, Western
   NY      NY-0301-0025       Salmon Creek and minor tribs
   NY      NY-0301-0072       Lake Ontario Shoreline, Western
   NY      NY-0302-0041       Lake Ontario Shoreline, Central
   NY      NY-0303-0017       Lake Ontario Shoreline, Eastern
   NY      NY-0303-0031       Lake Ontario Shoreline, Eastern
   NY      NY-0303-0026       Lake Ontario Shoreline, Eastern
   NY      NY-0303-0027       Lake Ontario Shoreline, Eastern
   NY      NY-0301-0055       Eighteenmile Creek, Upp, and minor tribs
   NY      NY-0302-0001       Irondequoit Bay
   NY      NY-0302-0011       East Bay
   NY      NY-0302-0002       Rochester Embayment - East
   NY      NY-0105-0033       Lake Erie (Main Lake, South)
   NY      NY-0301-0002       Eighteenmile Creek, Lower, and tribs
   NY      NY-0104-0030       Eighteenmile Creek, Lower, minor tribs
   NY      NY-0101-0006       Niagara River, Upper, Main Stem
   NY      NY-0301-0015       Long Pond
   NY      NY-0301-0017       Buck Pond
   NY      NY-0302-0042       Lake Ontario Shoreline, Central
   NY      NY-0303-0067       Lower Salmon River Reservoir
   NY      NY-0303-0068       Salmon River, Middle, and tribs
   NY      NY-0302-0045       Lake Ontario Shoreline, Central
   NY      NY-0302-0020       Sodus Bay
   NY      NY-0301-0054       Eighteenmile Creek, Middle, and tribs
   NY      NY-0301-0021       Little Pond
   NY      NY-0702-0021       Onondaga Lake, southern end
   NY      NY-0702-0022       Minor Tribs to Onondaga Lake
   NY      NY-0904-0009       Grass River, Lower, and tribs




                                   Exhibit D-1
                                    Page 990
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 118 of 336 Page ID
                                   #:7515



   State   Waterbody ID       Waterbody Name                             Region
   NY      NY-1701-0182       Arthur Kill (Class SD) and minor tribs
   NY      NY-1701-0214       Long Creek/Baldwin Bay/Parsonage Cove
   NY      NY-1701-0375       Nicoll Bay
   NY      NY-1702-0047       Stony Brook Harbor and West Meadow Creek
   NY      NY-1701-0368       Northwest Harbor
   NY      NY-1701-0369       Napeague Bay
   NY      NY-1701-0202       East Bay
   NY      NY-1702-0264       Fishers Island Sound
   NY      NY-1701-0167       Noyack Bay
   NY      NY-1701-0326       Patchogue Bay
   NY      NY-1702-0014       Huntington Bay
   NY      NY-1701-0365       Shelter Island Sound, South, and tribs
   NY      NY-1701-0208       Middle Bay
   NY      NY-1701-0170       Shelter Island Sound, North, and tribs
   NY      NY-1701-0172       Little Peconic Bay
   NY      NY-1702-0229       Centerport Harbor
   NY      NY-1702-0015       Port Jefferson Harbor, North, and tribs
   NY      NY-1701-0165       Great Peconic Bay and minor coves
   NY      NY-1702-0023       Smithtown Bay
   NY      NY-0905-0090       Little River and tribs
   NY      NY-1301-0003       Hudson River (Class B)
   NY      NY-1301-0006       Hudson River (Class I)
   NY      NY-1301-0001       Hudson River (Class A)
   NY      NY-1701-0226       Jamaica Bay, Western, and tribs (Brklynb
   NY      NY-1702-0151       Mill Neck Creek and tidal tribs
   NY      NY-1701-0305       Moriches Bay, East
   NY      NY-1201-0207       Sauquoit Creek, Middle, and tribs
   NY      NY-0707-0003       Skaneateles Creek and tribs
   NY      NY-0801-0190       Black River, Middle, Main Stem
   NY      NY-1301-0094       Hudson River (Class SB), portion
   NY      NY-1310-0003       Valatie Kill, Middle, and tribs
   NY      NY-1301-0276       Hudson River (Class A)
   NY      NY-0801-0191       Kelsey Creek and tribs
   NY      NY-0901-0001       Saint Lawrence River, Main Stem
   NY      NY-1301-0002       Hudson River (Class C)
   NY      NY-1701-0050       Dering Harbor
   NY      NY-1701-0032       Hempstead Bay
   NY      NY-1701-0022       Upper New York Bay
   NY      NY-1701-0041       South Oyster Bay
   NY      NY-1701-0132       West Neck Harbor
   NY      NY-1701-0376       Great Cove
   NY      NY-1701-0320       Bellport Bay
   NY      NY-1702-0007       Eastchester Bay
   NY      NY-1310-0001       Nassau Lake
   NY      NY-0903-0059       Raquette River, Lower, and minor tribs
   NY      NY-0902-0093       St.Regis River, Lower, and tribs
   NY      NY-1102-0018       Hoosic River, Upper, and minor tribs
   NY      NY-1701-0011       Gowanus Canal
   NY      NY-1701-0030       Flanders Bay, East/Center, and tribs
   NY      NY-1701-0005       Jamaica Bay, Eastern, and tribs (Queens)
   NY      NY-1701-0045       Cutchogue Harbor and tidal tribs
   NY      NY-1201-0010       Mohawk River, Main Stem
   NY      NY-1404-0050       Trout Creek, Upper, and tribs
   NY      NY-0801-0250       Black River, Lower, Main Stem
   NY      NY-1101-0005       Upper Hudson, Main Stem




                                   Exhibit D-1
                                    Page 991
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 119 of 336 Page ID
                                   #:7516



   State   Waterbody ID       Waterbody Name                             Region
   NY      NY-1101-0043       Upper Hudson, Main Stem
   NY      NY-1102-0002       Hoosic River, Lower, Main Stem
   NY      NY-1102-0017       Hoosic River, Upper, and tribs
   NY      NY-1104-0002       Schroon Lake
   NY      NY-1201-0064       NYS Barge Canal (portion 7)
   NY      NY-1201-0092       Mohawk River/NYS Barge Canal, Main Stem
   NY      NY-0301-0010       Braddock Bay
   NY      NY-1001-0001       Cumberland Bay
   NY      NY-1702-0266       Long Island Sound, Suffolk County, East
   NY      NY-1702-0016       Oyster Bay Harbor
   NY      NY-1702-0018       Cold Spring Harbor, and tidal tribs
   NY      NY-1702-0001       Long Island Sound, Westchester Co Waters
   NY      NY-1201-0212       Sixmile Creek and tribs
   NY      NY-1101-0002       Upper Hudson, Main Stem
   NY      NY-1701-0164       Gardiners Bay and minor tidal tribs
   NY      NY-1701-0040       Great South Bay, Middle
   NY      NY-1701-0038       Moriches Bay, West
   NY      NY-1701-0033       Shinnecock Bay (and Inlet)
   NY      NY-0302-0012       Port Bay
   NY      NY-0301-0068       Rochester Embayment - West
   NY      NY-0301-0069       Lake Ontario Shoreline, Western
   NY      NY-0101-0004       Bergholtz Creek and tribs
   NY      NY-0102-0022       Tonawanda Creek, Lower, Main Stem
   NY      NY-0301-0004       Oak Orchard Cr, Lower, and minor tribs
   NY      NY-0101-0025       Black Rock Canal
   NY      NY-0104-0037       Lake Erie (Main Lake, North)
   NY      NY-0303-0023       Lake Ontario Shoreline, Eastern
   NY      NY-0301-0016       Cranberry Pond
   NY      NY-0303-0025       Guffin Bay
   NY      NY-0702-0007       Geddes Brook and tribs
   NY      NY-1702-0029       Little Neck Bay
   NY      NY-1702-0265       Long Island Sound, Suffolk Co, Central
   NY      NY-1701-0173       Great South Bay, West
   NY      NY-1702-0263       Hempstead Harbor, south, and tidal tribs
   NY      NY-1701-0168       Orient Harbor and minor tidal tribs
   NY      NY-1702-0021       Manhasset Bay, and tidal tribs
   NY      NY-1702-0227       Lloyd Harbor
   NY      NY-1702-0022       Hempstead Harbor, north, and tidal tribs
   NY      NY-1702-0028       Long Island Sound, Nassau County Waters
   NY      NY-1301-0005       Hudson River (Class SB), portion
   NY      NY-1201-0069       Sauquoit Creek, Lower, and minor tribs
   NY      NY-0901-0004       Saint Lawrence River, Main Stem
   NY      NY-1701-0278       Block Island Sound
   NY      NY-1702-0256       Northport Bay
   NY      NY-1702-0259       New Rochelle Harbor
   NY      NY-1702-0003       Hutchinson River, Lower, and tribs
   NY      NY-1310-0024       Valatie Kill, Upper, and tribs
   NY      NY-0901-0015       Saint Lawrence River, Main Stem
   NY      NY-1702-0071       Mamaroneck River, Lower
   NY      NY-1702-0010       East River, Upper
   NY      NY-1102-0016       Hoosic River, Middle, Main Stem
   NY      NY-1201-0093       Mohawk River, Main Stem
   NY      NY-0801-0202       Black River, Lower, Main Stem
   NY      NY-1001-0015       Willsboro Bay
   NY      NY-1701-0185       Erie Basin




                                   Exhibit D-1
                                    Page 992
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 120 of 336 Page ID
                                   #:7517



   State   Waterbody ID       Waterbody Name                            Region
   NY      NY-1701-0318       Narrow Bay
   NY      NY-0303-0028       Lake Ontario Shoreline, Eastern
   NY      NY-0103-0001       Buffalo River, Main Stem
   NY      NY-0303-0030       Lake Ontario Shoreline, Eastern
   NY      NY-0301-0070       Lake Ontario Shoreline, Western
   NY      NY-0302-0043       Lake Ontario Shoreline, Central
   NY      NY-0702-0002       Harbor Brook, Lower, and tribs
   NY      NY-0702-0003       Onondaga Lake, northern end
   NY      NY-1701-0180       Raritan Bay (Class SB)
   NY      NY-1701-0216       Reynolds Channel, west
   NY      NY-1702-0027       Long Island Sound, Western Portion
   NY      NY-1701-0044       Southold Bay
   NY      NY-0701-0006       Oswego River, Lower, Main Stem
   NY      NY-1701-0010       Arthur Kill (Class I) and minor tribs
   NY      NY-1101-0042       Upper Hudson, Main Stem
   NY      NY-1102-0003       Hoosic River, Middle, Main Stem
   NY      NY-0104-0032       Lake Erie (Erie Basin)
   NY      NY-0101-0027       Niagara River, Lower, Main Stem
   NY      NY-0301-0053       Lake Ontario Shoreline, Western
   NY      NY-0301-0020       Slater Creek and tribs
   NY      NY-1701-0213       Shell Creek and Barnums Channel
   NY      NY-1702-0146       Glen Cove Creek, Lower, and tribs
   NY      NY-1701-0112       Tiana Bay and tidal tribs
   NY      NY-1310-0002       Kinderhook Lake
   NY      NY-1701-0163       Coecles Harbor
   NY      NY-0901-0002       Saint Lawrence River, Main Stem
   NY      NY-1701-0183       Newark Bay
   NY      NY-1701-0002       Raritan Bay (Class SA)
   NY      NY-0401-0001       Genesee River, Lower, Main Stem
   NY      NY-0303-0029       Lake Ontario Shoreline, Eastern
   NY      NY-0302-0044       Lake Ontario Shoreline, Central
   NY      NY-1701-0181       Raritan Bay (Class I)
   NY      NY-1701-0272       Reeves Bay and tidal tribs
   NY      NY-1702-0142       Manhasset Bay, and tidal tribs
   NY      NY-1702-0228       Huntington Harbor
   NY      NY-1702-0125       Mamaroneck Harbor
   NY      NY-1702-0098       Long Island Sound, Suffolk County, West
   NY      NY-1201-0203       Ballou, Nail Creeks and tribs
   NY      NY-1701-0217       East Rockaway Inlet
   NY      NY-1101-0044       Upper Hudson, Main Stem
   NY      NY-1702-0116       Larchmont Harbor
   NY      NY-0302-0021       Blind Sodus Bay
   NY      NY-0104-0033       Lake Erie (Outer Harbor, North)
   NY      NY-0105-0009       Lake Erie (Dunkirk Harbor)
   NY      NY-0105-0011       Lake Erie (Barcelona Harbor)
   NY      NY-0104-0035       Lake Erie (Northeast Shoreline)
   NY      NY-1701-0179       Lower New York Bay/Gravesend Bay
   NY      NY-1701-0366       Pipes Cove
   NY      NY-1201-0223       Threemile Creek and tribs
   NY      NY-1701-0220       Hog Island Channel
   NY      NY-1201-0091       Mohawk River/NYS Barge Canal, Main Stem
   NY      NY-1702-0019       Mt Sinai Harbor and tidal tribs
   NY      NY-0104-0034       Lake Erie (Outer Harbor, South)
   NY      NY-0302-0017       Little Sodus Bay
   NY      NY-1702-0032       East River, Upper




                                   Exhibit D-1
                                    Page 993
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 121 of 336 Page ID
                                   #:7518




   State   Waterbody ID       Waterbody Name                            Region
   NY      NY-1702-0242       Setauket Harbor
   NY      NY-1701-0227       Hallock/Long Beach Bay and tidal tribs
   NY      NY-1702-0063       Milton Harbor
   NY      NY-1701-0184       Kill Van Kull
   NY      NY-1701-0039       Great South Bay, East
   NY      NY-0901-0014       Massena Power Canal
   NY      NY-0101-0028       Chippewa (West) Channel
   NY      NY-0303-0065       South Pond
   NY      NY-0702-0020       Onondaga Lake Outlet
   NY      NY-1702-0260       Port Chester Harbor
   NY      NY-1702-0141       Manhasset Bay, and tidal tribs
   NY      NY-1102-0015       Schaghticoke Reservoir
   NY      NY-1702-0230       Northport Harbor
   NY      NY-1702-0004       Harlem River
   NY      NY-1701-0215       Reynolds Channel, east
   NY      NY-1702-0262       Duck Island Harbor
   NY      NY-1000-0003       Lake Champlain, Main Lake, South
   NY      NY-0501-0012       Koppers Pond
   NY      NY-1000-0001       Lake Champlain, Main Lake, North
   NY      NY-1701-0054       Grant Park Pond
   NY      NY-0303-0011       Chaumont Bay
   NY      NY-1701-0374       Island Park Channel
   NY      NY-1702-0011       East River, Lower
   NY      NY-1702-0005       Flushing Creek/Bay
   NY      NY-0101-0026       Delaware Park Pond
   NY      NY-1000-0004       Lake Champlain, South Lake
   NY      NY-1000-0002       Lake Champlain, Main Lake, Middle
   NY      NY-1701-0370       Fort Pond Bay
   NY      NY-1701-0373       Jones Inlet/Jones Bay
   NY      NY-1702-0012       Westchester Creek
   NY      NY-1701-0004       Lower New York Bay
   OH      OH04100001 020     TENMILE CREEK; OTTAWA RIVER               WESTERN LAKE ERIE
                              ST. JOSEPH RIVER (EAST/WEST BRANCHES TO
   OH      OH04100003 030     DOWNSTREAM BEAR CREEK)                    WESTERN LAKE ERIE
                              OTTAWA RIVER (UPSTREAM SUGAR CREEK
   OH      OH04100007 050     TO MOUTH)                                 WESTERN LAKE ERIE
                              TIFFIN RIVER (DOWNSTREAM MILL CREEK TO
   OH      OH04100006 030     DOWNSTREAM LEATHERWOOD CREEK)             WESTERN LAKE ERIE
                              TIFFIN RIVER (DOWNSTREAM
                              LEATHERWOOD CREEK TO UPSTREAM LICK
   OH      OH04100006 040     CREEK); EXCLUDING TIFFIN RIVER MAINSTEM   WESTERN LAKE ERIE
                              ST. MARY'S RIVER (DOWNSTREAM SIXMILE
                              CREEK TO DOWNSTREAM TWELVEMILE
   OH      OH04100004 020     CREEK)                                    WESTERN LAKE ERIE
                              ST. MARY'S RIVER (DOWNSTREAM
                              TWELVEMILE CREEK TO UPSTREAM
   OH      OH04100004 030     TWENTYSEVEN MILE CREEK [IN])              WESTERN LAKE ERIE
                              BLANCHARD RIVER MAINSTEM
   OH      OH04100008 001     (DOWNSTREAM DUKES RUN TO MOUTH)           WESTERN LAKE ERIE
                              OTTAWA RIVER (HEADWATERS TO
   OH      OH04100007 030     UPSTREAM LITTLE OTTAWA RIVER)             WESTERN LAKE ERIE
                              OTTAWA RIVER (UPSTREAM LITTLE OTTAWA
   OH      OH04100007 040     RIVER TO UPSTREAM SUGAR CREEK)            WESTERN LAKE ERIE




                                   Exhibit D-1
                                    Page 994
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 122 of 336 Page ID
                                   #:7519



   State   Waterbody ID       Waterbody Name                            Region
                              ST. JOSEPH RIVER (DOWNSTREAM BEAR
                              CREEK TO DOWNSTREAM SOL SHANK DITCH
   OH      OH04100003 060     [IN]; EXCLUDING FISH CREEK)               WESTERN LAKE ERIE
                              ST. MARY'S RIVER (HEADWATERS TO
   OH      OH04100004 010     DOWNSTREAM SIXMILE CREEK)                 WESTERN LAKE ERIE
                              TIFFIN RIVER MAINSTEM (DOWNSTREAM
   OH      OH04100006 001     BRUSH CREEK TO MOUTH)                     WESTERN LAKE ERIE
                              MAUMEE RIVER MAINSTEM (INDIANA
   OH      OH04100001 001     BORDER TO LAKE ERIE)                      WESTERN LAKE ERIE
                              BLANCHARD RIVER (DOWNSTREAM POTATO
   OH      OH04100008 020     RUN TO UPSTREAM EAGLE CREEK)              WESTERN LAKE ERIE
                              BLANCHARD RIVER (UPSTREAM EAGLE CREEK
   OH      OH04100008 030     TO UPSTREAM OTTAWA CREEK)                 WESTERN LAKE ERIE
                              BLANCHARD RIVER (UPSTREAM OTTAWA
                              CREEK TO UPSTREAM RILEY CREEK);
   OH      OH04100008 040     EXCLUDING BLANCHARD R.                    WESTERN LAKE ERIE
                              BLANCHARD RIVER (HEADSTREAM TO
   OH      OH04100008 010     DOWNSTREAM POTATO RUN)                    WESTERN LAKE ERIE
                              GRAND RIVER (DOWNSTREAM SWINE CREEK
   OH      OH04110004 020     TO UPSTREAM ROCK CREEK)                   SOUTHERN LAKE ERIE
                              GRAND RIVER (DOWNTRESM ROCK CREEK TO
   OH      OH04110004 040     UPSTREAM MILL CREEK)                      SOUTHERN LAKE ERIE
                              TUSCARAWAS RIVER MAINSTEM
   OH      OH05040001 001     (DOWNSTREAM SIPPO CREEK TO MOUTH)         MUSKIGUM RIVER
                              TUSCARAWAS RIVER (HEADWATERS TO
   OH      OH05040001 010     DOWNSTREAM WOLF CREEK)                    MUSKIGUM RIVER
                              BLACK FORK MOHICAN RIVER
                              (DOWNSTREAM WHETSTONE CREEK TO
   OH      OH05040002 020     DOWNSTREAM ROCKY FORK)                    MUSKINGUM RIVER
   OH      OH04110001 060     WEST BRANCH ROCKY RIVER                   SOUTHERN LAKE ERIE
                              ROCKY RIVER; EAST BRANCH ROCKY R.; LAKE
                              ERIE TRIBUTARIES (WEST OF PORTER CR. TO
   OH      OH04110001 070     WEST OF OF CUYAHOGA R.)                   SOUTHERN LAKE ERIE
                              CUYAHOGA RIVER MAINSTEM
                              (DOWNSTREAM BRANDYWINE CREEK TO
   OH      OH04110002 001     MOUTH INCLUDING OLD RIVER CHANNEL)        SOUTHERN LAKE ERIE
                              CUYAHOGA RIVER (HEADWATERS TO
   OH      OH04110002 010     DOWNSTREAM BLACK BROOK)                   SOUTHERN LAKE ERIE
                              CUYAHOGA RIVER (DOWNSTREAM LITTLE
                              CUYAHOGA RIVER TO DOWNSTREAM
   OH      OH04110002 040     BRANDYWINE CREEK)                         SOUTHERN LAKE ERIE
                              CUYAHOGA RIVER (DOWNSTREAM
                              BRANDYWINE CR. TO DOWNSTREAM
                              TINKERS CR.); EXCLUDING CUYAHOG R.
   OH      OH04110002 050     MAINSTEM                                  SOUTHERN LAKE ERIE
                              TUSCARAWAS RIVER (DOWNSTREAM WOLF
                              CREEK TO DOWNSTREAM SIPPO CREEK);
   OH      OH05040001 030     EXCLUDING CHIPPEWA                        MUSKIGUM RIVER
                              SANDY CREEK (HEADWATERS TO
   OH      OH05040001 040     DOWNSTREAM STILL FORK)                    MUSKIGUM RIVER
   OH      OH04110001 020     WEST BRANCH BLACK RIVER                   SOUTHERN LAKE ERIE
   OH      OH04110003 050     ASHTABULA RIVER                           SOUTHERN LAKE ERIE
                              GRAND RIVER MAINSTEM (DOWNSTREAM
   OH      OH04110004 001     MILL CREEK TO MOUTH)                      SOUTHERN LAKE ERIE
                              GRAND RIVER (HEADWATERS TO
   OH      OH04110004 010     DOWNSTREAM SWINE CREEK)                   SOUTHERN LAKE ERIE




                                   Exhibit D-1
                                    Page 995
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 123 of 336 Page ID
                                   #:7520



   State   Waterbody ID       Waterbody Name                            Region
                              HOCKING RIVER (ENTERPRISE TO UPSTREAM
                              MONDAY CREEK); EXCLUDING HOCKING R.
   OH      OH05030204 050     MAINSTEM DST. DUCK CREEK                  UPPER OHIO RIVER
                              WALHONDING RIVER MAINSTEM (ENTIRE
   OH      OH05040003 001     LENGTH)                                   MUSKIGUM RIVER
                              BLACK RIVER; LAKE ERIE TRIBUTARIES EAST
   OH      OH04110001 050     OF BLACK RIVER TO WEST OF PORTER CREEK)   SOUTHERN LAKE ERIE
   OH      OH05030101 070     MIDDLE FORK LITTLE BEAVER CREEK           UPPER OHIO RIVER
                              HOCKING RIVER MAINSTEM (DOWNSTREAM
   OH      OH05030204 001     SCOTT CREEK TO MOUTH)                     UPPER OHIO RIVER
                              HOCKING RIVER (HEADWATERS TO
                              ENTERPRISE); EXCLUDING RUSH CREEK AND
   OH      OH05030204 010     CLEAR CREEK                               UPPER OHIO RIVER
                              SANDY CREEK (DOWNSTREAM STILL FORK TO
   OH      OH05040001 060     MOUTH); EXCLUDING NIMISHILLEN CREEK       MUSKIGUM RIVER
                              CUYAHOGA RIVER (DOWNSTREAM BLACK
                              BROOK TO DOWNSTREAM BREAKNECK
   OH      OH04110002 020     CREEK)                                    SOUTHERN LAKE ERIE
                              EAST BRANCH BLACK RIVER (HEADWATERS
   OH      OH04110001 030     TO DOWNSTREAM COON CREEK)                 SOUTHERN LAKE ERIE
   OH      OH04100010 020     TOUSSAINT CREEK                           WESTERN LAKE ERIE
                              CUYAHOGA RIVER (DOWNSTREAM
                              BREAKNECK CREEK TO DOWNSTREAM LITTLE
   OH      OH04110002 030     CUYAHOGA RIVER)                           SOUTHERN LAKE ERIE
                              PORTAGE RIVER (DOWNSTREAM
                              SOUTH/MIDDLE BRANCHES TO
   OH      OH04100010 050     DOWNSTREAM NORTH BRANCH)                  WESTERN LAKE ERIE
                              PORTAGE RIVER (DOWNSTREAM NORTH
   OH      OH04100010 060     BRANCH TO DOWNSTREAM SUGAR CREEK)         WESTERN LAKE ERIE
                              PORTAGE RIVER (DOWNSTREAM SUGAR
                              CREEK TO MOUTH); LAKE ERIE TRIBUTARIES
   OH      OH04100010 070     WEST OF MARBLEHEAD                        WESTERN LAKE ERIE
   OH      OH05040001 050     NIMISHILLEN CREEK                         MUSKIGUM RIVER
                              MAHONING RIVER MAINSTEM
                              (DOWNSTREAM EAGLE CREEK TO
   OH      OH05030103 001     PENNSYLVANIA BORDER)                      UPPER OHIO RIVER
                              YELLOW CREEK (UPSTREAM TOWN FORK TO
   OH      OH05030101 190     MOUTH)                                    UPPER OHIO RIVER
   OH      OH05030101 340     CROSS CREEK                               UPPER OHIO RIVER
                              MAHONING RIVER (DOWNSTREAM BEECH
   OH      OH05030103 020     CREEK TO DOWNSTREAM BERLIN DAM)           UPPER OHIO RIVER
                              MAHONING RIVER (DOWNSTREAM BERLIN
   OH      OH05030103 030     DAM TO DOWNSTREAM WEST BRANCH)            UPPER OHIO RIVER
                              SANDUSKY RIVER MAINSTEM
                              (DOWNSTREAM TYMOCHTEE CREEK TO
   OH      OH04100011 001     MOUTH)                                    WESTERN LAKE ERIE
                              SANDUSKY RIVER (HEADWATERS TO
   OH      OH04100011 020     UPSTREAM BROKEN SWORD CREEK)              WESTERN LAKE ERIE
                              SANDUSKY RIVER (DOWNSTREAM BROKEN
                              SWORD CREEK TO UPSTREAM TYMOCHTEE
   OH      OH04100011 040     CREEK)                                    WESTERN LAKE ERIE
                              MUSKINGUM RIVER MAINSTEM (ENTIRE
   OH      OH05040004 001     LENGTH)                                   MUSKIGUM RIVER
                              TRIBUTARIES TO PYMATUNING RESERVOIR
   OH      OH05030102 010     (WITHIN OHIO)                             UPPER OHIO RIVER




                                   Exhibit D-1
                                    Page 996
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 124 of 336 Page ID
                                   #:7521



   State   Waterbody ID       Waterbody Name                          Region
                              LITTLE BEAVER CREEK (DOWNSTREAM
   OH      OH05030101 090     MIDDLE AND WEST FORKS TO MOUTH)         UPPER OHIO RIVER
                              YELLOW CREEK (HEADWATERS TO
   OH      OH05030101 180     UPSTREAM TOWN FORK)                     UPPER OHIO RIVER
                              MAHONING RIVER (DOWNSTREAM WEST
   OH      OH05030103 040     BRANCH TO UPSTREAM DUCK CREEK)          UPPER OHIO RIVER
                              WAKATOMIKA CREEK (HEADWATERS TO
   OH      OH05040004 020     DOWNSTREAM BRUSHY FORK)                 MUSKIGUM RIVER
                              WAKATOMIKA CREEK (DOWNSTREAM
   OH      OH05040004 030     BRUSHY FORK TO MOUTH)                   MUSKIGUM RIVER
   OH      OH05040001 020     CHIPPEWA CREEK                          MUSKINGUM RIVER
                              EAST BRANCH BLACK RIVER (DOWNSTREAM
   OH      OH04110001 040     COON CREEK TO MOUTH)                    SOUTHERN LAKE ERIE
                              PAINT CREEK (DOWNSTREAM EAST FORK TO
                              UPSTREAM ROCKY FORK); EXCLUDING SUGAR
   OH      OH05060003 050     CR. AND RATT                            SCIOTO RIVER
                              OHIO RIVER TRIBUTARIES (DOWNSTREAM
                              SHORT CREEK TO DOWNSTREAM WHEELING
   OH      OH05030106 040     CREEK)                                  UPPER OHIO RIVER
                              PAINT CREEK MAINSTEM (DOWNSTREAM
   OH      OH05060003 001     ROCKY FORK TO MOUTH)                    SCIOTO RIVER
                              PAINT CREEK (HEADWATERS TO
   OH      OH05060003 010     DOWNSTREAM EAST FORK)                   SCIOTO RIVER
                              OHIO RIVER TRIBUTARIES (DOWNSTREAM
                              OHIO BRUSH CREEK TO UPSTREAM EAGLE
   OH      OH05090201 060     CREEK)                                  MIDDLE OHIO RIVER
                              LITTLE MIAMI RIVER (HEADWATERS TO
   OH      OH05090202 010     UPSTREAM MASSIES CREEK)
                              LITTLE MIAMI RIVER (UPSTREAM MASSIES
   OH      OH05090202 020     CREEK TO DOWNSTREAM BEAVER CREEK)       MIDDLE OHIO RIVER
                              LITTLE MIAMI RIVER (DOWNSTREAM BEAVER
   OH      OH05090202 030     CREEK TO UPSTREAM CAESAR CREEK)
   OH      OH05060001 100     WHETSTONE CREEK                         SCIOTO RIVER
                              OLENTANGY RIVER (DOWNSTREAM FLAT
                              RUN TO DOWNSTREAM DELAWARE RUN);
   OH      OH05060001 110     EXCLUDING WHETSTONE CREEK               SCIOTO RIVER
                              OLENTANGY RIVER (DOWNSTREAM
   OH      OH05060001 120     DELAWARE RUN TO MOUTH)                  SCIOTO RIVER
   OH      OH05060001 210     LITTLE DARBY CREEK                      SCIOTO RIVER
                              BIG DARBY CREEK (DOWNSTREAM LITTLE
   OH      OH05060001 220     DARBY CREEK TO MOUTH)                   SCIOTO RIVER
                              SCIOTO RIVER (DOWNSTREAM BIG DARBY
                              CR. TO UPSTREAM KINNIKINNICK CR.);
   OH      OH05060002 010     EXCLUDING SCIOTO R. MAINSTEM            SCIOTO RIVER
                              SCIOTO RIVER (DOWNSTREAM PAINT CREEK
                              TO UPSTREAM SALT CREEK); EXCLUDING
   OH      OH05060002 060     SCIOTO R. MAINSTEM                      SCIOTO RIVER
                              SALT CREEK (HEADWATERS TO UPSTREAM
   OH      OH05060002 070     QUEER CREEK)                            SCIOTO RIVER
                              TWIN CREEK (UPSTREAM BANTAS FORK TO
   OH      OH05080002 040     MOUTH)                                  GREAT MIAMI RIVER
                              GREAT MIAMI RIVER (DOWNSTREAM TWIN
                              CREEK TO UPSTREAM FOURMILE CREEK);
   OH      OH05080002 050     EXCLUDING GMR MAINSTREAM                GREAT MIAMI RIVER
                              WALNUT CREEK (DOWNSTREAM SYCAMORE
   OH      OH05060001 180     CREEK TO MOUTH)                         SCIOTO RIVER




                                  Exhibit D-1
                                   Page 997
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 125 of 336 Page ID
                                   #:7522



   State   Waterbody ID       Waterbody Name                            Region
                              BIG DARBY CREEK (HEADWATERS TO
   OH      OH05060001 190     DOWNSTREAM SUGAR CREEK)                   SCIOTO RIVER
                              BIG DARBY CREEK (DOWNSTREAM SUGAR
   OH      OH05060001 200     CREEK TO UPSTREAM LITTLE DARBY CREEK)     SCIOTO RIVER
   OH      OH05090103 020     PINE CREEK                                MIDDLE OHIO RIVER
                              MAD RIVER (HEADWATERS TO
   OH      OH05080001 150     DOWNSTREAM KINGS CREEK)                   GREAT MIAMI RIVER
                              OLENTANGY RIVER (HEADWATERS TO
   OH      OH05060001 090     DOWNSTREAM FLAT RUN)                      SCIOTO RIVER
                              MAD RIVER (DOWNSTREAM CHAPMAN
                              CREEK TO UPSTREAM MUD CREEK);
                              EXCLUDING BUCK CR. AND MAD R.
   OH      OH05080001 180     MAINSTREAM                                GREAT MIAMI RIVER
                              MAD RIVER (UPSTREAM MUD CREEK TO
   OH      OH05080001 190     MOUTH); EXCLUDING MAD R. MAINSTEM         GREAT MIAMI RIVER
                              GREAT MIAMI RIVER (DOWNSTREAM MAD
                              RIVER TO UPSTREAM BEAR CREEK);
   OH      OH05080002 010     EXCLUDING GMR MAINSTEM                    GREAT MIAMI RIVER
                              WALNUT CREEK (HEADWATERS TO
   OH      OH05060001 170     DOWNSTREAM SYCAMORE CREEK)                SCIOTO RIVER
   OH      OH05030201 120     DUCK CREEK; WEST FORK DUCK CREEK          UPPER OHIO RIVER
                              GREAT MIAMI RIVER (UPST. CHEROKEE MANS
                              RUN TO DOWNSTREAM BOKENGEHALAS
   OH      OH05080001 030     CR.); EXCLUDING MUCHINIPPI CR.            GREAT MIAMI RIVER
                              SCIOTO RIVER (DOWNSTREAM TAYLOR
                              CREEK TO UPSTREAM LITTLE SCIOTO RIVER);
   OH      OH05060001 030     EXCLUDING RUSH                            SCIOTO RIVER
   OH      OH05090203 010     MILL CREEK                                MIDDLE OHIO RIVER
                              BEAVER CREEK (GRAND LAKE ST. MARYS AND
   OH      OH05120101 020     TRIBUTARIES)                              WABASH RIVER
                              LICKING RIVER (SOUTH FORK/ NORTH FORK
                              TO DOWNSTREAM ROCKY FORK); EXCLUDING
   OH      OH05040006 050     LICKING R. MAINSTEM                       MUSKIGUM RIVER
                              SCIOTO RIVER MAINSTEM (DOWNSTREAM
   OH      OH05060001 001     LITTLE SCIOTO RIVER TO MOUTH)             SCIOTO RIVER
                              GREAT MIAMI RIVER MAINSTEM
                              (DOWNSTREAM TAWAWA CREEK TO
   OH      OH05080001 001     MOUTH)                                    GREAT MIAMI RIVER
                              MAD RIVER MAINSTEM (DOWNSTREAM
   OH      OH05080001 003     DONNELS CREEK TO MOUTH)                   GREAT MIAMI RIVER
                              GREAT MIAMI RIVER (DOWNSTREAM
                              BOKENGEHALAS CREEK TO DOWNSTREAM
   OH      OH05080001 040     PLUM CREEK)                               GREAT MIAMI RIVER
                              LAKE ERIE WESTERN BASIN SHORELINE
                              (INCLUDING MAUMEE BAY AND SANDUSKY
   OH      OH24001 001        BAY)                                      WESTERN LAKE ERIE
   OH      OH24001 002        LAKE ERIE CENTRAL BASIN SHORELINE         LAKE ERIE
                              SHADE RIVER (MIDDLE BRANCH AND WEST
   OH      OH05030202 040     BRANCH TO MOUTH)                          UPPER OHIO RIVER
                              LITTLE MIAMI RIVER MAINSTEM
   OH      OH05090202 001     (DOWNSTREAM CAESAR CREEK TO MOUTH)        MIDDLE OHIO RIVER
                              GREAT MIAMI RIVER (DOWNSTREAM
                              FOURMILE CREEK TO MOUTH); EXCLUDING
   OH      OH05080002 090     INDIAN CREEK AND GMR MAINSTEM             GREAT MIAMI RIVER
                              MAD RIVER (DOWNSTREAM KINGS CREEK TO
   OH      OH05080001 160     DOWNSTREAM CHAPMAN CREEK)                 GREAT MIAMI RIVER




                                   Exhibit D-1
                                    Page 998
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 126 of 336 Page ID
                                   #:7523



   State   Waterbody ID                Waterbody Name                       Region
                                       TWIN CREEK (HEADWATERS TO UPSTREAM
   OH      OH05080002 030              BANTAS FORK)                         GREAT MIAMI RIVER
                                       WHITEWATER RIVER MAINSTEM (ENTIRE
   OH      OH05080003 001              LENGTH)                              GREAT MIAMI RIVER
   OH      OH24001 003                 LAKE ERIE ISLANDS SHORELINE          LAKE ERIE
   OR      OR1226465454422_0_23.7      JOHNSON CREEK                        LOWER WILLAMETTE
   OR      OR1240483462464_98_142      COLUMBIA RIVER                       CROSSES SUBBASINS
   OR      OR1240483462464_35.2_98     COLUMBIA RIVER                       CROSSES SUBBASINS
   OR      OR1227618456580_0_24.8      WILLAMETTE RIVER                     CROSSES SUBBASINS
   OR      OR1227618456580_24.8_54.8   WILLAMETTE RIVER                     CROSSES SUBBASINS
           PA02F02646_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02646)   NESHAMINY CREEK
           PA02F02662_20020111-1205-
   PA      FIT                         PARK CREEK (UNT 02662)               NESHAMINY CREEK
           PA02F02664_20020111-1205-
   PA      FIT                         PARK CREEK (UNT 02664)               NESHAMINY CREEK
           PA03C00833_20020111-1210-
   PA      FIT                         SCHUYLKILL RIVER                     TULPEHOCKEN CREEK
           PA03C01846_20020111-1212-
   PA      FIT                         TULPEHOCKEN CREEK                    TULPEHOCKEN CREEK
           PA02F02638_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK               NESHAMINY CREEK
           PA05E06685_20020111-1217-                                        CATAWISSA-ROARING
   PA      FIT                         SUSQUEHANNA RIVER                    CREEKS
           PA02F02640_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02640)   NESHAMINY CREEK
           PA02F02642_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02642)   NESHAMINY CREEK
           PA02F02649_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02649)   NESHAMINY CREEK
           PA02F02660_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02660)   NESHAMINY CREEK
           PA20B35393_20020111-1255-
   PA      FIT                         MAHONING RIVER                       BEAVER RIVER
           PA07E10121_20020111-1245-
   PA      FIT                         YELLOW BREECHES CREEK                YELLOW BREECHES CREEK
           PA02F02651_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02651)   NESHAMINY CREEK
           PA02F02661_20020111-1205-
   PA      FIT                         PARK CREEK                           NESHAMINY CREEK
           PA02F02665_20020111-1205-
   PA      FIT                         PARK CREEK (UNT 02665)               NESHAMINY CREEK
           PA02F02666_20020111-1205-
   PA      FIT                         PARK CREEK (UNT 02666)               NESHAMINY CREEK
           PA02F02645_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02645)   NESHAMINY CREEK
           PA02F02652_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02652)   NESHAMINY CREEK
           PA02F02658_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02658)   NESHAMINY CREEK
           PA02F02687_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02687)   NESHAMINY CREEK
           PA02F02647_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02647)   NESHAMINY CREEK
           PA02F02669_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02669)   NESHAMINY CREEK




                                            Exhibit D-1
                                             Page 999
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 127 of 336 Page ID
                                   #:7524



   State   Waterbody ID                Waterbody Name                       Region
           PA02F02670_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02670)   NESHAMINY CREEK
           PA02F02679_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02679)   NESHAMINY CREEK
           PA07B10222_20020111-1240-
   PA      FIT                         TRINDLE SPRING RUN                   CONEDOQUINET CREEK
           PA02F02657_20020111-1205-
   PA      FIT                         LITTLE NESHAMINY CREEK (UNT 02657)   NESHAMINY CREEK
           PA02F02663_20020111-1205-
   PA      FIT                         PARK CREEK (UNT 02663)               NESHAMINY CREEK
   RI      RI0001003R-01A              BLACKSTONE RIVER
   RI      RI0002007R-10C              WOONASQUATUCKET RIVER & TRIBS
   RI      RI0002007R-10D              WOONASQUATUCKET RIVER
   RI      RI0001003R-01B              BLACKSTONE RIVER
   RI      RI0006017L-06               MASHAPAUG POND
   SC      SCB-072_S_06                B-072
   SC      SCSV-799_FISH_L_06          SV-799
   SC      SCSV-107_FISH_L_06          SV-107
   TN      TN06010204001_1000          Tellico Reservoir
   TN      TN060200011240_1000         Citico Creek
   TN      TN06020001001_1000          Nickajack Reservoir
   TN      TN060400011163_3000         Beech Creek
   TN      TN06010207026_2000          East Fork Poplar Creek
   TN      TN06010207026_1000          East Fork Poplar Creek
   TN      TN08010210032_2000          Cypress Creek
   TN      TN08010210032_1000          Cypress Creek
   TN      TN06010201723_1000          Goose Creek
   TN      TN08010100001_1100          McKellar Lake
   TN      TN06010207020_1300          Mitchell Branch
   TN      TN06010207001_0100          Poplar Creek Embayment
   TN      TN06010201026_0500          Russell Branch
                                       HOUSTON SHIP CHANNEL/SAN JACINTO
   TX      TX-1005_03                  RIVER TIDAL
                                       HOUSTON SHIP CHANNEL/SAN JACINTO
   TX      TX-1005_04                  RIVER TIDAL
   TX      TX-0805_01                  UPPER TRINITY RIVER
   TX      TX-0805_02                  UPPER TRINITY RIVER
   TX      TX-0805_03                  UPPER TRINITY RIVER
   TX      TX-0805_04                  UPPER TRINITY RIVER
   TX      TX-0805_06                  UPPER TRINITY RIVER
                                       WEST FORK TRINITY RIVER BELOW LAKE
   TX      TX-0806_01                  WORTH
                                       WEST FORK TRINITY RIVER BELOW LAKE
   TX      TX-0806_02                  WORTH
   TX      TX-1001_02                  SAN JACINTO RIVER TIDAL
                                       HOUSTON SHIP CHANNEL/SAN JACINTO
   TX      TX-1005_01                  RIVER TIDAL
   TX      TX-1006_03                  HOUSTON SHIP CHANNEL TIDAL
                                       HOUSTON SHIP CHANNEL/BUFFALO BAYOU
   TX      TX-1007_02                  TIDAL
                                       HOUSTON SHIP CHANNEL/BUFFALO BAYOU
   TX      TX-1007_03                  TIDAL
                                       HOUSTON SHIP CHANNEL/BUFFALO BAYOU
   TX      TX-1007_06                  TIDAL




                                            Exhibit D-1
                                            Page 1000
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 128 of 336 Page ID
                                   #:7525



   State   Waterbody ID       Waterbody Name                           Region
                              HOUSTON SHIP CHANNEL/BUFFALO BAYOU
   TX      TX-1007_07         TIDAL
                              HOUSTON SHIP CHANNEL/BUFFALO BAYOU
   TX      TX-1007_08         TIDAL
   TX      TX-2202_01         ARROYO COLORADO ABOVE TIDAL
   TX      TX-2202_03         ARROYO COLORADO ABOVE TIDAL
                              CLEAR LAKE CHANNEL (UNCLASSIFIED WATER
   TX      TX-2421A_01        BODY)
   TX      TX-2421_01         UPPER GALVESTON BAY
   TX      TX-2421_03         UPPER GALVESTON BAY
                              DOUBLE BAYOU EAST FORK (UNCLASSIFIED
   TX      TX-2422D_01        WATER BODY)
   TX      TX-2422_01         TRINITY BAY
   TX      TX-2422_02         TRINITY BAY
                              OFFATTS BAYOU (UNCLASSIFIED WATER
   TX      TX-2424D_03        BODY)
   TX      TX-2424_01         WEST BAY
   TX      TX-1906_03         LOWER LEON CREEK
   TX      TX-1906_05         LOWER LEON CREEK
                              TAYLOR BAYOU (UNCLASSIFIED WATER
   TX      TX-2425D_01        BODY)
   TX      TX-2425_01         CLEAR LAKE
   TX      TX-2426_01         TABBS BAY
   TX      TX-2428_01         BLACK DUCK BAY
   TX      TX-2429_01         SCOTT BAY
                              HALLS BAYOU TIDAL (UNCLASSIFIED WATER
   TX      TX-2432C_01        BODY)
   TX      TX-2432_01         CHOCOLATE BAY
   TX      TX-2439_01         LOWER GALVESTON BAY
   TX      TX-2439_02         LOWER GALVESTON BAY
   TX      TX-1101_01         CLEAR CREEK TIDAL
   TX      TX-1101_02         CLEAR CREEK TIDAL
   TX      TX-1102_01         CLEAR CREEK ABOVE TIDAL
   TX      TX-1102_02         CLEAR CREEK ABOVE TIDAL
   TX      TX-1102_03         CLEAR CREEK ABOVE TIDAL
   TX      TX-0702_03         INTRACOASTAL WATERWAY TIDAL
   TX      TX-0804_07         TRINITY RIVER ABOVE LAKE LIVINGSTON
                              CLEAR FORK TRINITY RIVER BELOW
   TX      TX-0829_01         BENBROOK LAKE
                              CLEAR FORK TRINITY RIVER BELOW
   TX      TX-0829_03         BENBROOK LAKE
   TX      TX-0841_02         LOWER WEST FORK TRINITY RIVER
   TX      TX-0901_01         CEDAR BAYOU TIDAL
                              HOUSTON SHIP CHANNEL/BUFFALO BAYOU
   TX      TX-1007_01         TIDAL
   TX      TX-2202_04         ARROYO COLORADO ABOVE TIDAL
   TX      TX-2421_02         UPPER GALVESTON BAY
   TX      TX-2423_01         EAST BAY
   TX      TX-2423_02         EAST BAY
                              OFFATTS BAYOU (UNCLASSIFIED WATER
   TX      TX-2424D_02        BODY)
                              ELLISON CREEK RESERVOIR (UNCLASSIFIED
   TX      TX-0404A_01        WATER BODY)
   TX      TX-2424_02         WEST BAY
   TX      TX-2425A_01        TAYLOR LAKE (UNCLASSIFIED WATER BODY)




                                   Exhibit D-1
                                   Page 1001
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 129 of 336 Page ID
                                   #:7526



   State   Waterbody ID       Waterbody Name                          Region
   TX      TX-2431_01         MOSES LAKE
   TX      TX-2436_01         BARBOURS CUT
   TX      TX-1101_03         CLEAR CREEK TIDAL
   TX      TX-1102_04         CLEAR CREEK ABOVE TIDAL
   TX      TX-1103_03         DICKINSON BAYOU TIDAL
   TX      TX-1107_01         CHOCOLATE BAYOU TIDAL
   TX      TX-1113_01         ARMAND BAYOU TIDAL
   TX      TX-1113_03         ARMAND BAYOU TIDAL
   TX      TX-1006_07         HOUSTON SHIP CHANNEL TIDAL
                              HOUSTON SHIP CHANNEL/BUFFALO BAYOU
   TX      TX-1007_04         TIDAL
                              DOUBLE BAYOU WEST FORK (UNCLASSIFIED
   TX      TX-2422B_01        WATER BODY)
                              OYSTER BAYOU (UNCLASSIFIED WATER
   TX      TX-2423A_01        BODY)
                              HIGHLAND BAYOU (UNCLASSIFIED WATER
   TX      TX-2424A_01        BODY)
                              HIGHLAND BAYOU (UNCLASSIFIED WATER
   TX      TX-2424A_03        BODY)
   TX      TX-1906_06         LOWER LEON CREEK
                              GOOSE CREEK TIDAL (UNCLASSIFIED WATER
   TX      TX-2426C_01        BODY)
   TX      TX-2430_01         BURNETT BAY
   TX      TX-1103_04         DICKINSON BAYOU TIDAL
   TX      TX-1113_02         ARMAND BAYOU TIDAL
                              CLEAR FORK TRINITY RIVER BELOW
   TX      TX-0829_02         BENBROOK LAKE
                              HOUSTON SHIP CHANNEL/BUFFALO BAYOU
   TX      TX-1007_05         TIDAL
                              HIGHLAND BAYOU (UNCLASSIFIED WATER
   TX      TX-2424A_02        BODY)
   TX      TX-2427_01         SAN JACINTO BAY
   TX      TX-2437_01         TEXAS CITY SHIP CHANNEL
   TX      TX-2438_01         BAYPORT CHANNEL
   TX      TX-1103_02         DICKINSON BAYOU TIDAL
                              HOUSTON SHIP CHANNEL/SAN JACINTO
   TX      TX-1005_02         RIVER TIDAL
   TX      TX-1006_04         HOUSTON SHIP CHANNEL TIDAL
   TX      TX-1006_06         HOUSTON SHIP CHANNEL TIDAL
   TX      TX-2202_02         ARROYO COLORADO ABOVE TIDAL
                              HIGHLAND BAYOU (UNCLASSIFIED WATER
   TX      TX-2424A_04        BODY)
                              OFFATTS BAYOU (UNCLASSIFIED WATER
   TX      TX-2424D_01        BODY)
   TX      TX-1101_04         CLEAR CREEK TIDAL
   TX      TX-1102_05         CLEAR CREEK ABOVE TIDAL
   TX      TX-1103_01         DICKINSON BAYOU TIDAL
   TX      TX-1006_02         HOUSTON SHIP CHANNEL TIDAL
   TX      TX-2201_05         ARROYO COLORADO TIDAL
                              HIGHLAND BAYOU (UNCLASSIFIED WATER
   TX      TX-2424A_05        BODY)
   TX      TX-2425B_01        JARBO BAYOU (UNCLASSIFIED WATER BODY)
   TX      TX-2430A_01        CRYSTAL BAY (UNCLASSIFIED WATER BODY)
   TX      TX-0841_01         LOWER WEST FORK TRINITY RIVER
   TX      TX-1006_01         HOUSTON SHIP CHANNEL TIDAL




                                  Exhibit D-1
                                  Page 1002
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 130 of 336 Page ID
                                   #:7527




   State   Waterbody ID           Waterbody Name                           Region
   TX      TX-1006_05             HOUSTON SHIP CHANNEL TIDAL
   TX      TX-2425B_02            JARBO BAYOU (UNCLASSIFIED WATER BODY)
   TX      TX-1906_04             LOWER LEON CREEK
   TX      TX-2431A_01            MOSES BAYOU (UNCLASSIFIED WATER BODY)
   UT      UT-L-16020201-004_00   UTAH LAKE
                                                                           TENNESSEE AND BIG SANDY
   VA      VA-Q03R-02-PCB         KNOX CREEK AND TRIBUTARIES               RIVER BASINS
                                                                           POTOMAC AND
                                  BROAD RUN, DIFFICULT RUN, GOOSE CREEK,   SHENANDOAH RIVER
   VA      VA-A08R-01-PCB         PIMMIT RUN                               BASINS
                                                                           POTOMAC AND
                                                                           SHENANDOAH RIVER
   VA      VA-A13R-01-PCB         INDIAN RUN                               BASINS
                                                                           POTOMAC AND
                                                                           SHENANDOAH RIVER
   VA      VA-A15L-01-PCB         LAKE ACCOTINK                            BASINS
                                                                           POTOMAC AND
                                                                           SHENANDOAH RIVER
   VA      VA-A21R-01-PCB         BULL RUN                                 BASINS
   VA      VA-G01E-03-PCB         JAMES RIVER AND VARIOUS TRIBUTARIES      JAMES RIVER BASIN
                                                                           POTOMAC AND
                                                                           SHENANDOAH RIVER
   VA      VA-B32R-02-PCB         SOUTH RIVER                              BASINS
                                                                           POTOMAC AND
                                                                           SHENANDOAH RIVER
   VA      VA-B37R-01-PCB         SOUTH FORK SHENANDOAH RIVER              BASINS
   VA      VA-I09R-01-PCB         JACKSON RIVER                            JAMES RIVER BASIN
   VA      VA-H03R-04-PCB         JAMES RIVER, SLATE RIVER                 JAMES RIVER BASIN
   VA      VA-F13R-13-PCB         PAMUNKEY RIVER                           YORK RIVER BASIN
                                                                           CHESAPEAKE
                                                                           BAY/ATLANTIC/SMALL
   VA      VA-C08E-01-PCB         LYNNHAVEN RIVER SYSTEM                   COASTAL BASINS
                                                                           CHESAPEAKE
                                                                           BAY/ATLANTIC/SMALL
   VA      VA-C08L-01-PCB         LAKE WHITEHURST                          COASTAL BASINS
                                                                           ROANOKE AND YADKIN
   VA      VA-L75L-01-PCB         KERR RESERVOIR                           RIVER BASINS
                                                                           ROANOKE AND YADKIN
   VA      VA-L80L-01-PCB         LAKE GASTON                              RIVER BASINS
                                                                           RAPPAHANNOCK RIVER
   VA      VA-E09R-01-PCB         MOUNTAIN RUN                             BASIN
                                                                           RAPPAHANNOCK RIVER
   VA      VA-E20E-03-PCB         RAPPAHANNOCK RIVER                       BASIN
                                  NEW RIVER, CLAYTOR LAKE, PEAK CREEK,
   VA      VA-N29R-01-PCB         REED CREEK AND STONY CREEK               NEW RIVER BASIN
   VA      VA-F07L-01-PCB         LAKE ANNA AND CON, GMC, AND TRY          YORK RIVER BASIN
                                                                           TENNESSEE AND BIG SANDY
   VA      VA-O06L-01-PCB         SOUTH HOLSTON RESERVOIR                  RIVER BASINS
                                                                           TENNESSEE AND BIG SANDY
   VA      VA-O06R-01-PCB         WOLF CREEK                               RIVER BASINS
                                                                           TENNESSEE AND BIG SANDY
   VA      VA-O07R-01-PCB         BEAVER CREEK AND LITTLE CREEK            RIVER BASINS
   VA      VA-F23R-06-PCB         MATTAPONI RIVER                          YORK RIVER BASIN
   VA      VA-F26E-01-PCB         YORK RIVER BASIN                         YORK RIVER BASIN




                                       Exhibit D-1
                                       Page 1003
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 131 of 336 Page ID
                                   #:7528



   State   Waterbody ID       Waterbody Name                           Region
                                                                       CHESAPEAKE
                                                                       BAY/ATLANTIC/SMALL
   VA      VA-C01E-17-PCB     CHESAPEAKE BAY & TIDAL TRIBUTARIES       COASTAL BASINS
                                                                       TENNESSEE AND BIG SANDY
   VA      VA-Q04R-01-PCB     LEVISA FORK AND GARDEN CREEK             RIVER BASINS
                                                                       CHOWAN RIVER AND
   VA      VA-K09R-01-PCB     MEHERRIN RIVER                           DISMAL SWAMP BASINS
                              ROANOKE RIVER, BLACKWATER RIVER, SMITH
                              MOUNTAIN LAKE, TINKER CREEK AND PETERS   ROANOKE AND YADKIN
   VA      VA-L12L-01-PCB     CREEK.                                   RIVER BASINS
                                                                       CHESAPEAKE
                                                                       BAY/ATLANTIC/SMALL
   VA      VA-C07E-01-PCB     CHESAPEAKE BAY & TIDAL TRIBUTARIES       COASTAL BASINS
                                                                       ROANOKE AND YADKIN
   VA      VA-L19R-01-PCB     ROANOKE (STAUNTON) RIVER, CUB CREEK      RIVER BASINS
                                                                       ROANOKE AND YADKIN
   VA      VA-L26R-01-PCB     LITTLE OTTER RIVER                       RIVER BASINS
                                                                       POTOMAC AND
                                                                       SHENANDOAH RIVER
   VA      VA-A15R-01-PCB     ACCOTINK CREEK                           BASINS
   VA      VA-G11L-01-PCB     LEE HALL RESERVOIR                       JAMES RIVER BASIN
   VA      VA-F13R-04-PCB     MONCUIN CREEK, WEBB CREEK                YORK RIVER BASIN
                                                                       TENNESSEE AND BIG SANDY
   VA      VA-P11R-03-PCB     GUEST RIVER                              RIVER BASINS
   VA      VA-N36R-01-PCB     BLUESTONE RIVER                          NEW RIVER BASIN
                                                                       CHOWAN RIVER AND
   VA      VA-K41R-05-PCB     WEST NECK CREEK - MIDDLE                 DISMAL SWAMP BASINS
                              DAN RIVER, BANISTER RIVER AND HYCO       ROANOKE AND YADKIN
   VA      VA-L60R-01-PCB     RIVER                                    RIVER BASINS
   VA      VA-I37R-02-PCB     MAURY RIVER                              JAMES RIVER BASIN
   VA      VA-G03R-02-PCB     BAILEY CREEK                             JAMES RIVER BASIN
                                                                       CHESAPEAKE
                                                                       BAY/ATLANTIC/SMALL
   VA      VA-C08L-03-PCB     LITTLE CREEK RESERVOIR                   COASTAL BASINS
                                                                       TENNESSEE AND BIG SANDY
   VA      VA-O10R-01-PCB     NORTH FORK HOLSTON RIVER                 RIVER BASINS
                                                                       CHESAPEAKE
                                                                       BAY/ATLANTIC/SMALL
   VA      VA-C08L-06-PCB     LAKE TRASHMORE - WESTERN POND            COASTAL BASINS
                                                                       POTOMAC AND
                                                                       SHENANDOAH RIVER
   VA      VA-B12R-01-PCB     LEWIS CREEK                              BASINS
   VT      VT04-02L01_01      CHAMP-SOUTH LAKE
   VT      VT05-04L01_02      CHAMP-NORTHEAST ARM
   VT      VT04-01L01_02      CHAMP-OTTER CREEK
   VT      VT05-11L01_01      CHAMP-SHELBURNE BAY
   VT      VT05-07L01_01      CHAMP-ST. ALBANS BAY
   VT      VT04-02L01_02      CHAMP-SOUTH LAKE
   VT      VT05-04L02_01      CHAMP-ISLE LA MOTTE
   VT      VT04-01L01_01      CHAMP-OTTER CREEK
   VT      VT01-02.01         HOOSIC RIVER MAINSTEM
   VT      VT05-09L01_01      CHAMP-MALLETTS BAY
   VT      VT05-04L01_01      CHAMP-NORTHEAST ARM
   VT      VT05-10L01_01      CHAMP-BURLINGTON BAY
   VT      VT05-10L01_02      CHAMP-BURLINGTON BAY
   VT      VT05-04L01_03      CHAMP-NORTHEAST ARM




                                   Exhibit D-1
                                   Page 1004
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 132 of 336 Page ID
                                   #:7529



   State   Waterbody ID          Waterbody Name                           Region
   VT      VT04-01L01_04         CHAMP-OTTER CREEK
   VT      VT05-11L01_03         CHAMP-SHELBURNE BAY
   VT      VT04-01L02_02         CHAMP-PORT HENRY
   VT      VT05-10L01_03         CHAMP-BURLINGTON BAY
   VT      VT05-09L01_03         CHAMP-MALLETTS BAY
   VT      VT04-01L02_03         CHAMP-PORT HENRY
   VT      VT04-01L02_01         CHAMP-PORT HENRY
   VT      VT05-11L01_02         CHAMP-SHELBURNE BAY
   VT      VT05-09L01_02         CHAMP-MALLETTS BAY
   VT      VT04-01L01_03         CHAMP-OTTER CREEK
   VT      VT05-04L02_02         CHAMP-ISLE LA MOTTE
   VT      VT05-07L01_02         CHAMP-ST. ALBANS BAY
   WA      WA345ZAS-00U-XXU-00   KEECHELUS LAKE                           UPPER YAKIMA
   WA      WA45120G4J5           COLUMBIA RIVER                           ROCK-GLADE
   WA      WAEB21AR-176.385      YAKIMA RIVER                             LOWER YAKIMA
   WA      WAEB21AR-29.109       YAKIMA RIVER                             LOWER YAKIMA
   WA      WAEB21AR-30.827       YAKIMA RIVER                             LOWER YAKIMA
   WA      WAUNK000-30N-31E-27   BUFFALO LAKE                             LOWER LAKE ROOSEVELT
   WA      WAPB56KA-5.071        ELWHA RIVER                              ELWHA-DUNGENESS
   WA      WA518XGQ-14N-30E-27   SCOOTENEY RESERVOIR                      ESQUATZEL COULEE
   WA      WAQE90PI-2.371        WALLA WALLA RIVER                        WALLA WALLA
   WA      WAQZ45UE-19.589       SPOKANE RIVER                            LOWER SPOKANE
   WA      WA47120I1H6           CHELAN LAKE                              CHELAN
   WA      WA47122C4F3           COMMENCEMENT BAY (INNER)                 PUYALLUP-WHITE
   WA      WA47122D3D7           DALCO PASSAGE/POVERTY BAY                PUYALLUP-WHITE
   WA      WADS29ZH-110.293      CHEHALIS RIVER                           UPPER CHEHALIS
   WA      WADS54SI-110.961      PEND OREILLE RIVER                       PEND OREILLE á
   WA      WA838LCW-25N-09E-33   CALLIGAN LAKE                            SNOHOMISH
   WA      WAQZ45UE-134.537      SPOKANE RIVER                            MIDDLE SPOKANE
   WA      WAQZ45UE-63.064       LONG LAKE (RESERVOIR)                    LOWER SPOKANE
   WA      WA46119G4H5           COLUMBIA RIVER                           ESQUATZEL COULEE
   WA      WA47122A8E9           BUDD INLET (INNER)                       DESCHUTES
   WA      WAJZ70CP-3.898        LITTLE SPOKANE RIVER                     LITTLE SPOKANE
   WA      WAQZ45UE-91.888       LONG LAKE (RESERVOIR)                    LOWER SPOKANE
   WA      WASV53RP-12.46        SKAGIT RIVER                             LOWER SKAGIT-SAMISH
   WA      WAEB21AR-229.127      YAKIMA RIVER                             UPPER YAKIMA
   WA      WA621COD-02N-03E-34   LACAMAS LAKE                             SALMON-WASHOUGAL
   WA      WA758LBQ-00U-XXU-00   PADDEN LAKE                              NOOKSACK
   WA      WAQZ45UE-101.387      SPOKANE RIVER                            LOWER SPOKANE
   WA      WAQZ45UE-55.823       LONG LAKE (RESERVOIR)                    LOWER SPOKANE
   WA      WAYB86JO-201.023      SNAKE RIVER                              MIDDLE SNAKE
   WA      WA46123C7H4           COLUMBIA RIVER                           GRAYS-ELOKOMAN
   WA      WA47122C8J7           SQUAXIN, PEALE, AND PICKERING PASSAGES   KENNEDY-GOLDSBOROUGH
   WA      WAEB21AR-134.977      YAKIMA RIVER                             LOWER YAKIMA
   WA      WAEB21AR-135.707      YAKIMA RIVER                             LOWER YAKIMA
   WA      WAEG25YW-44.241       COWLITZ RIVER                            COWLITZ
   WA      WAWR93CG-0            LOWER CRAB CREEK                         LOWER CRAB
   WA      WANX00WG-75.039       PALOUSE RIVER                            PALOUSE
   WA      WAIG58VD-3.281        DUWAMISH WATERWAY AND RIVER              DUWAMISH-GREEN
   WA      WAQZ45UE-123.319      SPOKANE RIVER                            MIDDLE SPOKANE
   WA      WAQZ45UE-123.65       SPOKANE RIVER                            MIDDLE SPOKANE
   WA      WAQZ45UE-152.353      SPOKANE RIVER                            MIDDLE SPOKANE
   WA      WAQZ45UE-81.693       LONG LAKE (RESERVOIR)                    LOWER SPOKANE
   WA      WAYB86JO-206.746      SNAKE RIVER                              MIDDLE SNAKE
   WA      WA46119G4I4           COLUMBIA RIVER                           ESQUATZEL COULEE




                                      Exhibit D-1
                                      Page 1005
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 133 of 336 Page ID
                                   #:7530



   State   Waterbody ID          Waterbody Name                            Region
   WA      WA46119G7E3           COLUMBIA RIVER                            ESQUATZEL COULEE
   WA      WA46123C5E5           COLUMBIA RIVER                            GRAYS-ELOKOMAN
   WA      WA47122B7J9           CASE INLET AND DANA PASSAGE               KITSAP
   WA      WA48122H3D3           WHATCOM LAKE                              NOOKSACK
   WA      WAJI23XG-5.98         CHELAN RIVER                              CHELAN
   WA      WATF15AC-.002         CLEAR CREEK                               KITSAP
   WA      WADH90GX-0            DUWAMISH WATERWAY AND RIVER               DUWAMISH-GREEN
   WA      WAHM20EV-.6           WENATCHEE RIVER                           WENATCHEE
   WA      WAIG58VD-12.189       DUWAMISH WATERWAY AND RIVER               DUWAMISH-GREEN
   WA      WAQZ45UE-132.897      SPOKANE RIVER                             MIDDLE SPOKANE
   WA      WA46122A8A5           COLUMBIA RIVER                            LEWIS
   WA      WAYB86JO-14.472       SNAKE RIVER                               LOWER SNAKE
   WA      WA45120H3A5           COLUMBIA RIVER                            ROCK-GLADE
   WA      WAQZ45UE-94.079       SPOKANE RIVER                             LOWER SPOKANE
   WA      WAQZ45UE-96.37        SPOKANE RIVER                             LOWER SPOKANE
   WA      WAEB21AR-48.64        YAKIMA RIVER                              LOWER YAKIMA
   WA      WAQZ45UE-136.584      SPOKANE RIVER                             MIDDLE SPOKANE
   WA      WARL09XF-0            HYLEBOS WATERWAY                          PUYALLUP-WHITE
   WA      WA46123B2E7           COLUMBIA RIVER                            GRAYS-ELOKOMAN
   WA      WA47122C5E6           PUGET SOUND (SOUTH)                       CHAMBERS-CLOVER
   WA      WA48117J7C7           COLUMBIA RIVER                            UPPER LAKE ROOSEVELT
   WA      WA618HVI-00U-XXU-00   MCINTOSH LAKE                             DESCHUTES
   WA      WA47118C0F6           SPRAGUE LAKE                              PALOUSE
   WA      WA45122G7J1           VANCOUVER LAKE                            SALMON-WASHOUGAL
   WA      WA47119B3A2           MOSES LAKE                                LOWER CRAB
   WA      WA729WNB-18N-02W-38   WARD LAKE                                 DESCHUTES
   WA      WA630CWH-24N-40E-13   WEST MEDICAL LAKE                         UPPER CRAB-WILSON
   WA      WA329BEX-19N-02E-20   AMERICAN LAKE                             CHAMBERS-CLOVER
   WA      WA670DAB-25N-04E-05   GREEN LAKE                                CEDAR-SAMMAMISH
   WA      WA47119J0D4           BANKS LAKE                                GRAND COULEE
   WA      WA878IBO-24N-01W-32   KITSAP LAKE                               KITSAP
   WA      WA47122H2E6           WASHINGTON LAKE                           CEDAR-SAMMAMISH
   WI      WI1500095             MILWAUKEE RIVER                           MILWAUKEE
                                 MILWAUKEE RIVER -- LIME KILN DAM
   WI      WI15000_96            UPSTREAM                                  MANITOWOC
                                 MILWAUKEE R ESTUARY AOC - MENOMONEE
   WI      WI16000122            R                                         MILWAUKEE
   WI      WI1653500_141         NESHONOC LAKE                             LA CROSSE-PINE
   WI      WI2050000226          CHIPPEWA RIVER MAINSTEM                   LOWER CHIPPEWA
                                 CHIPPEWAU RIVER HOLCOMBE
                                 DOWNSTREAM TO DELLS DAM AT EAU
   WI      WI2050000228          CLAIRE                                    LOWER CHIPPEWA
   WI      WI2050000_225         CHIPPEWA RIVER
   WI      WI2050000_675         CHIPPEWA RIVER                            UPPER CHIPPEWA
   WI      WI21300246            CEDAR CREEK                               MILWAUKEE
   WI      WI241600_307          LAKE WINNECONNE                           WOLF RIVER
   WI      WI242800_311          POYGAN LAKE                               WOLF RIVER
   WI      WI2843800357          ST LOUIS RIVER AOC                        BEARTRAP-NEMADJI
   WI      WI94800554            AHNAPEE RIVER                             DOOR-KEWAUNEE
   WI      WI_000012_588         LAKE MICHIGAN
                                 LAKE SUPERIOR AND TRIBUTARIES UP TO THE
   WI      WI_000013_589         FIRST IMPASSABLE BARRIER
                                 MISSISSIPPI RIVER -- CHIPPEWA RIVER TO
   WI      WI_000034_590         LOCK AND DAM 6




                                      Exhibit D-1
                                      Page 1006
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 134 of 336 Page ID
                                   #:7531


   State   Waterbody ID       Waterbody Name                                Region
                              MISSISSIPPI RIVER -- LOCK AND DAM 6 TO
   WI      WI_000036_591      ROOT RIVER (MN)
                              MISSISSIPPI RIVER -- ROOT RIVER (MN) TO
   WI      WI_000037_592      WISCONSIN RIVER
                              MISSISSIPPI RIVER -- WISCONSIN RIVER TO
   WI      WI_000038_593      LOCK AND DAM 11
   WI      WI804600_468       LAKE MONONA                                   UPPER ROCK
   WI      WI805400_470       LAKE MENDOTA                                  UPPER ROCK
   WI      WI_000017_593      MISSISSIPPI RIVER - WISCONSIN PORTION (3)
                              ST. CROIX RIVER -- ST. CROIX FALLS TO MISS.
   WI      WI_000026_602      RIVER
   WI      WI11790018         FOX R. LOWER SEG 1 (1)                        LOWER FOX
   WI      WI117900_22        FOX RIVER AT BUFFALO LAKE                     UPPER FOX
                              WISCONSIN RIVER - MERRIL DAM TO PRAIRIE
   WI      WI117990025        DU SAC DAM                                    CASTLE ROCK
   WI      WI90700538         KEWAUNEE RIVER                                DOOR-KEWAUNEE
   WI      WI137710070        PETENWELL FLOWAGE - WISCONSIN RIVER           CASTLE ROCK
   WI      WI139900_74        LAKE BUTTE DES MORTS                          UPPER FOX
                              WOLF RIVER BELOW SHAWANO DAM TO
   WI      WI241300305        STATE HWY 156                                 WOLF RIVER
                              WOLF RIVER FROM SHAWANO DAM TO LAKE
   WI      WI241300_306       POYGAN
                              BLACK RIVER -- BLACK RIVER FALLS TO
   WI      WI1676700_707      MISSISSIPPI RIVER                             BLACK RIVER
   WI      WI1769900177       TREMPEALEAU RIVER BELOW ARCADIA               TREMPEALEAU
                              SHEBOYGAN RIVER BELOW FRANKLIN
   WI      WI50700403         DOWNSTREAM TO SHEBOYGAN FALLS                 MANITOWOC-SHEBOYGAN
                              MENOMINEE RIVER (PIER'S GORGE TO
   WI      WI609000_417       LOWER SCOTT FLOWAGE)                          MENOMINEE
                              MANITOWOC R. (MOUTH TO CONFLUENCE
   WI      WI71000427         WITH NORTH BRANCH)                            MANITOWOC-SHEBOYGAN
   WI      WI71300430         BRANCH RIVER IN MANITOWOC CO.                 MANITOWOC-SHEBOYGAN
   WI      WI742500435        FOX RIVER (III) (BELOW BARSTOW IMP)           UPPER FOX
                              FOX RIVER (ILL), INCLUDING LAKE TICHIGAN
                              DOWNSTREAM OF CONFLUENCE WITH
   WI      WI742500_436       UNNAMED TRIB NEAR CTH A IN WAUKESHA           UPPER FOX
                              MANITOWOC R. (CONFLUENCE WITH N. BR.
   WI      WI77900444         TO CHILTON)                                   MANITOWOC-SHEBOYGAN
                              ROCK RIVER (STATE LINE TO JANESVILLE
   WI      WI788800451        WWTP)                                         UPPER ROCK
   WI      WI79900462         PINE CREEK                                    MANITOWOC-SHEBOYGAN
   WI      WI80200466         JORDAN CREEK                                  MANITOWOC-SHEBOYGAN
                              WISCONSIN RIVER -- PRAIRIE DU SAC DAM TO
   WI      WI1179900_26       MISS. R.                                      LOWER WISCONSIN
   WI      WI131100_59        LAKE WINNEBAGO                                LAKE WINNEBAGO
   WI      WI134570066        CASTLE ROCK FLOWAGE - WISCONSIN RIVER         CASTLE ROCK
   WI      WI146100_87        BIG GREEN LAKE
                              ROOT RIVER FROM ITS MOUTH UPSTREAM
   WI      WI2900365          TO THE HORLICK DAM IN THE CITY OF RACINE      PIKE-ROOT
   WI      WI829700_480       CRAWFISH RIVER AT COLUMBUS MILLPOND           CRAWFISH
   WI      WI830300481        ROCK CREEK AT HOOPERS MILLPOND                CRAWFISH
   WI      WI84000494         EAST TWIN RIVER UPSTREAM TO FIRST DAM         MANITOWOC-SHEBOYGAN
   WI      WI848800_497       LAC LA BELLE                                  UPPER ROCK
   WI      WI11790019         FOX R. LOWER SEG. 2 (1)                       LOWER FOX
                              FOX RIVER -- SWAN LAKE DOWNSTREAM TO
   WI      WI117900_21        PORTAGE




                                   Exhibit D-1
                                   Page 1007
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 135 of 336 Page ID
                                   #:7532



   State   Waterbody ID       Waterbody Name                             Region
   WI      WI742500432        FOX R (III) (AB BROOKFIELD WWTP)           UPPER FOX
                              FOX RIVER (ILL) UPSTREAM OF CTH K IN
   WI      WI742500_676       WAUKESHA CO.                               UPPER FOX
   WI      WI788800449        ROCK RIVER (ABOVE HWY 14)                  UPPER ROCK
   WI      WI788800450        ROCK RIVER (JANESVILLE TO HWY 14)          UPPER ROCK
   WI      WI799500464        BADFISH CREEK IN DANE CO                   UPPER ROCK
   WI      WI13080058         NEENAH SLOUGH                              LOWER FOX
   WI      WI97700_566        CLARK LAKE                                 DOOR-KEWAUNEE
                              FOX RIVER (FROM PORTAGE NORTH TO, BUT
   WI      WI11790020         NOT INCLUDING BUFFALO LAKE)                UPPER FOX
   WI      WI50700402         SHEBOYGAN RIVER                            MANITOWOC-SHEBOYGAN
                              ROCK RIVER -- INDIANFORD DAM TO ILLINOIS
   WI      WI788800_453       BORDER
   WI      WI79900463         PINE CREEK                                 MANITOWOC-SHEBOYGAN
   WI      WI13370063         FOND DU LAC RIVER                          LAKE WINNEBAGO
                              MILWAUKEE R. ESTURARY AOC - MILWAUKEE
   WI      WI1500094          R.                                         MILWAUKEE
   WI      WI_000025_601      ST LOUIS BAY AOC                           BEARTRAP-NEMADJI
   WI      WI117900_149       FOX R SEG. 3 LOWER (1)                     LOWER FOX
   WI      WI609000416        MENOMINEE R. IN MARINETTE COUNTY           MANITOWOC-SHEBOYGAN
                              FOX R (III) (BARSTOW TO BROOKFIELD
   WI      WI742500433        WWTP)                                      UPPER FOX
                              MILWAUKEE R ESTUARY AOC (OUTER
   WI      WI15010_97         HARBOR TO LM)                              MILWAUKEE
                              MILWAUKEE R. ESTUARY AOC -
   WI      WI3382             KINNICKINNIC R.                            MILWAUKEE
   WI      WI_000027603       TRIBUTARY TO EAST RIVER                    LOWER FOX
   WI      WI2050000227       CHIPPEWA RIVER NEAR EAU CLAIRE             LOWER CHIPPEWA
                              MISSISSIPPI RIVER -- LOCK AND DAM 11 TO
   WI      WI_000035_594      STATE LINE
   WI      WI1884700_215      SUPERIOR BAY AOC                           BEARTRAP-NEMADJI
   WI      WI15800_115        JACKSON PARK POND                          MILWAUKEE
   WI      WI1_6              GREEN BAY AOC (INNER BAY) (1)              LAKE MICHIGAN
   WV      WVK-LO_02          KANAWHA RIVER (LOWER)
   WV      WVK-LO_03          KANAWHA RIVER (LOWER)
   WV      WVK-LO_05          KANAWHA RIVER (LOWER)
   WV      WVK-UP_01          KANAWHA RIVER (UPPER)
   WV      WVK-LO_01          KANAWHA RIVER (LOWER)
   WV      WVO-32-M-(L1)_00   ELK FORK LAKE
   WV      WVPSB_04           SOUTH BRANCH POTOMAC RIVER
   WV      WVPSB_05           SOUTH BRANCH POTOMAC RIVER
   WV      WVMW_01            WEST FORK RIVER
   WV      WVMCS_01           SHAVERS FORK
   WV      WVMCS_02           SHAVERS FORK
   WV      WVKN-(L1)_00       BLUESTONE LAKE
   WV      WVPSB_02           SOUTH BRANCH POTOMAC RIVER
   WV      WVPSB_03           SOUTH BRANCH POTOMAC RIVER
   WV      WVKNB_01           BLUESTONE RIVER
   WV      WVKNB_02           BLUESTONE RIVER
   WV      WVO-LO_01          OHIO RIVER (LOWER)
   WV      WVOMI_01           MIDDLE ISLAND CREEK
   WV      WVOMI_02           MIDDLE ISLAND CREEK
   WV      WVMC-(L1)_00       CHEAT LAKE
   WV      WVO-LO_02          OHIO RIVER (LOWER)
   WV      WVO-LO_03          OHIO RIVER (LOWER)




                                   Exhibit D-1
                                   Page 1008
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 136 of 336 Page ID
                                   #:7533




   State   Waterbody ID       Waterbody Name               Region
   WV      WVO-MN_04          OHIO RIVER (MIDDLE NORTH)
   WV      WVO-MN_05          OHIO RIVER (MIDDLE NORTH)
   WV      WVO-MN_06          OHIO RIVER (MIDDLE NORTH)
   WV      WVO-MN_07          OHIO RIVER (MIDDLE NORTH)
   WV      WVO-MN_08          OHIO RIVER (MIDDLE NORTH)
   WV      WVO-MN_09          OHIO RIVER (MIDDLE NORTH)
   WV      WVO-MS_01          OHIO RIVER (MIDDLE SOUTH)
   WV      WVO-MS_02          OHIO RIVER (MIDDLE SOUTH)
   WV      WVO-MS_06          OHIO RIVER (MIDDLE SOUTH)
   WV      WVO-UN_00          OHIO RIVER (UPPER NORTH)
   WV      WVO-US_02          OHIO RIVER (UPPER SOUTH)
   WV      WVO-US_05          OHIO RIVER (UPPER SOUTH)
   WV      WVOG-(L1)_00       R D BAILEY LAKE
   WV      WVMCS_03           SHAVERS FORK
   WV      WVMCS_04           SHAVERS FORK
   WV      WVMT-(L1)_00       TYGART LAKE
   WV      WVK-UP_02          KANAWHA RIVER (UPPER)
   WV      WVLKH_00           HUGHES RIVER
   WV      WVPSB_01           SOUTH BRANCH POTOMAC RIVER
   WV      WVKP-33_00         FLAT FORK
   WV      WVO-MN_01          OHIO RIVER (MIDDLE NORTH)
   WV      WVO-MS_03          OHIO RIVER (MIDDLE SOUTH)
   WV      WVO-US_04          OHIO RIVER (UPPER SOUTH)
   WV      WVO-MN_03          OHIO RIVER (MIDDLE NORTH)
   WV      WVK-LO_04          KANAWHA RIVER (LOWER)
   WV      WVO-MN_10          OHIO RIVER (MIDDLE NORTH)
   WV      WVO-MS_04          OHIO RIVER (MIDDLE SOUTH)
   WV      WVO-MS_05          OHIO RIVER (MIDDLE SOUTH)
   WV      WVO-US_01          OHIO RIVER (UPPER SOUTH)
   WV      WVO-US_03          OHIO RIVER (UPPER SOUTH)
   WV      WVO-MN_02          OHIO RIVER (MIDDLE NORTH)




                                  Exhibit D-1
                                  Page 1009
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 137 of 336 Page ID
                                   #:7534




                           Appendix D




                                  Exhibit D-1
                                  Page 1010
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 138 of 336 Page ID
                                   #:7535




   Appendix D US EPA 303 (d) Impaired Water Bodies with PCB TMDLs
   Promulgated or Updated after Jan. 1, 2010

                                              TMDL
   STATE   TMDL NAME                                 LISTED WATER BODY ID        LISTED WATER BODY NAME
                                              DATE
           COLORADO LAGOON OC PESTICIDES,
    CA     SEDIMENT TOXICITY, PAHS AND        2011   CAT4051200020000229133322   COLORADO LAGOON
           METALS TMDL
                                                                                 LOS ANGELES RIVER ESTUARY
                                                     CAE4051200020020226101749
                                                                                 (QUEENSWAY BAY)
                                                                                 DOMINGUEZ CHANNEL ESTUARY
                                                     CAE4051200020050203154519   (UNLINED PORTION BELOW
                                                                                 VERMONT AVE)
                                                                                 SAN PEDRO BAY NEAR/OFF
                                                     CAB4051200019990921151740
                                                                                 SHORE ZONES
                                                                                 LOS ANGELES HARBOR - INNER
                                                     CAB4051200020050201175100
                                                                                 CABRILLO BEACH AREA
                                                                                 LOS ANGELES HARBOR -
                                                     CAB4051200020050207104954
                                                                                 CABRILLO MARINA
           DOMINGUEZ CHANNEL AND
                                                                                 LOS ANGELES/LONG BEACH
    CA     GREATER LOS ANGELES-LONG BEACH     2012   CAB4051200020050207122133
                                                                                 INNER HARBOR
           HARBOR WATERS TOXICS TMDL
                                                                                 LOS ANGELES HARBOR - FISH
                                                     CAB4051800020000229113919
                                                                                 HARBOR
                                                                                 LOS ANGELES/LONG BEACH
                                                     CAB4051800020050208092107   OUTER HARBOR (INSIDE
                                                                                 BREAKWATER)
                                                                                 LOS ANGELES HARBOR -
                                                     CAB4051200020000229082107
                                                                                 CONSOLIDATED SLIP
                                                                                 DOMINGUEZ CHANNEL (LINED
                                                     CAR4051200019980918161017   PORTION ABOVE VERMONT
                                                                                 AVE)
                                                     CAR4051200020000229130309   TORRANCE CARSON CHANNEL
           ECHO PARK LAKE TMDLS (LOS
           ANGELES AREA LAKES TOTAL
           MAXIMUM DAILY LOADS FOR
    CA     NITROGEN, PHOSPHORUS,              2012   CAL4051501020000228155002   ECHO PARK LAKE
           MERCURY, TRASH,
           ORGANOCHLORINE PESTICIDES AND
           PCBS: SECTION 6)
           MACHADO LAKE PESTICIDES AND                                           MACHADO LAKE (HARBOR PARK
    CA                                        2012   CAL4051200020000229084938
           PCBS TMDL                                                             LAKE)
           MCGRATH LAKE PCBS, DDT,
    CA     CHLORDANE, DIELDRIN, SEDIMENT      2011   CAL4031100019990203110047   MCGRATH LAKE
           TOXICITY TMDL
                                                                                 NEWPORT BAY, UPPER
                                                     CAE8011400019990323090803
           Newport Bay and San Diego Creek                                       (ECOLOGICAL RESERVE)
    CA                                        2013
           Organochlorine Compounds TMDL             CAB8011400019990322141859   NEWPORT BAY, LOWER
                                                     CAR8011100019990211131732   SAN DIEGO CREEK REACH 1
           OXNARD DRAIN 3 PESTICIDES, PCBS,                                      RIO DE SANTA CLARA/OXNARD
    CA                                        2011   CAR4031100020000228150910
           AND SEDIMENT TOXICITY TMDL                                            DRAIN NO. 3




                                                Exhibit D-1
                                                Page 1011
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 139 of 336 Page ID
                                   #:7536



                                            TMDL
   STATE   TMDL NAME                               LISTED WATER BODY ID        LISTED WATER BODY NAME
                                            DATE
           PECK ROAD PARK LAKE TMDLS (LOS
           ANGELES AREA LAKES TOTAL
           MAXIMUM DAILY LOADS FOR
    CA     NITROGEN, PHOSPHORUS,            2012   CAL4053100020000303195323   PECK ROAD PARK LAKE
           MERCURY, TRASH,
           ORGANOCHLORINE PESTICIDES AND
           PCBS: SECTION 4)
           PUDDINGSTONE RESERVOIR TMDLS
           (LOS ANGELES AREA LAKES TOTAL
           MAXIMUM DAILY LOADS FOR
    CA     NITROGEN, PHOSPHORUS,            2012   CAL4055200019980918113803   PUDDINGSTONE RESERVOIR
           MERCURY, TRASH,
           ORGANOCHLORINE PESTICIDES AND
           PCBS: SECTION 10)
                                                                               CENTRAL BASIN, SAN
                                                   CAB2044001020020930154937   FRANCISCO (PART OF SF BAY,
                                                                               CENTRAL)
                                                   CAB2061001019980928100945   SAN PABLO BAY
                                                   CAB2071002020011017135055   SUISUN BAY
    CA     SAN FRANCISCO BAY PCBS TMDL      2010
                                                   CAB2031201019980929120559   RICHARDSON BAY
                                                   CAB2041001019980925131322   SAN FRANCISCO BAY, LOWER
                                                                               SACRAMENTO SAN JOAQUIN
                                                   CAE2071001019980929134510
                                                                               DELTA
                                                   CAE2071002019980928134605   CARQUINEZ STRAIT
                                                                               SANTA MONICA BAY
                                                   CAB4051300019990921164318
                                                                               OFFSHORE/NEARSHORE
                                                                               ZUMA BEACH (WESTWARD
                                                   CAX4043600019990924091850
                                                                               BEACH)
                                                                               TRANCAS BEACH (BROAD
                                                   CAX4043700019990924083852
                                                                               BEACH)
                                                                               ROBERT H. MEYER MEMORIAL
                                                   CAX4044100019990923134843
                                                                               BEACH
                                                   CAX4044100020000301091908   SEA LEVEL BEACH
                                                   CAX4044400019990923074411   NICHOLAS CANYON BEACH
                                                   CAX4051100019990922105503   BLUFF COVE BEACH
                                                   CAX4051100019990922154626   FLAT ROCK POINT BEACH AREA
                                                   CAX4051100019990922164306   INSPIRATION POINT BEACH
                                                   CAX4051100019990922172103   LONG POINT BEACH
           SANTA MONICA BAY TOTAL                  CAX4051100019990923080316   MALAGA COVE BEACH
    CA     MAXIMUM DAILY LOADS FOR DDTS     2012   CAX4051100019990923124251   PORTUGUESE BEND BEACH
           AND PCBS                                CAX4051100019990923153531   ROYAL PALMS BEACH
                                                   CAX4051100019990924085839   WHITES POINT BEACH
                                                   CAX4051100019990924093655   ABALONE COVE BEACH
                                                   CAX4051200019990922141809   CABRILLO BEACH (OUTER)
                                                   CAX4051200019990923110403   POINT FERMIN PARK BEACH
                                                   CAX4051200019990923132934   REDONDO BEACH
                                                   CAX4051300020000407104603   CASTLEROCK BEACH
                                                   CAX4041200019990922170849   LAS TUNAS BEACH
                                                   CAX4041300019990924081553   TOPANGA BEACH
                                                   CAX4041500019990922165924   LAS FLORES BEACH
                                                   CAX4041600019990922144015   CARBON BEACH
                                                   CAX4041600019990922162849   LA COSTA BEACH
                                                                               MALIBU LAGOON BEACH
                                                   CAX4042100019990923084019
                                                                               (SURFRIDER)
                                                   CAX4043100019990922101223   BIG ROCK BEACH




                                               Exhibit D-1
                                               Page 1012
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 140 of 336 Page ID
                                   #:7537



                                               TMDL
   STATE   TMDL NAME                                  LISTED WATER BODY ID        LISTED WATER BODY NAME
                                               DATE
                                                      CAX4043100019990923130035   PUERCO BEACH
                                                      CAX4043100020000312160831   AMARILLO BEACH
                                                      CAX4043400019990922153218   ESCONDIDO BEACH
                                                      CAX4043500019990923104303   PARADISE COVE BEACH
                                                      CAX4043500019990923104958   POINT DUME BEACH
           Total Maximum Daily Load (TMDL)
           Evaluation for Thirty-six Stream
    GA     Segments of the Coosa River Basin   2014   GAR031501020811             Coosawattee River
           for PCBs in Fish Tissue and
           Commercial Fishing Ban
                                                                                  North Point Beach
                                                                                  IL Beach State Park North
                                                                                  Waukegan North Beach
                                                                                  Waukegan South Beach
                                                                                  IL Beach State Park South
                                                                                  Lake Bluff Beach
                                                                                  Lake Forest Beach
                                                      IL_QJ                       Rosewood Beach
                                                                                  Park Ave. Beach
                                                                                  Glencoe Beach
                                                                                  Tower Beach
                                                                                  Lloyd Beach
                                                                                  Maple Beach
                                                                                  Elder Beach
                                                                                  Kenilworth Beach
                                                                                  Gilson Beach
                                                                                  Greenwood Beach
                                                                                  Lee Beach
                                                                                  Lighthouse Beach
                                                                                  Northwestern University Beach
                                                                                  Clark Beach
           Illinois Lake Michigan Nearshore                                       South Boulevard Beach
    IL                                         2019
           Watershed PCB TMDL                                                     Touhy (Leone) Beach
                                                                                  Loyola (Greenleaf) Beach
                                                                                  Hollywood/ Ostermann Beach
                                                                                  Foster Beach
                                                                                  Montrose Beach
                                                                                  Juneway Terrace
                                                                                  Rogers Beach
                                                                                  Howard Beach
                                                                                  Jarvis Beach
                                                                                  Pratt Beach
                                                                                  North Shore/Columbia
                                                                                  Albion Beach
                                                                                  Thorndale Beach
                                                                                  North Ave. Beach
                                                                                  Fullerton Beach
                                                                                  Webster Beach
                                                                                  Armitage Beach
                                                                                  Schiller Beach
                                                                                  Oak St. Beach
                                                                                  Ohio St. Beach
                                                                                  12th St. Beach
                                                                                  31st St. Beach




                                                  Exhibit D-1
                                                  Page 1013
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 141 of 336 Page ID
                                   #:7538



                                                  TMDL
   STATE   TMDL NAME                                     LISTED WATER BODY ID       LISTED WATER BODY NAME
                                                  DATE
                                                                                    49th St. Beach
                                                                                    Jackson Park/63rd Beach
                                                                                    Rainbow
                                                                                    57th St. Beach
                                                                                    67th St. Beach
                                                                                    South Shore Beach
                                                                                    Calumet Beach
                                                                                    Open waters Lake
                                                                                    Michigan Nearshore
                                                         IL_QH                      North Point Marina Harbor
                                                         IL_QZO                     Waukegan Harbor North
                                                         IL_3S                      Calumet Harbor
                                                         IL_QZI                     Diversey Harbor
    MD     BOHEMIA RIVER                          2011   MD-02130602-T              BOHEMIA RIVER
    MD     NORTHEAST RIVER                        2011   MD-02130608-T              NORTHEAST RIVER
    MD     SASSAFRAS RIVER                        2011   MD-02130610-T              SASSAFRAS RIVER
           Total Maximum Daily Load of
           Polychlorinated Biphenyls in Back                                        Back River Oligohaline Tidal
    MD                                            2012   MD-BACOH
           River Oligohaline Tidal Chesapeake                                       Chesapeake Bay Segment
           Bay Segment, Maryland
           Total Maximum Daily Load of
           Polychlorinated Biphenyls in South
                                                                                    South River Mesohaline
    MD     River Mesohaline Chesapeake Bay        2015   MD-SOUMH
                                                                                    Chesapeake Bay Segment
           Segment, Anne Arundel County,
           Maryland
           Total Maximum Daily Load of
           Polychlorinated Biphenyls in the
    MD                                            2016   MD-BSHOH                   Bush River Oligohaline Segment
           Bush River Oligohaline Segment,
           Harford County, Maryland
           Total Maximum Daily Load of                                              Gunpowder River tidal
           Polychlorinated Biphenyls in the                                         subsegment of the Gunpowder
                                                         MD-GUNOH-02130801
           Gunpowder River and Bird River                                           Oligohaline Chesapeake Bay
    MD     Subsegments of the Gunpowder           2016                              Tidal Segment
           River Oligohaline Segment, Baltimore                                     Bird River tidal subsegment of
           County and Harford County,                    MD-GUNOH-02130803          the Gunpowder Oligohaline
           Maryland                                                                 Chesapeake Bay Tidal Segment
           Total Maximum Daily Load of
           Polychlorinated Biphenyls in the
                                                                                    Magothy River Mesohaline
    MD     Magothy River Mesohaline               2015   MD-MAGMH
                                                                                    Chesapeake Bay Tidal Segment
           Chesapeake Bay Tidal Segment, Anne
           Arundel County, Maryland
           Total Maximum Daily Load of                                              Lower Patuxent River
                                                         MD-PAXOH
           Polychlorinated Biphenyls in the                                         Oligohaline
    MD     Patuxent River Mesohaline,             2017                              PAXTF - Middle Patuxent River
                                                         MD-PAXTF
           Oligohaline and Tidal Fresh                                              Tidal Fresh
           Chesapeake Bay Segments                       MD-PAXMH                   Lower Patuxent River
           Total Maximum Daily Loads of                  MD-PATMH-02130903          Baltimore Harbor
           Polychlorinated Biphenyls in                                             Curtis Creek/Bay portion of the
           Baltimore Harbor, Curtis Creek/Bay,           MDPATMH-CURTIS_BAY_CREEK   Patapsco River Mesohaline Tidal
    MD                                            2011
           and Bear Creek Portions of Patapsco                                      Chesapeake Bay Segment
           River Mesohaline Tidal Chesapeake                                        Bear Creek portion of the Bay
                                                         MD-PATMH-BEAR_CREEK
           Bay Segment, Maryland                                                    Segment
           Total Maximum Daily Loads of                                             Elk River Oligohaline Tidal
    MD                                            2014   MD-ELKOH
           Polychlorinated Biphenyls in the Elk                                     Chesapeake Bay Segment




                                                     Exhibit D-1
                                                     Page 1014
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 142 of 336 Page ID
                                   #:7539



                                                 TMDL
   STATE   TMDL NAME                                    LISTED WATER BODY ID   LISTED WATER BODY NAME
                                                 DATE
           River Oligohaline and the C&D Canal
                                                                               C&D Canal Oligohaline Tidal
           Oligohaline Tidal Chesapeake Bay             MD-C&DOH
                                                                               Chesapeake Bay Segment
           Segments in Cecil County, Maryland
           Total Maximum Daily Loads of
           Polychlorinated Biphenyls in the
                                                                               Northeast and Northwest
           Northeast and Northwest Branches
    MD                                           2011   MD-02140205            Branches of Nontidal Anacostia
           of the Nontidal Anacostia River,
                                                                               River
           Counties, Maryland
           FINAL TOTAL MAXIMUM DAILY LOAD               TN06010201001_1000     WATTS BAR RESERVOIR
           (TMDL) FOR POLYCHLORINATED                   TN06010201001_2000     Watts Bar Reservoir
           BIPHENYLS (PCBS) AND CHLORDANE                                      Clinch River Arm of Watts Bar
                                                        TN06010207001_1000
    TN     IN WATTS BAR RESERVOIR WATTS          2010                          Reservoir
           BAR LAKE WATERSHED, LOWER
                                                                               Emory River Embayment of
           CLINCH RIVER WATERSHED, AND                  TN06010208001_1000
                                                                               Watts Bar Reservoir
           EMORY RIVER WATERSHED
           MELTON HILL RESERVOIR TMDL FOR
           POLYCHLORINATED BIPHENYLS
    TN     (PCBS) AND CHLORDANE,                 2010   TN06010207006_1000     MELTON HILL RESERVOIR
           ANDERSON, KNOW, LOUDON, AND
           ROANE COUNTIES
           PROPOSED TOTAL MAXIMUM DAILY                 TN06010201020_1000     FORT LOUDOUN RESERVOIR
           LOADS (TMDLS) FOR
           POLYCHLORINATED BIPHENYLS
    TN     (PCBS) IN FORT LOUDON RESERVOIR       2010
                                                        TN06010201020_2000     Fort Loudoun Reservoir
           FORT LOUDON LAKE WATERSHED
           (HUC 06010201) BLOUNT, KNOX,
           AND LOUDON COUNTIES, TN
           TMDL FOR POLYCHLORINATED
    TN     BIPHENYLS (PCBS) AND DIOSINS IN       2010   TN06020001001_1000     Nickajack Reservoir
           NICKAJACK RESERVOIR
                                                 2010   VAC-L37R_CUB01B08      CUB CREEK
    VA     CUB CREEK
                                                 2010   VAC-L37R_CUB02A06      CUB CREEK
    VA     GARDEN CREEK                          2011   VAS-Q04R_GAR01A98      GARDEN CREEK
                                                        VAS-Q04R_LEV01A94      LEVISA FORK
                                                        VAS-Q04R_LEV01B02      LEVISA FORK
                                                        VAS-Q08R_LEV01A00      LEVISA FORK
    VA     LEVISA FORK                           2011
                                                        VAS-Q08R_LEV02A00      LEVISA FORK
                                                        VAS-Q08R_LEV03A02      LEVISA FORK
                                                        VAS-Q06R_LEV01A98      LEVISA FORK
    VA     LITTLE OTTER RIVER LOWER 1            2010   VAW-L26R_LOR01A00      LITTLE OTTER RIVER
    VA     LITTLE OTTER RIVER LOWER 2            2010   VAW-L26R_LOR02A00      LITTLE OTTER RIVER
    VA     LITTLE OTTER RIVER MIDDLE 1           2010   VAW-L26R_LOR03A00      LITTLE OTTER RIVER
                                                        VAS-N08R_NEW03A06      New River (Upper)
                                                        VAS-N11R_RDC01B00      Reed Creek
                                                        VAS-N11R_RDC01B06      Reed Creek
                                                        VAS-N11R_RDC02B02      Reed Creek
           PCB Total Maximum Daily Load
                                                        VAS-N11R_RDC03B04      Reed Creek
           Development for Reed Creek, the
                                                        VAS-N08R_NEW01A02      New River (Upper)
    VA     Upper New River, Peak Creek,          2018
                                                        VAW-N16R_NEW01A00      New River (Upper)
           Walker Creek, Stony Creek, and the
                                                        VAW-N16L_NEW06A02      Claytor Lake (New River)
           Lower New River
                                                        VAW-N16L_NEW05A02      Claytor Lake (New River)
                                                        VAW-N16L_NEW04A02      Claytor Lake (New River)
                                                        VAW-N16L_NEW03A02      Claytor Lake (New River)
                                                        VAW-N16L_NEW01B14      Claytor Lake (New River)




                                                    Exhibit D-1
                                                    Page 1015
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 143 of 336 Page ID
                                   #:7540



                                      TMDL
   STATE   TMDL NAME                         LISTED WATER BODY ID   LISTED WATER BODY NAME
                                      DATE
                                             VAW-N17R_PKC03A00      Peak Creek
                                             VAW-N17R_PKC02A00      Peak Creek
                                             VAW-N17R_PKC01A00      Peak Creek
                                             VAW-N17R_XAG01A02      Peak Creek, UT (XAG)
                                             VAW-N17L_PKC02A10      Claytor Lake (Peak Creek)
                                             VAW-N17L_PKC01A10      Claytor Lake (Peak Creek)
                                             VAW-N16L_NEW02A02      Claytor Lake (New River)
                                             VAW-N16L_NEW01A02      Claytor Lake (New River)
                                             VAW-N18R_NEW04A00      New River (Lower)
                                             VAW-N18R_NEW03A00      New River (Lower)
                                             VAW-N18R_NEW02A00      New River (Lower)
                                             VAW-N18R_NEW01A00      New River (Lower)
                                             VAW-N22R_NEW06A00      New River (Lower)
                                             VAW-N22R_NEW05A00      New River (Lower)
                                             VAW-N22R_NEW04A00      New River (Lower)
                                             VAW-N22R_NEW03A00      New River (Lower)
                                             VAW-N22R_NEW02B14      New River (Lower)
                                             VAW-N22R_NEW02A00      New River (Lower)
                                             VAW-N22R_NEW01A00      New River (Lower)
                                             VAW-N23R_NEW01A00      New River (Lower)
                                             VAW-N24R_NEW03A00      New River (Lower)
                                             VAW-N24R_NEW02A00      New River (Lower)
                                             VAW-N25R_WLK01A00      Walker Creek
                                             VAW-N24R_NEW01A00      New River (Lower)
                                             VAW-N28R_SNC04A00      Stony Creek
                                             VAW-N28R_SNC03A00      Stony Creek
                                             VAW-N28R_SNC02A00      Stony Creek
                                             VAW-N28R_SNC01A00      Stony Creek
                                             VAW-N29R_NEW04A02      New River (Lower)
                                             VAW-N29R_NEW03A02      New River (Lower)
                                             VAW-N29R_NEW02A02      New River (Lower)
                                             VAW-N29R_NEW01A02      New River (Lower)
                                             VAW-N35R_NEW01A00      New River (Lower)
    VA     PETERS CREEK LOWER         2010   VAW-L04R_PEE01A02      PETERS CREEK
                                             VAC-L19R_ROA01A00      ROANOKE (STAUNTON) RIVER
                                             VAC-L19R_ROA03A00      ROANOKE (STAUNTON) RIVER
                                             VAC-L19R_ROA04A00      ROANOKE (STAUNTON) RIVER
                                             VAC-L30R_ROA01A00      ROANOKE (STAUNTON) RIVER
                                             VAC-L30R_ROA02A00      ROANOKE (STAUNTON) RIVER
                                             VAC-L30R_ROA03A00      ROANOKE (STAUNTON) RIVER
                                             VAC-L30R_ROA04A00      ROANOKE (STAUNTON) RIVER
                                             VAC-L30R_ROA06A00      ROANOKE (STAUNTON) RIVER
                                             VAC-L36R_ROA01A98      ROANOKE (STAUNTON) RIVER
                                             VAC-L38R_ROA02A98      ROANOKE (STAUNTON) RIVER
    VA     ROANOKE (STAUNTON) RIVER   2010
                                             VAC-L40R_ROA03A98      ROANOKE (STAUNTON) RIVER
                                             VAC-L40R_ROA04A98      ROANOKE (STAUNTON) RIVER
                                             VAW-L04R_ROA04A00      ROANOKE RIVER
                                             VAW-L03R_ROA02A00      ROANOKE RIVER
                                             VAW-L03R_ROA03A00      ROANOKE RIVER
                                             VAW-L03R_ROA01A00      ROANOKE RIVER
                                             VAW-L03R_ROA04A00      ROANOKE RIVER
                                             VAW-L04R_ROA06A00      ROANOKE RIVER
                                             VAW-L04R_ROA03A00      ROANOKE RIVER NIAGARA
                                             VAW-L12L_ROA03A02      ROANOKE RIVER SML MIDDLE 2




                                         Exhibit D-1
                                         Page 1016
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 144 of 336 Page ID
                                   #:7541




                                              TMDL
   STATE   TMDL NAME                                 LISTED WATER BODY ID   LISTED WATER BODY NAME
                                              DATE
                                                     VAW-L03R_ROA05A00      ROANOKE RIVER
                                                     VAW-L04R_ROA07A00      ROANOKE RIVER
                                                     VAW-L04R_ROA08A02      ROANOKE RIVER
                                                     VAW-L03R_ROA06A00      ROANOKE RIVER
                                                     VAW-L04R_ROA05A00      ROANOKE RIVER
    VA     TINKER CREEK LOWER                 2010   VAW-L05R_TKR01A00      TINKER CREEK
                                                     WAEB21AR-176.385       YAKIMA RIVER
                                                     WAEB21AR-29.109        YAKIMA RIVER
                                                     WAEB21AR-30.827        YAKIMA RIVER
           Yakima River Pesticides and PCBs
    WA                                        2010   WAEB21AR-229.127       YAKIMA RIVER
           Total Maximum Daily Load
                                                     WAEB21AR-134.977       YAKIMA RIVER
                                                     WAEB21AR-135.707       YAKIMA RIVER
                                                     WAEB21AR-48.64         YAKIMA RIVER




                                                 Exhibit D-1
                                                 Page 1017
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 145 of 336 Page ID
                                   #:7542




                                    Appendix E




                                                                                  Exhibit D-1
                                                                                  Page 1018
Appendix E Class member attributes
                                                                   Area of HUC 12
                             Entity Type (City,                                          Percent imperviousness in the
                                                                  watershed containing
                             Town, County,                                                 area of HUC 12 watershed
                                                                  or immediately
                             Village, Borough,                                             containing or immediately     PCB TMDL promulgated or updated
Class Member         State                        Population      adjoining PCB
                             Township,                                                      adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                             Independent Port                                            waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                             District)                                                                (%)
                                                                  (acre)
Anniston AL          AL      City or Town           21,924
Calhoun County AL    AL      County                115,018
Etowah County AL     AL      County                102,849
Gadsden AL           AL      City or Town           35,622
Glencoe AL           AL      City or Town           5,148
Hokes Bluff AL       AL      City or Town           4,279
Oxford AL            AL      City or Town           21,197
Rainbow City AL      AL      City or Town           9,559
Shelby County AL     AL      County                211,430
Southside AL         AL      City or Town           8,650
West Memphis AR      AR      City or Town           25,211
Agoura Hills CA      CA      City or Town           20,693                1.29                       0%                  Santa Monica Bay
Alameda CA           CA      City or Town           79,061              6,122.92                     56%                 San Francisco Bay
                                                                                                                                                                                                   #:7543




Alameda County CA    CA      County               1,650,306             6,226.84                     30%                 San Francisco Bay
Albany CA            CA      City or Town           19,729              1,015.06                     55%                 San Francisco Bay
American Canyon CA   CA      City or Town           20,350              2,449.16                     49%                 San Francisco Bay
Anaheim CA           CA      City or Town          350,848
Antioch CA           CA      City or Town          111,074             11,620.35                     39%                 San Francisco Bay
Arcadia CA           CA      City or Town           58,359             6,205.47                      45%                 Peck Road Park Lake
Arcata CA            CA      City or Town           18,099
Arroyo Grande CA     CA      City or Town           18,067
                                                                                                                         Dominguez Channel and Greater Los
Artesia CA           CA      City or Town          16,846                929.16                      68%                 Angeles and Long Beach Harbor Waters
Azusa CA             CA      City or Town          49,749               3,675.86                     47%                 Puddingstone Reservoir
Baldwin Park CA      CA      City or Town          76,337                797.50                      62%                 Puddingstone Reservoir
                                                                                                                         Dominguez Channel and Greater Los
Bellflower CA        CA      City or Town          77,681               3,537.36                     67%                 Angeles and Long Beach Harbor Waters
Belmont CA           CA      City or Town          27,192                176.69                      56%                 San Francisco Bay
Belvedere CA         CA      City or Town           2,124                340.49                      27%                 San Francisco Bay
Benicia CA           CA      City or Town          28,121               6,851.62                     31%                 San Francisco Bay
Berkeley CA          CA      City or Town          121,487              5,970.13                     48%                 San Francisco Bay
                                                                                                                         Santa Monica Bay, Ballona Creek
Beverly Hills CA     CA      City or Town          34,477               3,271.08                     48%                 Estuary
                                                                                                                                                                Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 146 of 336 Page ID




                                                               Exhibit D-1
                                                               Page 1019
                                                                      Area of HUC 12
                                 Entity Type (City,                                         Percent imperviousness in the
                                                                     watershed containing
                                 Town, County,                                                area of HUC 12 watershed
                                                                     or immediately
                                 Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member             State                        Population     adjoining PCB
                                 Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                     impaired waterbodies
                                 Independent Port                                           waterbodies with a PCB TMDL
                                                                     with a PCB TMDL
                                 District)                                                               (%)
                                                                     (acre)
Big Bear Lake CA         CA      City or Town          5,235
Bradbury CA              CA      City or Town          1,078                443.47                      10%                 Peck Road Park Lake
Brawley CA               CA      City or Town          26,066
Brentwood CA             CA      City or Town          60,599               14.29                       85%                 San Francisco Bay
Brisbane CA              CA      City or Town          4,716               1,849.68                     42%                 San Francisco Bay
                                                                                                                            Dominguez Channel and Greater Los
Buena Park CA            CA      City or Town           83,113             1,771.68                     64%                 Angeles and Long Beach Harbor Waters
Burlingame CA            CA      City or Town          30,449              2,471.90                     55%                 San Francisco Bay
Butte County CA          CA      County                226,529
Calabasas CA             CA      City or Town           24,113              311.66                       4%                 Santa Monica Bay
Calexico CA              CA      City or Town          40,046
Capitola CA              CA      City or Town           10,178
                                                                                                                            Dominguez Channel and Greater Los
                                                                                                                            Angeles and Long Beach Harbor Waters,
Carson CA                CA      City or Town          92,710             10,876.21                     71%                 Machado Lake
                                                                                                                            Dominguez Channel and Greater Los
                                                                                                                                                                                                       #:7544




Cerritos CA              CA      City or Town           50,436             4,695.83                     61%                 Angeles and Long Beach Harbor Waters
Chico CA                 CA      City or Town           91,733
Chula Vista CA           CA      City or Town          266,610
Claremont CA             CA      City or Town           35,934              529.22                       3%                 Puddingstone Reservoir
Coachella CA             CA      City or Town           44,832
Colma CA                 CA      City or Town           1,512              1,081.71                     28%                 San Francisco Bay
Colusa County CA         CA      County                 21,553
                                                                                                                            Dominguez Channel and Greater Los
Compton CA               CA      City or Town           97,410            5,799.53                      66%                 Angeles and Long Beach Harbor Waters
Concord CA               CA      City or Town          129,014              0.003                       0%                  San Francisco Bay
Contra Costa County CA   CA      County               1,137,194           13,341.94                     32%                 San Francisco Bay
Coronado CA              CA      City or Town           25,107
Corte Madera CA          CA      City or Town           9,868              1,794.15                     33%                 San Francisco Bay
                                                                                                                            TMDL for Organochloring Compounds -
                                                                                                                            Upper and Lower Newport Bay: TOTAL
Costa Mesa CA            CA      City or Town          113,092             3,444.89                     64%                 DDT, CHLORDANE, TOTAL PCBs
Covina CA                CA      City or Town          48,466              4,033.04                     55%                 Puddingstone Reservoir
                                                                                                                            Santa Monica Bay, Ballona Creek
Culver City CA           CA      City or Town          39,317              2,944.75                     63%                 Estuary
Cupertino CA             CA      City or Town          60,955
                                                                                                                                                                    Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 147 of 336 Page ID




                                                                   Exhibit D-1
                                                                   Page 1020
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
                                                                                                                         Dominguez Channel and Greater Los
Cypress CA            CA      City or Town           48,877             2,326.95                     62%                 Angeles and Long Beach Harbor Waters
Daly City CA          CA      City or Town          106,941             4,326.76                     52%                 San Francisco Bay
Del Mar CA            CA      City or Town           4,354
Dixon CA              CA      City or Town           19,759
                                                                                                                         Dominguez Channel and Greater Los
Downey CA             CA      City or Town          113,066             7,031.37                     61%                 Angeles and Long Beach Harbor Waters
Duarte CA             CA      City or Town           21,763              909.12                      45%                 Peck Road Park Lake
Dublin CA             CA      City or Town           59,561
East Palo Alto CA     CA      City or Town           29,823              180.84                       7%                 San Francisco Bay
El Centro CA          CA      City or Town           44,021
El Cerrito CA         CA      City or Town           25,459             2,088.46                     45%                 San Francisco Bay
El Dorado County CA   CA      County                186,082
El Monte CA           CA      City or Town          115,657             1,768.09                     61%                 Peck Road Park Lake
                                                                                                                         Santa Monica Bay, Dominguez Channel
                                                                                                                         and Greater Los Angeles and Long
                                                                                                                                                                                                   #:7545




El Segundo CA         CA      City or Town           16,860             1,619.16                     70%                 Beach Harbor Waters
Emeryville CA         CA      City or Town           11,782              707.04                      77%                 San Francisco Bay
Encinitas CA          CA      City or Town           62,980
Eureka CA             CA      City or Town           27,162
Fairfield CA          CA      City or Town          114,545             2,554.70                     23%                 San Francisco Bay
Folsom CA             CA      City or Town           77,088
Foster City CA        CA      City or Town           34,297             2,332.27                     51%                 San Francisco Bay
Fountain Valley CA    CA      City or Town           56,503
Fremont CA            CA      City or Town          233,378            11,567.28                      8%                 San Francisco Bay
Garden Grove CA       CA      City or Town          174,805
                                                                                                                         Dominguez Channel and Greater Los
Gardena CA            CA      City or Town          59,961              3,023.86                     75%                 Angeles and Long Beach Harbor Waters
Gilroy CA             CA      City or Town          55,409
Glendora CA           CA      City or Town          51,947             10,460.30                     23%                 Puddingstone Reservoir
Gonzales CA           CA      City or Town          8,448
Grover Beach CA       CA      City or Town          13,586
                                                                                                                         Dominguez Channel and Greater Los
Hawaiian Gardens CA   CA      City or Town          14,448               548.37                      71%                 Angeles and Long Beach Harbor Waters
                                                                                                                         Dominguez Channel and Greater Los
Hawthorne CA          CA      City or Town          87,835              1,446.75                     75%                 Angeles and Long Beach Harbor Waters
                                                                                                                                                                Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 148 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1021
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
Hayward CA            CA      City or Town          159,147              8,021.67                    11%                 San Francisco Bay
Hercules CA           CA      City or Town           25,413              3,510.61                    27%                 San Francisco Bay
Hermosa Beach CA      CA      City or Town           19,750               817.89                     69%                 Santa Monica Bay
Hillsborough CA       CA      City or Town           11,477              2,069.63                    15%                 San Francisco Bay
Hollister CA          CA      City or Town           37,533
Humboldt County CA    CA      County                135,000
                                                                                                                         Dominguez Channel and Greater Los
Huntington Beach CA   CA      City or Town          200,541            10,600.59                     58%                 Angeles and Long Beach Harbor Waters
                                                                                                                         Dominguez Channel and Greater Los
Huntington Park CA    CA      City or Town           58,780             1,093.52                     81%                 Angeles and Long Beach Harbor Waters
Imperial Beach CA     CA      City or Town           27,365
Imperial CA           CA      City or Town           17,092
Imperial County CA    CA      County                180,268
Indian Wells CA       CA      City or Town           5,325
Indio CA              CA      City or Town           88,340
                                                                                                                         Dominguez Channel and Greater Los
                                                                                                                                                                                                    #:7546




                                                                                                                         Angeles and Long Beach Harbor Waters,
Industry CA           CA      City or Town            207                395.35                      70%                 Puddingstone Reservoir
                                                                                                                         Dominguez Channel and Greater Los
                                                                                                                         Angeles and Long Beach Harbor Waters,
Inglewood CA          CA      City or Town          110,470             1,555.56                     65%                 Ballona Creek Estuary
                                                                                                                         TMDL for Organochloring Compounds -
                                                                                                                         Upper and Lower Newport Bay: TOTAL
Irvine CA             CA      City or Town          265,721            19,174.28                     38%                 DDT, CHLORDANE, TOTAL PCBs
Irwindale CA          CA      City or Town           1,429             1,947.36                      52%                 Peck Road Park Lake
La Mesa CA            CA      City or Town          59,824
                                                                                                                         Dominguez Channel and Greater Los
La Palma CA           CA      City or Town          15,762              1,019.89                     65%                 Angeles and Long Beach Harbor Waters
La Quinta CA          CA      City or Town          40,812
La Verne CA           CA      City or Town          32,413              4,320.41                     33%                 Puddingstone Reservoir
Lafayette CA          CA      City or Town          26,154
Lake Elsinore CA      CA      City or Town          63,861
                                                                                                                         Dominguez Channel and Greater Los
Lakewood CA           CA      City or Town          80,997              5,427.59                     59%                 Angeles and Long Beach Harbor Waters
Larkspur CA           CA      City or Town          12,392              1,754.45                     35%                 San Francisco Bay
                                                                                                                         Dominguez Channel and Greater Los
Lawndale CA           CA      City or Town          33,086              1,131.74                     73%                 Angeles and Long Beach Harbor Waters
                                                                                                                                                                 Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 149 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1022
                                                                     Area of HUC 12
                                Entity Type (City,                                         Percent imperviousness in the
                                                                    watershed containing
                                Town, County,                                                area of HUC 12 watershed
                                                                    or immediately
                                Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member            State                        Population     adjoining PCB
                                Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                    impaired waterbodies
                                Independent Port                                           waterbodies with a PCB TMDL
                                                                    with a PCB TMDL
                                District)                                                               (%)
                                                                    (acre)
Lemon Grove CA          CA      City or Town          26,805
Livermore CA            CA      City or Town          89,535
Lomita CA               CA      City or Town          20,665              1,095.81                     64%                 Machado Lake
                                                                                                                           Dominguez Channel and Greater Los
Long Beach CA           CA      City or Town          469,435            29,368.01                     63%                 Angeles and Long Beach Harbor Waters
                                                                                                                           Dominguez Channel and Greater Los
Los Alamitos CA         CA      City or Town          11,646              2,329.30                     50%                 Angeles and Long Beach Harbor Waters
Los Altos CA            CA      City or Town          30,750
                                                                                                                           Dominguez Channel and Greater Los
                                                                                                                           Angeles and Long Beach Harbor
                                                                                                                           Waters,Ballona Creek Estuary, Machado
Los Angeles CA          CA      City or Town         3,969,262           112,737.26                    49%                 Lake
                                                                                                                           Dominguez Channel and Greater Los
                                                                                                                           Angeles and Long Beach Harbor
                                                                                                                           Waters,Puddingstone
                                                                                                                           Reservoir,Machado Lake,Peck Road
Los Angeles County CA   CA      County               10,120,540          32,454.42                     43%                 Park Lake, Ballona Creek Estuary
                                                                                                                                                                                                      #:7547




                                                                                                                           Dominguez Channel and Greater Los
Lynwood CA              CA      City or Town          71,087             2,774.26                      66%                 Angeles and Long Beach Harbor Waters
Malibu CA               CA      City or Town          12,861             11,285.97                     12%                 Santa Monica Bay
                                                                                                                           Santa Monica Bay, Dominguez Channel
                                                                                                                           and Greater Los Angeles and Long
Manhattan Beach CA      CA      City or Town          35,664             1,479.52                      61%                 Beach Harbor Waters
Marin County CA         CA      County                260,633            13,644.09                     17%                 San Francisco Bay
Marina CA               CA      City or Town           21,655
Martinez CA             CA      City or Town          38,324              5,190.06                     24%                 San Francisco Bay
Marysville CA           CA      City or Town           12,194
Menlo Park CA           CA      City or Town          33,986              2,228.11                     11%                 San Francisco Bay
Mill Valley CA          CA      City or Town           14,355             2,697.28                     19%                 San Francisco Bay
Millbrae CA             CA      City or Town           22,773             1,830.59                     45%                 San Francisco Bay
Milpitas CA             CA      City or Town          77,878               206.39                      54%                 San Francisco Bay
Monrovia CA             CA      City or Town          37,079              7,249.58                     22%                 Peck Road Park Lake
Monterey CA             CA      City or Town          28,633
Monterey County CA      CA      County                434,767
Moraga CA               CA      City or Town          17,439
Morgan Hill CA          CA      City or Town          44,393
Mountain View CA        CA      City or Town          80,852              1,048.13                     30%                 San Francisco Bay
                                                                                                                                                                   Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 150 of 336 Page ID




                                                                  Exhibit D-1
                                                                  Page 1023
                                                                       Area of HUC 12
                                  Entity Type (City,                                         Percent imperviousness in the
                                                                      watershed containing
                                  Town, County,                                                area of HUC 12 watershed
                                                                      or immediately
                                  Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member              State                        Population     adjoining PCB
                                  Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                      impaired waterbodies
                                  Independent Port                                           waterbodies with a PCB TMDL
                                                                      with a PCB TMDL
                                  District)                                                               (%)
                                                                      (acre)
Napa CA                   CA      City or Town           79,781               923.74                     8%                  San Francisco Bay
Napa County CA            CA      County                141,185               436.47                     21%                 San Francisco Bay
National City CA          CA      City or Town           61,038
Newark CA                 CA      City or Town          45,857              2,606.92                     10%                 San Francisco Bay
                                                                                                                             TMDL for Organochloring Compounds -
                                                                                                                             Upper and Lower Newport Bay: TOTAL
Newport Beach CA          CA      City or Town          86,647             14,733.29                     34%                 DDT, CHLORDANE, TOTAL PCBs
                                                                                                                             Dominguez Channel and Greater Los
Norwalk CA                CA      City or Town          106,002            5,541.33                      65%                 Angeles and Long Beach Harbor Waters
Novato CA                 CA      City or Town           55,939            9,291.51                      17%                 San Francisco Bay
Oakland CA                CA      City or Town          420,798            31,766.36                     48%                 San Francisco Bay
Oakley CA                 CA      City or Town           40,680             414.63                       31%                 San Francisco Bay
                                                                                                                             TMDL for Organochloring Compounds -
                                                                                                                             Upper and Lower Newport Bay: TOTAL
Orange CA                 CA      City or Town          140,434              609.88                      70%                 DDT, CHLORDANE, TOTAL PCBs
                                                                                                                             TMDL for Organochloring Compounds -
                                                                                                                                                                                                       #:7548




                                                                                                                             Upper and Lower Newport Bay: TOTAL
Orange County CA          CA      County               3,170,707            4,351.86                     46%                 DDT, CHLORDANE, TOTAL PCBs
Orinda CA                 CA      City or Town           19,510             7,191.56                     8%                  San Francisco Bay
Oroville CA               CA      City or Town           19,018
Oxnard CA                 CA      City or Town          207,754             2,364.68                     44%                 Oxnard Drain 3
Pacific Grove CA          CA      City or Town           15,616
Pacifica CA               CA      City or Town           39,247             6,611.98                     18%                 San Francisco Bay
Palm Desert CA            CA      City or Town           52,096
Palo Alto CA              CA      City or Town           67,406             3,488.00                     8%                  San Francisco Bay
Palos Verdes Estates CA   CA      City or Town           13,558             2,735.86                     18%                 Santa Monica Bay, Machado Lake
Paradise CA               CA      City or Town           26,505
                                                                                                                             Dominguez Channel and Greater Los
Paramount CA              CA      City or Town          54,840              2,774.59                     72%                 Angeles and Long Beach Harbor Waters
Pasadena CA               CA      City or Town          141,833              610.77                      45%                 Peck Road Park Lake
Petaluma CA               CA      City or Town          60,486               958.07                      21%                 San Francisco Bay
                                                                                                                             Dominguez Channel and Greater Los
Pico Rivera CA            CA      City or Town          63,542              3,458.29                     58%                 Angeles and Long Beach Harbor Waters
Piedmont CA               CA      City or Town          11,385               950.25                      30%                 San Francisco Bay
Pinole CA                 CA      City or Town          19,328              2,989.97                     29%                 San Francisco Bay
Pismo Beach CA            CA      City or Town          8,174
                                                                                                                                                                    Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 151 of 336 Page ID




                                                                    Exhibit D-1
                                                                    Page 1024
                                                                             Area of HUC 12
                                        Entity Type (City,                                         Percent imperviousness in the
                                                                            watershed containing
                                        Town, County,                                                area of HUC 12 watershed
                                                                            or immediately
                                        Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member                    State                        Population     adjoining PCB
                                        Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                            impaired waterbodies
                                        Independent Port                                           waterbodies with a PCB TMDL
                                                                            with a PCB TMDL
                                        District)                                                               (%)
                                                                            (acre)
Pittsburg CA                    CA      City or Town           70,797              2,914.78                    12%                 San Francisco Bay
Placer County CA                CA      County                379,288
Pleasant Hill CA                CA      City or Town           34,906               2.40                       32%                 San Francisco Bay
Pleasanton CA                   CA      City or Town           82,314
Pomona CA                       CA      City or Town          152,637              82.89                        8%                 Puddingstone Reservoir
Port Hueneme CA                 CA      City or Town           22,265
Port of San Diego               CA      Port
Port of Stockton                CA      Port
Rancho Cordova CA               CA      City or Town          72,183
                                                                                                                                   Santa Monica Bay, Dominguez Channel
                                                                                                                                   and Greater Los Angeles and Long
Rancho Palos Verdes CA          CA      City or Town          42,343              7,699.24                     24%                 Beach Harbor Waters, Machado Lake
Red Bluff CA                    CA      City or Town          14,147
                                                                                                                                   Santa Monica Bay, Dominguez Channel
                                                                                                                                   and Greater Los Angeles and Long
Redondo Beach CA                CA      City or Town           67,905            3,549.33                      66%                 Beach Harbor Waters, Machado Lake
                                                                                                                                                                                                            #:7549




Redwood City CA                 CA      City or Town           85,328            7,558.62                      20%                 San Francisco Bay
Richmond CA                     CA      City or Town          109,652            16,776.44                     38%                 San Francisco Bay
Rio Vista CA                    CA      City or Town           8,613             4,015.95                      17%                 San Francisco Bay
Riverside County CA             CA      County               2,382,570
                                                                                                                                   Santa Monica Bay, Dominguez Channel
                                                                                                                                   and Greater Los Angeles and Long
Rolling Hills CA                CA      City or Town           1,883              1,715.34                      9%                 Beach Harbor Waters, Machado Lake
                                                                                                                                   Santa Monica Bay, Dominguez Channel
                                                                                                                                   and Greater Los Angeles and Long
Rolling Hills Estates CA        CA      City or Town           8,216              2,072.52                     26%                 Beach Harbor Waters, Machado Lake
Ross CA                         CA      City or Town           2,480
Sacramento CA                   CA      City or Town          494,324
Sacramento County CA            CA      County               1,511,510
Salinas CA                      CA      City or Town          157,144
San Anselmo CA                  CA      City or Town           12,573
San Bernardino County CA        CA      County               2,134,174
San Bruno CA                    CA      City or Town           43,166             3,051.32                     47%                 San Francisco Bay
San Buenaventura (Ventura) CA   CA      City or Town          110,127
San Carlos CA                   CA      City or Town           29,903              394.33                      79%                 San Francisco Bay
San Diego CA                    CA      City or Town         1,403,865
                                                                                                                                                                         Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 152 of 336 Page ID




                                                                          Exhibit D-1
                                                                          Page 1025
                                                                         Area of HUC 12
                                    Entity Type (City,                                         Percent imperviousness in the
                                                                        watershed containing
                                    Town, County,                                                area of HUC 12 watershed
                                                                        or immediately
                                    Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member                State                        Population     adjoining PCB
                                    Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                        impaired waterbodies
                                    Independent Port                                           waterbodies with a PCB TMDL
                                                                        with a PCB TMDL
                                    District)                                                               (%)
                                                                        (acre)
San Diego County CA         CA      County               3,310,280
San Dimas CA                CA      City or Town           34,283            7,003.15                      24%                 Puddingstone Reservoir
San Francisco CA            CA      City or Town          872,795            26,718.07                     61%                 San Francisco Bay
San Francisco County CA     CA      County                872,795             193.26                       17%                 San Francisco Bay
San Joaquin County CA       CA      County                732,185
San Jose CA                 CA      City or Town         1,030,359           29,065.88                     15%                 San Francisco Bay
San Leandro CA              CA      City or Town           90,666            7,534.70                      62%                 San Francisco Bay
San Luis Obispo County CA   CA      County                281,958
San Mateo CA                CA      City or Town          104,420             3,384.09                     53%                 San Francisco Bay
San Mateo County CA         CA      County                768,204             6,254.93                     30%                 San Francisco Bay
San Pablo CA                CA      City or Town           31,018             1,491.49                     58%                 San Francisco Bay
San Rafael CA               CA      City or Town           58,932             9,307.55                     31%                 San Francisco Bay
San Ramon CA                CA      City or Town           75,708
Sand City CA                CA      City or Town            382
                                                                                                                               TMDL for Organochloring Compounds -
                                                                                                                               Upper and Lower Newport Bay: TOTAL
                                                                                                                                                                                                         #:7550




Santa Ana CA                CA      City or Town          334,175             9,335.03                     66%                 DDT, CHLORDANE, TOTAL PCBs
Santa Clara CA              CA      City or Town          126,561              101.46                      40%                 San Francisco Bay
Santa Clara County CA       CA      County               1,929,581            3,212.70                     15%                 San Francisco Bay
Santa Cruz CA               CA      City or Town           64,452
Santa Cruz County CA        CA      County                274,702
                                                                                                                               Dominguez Channel and Greater Los
Santa Fe Springs CA         CA      City or Town          17,983              3,287.18                     74%                 Angeles and Long Beach Harbor Waters
                                                                                                                               Santa Monica Bay, Ballona Creek
Santa Monica CA             CA      City or Town          92,330              4,820.14                     63%                 Estuary
Sausalito CA                CA      City or Town          7,137               1,011.60                     34%                 San Francisco Bay
Scotts Valley CA            CA      City or Town          11,929
                                                                                                                               Dominguez Channel and Greater Los
Seal Beach CA               CA      City or Town          24,437              6,514.93                     37%                 Angeles and Long Beach Harbor Waters
Seaside CA                  CA      City or Town          34,276
Sierra Madre CA             CA      City or Town          11,040              1,693.22                     19%                 Peck Road Park Lake
                                                                                                                               Dominguez Channel and Greater Los
Signal Hill CA              CA      City or Town          11,621              1,256.21                     68%                 Angeles and Long Beach Harbor Waters
Solana Beach CA             CA      City or Town          13,417
Solano County CA            CA      County                439,300             1,734.40                     20%                 San Francisco Bay
Sonoma County CA            CA      County                503,249              10.15                       79%                 San Francisco Bay
                                                                                                                                                                      Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 153 of 336 Page ID




                                                                      Exhibit D-1
                                                                      Page 1026
                                                                      Area of HUC 12
                                 Entity Type (City,                                         Percent imperviousness in the
                                                                     watershed containing
                                 Town, County,                                                area of HUC 12 watershed
                                                                     or immediately
                                 Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member             State                        Population     adjoining PCB
                                 Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                     impaired waterbodies
                                 Independent Port                                           waterbodies with a PCB TMDL
                                                                     with a PCB TMDL
                                 District)                                                               (%)
                                                                     (acre)
                                                                                                                            Dominguez Channel and Greater Los
South El Monte CA        CA      City or Town          20,837                0.25                       35%                 Angeles and Long Beach Harbor Waters
                                                                                                                            Dominguez Channel and Greater Los
South Gate CA            CA      City or Town           95,396             3,071.04                     68%                 Angeles and Long Beach Harbor Waters
South San Francisco CA   CA      City or Town           67,286             5,209.72                     64%                 San Francisco Bay
Stanton CA               CA      City or Town           38,655
Stockton CA              CA      City or Town          306,407
Suisun City CA           CA      City or Town           29,391              417.05                      47%                 San Francisco Bay
Sunnyvale CA             CA      City or Town          153,633             1,744.34                     8%                  San Francisco Bay
Sutter County CA         CA      County                 95,898
Temple City CA           CA      City or Town           36,301              567.46                      54%                 Peck Road Park Lake
Tiburon CA               CA      City or Town           9,156              2,522.80                     23%                 San Francisco Bay
                                                                                                                            Dominguez Channel and Greater Los
                                                                                                                            Angeles and Long Beach Harbor Waters,
Torrance CA              CA      City or Town          146,660            11,785.38                     63%                 Machado Lake
                                                                                                                            TMDL for Organochloring Compounds -
                                                                                                                                                                                                       #:7551




                                                                                                                            Upper and Lower Newport Bay: TOTAL
Tustin CA                CA      City or Town           80,357            1,702.79                      55%                 DDT, CHLORDANE, TOTAL PCBs
Union City CA            CA      City or Town           75,438            1,118.08                      44%                 San Francisco Bay
Vallejo CA               CA      City or Town          121,064            17,548.26                     41%                 San Francisco Bay
Ventura County CA        CA      County                848,921            2,612.51                      29%                 Oxnard Drain 3
                                                                                                                            Dominguez Channel and Greater Los
Vernon CA                CA      City or Town            113                500.08                      93%                 Angeles and Long Beach Harbor Waters
Walnut CA                CA      City or Town           29,971              322.64                      10%                 Puddingstone Reservoir
Walnut Creek CA          CA      City or Town          69,235
Watsonville CA           CA      City or Town           53,808
West Covina CA           CA      City or Town          107,607             4,454.54                     49%                 Puddingstone Reservoir
                                                                                                                            Santa Monica Bay, Ballona Creek
West Hollywood CA        CA      City or Town          36,614              1,081.12                     73%                 Estuary
West Sacramento CA       CA      City or Town          52,946
Westminster CA           CA      City or Town          91,602
                                                                                                                            Dominguez Channel and Greater Los
Whittier CA              CA      City or Town          86,732               232.09                      18%                 Angeles and Long Beach Harbor Waters
Wildomar CA              CA      City or Town          36,034
Yolo County CA           CA      County                215,530
Yuba City CA             CA      City or Town          66,308
                                                                                                                                                                    Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 154 of 336 Page ID




                                                                   Exhibit D-1
                                                                   Page 1027
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Yuba County CA         CA      County                 75,002
Ansonia CT             CT      City or Town           18,807
Bridgeport CT          CT      City or Town          146,353
Derby CT               CT      City or Town           12,564
Groton CT              CT      City or Town           9,093
Hartford CT            CT      City or Town          123,679
Milford CT             CT      City or Town           52,550
New Haven CT           CT      City or Town          130,424
New London CT          CT      City or Town           27,024
Norwalk CT             CT      City or Town           88,487
Shelton CT             CT      City or Town           41,261
Stamford CT            CT      City or Town          129,042

Stonington CT          CT      Borough                 898
Waterbury CT           CT      City or Town          108,473
West Haven CT          CT      City or Town           54,644
                                                                                                                                                                                               #:7552




Delaware City DE       DE      City or Town           1,818
Dover DE               DE      City or Town           37,236
Elsmere DE             DE      City or Town           6,053
Middletown DE          DE      City or Town           21,174              815.90                      16%                 Bohemia River
New Castle County DE   DE      County                537,750
New Castle DE          DE      City or Town           5,033
Newark DE              DE      City or Town           33,264
Newport DE             DE      City or Town           1,042
Wilmington DE          DE      City or Town           70,919
Honolulu County HI     HI      County                992,692
Bettendorf IA          IA      City or Town           35,742
Buffalo IA             IA      City or Town           1,286
Carter Lake IA         IA      City or Town           3,799
Cedar Rapids IA        IA      City or Town          131,169
Council Bluffs IA      IA      City or Town           62,490
Davenport IA           IA      City or Town          102,395
Dubuque IA             IA      City or Town           58,287
Le Claire IA           IA      City or Town           3,967
Riverdale IA           IA      City or Town            437
                                                                                                                                                            Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 155 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1028
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Lewiston ID            ID      City or Town          32,645
                                                                                                                          Spokane River Toxics Direct to
Post Falls ID          ID      City or Town          31,546              2,821.90                     27%                 Implementation
Algonquin IL           IL      Village                30,913
Alorton IL             IL      Village                1,942
Alsip IL               IL      Village                19,225
Alton IL               IL      City or Town          26,892
Antioch IL             IL      Village                14,315
Arlington Heights IL   IL      Village                75,864
Aurora IL              IL      City or Town          200,945
Barrington Hills IL    IL      Village                4,236
Barrington IL          IL      Village               10,332
Bartonville IL         IL      Village                6,329
Batavia IL             IL      City or Town           26,368
                                                                                                                          Illinois Lake Michigan Nearshore
Beach Park IL          IL      Village               13,990              3,575.88                     19%                 Watershed
                                                                                                                                                                                                #:7553




Bedford Park IL        IL      Village                591
Belleville IL          IL      City or Town          41,857
Bellevue IL            IL      Village               1,987
Bellwood IL            IL      Village               19,173
Belvidere IL           IL      City or Town          25,223
Berkeley IL            IL      Village               5,173
Bethalto IL            IL      Village               9,316
Bolingbrook IL         IL      Village               74,427
Boone County IL        IL      County                53,594
Bridgeview IL          IL      Village               16,445
Broadview IL           IL      Village               7,847
Brookfield IL          IL      Village               18,842
Buffalo Grove IL       IL      Village               41,419
                                                                                                                          Illinois Lake Michigan Nearshore
Burbank IL             IL      City or Town          28,996               119.00                      49%                 Watershed
Cahokia IL             IL      Village               14,255
Calumet City IL        IL      City or Town          36,925
Carbon Cliff IL        IL      Village               2,011
Carbondale IL          IL      City or Town          25,926
                                                                                                                                                             Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 156 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1029
                                                                     Area of HUC 12
                                Entity Type (City,                                         Percent imperviousness in the
                                                                    watershed containing
                                Town, County,                                                area of HUC 12 watershed
                                                                    or immediately
                                Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member            State                        Population     adjoining PCB
                                Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                    impaired waterbodies
                                Independent Port                                           waterbodies with a PCB TMDL
                                                                    with a PCB TMDL
                                District)                                                               (%)
                                                                    (acre)
Carpentersville IL      IL      Village                38,228
Carterville IL          IL      City or Town           5,870
Cary IL                 IL      Village                17,843
Caseyville IL           IL      Village                4,045
Champaign County IL     IL      County                209,961
Champaign IL            IL      City or Town           87,156
Channahon IL            IL      Village                12,647
Cherry Valley IL        IL      Village                2,900
Chicago Heights IL      IL      City or Town           30,146
                                                                                                                           Pere Marquette River and Lake (2008;
                                                                                                                           not responsible), Illinois Lake Michigan
Chicago IL              IL      City or Town         2,718,946           129,886.88                    61%                 Nearshore Watershed (2019)
Chicago Ridge IL        IL      Village               14,288
Chillicothe IL          IL      City or Town           6,209
Coal Valley IL          IL      Village                3,777
Collinsville IL         IL      City or Town          24,753
                                                                                                                                                                                                         #:7554




Colona IL               IL      City or Town           5,151
Columbia IL             IL      City or Town           10,216
                                                                                                                           Illinois Lake Michigan Nearshore
Cook County IL          IL      County               5,199,000           185,521.68                    44%                 Watershed
Cortland IL             IL      City or Town           4,326
Country Club Hills IL   IL      City or Town           16,813
Countryside IL          IL      City or Town           5,995
Crainville IL           IL      Village                1,401
Crest Hill IL           IL      City or Town           20,691
Crestwood IL            IL      Village               10,921
Creve Coeur IL          IL      Village                5,225
Crystal Lake IL         IL      City or Town          40,144
Decatur IL              IL      City or Town          76,199
Deerfield IL            IL      Village               18,981
DeKalb County IL        IL      County                103,984
DeKalb IL               IL      City or Town          42,716
Des Plaines IL          IL      City or Town          58,478
Dolton IL               IL      Village               22,974
DuPage County IL        IL      County                931,680
                                                                                                                                                                      Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 157 of 336 Page ID




                                                                  Exhibit D-1
                                                                  Page 1030
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Dupo IL                IL      Village                3,903
East Alton IL          IL      Village                6,108
East Dubuque IL        IL      City or Town           1,628
East Dundee IL         IL      Village                3,177
East Moline IL         IL      City or Town           21,183
East Peoria IL         IL      City or Town           22,861
East St. Louis IL      IL      City or Town           26,819
Edwardsville IL        IL      City or Town           25,117
Elgin IL               IL      City or Town          112,322
Elk Grove Village IL   IL      Village                33,047
                                                                                                                          Pere Marquette River and Lake (2008;
                                                                                                                          not responsible), Illinois Lake Michigan
Evanston IL            IL      City or Town          75,302              4,388.84                     45%                 Nearshore Watershed (2019)
                                                                                                                          Illinois Lake Michigan Nearshore
Evergreen Park IL      IL      Village               19,708               953.45                      51%                 Watershed
Fairview Heights IL    IL      City or Town          16,677
                                                                                                                                                                                                        #:7555




Flossmoor IL           IL      Village               9,400
Forest Park IL         IL      Village               14,067
Fox Lake IL            IL      Village               10,532
Fox River Grove IL     IL      Village               4,651
Franklin Park IL       IL      Village               18,165
Geneva IL              IL      City or Town          21,837
Germantown Hills IL    IL      Village               3,486
Gilberts IL            IL      Village               7,741
                                                                                                                          Illinois Lake Michigan Nearshore
Glencoe IL             IL      Village               8,946               1,024.70                     30%                 Watershed
Glenview IL            IL      Village               47,725
Glenwood IL            IL      Village               8,948
Golf IL                IL      Village                489
Granite City IL        IL      City or Town          28,852
Grayslake IL           IL      Village               20,986
Green Oaks IL          IL      Village               3,835
Gurnee IL              IL      Village               30,900
Hainesville IL         IL      Village               3,661
Hampton IL             IL      Village               1,790
                                                                                                                                                                     Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 158 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1031
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Hartford IL            IL      Village               1,373
Harwood Heights IL     IL      Village               8,575
Hawthorn Woods IL      IL      Village               8,199
Henry County IL        IL      County                49,511
Hickory Hills IL       IL      City or Town          14,045
                                                                                                                          Pere Marquette River and Lake (2008;
                                                                                                                          not responsible), Illinois Lake Michigan
Highland Park IL       IL      City or Town          29,699                0.95                       46%                 Nearshore Watershed (2019)
                                                                                                                          Illinois Lake Michigan Nearshore
Highwood IL            IL      City or Town           5,353               265.60                      61%                 Watershed
Hillside IL            IL      Village                8,111
Hodgkins IL            IL      Village                1,907
Hoffman Estates IL     IL      Village                51,871
Homer Glen IL          IL      Village                24,431
Homewood IL            IL      Village                19,240
Indian Head Park IL    IL      Village                3,811
                                                                                                                                                                                                        #:7556




Inverness IL           IL      Village                7,565
Island Lake IL         IL      Village                8,079
Johnsburg IL           IL      Village                6,309
Joliet IL              IL      City or Town          148,001
Justice IL             IL      Village                12,924
Kane County IL         IL      County                531,463
Kendall County IL      IL      County                124,592
                                                                                                                          Illinois Lake Michigan Nearshore
Kenilworth IL          IL      Village               2,541                343.29                      31%                 Watershed
La Grange IL           IL      Village               15,693
La Grange Park IL      IL      Village               13,536
Lake Barrington IL     IL      Village               4,920
                                                                                                                          Illinois Lake Michigan Nearshore
Lake Bluff IL          IL      Village                5,675              1,422.60                     15%                 Watershed
                                                                                                                          Illinois Lake Michigan Nearshore
Lake County IL         IL      County                704,644            78,690.92                     22%                 Watershed
                                                                                                                          Pere Marquette River and Lake (2008;
                                                                                                                          not responsible), Illinois Lake Michigan
Lake Forest IL         IL      City or Town          19,410              2,447.91                     21%                 Nearshore Watershed (2019)
Lake in the Hills IL   IL      Village               28,817
                                                                                                                                                                     Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 159 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1032
                                                                 Area of HUC 12
                            Entity Type (City,                                         Percent imperviousness in the
                                                                watershed containing
                            Town, County,                                                area of HUC 12 watershed
                                                                or immediately
                            Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member        State                        Population     adjoining PCB
                            Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                impaired waterbodies
                            Independent Port                                           waterbodies with a PCB TMDL
                                                                with a PCB TMDL
                            District)                                                               (%)
                                                                (acre)
Lake Villa IL       IL      Village                8,748
Lakemoor IL         IL      Village                6,053
Lakewood IL         IL      Village                3,875
Lansing IL          IL      Village                28,185
Lemont IL           IL      Village                16,957
Libertyville IL     IL      Village                20,480
Lincolnshire IL     IL      Village                7,278
Lincolnwood IL      IL      Village                12,572
Lindenhurst IL      IL      Village                14,534
Lockport IL         IL      City or Town           25,176
Long Grove IL       IL      Village                8,034
Loves Park IL       IL      City or Town           23,436
Machesney Park IL   IL      Village                22,887
Macon County IL     IL      County                110,784
Macon IL            IL      City or Town           1,136
                                                                                                                                                                                            #:7557




Madison County IL   IL      County                265,733
Madison IL          IL      City or Town           3,845
Marion IL           IL      City or Town           17,657
Matteson IL         IL      Village                19,242
Maywood IL          IL      Village                23,844
McCullom Lake IL    IL      Village                1,013
McHenry County IL   IL      County                307,296
McHenry IL          IL      City or Town           26,635
Melrose Park IL     IL      Village                25,406
Midlothian IL       IL      Village                14,750
Milan IL            IL      Village                5,084
Minooka IL          IL      Village                11,259
Moline IL           IL      City or Town           42,400
Monee IL            IL      Village                5,126
Montgomery IL       IL      Village                19,616
Morton Grove IL     IL      Village                23,302
Mount Carmel IL     IL      City or Town           7,021
Mount Prospect IL   IL      Village                55,196
Mount Zion IL       IL      Village                5,849
                                                                                                                                                         Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 160 of 336 Page ID




                                                              Exhibit D-1
                                                              Page 1033
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
Mundelein IL          IL      Village               31,441
Niles IL              IL      Village               29,717
Norridge IL           IL      Village               14,537
North Aurora IL       IL      Village               17,346
North Barrington IL   IL      Village               3,008
                                                                                                                         Pere Marquette River and Lake (2008;
                                                                                                                         not responsible), Illinois Lake Michigan
North Chicago IL      IL      City or Town           29,941             2,638.91                     53%                 Nearshore Watershed (2019)
Northbrook IL         IL      Village                33,547
Northfield IL         IL      Village                5,504
Northlake IL          IL      City or Town           11,380
Oak Forest IL         IL      City or Town           27,893
Oak Lawn IL           IL      Village                56,494
Oakwood Hills IL      IL      Village                2,046
Olympia Fields IL     IL      Village                4,920
Orland Park IL        IL      Village                58,997
                                                                                                                                                                                                       #:7558




Oswego IL             IL      Village                34,479
Palatine IL           IL      Village                69,010
Palos Heights IL      IL      City or Town           12,490
Palos Hills IL        IL      City or Town           17,475
Palos Park IL         IL      Village                4,862
Park City IL          IL      City or Town           7,532
Park Forest IL        IL      Village                21,822
Pekin IL              IL      City or Town           32,764
Peoria County IL      IL      County                185,073
Peoria Heights IL     IL      Village                5,934
Peoria IL             IL      City or Town          114,189
Plainfield IL         IL      Village                42,937
Pontoon Beach IL      IL      Village                5,703
Port Barrington IL    IL      Village                1,487
Prairie Grove IL      IL      Village                1,865
Prospect Heights IL   IL      City or Town           16,299
Rapids City IL        IL      Village                 957
Richton Park IL       IL      Village                13,644
River Grove IL        IL      Village                10,177
                                                                                                                                                                    Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 161 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1034
                                                                        Area of HUC 12
                                   Entity Type (City,                                         Percent imperviousness in the
                                                                       watershed containing
                                   Town, County,                                                area of HUC 12 watershed
                                                                       or immediately
                                   Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member               State                        Population     adjoining PCB
                                   Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                       impaired waterbodies
                                   Independent Port                                           waterbodies with a PCB TMDL
                                                                       with a PCB TMDL
                                   District)                                                               (%)
                                                                       (acre)
Riverdale IL               IL      Village                13,462
Riverwoods IL              IL      Village                3,645
Robbins IL                 IL      Village                5,498
Rochester IL               IL      Village                3,753
Rock Island County IL      IL      County                145,230
Rock Island IL             IL      City or Town           38,257
Rockdale IL                IL      Village                1,953
Rockford IL                IL      City or Town          147,781
Rockton IL                 IL      Village                7,494
Rolling Meadows IL         IL      City or Town           24,088
Romeoville IL              IL      Village                39,724
Roscoe IL                  IL      Village                10,562
Rosemont IL                IL      Village                4,185
Round Lake Beach IL        IL      Village                27,732
Round Lake Heights IL      IL      Village                2,706
                                                                                                                                                                                                   #:7559




Round Lake IL              IL      Village                18,519
Round Lake Park IL         IL      Village                7,630
Roxana IL                  IL      Village                1,473
Sangamon County IL         IL      County                198,004
Sauget IL                  IL      Village                 171
Schaumburg IL              IL      Village                74,650
Schiller Park IL           IL      Village                11,729
Sherman IL                 IL      Village                4,673
Shorewood IL               IL      Village                17,040
Skokie IL                  IL      Village                64,494
Sleepy Hollow IL           IL      Village                3,312
South Barrington IL        IL      Village                4,929
South Beloit IL            IL      City or Town           7,696
South Chicago Heights IL   IL      Village                4,120
South Elgin IL             IL      Village                22,387
South Holland IL           IL      Village                21,901
South Roxana IL            IL      Village                2,019
Spring Grove IL            IL      Village                5,677
Springfield IL             IL      City or Town          116,540
                                                                                                                                                                Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 162 of 336 Page ID




                                                                     Exhibit D-1
                                                                     Page 1035
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
St. Charles IL        IL      City or Town           32,676
St. Clair County IL   IL      County                270,342
Steger IL             IL      Village                9,462
Stone Park IL         IL      Village                4,931
Swansea IL            IL      Village                13,543
Sycamore IL           IL      City or Town           17,878
Tazewell County IL    IL      County                133,887
Thornton IL           IL      Village                2,468
Tinley Park IL        IL      Village                56,985
Tolono IL             IL      Village                3,475
Tower Lakes IL        IL      Village                1,257
University Park IL    IL      Village                7,030
Urbana IL             IL      City or Town           42,524
Vernon Hills IL       IL      Village                26,318
Volo IL               IL      Village                5,203
                                                                                                                                                                                                       #:7560




Wadsworth IL          IL      Village                3,722
Washington IL         IL      City or Town           16,805
Washington Park IL    IL      Village                3,964
Wauconda IL           IL      Village                13,801
                                                                                                                         Pere Marquette River and Lake (2008;
                                                                                                                         not responsible), Illinois Lake Michigan
Waukegan IL           IL      City or Town           88,174            12,191.58                     35%                 Nearshore Watershed (2019)
West Chicago IL       IL      City or Town           27,330
West Dundee IL        IL      Village                7,361
Westchester IL        IL      Village                16,603
Western Springs IL    IL      Village                13,461
Wheeling IL           IL      Village                38,479
Will County IL        IL      County                688,648
Willow Springs IL     IL      Village                5,751
                                                                                                                         Illinois Lake Michigan Nearshore
Wilmette IL           IL      Village               27,357              2,681.87                     34%                 Watershed
Winnebago County IL   IL      County                286,054
                                                                                                                         Illinois Lake Michigan Nearshore
Winnetka IL           IL      Village               12,494               766.57                      34%                 Watershed
                                                                                                                                                                    Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 163 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1036
                                                                     Area of HUC 12
                                Entity Type (City,                                         Percent imperviousness in the
                                                                    watershed containing
                                Town, County,                                                area of HUC 12 watershed
                                                                    or immediately
                                Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member            State                        Population     adjoining PCB
                                Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                    impaired waterbodies
                                Independent Port                                           waterbodies with a PCB TMDL
                                                                    with a PCB TMDL
                                District)                                                               (%)
                                                                    (acre)
                                                                                                                           Illinois Lake Michigan Nearshore
Winthrop Harbor IL      IL      Village               6,777               2,682.50                     18%                 Watershed
Wonder Lake IL          IL      Village               3,897
Wood River IL           IL      City or Town          10,223
Woodstock IL            IL      City or Town          25,128
Worth IL                IL      Village               10,739
Yorkville IL            IL      City or Town          18,858
                                                                                                                           Illinois Lake Michigan Nearshore
Zion IL                 IL      City or Town           24,072             4,322.52                     30%                 Watershed
Alexandria IN           IN      City or Town           5,017
Allen County IN         IN      County                369,778
Anderson IN             IN      City or Town           55,082
Angola IN               IN      City or Town           8,604
Arcadia IN              IN      City or Town           1,660
Auburn IN               IN      City or Town           13,012
Bartholomew County IN   IN      County                 82,313
                                                                                                                                                                                                 #:7561




Battle Ground IN        IN      City or Town           1,921
Bedford IN              IN      City or Town           13,272
Bloomington IN          IN      City or Town           84,396
Boone County IN         IN      County                 64,168
Bristol IN              IN      City or Town           1,668
Brooklyn IN             IN      City or Town           1,579
Brownsburg IN           IN      City or Town           25,365
Carmel IN               IN      City or Town           90,762
Cedar Lake IN           IN      City or Town           12,205
Chesterfield IN         IN      City or Town           2,490
Chesterton IN           IN      City or Town           13,377
Cicero IN               IN      City or Town           4,818
Clark County IN         IN      County                115,598
Clarksville IN          IN      City or Town           21,617
Columbia City IN        IN      City or Town           8,888
Columbus IN             IN      City or Town           47,306
Crawfordsville IN       IN      City or Town           16,051
Crown Point IN          IN      City or Town           29,247
Daleville IN            IN      City or Town           1,597
                                                                                                                                                              Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 164 of 336 Page ID




                                                                  Exhibit D-1
                                                                  Page 1037
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
Dayton IN             IN      City or Town           1,624
Delaware County IN    IN      County                115,676
East Chicago IN       IN      City or Town           28,429
Edgewood IN           IN      City or Town           1,863
Edinburgh IN          IN      City or Town           4,569
Elkhart County IN     IN      County                203,652
Elkhart IN            IN      City or Town           52,487
Ellettsville IN       IN      City or Town           6,616
Evansville IN         IN      City or Town          118,915
Fishers IN            IN      City or Town           89,868
Floyd County IN       IN      County                 76,697
Fort Wayne IN         IN      City or Town          263,777
Fortville IN          IN      City or Town           3,998
Frankfort IN          IN      City or Town           15,780
Goshen IN             IN      City or Town           32,919
                                                                                                                                                                                              #:7562




Grant County IN       IN      County                 66,680
Greensburg IN         IN      City or Town           11,825
Greenwood IN          IN      City or Town           56,416
Griffith IN           IN      City or Town           16,234
Hamilton County IN    IN      County                315,990
Hamilton IN           IN      City or Town           1,572
Hammond IN            IN      City or Town           77,104
Hancock County IN     IN      County                 73,728
Hendricks County IN   IN      County                160,369
Highland IN           IN      City or Town           22,731
Hobart IN             IN      City or Town           28,293
Howard County IN      IN      County                 82,317
Huntertown IN         IN      City or Town           6,671
Huntington IN         IN      City or Town           17,096
Indianapolis IN       IN      City or Town          857,488
Ingalls IN            IN      City or Town           2,440
Jasper IN             IN      City or Town           15,431
Jeffersonville IN     IN      City or Town           46,831
Johnson County IN     IN      County                151,575
                                                                                                                                                           Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 165 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1038
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Jonesville IN          IN      City or Town           192
Kendallville IN        IN      City or Town          9,851
Knox County IN         IN      County                37,331
Kokomo IN              IN      City or Town          57,644
Kosciusko County IN    IN      County                78,742
Lafayette IN           IN      City or Town          72,024
                                                                                                                          Illinois Lake Michigan Nearshore
Lake County IN         IN      County                704,192            30,465.83                     36%                 Watershed
                                                                                                                          Illinois Lake Michigan Nearshore
Lake Station IN        IN      City or Town          12,048              4,758.54                     25%                 Watershed
                                                                                                                          Illinois Lake Michigan Nearshore
LaPorte County IN      IN      County                110,254             9,567.01                     20%                 Watershed
Lawrence IN            IN      City or Town           48,364
Lebanon IN             IN      City or Town           15,696
Leo-Cedarville IN      IN      City or Town           3,758
Logansport IN          IN      City or Town           17,744
                                                                                                                                                                                                #:7563




Long Beach IN          IN      City or Town           1,160
Lowell IN              IN      City or Town           9,528
Madison County IN      IN      County                129,297
Madison IN             IN      City or Town           11,845
Marion IN              IN      City or Town           28,386
Martinsville IN        IN      City or Town           11,619
McCordsville IN        IN      City or Town           6,518
Michigan City IN       IN      City or Town           31,148
Mishawaka IN           IN      City or Town           48,923
Monroe County IN       IN      County                145,748
Montgomery County IN   IN      County                 38,249
Mooresville IN         IN      City or Town           9,599
Morgan County IN       IN      County                 69,628
Muncie IN              IN      City or Town           69,174
Munster IN             IN      City or Town           22,833
New Albany IN          IN      City or Town           36,511
New Castle IN          IN      City or Town           17,351
New Chicago IN         IN      City or Town           1,968
New Haven IN           IN      City or Town           15,462
                                                                                                                                                             Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 166 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1039
                                                                     Area of HUC 12
                                Entity Type (City,                                         Percent imperviousness in the
                                                                    watershed containing
                                Town, County,                                                area of HUC 12 watershed
                                                                    or immediately
                                Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member            State                        Population     adjoining PCB
                                Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                    impaired waterbodies
                                Independent Port                                           waterbodies with a PCB TMDL
                                                                    with a PCB TMDL
                                District)                                                               (%)
                                                                    (acre)
Newburgh IN             IN      City or Town          3,270
Noblesville IN          IN      City or Town          60,186
Osceola IN              IN      City or Town          2,483
Parker City IN          IN      City or Town          1,369
Pendleton IN            IN      City or Town          4,264
Peru IN                 IN      City or Town          11,109
Plymouth IN             IN      City or Town          9,982
Portage IN              IN      City or Town          36,584
                                                                                                                           Illinois Lake Michigan Nearshore
Porter County IN        IN      County                167,522             6,700.21                     26%                 Watershed
Porter IN               IN      City or Town           4,820
Randolph County IN      IN      County                 25,110
Richmond IN             IN      City or Town           36,569
Roseland IN             IN      City or Town            633
Sellersburg IN          IN      City or Town           8,770
Seymour IN              IN      City or Town           19,365
                                                                                                                                                                                                 #:7564




Shelby County IN        IN      County                 44,259
Shelbyville IN          IN      City or Town           19,009
South Bend IN           IN      City or Town          101,884
Southport IN            IN      City or Town           1,761
Speedway IN             IN      City or Town           12,133
St. Joseph County IN    IN      County                269,484
Steuben County IN       IN      County                 34,354
Terre Haute IN          IN      City or Town           60,655
Tippecanoe County IN    IN      County                190,504
Trail Creek IN          IN      City or Town           2,010
Valparaiso IN           IN      City or Town           32,963
Vanderburgh County IN   IN      County                181,306
Vigo County IN          IN      County                107,851
Vincennes IN            IN      City or Town           17,575
Wabash County IN        IN      County                 31,504
Wabash IN               IN      City or Town           10,143
Warrick County IN       IN      County                 62,066
Warsaw IN               IN      City or Town           14,561
Washington IN           IN      City or Town           12,073
                                                                                                                                                              Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 167 of 336 Page ID




                                                                  Exhibit D-1
                                                                  Page 1040
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
West Lafayette IN     IN      City or Town           47,548
West Terre Haute IN   IN      City or Town           2,237
Yorktown IN           IN      City or Town           11,167
Zionsville IN         IN      City or Town           26,063
Bel Aire KS           KS      City or Town           7,649
Derby KS              KS      City or Town           23,642
Hutchinson KS         KS      City or Town           41,224
Johnson County KS     KS      County                585,921
Kechi KS              KS      City or Town           2,003
Lawrence KS           KS      City or Town           95,648
Mulvane KS            KS      City or Town           6,301
Park City KS          KS      City or Town           7,703
Sedgwick County KS    KS      County                513,188
Valley Center KS      KS      City or Town           7,338
Wichita KS            KS      City or Town          390,549
                                                                                                                                                                                              #:7565




Ashland KY            KY      City or Town           20,871
Boone County KY       KY      County                119,379
Bowling Green KY      KY      City or Town           65,663
Boyd County KY        KY      County                 49,606
Campbell County KY    KY      County                 90,614
Campbellsville KY     KY      City or Town           11,370
Daviess County KY     KY      County                 96,706
Greenup KY            KY      City or Town           1,137
Hardin County KY      KY      County                106,956
Henderson KY          KY      City or Town           27,952
Jefferson County KY   KY      County                767,711
Kenton County KY      KY      County                159,954
Oldham County KY      KY      County                 60,435
Owensboro KY          KY      City or Town           59,261
Paducah KY            KY      City or Town           25,033
West Point KY         KY      City or Town            866
Agawam Town MA        MA      City or Town           28,693
Amesbury Town MA      MA      City or Town           17,337
Attleboro MA          MA      City or Town           44,413
                                                                                                                                                           Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 168 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1041
                                                                        Area of HUC 12
                                   Entity Type (City,                                         Percent imperviousness in the
                                                                       watershed containing
                                   Town, County,                                                area of HUC 12 watershed
                                                                       or immediately
                                   Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member               State                        Population     adjoining PCB
                                   Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                       impaired waterbodies
                                   Independent Port                                           waterbodies with a PCB TMDL
                                                                       with a PCB TMDL
                                   District)                                                               (%)
                                                                       (acre)
Boston MA                  MA      City or Town          680,470
Cambridge MA               MA      City or Town          115,730
Chelsea MA                 MA      City or Town           40,288
Chicopee MA                MA      City or Town           55,342
Easthampton Town MA        MA      City or Town           16,051
Everett MA                 MA      City or Town           46,011
Fall River MA              MA      City or Town           89,288
Franklin Town MA           MA      City or Town           32,971
Gardner MA                 MA      City or Town           20,542
Haverhill MA               MA      City or Town           63,236
Holyoke MA                 MA      City or Town           40,266
Lawrence MA                MA      City or Town           79,870
Lowell MA                  MA      City or Town          111,250
Lynn MA                    MA      City or Town           93,406
Malden MA                  MA      City or Town           61,159
                                                                                                                                                                                                   #:7566




Marlborough MA             MA      City or Town           39,793
Medford MA                 MA      City or Town           57,849
Melrose MA                 MA      City or Town           28,118
Methuen Town MA            MA      City or Town           49,972
New Bedford MA             MA      City or Town           95,070
Newburyport MA             MA      City or Town           17,939
Newton MA                  MA      City or Town           88,604
North Adams MA             MA      City or Town           13,068
Northampton MA             MA      City or Town           28,561
Pittsfield MA              MA      City or Town           42,977
Quincy MA                  MA      City or Town           94,133
Revere MA                  MA      City or Town           54,021
Somerville MA              MA      City or Town           80,902
Springfield MA             MA      City or Town          154,278
Waltham MA                 MA      City or Town           62,923
Watertown Town MA          MA      City or Town           35,141
West Springfield Town MA   MA      City or Town           28,619
Weymouth Town MA           MA      City or Town           55,914
Winthrop Town MA           MA      City or Town           18,543
                                                                                                                                                                Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 169 of 336 Page ID




                                                                     Exhibit D-1
                                                                     Page 1042
                                                                      Area of HUC 12
                                 Entity Type (City,                                         Percent imperviousness in the
                                                                     watershed containing
                                 Town, County,                                                area of HUC 12 watershed
                                                                     or immediately
                                 Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member             State                        Population     adjoining PCB
                                 Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                     impaired waterbodies
                                 Independent Port                                           waterbodies with a PCB TMDL
                                                                     with a PCB TMDL
                                 District)                                                               (%)
                                                                     (acre)
Worcester MA             MA      City or Town          185,139
Aberdeen MD              MD      City or Town           15,534             1,030.15                     31%                 Bush River
Annapolis MD             MD      City or Town          39,286
                                                                                                                            Baltimore Harbor, Curtis Creek/Bay, and
                                                                                                                            Bear Creek Portions of Patapsco River
                                                                                                                            Mesohaline Tidal Chesapeake Bay
                                                                                                                            Segment (Curtis Creek/Bay, Baltimore
                                                                                                                            Harbor). Magothy River. Patuxent River.
Anne Arundel County MD   MD      County                567,665            43,266.45                     25%                 South River.
                                                                                                                            Baltimore Harbor, Curtis Creek/Bay, and
                                                                                                                            Bear Creek Portions of Patapsco River
                                                                                                                            Mesohaline Tidal Chesapeake Bay
                                                                                                                            Segment (Bear Creek, Baltimore
                                                                                                                            Harbor). Back River Oligohaline Tidal
                                                                                                                            Chesapeake Bay Segment. Gunpowder
Baltimore County MD      MD      County                828,616            105,404.98                    23%                 and Bird Rivers
                                                                                                                            Baltimore Harbor, Curtis Creek/Bay, and
                                                                                                                            Bear Creek Portions of Patapsco River
                                                                                                                                                                                                         #:7567




                                                                                                                            Mesohaline Tidal Chesapeake Bay
                                                                                                                            Segment (Curtis Creek/Bay, Baltimore
                                                                                                                            Harbor). Back River Oligohaline Tidal
Baltimore MD             MD      City or Town          615,849            36,025.57                     49%                 Chesapeake Bay Segment
Berwyn Heights MD        MD      City or Town           3,263
Bladensburg MD           MD      City or Town           9,412
Brentwood MD             MD      City or Town           3,480
Calvert County MD        MD      County                 91,028
Capitol Heights MD       MD      City or Town           4,521
                                                                                                                            Sassafras River, Northeast River,
Cecil County MD          MD      County                102,567             7,836.24                      9%                 Bohemia River, Elk River
                                                                                                                            Tidal Portions of the Potomac and
                                                                                                                            Anacostia Rivers, Piscataway Creek and
Charles County MD        MD      County                157,336            105,778.13                    10%                 Mattawoman Creek
Cheverly MD              MD      City or Town           6,454
Chevy Chase MD           MD      City or Town           2,968
Chevy Chase View MD      MD      City or Town            979
Chevy Chase Village MD   MD      City or Town           2,046
College Park MD          MD      City or Town           32,204
Colmar Manor MD          MD      City or Town           1,461
                                                                                                                                                                      Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 170 of 336 Page ID




                                                                   Exhibit D-1
                                                                   Page 1043
                                                                         Area of HUC 12
                                    Entity Type (City,                                         Percent imperviousness in the
                                                                        watershed containing
                                    Town, County,                                                area of HUC 12 watershed
                                                                        or immediately
                                    Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member                State                        Population     adjoining PCB
                                    Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                        impaired waterbodies
                                    Independent Port                                           waterbodies with a PCB TMDL
                                                                        with a PCB TMDL
                                    District)                                                               (%)
                                                                        (acre)
Cottage City MD             MD      City or Town           1,359
District Heights MD         MD      City or Town           5,990               13.42                       34%                 Patuxent River
Edmonston MD                MD      City or Town           1,493
Elkton MD                   MD      City or Town           15,681              113.90                      28%                 Elk River
Fairmount Heights MD        MD      City or Town           1,522
Forest Heights MD           MD      City or Town           2,576
Garrett Park MD             MD      City or Town           1,043
Glen Echo MD                MD      City or Town            269
Glenarden MD                MD      City or Town           6,183
Greenbelt MD                MD      City or Town           23,252
Harford County MD           MD      County                250,361            20,413.74                     13%                 Gunpowder and Bird Rivers, Bush River
Havre de Grace MD           MD      City or Town           13,468               3.84                       0%                  Northeast River
Hyattsville MD              MD      City or Town           18,261
Kensington MD               MD      City or Town           2,355
Landover Hills MD           MD      City or Town           1,647
                                                                                                                                                                                                             #:7568




Laurel MD                   MD      City or Town           25,885              41.60                        9%                 Patuxent River
                                                                                                                               Northeast and Northwest Branches of
Montgomery County MD        MD      County               1,040,245           43,200.38                     17%                 Nontidal Anacostia River, Patuxent River
Mount Rainier MD            MD      City or Town           8,111
New Carrollton MD           MD      City or Town          12,961
North Brentwood MD          MD      City or Town            555
                                                                                                                               Piscataway Creek and Mattawoman
Prince George's County MD   MD      County                907,939            59,924.41                     23%                 Creek, Patuxent River
Riverdale Park MD           MD      City or Town           7,233
Seat Pleasant MD            MD      City or Town           4,775
Somerset MD                 MD      City or Town           1,271
Takoma Park MD              MD      City or Town          17,629
University Park MD          MD      City or Town           2,649
Portland ME                 ME      City or Town           66,898
South Portland ME           ME      City or Town          25,538
Westbrook ME                ME      City or Town           18,360
York County ME              ME      County                202,663
Algonac MI                  MI      City or Town           4,047
                                                                                                                               Illinois Lake Michigan Nearshore
Allegan County MI           MI      County                114,995            12,925.86                     18%                 Watershed
                                                                                                                                                                          Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 171 of 336 Page ID




                                                                      Exhibit D-1
                                                                      Page 1044
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
Allen Park MI         MI      City or Town           27,348
Ann Arbor MI          MI      City or Town          121,035
Auburn Hills MI       MI      City or Town           22,932
Auburn MI             MI      City or Town           2,112
Barton Hills MI       MI      Village                 301
Battle Creek MI       MI      City or Town           51,451
Bay City MI           MI      City or Town           33,351
Bay County MI         MI      County                104,469
Belleville MI         MI      City or Town           3,889
Benton Harbor MI      MI      City or Town           9,910
Berkley MI            MI      City or Town           15,356
                                                                                                                         Illinois Lake Michigan Nearshore
Berrien County MI     MI      County                154,473            39,097.56                     16%                 Watershed
Beverly Hills MI      MI      Village                10,426
Bingham Farms MI      MI      Village                1,162
Birmingham MI         MI      City or Town          21,130
                                                                                                                                                                                               #:7569




Bloomfield Hills MI   MI      City or Town           4,011
Bridgman MI           MI      City or Town           2,251
Brighton MI           MI      City or Town           7,641
Buchanan MI           MI      City or Town           4,335
Burton MI             MI      City or Town          28,682
Cadillac MI           MI      City or Town           10,386
Calhoun County MI     MI      County                134,370
Cass County MI        MI      County                 51,288
Center Line MI        MI      City or Town           8,300
Clawson MI            MI      City or Town          12,041
Clinton County MI     MI      County                 77,619
Clio MI               MI      City or Town           2,517
Davison MI            MI      City or Town           4,957
Dearborn Heights MI   MI      City or Town          56,082
Dearborn MI           MI      City or Town          95,018
Detroit MI            MI      City or Town          676,883
DeWitt MI             MI      City or Town           4,653
Dexter MI             MI      Village                4,603
Dimondale MI          MI      Village                1,248
                                                                                                                                                            Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 172 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1045
                                                                      Area of HUC 12
                                 Entity Type (City,                                         Percent imperviousness in the
                                                                     watershed containing
                                 Town, County,                                                area of HUC 12 watershed
                                                                     or immediately
                                 Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member             State                        Population     adjoining PCB
                                 Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                     impaired waterbodies
                                 Independent Port                                           waterbodies with a PCB TMDL
                                                                     with a PCB TMDL
                                 District)                                                               (%)
                                                                     (acre)
Douglas MI               MI      City or Town           1,297
East Grand Rapids MI     MI      City or Town           11,704
East Lansing MI          MI      City or Town           49,018
Eastpointe MI            MI      City or Town           32,635
Eaton County MI          MI      County                109,165
Ecorse MI                MI      City or Town           9,283
Edwardsburg MI           MI      Village                1,227
Essexville MI            MI      City or Town           3,342
Farmington Hills MI      MI      City or Town           81,561
Farmington MI            MI      City or Town           10,580
Fenton MI                MI      City or Town           11,315
Ferndale MI              MI      City or Town           20,213
Ferrysburg MI            MI      City or Town           2,994
Flat Rock MI             MI      City or Town           9,924
Flint MI                 MI      City or Town           97,026
                                                                                                                                                                                                  #:7570




Flushing MI              MI      City or Town           8,002
Franklin MI              MI      Village                3,262
Fraser MI                MI      City or Town           14,625
Fremont MI               MI      City or Town           4,028
Galesburg MI             MI      City or Town           2,066
Garden City MI           MI      City or Town           26,808
Genesee County MI        MI      County                408,901
Gibraltar MI             MI      City or Town           4,523
                                                                                                                            Illinois Lake Michigan Nearshore
Grand Beach MI           MI      Village                 277                462.38                      12%                 Watershed
Grand Blanc MI           MI      City or Town           7,895
Grand Haven MI           MI      City or Town           10,964
Grand Ledge MI           MI      City or Town           7,819
Grand Rapids MI          MI      City or Town          196,546
Grandville MI            MI      City or Town          16,016
Grosse Pointe Farms MI   MI      City or Town           9,208
Grosse Pointe MI         MI      City or Town           5,224
Grosse Pointe Park MI    MI      City or Town          11,198
Grosse Pointe Woods MI   MI      City or Town          15,563
Hamtramck MI             MI      City or Town          21,934
                                                                                                                                                               Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 173 of 336 Page ID




                                                                   Exhibit D-1
                                                                   Page 1046
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Harper Woods MI        MI      City or Town           13,952
Hazel Park MI          MI      City or Town           16,619
Highland Park MI       MI      City or Town           10,909
Holland MI             MI      City or Town           33,512
Howell MI              MI      City or Town           9,595
Hudsonville MI         MI      City or Town           7,344
Huntington Woods MI    MI      City or Town           6,360
Ingham County MI       MI      County                289,937
Inkster MI             MI      City or Town           24,603
Jackson County MI      MI      County                160,125
Jackson MI             MI      City or Town           32,718
Kalamazoo County MI    MI      County                261,317
Kalamazoo MI           MI      City or Town           75,833
Keego Harbor MI        MI      City or Town           3,051
Kent County MI         MI      County                643,927
                                                                                                                                                                                               #:7571




Kentwood MI            MI      City or Town           51,753
Lake Angelus MI        MI      City or Town            308
Lake Orion MI          MI      Village                3,128
Lansing MI             MI      City or Town          116,635
Lathrup Village MI     MI      City or Town           4,160
Lexington MI           MI      Village                1,107
Linden MI              MI      City or Town           3,879
Livingston County MI   MI      County                188,582
Livonia MI             MI      City or Town           94,471
Macomb County MI       MI      County                868,739
Madison Heights MI     MI      City or Town           30,256
Marine City MI         MI      City or Town           4,120
Marysville MI          MI      City or Town           9,725
Mason MI               MI      City or Town           8,482
Melvindale MI          MI      City or Town           10,403
Michiana MI            MI      Village                 182
Midland MI             MI      City or Town           41,880
Milan MI               MI      City or Town           6,021
Milford MI             MI      Village                6,501
                                                                                                                                                            Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 174 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1047
                                                                       Area of HUC 12
                                  Entity Type (City,                                         Percent imperviousness in the
                                                                      watershed containing
                                  Town, County,                                                area of HUC 12 watershed
                                                                      or immediately
                                  Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member              State                        Population     adjoining PCB
                                  Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                      impaired waterbodies
                                  Independent Port                                           waterbodies with a PCB TMDL
                                                                      with a PCB TMDL
                                  District)                                                               (%)
                                                                      (acre)
Monroe MI                 MI      City or Town           19,911
Mount Clemens MI          MI      City or Town          16,365
Mount Morris MI           MI      City or Town           2,888
Muskegon County MI        MI      County                173,242
Muskegon Heights MI       MI      City or Town           10,755
Muskegon MI               MI      City or Town          38,173
New Baltimore MI          MI      City or Town          12,367
Niles MI                  MI      City or Town           11,267
North Muskegon MI         MI      City or Town           3,791
Northville MI             MI      City or Town           5,990
Norton Shores MI          MI      City or Town          24,374
Novi MI                   MI      City or Town           59,617
Oak Park MI               MI      City or Town           29,881
Oakland County MI         MI      County               1,251,126
Orchard Lake Village MI   MI      City or Town           2,446
                                                                                                                             Illinois Lake Michigan Nearshore
                                                                                                                                                                                                   #:7572




Ottawa County MI          MI      County                283,907            61,006.83                     19%                 Watershed
Owosso MI                 MI      City or Town           14,625
Oxford MI                 MI      Village                3,553
Parchment MI              MI      City or Town           1,844
Pinckney MI               MI      Village                2,426
Pleasant Ridge MI         MI      City or Town           2,488
Plymouth MI               MI      City or Town           9,127
Pontiac MI                MI      City or Town           60,154
Port Huron MI             MI      City or Town           29,201
Portage MI                MI      City or Town           48,362
River Rouge MI            MI      City or Town           7,532
Riverview MI              MI      City or Town           12,165
Rochester Hills MI        MI      City or Town           73,852
Rochester MI              MI      City or Town           13,097
Rockford MI               MI      City or Town           6,211
Rockwood MI               MI      City or Town           3,199
Romeo MI                  MI      Village                3,625
Romulus MI                MI      City or Town           23,466
Roosevelt Park MI         MI      City or Town           3,800
                                                                                                                                                                Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 175 of 336 Page ID




                                                                    Exhibit D-1
                                                                    Page 1048
                                                                               Area of HUC 12
                                          Entity Type (City,                                         Percent imperviousness in the
                                                                              watershed containing
                                          Town, County,                                                area of HUC 12 watershed
                                                                              or immediately
                                          Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member                      State                        Population     adjoining PCB
                                          Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                              impaired waterbodies
                                          Independent Port                                           waterbodies with a PCB TMDL
                                                                              with a PCB TMDL
                                          District)                                                               (%)
                                                                              (acre)
Roseville MI                      MI      City or Town           47,650
Royal Oak MI                      MI      City or Town           59,225
Saginaw County MI                 MI      County                192,525
Saginaw MI                        MI      City or Town           48,919
Saline MI                         MI      City or Town           9,188
South Lyon MI                     MI      City or Town           11,772
South Rockwood MI                 MI      Village                1,645
Southfield MI                     MI      City or Town           73,485
Southgate MI                      MI      City or Town           29,250
Sparta MI                         MI      Village                4,348
Spring Lake MI                    MI      Village                2,466
Springfield MI                    MI      City or Town           5,203
St. Clair County MI               MI      County                159,444
St. Clair MI                      MI      City or Town           5,348
St. Clair Shores MI               MI      City or Town           59,799
                                                                                                                                                                                                          #:7573




St. Joseph MI                     MI      City or Town           8,289
Sterling Heights MI               MI      City or Town          132,528
Stevensville MI                   MI      Village                1,133
Swartz Creek MI                   MI      City or Town           5,534
Sylvan Lake MI                    MI      City or Town           1,860
Taylor MI                         MI      City or Town           61,563
Trenton MI                        MI      City or Town           18,362
Troy MI                           MI      City or Town           84,095
Utica MI                          MI      City or Town           4,927
Vicksburg MI                      MI      Village                3,271
Village of Clarkston MI           MI      City or Town            932
Village of Grosse Pointe Shores
MI                                MI      City or Town           2,867
Walker MI                         MI      City or Town          24,835
Walled Lake MI                    MI      City or Town           7,196
Warren MI                         MI      City or Town          135,233
Washtenaw County MI               MI      County                366,488
Wayland MI                        MI      City or Town           4,197
Wayne County MI                   MI      County               1,760,095
Wayne MI                          MI      City or Town          17,053
                                                                                                                                                                       Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 176 of 336 Page ID




                                                                            Exhibit D-1
                                                                            Page 1049
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
Westland MI           MI      City or Town           82,089
Wixom MI              MI      City or Town           13,841
Wolverine Lake MI     MI      Village                4,594
Woodhaven MI          MI      City or Town           12,547
Wyandotte MI          MI      City or Town           25,113
Wyoming MI            MI      City or Town           75,654
Ypsilanti MI          MI      City or Town           21,062
Zeeland MI            MI      City or Town           5,583
Zilwaukee MI          MI      City or Town           1,563
Anoka County MN       MN      County                346,665
Anoka MN              MN      City or Town           17,412
Apple Valley MN       MN      City or Town           51,963
Arden Hills MN        MN      City or Town           10,355
Austin MN             MN      City or Town           24,913
Benton County MN      MN      County                 39,670
                                                                                                                                                                                              #:7574




Big Lake MN           MN      City or Town           10,658
Blaine MN             MN      City or Town           63,251
Bloomington MN        MN      City or Town           85,495
Brooklyn Center MN    MN      City or Town           30,951
Brooklyn Park MN      MN      City or Town           79,899
Burnsville MN         MN      City or Town           61,335
Carver County MN      MN      County                100,380
Carver MN             MN      City or Town           4,639
Champlin MN           MN      City or Town           24,288
Chanhassen MN         MN      City or Town           25,451
Chaska MN             MN      City or Town           26,108
Clay County MN        MN      County                 62,983
Cloquet MN            MN      City or Town           12,017
Columbia Heights MN   MN      City or Town           19,731
Coon Rapids MN        MN      City or Town           62,381
Cottage Grove MN      MN      City or Town           35,897
Crystal MN            MN      City or Town           23,029
Dakota County MN      MN      County                417,732
Dayton MN             MN      City or Town           5,426
                                                                                                                                                           Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 177 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1050
                                                                      Area of HUC 12
                                 Entity Type (City,                                         Percent imperviousness in the
                                                                     watershed containing
                                 Town, County,                                                area of HUC 12 watershed
                                                                     or immediately
                                 Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member             State                        Population     adjoining PCB
                                 Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                     impaired waterbodies
                                 Independent Port                                           waterbodies with a PCB TMDL
                                                                     with a PCB TMDL
                                 District)                                                               (%)
                                                                     (acre)
Duluth MN                MN      City or Town           86,058
Eagan MN                 MN      City or Town           66,356
East Grand Forks MN      MN      City or Town           8,681
Eden Prairie MN          MN      City or Town           64,023
Edina MN                 MN      City or Town           51,448
Elk River MN             MN      City or Town           24,270
Fairmont MN              MN      City or Town           10,159
Falcon Heights MN        MN      City or Town           5,565
Forest Lake MN           MN      City or Town           19,565
Fridley MN               MN      City or Town           27,520
Golden Valley MN         MN      City or Town           21,413
Grant MN                 MN      City or Town           4,129
Hastings MN              MN      City or Town           22,694
Hennepin County MN       MN      County               1,235,875
Hermantown MN            MN      City or Town           9,481
                                                                                                                                                                                                 #:7575




Hilltop MN               MN      City or Town            750
Hopkins MN               MN      City or Town           18,144
Houston County MN        MN      County                 18,694
Inver Grove Heights MN   MN      City or Town           35,120
La Crescent MN           MN      City or Town           5,040
Lakeville MN             MN      City or Town           62,039
Lauderdale MN            MN      City or Town           2,514
Lilydale MN              MN      City or Town            851
Mankato MN               MN      City or Town           41,781
Maple Grove MN           MN      City or Town           69,711
Maplewood MN             MN      City or Town           40,273
Mendota Heights MN       MN      City or Town           11,270
Mendota MN               MN      City or Town            211
Minneapolis MN           MN      City or Town          415,239
Minnetonka MN            MN      City or Town           52,473
Monticello MN            MN      City or Town           13,429
Moorhead MN              MN      City or Town           42,507
Mounds View MN           MN      City or Town           13,011
New Brighton MN          MN      City or Town           22,556
                                                                                                                                                              Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 178 of 336 Page ID




                                                                   Exhibit D-1
                                                                   Page 1051
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
New Hope MN           MN      City or Town           20,931
New Ulm MN            MN      City or Town           13,287
Newport MN            MN      City or Town           3,466
North Branch MN       MN      City or Town           10,294
North Mankato MN      MN      City or Town           13,713
Olmsted County MN     MN      County                153,137
Osseo MN              MN      City or Town           2,759
Otsego MN             MN      City or Town           16,134
Plymouth MN           MN      City or Town           77,377
Prior Lake MN         MN      City or Town           25,792
Proctor MN            MN      City or Town           3,048
Ramsey County MN      MN      County                509,389
Ramsey MN             MN      City or Town           26,231
Red Wing MN           MN      City or Town           16,352
Redwood Falls MN      MN      City or Town           4,984
                                                                                                                                                                                              #:7576




Richfield MN          MN      City or Town           36,040
Robbinsdale MN        MN      City or Town           14,503
Rochester MN          MN      City or Town          113,927
Rosemount MN          MN      City or Town           23,933
Roseville MN          MN      City or Town           35,726
Sartell MN            MN      City or Town           17,342
Sauk Rapids MN        MN      City or Town           13,483
Savage MN             MN      City or Town           30,674
Scott County MN       MN      County                143,340
Shakopee MN           MN      City or Town           40,486
Sherburne County MN   MN      County                 93,266
Shoreview MN          MN      City or Town           26,599
South St. Paul MN     MN      City or Town           20,246
Spring Lake Park MN   MN      City or Town           6,483
St. Anthony MN        MN      City or Town           9,037
St. Cloud MN          MN      City or Town           67,768
St. Joseph MN         MN      City or Town           6,770
St. Louis County MN   MN      County                199,925
St. Louis Park MN     MN      City or Town           48,865
                                                                                                                                                           Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 179 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1052
                                                                          Area of HUC 12
                                     Entity Type (City,                                         Percent imperviousness in the
                                                                         watershed containing
                                     Town, County,                                                area of HUC 12 watershed
                                                                         or immediately
                                     Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member                 State                        Population     adjoining PCB
                                     Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                         impaired waterbodies
                                     Independent Port                                           waterbodies with a PCB TMDL
                                                                         with a PCB TMDL
                                     District)                                                               (%)
                                                                         (acre)
St. Michael MN               MN      City or Town           17,176
St. Paul MN                  MN      City or Town          303,155
St. Paul Park MN             MN      City or Town           5,370
St. Peter MN                 MN      City or Town           11,758
Stearns County MN            MN      County                156,996
Stillwater MN                MN      City or Town           19,244
Sunfish Lake MN              MN      City or Town            541
Victoria MN                  MN      City or Town           8,914
Waite Park MN                MN      City or Town           7,612
Washington County MN         MN      County                252,650
Wayzata MN                   MN      City or Town           4,533
West St. Paul MN             MN      City or Town           19,743
Winona MN                    MN      City or Town           27,031
Woodbury MN                  MN      City or Town           68,526
Arnold MO                    MO      City or Town           21,123
                                                                                                                                                                                                     #:7577




Bellefontaine Neighbors MO   MO      City or Town           10,615
Bel-Nor MO                   MO      Village                1,419
Bel-Ridge MO                 MO      Village                2,710
Berkeley MO                  MO      City or Town           8,979
Black Jack MO                MO      City or Town           6,935
Calverton Park MO            MO      Village                1,272
Cape Girardeau County MO     MO      County                 78,441
Cape Girardeau MO            MO      City or Town           39,298
Charlack MO                  MO      City or Town           1,359
Clayton MO                   MO      City or Town           16,678
Cool Valley MO               MO      City or Town           1,171
Country Club Hills MO        MO      City or Town           1,268
Creve Coeur MO               MO      City or Town           18,615
Crystal City MO              MO      City or Town           4,765
Dellwood MO                  MO      City or Town           4,908
Ferguson MO                  MO      City or Town           20,915
Florissant MO                MO      City or Town           51,700
Hanley Hills MO              MO      Village                2,108
Hannibal MO                  MO      City or Town           17,660
                                                                                                                                                                  Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 180 of 336 Page ID




                                                                       Exhibit D-1
                                                                       Page 1053
                                                                     Area of HUC 12
                                Entity Type (City,                                         Percent imperviousness in the
                                                                    watershed containing
                                Town, County,                                                area of HUC 12 watershed
                                                                    or immediately
                                Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member            State                        Population     adjoining PCB
                                Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                    impaired waterbodies
                                Independent Port                                           waterbodies with a PCB TMDL
                                                                    with a PCB TMDL
                                District)                                                               (%)
                                                                    (acre)
Hazelwood MO            MO      City or Town           25,383
Herculaneum MO          MO      City or Town           3,905
Jackson MO              MO      City or Town           14,874
Jefferson County MO     MO      County                223,345
Jennings MO             MO      City or Town           14,835
Moline Acres MO         MO      City or Town           2,383
Normandy MO             MO      City or Town           4,924
Northwoods MO           MO      City or Town           4,147
Norwood Court MO        MO      City or Town            958
Olivette MO             MO      City or Town           7,836
Overland MO             MO      City or Town           15,783
Pagedale MO             MO      City or Town           3,299
Pevely MO               MO      City or Town           5,788
Riverview MO            MO      Village                2,875
St. Charles County MO   MO      County                390,599
                                                                                                                                                                                                #:7578




St. Charles MO          MO      City or Town           69,314
St. John MO             MO      City or Town           6,425
St. Louis County MO     MO      County                998,025
St. Louis MO            MO      City or Town          312,389
University City MO      MO      City or Town           34,612
Vinita Park MO          MO      City or Town           2,166
Southaven MS            MS      City or Town           53,161
Cascade County MT       MT      County                 81,536
Great Falls MT          MT      City or Town           58,879
Kalispell MT            MT      City or Town           22,549
Apex NC                 NC      City or Town           47,449
Cary NC                 NC      City or Town          162,426
Clayton NC              NC      City or Town           20,043
Durham NC               NC      City or Town          265,355
Garner NC               NC      City or Town           28,750
Knightdale NC           NC      City or Town           14,742
Morrisville NC          NC      City or Town           24,723
Raleigh NC              NC      City or Town          459,194
Cass County ND          ND      County                174,271
                                                                                                                                                             Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 181 of 336 Page ID




                                                                  Exhibit D-1
                                                                  Page 1054
                                                                     Area of HUC 12
                                Entity Type (City,                                         Percent imperviousness in the
                                                                    watershed containing
                                Town, County,                                                area of HUC 12 watershed
                                                                    or immediately
                                Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member            State                        Population     adjoining PCB
                                Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                    impaired waterbodies
                                Independent Port                                           waterbodies with a PCB TMDL
                                                                    with a PCB TMDL
                                District)                                                               (%)
                                                                    (acre)
Fargo ND                ND      City or Town          120,126
Grand Forks County ND   ND      County                 70,515
Grand Forks ND          ND      City or Town           56,740
Omaha NE                NE      City or Town          465,554
Dover NH                NH      City or Town           31,319
Nashua NH               NH      City or Town           88,664
Portsmouth NH           NH      City or Town           21,666
Rochester NH            NH      City or Town           30,564
Somersworth NH          NH      City or Town           11,876
Strafford County NH     NH      County                123,196
Absecon NJ              NJ      City or Town           8,200
Allenhurst NJ           NJ      Borough                 486
Allentown NJ            NJ      Borough                1,804
Alloway NJ              NJ      Township               3,331
Alpha NJ                NJ      Borough                2,285
                                                                                                                                                                                                #:7579




Alpine NJ               NJ      Borough                1,849
Asbury Park NJ          NJ      City or Town           15,678
Atlantic City NJ        NJ      City or Town           38,294
Atlantic Highlands NJ   NJ      Borough                4,282
Audubon NJ              NJ      Borough                8,673
Audubon Park NJ         NJ      Borough                1,005
Avalon NJ               NJ      Borough                1,269
Avon-by-the-Sea NJ      NJ      Borough                1,786
Barnegat Light NJ       NJ      Borough                 582
Barrington NJ           NJ      Borough                6,745
Bay Head NJ             NJ      Borough                 972
Bayonne NJ              NJ      City or Town           65,351
Beach Haven NJ          NJ      Borough                1,170
Beachwood NJ            NJ      Borough                11,168
Bellmawr NJ             NJ      Borough                11,415
Belmar NJ               NJ      Borough                5,666
Belvidere NJ            NJ      City or Town           2,589
Bergenfield NJ          NJ      Borough                27,327
Berlin NJ               NJ      Borough                7,558
                                                                                                                                                             Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 182 of 336 Page ID




                                                                  Exhibit D-1
                                                                  Page 1055
                                                                 Area of HUC 12
                            Entity Type (City,                                         Percent imperviousness in the
                                                                watershed containing
                            Town, County,                                                area of HUC 12 watershed
                                                                or immediately
                            Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member        State                        Population     adjoining PCB
                            Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                impaired waterbodies
                            Independent Port                                           waterbodies with a PCB TMDL
                                                                with a PCB TMDL
                            District)                                                               (%)
                                                                (acre)
Berlin NJ           NJ      Township              5,489
Beverly NJ          NJ      City or Town          2,496
Bloomingdale NJ     NJ      Borough               8,105
Bogota NJ           NJ      Borough               8,408
Boonton NJ          NJ      City or Town          8,308
Bordentown NJ       NJ      City or Town          3,831
Bound Brook NJ      NJ      Borough               10,333
Bradley Beach NJ    NJ      Borough               4,231
Bridgeton NJ        NJ      City or Town          24,905
Brielle NJ          NJ      Borough               4,698
Brigantine NJ       NJ      City or Town          8,937
Brooklawn NJ        NJ      Borough               1,914
Buena NJ            NJ      Borough               4,407
Burlington NJ       NJ      City or Town          9,822
Butler NJ           NJ      Borough               7,706
                                                                                                                                                                                            #:7580




Caldwell NJ         NJ      Borough               7,982
Camden NJ           NJ      City or Town          73,974
Cape May NJ         NJ      City or Town          3,490
Cape May Point NJ   NJ      Borough                279
Carlstadt NJ        NJ      Borough               6,181
Carneys Point NJ    NJ      Township              7,774
Carteret NJ         NJ      Borough               23,664
Chesilhurst NJ      NJ      Borough               1,621
Clayton NJ          NJ      Borough               8,571
Clementon NJ        NJ      Borough               4,894
Cliffside Park NJ   NJ      Borough               24,622
Clifton NJ          NJ      City or Town          85,141
Collingswood NJ     NJ      Borough               13,924
Corbin City NJ      NJ      City or Town           495
Cresskill NJ        NJ      Borough               8,681
Deal NJ             NJ      Borough                731
Delaware NJ         NJ      Township              4,460
Dumont NJ           NJ      Borough               17,678
Dunellen NJ         NJ      Borough               7,273
                                                                                                                                                         Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 183 of 336 Page ID




                                                              Exhibit D-1
                                                              Page 1056
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
East Orange NJ        NJ      City or Town           64,425
East Rutherford NJ    NJ      Borough                9,748
Eatontown NJ          NJ      Borough                12,238
Edgewater NJ          NJ      Borough                11,913
Egg Harbor City NJ    NJ      City or Town           4,147
Elizabeth NJ          NJ      City or Town          128,074
Elmer NJ              NJ      Borough                1,323
Elmwood Park NJ       NJ      Borough                20,096
Emerson NJ            NJ      Borough                7,588
Englewood Cliffs NJ   NJ      Borough                5,348
Englewood NJ          NJ      City or Town           28,136
Essex Fells NJ        NJ      Borough                2,102
Estell Manor NJ       NJ      City or Town           1,710
Fair Haven NJ         NJ      Borough                5,954
Fair Lawn NJ          NJ      Borough                33,074
                                                                                                                                                                                              #:7581




Fairview NJ           NJ      Borough                14,256
Fanwood NJ            NJ      Borough                7,659
Fieldsboro NJ         NJ      Borough                 530
Florence NJ           NJ      Township               12,599
Fort Lee NJ           NJ      Borough                37,187
Franklin Lakes NJ     NJ      Borough                10,732
Frenchtown NJ         NJ      Borough                1,358
Garfield NJ           NJ      City or Town           31,530
Garwood NJ            NJ      Borough                4,333
Gibbsboro NJ          NJ      Borough                2,234
Glassboro NJ          NJ      Borough                19,735
Glen Ridge NJ         NJ      Borough                7,588
Glen Rock NJ          NJ      Borough                11,805
Gloucester City NJ    NJ      City or Town           11,257
Hackensack NJ         NJ      City or Town           44,283
Haddon Heights NJ     NJ      Borough                7,498
Haddonfield NJ        NJ      Borough                11,380
Haledon NJ            NJ      Borough                8,323
Hammonton NJ          NJ      City or Town           14,246
                                                                                                                                                           Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 184 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1057
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Harrison NJ            NJ      City or Town           16,055
Harvey Cedars NJ       NJ      Borough                 339
Hasbrouck Heights NJ   NJ      Borough                12,076
Haworth NJ             NJ      Borough                3,419
Hawthorne NJ           NJ      Borough                18,782
Highland Park NJ       NJ      Borough                14,000
Highlands NJ           NJ      Borough                4,803
Hi-Nella NJ            NJ      Borough                 861
Hoboken NJ             NJ      City or Town           53,673
Ho-Ho-Kus NJ           NJ      Borough                4,096
Interlaken NJ          NJ      Borough                 798
Island Heights NJ      NJ      Borough                1,643
Jersey City NJ         NJ      City or Town          260,626
Keansburg NJ           NJ      Borough                9,791
Kearny NJ              NJ      City or Town           41,589
                                                                                                                                                                                               #:7582




Kenilworth NJ          NJ      Borough                8,159
Keyport NJ             NJ      Borough                7,056
Kinnelon NJ            NJ      Borough                10,132
Lake Como NJ           NJ      Borough                1,711
Lakehurst NJ           NJ      Borough                2,682
Lambertville NJ        NJ      City or Town           3,814
Laurel Springs NJ      NJ      Borough                1,872
Lavallette NJ          NJ      Borough                1,828
Lawnside NJ            NJ      Borough                2,902
Leonia NJ              NJ      Borough                9,094
Lincoln Park NJ        NJ      Borough                10,353
Linden NJ              NJ      City or Town           42,282
Lindenwold NJ          NJ      Borough                17,363
Linwood NJ             NJ      City or Town           6,818
Little Ferry NJ        NJ      Borough                10,811
Little Silver NJ       NJ      Borough                5,869
Loch Arbour NJ         NJ      Village                 182
Lodi NJ                NJ      Borough                24,475
Long Branch NJ         NJ      City or Town           30,654
                                                                                                                                                            Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 185 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1058
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
Longport NJ           NJ      Borough                 866
Magnolia NJ           NJ      Borough                4,278
Manasquan NJ          NJ      Borough                5,819
Mantoloking NJ        NJ      Borough                 251
Manville NJ           NJ      Borough                10,293
Margate City NJ       NJ      City or Town           6,071
Matawan NJ            NJ      Borough                8,810
Maywood NJ            NJ      Borough                9,672
Medford Lakes NJ      NJ      Borough                4,043
Merchantville NJ      NJ      Borough                3,720
Metuchen NJ           NJ      Borough                13,684
Middlesex NJ          NJ      Borough                13,624
Midland Park NJ       NJ      Borough                7,246
Milford NJ            NJ      Borough                1,189
Milltown NJ           NJ      Borough                7,037
                                                                                                                                                                                              #:7583




Millville NJ          NJ      City or Town           27,913
Monmouth Beach NJ     NJ      Borough                3,215
Moonachie NJ          NJ      Borough                2,737
Mount Ephraim NJ      NJ      Borough                4,602
Mountain Lakes NJ     NJ      Borough                4,293
Mountainside NJ       NJ      Borough                6,832
National Park NJ      NJ      Borough                2,976
Neptune City NJ       NJ      Borough                4,721
New Brunswick NJ      NJ      City or Town           56,215
New Milford NJ        NJ      Borough                16,579
New Providence NJ     NJ      Borough                12,716
Newark NJ             NJ      City or Town          280,628
North Arlington NJ    NJ      Borough                15,693
North Caldwell NJ     NJ      Borough                6,627
North Haledon NJ      NJ      Borough                8,460
North Plainfield NJ   NJ      Borough                21,629
North Wildwood NJ     NJ      City or Town           3,849
Northfield NJ         NJ      City or Town           8,312
Northvale NJ          NJ      Borough                4,871
                                                                                                                                                           Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 186 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1059
                                                                       Area of HUC 12
                                  Entity Type (City,                                         Percent imperviousness in the
                                                                      watershed containing
                                  Town, County,                                                area of HUC 12 watershed
                                                                      or immediately
                                  Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member              State                        Population     adjoining PCB
                                  Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                      impaired waterbodies
                                  Independent Port                                           waterbodies with a PCB TMDL
                                                                      with a PCB TMDL
                                  District)                                                               (%)
                                                                      (acre)
Norwood NJ                NJ      Borough                5,810
Oakland NJ                NJ      Borough                12,988
Oaklyn NJ                 NJ      Borough                3,968
Ocean City NJ             NJ      City or Town           11,247
Ocean Gate NJ             NJ      Borough                2,003
Oceanport NJ              NJ      Borough                5,705
Old Bridge NJ             NJ      Township               65,815
Oradell NJ                NJ      Borough                8,129
Palisades Park NJ         NJ      Borough                20,518
Palmyra NJ                NJ      Borough                7,201
Paramus NJ                NJ      Borough                26,607
Passaic NJ                NJ      City or Town           70,086
Paterson NJ               NJ      City or Town          145,682
Paulsboro NJ              NJ      Borough                5,928
Pemberton NJ              NJ      Borough                1,358
                                                                                                                                                                                                  #:7584




Pennington NJ             NJ      Borough                2,529
Penns Grove NJ            NJ      Borough                4,835
Pennsville NJ             NJ      Township               12,629
Perth Amboy NJ            NJ      City or Town           51,802
Phillipsburg NJ           NJ      City or Town           14,384
Pine Beach NJ             NJ      Borough                2,146
Pine Hill NJ              NJ      Borough                10,449
Pitman NJ                 NJ      Borough                8,826
Plainfield NJ             NJ      City or Town           50,416
Pleasantville NJ          NJ      City or Town           20,280
Point Pleasant Beach NJ   NJ      Borough                4,533
Point Pleasant NJ         NJ      Borough                18,499
Pompton Lakes NJ          NJ      Borough                11,036
Port Republic NJ          NJ      City or Town           1,072
Princeton NJ              NJ      Borough                31,031
Prospect Park NJ          NJ      Borough                5,865
Quinton NJ                NJ      Township               2,489
Rahway NJ                 NJ      City or Town           29,310
Ramsey NJ                 NJ      Borough                14,952
                                                                                                                                                               Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 187 of 336 Page ID




                                                                    Exhibit D-1
                                                                    Page 1060
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Red Bank NJ            NJ      Borough               12,119
Ridgefield NJ          NJ      Borough               11,243
Ridgefield Park NJ     NJ      Village               12,915
Ridgewood NJ           NJ      Village               25,259
Ringwood NJ            NJ      Borough               12,293
River Edge NJ          NJ      Borough               11,519
Riverdale NJ           NJ      Borough               4,229
Riverton NJ            NJ      Borough               2,700
Rockleigh NJ           NJ      Borough                530
Roseland NJ            NJ      Borough               5,849
Roselle NJ             NJ      Borough               21,513
Roselle Park NJ        NJ      Borough               13,576
Rumson NJ              NJ      Borough               6,799
Runnemede NJ           NJ      Borough               8,328
Rutherford NJ          NJ      Borough               18,433
                                                                                                                                                                                               #:7585




Salem NJ               NJ      City or Town          4,808
Sayreville NJ          NJ      Borough               44,335
Sea Bright NJ          NJ      Borough               1,382
Sea Girt NJ            NJ      Borough               1,779
Sea Isle City NJ       NJ      City or Town          2,070
Seaside Heights NJ     NJ      Borough               2,889
Seaside Park NJ        NJ      Borough               1,547
Secaucus NJ            NJ      City or Town          19,563
Shiloh NJ              NJ      Borough                497
Ship Bottom NJ         NJ      Borough               1,136
Shrewsbury NJ          NJ      Borough               4,108
Shrewsbury NJ          NJ      Township              1,008
Somerdale NJ           NJ      Borough               5,458
Somers Point NJ        NJ      City or Town          10,422
Somerville NJ          NJ      Borough               12,009
South Amboy NJ         NJ      City or Town          8,630
South Bound Brook NJ   NJ      Borough               4,520
South Plainfield NJ    NJ      Borough               23,883
South River NJ         NJ      Borough               16,072
                                                                                                                                                            Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 188 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1061
                                                                      Area of HUC 12
                                 Entity Type (City,                                         Percent imperviousness in the
                                                                     watershed containing
                                 Town, County,                                                area of HUC 12 watershed
                                                                     or immediately
                                 Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member             State                        Population     adjoining PCB
                                 Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                     impaired waterbodies
                                 Independent Port                                           waterbodies with a PCB TMDL
                                                                     with a PCB TMDL
                                 District)                                                               (%)
                                                                     (acre)
South Toms River NJ      NJ      Borough               3,752
Spotswood NJ             NJ      Borough               8,307
Spring Lake Heights NJ   NJ      Borough               4,595
Spring Lake NJ           NJ      Borough               2,953
Stockton NJ              NJ      Borough                519
Stone Harbor NJ          NJ      Borough                827
Stratford NJ             NJ      Borough               6,972
Summit NJ                NJ      City or Town          21,921
Surf City NJ             NJ      Borough               1,175
Swedesboro NJ            NJ      Borough               2,590
Tenafly NJ               NJ      Borough               14,693
Teterboro NJ             NJ      Borough                 68
Tinton Falls NJ          NJ      Borough               17,736
Toms River NJ            NJ      Township              88,707
Totowa NJ                NJ      Borough               10,826
                                                                                                                                                                                                 #:7586




Trenton NJ               NJ      City or Town          83,387
Tuckerton NJ             NJ      Borough               3,378
Union Beach NJ           NJ      Borough               5,564
Ventnor City NJ          NJ      City or Town          10,197
Vineland NJ              NJ      City or Town          60,339
Voorhees NJ              NJ      Township              29,221
Waldwick NJ              NJ      Borough               9,899
Wallington NJ            NJ      Borough               11,560
Wanaque NJ               NJ      Borough               11,678
Watchung NJ              NJ      Borough               6,025
Wenonah NJ               NJ      Borough               2,235
West Cape May NJ         NJ      Borough               1,001
West Long Branch NJ      NJ      Borough               7,941
West Wildwood NJ         NJ      Borough                565
Westfield NJ             NJ      City or Town          30,055
Westville NJ             NJ      Borough               4,187
Wildwood Crest NJ        NJ      Borough               3,125
Wildwood NJ              NJ      City or Town          5,080
Woodbine NJ              NJ      Borough               2,473
                                                                                                                                                              Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 189 of 336 Page ID




                                                                   Exhibit D-1
                                                                   Page 1062
                                                                          Area of HUC 12
                                     Entity Type (City,                                         Percent imperviousness in the
                                                                         watershed containing
                                     Town, County,                                                area of HUC 12 watershed
                                                                         or immediately
                                     Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member                 State                        Population     adjoining PCB
                                     Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                         impaired waterbodies
                                     Independent Port                                           waterbodies with a PCB TMDL
                                                                         with a PCB TMDL
                                     District)                                                               (%)
                                                                         (acre)
Woodbridge NJ                NJ      Township               99,997
Woodbury Heights NJ          NJ      Borough                2,991
Woodbury NJ                  NJ      City or Town           9,912
Woodland Park NJ             NJ      Borough                12,543
Woodlynne NJ                 NJ      Borough                2,924
Wood-Ridge NJ                NJ      Borough                8,506
Woodstown NJ                 NJ      Borough                3,475
Wrightstown NJ               NJ      Borough                 783
Albuquerque NM               NM      City or Town          559,626
Bernalillo County NM         NM      County                678,165
Bernalillo NM                NM      City or Town           9,278
Corrales NM                  NM      Village                8,547
Los Ranchos de Albuquerque
NM                           NM      Village                6,127
Rio Rancho NM                NM      City or Town           94,500
Sandoval County NM           NM      County                140,471
                                                                                                                                                                                                     #:7587




Santa Fe County NM           NM      County                148,888
Santa Fe NM                  NM      City or Town           83,811
Albany County NY             NY      County                307,628
Albany NY                    NY      City or Town           97,939
Amityville NY                NY      Village                9,495
Angola NY                    NY      Village                2,111
Asharoken NY                 NY      Village                 651
Atlantic Beach NY            NY      Village                1,904
Babylon NY                   NY      Village                12,076
Baldwinsville NY             NY      Village                7,474
Baxter Estates NY            NY      Village                1,056
Bayville NY                  NY      Village                6,715
Beacon NY                    NY      City or Town           14,171
Bellerose NY                 NY      Village                1,170
Bellport NY                  NY      Village                2,071
Binghamton NY                NY      City or Town           44,401
Black River NY               NY      Village                1,283
Blasdell NY                  NY      Village                2,622
Briarcliff Manor NY          NY      Village                7,528
                                                                                                                                                                  Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 190 of 336 Page ID




                                                                       Exhibit D-1
                                                                       Page 1063
                                                                      Area of HUC 12
                                 Entity Type (City,                                         Percent imperviousness in the
                                                                     watershed containing
                                 Town, County,                                                area of HUC 12 watershed
                                                                     or immediately
                                 Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member             State                        Population     adjoining PCB
                                 Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                     impaired waterbodies
                                 Independent Port                                           waterbodies with a PCB TMDL
                                                                     with a PCB TMDL
                                 District)                                                               (%)
                                                                     (acre)
Brightwaters NY          NY      Village                3,065
Brockport NY             NY      Village                8,280
Bronxville NY            NY      Village                6,363
Brookville NY            NY      Village                3,577
Buchanan NY              NY      Village                2,256
Buffalo NY               NY      City or Town          256,960
Camillus NY              NY      Village                1,217
Castleton-on-Hudson NY   NY      Village                1,471
Cedarhurst NY            NY      Village                6,658
Centre Island NY         NY      Village                 411
Chemung County NY        NY      County                 88,898
Cohoes NY                NY      City or Town           16,840
Colonie NY               NY      Village                7,797
Cornwall-on-Hudson NY    NY      Village                2,924
Cove Neck NY             NY      Village                 302
                                                                                                                                                                                                 #:7588




Croton-on-Hudson NY      NY      Village                8,184
Depew NY                 NY      Village                15,142
Dering Harbor NY         NY      Village                  11
Dobbs Ferry NY           NY      Village                11,080
Dutchess County NY       NY      County                293,049
East Hampton NY          NY      Village                1,113
East Hills NY            NY      Village                7,142
East Rochester NY        NY      Village                6,588
East Rockaway NY         NY      Village                9,787
Elmira Heights NY        NY      Village                3,919
Elmira NY                NY      City or Town           27,604
Elmsford NY              NY      Village                4,992
Endicott NY              NY      Village                12,916
Erie County NY           NY      County                918,479
Fairport NY              NY      Village                5,377
Farmingdale NY           NY      Village                8,852
Fishkill NY              NY      Village                2,089
Floral Park NY           NY      Village                15,942
Flower Hill NY           NY      Village                4,793
                                                                                                                                                              Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 191 of 336 Page ID




                                                                   Exhibit D-1
                                                                   Page 1064
                                                                       Area of HUC 12
                                  Entity Type (City,                                         Percent imperviousness in the
                                                                      watershed containing
                                  Town, County,                                                area of HUC 12 watershed
                                                                      or immediately
                                  Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member              State                        Population     adjoining PCB
                                  Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                      impaired waterbodies
                                  Independent Port                                           waterbodies with a PCB TMDL
                                                                      with a PCB TMDL
                                  District)                                                               (%)
                                                                      (acre)
Fort Edward NY            NY      Village                3,301
Freeport NY               NY      Village                43,140
Garden City NY            NY      Village               22,473
Glen Cove NY              NY      City or Town           27,250
Glens Falls NY            NY      City or Town          14,356
Grand View-on-Hudson NY   NY      Village                 292
Great Neck Estates NY     NY      Village                2,841
Great Neck NY             NY      Village               10,200
Great Neck Plaza NY       NY      Village                6,968
Green Island NY           NY      Village                2,596
Greenport NY              NY      Village                2,211
Hamburg NY                NY      Village                9,568
Harrison NY               NY      Village                27,955
Hastings-on-Hudson NY     NY      Village                7,985
Haverstraw NY             NY      Village                12,061
                                                                                                                                                                                                  #:7589




Head of the Harbor NY     NY      Village                1,471
Hempstead NY              NY      Village                55,380
Hewlett Bay Park NY       NY      Village                 431
Hewlett Harbor NY         NY      Village                1,274
Hewlett Neck NY           NY      Village                 471
Highland Falls NY         NY      Village                3,824
Hilton NY                 NY      Village                5,842
Horseheads NY             NY      Village                6,504
Hudson Falls NY           NY      Village                7,113
Huntington Bay NY         NY      Village                1,432
Irvington NY              NY      Village                6,550
Island Park NY            NY      Village                4,815
Islandia NY               NY      Village                3,340
Jefferson County NY       NY      County                116,594
Johnson City NY           NY      Village                14,599
Kenmore NY                NY      Village               15,168
Kensington NY             NY      Village                1,172
Kings Point NY            NY      Village                5,161
Kingston NY               NY      City or Town          23,164
                                                                                                                                                               Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 192 of 336 Page ID




                                                                    Exhibit D-1
                                                                    Page 1065
                                                                  Area of HUC 12
                             Entity Type (City,                                         Percent imperviousness in the
                                                                 watershed containing
                             Town, County,                                                area of HUC 12 watershed
                                                                 or immediately
                             Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member         State                        Population     adjoining PCB
                             Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                 impaired waterbodies
                             Independent Port                                           waterbodies with a PCB TMDL
                                                                 with a PCB TMDL
                             District)                                                               (%)
                                                                 (acre)
Lackawanna NY        NY      City or Town           17,851
Lake Grove NY        NY      Village                11,119
Lake Success NY      NY      Village                3,098
Lancaster NY         NY      Village                10,145
Larchmont NY         NY      Village                6,117
Lattingtown NY       NY      Village                1,774
Laurel Hollow NY     NY      Village                2,023
Lawrence NY          NY      Village                6,538
Lewiston NY          NY      Village                2,586
Lindenhurst NY       NY      Village                27,033
Liverpool NY         NY      Village                2,248
Lloyd Harbor NY      NY      Village                3,681
Long Beach NY        NY      City or Town           33,516
Lynbrook NY          NY      Village                19,555
Malverne NY          NY      Village                8,537
                                                                                                                                                                                             #:7590




Mamaroneck NY        NY      Village                19,273
Manorhaven NY        NY      Village                6,602
Massapequa Park NY   NY      Village                17,114
Matinecock NY        NY      Village                 828
Menands NY           NY      Village                3,943
Mill Neck NY         NY      Village                 964
Monroe County NY     NY      County                743,531
Mount Vernon NY      NY      City or Town           68,234
Munsey Park NY       NY      Village                2,719
Muttontown NY        NY      Village                3,652
Nassau County NY     NY      County               1,356,463
New Hartford NY      NY      Village                1,823
New Hempstead NY     NY      Village                5,374
New Hyde Park NY     NY      Village                9,842
New Rochelle NY      NY      City or Town           79,446
New York Mills NY    NY      Village                3,255
New York NY          NY      City or Town         8,475,976
Newburgh NY          NY      City or Town           28,263
Niagara County NY    NY      County                211,534
                                                                                                                                                          Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 193 of 336 Page ID




                                                               Exhibit D-1
                                                               Page 1066
                                                                        Area of HUC 12
                                   Entity Type (City,                                         Percent imperviousness in the
                                                                       watershed containing
                                   Town, County,                                                area of HUC 12 watershed
                                                                       or immediately
                                   Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member               State                        Population     adjoining PCB
                                   Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                       impaired waterbodies
                                   Independent Port                                           waterbodies with a PCB TMDL
                                                                       with a PCB TMDL
                                   District)                                                               (%)
                                                                       (acre)
Niagara Falls NY           NY      City or Town           48,643
Nissequogue NY             NY      Village                1,741
North Haven NY             NY      Village                  877
North Hills NY             NY      Village                5,742
North Syracuse NY          NY      Village                6,758
North Tonawanda NY         NY      City or Town           30,582
Northport NY               NY      Village                7,342
Nyack NY                   NY      Village                6,944
Old Brookville NY          NY      Village                2,185
Old Field NY               NY      Village                  908
Old Westbury NY            NY      Village                4,716
Oneida County NY           NY      County                230,348
Onondaga County NY         NY      County                464,033
Ontario County NY          NY      County                109,267
Orange County NY           NY      County                378,047
                                                                                                                                                                                                   #:7591




Orchard Park NY            NY      Village                3,156
Oriskany NY                NY      Village                1,355
Ossining NY                NY      Village                25,248
Oyster Bay Cove NY         NY      Village                2,256
Patchogue NY               NY      Village                12,431
Peekskill NY               NY      City or Town           23,945
Pelham Manor NY            NY      Village                5,611
Pelham NY                  NY      Village                6,968
Piermont NY                NY      Village                2,542
Pittsford NY               NY      Village                1,351
Plandome Heights NY        NY      Village                1,024
Plandome Manor NY          NY      Village                  888
Plandome NY                NY      Village                1,436
Pomona NY                  NY      Village                3,201
Poquott NY                 NY      Village                  940
Port Chester NY            NY      Village                29,494
Port Jefferson NY          NY      Village                7,770
Port of New York           NY      Port                    #N/A
Port Washington North NY   NY      Village                3,204
                                                                                                                                                                Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 194 of 336 Page ID




                                                                     Exhibit D-1
                                                                     Page 1067
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Poughkeepsie NY        NY      City or Town           30,153
Putnam County NY       NY      County                 98,812
Quogue NY              NY      Village                 998
Rensselaer County NY   NY      County                159,334
Rensselaer NY          NY      City or Town           9,285
Rochester NY           NY      City or Town          207,729
Rockland County NY     NY      County                312,502
Rockville Centre NY    NY      Village                24,564
Roslyn Estates NY      NY      Village                1,241
Roslyn Harbor NY       NY      Village                1,099
Roslyn NY              NY      Village                2,839
Russell Gardens NY     NY      Village                 950
Rye Brook NY           NY      Village                9,481
Rye NY                 NY      City or Town           15,910
Saddle Rock NY         NY      Village                 942
                                                                                                                                                                                               #:7592




Sag Harbor NY          NY      Village                2,274
Sagaponack NY          NY      Village                 322
Sands Point NY         NY      Village                2,869
Saratoga County NY     NY      County                227,048
Saugerties NY          NY      Village                3,864
Scarsdale NY           NY      Village                17,830
Scottsville NY         NY      Village                1,933
Sea Cliff NY           NY      Village                5,060
Shoreham NY            NY      Village                 539
Sleepy Hollow NY       NY      Village                10,153
Sloan NY               NY      Village                3,578
Solvay NY              NY      Village                6,358
South Floral Park NY   NY      Village                1,788
South Glens Falls NY   NY      Village                3,568
South Nyack NY         NY      Village                3,505
Southampton NY         NY      Village                3,275
Spencerport NY         NY      Village                3,650
Stewart Manor NY       NY      Village                1,968
Suffolk County NY      NY      County               1,486,804
                                                                                                                                                            Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 195 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1068
                                                                        Area of HUC 12
                                   Entity Type (City,                                         Percent imperviousness in the
                                                                       watershed containing
                                   Town, County,                                                area of HUC 12 watershed
                                                                       or immediately
                                   Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member               State                        Population     adjoining PCB
                                   Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                       impaired waterbodies
                                   Independent Port                                           waterbodies with a PCB TMDL
                                                                       with a PCB TMDL
                                   District)                                                               (%)
                                                                       (acre)
Syracuse NY                NY      City or Town          143,181
Tarrytown NY               NY      Village                11,489
Thomaston NY               NY      Village                2,629
Tonawanda NY               NY      City or Town           14,851
Troy NY                    NY      City or Town           49,593
Tuckahoe NY                NY      Village                6,604
Ulster County NY           NY      County                179,080
Upper Brookville NY        NY      Village                1,748
Upper Nyack NY             NY      Village                2,160
Utica NY                   NY      City or Town           60,616
Valley Stream NY           NY      Village                37,626
Village of the Branch NY   NY      Village                1,795
Voorheesville NY           NY      Village                2,802
Wappingers Falls NY        NY      Village                5,565
Warren County NY           NY      County                 64,428
                                                                                                                                                                                                   #:7593




Washington County NY       NY      County                 63,343
Washingtonville NY         NY      Village                5,743
Waterford NY               NY      Village                2,173
Watervliet NY              NY      City or Town           10,118
Webster NY                 NY      Village                5,514
Wesley Hills NY            NY      Village                5,847
West Haverstraw NY         NY      Village                10,255
Westbury NY                NY      Village                15,331
Westchester County NY      NY      County                970,556
Westhampton Beach NY       NY      Village                1,758
White Plains NY            NY      City or Town           58,002
Whitesboro NY              NY      Village                3,660
Woodbury NY                NY      Village                10,851
Woodsburgh NY              NY      Village                 781
Yonkers NY                 NY      City or Town          200,083
Yorkville NY               NY      Village                2,602
Youngstown NY              NY      Village                1,907
Akron OH                   OH      City or Town          198,021
Allen County OH            OH      County                103,561
                                                                                                                                                                Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 196 of 336 Page ID




                                                                     Exhibit D-1
                                                                     Page 1069
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Amherst OH             OH      City or Town          12,091
Ashland OH             OH      City or Town           20,437
Ashtabula OH           OH      City or Town          18,241
Aurora OH              OH      City or Town           15,862
Avon Lake OH           OH      City or Town          23,651
Avon OH                OH      City or Town           22,811
Barberton OH           OH      City or Town           26,165
Bay Village OH         OH      City or Town          15,378
Beachwood OH           OH      City or Town           11,703
Beavercreek OH         OH      City or Town          46,458
Bedford Heights OH     OH      City or Town           10,633
Bedford OH             OH      City or Town           12,704
Bellaire OH            OH      Village                4,143
Bellbrook OH           OH      City or Town           7,144
Bellefontaine OH       OH      City or Town           13,122
                                                                                                                                                                                               #:7594




Belpre OH              OH      City or Town           6,427
Berea OH               OH      City or Town           18,918
Blue Ash OH            OH      City or Town          12,152
Bowling Green OH       OH      City or Town          31,438
Bratenahl OH           OH      Village                1,172
Brecksville OH         OH      City or Town          13,470
Broadview Heights OH   OH      City or Town           19,255
Brook Park OH          OH      City or Town          18,739
Brooklyn Heights OH    OH      Village                1,519
Brookville OH          OH      City or Town           5,878
Brunswick OH           OH      City or Town          34,646
Bucyrus OH             OH      City or Town           11,928
Butler County OH       OH      County                378,443
Campbell OH            OH      City or Town           7,931
Canal Fulton OH        OH      City or Town           5,434
Canal Winchester OH    OH      Village                7,971
Canfield OH            OH      City or Town           7,292
Canton OH              OH      City or Town          71,273
Carlisle OH            OH      City or Town           5,313
                                                                                                                                                            Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 197 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1070
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Celina OH              OH      City or Town           10,274
Centerville OH         OH      City or Town           23,812
Cheviot OH             OH      City or Town           8,313
Cincinnati OH          OH      City or Town          299,707
Circleville OH         OH      City or Town           13,856
Clark County OH        OH      County                134,701
Clayton OH             OH      City or Town           13,178
Clermont County OH     OH      County                203,053
Cleveland Heights OH   OH      City or Town           44,896
Cleveland OH           OH      City or Town          387,708
Columbus OH            OH      City or Town          866,918
Coshocton OH           OH      City or Town           11,074
Cridersville OH        OH      Village                1,818
Cuyahoga County OH     OH      County               1,254,482
Cuyahoga Falls OH      OH      City or Town           49,249
                                                                                                                                                                                               #:7595




Cuyahoga Heights OH    OH      Village                 618
Dayton OH              OH      City or Town          140,858
Deer Park OH           OH      City or Town           5,689
Defiance OH            OH      City or Town           16,664
Delaware County OH     OH      County                196,923
Delaware OH            OH      City or Town           38,794
Dover OH               OH      City or Town           12,826
Doylestown OH          OH      Village                3,097
Dublin OH              OH      City or Town           45,819
East Canton OH         OH      Village                1,588
East Cleveland OH      OH      City or Town           17,314
East Liverpool OH      OH      City or Town           10,703
Eastlake OH            OH      City or Town           18,179
Elyria OH              OH      City or Town           53,877
Englewood OH           OH      City or Town           13,480
Erie County OH         OH      County                 75,023
Euclid OH              OH      City or Town           47,501
Fairborn OH            OH      City or Town           33,525
Fairfield County OH    OH      County                152,656
                                                                                                                                                            Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 198 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1071
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Fairfield OH           OH      City or Town           42,643
Fairlawn OH            OH      City or Town           7,515
Fairview Park OH       OH      City or Town           16,391
Findlay OH             OH      City or Town           41,294
Forest Park OH         OH      City or Town           18,710
Fostoria OH            OH      City or Town           13,311
Franklin County OH     OH      County               1,274,580
Franklin OH            OH      City or Town           11,755
Fremont OH             OH      City or Town           16,213
Garfield Heights OH    OH      City or Town           28,013
Geauga County OH       OH      County                 93,902
Germantown OH          OH      Village                5,497
Girard OH              OH      City or Town           9,459
Glenwillow OH          OH      Village                 935
Grafton OH             OH      Village                6,218
                                                                                                                                                                                               #:7596




Grandview Heights OH   OH      City or Town           7,681
Greene County OH       OH      County                165,315
Grove City OH          OH      City or Town           40,030
Groveport OH           OH      Village                5,610
Hamilton County OH     OH      County                811,572
Hamilton OH            OH      City or Town           62,244
Hanover OH             OH      Village                1,167
Harrison OH            OH      City or Town           11,094
Hartville OH           OH      Village                3,017
Heath OH               OH      City or Town           10,627
Highland Hills OH      OH      Village                 966
Hilliard OH            OH      City or Town           35,127
Huber Heights OH       OH      City or Town           38,014
Hudson OH              OH      City or Town           22,249
Huron OH               OH      City or Town           6,952
Independence OH        OH      City or Town           7,139
Ironton OH             OH      City or Town           10,787
Jefferson County OH    OH      County                 66,941
Kent OH                OH      City or Town           30,077
                                                                                                                                                            Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 199 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1072
                                                                     Area of HUC 12
                                Entity Type (City,                                         Percent imperviousness in the
                                                                    watershed containing
                                Town, County,                                                area of HUC 12 watershed
                                                                    or immediately
                                Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member            State                        Population     adjoining PCB
                                Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                    impaired waterbodies
                                Independent Port                                           waterbodies with a PCB TMDL
                                                                    with a PCB TMDL
                                District)                                                               (%)
                                                                    (acre)
Kettering OH            OH      City or Town           55,261
Kirtland OH             OH      City or Town           6,811
Lake County OH          OH      County                229,623
Lakewood OH             OH      City or Town           50,542
Lancaster OH            OH      City or Town           39,844
Lawrence County OH      OH      County                 60,681
Lebanon OH              OH      City or Town           20,608
Licking County OH       OH      County                171,993
Lima OH                 OH      City or Town           37,291
Lithopolis OH           OH      Village                1,443
Lorain County OH        OH      County                306,619
Lorain OH               OH      City or Town           63,707
Louisville OH           OH      City or Town           9,337
Loveland OH             OH      City or Town           12,715
Lowellville OH          OH      Village                1,110
                                                                                                                                                                                                #:7597




Lucas County OH         OH      County                432,783
Lyndhurst OH            OH      City or Town           13,637
Macedonia OH            OH      City or Town           11,892
Mahoning County OH      OH      County                230,375
Mansfield OH            OH      City or Town           46,709
Maple Heights OH        OH      City or Town           22,545
Marble Cliff OH         OH      Village                 676
Marietta OH             OH      City or Town           13,594
Marion OH               OH      City or Town           36,373
Martins Ferry OH        OH      City or Town           6,722
Marysville OH           OH      City or Town           23,488
Mason OH                OH      City or Town           32,928
Massillon OH            OH      City or Town           32,310
Maumee OH               OH      City or Town           13,858
Medina County OH        OH      County                176,901
Medina OH               OH      City or Town           26,215
Mentor OH               OH      City or Town           46,900
Mentor-on-the-Lake OH   OH      City or Town           7,386
Miami County OH         OH      County                104,587
                                                                                                                                                             Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 200 of 336 Page ID




                                                                  Exhibit D-1
                                                                  Page 1073
                                                                     Area of HUC 12
                                Entity Type (City,                                         Percent imperviousness in the
                                                                    watershed containing
                                Town, County,                                                area of HUC 12 watershed
                                                                    or immediately
                                Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member            State                        Population     adjoining PCB
                                Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                    impaired waterbodies
                                Independent Port                                           waterbodies with a PCB TMDL
                                                                    with a PCB TMDL
                                District)                                                               (%)
                                                                    (acre)
Miamisburg OH           OH      City or Town           19,964
Middleburg Heights OH   OH      City or Town           15,660
Middletown OH           OH      City or Town           48,885
Milford OH              OH      City or Town           6,884
Monroe OH               OH      City or Town           13,506
Montgomery County OH    OH      County                531,863
Montgomery OH           OH      City or Town           10,672
Moraine OH              OH      City or Town           6,448
Mount Healthy           OH      City or Town           6,073
Munroe Falls OH         OH      City or Town           5,059
Navarre OH              OH      Village                1,877
New Franklin OH         OH      City or Town           14,159
New Middletown OH       OH      Village                1,578
New Philadelphia OH     OH      City or Town           17,462
Newark OH               OH      City or Town           48,944
                                                                                                                                                                                                #:7598




Newburgh Heights OH     OH      Village                2,094
Newton Falls OH         OH      City or Town           4,566
Niles OH                OH      City or Town           18,355
North Canton OH         OH      City or Town           17,369
North College Hill OH   OH      City or Town           9,316
North Olmsted OH        OH      City or Town           31,911
North Randall OH        OH      Village                1,005
North Ridgeville OH     OH      City or Town           33,028
North Royalton OH       OH      City or Town           30,347
Northwood OH            OH      City or Town           5,380
Norton OH               OH      City or Town           12,048
Norwood OH              OH      City or Town           19,917
Oakwood OH              OH      City or Town           9,015
Oakwood OH              OH      Village                3,685
Oberlin OH              OH      City or Town           8,327
Obetz OH                OH      Village                4,886
Olmsted Falls OH        OH      City or Town           8,931
Ontario OH              OH      City or Town           6,088
Orange OH               OH      Village                3,283
                                                                                                                                                             Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 201 of 336 Page ID




                                                                  Exhibit D-1
                                                                  Page 1074
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
Oregon OH             OH      City or Town           20,019
Ottawa County OH      OH      County                 40,486
Ottawa Hills OH       OH      Village                4,442
Painesville OH        OH      City or Town           19,791
Parma Heights OH      OH      City or Town           20,178
Parma OH              OH      City or Town           79,646
Pataskala OH          OH      City or Town           15,436
Perrysburg OH         OH      City or Town           21,421
Pickerington OH       OH      City or Town           20,047
Piqua OH              OH      City or Town           20,887
Portage County OH     OH      County                162,595
Portsmouth OH         OH      City or Town           20,363
Powell OH             OH      City or Town           12,809
Ravenna OH            OH      City or Town           11,531
Reading OH            OH      City or Town           10,297
                                                                                                                                                                                              #:7599




Richland County OH    OH      County                121,280
Richmond Heights OH   OH      City or Town           10,451
Rittman OH            OH      City or Town           6,583
Riverlea OH           OH      Village                 567
Riverside OH          OH      City or Town           25,058
Rocky River OH        OH      City or Town           20,330
Rossford OH           OH      City or Town           6,511
Salem OH              OH      City or Town           11,879
Sandusky OH           OH      City or Town           24,982
Seven Hills OH        OH      City or Town           11,688
Shaker Heights OH     OH      City or Town           27,635
Sharonville OH        OH      City or Town           13,817
Shawnee Hills OH      OH      Village                 773
Sheffield Lake OH     OH      City or Town           9,000
Sheffield OH          OH      Village                4,087
Sidney OH             OH      City or Town           20,613
Silverton OH          OH      City or Town           4,765
Solon OH              OH      City or Town           23,083
South Euclid OH       OH      City or Town           21,721
                                                                                                                                                           Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 202 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1075
                                                                             Area of HUC 12
                                        Entity Type (City,                                         Percent imperviousness in the
                                                                            watershed containing
                                        Town, County,                                                area of HUC 12 watershed
                                                                            or immediately
                                        Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member                    State                        Population     adjoining PCB
                                        Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                            impaired waterbodies
                                        Independent Port                                           waterbodies with a PCB TMDL
                                                                            with a PCB TMDL
                                        District)                                                               (%)
                                                                            (acre)
South Point OH                  OH      Village                3,903
Springboro OH                   OH      City or Town           18,402
Springdale OH                   OH      City or Town           11,229
Springfield OH                  OH      City or Town           58,893
St. Bernard OH                  OH      City or Town           4,370
Stark County OH                 OH      County                373,449
Steubenville OH                 OH      City or Town           18,059
Stow OH                         OH      City or Town           34,733
Streetsboro OH                  OH      City or Town           14,713
Strongsville OH                 OH      City or Town           44,748
Struthers OH                    OH      City or Town           10,308
Summit County OH                OH      County                541,646
Swanton OH                      OH      Village                3,830
Sylvania OH                     OH      City or Town           18,887
Tallmadge OH                    OH      City or Town           17,560
                                                                                                                                                                                                        #:7600




The Village of Indian Hill OH   OH      City or Town           5,865
Tiffin OH                       OH      City or Town           17,547
Tipp City OH                    OH      City or Town           9,898
Toledo OH                       OH      City or Town          278,780
Toronto OH                      OH      City or Town           5,063
Trenton OH                      OH      City or Town           12,769
Trotwood OH                     OH      City or Town           24,350
Troy OH                         OH      City or Town           25,735
Trumbull County OH              OH      County                201,709
Twinsburg OH                    OH      City or Town           18,871
Union OH                        OH      City or Town           6,610
University Heights OH           OH      City or Town           13,167
Upper Arlington OH              OH      City or Town           35,239
Urbana OH                       OH      City or Town           11,388
Valley View OH                  OH      Village                2,007
Valleyview OH                   OH      Village                 639
Vandalia OH                     OH      City or Town           15,064
Wadsworth OH                    OH      City or Town           23,097
Walton Hills OH                 OH      Village                2,298
                                                                                                                                                                     Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 203 of 336 Page ID




                                                                          Exhibit D-1
                                                                          Page 1076
                                                                         Area of HUC 12
                                    Entity Type (City,                                         Percent imperviousness in the
                                                                        watershed containing
                                    Town, County,                                                area of HUC 12 watershed
                                                                        or immediately
                                    Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member                State                        Population     adjoining PCB
                                    Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                        impaired waterbodies
                                    Independent Port                                           waterbodies with a PCB TMDL
                                                                        with a PCB TMDL
                                    District)                                                               (%)
                                                                        (acre)
Warren County OH            OH      County                226,582
Warren OH                   OH      City or Town           39,811
Warrensville Heights OH     OH      City or Town           13,269
Washington Court House OH   OH      City or Town           14,145
Waterville OH               OH      Village                5,481
Wayne County OH             OH      County                116,670
West Carrollton OH          OH      City or Town           12,941
Westlake OH                 OH      City or Town           32,377
Wickliffe OH                OH      City or Town           12,723
Willoughby Hills OH         OH      City or Town           9,510
Willoughby OH               OH      City or Town           22,863
Willowick OH                OH      City or Town           14,129
Wood County OH              OH      County                129,808
Woodlawn OH                 OH      Village                3,304
Worthington OH              OH      City or Town           14,629
                                                                                                                                                                                                    #:7601




Wyoming OH                  OH      City or Town           8,530
Xenia OH                    OH      City or Town           26,290
Youngstown OH               OH      City or Town           64,358
Zanesville OH               OH      City or Town           25,348
Albany OR                   OR      City or Town           52,689
Benton County OR            OR      County                 89,743
Clackamas County OR         OR      County                406,794
Fairview OR                 OR      City or Town           9,361
Gladstone OR                OR      City or Town           12,078
Gresham OR                  OR      City or Town          111,813
Happy Valley OR             OR      City or Town           19,357
Keizer OR                   OR      City or Town           38,765
Lake Oswego OR              OR      City or Town           38,658
Linn County OR              OR      County                122,730
Marion County OR            OR      County                335,816
Millersburg OR              OR      City or Town           1,672
Milwaukie OR                OR      City or Town           21,013
Multnomah County OR         OR      County                803,741
Oregon City OR              OR      City or Town           36,027
                                                                                                                                                                 Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 204 of 336 Page ID




                                                                      Exhibit D-1
                                                                      Page 1077
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
Polk County OR        OR      County                 81,468
Port of Portland      OR      Port                    #N/A
Portland OR           OR      City or Town          643,136
Rivergrove OR         OR      City or Town             369
Salem OR              OR      City or Town          166,599
Troutdale OR          OR      City or Town           16,693
West Linn OR          OR      City or Town           26,634
Wilsonville OR        OR      City or Town           23,670
Aldan PA              PA      Borough                4,158
Avalon PA             PA      Borough                4,617
Avoca PA              PA      Borough                2,623
Avondale PA           PA      Borough                1,399
Baldwin PA            PA      Township               1,934
Bellevue PA           PA      Borough                8,204
Ben Avon Heights PA   PA      Borough                  367
                                                                                                                                                                                              #:7602




Ben Avon PA           PA      Borough                1,766
Berks County PA       PA      County                415,748
Berwick PA            PA      Borough                10,159
Big Beaver PA         PA      Borough                1,901
Birdsboro PA          PA      Borough                5,125
Briar Creek PA        PA      Borough                  684
Bridgeport PA         PA      Borough                4,575
Bridgeville PA        PA      Borough                5,053
Bristol PA            PA      Borough                9,609
Bristol PA            PA      Township               53,751
Brookhaven PA         PA      Borough                8,041
Bryn Athyn PA         PA      Borough                1,392
Bucks County PA       PA      County                625,925
Camp Hill PA          PA      Borough                7,918
Canonsburg PA         PA      Borough                8,867
Carnegie PA           PA      Borough                7,936
Castle Shannon PA     PA      Borough                8,215
Catawissa PA          PA      Borough                1,500
Centerport PA         PA      Borough                  359
                                                                                                                                                           Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 205 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1078
                                                                     Area of HUC 12
                                Entity Type (City,                                         Percent imperviousness in the
                                                                    watershed containing
                                Town, County,                                                area of HUC 12 watershed
                                                                    or immediately
                                Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member            State                        Population     adjoining PCB
                                Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                    impaired waterbodies
                                Independent Port                                           waterbodies with a PCB TMDL
                                                                    with a PCB TMDL
                                District)                                                               (%)
                                                                    (acre)
Chalfont PA             PA      Borough                4,046
Chester County PA       PA      County                516,813
Chester Heights PA      PA      Borough                2,615
Chester PA              PA      City or Town           33,973
Chester PA              PA      Township               4,084
Clifton Heights PA      PA      Borough                6,695
Collingdale PA          PA      Borough                8,791
Colwyn PA               PA      Borough                2,552
Conshohocken PA         PA      Borough                8,032
Coraopolis PA           PA      Borough                5,577
Courtdale PA            PA      Borough                 725
Cressona PA             PA      Borough                1,614
Danville PA             PA      Borough                4,603
Darby PA                PA      Borough                10,697
Darby PA                PA      Township               9,276
                                                                                                                                                                                                #:7603




Darlington PA           PA      Borough                 242
Dauphin County PA       PA      County                274,266
Delaware County PA      PA      County                563,490
Delaware Water Gap PA   PA      Borough                 715
Downingtown PA          PA      Borough                7,928
Doylestown PA           PA      Borough                8,300
Dupont PA               PA      Borough                2,684
Duryea PA               PA      Borough                4,861
East Lansdowne PA       PA      Borough                2,671
Easton PA               PA      City or Town           27,051
Eddystone PA            PA      Borough                2,410
Edwardsville PA         PA      Borough                4,719
Emsworth PA             PA      Borough                2,402
Erie PA                 PA      City or Town           98,239
Exeter PA               PA      Borough                5,594
Exeter PA               PA      Township               25,724
Folcroft PA             PA      Borough                6,627
Forty Fort PA           PA      Borough                4,114
Franklin Park PA        PA      Borough                14,439
                                                                                                                                                             Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 206 of 336 Page ID




                                                                  Exhibit D-1
                                                                  Page 1079
                                                                  Area of HUC 12
                             Entity Type (City,                                         Percent imperviousness in the
                                                                 watershed containing
                             Town, County,                                                area of HUC 12 watershed
                                                                 or immediately
                             Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member         State                        Population     adjoining PCB
                             Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                 impaired waterbodies
                             Independent Port                                           waterbodies with a PCB TMDL
                                                                 with a PCB TMDL
                             District)                                                               (%)
                                                                 (acre)
Glenfield PA         PA      Borough                 210
Glenolden PA         PA      Borough                7,158
Great Bend PA        PA      Borough                 684
Green Tree PA        PA      Borough                4,913
Hallstead PA         PA      Borough                1,239
Hamburg PA           PA      Borough                4,354
Harrisburg PA        PA      City or Town           49,172
Hatboro PA           PA      Borough                7,432
Heidelberg PA        PA      Borough                1,226
Horsham PA           PA      Township               26,503
Hughestown PA        PA      Borough                1,377
Hulmeville PA        PA      Borough                 993
Ingram PA            PA      Borough                3,268
Ivyland PA           PA      Borough                1,042
Jenkintown PA        PA      Borough                4,440
                                                                                                                                                                                             #:7604




Kenhorst PA          PA      Borough                2,869
Kennett Square PA    PA      Borough                6,160
Kingston PA          PA      Borough                12,891
Kingston PA          PA      Township               6,895
Laflin PA            PA      Borough                1,441
Lake City PA         PA      Borough                2,952
Langhorne Manor PA   PA      Borough                1,430
Langhorne PA         PA      Borough                1,592
Lansdowne PA         PA      Borough                10,642
Larksville PA        PA      Borough                4,403
Laureldale PA        PA      Borough                3,895
Lawrence Park PA     PA      Township               3,850
Leesport PA          PA      Borough                1,886
Luzerne County PA    PA      County                317,018
Malvern PA           PA      Borough                3,428
Marcus Hook PA       PA      Borough                2,402
McDonald PA          PA      Borough                2,086
Mechanicsburg PA     PA      Borough                8,995
Media PA             PA      Borough                5,356
                                                                                                                                                          Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 207 of 336 Page ID




                                                               Exhibit D-1
                                                               Page 1080
                                                                     Area of HUC 12
                                Entity Type (City,                                         Percent imperviousness in the
                                                                    watershed containing
                                Town, County,                                                area of HUC 12 watershed
                                                                    or immediately
                                Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member            State                        Population     adjoining PCB
                                Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                    impaired waterbodies
                                Independent Port                                           waterbodies with a PCB TMDL
                                                                    with a PCB TMDL
                                District)                                                               (%)
                                                                    (acre)
Midway PA               PA      Borough                 885
Milford PA              PA      Township               10,073
Millbourne PA           PA      Borough                1,161
Montgomery County PA    PA      County                820,084
Moosic PA               PA      Borough                5,744
Morrisville PA          PA      Borough                8,583
Morton PA               PA      Borough                2,667
Narberth PA             PA      Borough                4,353
Nescopeck PA            PA      Borough                1,545
New Britain PA          PA      Borough                2,963
New Castle PA           PA      City or Town           24,060
New Hope PA             PA      Borough                2,497
Newtown PA              PA      Borough                2,244
Norristown PA           PA      Borough                34,511
Northampton County PA   PA      County                301,364
                                                                                                                                                                                                #:7605




Norwood PA              PA      Borough                5,893
Old Forge PA            PA      Borough                7,990
Parkside PA             PA      Borough                2,327
Penndel PA              PA      Borough                2,188
Pennsbury Village PA    PA      Borough                 664
Philadelphia PA         PA      City or Town         1,576,390
Phoenixville PA         PA      Borough                16,945
Pittston PA             PA      Township               3,378
Plymouth PA             PA      Borough                5,814
Plymouth PA             PA      Township               17,594
Port Clinton PA         PA      Borough                 313
Pottstown PA            PA      Borough                22,703
Pottsville PA           PA      City or Town           14,340
Pringle PA              PA      Borough                 958
Prospect Park PA        PA      Borough                6,488
Reading PA              PA      City or Town           88,145
Ridley Park PA          PA      Borough                7,039
Riverside PA            PA      Borough                1,890
Rockledge PA            PA      Borough                2,541
                                                                                                                                                             Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 208 of 336 Page ID




                                                                  Exhibit D-1
                                                                  Page 1081
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Rose Valley PA         PA      Borough                948
Rosslyn Farms PA       PA      Borough                420
Royersford PA          PA      Borough               4,776
Rutledge PA            PA      Borough                798
Sewickley Hills PA     PA      Borough                726
Sharon Hill PA         PA      Borough               5,685
Shillington PA         PA      Borough               5,289
Shoemakersville PA     PA      Borough               1,378
Sinking Spring PA      PA      Borough               4,091
Sugar Notch PA         PA      Borough                967
Swarthmore PA          PA      Borough               6,249
Swoyersville PA        PA      Borough               4,955
Taylor PA              PA      Borough               5,980
Thornburg PA           PA      Borough                445
Trainer PA             PA      Borough               1,846
                                                                                                                                                                                               #:7606




Trappe PA              PA      Borough               3,526
Tullytown PA           PA      Borough               1,931
Upland PA              PA      Borough               3,309
Upper St. Clair PA     PA      Township              19,743
Warrior Run PA         PA      Borough                575
West Chester PA        PA      Borough               20,021
West Conshohocken PA   PA      Borough               1,394
West Grove PA          PA      Borough               2,850
West Pittston PA       PA      Borough               4,764
West Reading PA        PA      Borough               4,201
West View PA           PA      Borough               6,641
West Wyoming PA        PA      Borough               2,681
Wormleysburg PA        PA      Borough               3,073
Wyoming PA             PA      Borough               3,019
Wyomissing PA          PA      Borough               10,432
Yardley PA             PA      Borough               2,470
Yatesville PA          PA      Borough                606
Yeadon PA              PA      Borough               11,494
Central Falls RI       RI      City or Town          19,480
                                                                                                                                                            Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 209 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1082
                                                                  Area of HUC 12
                             Entity Type (City,                                         Percent imperviousness in the
                                                                 watershed containing
                             Town, County,                                                area of HUC 12 watershed
                                                                 or immediately
                             Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member         State                        Population     adjoining PCB
                             Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                 impaired waterbodies
                             Independent Port                                           waterbodies with a PCB TMDL
                                                                 with a PCB TMDL
                             District)                                                               (%)
                                                                 (acre)
Cranston RI          RI      City or Town           81,188
East Providence RI   RI      City or Town           47,492
Pawtucket RI         RI      City or Town           71,798
Providence RI        RI      City or Town          179,720
Warwick RI           RI      City or Town           80,977
Woonsocket RI        RI      City or Town           41,567
Laurens County SC    SC      County                 66,656
Pickens County SC    SC      County                123,042
Alcoa TN             TN      City or Town           9,690
Anderson County TN   TN      County                 75,583              640.81                      28%                 Melton Hills Reservoir
Bartlett TN          TN      City or Town           58,853
Blount County TN     TN      County                128,259            12,560.29                      6%                 Fort Loudoun Reservoir
Bristol TN           TN      City or Town           26,968
                                                                                                                        Nickajack Reservoir, TMDLs For Dioxins
Chattanooga TN       TN      City or Town          177,104            29,249.13                     26%                 and PCBs in Chattanooga Creek
                                                                                                                                                                                                    #:7607




Farragut TN          TN      City or Town           22,210            9,104.19                      21%                 Fort Loudoun Reservoir
Hamilton County TN   TN      County                357,858            5,803.49                      11%                 Nickajack Reservoir
Knox County TN       TN      County                455,650            23,888.13                     15%                 Fort Loudoun Reservoir
Knoxville TN         TN      City or Town          185,193            29,942.56                     24%                 Fort Loudoun Reservoir
Lenoir City TN       TN      City or Town           9,077             4,646.32                      23%                 Fort Loudoun Reservoir
Loudon County TN     TN      County                 51,348            11,742.58                     10%                 Fort Loudoun Reservoir
Marion County TN     TN      County                 28,351            1,396.07                      27%                 Nickajack Reservoir
Maryville TN         TN      City or Town           28,448             153.80                       30%                 Fort Loudoun Reservoir
Memphis TN           TN      City or Town          653,184
Monroe County TN     TN      County                 45,879
                                                                                                                        Watts Bar Reservoir, Melton Hills
Oak Ridge TN         TN      City or Town          28,956             30,083.44                     11%                 Reservoir
Portland TN          TN      City or Town          12,553
                                                                                                                        Watts Bar Reservoir, Melton Hills
Roane County TN      TN      County                 52,862             7,536.55                     12%                 Reservoir
Shelby County TN     TN      County                936,759
Signal Mountain TN   TN      City or Town           8,531              4,372.22                      4%                 Nickajack Reservoir
Sumner County TN     TN      County                179,143
Alamo TX             TX      City or Town           19,596
Alton TX             TX      City or Town           16,810
                                                                                                                                                                 Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 210 of 336 Page ID




                                                               Exhibit D-1
                                                               Page 1083
                                                                         Area of HUC 12
                                    Entity Type (City,                                         Percent imperviousness in the
                                                                        watershed containing
                                    Town, County,                                                area of HUC 12 watershed
                                                                        or immediately
                                    Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member                State                        Population     adjoining PCB
                                    Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                        impaired waterbodies
                                    Independent Port                                           waterbodies with a PCB TMDL
                                                                        with a PCB TMDL
                                    District)                                                               (%)
                                                                        (acre)
Alvin TX                    TX      City or Town           26,210
Angleton TX                 TX      City or Town           19,381
Arcola TX                   TX      City or Town           2,280
Arlington TX                TX      City or Town          394,780
Balch Springs TX            TX      City or Town           25,270
Baytown TX                  TX      City or Town           76,544
Bedford TX                  TX      City or Town           49,554
Bellaire TX                 TX      City or Town           18,824
Benbrook TX                 TX      City or Town           22,934
Bexar County TX             TX      County               1,929,530
Blue Mound TX               TX      City or Town           2,492
Brazoria County TX          TX      County                353,778
Cameron County TX           TX      County                422,137
Chambers County TX          TX      County                 40,247
Clear Lake Shores           TX      City or Town           1,190
                                                                                                                                                                                                    #:7608




Clute TX                    TX      City or Town           11,525
Cockrell Hill TX            TX      City or Town           4,276
Colleyville TX              TX      City or Town           26,186
Cove TX                     TX      City or Town            519
Dallas County TX            TX      County               2,592,844
Dallas TX                   TX      City or Town         1,324,477
Dalworthington Gardens TX   TX      City or Town           2,388
Deer Park TX                TX      City or Town           34,034
Dickinson TX                TX      City or Town           20,563
Donna TX                    TX      City or Town           16,617
Edcouch TX                  TX      City or Town           3,328
Edinburg TX                 TX      City or Town           93,053
Euless TX                   TX      City or Town           54,902
Fort Bend County TX         TX      County                743,303
Fort Worth TX               TX      City or Town          856,902
Freeport TX                 TX      City or Town           12,050
Friendswood TX              TX      City or Town           39,411
Galena Park TX              TX      City or Town           11,097
Galveston County TX         TX      County                328,822
                                                                                                                                                                 Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 211 of 336 Page ID




                                                                      Exhibit D-1
                                                                      Page 1084
                                                                       Area of HUC 12
                                  Entity Type (City,                                         Percent imperviousness in the
                                                                      watershed containing
                                  Town, County,                                                area of HUC 12 watershed
                                                                      or immediately
                                  Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member              State                        Population     adjoining PCB
                                  Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                      impaired waterbodies
                                  Independent Port                                           waterbodies with a PCB TMDL
                                                                      with a PCB TMDL
                                  District)                                                               (%)
                                                                      (acre)
Galveston TX              TX      City or Town           50,238
Grand Prairie TX          TX      City or Town          192,300
Haltom City TX            TX      City or Town           44,485
Harlingen TX              TX      City or Town           65,289
Harris County TX          TX      County               4,629,189
Helotes TX                TX      City or Town           8,781
Hidalgo County TX         TX      County                850,798
Hidalgo TX                TX      City or Town           13,774
Hitchcock TX              TX      City or Town           7,824
Houston TX                TX      City or Town         2,309,752
Hurst TX                  TX      City or Town           39,164
Hutchins TX               TX      City or Town           5,622
Irving TX                 TX      City or Town          240,086
Jacinto City TX           TX      City or Town           10,754
Kemah TX                  TX      City or Town           2,001
                                                                                                                                                                                                  #:7609




Kennedale TX              TX      City or Town           7,931
La Feria TX               TX      City or Town           7,133
La Joya TX                TX      City or Town           4,269
La Marque TX              TX      City or Town           16,374
La Porte TX               TX      City or Town           35,477
Lake Jackson TX           TX      City or Town           27,268
Lake Worth TX             TX      City or Town           4,973
Lancaster TX              TX      City or Town           39,192
League City TX            TX      City or Town          101,800
Leon Valley TX            TX      City or Town           11,373
Mansfield TX              TX      City or Town           66,217
McAllen TX                TX      City or Town          142,418
Mercedes TX               TX      City or Town           16,625
Mesquite TX               TX      City or Town          139,824
Mission TX                TX      City or Town           83,788
Missouri City TX          TX      City or Town           74,190
Mont Belvieu TX           TX      City or Town           5,568
Nassau Bay TX             TX      City or Town           4,084
North Richland Hills TX   TX      City or Town           69,999
                                                                                                                                                               Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 212 of 336 Page ID




                                                                    Exhibit D-1
                                                                    Page 1085
                                                                        Area of HUC 12
                                   Entity Type (City,                                         Percent imperviousness in the
                                                                       watershed containing
                                   Town, County,                                                area of HUC 12 watershed
                                                                       or immediately
                                   Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member               State                        Population     adjoining PCB
                                   Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                       impaired waterbodies
                                   Independent Port                                           waterbodies with a PCB TMDL
                                                                       with a PCB TMDL
                                   District)                                                               (%)
                                                                       (acre)
Palmhurst TX               TX      City or Town           2,719
Palmview TX                TX      City or Town           5,756
Pantego TX                 TX      City or Town           2,549
Pasadena TX                TX      City or Town          154,632
Pearland TX                TX      City or Town          116,332
Pharr TX                   TX      City or Town           77,846
Richland Hills TX          TX      City or Town           8,093
Richwood TX                TX      City or Town           3,883
River Oaks TX              TX      City or Town           7,706
Saginaw TX                 TX      City or Town           22,884
San Antonio TX             TX      City or Town         1,488,512
San Benito TX              TX      City or Town           24,524
San Juan TX                TX      City or Town           36,835
Sansom Park TX             TX      City or Town           4,880
Santa Fe TX                TX      City or Town           13,288
                                                                                                                                                                                                   #:7610




Seabrook TX                TX      City or Town           13,768
Seagoville TX              TX      City or Town           16,362
Southside Place TX         TX      City or Town           1,848
Stafford TX                TX      City or Town           18,478
Tarrant County TX          TX      County               2,024,925
Taylor Lake Village TX     TX      City or Town           3,666
Texas City TX              TX      City or Town           48,052
Watauga TX                 TX      City or Town           24,674
Webster TX                 TX      City or Town           11,144
Weslaco TX                 TX      City or Town           39,929
West University Place TX   TX      City or Town           15,649
Westworth Village TX       TX      City or Town           2,673
White Settlement TX        TX      City or Town           17,235
Wilmer TX                  TX      City or Town           4,083
American Fork UT           UT      City or Town           28,660
Bluffdale UT               UT      City or Town           11,717
Cedar Hills UT             UT      City or Town           10,301
Draper UT                  UT      City or Town           47,084
Eagle Mountain UT          UT      City or Town           28,869
                                                                                                                                                                Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 213 of 336 Page ID




                                                                     Exhibit D-1
                                                                     Page 1086
                                                                      Area of HUC 12
                                 Entity Type (City,                                         Percent imperviousness in the
                                                                     watershed containing
                                 Town, County,                                                area of HUC 12 watershed
                                                                     or immediately
                                 Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member             State                        Population     adjoining PCB
                                 Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                     impaired waterbodies
                                 Independent Port                                           waterbodies with a PCB TMDL
                                                                     with a PCB TMDL
                                 District)                                                               (%)
                                                                     (acre)
Highland UT              UT      City or Town           18,465
Lehi UT                  UT      City or Town           61,675
Lindon UT                UT      City or Town           10,854
Orem UT                  UT      City or Town           96,865
Pleasant Grove UT        UT      City or Town           38,485
Provo UT                 UT      City or Town          116,573
Salt Lake County UT      UT      County               1,120,684
Saratoga Springs UT      UT      City or Town           26,596
Spanish Fork UT          UT      City or Town           38,683
Springville UT           UT      City or Town           32,970
Utah County UT           UT      County                590,082
Vineyard UT              UT      City or Town           4,143
Abingdon VA              VA      City or Town           8,034
Alexandria VA            VA      City or Town          157,045
Arlington County VA      VA      County                231,582
                                                                                                                                                                                                 #:7611




Augusta County VA        VA      County                 74,793
Bristol VA               VA      City or Town           16,843
Chesapeake VA            VA      City or Town          237,591
Chesterfield County VA   VA      County                338,414
Danville VA              VA      City or Town           41,641
Fairfax County VA        VA      County               1,143,229
Fairfax VA               VA      City or Town           23,835
Falls Church VA          VA      City or Town           13,782
Fredericksburg VA        VA      City or Town           28,379
Hampton VA               VA      City or Town          135,238
Henrico County VA        VA      County                325,589
Hopewell VA              VA      City or Town           22,553
James City County VA     VA      County                 73,994
Loudoun County VA        VA      County                385,524
Lynchburg VA             VA      City or Town           80,038
Manassas Park VA         VA      City or Town           16,143
Manassas VA              VA      City or Town           41,435
Montgomery County VA     VA      County                 98,254             2,866.94                     11%                 New River
Newport News VA          VA      City or Town          180,179
                                                                                                                                                              Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 214 of 336 Page ID




                                                                   Exhibit D-1
                                                                   Page 1087
                                                                        Area of HUC 12
                                   Entity Type (City,                                         Percent imperviousness in the
                                                                       watershed containing
                                   Town, County,                                                area of HUC 12 watershed
                                                                       or immediately
                                   Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member               State                        Population     adjoining PCB
                                   Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                       impaired waterbodies
                                   Independent Port                                           waterbodies with a PCB TMDL
                                                                       with a PCB TMDL
                                   District)                                                               (%)
                                                                       (acre)
Norfolk VA                 VA      City or Town          245,843
Petersburg VA              VA      City or Town           31,698
Poquoson VA                VA      City or Town           11,943
Portsmouth VA              VA      City or Town           95,094
Prince William County VA   VA      County                457,023
Radford VA                 VA      City or Town           17,420             5,528.20                      1%                 New River
Richmond VA                VA      City or Town          204,451
Roanoke County VA          VA      County                 93,371            26,884.18                     20%                 Roanoke River
Roanoke VA                 VA      City or Town           99,572            24,300.35                     36%                 Roanoke River
Salem VA                   VA      City or Town           25,438            5,946.63                      23%                 Roanoke River
Stafford County VA         VA      County                143,578
Staunton VA                VA      City or Town           24,266
Suffolk VA                 VA      City or Town           89,322
Vienna VA                  VA      City or Town           16,482
Vinton VA                  VA      City or Town           8,043              1,812.74                     34%                 Roanoke River
                                                                                                                                                                                                          #:7612




Virginia Beach VA          VA      City or Town          451,136
York County VA             VA      County                 67,812
Burlington VT              VT      City or Town           42,303
Essex Junction VT          VT      Village                10,386
South Burlington VT        VT      City or Town           18,921
St. Albans VT              VT      City or Town           6,821
Winooski VT                VT      City or Town           7,159
Asotin County WA           WA      County                 22,275
Auburn WA                  WA      City or Town           78,660
Bainbridge Island WA       WA      City or Town           24,165
Bellevue WA                WA      City or Town          141,927
Bellingham WA              WA      City or Town           87,038
                                                                                                                              Yakima River Pesticides and PCBs Total
Benton County WA           WA      County                193,652             3,127.19                     16%                 Maximum Daily Load
Bothell WA                 WA      City or Town          44,818
Bremerton WA               WA      City or Town          40,536
Brier WA                   WA      City or Town           6,814
Burien WA                  WA      City or Town          51,435
Burlington WA              WA      City or Town           8,719
Camas WA                   WA      City or Town          22,586
                                                                                                                                                                       Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 215 of 336 Page ID




                                                                     Exhibit D-1
                                                                     Page 1088
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
Centralia WA          WA      City or Town           16,859
Chelan County WA      WA      County                 75,977
Clark County WA       WA      County                465,310
Clarkston WA          WA      City or Town           7,344
Clyde Hill WA         WA      City or Town           3,290
Cowlitz County WA     WA      County                104,826
Des Moines WA         WA      City or Town           31,379
Douglas County WA     WA      County                 41,426
DuPont WA             WA      City or Town           9,404
East Wenatchee WA     WA      City or Town           13,894
Edgewood WA           WA      City or Town           10,659
Edmonds WA            WA      City or Town           41,757
                                                                                                                         Yakima River Pesticides and PCBs Total
Ellensburg WA         WA      City or Town          19,763              3,981.18                     27%                 Maximum Daily Load
Federal Way WA        WA      City or Town          97,241
Fife WA               WA      City or Town          10,063
                                                                                                                                                                                                     #:7613




Franklin County WA    WA      County                90,315
Gig Harbor WA         WA      City or Town          9,493
Grant County WA       WA      County                94,512
Kelso WA              WA      City or Town          11,976
Kenmore WA            WA      City or Town          22,524
                                                                                                                         Yakima River Pesticides and PCBs Total
Kennewick WA          WA      City or Town           80,153             1,315.03                     50%                 Maximum Daily Load
Kent WA               WA      City or Town          128,316
King County WA        WA      County               2,166,602
Kirkland WA           WA      City or Town           88,062
Kitsap County WA      WA      County                263,283
Lacey WA              WA      City or Town           47,366
Lake Forest Park WA   WA      City or Town           13,362
Lakewood WA           WA      City or Town           59,741
Lewis County WA       WA      County                 76,622
Longview WA           WA      City or Town           37,033
Lynnwood WA           WA      City or Town           38,061
Medina WA             WA      City or Town           3,266
Mercer Island WA      WA      City or Town           25,618
                                                                                                                                                                  Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 216 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1089
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Milton WA              WA      City or Town           8,169
Moses Lake WA          WA      City or Town           22,470
Mount Vernon WA        WA      City or Town           34,506
Mountlake Terrace WA   WA      City or Town           21,135
Newcastle WA           WA      City or Town           11,599
Normandy Park WA       WA      City or Town           6,700
Olympia WA             WA      City or Town           50,728
Pasco WA               WA      City or Town           71,618
Pierce County WA       WA      County                860,072
Port of Olympia        WA      Port                    #N/A
Port of Seattle        WA      Port                    #N/A
Port of Tacoma         WA      Port                    #N/A
Port Orchard WA        WA      City or Town           13,833
Poulsbo WA             WA      City or Town           10,308
Puyallup WA            WA      City or Town           40,344
                                                                                                                                                                                                      #:7614




Redmond WA             WA      City or Town           62,863
Renton WA              WA      City or Town          101,638
                                                                                                                          Yakima River Pesticides and PCBs Total
Richland WA            WA      City or Town           54,742            10,405.97                     19%                 Maximum Daily Load
SeaTac WA              WA      City or Town           29,181
Seattle WA             WA      City or Town          710,510
Sedro-Woolley WA       WA      City or Town           11,495
                                                                                                                          Yakima River Pesticides and PCBs Total
Selah WA               WA      City or Town           7,723              2,576.08                     18%                 Maximum Daily Load
Shoreline WA           WA      City or Town           55,751
Skagit County WA       WA      County                123,709
Snohomish County WA    WA      County                787,695
                                                                                                                          Spokane River Toxics Direct to
Spokane County WA      WA      County                497,143            26,924.09                     24%                 Implementation
                                                                                                                          Spokane River Toxics Direct to
Spokane Valley WA      WA      City or Town          95,794             21,420.15                     41%                 Implementation
                                                                                                                          Spokane River Toxics Direct to
Spokane WA             WA      City or Town          214,990            27,261.27                     43%                 Implementation
Steilacoom WA          WA      City or Town           6,262
Tacoma WA              WA      City or Town          210,268
Thurston County WA     WA      County                273,721
                                                                                                                                                                   Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 217 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1090
                                                                     Area of HUC 12
                                Entity Type (City,                                         Percent imperviousness in the
                                                                    watershed containing
                                Town, County,                                                area of HUC 12 watershed
                                                                    or immediately
                                Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member            State                        Population     adjoining PCB
                                Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                    impaired waterbodies
                                Independent Port                                           waterbodies with a PCB TMDL
                                                                    with a PCB TMDL
                                District)                                                               (%)
                                                                    (acre)
Tukwila WA              WA      City or Town          20,217
Tumwater WA             WA      City or Town          22,380
                                                                                                                           Yakima River Pesticides and PCBs Total
Union Gap WA            WA      City or Town           6,154               663.16                      49%                 Maximum Daily Load
University Place WA     WA      City or Town           32,984
Vancouver WA            WA      City or Town          178,627
Walla Walla County WA   WA      County                 60,094
Washougal WA            WA      City or Town          15,467
Wenatchee WA            WA      City or Town          34,228
                                                                                                                           Yakima River Pesticides and PCBs Total
West Richland WA        WA      City or Town           14,216            12,597.90                      7%                 Maximum Daily Load
Whatcom County WA       WA      County                216,569
Woodinville WA          WA      City or Town           12,054
                                                                                                                           Yakima River Pesticides and PCBs Total
Yakima County WA        WA      County                249,691            16,203.28                     12%                 Maximum Daily Load
                                                                                                                           Yakima River Pesticides and PCBs Total
                                                                                                                                                                                                       #:7615




Yakima WA               WA      City or Town          93,572              4,161.16                     38%                 Maximum Daily Load
Algoma WI               WI      City or Town           3,075
Allouez WI              WI      Village                13,841
Appleton WI             WI      City or Town          74,433
Ashwaubenon WI          WI      Village                17,184
Bayside WI              WI      Village                4,410
Bellevue WI             WI      Village                15,570
Beloit WI               WI      City or Town           36,691
Big Bend WI             WI      Village                1,315
Brookfield WI           WI      City or Town           39,200
Brown County WI         WI      County                259,546
                                                                                                                           Illinois Lake Michigan Nearshore
Brown Deer WI           WI      Village               12,051              2362.72                      36%                 Watershed
Burlington WI           WI      City or Town          10,658
Butler WI               WI      Village               1,821
                                                                                                                           Illinois Lake Michigan Nearshore
Caledonia WI            WI      Village               24,841              8266.17                      19%                 Watershed
Calumet County WI       WI      County                49,600
Cedarburg WI            WI      City or Town          11,503
Chippewa County WI      WI      County                63,526
                                                                                                                                                                    Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 218 of 336 Page ID




                                                                  Exhibit D-1
                                                                  Page 1091
                                                                     Area of HUC 12
                                Entity Type (City,                                         Percent imperviousness in the
                                                                    watershed containing
                                Town, County,                                                area of HUC 12 watershed
                                                                    or immediately
                                Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member            State                        Population     adjoining PCB
                                Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                    impaired waterbodies
                                Independent Port                                           waterbodies with a PCB TMDL
                                                                    with a PCB TMDL
                                District)                                                               (%)
                                                                    (acre)
Chippewa Falls WI       WI      City or Town          14,003
Combined Locks WI       WI      Village               3,577
                                                                                                                           Illinois Lake Michigan Nearshore
Cudahy WI               WI      City or Town           18,980             2,688.84                     48%                 Watershed
Dane County WI          WI      County                530,885
De Pere WI              WI      City or Town           24,850
Delafield WI            WI      City or Town           7,502
Douglas County WI       WI      County                 43,351
Eau Claire County WI    WI      County                102,941
Eau Claire WI           WI      City or Town           68,276
Eden WI                 WI      Village                 874
Elmwood Park WI         WI      Village                 506
Fitchburg WI            WI      City or Town           28,814
Fond du Lac County WI   WI      County                102,201
Fond du Lac WI          WI      City or Town           42,853
                                                                                                                           Illinois Lake Michigan Nearshore
                                                                                                                                                                                                 #:7616




Fox Point WI            WI      Village               6,705               1629.99                      24%                 Watershed
Franklin WI             WI      City or Town          36,262
                                                                                                                           Illinois Lake Michigan Nearshore
Glendale WI             WI      City or Town          13,078              2,967.59                     37%                 Watershed
                                                                                                                           Illinois Lake Michigan Nearshore
Grafton WI              WI      Village                11,583             2882.01                      34%                 Watershed
Green Bay WI            WI      City or Town          104,719
Greendale WI            WI      Village                14,256
Greenfield WI           WI      City or Town           36,943
Hobart WI               WI      Village                8,555
Holmen WI               WI      Village                9,843
                                                                                                                           Illinois Lake Michigan Nearshore
Howard WI               WI      Village               19,318             10473.47                      18%                 Watershed
Howards Grove WI        WI      Village               3,245
Hudson WI               WI      City or Town          13,605
Janesville WI           WI      City or Town          64,029
Jefferson County WI     WI      County                84,485
Kaukauna WI             WI      City or Town          15,941
                                                                                                                           Illinois Lake Michigan Nearshore
Kenosha County WI       WI      County                167,954            12,635.47                     13%                 Watershed
                                                                                                                                                              Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 219 of 336 Page ID




                                                                  Exhibit D-1
                                                                  Page 1092
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
Kenosha WI            WI      City or Town           99,485
Kewaskum WI           WI      Village                4,153
Kimberly WI           WI      Village                6,735
Kohler WI             WI      Village                2,087
Kronenwetter WI       WI      Village                7,587
La Crosse County WI   WI      County                117,733
La Crosse WI          WI      City or Town           51,851
Lake Hallie WI        WI      Village                6,625
Lannon WI             WI      Village                1,167
Little Chute WI       WI      Village                11,289
Madison WI            WI      City or Town          252,485
Manitowoc WI          WI      City or Town           32,845
Maple Bluff WI        WI      Village                1,344
Marathon County WI    WI      County                135,057
Marinette WI          WI      City or Town           10,615
                                                                                                                                                                                               #:7617




McFarland WI          WI      Village                8,427
Menasha WI            WI      City or Town           17,698
Menomonee Falls WI    WI      Village                36,755
                                                                                                                         Illinois Lake Michigan Nearshore
Mequon WI             WI      City or Town          23,476             19,645.14                     11%                 Watershed
Merrill WI            WI      City or Town          9,157
Merton WI             WI      Village               3,599
Middleton WI          WI      City or Town          19,062
Milton WI             WI      City or Town          5,556
                                                                                                                         Illinois Lake Michigan Nearshore
Milwaukee County WI   WI      County                948,301            22,505.95                     38%                 Watershed
Milwaukee WI          WI      City or Town          597,123
Monona WI             WI      City or Town           8,170
Mosinee WI            WI      City or Town           3,992
                                                                                                                         Illinois Lake Michigan Nearshore
Mount Pleasant WI     WI      Village               26,699              2600.81                      31%                 Watershed
Mukwonago WI          WI      Village               7,823
Muskego WI            WI      City or Town          24,867
Neenah WI             WI      City or Town          25,845
New Berlin WI         WI      City or Town          39,770
                                                                                                                                                            Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 220 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1093
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
                                                                                                                          Illinois Lake Michigan Nearshore
North Bay WI           WI      Village                 237                56.43                       29%                 Watershed
North Fond du Lac WI   WI      Village                5,088
Oak Creek WI           WI      City or Town           36,037
Oconomowoc Lake WI     WI      Village                 590
Oconomowoc WI          WI      City or Town           16,558
Oliver WI              WI      Village                 407
Omro WI                WI      City or Town           3,566
Onalaska WI            WI      City or Town           18,627
Oshkosh WI             WI      City or Town           66,517
Outagamie County WI    WI      County                184,755
Ozaukee County WI      WI      County                 88,327
Paddock Lake WI        WI      Village                2,984
Pewaukee WI            WI      City or Town           14,332
Pewaukee WI            WI      Village                8,184
                                                                                                                                                                                                #:7618




                                                                                                                          Illinois Lake Michigan Nearshore
Pleasant Prairie WI    WI      Village               20,759              6372.28                      13%                 Watershed
Plover WI              WI      Village               12,651
Port Washington WI     WI      City or Town          11,656
Portage WI             WI      City or Town          10,349
                                                                                                                          Illinois Lake Michigan Nearshore
Racine County WI       WI      County                194,913            18,583.02                     19%                 Watershed
Racine WI              WI      City or Town          77,455
Richfield WI           WI      Village                11,618
River Falls WI         WI      City or Town          15,336
River Hills WI         WI      Village                1,599
Rock County WI         WI      County                161,394
Rothschild WI          WI      Village                5,310
Saukville WI           WI      Village                4,465
Schofield WI           WI      City or Town           2,184
                                                                                                                          Illinois Lake Michigan Nearshore
Sheboygan County WI    WI      County                115,099             8,752.03                     18%                 Watershed
Sheboygan Falls WI     WI      City or Town           7,853
Sheboygan WI           WI      City or Town          48,576
Sherwood WI            WI      Village                2,878
                                                                                                                                                             Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 221 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1094
                                                                    Area of HUC 12
                               Entity Type (City,                                         Percent imperviousness in the
                                                                   watershed containing
                               Town, County,                                                area of HUC 12 watershed
                                                                   or immediately
                               Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member           State                        Population     adjoining PCB
                               Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                   impaired waterbodies
                               Independent Port                                           waterbodies with a PCB TMDL
                                                                   with a PCB TMDL
                               District)                                                               (%)
                                                                   (acre)
Shorewood Hills WI     WI      Village                2,039
                                                                                                                          Illinois Lake Michigan Nearshore
Shorewood WI           WI      Village               13,423               898.28                      45%                 Watershed
South Milwaukee WI     WI      City or Town          21,124
St. Croix County WI    WI      County                87,603
St. Francis WI         WI      City or Town          9,471
Stevens Point WI       WI      City or Town          26,363
Stoughton WI           WI      City or Town          13,126
                                                                                                                          Illinois Lake Michigan Nearshore
Suamico WI             WI      Village                12,535            20569.68                       4%                 Watershed
Superior WI            WI      City or Town           26,334
Superior WI            WI      Village                 660
Sussex WI              WI      Village                10,773
Thiensville WI         WI      Village                3,182
Twin Lakes WI          WI      Village                6,062
Two Rivers WI          WI      City or Town           11,211
                                                                                                                                                                                                #:7619




Washington County WI   WI      County                134,386
Waukesha WI            WI      City or Town           68,376
Waukesha County WI     WI      County                398,561
Waunakee WI            WI      Village                13,581
Wausau WI              WI      City or Town           38,430
West Bend WI           WI      City or Town           31,654
West Milwaukee WI      WI      Village                4,181
West Salem WI          WI      Village                4,983
Weston WI              WI      Village                15,099
                                                                                                                          Illinois Lake Michigan Nearshore
Whitefish Bay WI       WI      Village                14,061             1199.05                      39%                 Watershed
Wind Point WI          WI      Village                1,703
Winnebago County WI    WI      County                169,637
Wisconsin Rapids WI    WI      City or Town           17,898
Belle WV               WV      City or Town           1,185
Benwood WV             WV      City or Town           1,332
Bethlehem WV           WV      Village                2,396
Bluefield WV           WV      City or Town           10,056
Ceredo WV              WV      City or Town           1,340
                                                                                                                                                             Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 222 of 336 Page ID




                                                                 Exhibit D-1
                                                                 Page 1095
                                                                   Area of HUC 12
                              Entity Type (City,                                         Percent imperviousness in the
                                                                  watershed containing
                              Town, County,                                                area of HUC 12 watershed
                                                                  or immediately
                              Village, Borough,                                            containing or immediately     PCB TMDL promulgated or updated
Class Member          State                        Population     adjoining PCB
                              Township,                                                     adjoining PCB impaired       after Jan 1 2010
                                                                  impaired waterbodies
                              Independent Port                                           waterbodies with a PCB TMDL
                                                                  with a PCB TMDL
                              District)                                                               (%)
                                                                  (acre)
Charleston WV         WV      City or Town          48,784
Chesapeake WV         WV      City or Town          1,482
Clarksburg WV         WV      City or Town          15,883
Dunbar WV             WV      City or Town          7,473
Eleanor WV            WV      City or Town          1,577
Fairmont WV           WV      City or Town          18,489
Follansbee WV         WV      City or Town          2,801
Glen Dale WV          WV      City or Town          1,440
Huntington WV         WV      City or Town          47,592
Kenova WV             WV      City or Town          3,094
Marmet WV             WV      City or Town          1,432
                                                                                                                                                                                              #:7620




McMechen WV           WV      City or Town          1,810
Montgomery WV         WV      City or Town          1,570
Moundsville WV        WV      City or Town          8,647
Nitro WV              WV      City or Town          6,655
Parkersburg WV        WV      City or Town          30,373
Poca WV               WV      City or Town           986
South Charleston WV   WV      City or Town          12,723
St. Albans WV         WV      City or Town          10,454
Vienna WV             WV      City or Town          10,474
Weirton WV            WV      City or Town          18,867
Wellsburg WV          WV      City or Town          2,624
Wheeling WV           WV      City or Town          27,408
Williamstown WV       WV      City or Town          2,931
Winfield WV           WV      City or Town          2,350
                                                                                                                                                           Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 223 of 336 Page ID




                                                                Exhibit D-1
                                                                Page 1096
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 224 of 336 Page ID
                                   #:7621




                           Appendix F




                                  Exhibit D-1
                                  Page 1097
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 225 of 336 Page ID
                                   #:7622



    Appendix F Monitoring Fund Distribution
                                                  MS4 NPDES Phase I
     Class Member         State     Population                        Settlement Amount
                                                        or II
     Anniston AL           AL           21,924           2               $    15,000
     Calhoun County AL     AL          115,018           2               $    25,000
     Etowah County AL      AL          102,849           2               $    25,000
     Gadsden AL            AL           35,622           2               $    15,000
     Glencoe AL            AL            5,148           2               $    15,000
     Hokes Bluff AL        AL             4,279          2               $    15,000

     Oxford AL             AL           21,197           2               $    15,000
     Rainbow City AL       AL             9,559          2               $    15,000
     Shelby County AL      AL          211,430           1               $    30,000
     Southside AL          AL             8,650          2               $    15,000
     West Memphis AR       AR           25,211           2               $    15,000
     Agoura Hills CA       CA           20,693           1               $    20,000
     Alameda CA            CA           79,061           1               $    20,000
     Alameda County CA     CA         1,650,306          1               $    30,000
     Albany CA             CA           19,729           1               $    20,000
     American Canyon CA    CA           20,350           2               $    15,000
     Anaheim CA            CA          350,848           1               $    30,000
     Antioch CA            CA          111,074           1               $    30,000
     Arcadia CA            CA           58,359           1               $    20,000
     Arcata CA             CA           18,099           2               $    15,000
     Arroyo Grande CA      CA           18,067           2               $    15,000
     Artesia CA            CA           16,846           1               $    20,000
     Azusa CA              CA           49,749           1               $    20,000
     Baldwin Park CA       CA           76,337           1               $    20,000
     Bellflower CA         CA           77,681           1               $    20,000
     Belmont CA            CA           27,192           1               $    20,000
     Belvedere CA          CA             2,124          2               $    15,000
     Benicia CA            CA           28,121           2               $    15,000
     Berkeley CA           CA          121,487           1               $    30,000
     Beverly Hills CA      CA           34,477           1               $    20,000
     Big Bear Lake CA      CA             5,235          1               $    20,000
     Bradbury CA           CA            1,078           1               $    20,000
     Brawley CA            CA           26,066           2               $    15,000
     Brentwood CA          CA           60,599           1               $    20,000
     Brisbane CA           CA             4,716          1               $    20,000
     Buena Park CA         CA           83,113           1               $    20,000
     Burlingame CA         CA           30,449           1               $    20,000
     Butte County CA       CA          226,529           2               $    25,000
     Calabasas CA          CA           24,113           1               $    20,000




                                  Exhibit D-1
                                  Page 1098
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 226 of 336 Page ID
                                   #:7623



                                                   MS4 NPDES Phase I
    Class Member             State    Population                       Settlement Amount
                                                         or II
    Calexico CA               CA          40,046          2               $    15,000
    Capitola CA               CA          10,178          2               $    15,000
    Carson CA                 CA          92,710          1               $    20,000
    Cerritos CA               CA          50,436          1               $    20,000
    Chico CA                  CA          91,733          2               $    15,000
    Chula Vista CA            CA         266,610          1               $    30,000
    Claremont CA              CA          35,934          1               $    20,000
    Coachella CA              CA          44,832          1               $    20,000
    Colma CA                  CA           1,512          1               $    20,000
    Colusa County CA          CA          21,553          2               $    15,000
    Compton CA                CA          97,410          1               $    20,000
    Concord CA                CA         129,014          1               $    30,000
    Contra Costa County CA    CA       1,137,194          1               $    30,000
    Coronado CA               CA          25,107          1               $    20,000
    Corte Madera CA           CA           9,868          2               $    15,000
    Costa Mesa CA             CA         113,092          1               $    30,000
    Covina CA                 CA          48,466          1               $    20,000
    Culver City CA            CA          39,317          1               $    20,000
    Cupertino CA              CA          60,955          1               $    20,000
    Cypress CA                CA          48,877          1               $    20,000
    Daly City CA              CA         106,941          1               $    30,000
    Del Mar CA                CA           4,354          1               $    20,000
    Dixon CA                  CA          19,759          2               $    15,000
    Downey CA                 CA         113,066          1               $    30,000
    Duarte CA                 CA          21,763          1               $    20,000
    Dublin CA                 CA          59,561          1               $    20,000
    East Palo Alto CA         CA          29,823          1               $    20,000
    El Centro CA              CA          44,021          2               $    15,000
    El Cerrito CA             CA          25,459          1               $    20,000
    El Dorado County CA       CA         186,082          2               $    25,000
    El Monte CA               CA         115,657          1               $    30,000
    El Segundo CA             CA          16,860          1               $    20,000
    Emeryville CA             CA          11,782          1               $    20,000
    Encinitas CA              CA          62,980          1               $    20,000
    Eureka CA                 CA          27,162          2               $    15,000
    Fairfield CA              CA         114,545          1               $    30,000
    Folsom CA                 CA          77,088          1               $    20,000
    Foster City CA            CA          34,297          1               $    20,000
    Fountain Valley CA        CA          56,503          1               $    20,000
    Fremont CA                CA         233,378          1               $    30,000
    Garden Grove CA           CA         174,805          1               $    30,000




                                     Exhibit D-1
                                     Page 1099
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 227 of 336 Page ID
                                   #:7624



                                                   MS4 NPDES Phase I
    Class Member            State    Population                        Settlement Amount
                                                         or II
    Gardena CA               CA          59,961           1               $    20,000
    Gilroy CA                CA          55,409           2               $    15,000
    Glendora CA              CA          51,947           1               $    20,000
    Gonzales CA              CA            8,448          2               $    15,000
    Grover Beach CA          CA          13,586           2               $    15,000
    Hawaiian Gardens CA      CA          14,448           1               $    20,000
    Hawthorne CA             CA          87,835           1               $    20,000
    Hayward CA               CA         159,147           1               $    30,000
    Hercules CA              CA          25,413           1               $    20,000
    Hermosa Beach CA         CA          19,750           1               $    20,000
    Hillsborough CA          CA          11,477           1               $    20,000
    Hollister CA             CA          37,533           2               $    15,000
    Humboldt County CA       CA         135,000           2               $    25,000
    Huntington Beach CA      CA         200,541           1               $    30,000
    Huntington Park CA       CA          58,780           1               $    20,000
    Imperial Beach CA        CA          27,365           1               $    20,000
    Imperial CA              CA          17,092           2               $    15,000
    Imperial County CA       CA         180,268           2               $    25,000
    Indian Wells CA          CA            5,325          1               $    20,000
    Indio CA                 CA          88,340           1               $    20,000
    Industry CA              CA             207           1               $    20,000
    Inglewood CA             CA         110,470           1               $    30,000
    Irvine CA                CA         265,721           1               $    30,000
    Irwindale CA             CA            1,429          1               $    20,000
    La Mesa CA               CA          59,824           1               $    20,000
    La Palma CA              CA          15,762           1               $    20,000
    La Quinta CA             CA          40,812           1               $    20,000
    La Verne CA              CA          32,413           1               $    20,000
    Lafayette CA             CA          26,154           1               $    20,000
    Lake Elsinore CA         CA          63,861           1               $    20,000
    Lakewood CA              CA          80,997           1               $    20,000
    Larkspur CA              CA          12,392           2               $    15,000
    Lawndale CA              CA          33,086           1               $    20,000
    Lemon Grove CA           CA          26,805           1               $    20,000
    Livermore CA             CA          89,535           1               $    20,000
    Lomita CA                CA          20,665           1               $    20,000
    Long Beach CA            CA         469,435           1               $    30,000
    Los Alamitos CA          CA          11,646           1               $    20,000
    Los Altos CA             CA          30,750           1               $    20,000
    Los Angeles CA           CA        3,969,262          1               $    30,000
    Los Angeles County CA    CA       10,120,540          1               $    30,000




                                    Exhibit D-1
                                    Page 1100
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 228 of 336 Page ID
                                   #:7625



                                                    MS4 NPDES Phase I
    Class Member              State    Population                       Settlement Amount
                                                          or II
    Lynwood CA                 CA          71,087          1               $    20,000
    Malibu CA                  CA          12,861          1               $    20,000
    Manhattan Beach CA         CA          35,664          1               $    20,000
    Marin County CA            CA         260,633          2               $    25,000
    Marina CA                  CA          21,655          2               $    15,000
    Martinez CA                CA          38,324          1               $    20,000
    Marysville CA              CA          12,194          2               $    15,000
    Menlo Park CA              CA          33,986          1               $    20,000
    Mill Valley CA             CA          14,355          2               $    15,000
    Millbrae CA                CA          22,773          1               $    20,000
    Milpitas CA                CA          77,878          1               $    20,000
    Monrovia CA                CA          37,079          1               $    20,000
    Monterey CA                CA          28,633          2               $    15,000
    Monterey County CA         CA         434,767          2               $    25,000
    Moraga CA                  CA          17,439          1               $    20,000
    Morgan Hill CA             CA          44,393          2               $    15,000
    Mountain View CA           CA          80,852          1               $    20,000
    Napa CA                    CA          79,781          2               $    15,000
    Napa County CA             CA         141,185          2               $    25,000
    National City CA           CA          61,038          1               $    20,000
    Newark CA                  CA          45,857          1               $    20,000
    Newport Beach CA           CA          86,647          1               $    20,000
    Norwalk CA                 CA         106,002          1               $    30,000
    Novato CA                  CA          55,939          2               $    15,000
    Oakland CA                 CA         420,798          1               $    30,000
    Oakley CA                  CA          40,680          1               $    20,000
    Orange CA                  CA         140,434          1               $    30,000
    Orange County CA           CA       3,170,707          1               $    30,000
    Orinda CA                  CA          19,510          1               $    20,000
    Oroville CA                CA          19,018          2               $    15,000
    Oxnard CA                  CA         207,754          1               $    30,000
    Pacific Grove CA           CA          15,616          2               $    15,000
    Pacifica CA                CA          39,247          1               $    20,000
    Palm Desert CA             CA          52,096          1               $    20,000
    Palo Alto CA               CA          67,406          1               $    20,000
    Palos Verdes Estates CA    CA          13,558          1               $    20,000
    Paradise CA                CA          26,505          2               $    15,000
    Paramount CA               CA          54,840          1               $    20,000
    Pasadena CA                CA         141,833          1               $    30,000
    Petaluma CA                CA          60,486          2               $    15,000
    Pico Rivera CA             CA          63,542          1               $    20,000




                                      Exhibit D-1
                                      Page 1101
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 229 of 336 Page ID
                                   #:7626



                                                     MS4 NPDES Phase I
    Class Member               State    Population                       Settlement Amount
                                                           or II
    Piedmont CA                 CA          11,385          1               $    20,000
    Pinole CA                   CA          19,328          1               $    20,000
    Pismo Beach CA              CA           8,174          2               $    15,000
    Pittsburg CA                CA          70,797          1               $    20,000
    Placer County CA            CA         379,288          2               $    25,000
    Pleasant Hill CA            CA          34,906          1               $    20,000
    Pleasanton CA               CA          82,314          1               $    20,000
    Pomona CA                   CA         152,637          1               $    30,000
    Port Hueneme CA             CA          22,265          1               $    20,000
    Port of San Diego           CA        #N/A              1               $    30,000
    Port of Stockton            CA        #N/A              1               $    30,000
    Rancho Cordova CA           CA          72,183          1               $    20,000
    Rancho Palos Verdes CA      CA          42,343          1               $    20,000
    Red Bluff CA                CA          14,147          2               $    15,000
    Redondo Beach CA            CA          67,905          1               $    20,000
    Redwood City CA             CA          85,328          1               $    20,000
    Richmond CA                 CA         109,652          1               $    30,000
    Rio Vista CA                CA           8,613          2               $    15,000
    Riverside County CA         CA       2,382,570          1               $    30,000
    Rolling Hills CA            CA           1,883          1               $    20,000
    Rolling Hills Estates CA    CA           8,216          1               $    20,000
    Ross CA                     CA           2,480          2               $    15,000
    Sacramento CA               CA         494,324          1               $    30,000
    Sacramento County CA        CA       1,511,510          1               $    30,000
    Salinas CA                  CA         157,144          1               $    30,000
    San Anselmo CA              CA          12,573          2               $    15,000
    San Bernardino County
    CA                          CA       2,134,174          1               $    30,000
    San Bruno CA                CA          43,166          1               $    20,000
    San Buenaventura
    (Ventura) CA                CA         110,127          1               $    30,000
    San Carlos CA               CA          29,903          1               $    20,000
    San Diego CA                CA       1,403,865          1               $    30,000
    San Diego County CA         CA       3,310,280          1               $    30,000
    San Dimas CA                CA          34,283          1               $    20,000
    San Francisco CA            CA         872,795          1               $    30,000
    San Francisco County CA     CA         872,795          1               $    30,000
    San Joaquin County CA       CA         732,185          1               $    30,000
    San Jose CA                 CA       1,030,359          1               $    30,000
    San Leandro CA              CA          90,666          1               $    20,000
    San Luis Obispo County
    CA                          CA         281,958          2               $    25,000
    San Mateo CA                CA         104,420          1               $    30,000




                                       Exhibit D-1
                                       Page 1102
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 230 of 336 Page ID
                                   #:7627



                                                   MS4 NPDES Phase I
    Class Member             State    Population                       Settlement Amount
                                                         or II
    San Mateo County CA       CA         768,204          1               $    30,000
    San Pablo CA              CA          31,018          1               $    20,000
    San Rafael CA             CA          58,932          2               $    15,000
    San Ramon CA              CA          75,708          1               $    20,000
    Sand City CA              CA             382          2               $    15,000
    Santa Ana CA              CA         334,175          1               $    30,000
    Santa Clara CA            CA         126,561          1               $    30,000
    Santa Clara County CA     CA       1,929,581          1               $    30,000
    Santa Cruz CA             CA          64,452          2               $    15,000
    Santa Cruz County CA      CA         274,702          2               $    25,000
    Santa Fe Springs CA       CA          17,983          1               $    20,000
    Santa Monica CA           CA          92,330          1               $    20,000
    Sausalito CA              CA           7,137          2               $    15,000
    Scotts Valley CA          CA          11,929          2               $    15,000
    Seal Beach CA             CA          24,437          1               $    20,000
    Seaside CA                CA          34,276          2               $    15,000
    Sierra Madre CA           CA          11,040          1               $    20,000
    Signal Hill CA            CA          11,621          1               $    20,000
    Solana Beach CA           CA          13,417          1               $    20,000
    Solano County CA          CA         439,300          2               $    25,000
    Sonoma County CA          CA         503,249          1               $    30,000
    South El Monte CA         CA          20,837          1               $    20,000
    South Gate CA             CA          95,396          1               $    20,000
    South San Francisco CA    CA          67,286          1               $    20,000
    Stanton CA                CA          38,655          1               $    20,000
    Stockton CA               CA         306,407          1               $    30,000
    Suisun City CA            CA          29,391          1               $    20,000
    Sunnyvale CA              CA         153,633          1               $    30,000
    Sutter County CA          CA          95,898          2               $    15,000
    Temple City CA            CA          36,301          1               $    20,000
    Tiburon CA                CA           9,156          2               $    15,000
    Torrance CA               CA         146,660          1               $    30,000
    Tustin CA                 CA          80,357          1               $    20,000
    Union City CA             CA          75,438          1               $    20,000
    Vallejo CA                CA         121,064          1               $    30,000
    Ventura County CA         CA         848,921          1               $    30,000
    Vernon CA                 CA             113          1               $    20,000
    Walnut CA                 CA          29,971          1               $    20,000
    Walnut Creek CA           CA          69,235          1               $    20,000
    Watsonville CA            CA          53,808          2               $    15,000
    West Covina CA            CA         107,607          1               $    30,000




                                     Exhibit D-1
                                     Page 1103
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 231 of 336 Page ID
                                   #:7628



                                                 MS4 NPDES Phase I
    Class Member           State    Population                       Settlement Amount
                                                       or II
    West Hollywood CA       CA          36,614          1               $    20,000
    West Sacramento CA      CA          52,946          2               $    15,000
    Westminster CA          CA          91,602          1               $    20,000
    Whittier CA             CA          86,732          1               $    20,000
    Wildomar CA             CA          36,034          1               $    20,000
    Yolo County CA          CA         215,530          2               $    25,000
    Yuba City CA            CA          66,308          2               $    15,000
    Yuba County CA          CA          75,002          2               $    15,000
    Ansonia CT              CT          18,807          2               $    15,000
    Bridgeport CT           CT         146,353          2               $    25,000
    Derby CT                CT          12,564          2               $    15,000
    Groton CT               CT           9,093          2               $    15,000
    Hartford CT             CT         123,679          2               $    25,000
    Milford CT              CT          52,550          2               $    15,000
    New Haven CT            CT         130,424          2               $    25,000
    New London CT           CT          27,024          2               $    15,000
    Norwalk CT              CT          88,487          2               $    15,000
    Shelton CT              CT          41,261          2               $    15,000
    Stamford CT             CT         129,042          1               $    30,000
    Stonington CT           CT             898          2               $    15,000
    Waterbury CT            CT         108,473          2               $    25,000
    West Haven CT           CT          54,644          2               $    15,000
    Delaware City DE        DE           1,818          1               $    20,000
    Dover DE                DE          37,236          2               $    15,000
    Elsmere DE              DE           6,053          1               $    20,000
    Middletown DE           DE          21,174          2               $    15,000
    New Castle County DE    DE         537,750          1               $    30,000
    New Castle DE           DE           5,033          1               $    20,000
    Newark DE               DE          33,264          2               $    15,000
    Newport DE              DE           1,042          1               $    20,000
    Wilmington DE           DE          70,919          1               $    20,000
    Honolulu County HI      HI         992,692          1               $    30,000
    Bettendorf IA           IA          35,742          2               $    15,000
    Buffalo IA              IA           1,286          2               $    15,000
    Carter Lake IA          IA           3,799          2               $    15,000
    Cedar Rapids IA         IA         131,169          2               $    25,000
    Council Bluffs IA       IA          62,490          2               $    15,000
    Davenport IA            IA         102,395          2               $    25,000
    Dubuque IA              IA          58,287          2               $    15,000
    Le Claire IA            IA           3,967          2               $    15,000
    Riverdale IA            IA             437          2               $    15,000




                                   Exhibit D-1
                                   Page 1104
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 232 of 336 Page ID
                                   #:7629



                                                 MS4 NPDES Phase I
    Class Member           State    Population                       Settlement Amount
                                                       or II
    Lewiston ID             ID          32,645          2               $    15,000
    Post Falls ID           ID          31,546          2               $    15,000
    Algonquin IL            IL          30,913          2               $    15,000
    Alorton IL              IL           1,942          2               $    15,000
    Alsip IL                IL          19,225          2               $    15,000
    Alton IL                IL          26,892          2               $    15,000
    Antioch IL              IL          14,315          2               $    15,000
    Arlington Heights IL    IL          75,864          2               $    15,000
    Aurora IL               IL         200,945          2               $    25,000
    Barrington Hills IL     IL           4,236          2               $    15,000
    Barrington IL           IL          10,332          2               $    15,000
    Bartonville IL          IL           6,329          2               $    15,000
    Batavia IL              IL          26,368          2               $    15,000
    Beach Park IL           IL          13,990          2               $    15,000
    Bedford Park IL         IL             591          2               $    15,000
    Belleville IL           IL          41,857          2               $    15,000
    Bellevue IL             IL           1,987          2               $    15,000
    Bellwood IL             IL          19,173          2               $    15,000
    Belvidere IL            IL          25,223          2               $    15,000
    Berkeley IL             IL           5,173          2               $    15,000
    Bethalto IL             IL           9,316          2               $    15,000
    Bolingbrook IL          IL          74,427          2               $    15,000
    Boone County IL         IL          53,594          2               $    15,000
    Bridgeview IL           IL          16,445          2               $    15,000
    Broadview IL            IL           7,847          2               $    15,000
    Brookfield IL           IL          18,842          2               $    15,000
    Buffalo Grove IL        IL          41,419          2               $    15,000
    Burbank IL              IL          28,996          2               $    15,000
    Cahokia IL              IL          14,255          2               $    15,000
    Calumet City IL         IL          36,925          2               $    15,000
    Carbon Cliff IL         IL           2,011          2               $    15,000
    Carbondale IL           IL          25,926          2               $    15,000
    Carpentersville IL      IL          38,228          2               $    15,000
    Carterville IL          IL           5,870          2               $    15,000
    Cary IL                 IL          17,843          2               $    15,000
    Caseyville IL           IL           4,045          2               $    15,000
    Champaign County IL     IL         209,961          2               $    25,000
    Champaign IL            IL          87,156          2               $    15,000
    Channahon IL            IL          12,647          2               $    15,000
    Cherry Valley IL        IL           2,900          2               $    15,000
    Chicago Heights IL      IL          30,146          2               $    15,000




                                   Exhibit D-1
                                   Page 1105
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 233 of 336 Page ID
                                   #:7630



                                                  MS4 NPDES Phase I
    Class Member            State    Population                       Settlement Amount
                                                        or II
    Chicago IL               IL       2,718,946          2               $    25,000
    Chicago Ridge IL         IL          14,288          2               $    15,000
    Chillicothe IL           IL           6,209          2               $    15,000
    Coal Valley IL           IL           3,777          2               $    15,000
    Collinsville IL          IL          24,753          2               $    15,000
    Colona IL                IL           5,151          2               $    15,000
    Columbia IL              IL          10,216          2               $    15,000
    Cook County IL           IL       5,199,000          2               $    25,000
    Cortland IL              IL           4,326          2               $    15,000
    Country Club Hills IL    IL          16,813          2               $    15,000
    Countryside IL           IL           5,995          2               $    15,000
    Crainville IL            IL           1,401          2               $    15,000
    Crest Hill IL            IL          20,691          2               $    15,000
    Crestwood IL             IL          10,921          2               $    15,000
    Creve Coeur IL           IL           5,225          2               $    15,000
    Crystal Lake IL          IL          40,144          2               $    15,000
    Decatur IL               IL          76,199          2               $    15,000
    Deerfield IL             IL          18,981          2               $    15,000
    DeKalb County IL         IL         103,984          2               $    25,000
    DeKalb IL                IL          42,716          2               $    15,000
    Des Plaines IL           IL          58,478          2               $    15,000
    Dolton IL                IL          22,974          2               $    15,000
    DuPage County IL         IL         931,680          2               $    25,000
    Dupo IL                  IL           3,903          2               $    15,000
    East Alton IL            IL           6,108          2               $    15,000
    East Dubuque IL          IL           1,628          2               $    15,000
    East Dundee IL           IL           3,177          2               $    15,000
    East Moline IL           IL          21,183          2               $    15,000
    East Peoria IL           IL          22,861          2               $    15,000
    East St. Louis IL        IL          26,819          2               $    15,000
    Edwardsville IL          IL          25,117          2               $    15,000
    Elgin IL                 IL         112,322          2               $    25,000
    Elk Grove Village IL     IL          33,047          2               $    15,000
    Evanston IL              IL          75,302          2               $    15,000
    Evergreen Park IL        IL          19,708          2               $    15,000
    Fairview Heights IL      IL          16,677          2               $    15,000
    Flossmoor IL             IL           9,400          2               $    15,000
    Forest Park IL           IL          14,067          2               $    15,000
    Fox Lake IL              IL          10,532          2               $    15,000
    Fox River Grove IL       IL           4,651          2               $    15,000
    Franklin Park IL         IL          18,165          2               $    15,000




                                    Exhibit D-1
                                    Page 1106
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 234 of 336 Page ID
                                   #:7631



                                                 MS4 NPDES Phase I
    Class Member           State    Population                       Settlement Amount
                                                       or II
    Geneva IL               IL          21,837          2               $    15,000
    Germantown Hills IL     IL           3,486          2               $    15,000
    Gilberts IL             IL           7,741          2               $    15,000
    Glencoe IL              IL           8,946          2               $    15,000
    Glenview IL             IL          47,725          2               $    15,000
    Glenwood IL             IL           8,948          2               $    15,000
    Golf IL                 IL             489          2               $    15,000
    Granite City IL         IL          28,852          2               $    15,000
    Grayslake IL            IL          20,986          2               $    15,000
    Green Oaks IL           IL           3,835          2               $    15,000
    Gurnee IL               IL          30,900          2               $    15,000
    Hainesville IL          IL           3,661          2               $    15,000
    Hampton IL              IL           1,790          2               $    15,000
    Hartford IL             IL           1,373          2               $    15,000
    Harwood Heights IL      IL           8,575          2               $    15,000
    Hawthorn Woods IL       IL           8,199          2               $    15,000
    Henry County IL         IL          49,511          2               $    15,000
    Hickory Hills IL        IL          14,045          2               $    15,000
    Highland Park IL        IL          29,699          2               $    15,000
    Highwood IL             IL           5,353          2               $    15,000
    Hillside IL             IL           8,111          2               $    15,000
    Hodgkins IL             IL           1,907          2               $    15,000
    Hoffman Estates IL      IL          51,871          2               $    15,000
    Homer Glen IL           IL          24,431          2               $    15,000
    Homewood IL             IL          19,240          2               $    15,000
    Indian Head Park IL     IL           3,811          2               $    15,000
    Inverness IL            IL           7,565          2               $    15,000
    Island Lake IL          IL           8,079          2               $    15,000
    Johnsburg IL            IL           6,309          2               $    15,000
    Joliet IL               IL         148,001          2               $    25,000
    Justice IL              IL          12,924          2               $    15,000
    Kane County IL          IL         531,463          2               $    25,000
    Kendall County IL       IL         124,592          2               $    25,000
    Kenilworth IL           IL           2,541          2               $    15,000
    La Grange IL            IL          15,693          2               $    15,000
    La Grange Park IL       IL          13,536          2               $    15,000
    Lake Barrington IL      IL           4,920          2               $    15,000
    Lake Bluff IL           IL           5,675          2               $    15,000
    Lake County IL          IL         704,644          2               $    25,000
    Lake Forest IL          IL          19,410          2               $    15,000
    Lake in the Hills IL    IL          28,817          2               $    15,000




                                   Exhibit D-1
                                   Page 1107
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 235 of 336 Page ID
                                   #:7632



                                                MS4 NPDES Phase I
    Class Member          State    Population                       Settlement Amount
                                                      or II
    Lake Villa IL          IL           8,748          2               $    15,000
    Lakemoor IL            IL           6,053          2               $    15,000
    Lakewood IL            IL           3,875          2               $    15,000
    Lansing IL             IL          28,185          2               $    15,000
    Lemont IL              IL          16,957          2               $    15,000
    Libertyville IL        IL          20,480          2               $    15,000
    Lincolnshire IL        IL           7,278          2               $    15,000
    Lincolnwood IL         IL          12,572          2               $    15,000
    Lindenhurst IL         IL          14,534          2               $    15,000
    Lockport IL            IL          25,176          2               $    15,000
    Long Grove IL          IL           8,034          2               $    15,000
    Loves Park IL          IL          23,436          2               $    15,000
    Machesney Park IL      IL          22,887          2               $    15,000
    Macon County IL        IL         110,784          2               $    25,000
    Macon IL               IL           1,136          2               $    15,000
    Madison County IL      IL         265,733          2               $    25,000
    Madison IL             IL           3,845          2               $    15,000
    Marion IL              IL          17,657          2               $    15,000
    Matteson IL            IL          19,242          2               $    15,000
    Maywood IL             IL          23,844          2               $    15,000
    McCullom Lake IL       IL           1,013          2               $    15,000
    McHenry County IL      IL         307,296          2               $    25,000
    McHenry IL             IL          26,635          2               $    15,000
    Melrose Park IL        IL          25,406          2               $    15,000
    Midlothian IL          IL          14,750          2               $    15,000
    Milan IL               IL           5,084          2               $    15,000
    Minooka IL             IL          11,259          2               $    15,000
    Moline IL              IL          42,400          2               $    15,000
    Monee IL               IL           5,126          2               $    15,000
    Montgomery IL          IL          19,616          2               $    15,000
    Morton Grove IL        IL          23,302          2               $    15,000
    Mount Carmel IL        IL           7,021          2               $    15,000
    Mount Prospect IL      IL          55,196          2               $    15,000
    Mount Zion IL          IL           5,849          2               $    15,000
    Mundelein IL           IL          31,441          2               $    15,000
    Niles IL               IL          29,717          2               $    15,000
    Norridge IL            IL          14,537          2               $    15,000
    North Aurora IL        IL          17,346          2               $    15,000
    North Barrington IL    IL           3,008          2               $    15,000
    North Chicago IL       IL          29,941          2               $    15,000
    Northbrook IL          IL          33,547          2               $    15,000




                                  Exhibit D-1
                                  Page 1108
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 236 of 336 Page ID
                                   #:7633



                                                  MS4 NPDES Phase I
    Class Member            State    Population                       Settlement Amount
                                                        or II
    Northfield IL            IL           5,504          2               $    15,000
    Northlake IL             IL          11,380          2               $    15,000
    Oak Forest IL            IL          27,893          2               $    15,000
    Oak Lawn IL              IL          56,494          2               $    15,000
    Oakwood Hills IL         IL           2,046          2               $    15,000
    Olympia Fields IL        IL           4,920          2               $    15,000
    Orland Park IL           IL          58,997          2               $    15,000
    Oswego IL                IL          34,479          2               $    15,000
    Palatine IL              IL          69,010          2               $    15,000
    Palos Heights IL         IL          12,490          2               $    15,000
    Palos Hills IL           IL          17,475          2               $    15,000
    Palos Park IL            IL           4,862          2               $    15,000
    Park City IL             IL           7,532          2               $    15,000
    Park Forest IL           IL          21,822          2               $    15,000
    Pekin IL                 IL          32,764          2               $    15,000
    Peoria County IL         IL         185,073          2               $    25,000
    Peoria Heights IL        IL           5,934          2               $    15,000
    Peoria IL                IL         114,189          2               $    25,000
    Plainfield IL            IL          42,937          2               $    15,000
    Pontoon Beach IL         IL           5,703          2               $    15,000
    Port Barrington IL       IL           1,487          2               $    15,000
    Prairie Grove IL         IL           1,865          2               $    15,000
    Prospect Heights IL      IL          16,299          2               $    15,000
    Rapids City IL           IL             957          2               $    15,000
    Richton Park IL          IL          13,644          2               $    15,000
    River Grove IL           IL          10,177          2               $    15,000
    Riverdale IL             IL          13,462          2               $    15,000
    Riverwoods IL            IL           3,645          2               $    15,000
    Robbins IL               IL           5,498          2               $    15,000
    Rochester IL             IL           3,753          2               $    15,000
    Rock Island County IL    IL         145,230          2               $    25,000
    Rock Island IL           IL          38,257          2               $    15,000
    Rockdale IL              IL           1,953          2               $    15,000
    Rockford IL              IL         147,781          2               $    25,000
    Rockton IL               IL           7,494          2               $    15,000
    Rolling Meadows IL       IL          24,088          2               $    15,000
    Romeoville IL            IL          39,724          2               $    15,000
    Roscoe IL                IL          10,562          2               $    15,000
    Rosemont IL              IL           4,185          2               $    15,000
    Round Lake Beach IL      IL          27,732          2               $    15,000
    Round Lake Heights IL    IL           2,706          2               $    15,000




                                    Exhibit D-1
                                    Page 1109
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 237 of 336 Page ID
                                   #:7634



                                                     MS4 NPDES Phase I
    Class Member               State    Population                       Settlement Amount
                                                           or II
    Round Lake IL               IL          18,519          2               $    15,000
    Round Lake Park IL          IL           7,630          2               $    15,000
    Roxana IL                   IL           1,473          2               $    15,000
    Sangamon County IL          IL         198,004          2               $    25,000
    Sauget IL                   IL             171          2               $    15,000
    Schaumburg IL               IL          74,650          2               $    15,000
    Schiller Park IL            IL          11,729          2               $    15,000
    Sherman IL                  IL           4,673          2               $    15,000
    Shorewood IL                IL          17,040          2               $    15,000
    Skokie IL                   IL          64,494          2               $    15,000
    Sleepy Hollow IL            IL           3,312          2               $    15,000
    South Barrington IL         IL           4,929          2               $    15,000
    South Beloit IL             IL           7,696          2               $    15,000
    South Chicago Heights IL    IL           4,120          2               $    15,000
    South Elgin IL              IL          22,387          2               $    15,000
    South Holland IL            IL          21,901          2               $    15,000
    South Roxana IL             IL           2,019          2               $    15,000
    Spring Grove IL             IL           5,677          2               $    15,000
    Springfield IL              IL         116,540          2               $    25,000
    St. Charles IL              IL          32,676          2               $    15,000
    St. Clair County IL         IL         270,342          2               $    25,000
    Steger IL                   IL           9,462          2               $    15,000
    Stone Park IL               IL           4,931          2               $    15,000
    Swansea IL                  IL          13,543          2               $    15,000
    Sycamore IL                 IL          17,878          2               $    15,000
    Tazewell County IL          IL         133,887          2               $    25,000
    Thornton IL                 IL           2,468          2               $    15,000
    Tinley Park IL              IL          56,985          2               $    15,000
    Tolono IL                   IL           3,475          2               $    15,000
    Tower Lakes IL              IL           1,257          2               $    15,000
    University Park IL          IL           7,030          2               $    15,000
    Urbana IL                   IL          42,524          2               $    15,000
    Vernon Hills IL             IL          26,318          2               $    15,000
    Volo IL                     IL           5,203          2               $    15,000
    Wadsworth IL                IL           3,722          2               $    15,000
    Washington IL               IL          16,805          2               $    15,000
    Washington Park IL          IL           3,964          2               $    15,000
    Wauconda IL                 IL          13,801          2               $    15,000
    Waukegan IL                 IL          88,174          2               $    15,000
    West Chicago IL             IL          27,330          2               $    15,000
    West Dundee IL              IL           7,361          2               $    15,000




                                       Exhibit D-1
                                       Page 1110
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 238 of 336 Page ID
                                   #:7635



                                                  MS4 NPDES Phase I
    Class Member            State    Population                       Settlement Amount
                                                        or II
    Westchester IL           IL          16,603          2               $    15,000
    Western Springs IL       IL          13,461          2               $    15,000
    Wheeling IL              IL          38,479          2               $    15,000
    Will County IL           IL         688,648          2               $    25,000
    Willow Springs IL        IL           5,751          2               $    15,000
    Wilmette IL              IL          27,357          2               $    15,000
    Winnebago County IL      IL         286,054          2               $    25,000
    Winnetka IL              IL          12,494          2               $    15,000
    Winthrop Harbor IL       IL           6,777          2               $    15,000
    Wonder Lake IL           IL           3,897          2               $    15,000
    Wood River IL            IL          10,223          2               $    15,000
    Woodstock IL             IL          25,128          2               $    15,000
    Worth IL                 IL          10,739          2               $    15,000
    Yorkville IL             IL          18,858          2               $    15,000
    Zion IL                  IL          24,072          2               $    15,000
    Alexandria IN            IN           5,017          2               $    15,000
    Allen County IN          IN         369,778          2               $    25,000
    Anderson IN              IN          55,082          2               $    15,000
    Angola IN                IN           8,604          2               $    15,000
    Arcadia IN               IN           1,660          2               $    15,000
    Auburn IN                IN          13,012          2               $    15,000
    Bartholomew County IN    IN          82,313          2               $    15,000
    Battle Ground IN         IN           1,921          2               $    15,000
    Bedford IN               IN          13,272          2               $    15,000
    Bloomington IN           IN          84,396          2               $    15,000
    Boone County IN          IN          64,168          2               $    15,000
    Bristol IN               IN           1,668          2               $    15,000
    Brooklyn IN              IN           1,579          2               $    15,000
    Brownsburg IN            IN          25,365          2               $    15,000
    Carmel IN                IN          90,762          2               $    15,000
    Cedar Lake IN            IN          12,205          2               $    15,000
    Chesterfield IN          IN           2,490          2               $    15,000
    Chesterton IN            IN          13,377          2               $    15,000
    Cicero IN                IN           4,818          2               $    15,000
    Clark County IN          IN         115,598          2               $    25,000
    Clarksville IN           IN          21,617          2               $    15,000
    Columbia City IN         IN           8,888          2               $    15,000
    Columbus IN              IN          47,306          2               $    15,000
    Crawfordsville IN        IN          16,051          2               $    15,000
    Crown Point IN           IN          29,247          2               $    15,000
    Daleville IN             IN           1,597          2               $    15,000




                                    Exhibit D-1
                                    Page 1111
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 239 of 336 Page ID
                                   #:7636



                                                MS4 NPDES Phase I
    Class Member          State    Population                       Settlement Amount
                                                      or II
    Dayton IN              IN           1,624          2               $    15,000
    Delaware County IN     IN         115,676          2               $    25,000
    East Chicago IN        IN          28,429          2               $    15,000
    Edgewood IN            IN           1,863          2               $    15,000
    Edinburgh IN           IN           4,569          2               $    15,000
    Elkhart County IN      IN         203,652          2               $    25,000
    Elkhart IN             IN          52,487          2               $    15,000
    Ellettsville IN        IN           6,616          2               $    15,000
    Evansville IN          IN         118,915          2               $    25,000
    Fishers IN             IN          89,868          2               $    15,000
    Floyd County IN        IN          76,697          2               $    15,000
    Fort Wayne IN          IN         263,777          2               $    25,000
    Fortville IN           IN           3,998          2               $    15,000
    Frankfort IN           IN          15,780          2               $    15,000
    Goshen IN              IN          32,919          2               $    15,000
    Grant County IN        IN          66,680          2               $    15,000
    Greensburg IN          IN          11,825          2               $    15,000
    Greenwood IN           IN          56,416          2               $    15,000
    Griffith IN            IN          16,234          2               $    15,000
    Hamilton County IN     IN         315,990          2               $    25,000
    Hamilton IN            IN           1,572          2               $    15,000
    Hammond IN             IN          77,104          2               $    15,000
    Hancock County IN      IN          73,728          2               $    15,000
    Hendricks County IN    IN         160,369          2               $    25,000
    Highland IN            IN          22,731          2               $    15,000
    Hobart IN              IN          28,293          2               $    15,000
    Howard County IN       IN          82,317          2               $    15,000
    Huntertown IN          IN           6,671          2               $    15,000
    Huntington IN          IN          17,096          2               $    15,000
    Indianapolis IN        IN         857,488          1               $    30,000
    Ingalls IN             IN           2,440          2               $    15,000
    Jasper IN              IN          15,431          2               $    15,000
    Jeffersonville IN      IN          46,831          2               $    15,000
    Johnson County IN      IN         151,575          2               $    25,000
    Jonesville IN          IN             192          2               $    15,000
    Kendallville IN        IN           9,851          2               $    15,000
    Knox County IN         IN          37,331          2               $    15,000
    Kokomo IN              IN          57,644          2               $    15,000
    Kosciusko County IN    IN          78,742          2               $    15,000
    Lafayette IN           IN          72,024          2               $    15,000
    Lake County IN         IN         704,192          2               $    25,000




                                  Exhibit D-1
                                  Page 1112
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 240 of 336 Page ID
                                   #:7637



                                                 MS4 NPDES Phase I
    Class Member           State    Population                       Settlement Amount
                                                       or II
    Lake Station IN         IN          12,048          2               $    15,000
    LaPorte County IN       IN         110,254          2               $    25,000
    Lawrence IN             IN          48,364          2               $    15,000
    Lebanon IN              IN          15,696          2               $    15,000
    Leo-Cedarville IN       IN           3,758          2               $    15,000
    Logansport IN           IN          17,744          2               $    15,000
    Long Beach IN           IN           1,160          2               $    15,000
    Lowell IN               IN           9,528          2               $    15,000
    Madison County IN       IN         129,297          2               $    25,000
    Madison IN              IN          11,845          2               $    15,000
    Marion IN               IN          28,386          2               $    15,000
    Martinsville IN         IN          11,619          2               $    15,000
    McCordsville IN         IN           6,518          2               $    15,000
    Michigan City IN        IN          31,148          2               $    15,000
    Mishawaka IN            IN          48,923          2               $    15,000
    Monroe County IN        IN         145,748          2               $    25,000
    Montgomery County IN    IN          38,249          2               $    15,000
    Mooresville IN          IN           9,599          2               $    15,000
    Morgan County IN        IN          69,628          2               $    15,000
    Muncie IN               IN          69,174          2               $    15,000
    Munster IN              IN          22,833          2               $    15,000
    New Albany IN           IN          36,511          2               $    15,000
    New Castle IN           IN          17,351          2               $    15,000
    New Chicago IN          IN           1,968          2               $    15,000
    New Haven IN            IN          15,462          2               $    15,000
    Newburgh IN             IN           3,270          2               $    15,000
    Noblesville IN          IN          60,186          2               $    15,000
    Osceola IN              IN           2,483          2               $    15,000
    Parker City IN          IN           1,369          2               $    15,000
    Pendleton IN            IN           4,264          2               $    15,000
    Peru IN                 IN          11,109          2               $    15,000
    Plymouth IN             IN           9,982          2               $    15,000
    Portage IN              IN          36,584          2               $    15,000
    Porter County IN        IN         167,522          2               $    25,000
    Porter IN               IN           4,820          2               $    15,000
    Randolph County IN      IN          25,110          2               $    15,000
    Richmond IN             IN          36,569          2               $    15,000
    Roseland IN             IN             633          2               $    15,000
    Sellersburg IN          IN           8,770          2               $    15,000
    Seymour IN              IN          19,365          2               $    15,000
    Shelby County IN        IN          44,259          2               $    15,000




                                   Exhibit D-1
                                   Page 1113
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 241 of 336 Page ID
                                   #:7638



                                                  MS4 NPDES Phase I
    Class Member            State    Population                       Settlement Amount
                                                        or II
    Shelbyville IN           IN          19,009          2               $    15,000
    South Bend IN            IN         101,884          2               $    25,000
    Southport IN             IN           1,761          2               $    15,000
    Speedway IN              IN          12,133          2               $    15,000
    St. Joseph County IN     IN         269,484          2               $    25,000
    Steuben County IN        IN          34,354          2               $    15,000
    Terre Haute IN           IN          60,655          2               $    15,000
    Tippecanoe County IN     IN         190,504          2               $    25,000
    Trail Creek IN           IN           2,010          2               $    15,000
    Valparaiso IN            IN          32,963          2               $    15,000
    Vanderburgh County IN    IN         181,306          2               $    25,000
    Vigo County IN           IN         107,851          2               $    25,000
    Vincennes IN             IN          17,575          2               $    15,000
    Wabash County IN         IN          31,504          2               $    15,000
    Wabash IN                IN          10,143          2               $    15,000
    Warrick County IN        IN          62,066          2               $    15,000
    Warsaw IN                IN          14,561          2               $    15,000
    Washington IN            IN          12,073          2               $    15,000
    West Lafayette IN        IN          47,548          2               $    15,000
    West Terre Haute IN      IN           2,237          2               $    15,000
    Yorktown IN              IN          11,167          2               $    15,000
    Zionsville IN            IN          26,063          2               $    15,000
    Bel Aire KS              KS           7,649          2               $    15,000
    Derby KS                 KS          23,642          2               $    15,000
    Hutchinson KS            KS          41,224          2               $    15,000
    Johnson County KS        KS         585,921          2               $    25,000
    Kechi KS                 KS           2,003          2               $    15,000
    Lawrence KS              KS          95,648          2               $    15,000
    Mulvane KS               KS           6,301          2               $    15,000
    Park City KS             KS           7,703          2               $    15,000
    Sedgwick County KS       KS         513,188          2               $    25,000
    Valley Center KS         KS           7,338          2               $    15,000
    Wichita KS               KS         390,549          1               $    30,000
    Ashland KY               KY          20,871          2               $    15,000
    Boone County KY          KY         119,379          2               $    25,000
    Bowling Green KY         KY          65,663          2               $    15,000
    Boyd County KY           KY          49,606          2               $    15,000
    Campbell County KY       KY          90,614          2               $    15,000
    Campbellsville KY        KY          11,370          2               $    15,000
    Daviess County KY        KY          96,706          2               $    15,000
    Greenup KY               KY           1,137          2               $    15,000




                                    Exhibit D-1
                                    Page 1114
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 242 of 336 Page ID
                                   #:7639



                                                MS4 NPDES Phase I
    Class Member          State    Population                       Settlement Amount
                                                      or II
    Hardin County KY       KY         106,956          2               $    25,000
    Henderson KY           KY          27,952          2               $    15,000
    Jefferson County KY    KY         767,711          1               $    30,000
    Kenton County KY       KY         159,954          2               $    25,000
    Oldham County KY       KY          60,435          2               $    15,000
    Owensboro KY           KY          59,261          2               $    15,000
    Paducah KY             KY          25,033          2               $    15,000
    West Point KY          KY             866          2               $    15,000
    Agawam Town MA        MA           28,693          2               $    15,000
    Amesbury Town MA      MA           17,337          2               $    15,000
    Attleboro MA          MA           44,413          2               $    15,000
    Boston MA             MA          680,470          1               $    30,000
    Cambridge MA          MA          115,730          2               $    25,000
    Chelsea MA            MA           40,288          2               $    15,000
    Chicopee MA           MA           55,342          2               $    15,000
    Easthampton Town MA   MA           16,051          2               $    15,000
    Everett MA            MA           46,011          2               $    15,000
    Fall River MA         MA           89,288          2               $    15,000
    Franklin Town MA      MA           32,971          2               $    15,000
    Gardner MA            MA           20,542          2               $    15,000
    Haverhill MA          MA           63,236          2               $    15,000
    Holyoke MA            MA           40,266          2               $    15,000
    Lawrence MA           MA           79,870          2               $    15,000
    Lowell MA             MA          111,250          2               $    25,000
    Lynn MA               MA           93,406          2               $    15,000
    Malden MA             MA           61,159          2               $    15,000
    Marlborough MA        MA           39,793          2               $    15,000
    Medford MA            MA           57,849          2               $    15,000
    Melrose MA            MA           28,118          2               $    15,000
    Methuen Town MA       MA           49,972          2               $    15,000
    New Bedford MA        MA           95,070          2               $    15,000
    Newburyport MA        MA           17,939          2               $    15,000
    Newton MA             MA           88,604          2               $    15,000
    North Adams MA        MA           13,068          2               $    15,000
    Northampton MA        MA           28,561          2               $    15,000
    Pittsfield MA         MA           42,977          2               $    15,000
    Quincy MA             MA           94,133          2               $    15,000
    Revere MA             MA           54,021          2               $    15,000
    Somerville MA         MA           80,902          2               $    15,000
    Springfield MA        MA          154,278          2               $    25,000
    Waltham MA            MA           62,923          2               $    15,000




                                  Exhibit D-1
                                  Page 1115
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 243 of 336 Page ID
                                   #:7640



                                                   MS4 NPDES Phase I
    Class Member             State    Population                       Settlement Amount
                                                         or II
    Watertown Town MA        MA           35,141          2               $    15,000
    West Springfield Town
    MA                       MA           28,619          2               $    15,000
    Weymouth Town MA         MA           55,914          2               $    15,000
    Winthrop Town MA         MA           18,543          2               $    15,000
    Worcester MA             MA          185,139          1               $    30,000
    Aberdeen MD              MD           15,534          2               $    15,000
    Annapolis MD             MD           39,286          2               $    15,000
    Anne Arundel County
    MD                       MD          567,665          1               $    30,000
    Baltimore County MD      MD          828,616          1               $    30,000
    Baltimore MD             MD          615,849          1               $    30,000
    Berwyn Heights MD        MD            3,263          2               $    15,000
    Bladensburg MD           MD            9,412          2               $    15,000
    Brentwood MD             MD            3,480          2               $    15,000
    Calvert County MD        MD           91,028          2               $    15,000
    Capitol Heights MD       MD            4,521          2               $    15,000
    Cecil County MD          MD          102,567          2               $    25,000
    Charles County MD        MD          157,336          1               $    30,000
    Cheverly MD              MD            6,454          2               $    15,000
    Chevy Chase MD           MD            2,968          2               $    15,000
    Chevy Chase View MD      MD              979          2               $    15,000
    Chevy Chase Village MD   MD            2,046          2               $    15,000
    College Park MD          MD           32,204          2               $    15,000
    Colmar Manor MD          MD            1,461          2               $    15,000
    Cottage City MD          MD            1,359          2               $    15,000
    District Heights MD      MD            5,990          2               $    15,000
    Edmonston MD             MD            1,493          2               $    15,000
    Elkton MD                MD           15,681          2               $    15,000
    Fairmount Heights MD     MD            1,522          2               $    15,000
    Forest Heights MD        MD            2,576          2               $    15,000
    Garrett Park MD          MD            1,043          2               $    15,000
    Glen Echo MD             MD              269          2               $    15,000
    Glenarden MD             MD            6,183          2               $    15,000
    Greenbelt MD             MD           23,252          2               $    15,000
    Harford County MD        MD          250,361          1               $    30,000
    Havre de Grace MD        MD           13,468          2               $    15,000
    Hyattsville MD           MD           18,261          2               $    15,000
    Kensington MD            MD            2,355          2               $    15,000
    Landover Hills MD        MD            1,647          2               $    15,000
    Laurel MD                MD           25,885          2               $    15,000
    Montgomery County MD     MD        1,040,245          1               $    30,000




                                     Exhibit D-1
                                     Page 1116
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 244 of 336 Page ID
                                   #:7641



                                                   MS4 NPDES Phase I
    Class Member             State    Population                       Settlement Amount
                                                         or II
    Mount Rainier MD         MD            8,111          2               $    15,000
    New Carrollton MD        MD           12,961          2               $    15,000
    North Brentwood MD       MD              555          2               $    15,000
    Prince George's County
    MD                       MD          907,939          1               $    30,000
    Riverdale Park MD        MD            7,233          2               $    15,000
    Seat Pleasant MD         MD            4,775          2               $    15,000
    Somerset MD              MD            1,271          2               $    15,000
    Takoma Park MD           MD           17,629          2               $    15,000
    University Park MD       MD            2,649          2               $    15,000
    Portland ME              ME           66,898          2               $    15,000
    South Portland ME        ME           25,538          2               $    15,000
    Westbrook ME             ME           18,360          2               $    15,000
    York County ME           ME          202,663          2               $    25,000
    Algonac MI                MI           4,047          2               $    15,000
    Allegan County MI         MI         114,995          2               $    25,000
    Allen Park MI             MI          27,348          2               $    15,000
    Ann Arbor MI              MI         121,035          1               $    30,000
    Auburn Hills MI           MI          22,932          2               $    15,000
    Auburn MI                 MI           2,112          2               $    15,000
    Barton Hills MI           MI             301          2               $    15,000
    Battle Creek MI           MI          51,451          2               $    15,000
    Bay City MI               MI          33,351          2               $    15,000
    Bay County MI             MI         104,469          2               $    25,000
    Belleville MI             MI           3,889          2               $    15,000
    Benton Harbor MI          MI           9,910          2               $    15,000
    Berkley MI                MI          15,356          2               $    15,000
    Berrien County MI         MI         154,473          2               $    25,000
    Beverly Hills MI          MI          10,426          2               $    15,000
    Bingham Farms MI          MI           1,162          2               $    15,000
    Birmingham MI             MI          21,130          2               $    15,000
    Bloomfield Hills MI       MI           4,011          2               $    15,000
    Bridgman MI               MI           2,251          2               $    15,000
    Brighton MI               MI           7,641          2               $    15,000
    Buchanan MI               MI           4,335          2               $    15,000
    Burton MI                 MI          28,682          2               $    15,000
    Cadillac MI               MI          10,386          2               $    15,000
    Calhoun County MI         MI         134,370          2               $    25,000
    Cass County MI            MI          51,288          2               $    15,000
    Center Line MI            MI           8,300          2               $    15,000
    Clawson MI                MI          12,041          2               $    15,000
    Clinton County MI         MI          77,619          2               $    15,000




                                     Exhibit D-1
                                     Page 1117
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 245 of 336 Page ID
                                   #:7642



                                                   MS4 NPDES Phase I
    Class Member             State    Population                       Settlement Amount
                                                         or II
    Clio MI                   MI           2,517          2               $    15,000
    Davison MI                MI           4,957          2               $    15,000
    Dearborn Heights MI       MI          56,082          2               $    15,000
    Dearborn MI               MI          95,018          2               $    15,000
    Detroit MI                MI         676,883          2               $    25,000
    DeWitt MI                 MI           4,653          2               $    15,000
    Dexter MI                 MI           4,603          2               $    15,000
    Dimondale MI              MI           1,248          2               $    15,000
    Douglas MI                MI           1,297          2               $    15,000
    East Grand Rapids MI      MI          11,704          2               $    15,000
    East Lansing MI           MI          49,018          2               $    15,000
    Eastpointe MI             MI          32,635          2               $    15,000
    Eaton County MI           MI         109,165          2               $    25,000
    Ecorse MI                 MI           9,283          2               $    15,000
    Edwardsburg MI            MI           1,227          2               $    15,000
    Essexville MI             MI           3,342          2               $    15,000
    Farmington Hills MI       MI          81,561          2               $    15,000
    Farmington MI             MI          10,580          2               $    15,000
    Fenton MI                 MI          11,315          2               $    15,000
    Ferndale MI               MI          20,213          2               $    15,000
    Ferrysburg MI             MI           2,994          2               $    15,000
    Flat Rock MI              MI           9,924          2               $    15,000
    Flint MI                  MI          97,026          1               $    20,000
    Flushing MI               MI           8,002          2               $    15,000
    Franklin MI               MI           3,262          2               $    15,000
    Fraser MI                 MI          14,625          2               $    15,000
    Fremont MI                MI           4,028          2               $    15,000
    Galesburg MI              MI           2,066          2               $    15,000
    Garden City MI            MI          26,808          2               $    15,000
    Genesee County MI         MI         408,901          2               $    25,000
    Gibraltar MI              MI           4,523          2               $    15,000
    Grand Beach MI            MI             277          2               $    15,000
    Grand Blanc MI            MI           7,895          2               $    15,000
    Grand Haven MI            MI          10,964          2               $    15,000
    Grand Ledge MI            MI           7,819          2               $    15,000
    Grand Rapids MI           MI         196,546          2               $    25,000
    Grandville MI             MI          16,016          2               $    15,000
    Grosse Pointe Farms MI    MI           9,208          2               $    15,000
    Grosse Pointe MI          MI           5,224          2               $    15,000
    Grosse Pointe Park MI     MI          11,198          2               $    15,000
    Grosse Pointe Woods MI    MI          15,563          2               $    15,000




                                     Exhibit D-1
                                     Page 1118
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 246 of 336 Page ID
                                   #:7643



                                                 MS4 NPDES Phase I
    Class Member           State    Population                       Settlement Amount
                                                       or II
    Hamtramck MI            MI          21,934          2               $    15,000
    Harper Woods MI         MI          13,952          2               $    15,000
    Hazel Park MI           MI          16,619          2               $    15,000
    Highland Park MI        MI          10,909          2               $    15,000
    Holland MI              MI          33,512          2               $    15,000
    Howell MI               MI           9,595          2               $    15,000
    Hudsonville MI          MI           7,344          2               $    15,000
    Huntington Woods MI     MI           6,360          2               $    15,000
    Ingham County MI        MI         289,937          2               $    25,000
    Inkster MI              MI          24,603          2               $    15,000
    Jackson County MI       MI         160,125          2               $    25,000
    Jackson MI              MI          32,718          2               $    15,000
    Kalamazoo County MI     MI         261,317          2               $    25,000
    Kalamazoo MI            MI          75,833          2               $    15,000
    Keego Harbor MI         MI           3,051          2               $    15,000
    Kent County MI          MI         643,927          2               $    25,000
    Kentwood MI             MI          51,753          2               $    15,000
    Lake Angelus MI         MI             308          2               $    15,000
    Lake Orion MI           MI           3,128          2               $    15,000
    Lansing MI              MI         116,635          2               $    25,000
    Lathrup Village MI      MI           4,160          2               $    15,000
    Lexington MI            MI           1,107          2               $    15,000
    Linden MI               MI           3,879          2               $    15,000
    Livingston County MI    MI         188,582          2               $    25,000
    Livonia MI              MI          94,471          1               $    20,000
    Macomb County MI        MI         868,739          2               $    25,000
    Madison Heights MI      MI          30,256          2               $    15,000
    Marine City MI          MI           4,120          2               $    15,000
    Marysville MI           MI           9,725          2               $    15,000
    Mason MI                MI           8,482          2               $    15,000
    Melvindale MI           MI          10,403          2               $    15,000
    Michiana MI             MI             182          2               $    15,000
    Midland MI              MI          41,880          2               $    15,000
    Milan MI                MI           6,021          2               $    15,000
    Milford MI              MI           6,501          2               $    15,000
    Monroe MI               MI          19,911          2               $    15,000
    Mount Clemens MI        MI          16,365          2               $    15,000
    Mount Morris MI         MI           2,888          2               $    15,000
    Muskegon County MI      MI         173,242          2               $    25,000
    Muskegon Heights MI     MI          10,755          2               $    15,000
    Muskegon MI             MI          38,173          2               $    15,000




                                   Exhibit D-1
                                   Page 1119
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 247 of 336 Page ID
                                   #:7644



                                                    MS4 NPDES Phase I
    Class Member              State    Population                       Settlement Amount
                                                          or II
    New Baltimore MI           MI          12,367          2               $    15,000
    Niles MI                   MI          11,267          2               $    15,000
    North Muskegon MI          MI           3,791          2               $    15,000
    Northville MI              MI           5,990          2               $    15,000
    Norton Shores MI           MI          24,374          2               $    15,000
    Novi MI                    MI          59,617          2               $    15,000
    Oak Park MI                MI          29,881          2               $    15,000
    Oakland County MI          MI       1,251,126          2               $    25,000
    Orchard Lake Village MI    MI           2,446          2               $    15,000
    Ottawa County MI           MI         283,907          2               $    25,000
    Owosso MI                  MI          14,625          2               $    15,000
    Oxford MI                  MI           3,553          2               $    15,000
    Parchment MI               MI           1,844          2               $    15,000
    Pinckney MI                MI           2,426          2               $    15,000
    Pleasant Ridge MI          MI           2,488          2               $    15,000
    Plymouth MI                MI           9,127          2               $    15,000
    Pontiac MI                 MI          60,154          2               $    15,000
    Port Huron MI              MI          29,201          2               $    15,000
    Portage MI                 MI          48,362          2               $    15,000
    River Rouge MI             MI           7,532          2               $    15,000
    Riverview MI               MI          12,165          2               $    15,000
    Rochester Hills MI         MI          73,852          2               $    15,000
    Rochester MI               MI          13,097          2               $    15,000
    Rockford MI                MI           6,211          2               $    15,000
    Rockwood MI                MI           3,199          2               $    15,000
    Romeo MI                   MI           3,625          2               $    15,000
    Romulus MI                 MI          23,466          2               $    15,000
    Roosevelt Park MI          MI           3,800          2               $    15,000
    Roseville MI               MI          47,650          2               $    15,000
    Royal Oak MI               MI          59,225          2               $    15,000
    Saginaw County MI          MI         192,525          2               $    25,000
    Saginaw MI                 MI          48,919          2               $    15,000
    Saline MI                  MI           9,188          2               $    15,000
    South Lyon MI              MI          11,772          2               $    15,000
    South Rockwood MI          MI           1,645          2               $    15,000
    Southfield MI              MI          73,485          2               $    15,000
    Southgate MI               MI          29,250          2               $    15,000
    Sparta MI                  MI           4,348          2               $    15,000
    Spring Lake MI             MI           2,466          2               $    15,000
    Springfield MI             MI           5,203          2               $    15,000
    St. Clair County MI        MI         159,444          2               $    25,000




                                      Exhibit D-1
                                      Page 1120
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 248 of 336 Page ID
                                   #:7645



                                                     MS4 NPDES Phase I
    Class Member               State    Population                       Settlement Amount
                                                           or II
    St. Clair MI                MI           5,348          2               $    15,000
    St. Clair Shores MI         MI          59,799          2               $    15,000
    St. Joseph MI               MI           8,289          2               $    15,000
    Sterling Heights MI         MI         132,528          1               $    30,000
    Stevensville MI             MI           1,133          2               $    15,000
    Swartz Creek MI             MI           5,534          2               $    15,000
    Sylvan Lake MI              MI           1,860          2               $    15,000
    Taylor MI                   MI          61,563          2               $    15,000
    Trenton MI                  MI          18,362          2               $    15,000
    Troy MI                     MI          84,095          2               $    15,000
    Utica MI                    MI           4,927          2               $    15,000
    Vicksburg MI                MI           3,271          2               $    15,000
    Village of Clarkston MI     MI             932          2               $    15,000
    Village of Grosse Pointe
    Shores MI                   MI           2,867          2               $    15,000
    Walker MI                   MI          24,835          2               $    15,000
    Walled Lake MI              MI           7,196          2               $    15,000
    Warren MI                   MI         135,233          1               $    30,000
    Washtenaw County MI         MI         366,488          2               $    25,000
    Wayland MI                  MI           4,197          2               $    15,000
    Wayne County MI             MI       1,760,095          2               $    25,000
    Wayne MI                    MI          17,053          2               $    15,000
    Westland MI                 MI          82,089          2               $    15,000
    Wixom MI                    MI          13,841          2               $    15,000
    Wolverine Lake MI           MI           4,594          2               $    15,000
    Woodhaven MI                MI          12,547          2               $    15,000
    Wyandotte MI                MI          25,113          2               $    15,000
    Wyoming MI                  MI          75,654          2               $    15,000
    Ypsilanti MI                MI          21,062          2               $    15,000
    Zeeland MI                  MI           5,583          2               $    15,000
    Zilwaukee MI                MI           1,563          2               $    15,000
    Anoka County MN            MN          346,665          2               $    25,000
    Anoka MN                   MN           17,412          2               $    15,000
    Apple Valley MN            MN           51,963          2               $    15,000
    Arden Hills MN             MN           10,355          2               $    15,000
    Austin MN                  MN           24,913          2               $    15,000
    Benton County MN           MN           39,670          2               $    15,000
    Big Lake MN                MN           10,658          2               $    15,000
    Blaine MN                  MN           63,251          2               $    15,000
    Bloomington MN             MN           85,495          2               $    15,000
    Brooklyn Center MN         MN           30,951          2               $    15,000
    Brooklyn Park MN           MN           79,899          2               $    15,000




                                       Exhibit D-1
                                       Page 1121
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 249 of 336 Page ID
                                   #:7646



                                                   MS4 NPDES Phase I
    Class Member             State    Population                       Settlement Amount
                                                         or II
    Burnsville MN            MN           61,335          2               $    15,000
    Carver County MN         MN          100,380          2               $    25,000
    Carver MN                MN            4,639          2               $    15,000
    Champlin MN              MN           24,288          2               $    15,000
    Chanhassen MN            MN           25,451          2               $    15,000
    Chaska MN                MN           26,108          2               $    15,000
    Clay County MN           MN           62,983          2               $    15,000
    Cloquet MN               MN           12,017          2               $    15,000
    Columbia Heights MN      MN           19,731          2               $    15,000
    Coon Rapids MN           MN           62,381          2               $    15,000
    Cottage Grove MN         MN           35,897          2               $    15,000
    Crystal MN               MN           23,029          2               $    15,000
    Dakota County MN         MN          417,732          2               $    25,000
    Dayton MN                MN            5,426          2               $    15,000
    Duluth MN                MN           86,058          2               $    15,000
    Eagan MN                 MN           66,356          2               $    15,000
    East Grand Forks MN      MN            8,681          2               $    15,000
    Eden Prairie MN          MN           64,023          2               $    15,000
    Edina MN                 MN           51,448          2               $    15,000
    Elk River MN             MN           24,270          2               $    15,000
    Fairmont MN              MN           10,159          2               $    15,000
    Falcon Heights MN        MN            5,565          2               $    15,000
    Forest Lake MN           MN           19,565          2               $    15,000
    Fridley MN               MN           27,520          2               $    15,000
    Golden Valley MN         MN           21,413          2               $    15,000
    Grant MN                 MN            4,129          2               $    15,000
    Hastings MN              MN           22,694          2               $    15,000
    Hennepin County MN       MN        1,235,875          2               $    25,000
    Hermantown MN            MN            9,481          2               $    15,000
    Hilltop MN               MN              750          2               $    15,000
    Hopkins MN               MN           18,144          2               $    15,000
    Houston County MN        MN           18,694          2               $    15,000
    Inver Grove Heights MN   MN           35,120          2               $    15,000
    La Crescent MN           MN            5,040          2               $    15,000
    Lakeville MN             MN           62,039          2               $    15,000
    Lauderdale MN            MN            2,514          2               $    15,000
    Lilydale MN              MN              851          2               $    15,000
    Mankato MN               MN           41,781          2               $    15,000
    Maple Grove MN           MN           69,711          2               $    15,000
    Maplewood MN             MN           40,273          2               $    15,000
    Mendota Heights MN       MN           11,270          2               $    15,000




                                     Exhibit D-1
                                     Page 1122
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 250 of 336 Page ID
                                   #:7647



                                                MS4 NPDES Phase I
    Class Member          State    Population                       Settlement Amount
                                                      or II
    Mendota MN            MN              211          2               $    15,000
    Minneapolis MN        MN          415,239          1               $    30,000
    Minnetonka MN         MN           52,473          2               $    15,000
    Monticello MN         MN           13,429          2               $    15,000
    Moorhead MN           MN           42,507          2               $    15,000
    Mounds View MN        MN           13,011          2               $    15,000
    New Brighton MN       MN           22,556          2               $    15,000
    New Hope MN           MN           20,931          2               $    15,000
    New Ulm MN            MN           13,287          2               $    15,000
    Newport MN            MN            3,466          2               $    15,000
    North Branch MN       MN           10,294          2               $    15,000
    North Mankato MN      MN           13,713          2               $    15,000
    Olmsted County MN     MN          153,137          2               $    25,000
    Osseo MN              MN            2,759          2               $    15,000
    Otsego MN             MN           16,134          2               $    15,000
    Plymouth MN           MN           77,377          2               $    15,000
    Prior Lake MN         MN           25,792          2               $    15,000
    Proctor MN            MN            3,048          2               $    15,000
    Ramsey County MN      MN          509,389          2               $    25,000
    Ramsey MN             MN           26,231          2               $    15,000
    Red Wing MN           MN           16,352          2               $    15,000
    Redwood Falls MN      MN            4,984          2               $    15,000
    Richfield MN          MN           36,040          2               $    15,000
    Robbinsdale MN        MN           14,503          2               $    15,000
    Rochester MN          MN          113,927          2               $    25,000
    Rosemount MN          MN           23,933          2               $    15,000
    Roseville MN          MN           35,726          2               $    15,000
    Sartell MN            MN           17,342          2               $    15,000
    Sauk Rapids MN        MN           13,483          2               $    15,000
    Savage MN             MN           30,674          2               $    15,000
    Scott County MN       MN          143,340          2               $    25,000
    Shakopee MN           MN           40,486          2               $    15,000
    Sherburne County MN   MN           93,266          2               $    15,000
    Shoreview MN          MN           26,599          2               $    15,000
    South St. Paul MN     MN           20,246          2               $    15,000
    Spring Lake Park MN   MN            6,483          2               $    15,000
    St. Anthony MN        MN            9,037          2               $    15,000
    St. Cloud MN          MN           67,768          2               $    15,000
    St. Joseph MN         MN            6,770          2               $    15,000
    St. Louis County MN   MN          199,925          2               $    25,000
    St. Louis Park MN     MN           48,865          2               $    15,000




                                  Exhibit D-1
                                  Page 1123
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 251 of 336 Page ID
                                   #:7648



                                                    MS4 NPDES Phase I
    Class Member              State    Population                       Settlement Amount
                                                          or II
    St. Michael MN            MN           17,176          2               $    15,000
    St. Paul MN               MN          303,155          1               $    30,000
    St. Paul Park MN          MN            5,370          2               $    15,000
    St. Peter MN              MN           11,758          2               $    15,000
    Stearns County MN         MN          156,996          2               $    25,000
    Stillwater MN             MN           19,244          2               $    15,000
    Sunfish Lake MN           MN              541          2               $    15,000
    Victoria MN               MN            8,914          2               $    15,000
    Waite Park MN             MN            7,612          2               $    15,000
    Washington County MN      MN          252,650          2               $    25,000
    Wayzata MN                MN            4,533          2               $    15,000
    West St. Paul MN          MN           19,743          2               $    15,000
    Winona MN                 MN           27,031          2               $    15,000
    Woodbury MN               MN           68,526          2               $    15,000
    Arnold MO                 MO           21,123          2               $    15,000
    Bellefontaine Neighbors
    MO                        MO           10,615          2               $    15,000
    Bel-Nor MO                MO            1,419          2               $    15,000
    Bel-Ridge MO              MO            2,710          2               $    15,000
    Berkeley MO               MO            8,979          2               $    15,000
    Black Jack MO             MO            6,935          2               $    15,000
    Calverton Park MO         MO            1,272          2               $    15,000
    Cape Girardeau County
    MO                        MO           78,441          2               $    15,000
    Cape Girardeau MO         MO           39,298          2               $    15,000
    Charlack MO               MO            1,359          2               $    15,000
    Clayton MO                MO           16,678          2               $    15,000
    Cool Valley MO            MO            1,171          2               $    15,000
    Country Club Hills MO     MO            1,268          2               $    15,000
    Creve Coeur MO            MO           18,615          2               $    15,000
    Crystal City MO           MO            4,765          2               $    15,000
    Dellwood MO               MO            4,908          2               $    15,000
    Ferguson MO               MO           20,915          2               $    15,000
    Florissant MO             MO           51,700          2               $    15,000
    Hanley Hills MO           MO            2,108          2               $    15,000
    Hannibal MO               MO           17,660          2               $    15,000
    Hazelwood MO              MO           25,383          2               $    15,000
    Herculaneum MO            MO            3,905          2               $    15,000
    Jackson MO                MO           14,874          2               $    15,000
    Jefferson County MO       MO          223,345          2               $    25,000
    Jennings MO               MO           14,835          2               $    15,000
    Moline Acres MO           MO            2,383          2               $    15,000




                                      Exhibit D-1
                                      Page 1124
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 252 of 336 Page ID
                                   #:7649



                                                  MS4 NPDES Phase I
    Class Member            State    Population                       Settlement Amount
                                                        or II
    Normandy MO             MO            4,924          2               $    15,000
    Northwoods MO           MO            4,147          2               $    15,000
    Norwood Court MO        MO              958          2               $    15,000
    Olivette MO             MO            7,836          2               $    15,000
    Overland MO             MO           15,783          2               $    15,000
    Pagedale MO             MO            3,299          2               $    15,000
    Pevely MO               MO            5,788          2               $    15,000
    Riverview MO            MO            2,875          2               $    15,000
    St. Charles County MO   MO          390,599          2               $    25,000
    St. Charles MO          MO           69,314          2               $    15,000
    St. John MO             MO            6,425          2               $    15,000
    St. Louis County MO     MO          998,025          2               $    25,000
    St. Louis MO            MO          312,389          2               $    25,000
    University City MO      MO           34,612          2               $    15,000
    Vinita Park MO          MO            2,166          2               $    15,000
    Southaven MS            MS           53,161          2               $    15,000
    Cascade County MT       MT           81,536          2               $    15,000
    Great Falls MT          MT           58,879          2               $    15,000
    Kalispell MT            MT           22,549          2               $    15,000
    Apex NC                  NC          47,449          2               $    15,000
    Cary NC                  NC         162,426          2               $    25,000
    Clayton NC               NC          20,043          2               $    15,000
    Durham NC                NC         265,355          1               $    30,000
    Garner NC                NC          28,750          2               $    15,000
    Knightdale NC            NC          14,742          2               $    15,000
    Morrisville NC           NC          24,723          2               $    15,000
    Raleigh NC               NC         459,194          1               $    30,000
    Cass County ND           ND         174,271          2               $    25,000
    Fargo ND                 ND         120,126          2               $    25,000
    Grand Forks County ND    ND          70,515          2               $    15,000
    Grand Forks ND           ND          56,740          2               $    15,000
    Omaha NE                 NE         465,554          1               $    30,000
    Dover NH                 NH          31,319          2               $    15,000
    Nashua NH                NH          88,664          2               $    15,000
    Portsmouth NH            NH          21,666          2               $    15,000
    Rochester NH             NH          30,564          2               $    15,000
    Somersworth NH           NH          11,876          2               $    15,000
    Strafford County NH      NH         123,196          2               $    25,000
    Absecon NJ               NJ           8,200          2               $    15,000
    Allenhurst NJ            NJ             486          2               $    15,000
    Allentown NJ             NJ           1,804          2               $    15,000




                                    Exhibit D-1
                                    Page 1125
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 253 of 336 Page ID
                                   #:7650



                                                  MS4 NPDES Phase I
    Class Member            State    Population                       Settlement Amount
                                                        or II
    Alloway Township NJ      NJ           3,331          2               $    15,000
    Alpha NJ                 NJ           2,285          2               $    15,000
    Alpine NJ                NJ           1,849          2               $    15,000
    Asbury Park NJ           NJ          15,678          2               $    15,000
    Atlantic City NJ         NJ          38,294          2               $    15,000
    Atlantic Highlands NJ    NJ           4,282          2               $    15,000
    Audubon NJ               NJ           8,673          2               $    15,000
    Audubon Park NJ          NJ           1,005          2               $    15,000
    Avalon NJ                NJ           1,269          2               $    15,000
    Avon-by-the-Sea NJ       NJ           1,786          2               $    15,000
    Barnegat Light NJ        NJ             582          2               $    15,000
    Barrington NJ            NJ           6,745          2               $    15,000
    Bay Head NJ              NJ             972          2               $    15,000
    Bayonne NJ               NJ          65,351          2               $    15,000
    Beach Haven NJ           NJ           1,170          2               $    15,000
    Beachwood NJ             NJ          11,168          2               $    15,000
    Bellmawr NJ              NJ          11,415          2               $    15,000
    Belmar NJ                NJ           5,666          2               $    15,000
    Belvidere NJ             NJ           2,589          2               $    15,000
    Bergenfield NJ           NJ          27,327          2               $    15,000
    Berlin NJ                NJ           7,558          2               $    15,000
    Berlin Township NJ       NJ           5,489          2               $    15,000
    Beverly NJ               NJ           2,496          2               $    15,000
    Bloomingdale NJ          NJ           8,105          2               $    15,000
    Bogota NJ                NJ           8,408          2               $    15,000
    Boonton NJ               NJ           8,308          2               $    15,000
    Bordentown NJ            NJ           3,831          2               $    15,000
    Bound Brook NJ           NJ          10,333          2               $    15,000
    Bradley Beach NJ         NJ           4,231          2               $    15,000
    Bridgeton NJ             NJ          24,905          2               $    15,000
    Brielle NJ               NJ           4,698          2               $    15,000
    Brigantine NJ            NJ           8,937          2               $    15,000
    Brooklawn NJ             NJ           1,914          2               $    15,000
    Buena NJ                 NJ           4,407          2               $    15,000
    Burlington NJ            NJ           9,822          2               $    15,000
    Butler NJ                NJ           7,706          2               $    15,000
    Caldwell NJ              NJ           7,982          2               $    15,000
    Camden NJ                NJ          73,974          2               $    15,000
    Cape May NJ              NJ           3,490          2               $    15,000
    Cape May Point NJ        NJ             279          2               $    15,000
    Carlstadt NJ             NJ           6,181          2               $    15,000




                                    Exhibit D-1
                                    Page 1126
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 254 of 336 Page ID
                                   #:7651



                                                   MS4 NPDES Phase I
    Class Member             State    Population                       Settlement Amount
                                                         or II
    Carneys Point Township
    NJ                        NJ           7,774          2               $    15,000
    Carteret NJ               NJ          23,664          2               $    15,000
    Chesilhurst NJ            NJ           1,621          2               $    15,000
    Clayton NJ                NJ           8,571          2               $    15,000
    Clementon NJ              NJ           4,894          2               $    15,000
    Cliffside Park NJ         NJ          24,622          2               $    15,000
    Clifton NJ                NJ          85,141          2               $    15,000
    Collingswood NJ           NJ          13,924          2               $    15,000
    Corbin City NJ            NJ             495          2               $    15,000
    Cresskill NJ              NJ           8,681          2               $    15,000
    Deal NJ                   NJ             731          2               $    15,000
    Delaware Township NJ      NJ           4,460          2               $    15,000
    Dumont NJ                 NJ          17,678          2               $    15,000
    Dunellen NJ               NJ           7,273          2               $    15,000
    East Orange NJ            NJ          64,425          2               $    15,000
    East Rutherford NJ        NJ           9,748          2               $    15,000
    Eatontown NJ              NJ          12,238          2               $    15,000
    Edgewater NJ              NJ          11,913          2               $    15,000
    Egg Harbor City NJ        NJ           4,147          2               $    15,000
    Elizabeth NJ              NJ         128,074          2               $    25,000
    Elmer NJ                  NJ           1,323          2               $    15,000
    Elmwood Park NJ           NJ          20,096          2               $    15,000
    Emerson NJ                NJ           7,588          2               $    15,000
    Englewood Cliffs NJ       NJ           5,348          2               $    15,000
    Englewood NJ              NJ          28,136          2               $    15,000
    Essex Fells NJ            NJ           2,102          2               $    15,000
    Estell Manor NJ           NJ           1,710          2               $    15,000
    Fair Haven NJ             NJ           5,954          2               $    15,000
    Fair Lawn NJ              NJ          33,074          2               $    15,000
    Fairview NJ               NJ          14,256          2               $    15,000
    Fanwood NJ                NJ           7,659          2               $    15,000
    Fieldsboro NJ             NJ             530          2               $    15,000
    Florence Township NJ      NJ          12,599          2               $    15,000
    Fort Lee NJ               NJ          37,187          2               $    15,000
    Franklin Lakes NJ         NJ          10,732          2               $    15,000
    Frenchtown NJ             NJ           1,358          2               $    15,000
    Garfield NJ               NJ          31,530          2               $    15,000
    Garwood NJ                NJ           4,333          2               $    15,000
    Gibbsboro NJ              NJ           2,234          2               $    15,000
    Glassboro NJ              NJ          19,735          2               $    15,000
    Glen Ridge NJ             NJ           7,588          2               $    15,000




                                     Exhibit D-1
                                     Page 1127
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 255 of 336 Page ID
                                   #:7652



                                                 MS4 NPDES Phase I
    Class Member           State    Population                       Settlement Amount
                                                       or II
    Glen Rock NJ            NJ          11,805          2               $    15,000
    Gloucester City NJ      NJ          11,257          2               $    15,000
    Hackensack NJ           NJ          44,283          2               $    15,000
    Haddon Heights NJ       NJ           7,498          2               $    15,000
    Haddonfield NJ          NJ          11,380          2               $    15,000
    Haledon NJ              NJ           8,323          2               $    15,000
    Hammonton NJ            NJ          14,246          2               $    15,000
    Harrison NJ             NJ          16,055          2               $    15,000
    Harvey Cedars NJ        NJ             339          2               $    15,000
    Hasbrouck Heights NJ    NJ          12,076          2               $    15,000
    Haworth NJ              NJ           3,419          2               $    15,000
    Hawthorne NJ            NJ          18,782          2               $    15,000
    Highland Park NJ        NJ          14,000          2               $    15,000
    Highlands NJ            NJ           4,803          2               $    15,000
    Hi-Nella NJ             NJ             861          2               $    15,000
    Hoboken NJ              NJ          53,673          2               $    15,000
    Ho-Ho-Kus NJ            NJ           4,096          2               $    15,000
    Interlaken NJ           NJ             798          2               $    15,000
    Island Heights NJ       NJ           1,643          2               $    15,000
    Jersey City NJ          NJ         260,626          2               $    25,000
    Keansburg NJ            NJ           9,791          2               $    15,000
    Kearny NJ               NJ          41,589          2               $    15,000
    Kenilworth NJ           NJ           8,159          2               $    15,000
    Keyport NJ              NJ           7,056          2               $    15,000
    Kinnelon NJ             NJ          10,132          2               $    15,000
    Lake Como NJ            NJ           1,711          2               $    15,000
    Lakehurst NJ            NJ           2,682          2               $    15,000
    Lambertville NJ         NJ           3,814          2               $    15,000
    Laurel Springs NJ       NJ           1,872          2               $    15,000
    Lavallette NJ           NJ           1,828          2               $    15,000
    Lawnside NJ             NJ           2,902          2               $    15,000
    Leonia NJ               NJ           9,094          2               $    15,000
    Lincoln Park NJ         NJ          10,353          2               $    15,000
    Linden NJ               NJ          42,282          2               $    15,000
    Lindenwold NJ           NJ          17,363          2               $    15,000
    Linwood NJ              NJ           6,818          2               $    15,000
    Little Ferry NJ         NJ          10,811          2               $    15,000
    Little Silver NJ        NJ           5,869          2               $    15,000
    Loch Arbour NJ          NJ             182          2               $    15,000
    Lodi NJ                 NJ          24,475          2               $    15,000
    Long Branch NJ          NJ          30,654          2               $    15,000




                                   Exhibit D-1
                                   Page 1128
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 256 of 336 Page ID
                                   #:7653



                                                   MS4 NPDES Phase I
    Class Member             State    Population                       Settlement Amount
                                                         or II
    Longport NJ               NJ             866          2               $    15,000
    Magnolia NJ               NJ           4,278          2               $    15,000
    Manasquan NJ              NJ           5,819          2               $    15,000
    Mantoloking NJ            NJ             251          2               $    15,000
    Manville NJ               NJ          10,293          2               $    15,000
    Margate City NJ           NJ           6,071          2               $    15,000
    Matawan NJ                NJ           8,810          2               $    15,000
    Maywood NJ                NJ           9,672          2               $    15,000
    Medford Lakes NJ          NJ           4,043          2               $    15,000
    Merchantville NJ          NJ           3,720          2               $    15,000
    Metuchen NJ               NJ          13,684          2               $    15,000
    Middlesex NJ              NJ          13,624          2               $    15,000
    Midland Park NJ           NJ           7,246          2               $    15,000
    Milford NJ                NJ           1,189          2               $    15,000
    Milltown NJ               NJ           7,037          2               $    15,000
    Millville NJ              NJ          27,913          2               $    15,000
    Monmouth Beach NJ         NJ           3,215          2               $    15,000
    Moonachie NJ              NJ           2,737          2               $    15,000
    Mount Ephraim NJ          NJ           4,602          2               $    15,000
    Mountain Lakes NJ         NJ           4,293          2               $    15,000
    Mountainside NJ           NJ           6,832          2               $    15,000
    National Park NJ          NJ           2,976          2               $    15,000
    Neptune City NJ           NJ           4,721          2               $    15,000
    New Brunswick NJ          NJ          56,215          2               $    15,000
    New Milford NJ            NJ          16,579          2               $    15,000
    New Providence NJ         NJ          12,716          2               $    15,000
    Newark NJ                 NJ         280,628          2               $    25,000
    North Arlington NJ        NJ          15,693          2               $    15,000
    North Caldwell NJ         NJ           6,627          2               $    15,000
    North Haledon NJ          NJ           8,460          2               $    15,000
    North Plainfield NJ       NJ          21,629          2               $    15,000
    North Wildwood NJ         NJ           3,849          2               $    15,000
    Northfield NJ             NJ           8,312          2               $    15,000
    Northvale NJ              NJ           4,871          2               $    15,000
    Norwood NJ                NJ           5,810          2               $    15,000
    Oakland NJ                NJ          12,988          2               $    15,000
    Oaklyn NJ                 NJ           3,968          2               $    15,000
    Ocean City NJ             NJ          11,247          2               $    15,000
    Ocean Gate NJ             NJ           2,003          2               $    15,000
    Oceanport NJ              NJ           5,705          2               $    15,000
    Old Bridge Township NJ    NJ          65,815          2               $    15,000




                                     Exhibit D-1
                                     Page 1129
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 257 of 336 Page ID
                                   #:7654



                                                    MS4 NPDES Phase I
    Class Member              State    Population                       Settlement Amount
                                                          or II
    Oradell NJ                 NJ           8,129          2               $    15,000
    Palisades Park NJ          NJ          20,518          2               $    15,000
    Palmyra NJ                 NJ           7,201          2               $    15,000
    Paramus NJ                 NJ          26,607          2               $    15,000
    Passaic NJ                 NJ          70,086          2               $    15,000
    Paterson NJ                NJ         145,682          2               $    25,000
    Paulsboro NJ               NJ           5,928          2               $    15,000
    Pemberton NJ               NJ           1,358          2               $    15,000
    Pennington NJ              NJ           2,529          2               $    15,000
    Penns Grove NJ             NJ           4,835          2               $    15,000
    Pennsville Township NJ     NJ          12,629          2               $    15,000
    Perth Amboy NJ             NJ          51,802          2               $    15,000
    Phillipsburg NJ            NJ          14,384          2               $    15,000
    Pine Beach NJ              NJ           2,146          2               $    15,000
    Pine Hill NJ               NJ          10,449          2               $    15,000
    Pitman NJ                  NJ           8,826          2               $    15,000
    Plainfield NJ              NJ          50,416          2               $    15,000
    Pleasantville NJ           NJ          20,280          2               $    15,000
    Point Pleasant Beach NJ    NJ           4,533          2               $    15,000
    Point Pleasant NJ          NJ          18,499          2               $    15,000
    Pompton Lakes NJ           NJ          11,036          2               $    15,000
    Port Republic NJ           NJ           1,072          2               $    15,000
    Princeton NJ               NJ          31,031          2               $    15,000
    Prospect Park NJ           NJ           5,865          2               $    15,000
    Quinton Township NJ        NJ           2,489          2               $    15,000
    Rahway NJ                  NJ          29,310          2               $    15,000
    Ramsey NJ                  NJ          14,952          2               $    15,000
    Red Bank NJ                NJ          12,119          2               $    15,000
    Ridgefield NJ              NJ          11,243          2               $    15,000
    Ridgefield Park NJ         NJ          12,915          2               $    15,000
    Ridgewood NJ               NJ          25,259          2               $    15,000
    Ringwood NJ                NJ          12,293          2               $    15,000
    River Edge NJ              NJ          11,519          2               $    15,000
    Riverdale NJ               NJ           4,229          2               $    15,000
    Riverton NJ                NJ           2,700          2               $    15,000
    Rockleigh NJ               NJ             530          2               $    15,000
    Roseland NJ                NJ           5,849          2               $    15,000
    Roselle NJ                 NJ          21,513          2               $    15,000
    Roselle Park NJ            NJ          13,576          2               $    15,000
    Rumson NJ                  NJ           6,799          2               $    15,000
    Runnemede NJ               NJ           8,328          2               $    15,000




                                      Exhibit D-1
                                      Page 1130
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 258 of 336 Page ID
                                   #:7655



                                                   MS4 NPDES Phase I
    Class Member             State    Population                       Settlement Amount
                                                         or II
    Rutherford NJ             NJ          18,433          2               $    15,000
    Salem NJ                  NJ           4,808          2               $    15,000
    Sayreville NJ             NJ          44,335          2               $    15,000
    Sea Bright NJ             NJ           1,382          2               $    15,000
    Sea Girt NJ               NJ           1,779          2               $    15,000
    Sea Isle City NJ          NJ           2,070          2               $    15,000
    Seaside Heights NJ        NJ           2,889          2               $    15,000
    Seaside Park NJ           NJ           1,547          2               $    15,000
    Secaucus NJ               NJ          19,563          2               $    15,000
    Shiloh NJ                 NJ             497          2               $    15,000
    Ship Bottom NJ            NJ           1,136          2               $    15,000
    Shrewsbury NJ             NJ           4,108          2               $    15,000
    Shrewsbury Township NJ    NJ           1,008          2               $    15,000
    Somerdale NJ              NJ           5,458          2               $    15,000
    Somers Point NJ           NJ          10,422          2               $    15,000
    Somerville NJ             NJ          12,009          2               $    15,000
    South Amboy NJ            NJ           8,630          2               $    15,000
    South Bound Brook NJ      NJ           4,520          2               $    15,000
    South Plainfield NJ       NJ          23,883          2               $    15,000
    South River NJ            NJ          16,072          2               $    15,000
    South Toms River NJ       NJ           3,752          2               $    15,000
    Spotswood NJ              NJ           8,307          2               $    15,000
    Spring Lake Heights NJ    NJ           4,595          2               $    15,000
    Spring Lake NJ            NJ           2,953          2               $    15,000
    Stockton NJ               NJ             519          2               $    15,000
    Stone Harbor NJ           NJ             827          2               $    15,000
    Stratford NJ              NJ           6,972          2               $    15,000
    Summit NJ                 NJ          21,921          2               $    15,000
    Surf City NJ              NJ           1,175          2               $    15,000
    Swedesboro NJ             NJ           2,590          2               $    15,000
    Tenafly NJ                NJ          14,693          2               $    15,000
    Teterboro NJ              NJ              68          2               $    15,000
    Tinton Falls NJ           NJ          17,736          2               $    15,000
    Toms River Township NJ    NJ          88,707          2               $    15,000
    Totowa NJ                 NJ          10,826          2               $    15,000
    Trenton NJ                NJ          83,387          2               $    15,000
    Tuckerton NJ              NJ           3,378          2               $    15,000
    Union Beach NJ            NJ           5,564          2               $    15,000
    Ventnor City NJ           NJ          10,197          2               $    15,000
    Vineland NJ               NJ          60,339          2               $    15,000
    Voorhees Township NJ      NJ          29,221          2               $    15,000




                                     Exhibit D-1
                                     Page 1131
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 259 of 336 Page ID
                                   #:7656



                                                 MS4 NPDES Phase I
    Class Member           State    Population                       Settlement Amount
                                                       or II
    Waldwick NJ             NJ           9,899          2               $    15,000
    Wallington NJ           NJ          11,560          2               $    15,000
    Wanaque NJ              NJ          11,678          2               $    15,000
    Watchung NJ             NJ           6,025          2               $    15,000
    Wenonah NJ              NJ           2,235          2               $    15,000
    West Cape May NJ        NJ           1,001          2               $    15,000
    West Long Branch NJ     NJ           7,941          2               $    15,000
    West Wildwood NJ        NJ             565          2               $    15,000
    Westfield NJ            NJ          30,055          2               $    15,000
    Westville NJ            NJ           4,187          2               $    15,000
    Wildwood Crest NJ       NJ           3,125          2               $    15,000
    Wildwood NJ             NJ           5,080          2               $    15,000
    Woodbine NJ             NJ           2,473          2               $    15,000
    Woodbridge Township
    NJ                      NJ          99,997          2               $    15,000
    Woodbury Heights NJ     NJ           2,991          2               $    15,000
    Woodbury NJ             NJ           9,912          2               $    15,000
    Woodland Park NJ        NJ          12,543          2               $    15,000
    Woodlynne NJ            NJ           2,924          2               $    15,000
    Wood-Ridge NJ           NJ           8,506          2               $    15,000
    Woodstown NJ            NJ           3,475          2               $    15,000
    Wrightstown NJ          NJ             783          2               $    15,000
    Albuquerque NM         NM          559,626          1               $    30,000
    Bernalillo County NM   NM          678,165          2               $    25,000
    Bernalillo NM          NM            9,278          2               $    15,000
    Corrales NM            NM            8,547          2               $    15,000
    Los Ranchos de
    Albuquerque NM         NM            6,127          2               $    15,000
    Rio Rancho NM          NM           94,500          2               $    15,000
    Sandoval County NM     NM          140,471          2               $    25,000
    Santa Fe County NM     NM          148,888          2               $    25,000
    Santa Fe NM            NM           83,811          2               $    15,000
    Albany County NY        NY         307,628          2               $    25,000
    Albany NY               NY          97,939          2               $    15,000
    Amityville NY           NY           9,495          2               $    15,000
    Angola NY               NY           2,111          2               $    15,000
    Asharoken NY            NY             651          2               $    15,000
    Atlantic Beach NY       NY           1,904          2               $    15,000
    Babylon NY              NY          12,076          2               $    15,000
    Baldwinsville NY        NY           7,474          2               $    15,000
    Baxter Estates NY       NY           1,056          2               $    15,000
    Bayville NY             NY           6,715          2               $    15,000




                                   Exhibit D-1
                                   Page 1132
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 260 of 336 Page ID
                                   #:7657



                                                   MS4 NPDES Phase I
    Class Member             State    Population                       Settlement Amount
                                                         or II
    Beacon NY                 NY          14,171          2               $    15,000
    Bellerose NY              NY           1,170          2               $    15,000
    Bellport NY               NY           2,071          2               $    15,000
    Binghamton NY             NY          44,401          2               $    15,000
    Black River NY            NY           1,283          2               $    15,000
    Blasdell NY               NY           2,622          2               $    15,000
    Briarcliff Manor NY       NY           7,528          2               $    15,000
    Brightwaters NY           NY           3,065          2               $    15,000
    Brockport NY              NY           8,280          2               $    15,000
    Bronxville NY             NY           6,363          2               $    15,000
    Brookville NY             NY           3,577          2               $    15,000
    Buchanan NY               NY           2,256          2               $    15,000
    Buffalo NY                NY         256,960          2               $    25,000
    Camillus NY               NY           1,217          2               $    15,000
    Castleton-on-Hudson NY    NY           1,471          2               $    15,000
    Cedarhurst NY             NY           6,658          2               $    15,000
    Centre Island NY          NY             411          2               $    15,000
    Chemung County NY         NY          88,898          2               $    15,000
    Cohoes NY                 NY          16,840          2               $    15,000
    Colonie NY                NY           7,797          2               $    15,000
    Cornwall-on-Hudson NY     NY           2,924          2               $    15,000
    Cove Neck NY              NY             302          2               $    15,000
    Croton-on-Hudson NY       NY           8,184          2               $    15,000
    Depew NY                  NY          15,142          2               $    15,000
    Dering Harbor NY          NY              11          2               $    15,000
    Dobbs Ferry NY            NY          11,080          2               $    15,000
    Dutchess County NY        NY         293,049          2               $    25,000
    East Hampton NY           NY           1,113          2               $    15,000
    East Hills NY             NY           7,142          2               $    15,000
    East Rochester NY         NY           6,588          2               $    15,000
    East Rockaway NY          NY           9,787          2               $    15,000
    Elmira Heights NY         NY           3,919          2               $    15,000
    Elmira NY                 NY          27,604          2               $    15,000
    Elmsford NY               NY           4,992          2               $    15,000
    Endicott NY               NY          12,916          2               $    15,000
    Erie County NY            NY         918,479          2               $    25,000
    Fairport NY               NY           5,377          2               $    15,000
    Farmingdale NY            NY           8,852          2               $    15,000
    Fishkill NY               NY           2,089          2               $    15,000
    Floral Park NY            NY          15,942          2               $    15,000
    Flower Hill NY            NY           4,793          2               $    15,000




                                     Exhibit D-1
                                     Page 1133
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 261 of 336 Page ID
                                   #:7658



                                                  MS4 NPDES Phase I
    Class Member            State    Population                       Settlement Amount
                                                        or II
    Fort Edward NY           NY           3,301          2               $    15,000
    Freeport NY              NY          43,140          2               $    15,000
    Garden City NY           NY          22,473          2               $    15,000
    Glen Cove NY             NY          27,250          2               $    15,000
    Glens Falls NY           NY          14,356          2               $    15,000
    Grand View-on-Hudson
    NY                       NY             292          2               $    15,000
    Great Neck Estates NY    NY           2,841          2               $    15,000
    Great Neck NY            NY          10,200          2               $    15,000
    Great Neck Plaza NY      NY           6,968          2               $    15,000
    Green Island NY          NY           2,596          2               $    15,000
    Greenport NY             NY           2,211          2               $    15,000
    Hamburg NY               NY           9,568          2               $    15,000
    Harrison NY              NY          27,955          2               $    15,000
    Hastings-on-Hudson NY    NY           7,985          2               $    15,000
    Haverstraw NY            NY          12,061          2               $    15,000
    Head of the Harbor NY    NY           1,471          2               $    15,000
    Hempstead NY             NY          55,380          2               $    15,000
    Hewlett Bay Park NY      NY             431          2               $    15,000
    Hewlett Harbor NY        NY           1,274          2               $    15,000
    Hewlett Neck NY          NY             471          2               $    15,000
    Highland Falls NY        NY           3,824          2               $    15,000
    Hilton NY                NY           5,842          2               $    15,000
    Horseheads NY            NY           6,504          2               $    15,000
    Hudson Falls NY          NY           7,113          2               $    15,000
    Huntington Bay NY        NY           1,432          2               $    15,000
    Irvington NY             NY           6,550          2               $    15,000
    Island Park NY           NY           4,815          2               $    15,000
    Islandia NY              NY           3,340          2               $    15,000
    Jefferson County NY      NY         116,594          2               $    25,000
    Johnson City NY          NY          14,599          2               $    15,000
    Kenmore NY               NY          15,168          2               $    15,000
    Kensington NY            NY           1,172          2               $    15,000
    Kings Point NY           NY           5,161          2               $    15,000
    Kingston NY              NY          23,164          2               $    15,000
    Lackawanna NY            NY          17,851          2               $    15,000
    Lake Grove NY            NY          11,119          2               $    15,000
    Lake Success NY          NY           3,098          2               $    15,000
    Lancaster NY             NY          10,145          2               $    15,000
    Larchmont NY             NY           6,117          2               $    15,000
    Lattingtown NY           NY           1,774          2               $    15,000
    Laurel Hollow NY         NY           2,023          2               $    15,000




                                    Exhibit D-1
                                    Page 1134
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 262 of 336 Page ID
                                   #:7659



                                                 MS4 NPDES Phase I
    Class Member         State     Population                        Settlement Amount
                                                       or II
    Lawrence NY           NY             6,538          2               $    15,000
    Lewiston NY           NY             2,586          2               $    15,000
    Lindenhurst NY        NY           27,033           2               $    15,000
    Liverpool NY          NY             2,248          2               $    15,000
    Lloyd Harbor NY       NY            3,681           2               $    15,000
    Long Beach NY         NY           33,516           2               $    15,000
    Lynbrook NY           NY           19,555           2               $    15,000
    Malverne NY           NY             8,537          2               $    15,000
    Mamaroneck NY         NY           19,273           2               $    15,000
    Manorhaven NY         NY            6,602           2               $    15,000
    Massapequa Park NY    NY           17,114           2               $    15,000
    Matinecock NY         NY              828           2               $    15,000
    Menands NY            NY             3,943          2               $    15,000
    Mill Neck NY          NY              964           2               $    15,000
    Monroe County NY      NY          743,531           2               $    25,000
    Mount Vernon NY       NY           68,234           2               $    15,000
    Munsey Park NY        NY            2,719           2               $    15,000
    Muttontown NY         NY             3,652          2               $    15,000
    Nassau County NY      NY         1,356,463          2               $    25,000
    New Hartford NY       NY             1,823          2               $    15,000
    New Hempstead NY      NY             5,374          2               $    15,000
    New Hyde Park NY      NY             9,842          2               $    15,000
    New Rochelle NY       NY           79,446           2               $    15,000
    New York Mills NY     NY             3,255          2               $    15,000
    New York NY           NY         8,475,976          1               $    30,000
    Newburgh NY           NY           28,263           2               $    15,000
    Niagara County NY     NY          211,534           2               $    25,000
    Niagara Falls NY      NY           48,643           2               $    15,000
    Nissequogue NY        NY             1,741          2               $    15,000
    North Haven NY        NY              877           2               $    15,000
    North Hills NY        NY             5,742          2               $    15,000
    North Syracuse NY     NY            6,758           2               $    15,000
    North Tonawanda NY    NY           30,582           2               $    15,000
    Northport NY          NY             7,342          2               $    15,000
    Nyack NY              NY             6,944          2               $    15,000
    Old Brookville NY     NY             2,185          2               $    15,000
    Old Field NY          NY              908           2               $    15,000
    Old Westbury NY       NY             4,716          2               $    15,000
    Oneida County NY      NY          230,348           2               $    25,000
    Onondaga County NY    NY          464,033           2               $    25,000
    Ontario County NY     NY          109,267           2               $    25,000




                                  Exhibit D-1
                                  Page 1135
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 263 of 336 Page ID
                                   #:7660



                                                    MS4 NPDES Phase I
    Class Member            State    Population                         Settlement Amount
                                                          or II
    Orange County NY         NY         378,047            2               $    25,000
    Orchard Park NY          NY           3,156            2               $    15,000
    Oriskany NY              NY           1,355            2               $    15,000
    Ossining NY              NY          25,248            2               $    15,000
    Oyster Bay Cove NY       NY           2,256            2               $    15,000
    Patchogue NY             NY          12,431            2               $    15,000
    Peekskill NY             NY          23,945            2               $    15,000
    Pelham Manor NY          NY           5,611            2               $    15,000
    Pelham NY                NY           6,968            2               $    15,000
    Piermont NY              NY           2,542            2               $    15,000
    Pittsford NY             NY           1,351            2               $    15,000
    Plandome Heights NY      NY           1,024            2               $    15,000
    Plandome Manor NY        NY               888          2               $    15,000
    Plandome NY              NY           1,436            2               $    15,000
    Pomona NY                NY           3,201            2               $    15,000
    Poquott NY               NY               940          2               $    15,000
    Port Chester NY          NY          29,494            2               $    15,000
    Port Jefferson NY        NY           7,770            2               $    15,000
    Port of New York         NY        #N/A                2               $    25,000
    Port Washington North
    NY                       NY           3,204            2               $    15,000
    Poughkeepsie NY          NY          30,153            2               $    15,000
    Putnam County NY         NY          98,812            2               $    15,000
    Quogue NY                NY               998          2               $    15,000
    Rensselaer County NY     NY         159,334            2               $    25,000
    Rensselaer NY            NY           9,285            2               $    15,000
    Rochester NY             NY         207,729            2               $    25,000
    Rockland County NY       NY         312,502            2               $    25,000
    Rockville Centre NY      NY          24,564            2               $    15,000
    Roslyn Estates NY        NY           1,241            2               $    15,000
    Roslyn Harbor NY         NY           1,099            2               $    15,000
    Roslyn NY                NY           2,839            2               $    15,000
    Russell Gardens NY       NY               950          2               $    15,000
    Rye Brook NY             NY           9,481            2               $    15,000
    Rye NY                   NY          15,910            2               $    15,000
    Saddle Rock NY           NY               942          2               $    15,000
    Sag Harbor NY            NY           2,274            2               $    15,000
    Sagaponack NY            NY               322          2               $    15,000
    Sands Point NY           NY           2,869            2               $    15,000
    Saratoga County NY       NY         227,048            2               $    25,000
    Saugerties NY            NY           3,864            2               $    15,000
    Scarsdale NY             NY          17,830            2               $    15,000




                                    Exhibit D-1
                                    Page 1136
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 264 of 336 Page ID
                                   #:7661



                                                     MS4 NPDES Phase I
    Class Member               State    Population                       Settlement Amount
                                                           or II
    Scottsville NY              NY           1,933          2               $    15,000
    Sea Cliff NY                NY           5,060          2               $    15,000
    Shoreham NY                 NY             539          2               $    15,000
    Sleepy Hollow NY            NY          10,153          2               $    15,000
    Sloan NY                    NY           3,578          2               $    15,000
    Solvay NY                   NY           6,358          2               $    15,000
    South Floral Park NY        NY           1,788          2               $    15,000
    South Glens Falls NY        NY           3,568          2               $    15,000
    South Nyack NY              NY           3,505          2               $    15,000
    Southampton NY              NY           3,275          2               $    15,000
    Spencerport NY              NY           3,650          2               $    15,000
    Stewart Manor NY            NY           1,968          2               $    15,000
    Suffolk County NY           NY       1,486,804          2               $    25,000
    Syracuse NY                 NY         143,181          2               $    25,000
    Tarrytown NY                NY          11,489          2               $    15,000
    Thomaston NY                NY           2,629          2               $    15,000
    Tonawanda NY                NY          14,851          2               $    15,000
    Troy NY                     NY          49,593          2               $    15,000
    Tuckahoe NY                 NY           6,604          2               $    15,000
    Ulster County NY            NY         179,080          2               $    25,000
    Upper Brookville NY         NY           1,748          2               $    15,000
    Upper Nyack NY              NY           2,160          2               $    15,000
    Utica NY                    NY          60,616          2               $    15,000
    Valley Stream NY            NY          37,626          2               $    15,000
    Village of the Branch NY    NY           1,795          2               $    15,000
    Voorheesville NY            NY           2,802          2               $    15,000
    Wappingers Falls NY         NY           5,565          2               $    15,000
    Warren County NY            NY          64,428          2               $    15,000
    Washington County NY        NY          63,343          2               $    15,000
    Washingtonville NY          NY           5,743          2               $    15,000
    Waterford NY                NY           2,173          2               $    15,000
    Watervliet NY               NY          10,118          2               $    15,000
    Webster NY                  NY           5,514          2               $    15,000
    Wesley Hills NY             NY           5,847          2               $    15,000
    West Haverstraw NY          NY          10,255          2               $    15,000
    Westbury NY                 NY          15,331          2               $    15,000
    Westchester County NY       NY         970,556          2               $    25,000
    Westhampton Beach NY        NY           1,758          2               $    15,000
    White Plains NY             NY          58,002          2               $    15,000
    Whitesboro NY               NY           3,660          2               $    15,000
    Woodbury NY                 NY          10,851          2               $    15,000




                                       Exhibit D-1
                                       Page 1137
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 265 of 336 Page ID
                                   #:7662



                                                 MS4 NPDES Phase I
    Class Member           State    Population                       Settlement Amount
                                                       or II
    Woodsburgh NY           NY             781          2               $    15,000
    Yonkers NY              NY         200,083          2               $    25,000
    Yorkville NY            NY           2,602          2               $    15,000
    Youngstown NY           NY           1,907          2               $    15,000
    Akron OH                OH         198,021          1               $    30,000
    Allen County OH         OH         103,561          2               $    25,000
    Amherst OH              OH          12,091          2               $    15,000
    Ashland OH              OH          20,437          2               $    15,000
    Ashtabula OH            OH          18,241          2               $    15,000
    Aurora OH               OH          15,862          2               $    15,000
    Avon Lake OH            OH          23,651          2               $    15,000
    Avon OH                 OH          22,811          2               $    15,000
    Barberton OH            OH          26,165          2               $    15,000
    Bay Village OH          OH          15,378          2               $    15,000
    Beachwood OH            OH          11,703          2               $    15,000
    Beavercreek OH          OH          46,458          2               $    15,000
    Bedford Heights OH      OH          10,633          2               $    15,000
    Bedford OH              OH          12,704          2               $    15,000
    Bellaire OH             OH           4,143          2               $    15,000
    Bellbrook OH            OH           7,144          2               $    15,000
    Bellefontaine OH        OH          13,122          2               $    15,000
    Belpre OH               OH           6,427          2               $    15,000
    Berea OH                OH          18,918          2               $    15,000
    Blue Ash OH             OH          12,152          2               $    15,000
    Bowling Green OH        OH          31,438          2               $    15,000
    Bratenahl OH            OH           1,172          2               $    15,000
    Brecksville OH          OH          13,470          2               $    15,000
    Broadview Heights OH    OH          19,255          2               $    15,000
    Brook Park OH           OH          18,739          2               $    15,000
    Brooklyn Heights OH     OH           1,519          2               $    15,000
    Brookville OH           OH           5,878          2               $    15,000
    Brunswick OH            OH          34,646          2               $    15,000
    Bucyrus OH              OH          11,928          2               $    15,000
    Butler County OH        OH         378,443          2               $    25,000
    Campbell OH             OH           7,931          2               $    15,000
    Canal Fulton OH         OH           5,434          2               $    15,000
    Canal Winchester OH     OH           7,971          2               $    15,000
    Canfield OH             OH           7,292          2               $    15,000
    Canton OH               OH          71,273          2               $    15,000
    Carlisle OH             OH           5,313          2               $    15,000
    Celina OH               OH          10,274          2               $    15,000




                                   Exhibit D-1
                                   Page 1138
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 266 of 336 Page ID
                                   #:7663



                                                 MS4 NPDES Phase I
    Class Member           State    Population                       Settlement Amount
                                                       or II
    Centerville OH          OH          23,812          2               $    15,000
    Cheviot OH              OH           8,313          2               $    15,000
    Cincinnati OH           OH         299,707          2               $    25,000
    Circleville OH          OH          13,856          2               $    15,000
    Clark County OH         OH         134,701          2               $    25,000
    Clayton OH              OH          13,178          2               $    15,000
    Clermont County OH      OH         203,053          2               $    25,000
    Cleveland Heights OH    OH          44,896          2               $    15,000
    Cleveland OH            OH         387,708          2               $    25,000
    Columbus OH             OH         866,918          1               $    30,000
    Coshocton OH            OH          11,074          2               $    15,000
    Cridersville OH         OH           1,818          2               $    15,000
    Cuyahoga County OH      OH       1,254,482          2               $    25,000
    Cuyahoga Falls OH       OH          49,249          2               $    15,000
    Cuyahoga Heights OH     OH             618          2               $    15,000
    Dayton OH               OH         140,858          1               $    30,000
    Deer Park OH            OH           5,689          2               $    15,000
    Defiance OH             OH          16,664          2               $    15,000
    Delaware County OH      OH         196,923          2               $    25,000
    Delaware OH             OH          38,794          2               $    15,000
    Dover OH                OH          12,826          2               $    15,000
    Doylestown OH           OH           3,097          2               $    15,000
    Dublin OH               OH          45,819          2               $    15,000
    East Canton OH          OH           1,588          2               $    15,000
    East Cleveland OH       OH          17,314          2               $    15,000
    East Liverpool OH       OH          10,703          2               $    15,000
    Eastlake OH             OH          18,179          2               $    15,000
    Elyria OH               OH          53,877          2               $    15,000
    Englewood OH            OH          13,480          2               $    15,000
    Erie County OH          OH          75,023          2               $    15,000
    Euclid OH               OH          47,501          2               $    15,000
    Fairborn OH             OH          33,525          2               $    15,000
    Fairfield County OH     OH         152,656          2               $    25,000
    Fairfield OH            OH          42,643          2               $    15,000
    Fairlawn OH             OH           7,515          2               $    15,000
    Fairview Park OH        OH          16,391          2               $    15,000
    Findlay OH              OH          41,294          2               $    15,000
    Forest Park OH          OH          18,710          2               $    15,000
    Fostoria OH             OH          13,311          2               $    15,000
    Franklin County OH      OH       1,274,580          2               $    25,000
    Franklin OH             OH          11,755          2               $    15,000




                                   Exhibit D-1
                                   Page 1139
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 267 of 336 Page ID
                                   #:7664



                                                 MS4 NPDES Phase I
    Class Member           State    Population                       Settlement Amount
                                                       or II
    Fremont OH              OH          16,213          2               $    15,000
    Garfield Heights OH     OH          28,013          2               $    15,000
    Geauga County OH        OH          93,902          2               $    15,000
    Germantown OH           OH           5,497          2               $    15,000
    Girard OH               OH           9,459          2               $    15,000
    Glenwillow OH           OH             935          2               $    15,000
    Grafton OH              OH           6,218          2               $    15,000
    Grandview Heights OH    OH           7,681          2               $    15,000
    Greene County OH        OH         165,315          2               $    25,000
    Grove City OH           OH          40,030          2               $    15,000
    Groveport OH            OH           5,610          2               $    15,000
    Hamilton County OH      OH         811,572          2               $    25,000
    Hamilton OH             OH          62,244          2               $    15,000
    Hanover OH              OH           1,167          2               $    15,000
    Harrison OH             OH          11,094          2               $    15,000
    Hartville OH            OH           3,017          2               $    15,000
    Heath OH                OH          10,627          2               $    15,000
    Highland Hills OH       OH             966          2               $    15,000
    Hilliard OH             OH          35,127          2               $    15,000
    Huber Heights OH        OH          38,014          2               $    15,000
    Hudson OH               OH          22,249          2               $    15,000
    Huron OH                OH           6,952          2               $    15,000
    Independence OH         OH           7,139          2               $    15,000
    Ironton OH              OH          10,787          2               $    15,000
    Jefferson County OH     OH          66,941          2               $    15,000
    Kent OH                 OH          30,077          2               $    15,000
    Kettering OH            OH          55,261          2               $    15,000
    Kirtland OH             OH           6,811          2               $    15,000
    Lake County OH          OH         229,623          2               $    25,000
    Lakewood OH             OH          50,542          2               $    15,000
    Lancaster OH            OH          39,844          2               $    15,000
    Lawrence County OH      OH          60,681          2               $    15,000
    Lebanon OH              OH          20,608          2               $    15,000
    Licking County OH       OH         171,993          2               $    25,000
    Lima OH                 OH          37,291          2               $    15,000
    Lithopolis OH           OH           1,443          2               $    15,000
    Lorain County OH        OH         306,619          2               $    25,000
    Lorain OH               OH          63,707          2               $    15,000
    Louisville OH           OH           9,337          2               $    15,000
    Loveland OH             OH          12,715          2               $    15,000
    Lowellville OH          OH           1,110          2               $    15,000




                                   Exhibit D-1
                                   Page 1140
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 268 of 336 Page ID
                                   #:7665



                                                  MS4 NPDES Phase I
    Class Member            State    Population                       Settlement Amount
                                                        or II
    Lucas County OH          OH         432,783          2               $    25,000
    Lyndhurst OH             OH          13,637          2               $    15,000
    Macedonia OH             OH          11,892          2               $    15,000
    Mahoning County OH       OH         230,375          2               $    25,000
    Mansfield OH             OH          46,709          2               $    15,000
    Maple Heights OH         OH          22,545          2               $    15,000
    Marble Cliff OH          OH             676          2               $    15,000
    Marietta OH              OH          13,594          2               $    15,000
    Marion OH                OH          36,373          2               $    15,000
    Martins Ferry OH         OH           6,722          2               $    15,000
    Marysville OH            OH          23,488          2               $    15,000
    Mason OH                 OH          32,928          2               $    15,000
    Massillon OH             OH          32,310          2               $    15,000
    Maumee OH                OH          13,858          2               $    15,000
    Medina County OH         OH         176,901          2               $    25,000
    Medina OH                OH          26,215          2               $    15,000
    Mentor OH                OH          46,900          2               $    15,000
    Mentor-on-the-Lake OH    OH           7,386          2               $    15,000
    Miami County OH          OH         104,587          2               $    25,000
    Miamisburg OH            OH          19,964          2               $    15,000
    Middleburg Heights OH    OH          15,660          2               $    15,000
    Middletown OH            OH          48,885          2               $    15,000
    Milford OH               OH           6,884          2               $    15,000
    Monroe OH                OH          13,506          2               $    15,000
    Montgomery County OH     OH         531,863          2               $    25,000
    Montgomery OH            OH          10,672          2               $    15,000
    Moraine OH               OH           6,448          2               $    15,000
    Mount Healthy            OH           6,073          2               $    15,000
    Munroe Falls OH          OH           5,059          2               $    15,000
    Navarre OH               OH           1,877          2               $    15,000
    New Franklin OH          OH          14,159          2               $    15,000
    New Middletown OH        OH           1,578          2               $    15,000
    New Philadelphia OH      OH          17,462          2               $    15,000
    Newark OH                OH          48,944          2               $    15,000
    Newburgh Heights OH      OH           2,094          2               $    15,000
    Newton Falls OH          OH           4,566          2               $    15,000
    Niles OH                 OH          18,355          2               $    15,000
    North Canton OH          OH          17,369          2               $    15,000
    North College Hill OH    OH           9,316          2               $    15,000
    North Olmsted OH         OH          31,911          2               $    15,000
    North Randall OH         OH           1,005          2               $    15,000




                                    Exhibit D-1
                                    Page 1141
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 269 of 336 Page ID
                                   #:7666



                                                MS4 NPDES Phase I
    Class Member          State    Population                       Settlement Amount
                                                      or II
    North Ridgeville OH    OH          33,028          2               $    15,000
    North Royalton OH      OH          30,347          2               $    15,000
    Northwood OH           OH           5,380          2               $    15,000
    Norton OH              OH          12,048          2               $    15,000
    Norwood OH             OH          19,917          2               $    15,000
    Oakwood OH             OH           9,015          2               $    15,000
    Oakwood OH             OH           3,685          2               $    15,000
    Oberlin OH             OH           8,327          2               $    15,000
    Obetz OH               OH           4,886          2               $    15,000
    Olmsted Falls OH       OH           8,931          2               $    15,000
    Ontario OH             OH           6,088          2               $    15,000
    Orange OH              OH           3,283          2               $    15,000
    Oregon OH              OH          20,019          2               $    15,000
    Ottawa County OH       OH          40,486          2               $    15,000
    Ottawa Hills OH        OH           4,442          2               $    15,000
    Painesville OH         OH          19,791          2               $    15,000
    Parma Heights OH       OH          20,178          2               $    15,000
    Parma OH               OH          79,646          2               $    15,000
    Pataskala OH           OH          15,436          2               $    15,000
    Perrysburg OH          OH          21,421          2               $    15,000
    Pickerington OH        OH          20,047          2               $    15,000
    Piqua OH               OH          20,887          2               $    15,000
    Portage County OH      OH         162,595          2               $    25,000
    Portsmouth OH          OH          20,363          2               $    15,000
    Powell OH              OH          12,809          2               $    15,000
    Ravenna OH             OH          11,531          2               $    15,000
    Reading OH             OH          10,297          2               $    15,000
    Richland County OH     OH         121,280          2               $    25,000
    Richmond Heights OH    OH          10,451          2               $    15,000
    Rittman OH             OH           6,583          2               $    15,000
    Riverlea OH            OH             567          2               $    15,000
    Riverside OH           OH          25,058          2               $    15,000
    Rocky River OH         OH          20,330          2               $    15,000
    Rossford OH            OH           6,511          2               $    15,000
    Salem OH               OH          11,879          2               $    15,000
    Sandusky OH            OH          24,982          2               $    15,000
    Seven Hills OH         OH          11,688          2               $    15,000
    Shaker Heights OH      OH          27,635          2               $    15,000
    Sharonville OH         OH          13,817          2               $    15,000
    Shawnee Hills OH       OH             773          2               $    15,000
    Sheffield Lake OH      OH           9,000          2               $    15,000




                                  Exhibit D-1
                                  Page 1142
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 270 of 336 Page ID
                                   #:7667



                                                       MS4 NPDES Phase I
    Class Member                 State    Population                       Settlement Amount
                                                             or II
    Sheffield OH                  OH           4,087          2               $    15,000
    Sidney OH                     OH          20,613          2               $    15,000
    Silverton OH                  OH           4,765          2               $    15,000
    Solon OH                      OH          23,083          2               $    15,000
    South Euclid OH               OH          21,721          2               $    15,000
    South Point OH                OH           3,903          2               $    15,000
    Springboro OH                 OH          18,402          2               $    15,000
    Springdale OH                 OH          11,229          2               $    15,000
    Springfield OH                OH          58,893          2               $    15,000
    St. Bernard OH                OH           4,370          2               $    15,000
    Stark County OH               OH         373,449          2               $    25,000
    Steubenville OH               OH          18,059          2               $    15,000
    Stow OH                       OH          34,733          2               $    15,000
    Streetsboro OH                OH          14,713          2               $    15,000
    Strongsville OH               OH          44,748          2               $    15,000
    Struthers OH                  OH          10,308          2               $    15,000
    Summit County OH              OH         541,646          2               $    25,000
    Swanton OH                    OH           3,830          2               $    15,000
    Sylvania OH                   OH          18,887          2               $    15,000
    Tallmadge OH                  OH          17,560          2               $    15,000
    The Village of Indian Hill
    OH                            OH           5,865          2               $    15,000
    Tiffin OH                     OH          17,547          2               $    15,000
    Tipp City OH                  OH           9,898          2               $    15,000
    Toledo OH                     OH         278,780          1               $    30,000
    Toronto OH                    OH           5,063          2               $    15,000
    Trenton OH                    OH          12,769          2               $    15,000
    Trotwood OH                   OH          24,350          2               $    15,000
    Troy OH                       OH          25,735          2               $    15,000
    Trumbull County OH            OH         201,709          2               $    25,000
    Twinsburg OH                  OH          18,871          2               $    15,000
    Union OH                      OH           6,610          2               $    15,000
    University Heights OH         OH          13,167          2               $    15,000
    Upper Arlington OH            OH          35,239          2               $    15,000
    Urbana OH                     OH          11,388          2               $    15,000
    Valley View OH                OH           2,007          2               $    15,000
    Valleyview OH                 OH             639          2               $    15,000
    Vandalia OH                   OH          15,064          2               $    15,000
    Wadsworth OH                  OH          23,097          2               $    15,000
    Walton Hills OH               OH           2,298          2               $    15,000
    Warren County OH              OH         226,582          2               $    25,000
    Warren OH                     OH          39,811          2               $    15,000




                                         Exhibit D-1
                                         Page 1143
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 271 of 336 Page ID
                                   #:7668



                                                      MS4 NPDES Phase I
    Class Member              State    Population                         Settlement Amount
                                                            or II
    Warrensville Heights OH    OH          13,269            2               $    15,000
    Washington Court House
    OH                         OH          14,145            2               $    15,000
    Waterville OH              OH           5,481            2               $    15,000
    Wayne County OH            OH         116,670            2               $    25,000
    West Carrollton OH         OH          12,941            2               $    15,000
    Westlake OH                OH          32,377            2               $    15,000
    Wickliffe OH               OH          12,723            2               $    15,000
    Willoughby Hills OH        OH           9,510            2               $    15,000
    Willoughby OH              OH          22,863            2               $    15,000
    Willowick OH               OH          14,129            2               $    15,000
    Wood County OH             OH         129,808            2               $    25,000
    Woodlawn OH                OH           3,304            2               $    15,000
    Worthington OH             OH          14,629            2               $    15,000
    Wyoming OH                 OH           8,530            2               $    15,000
    Xenia OH                   OH          26,290            2               $    15,000
    Youngstown OH              OH          64,358            2               $    15,000
    Zanesville OH              OH          25,348            2               $    15,000
    Albany OR                  OR          52,689            2               $    15,000
    Benton County OR           OR          89,743            2               $    15,000
    Clackamas County OR        OR         406,794            1               $    30,000
    Fairview OR                OR           9,361            1               $    20,000
    Gladstone OR               OR          12,078            1               $    20,000
    Gresham OR                 OR         111,813            1               $    30,000
    Happy Valley OR            OR          19,357            1               $    20,000
    Keizer OR                  OR          38,765            2               $    15,000
    Lake Oswego OR             OR          38,658            1               $    20,000
    Linn County OR             OR         122,730            2               $    25,000
    Marion County OR           OR         335,816            2               $    25,000
    Millersburg OR             OR           1,672            2               $    15,000
    Milwaukie OR               OR          21,013            1               $    20,000
    Multnomah County OR        OR         803,741            1               $    30,000
    Oregon City OR             OR          36,027            1               $    20,000
    Polk County OR             OR          81,468            2               $    15,000
    Port of Portland           OR        #N/A                1               $    30,000
    Portland OR                OR         643,136            1               $    30,000
    Rivergrove OR              OR               369          1               $    20,000
    Salem OR                   OR         166,599            1               $    30,000
    Troutdale OR               OR          16,693            2               $    15,000
    West Linn OR               OR          26,634            1               $    20,000
    Wilsonville OR             OR          23,670            1               $    20,000
    Aldan PA                   PA           4,158            2               $    15,000




                                      Exhibit D-1
                                      Page 1144
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 272 of 336 Page ID
                                   #:7669



                                                MS4 NPDES Phase I
    Class Member          State    Population                       Settlement Amount
                                                      or II
    Avalon PA              PA           4,617          2               $    15,000
    Avoca PA               PA           2,623          2               $    15,000
    Avondale PA            PA           1,399          2               $    15,000
    Baldwin Township PA    PA           1,934          2               $    15,000
    Bellevue PA            PA           8,204          2               $    15,000
    Ben Avon Heights PA    PA             367          2               $    15,000
    Ben Avon PA            PA           1,766          2               $    15,000
    Berks County PA        PA         415,748          2               $    25,000
    Berwick PA             PA          10,159          2               $    15,000
    Big Beaver PA          PA           1,901          2               $    15,000
    Birdsboro PA           PA           5,125          2               $    15,000
    Briar Creek PA         PA             684          2               $    15,000
    Bridgeport PA          PA           4,575          2               $    15,000
    Bridgeville PA         PA           5,053          2               $    15,000
    Bristol PA             PA           9,609          2               $    15,000
    Bristol Township PA    PA          53,751          2               $    15,000
    Brookhaven PA          PA           8,041          2               $    15,000
    Bryn Athyn PA          PA           1,392          2               $    15,000
    Bucks County PA        PA         625,925          2               $    25,000
    Camp Hill PA           PA           7,918          2               $    15,000
    Canonsburg PA          PA           8,867          2               $    15,000
    Carnegie PA            PA           7,936          2               $    15,000
    Castle Shannon PA      PA           8,215          2               $    15,000
    Catawissa PA           PA           1,500          2               $    15,000
    Centerport PA          PA             359          2               $    15,000
    Chalfont PA            PA           4,046          2               $    15,000
    Chester County PA      PA         516,813          2               $    25,000
    Chester Heights PA     PA           2,615          2               $    15,000
    Chester PA             PA          33,973          2               $    15,000
    Chester Township PA    PA           4,084          2               $    15,000
    Clifton Heights PA     PA           6,695          2               $    15,000
    Collingdale PA         PA           8,791          2               $    15,000
    Colwyn PA              PA           2,552          2               $    15,000
    Conshohocken PA        PA           8,032          2               $    15,000
    Coraopolis PA          PA           5,577          2               $    15,000
    Courtdale PA           PA             725          2               $    15,000
    Cressona PA            PA           1,614          2               $    15,000
    Danville PA            PA           4,603          2               $    15,000
    Darby PA               PA          10,697          2               $    15,000
    Darby Township PA      PA           9,276          2               $    15,000
    Darlington PA          PA             242          2               $    15,000




                                  Exhibit D-1
                                  Page 1145
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 273 of 336 Page ID
                                   #:7670



                                                  MS4 NPDES Phase I
    Class Member            State    Population                       Settlement Amount
                                                        or II
    Dauphin County PA        PA         274,266          2               $    25,000
    Delaware County PA       PA         563,490          2               $    25,000
    Delaware Water Gap PA    PA             715          2               $    15,000
    Downingtown PA           PA           7,928          2               $    15,000
    Doylestown PA            PA           8,300          2               $    15,000
    Dupont PA                PA           2,684          2               $    15,000
    Duryea PA                PA           4,861          2               $    15,000
    East Lansdowne PA        PA           2,671          2               $    15,000
    Easton PA                PA          27,051          2               $    15,000
    Eddystone PA             PA           2,410          2               $    15,000
    Edwardsville PA          PA           4,719          2               $    15,000
    Emsworth PA              PA           2,402          2               $    15,000
    Erie PA                  PA          98,239          2               $    15,000
    Exeter PA                PA           5,594          2               $    15,000
    Exeter Township PA       PA          25,724          2               $    15,000
    Folcroft PA              PA           6,627          2               $    15,000
    Forty Fort PA            PA           4,114          2               $    15,000
    Franklin Park PA         PA          14,439          2               $    15,000
    Glenfield PA             PA             210          2               $    15,000
    Glenolden PA             PA           7,158          2               $    15,000
    Great Bend PA            PA             684          2               $    15,000
    Green Tree PA            PA           4,913          2               $    15,000
    Hallstead PA             PA           1,239          2               $    15,000
    Hamburg PA               PA           4,354          2               $    15,000
    Harrisburg PA            PA          49,172          2               $    15,000
    Hatboro PA               PA           7,432          2               $    15,000
    Heidelberg PA            PA           1,226          2               $    15,000
    Horsham Township PA      PA          26,503          2               $    15,000
    Hughestown PA            PA           1,377          2               $    15,000
    Hulmeville PA            PA             993          2               $    15,000
    Ingram PA                PA           3,268          2               $    15,000
    Ivyland PA               PA           1,042          2               $    15,000
    Jenkintown PA            PA           4,440          2               $    15,000
    Kenhorst PA              PA           2,869          2               $    15,000
    Kennett Square PA        PA           6,160          2               $    15,000
    Kingston PA              PA          12,891          2               $    15,000
    Kingston Township PA     PA           6,895          2               $    15,000
    Laflin PA                PA           1,441          2               $    15,000
    Lake City PA             PA           2,952          2               $    15,000
    Langhorne Manor PA       PA           1,430          2               $    15,000
    Langhorne PA             PA           1,592          2               $    15,000




                                    Exhibit D-1
                                    Page 1146
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 274 of 336 Page ID
                                   #:7671



                                                   MS4 NPDES Phase I
    Class Member             State    Population                       Settlement Amount
                                                         or II
    Lansdowne PA              PA          10,642          2               $    15,000
    Larksville PA             PA           4,403          2               $    15,000
    Laureldale PA             PA           3,895          2               $    15,000
    Lawrence Park Township
    PA                        PA           3,850          2               $    15,000
    Leesport PA               PA           1,886          2               $    15,000
    Luzerne County PA         PA         317,018          2               $    25,000
    Malvern PA                PA           3,428          2               $    15,000
    Marcus Hook PA            PA           2,402          2               $    15,000
    McDonald PA               PA           2,086          2               $    15,000
    Mechanicsburg PA          PA           8,995          2               $    15,000
    Media PA                  PA           5,356          2               $    15,000
    Midway PA                 PA             885          2               $    15,000
    Milford Township PA       PA          10,073          2               $    15,000
    Millbourne PA             PA           1,161          2               $    15,000
    Montgomery County PA      PA         820,084          2               $    25,000
    Moosic PA                 PA           5,744          2               $    15,000
    Morrisville PA            PA           8,583          2               $    15,000
    Morton PA                 PA           2,667          2               $    15,000
    Narberth PA               PA           4,353          2               $    15,000
    Nescopeck PA              PA           1,545          2               $    15,000
    New Britain PA            PA           2,963          2               $    15,000
    New Castle PA             PA          24,060          2               $    15,000
    New Hope PA               PA           2,497          2               $    15,000
    Newtown PA                PA           2,244          2               $    15,000
    Norristown PA             PA          34,511          2               $    15,000
    Northampton County PA     PA         301,364          2               $    25,000
    Norwood PA                PA           5,893          2               $    15,000
    Old Forge PA              PA           7,990          2               $    15,000
    Parkside PA               PA           2,327          2               $    15,000
    Penndel PA                PA           2,188          2               $    15,000
    Pennsbury Village PA      PA             664          2               $    15,000
    Philadelphia PA           PA       1,576,390          1               $    30,000
    Phoenixville PA           PA          16,945          2               $    15,000
    Pittston Township PA      PA           3,378          2               $    15,000
    Plymouth PA               PA           5,814          2               $    15,000
    Plymouth Township PA      PA          17,594          2               $    15,000
    Port Clinton PA           PA             313          2               $    15,000
    Pottstown PA              PA          22,703          2               $    15,000
    Pottsville PA             PA          14,340          2               $    15,000
    Pringle PA                PA             958          2               $    15,000
    Prospect Park PA          PA           6,488          2               $    15,000




                                     Exhibit D-1
                                     Page 1147
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 275 of 336 Page ID
                                   #:7672



                                                     MS4 NPDES Phase I
    Class Member               State    Population                       Settlement Amount
                                                           or II
    Reading PA                  PA          88,145          2               $    15,000
    Ridley Park PA              PA           7,039          2               $    15,000
    Riverside PA                PA           1,890          2               $    15,000
    Rockledge PA                PA           2,541          2               $    15,000
    Rose Valley PA              PA             948          2               $    15,000
    Rosslyn Farms PA            PA             420          2               $    15,000
    Royersford PA               PA           4,776          2               $    15,000
    Rutledge PA                 PA             798          2               $    15,000
    Sewickley Hills PA          PA             726          2               $    15,000
    Sharon Hill PA              PA           5,685          2               $    15,000
    Shillington PA              PA           5,289          2               $    15,000
    Shoemakersville PA          PA           1,378          2               $    15,000
    Sinking Spring PA           PA           4,091          2               $    15,000
    Sugar Notch PA              PA             967          2               $    15,000
    Swarthmore PA               PA           6,249          2               $    15,000
    Swoyersville PA             PA           4,955          2               $    15,000
    Taylor PA                   PA           5,980          2               $    15,000
    Thornburg PA                PA             445          2               $    15,000
    Trainer PA                  PA           1,846          2               $    15,000
    Trappe PA                   PA           3,526          2               $    15,000
    Tullytown PA                PA           1,931          2               $    15,000
    Upland PA                   PA           3,309          2               $    15,000
    Upper St. Clair Township
    PA                          PA          19,743          2               $    15,000
    Warrior Run PA              PA             575          2               $    15,000
    West Chester PA             PA          20,021          2               $    15,000
    West Conshohocken PA        PA           1,394          2               $    15,000
    West Grove PA               PA           2,850          2               $    15,000
    West Pittston PA            PA           4,764          2               $    15,000
    West Reading PA             PA           4,201          2               $    15,000
    West View PA                PA           6,641          2               $    15,000
    West Wyoming PA             PA           2,681          2               $    15,000
    Wormleysburg PA             PA           3,073          2               $    15,000
    Wyoming PA                  PA           3,019          2               $    15,000
    Wyomissing PA               PA          10,432          2               $    15,000
    Yardley PA                  PA           2,470          2               $    15,000
    Yatesville PA               PA             606          2               $    15,000
    Yeadon PA                   PA          11,494          2               $    15,000
    Central Falls RI            RI          19,480          2               $    15,000
    Cranston RI                 RI          81,188          2               $    15,000
    East Providence RI          RI          47,492          2               $    15,000
    Pawtucket RI                RI          71,798          2               $    15,000




                                       Exhibit D-1
                                       Page 1148
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 276 of 336 Page ID
                                   #:7673



                                                 MS4 NPDES Phase I
    Class Member         State     Population                        Settlement Amount
                                                       or II
    Providence RI         RI          179,720           2               $    25,000
    Warwick RI            RI           80,977           2               $    15,000
    Woonsocket RI         RI           41,567           2               $    15,000
    Laurens County SC     SC           66,656           2               $    15,000
    Pickens County SC     SC          123,042           2               $    25,000
    Alcoa TN              TN            9,690           2               $    15,000
    Anderson County TN    TN           75,583           2               $    15,000
    Bartlett TN           TN           58,853           2               $    15,000
    Blount County TN      TN          128,259           2               $    25,000
    Bristol TN            TN           26,968           2               $    15,000
    Chattanooga TN        TN          177,104           1               $    30,000
    Farragut TN           TN           22,210           2               $    15,000
    Hamilton County TN    TN          357,858           2               $    25,000
    Knox County TN        TN          455,650           2               $    25,000
    Knoxville TN          TN          185,193           1               $    30,000
    Lenoir City TN        TN             9,077          2               $    15,000
    Loudon County TN      TN           51,348           2               $    15,000
    Marion County TN      TN           28,351           2               $    15,000
    Maryville TN          TN           28,448           2               $    15,000
    Memphis TN            TN          653,184           1               $    30,000
    Monroe County TN      TN           45,879           2               $    15,000
    Oak Ridge TN          TN           28,956           2               $    15,000
    Portland TN           TN           12,553           2               $    15,000
    Roane County TN       TN           52,862           2               $    15,000
    Shelby County TN      TN          936,759           2               $    25,000
    Signal Mountain TN    TN             8,531          2               $    15,000
    Sumner County TN      TN          179,143           2               $    25,000
    Alamo TX              TX           19,596           2               $    15,000
    Alton TX              TX           16,810           2               $    15,000
    Alvin TX              TX           26,210           2               $    15,000
    Angleton TX           TX           19,381           2               $    15,000
    Arcola TX             TX             2,280          2               $    15,000
    Arlington TX          TX          394,780           1               $    30,000
    Balch Springs TX      TX           25,270           2               $    15,000
    Baytown TX            TX           76,544           2               $    15,000
    Bedford TX            TX           49,554           2               $    15,000
    Bellaire TX           TX           18,824           2               $    15,000
    Benbrook TX           TX           22,934           2               $    15,000
    Bexar County TX       TX         1,929,530          2               $    25,000
    Blue Mound TX         TX             2,492          2               $    15,000
    Brazoria County TX    TX          353,778           2               $    25,000




                                  Exhibit D-1
                                  Page 1149
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 277 of 336 Page ID
                                   #:7674



                                                   MS4 NPDES Phase I
    Class Member             State    Population                       Settlement Amount
                                                         or II
    Cameron County TX         TX         422,137          2               $    25,000
    Chambers County TX        TX          40,247          2               $    15,000
    Clear Lake Shores         TX           1,190          2               $    15,000
    Clute TX                  TX          11,525          2               $    15,000
    Cockrell Hill TX          TX           4,276          2               $    15,000
    Colleyville TX            TX          26,186          2               $    15,000
    Cove TX                   TX             519          2               $    15,000
    Dallas County TX          TX       2,592,844          2               $    25,000
    Dallas TX                 TX       1,324,477          1               $    30,000
    Dalworthington Gardens
    TX                        TX           2,388          2               $    15,000
    Deer Park TX              TX          34,034          2               $    15,000
    Dickinson TX              TX          20,563          2               $    15,000
    Donna TX                  TX          16,617          2               $    15,000
    Edcouch TX                TX           3,328          2               $    15,000
    Edinburg TX               TX          93,053          2               $    15,000
    Euless TX                 TX          54,902          2               $    15,000
    Fort Bend County TX       TX         743,303          2               $    25,000
    Fort Worth TX             TX         856,902          1               $    30,000
    Freeport TX               TX          12,050          2               $    15,000
    Friendswood TX            TX          39,411          2               $    15,000
    Galena Park TX            TX          11,097          2               $    15,000
    Galveston County TX       TX         328,822          2               $    25,000
    Galveston TX              TX          50,238          2               $    15,000
    Grand Prairie TX          TX         192,300          2               $    25,000
    Haltom City TX            TX          44,485          2               $    15,000
    Harlingen TX              TX          65,289          2               $    15,000
    Harris County TX          TX       4,629,189          1               $    30,000
    Helotes TX                TX           8,781          2               $    15,000
    Hidalgo County TX         TX         850,798          2               $    25,000
    Hidalgo TX                TX          13,774          2               $    15,000
    Hitchcock TX              TX           7,824          2               $    15,000
    Houston TX                TX       2,309,752          1               $    30,000
    Hurst TX                  TX          39,164          2               $    15,000
    Hutchins TX               TX           5,622          2               $    15,000
    Irving TX                 TX         240,086          1               $    30,000
    Jacinto City TX           TX          10,754          2               $    15,000
    Kemah TX                  TX           2,001          2               $    15,000
    Kennedale TX              TX           7,931          2               $    15,000
    La Feria TX               TX           7,133          2               $    15,000
    La Joya TX                TX           4,269          2               $    15,000
    La Marque TX              TX          16,374          2               $    15,000




                                     Exhibit D-1
                                     Page 1150
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 278 of 336 Page ID
                                   #:7675



                                                     MS4 NPDES Phase I
    Class Member               State    Population                       Settlement Amount
                                                           or II
    La Porte TX                 TX          35,477          2               $    15,000
    Lake Jackson TX             TX          27,268          2               $    15,000
    Lake Worth TX               TX           4,973          2               $    15,000
    Lancaster TX                TX          39,192          2               $    15,000
    League City TX              TX         101,800          2               $    25,000
    Leon Valley TX              TX          11,373          2               $    15,000
    Mansfield TX                TX          66,217          2               $    15,000
    McAllen TX                  TX         142,418          2               $    25,000
    Mercedes TX                 TX          16,625          2               $    15,000
    Mesquite TX                 TX         139,824          1               $    30,000
    Mission TX                  TX          83,788          2               $    15,000
    Missouri City TX            TX          74,190          2               $    15,000
    Mont Belvieu TX             TX           5,568          2               $    15,000
    Nassau Bay TX               TX           4,084          2               $    15,000
    North Richland Hills TX     TX          69,999          2               $    15,000
    Palmhurst TX                TX           2,719          2               $    15,000
    Palmview TX                 TX           5,756          2               $    15,000
    Pantego TX                  TX           2,549          2               $    15,000
    Pasadena TX                 TX         154,632          2               $    25,000
    Pearland TX                 TX         116,332          2               $    25,000
    Pharr TX                    TX          77,846          2               $    15,000
    Richland Hills TX           TX           8,093          2               $    15,000
    Richwood TX                 TX           3,883          2               $    15,000
    River Oaks TX               TX           7,706          2               $    15,000
    Saginaw TX                  TX          22,884          2               $    15,000
    San Antonio TX              TX       1,488,512          1               $    30,000
    San Benito TX               TX          24,524          2               $    15,000
    San Juan TX                 TX          36,835          2               $    15,000
    Sansom Park TX              TX           4,880          2               $    15,000
    Santa Fe TX                 TX          13,288          2               $    15,000
    Seabrook TX                 TX          13,768          2               $    15,000
    Seagoville TX               TX          16,362          2               $    15,000
    Southside Place TX          TX           1,848          2               $    15,000
    Stafford TX                 TX          18,478          2               $    15,000
    Tarrant County TX           TX       2,024,925          2               $    25,000
    Taylor Lake Village TX      TX           3,666          2               $    15,000
    Texas City TX               TX          48,052          2               $    15,000
    Watauga TX                  TX          24,674          2               $    15,000
    Webster TX                  TX          11,144          2               $    15,000
    Weslaco TX                  TX          39,929          2               $    15,000
    West University Place TX    TX          15,649          2               $    15,000




                                       Exhibit D-1
                                       Page 1151
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 279 of 336 Page ID
                                   #:7676



                                                   MS4 NPDES Phase I
    Class Member             State    Population                       Settlement Amount
                                                         or II
    Westworth Village TX      TX           2,673          2               $    15,000
    White Settlement TX       TX          17,235          2               $    15,000
    Wilmer TX                 TX           4,083          2               $    15,000
    American Fork UT          UT          28,660          2               $    15,000
    Bluffdale UT              UT          11,717          2               $    15,000
    Cedar Hills UT            UT          10,301          2               $    15,000
    Draper UT                 UT          47,084          2               $    15,000
    Eagle Mountain UT         UT          28,869          2               $    15,000
    Highland UT               UT          18,465          2               $    15,000
    Lehi UT                   UT          61,675          2               $    15,000
    Lindon UT                 UT          10,854          2               $    15,000
    Orem UT                   UT          96,865          2               $    15,000
    Pleasant Grove UT         UT          38,485          2               $    15,000
    Provo UT                  UT         116,573          2               $    25,000
    Salt Lake County UT       UT       1,120,684          2               $    25,000
    Saratoga Springs UT       UT          26,596          2               $    15,000
    Spanish Fork UT           UT          38,683          2               $    15,000
    Springville UT            UT          32,970          2               $    15,000
    Utah County UT            UT         590,082          2               $    25,000
    Vineyard UT               UT           4,143          2               $    15,000
    Abingdon VA               VA           8,034          2               $    15,000
    Alexandria VA             VA         157,045          2               $    25,000
    Arlington County VA       VA         231,582          1               $    30,000
    Augusta County VA         VA          74,793          2               $    15,000
    Bristol VA                VA          16,843          2               $    15,000
    Chesapeake VA             VA         237,591          1               $    30,000
    Chesterfield County VA    VA         338,414          1               $    30,000
    Danville VA               VA          41,641          2               $    15,000
    Fairfax County VA         VA       1,143,229          1               $    30,000
    Fairfax VA                VA          23,835          2               $    15,000
    Falls Church VA           VA          13,782          2               $    15,000
    Fredericksburg VA         VA          28,379          2               $    15,000
    Hampton VA                VA         135,238          1               $    30,000
    Henrico County VA         VA         325,589          1               $    30,000
    Hopewell VA               VA          22,553          2               $    15,000
    James City County VA      VA          73,994          2               $    15,000
    Loudoun County VA         VA         385,524          2               $    25,000
    Lynchburg VA              VA          80,038          2               $    15,000
    Manassas Park VA          VA          16,143          2               $    15,000
    Manassas VA               VA          41,435          2               $    15,000
    Montgomery County VA      VA          98,254          2               $    15,000




                                     Exhibit D-1
                                     Page 1152
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 280 of 336 Page ID
                                   #:7677



                                                  MS4 NPDES Phase I
    Class Member            State    Population                       Settlement Amount
                                                        or II
    Newport News VA          VA         180,179          1               $    30,000
    Norfolk VA               VA         245,843          1               $    30,000
    Petersburg VA            VA          31,698          2               $    15,000
    Poquoson VA              VA          11,943          2               $    15,000
    Portsmouth VA            VA          95,094          1               $    20,000
    Prince William County
    VA                       VA         457,023          1               $    30,000
    Radford VA               VA          17,420          2               $    15,000
    Richmond VA              VA         204,451          2               $    25,000
    Roanoke County VA        VA          93,371          2               $    15,000
    Roanoke VA               VA          99,572          2               $    15,000
    Salem VA                 VA          25,438          2               $    15,000
    Stafford County VA       VA         143,578          2               $    25,000
    Staunton VA              VA          24,266          2               $    15,000
    Suffolk VA               VA          89,322          2               $    15,000
    Vienna VA                VA          16,482          2               $    15,000
    Vinton VA                VA           8,043          2               $    15,000
    Virginia Beach VA        VA         451,136          1               $    30,000
    York County VA           VA          67,812          2               $    15,000
    Burlington VT            VT          42,303          2               $    15,000
    Essex Junction VT        VT          10,386          2               $    15,000
    South Burlington VT      VT          18,921          2               $    15,000
    St. Albans VT            VT           6,821          2               $    15,000
    Winooski VT              VT           7,159          2               $    15,000
    Asotin County WA        WA           22,275          2               $    15,000
    Auburn WA               WA           78,660          2               $    15,000
    Bainbridge Island WA    WA           24,165          2               $    15,000
    Bellevue WA             WA          141,927          2               $    25,000
    Bellingham WA           WA           87,038          2               $    15,000
    Benton County WA        WA          193,652          2               $    25,000
    Bothell WA              WA           44,818          2               $    15,000
    Bremerton WA            WA           40,536          2               $    15,000
    Brier WA                WA            6,814          2               $    15,000
    Burien WA               WA           51,435          2               $    15,000
    Burlington WA           WA            8,719          2               $    15,000
    Camas WA                WA           22,586          2               $    15,000
    Centralia WA            WA           16,859          2               $    15,000
    Chelan County WA        WA           75,977          2               $    15,000
    Clark County WA         WA          465,310          1               $    30,000
    Clarkston WA            WA            7,344          2               $    15,000
    Clyde Hill WA           WA            3,290          2               $    15,000
    Cowlitz County WA       WA          104,826          2               $    25,000




                                    Exhibit D-1
                                    Page 1153
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 281 of 336 Page ID
                                   #:7678



                                                 MS4 NPDES Phase I
    Class Member           State    Population                       Settlement Amount
                                                       or II
    Des Moines WA          WA           31,379          2               $    15,000
    Douglas County WA      WA           41,426          2               $    15,000
    DuPont WA              WA            9,404          2               $    15,000
    East Wenatchee WA      WA           13,894          2               $    15,000
    Edgewood WA            WA           10,659          2               $    15,000
    Edmonds WA             WA           41,757          2               $    15,000
    Ellensburg WA          WA           19,763          2               $    15,000
    Federal Way WA         WA           97,241          2               $    15,000
    Fife WA                WA           10,063          2               $    15,000
    Franklin County WA     WA           90,315          2               $    15,000
    Gig Harbor WA          WA            9,493          2               $    15,000
    Grant County WA        WA           94,512          2               $    15,000
    Kelso WA               WA           11,976          2               $    15,000
    Kenmore WA             WA           22,524          2               $    15,000
    Kennewick WA           WA           80,153          2               $    15,000
    Kent WA                WA          128,316          2               $    25,000
    King County WA         WA        2,166,602          1               $    30,000
    Kirkland WA            WA           88,062          2               $    15,000
    Kitsap County WA       WA          263,283          2               $    25,000
    Lacey WA               WA           47,366          2               $    15,000
    Lake Forest Park WA    WA           13,362          2               $    15,000
    Lakewood WA            WA           59,741          2               $    15,000
    Lewis County WA        WA           76,622          2               $    15,000
    Longview WA            WA           37,033          2               $    15,000
    Lynnwood WA            WA           38,061          2               $    15,000
    Medina WA              WA            3,266          2               $    15,000
    Mercer Island WA       WA           25,618          2               $    15,000
    Milton WA              WA            8,169          2               $    15,000
    Moses Lake WA          WA           22,470          2               $    15,000
    Mount Vernon WA        WA           34,506          2               $    15,000
    Mountlake Terrace WA   WA           21,135          2               $    15,000
    Newcastle WA           WA           11,599          2               $    15,000
    Normandy Park WA       WA            6,700          2               $    15,000
    Olympia WA             WA           50,728          2               $    15,000
    Pasco WA               WA           71,618          2               $    15,000
    Pierce County WA       WA          860,072          1               $    30,000
    Port of Olympia        WA         #N/A              2               $    25,000
    Port of Seattle        WA         #N/A              1               $    30,000
    Port of Tacoma         WA         #N/A              1               $    30,000
    Port Orchard WA        WA           13,833          2               $    15,000
    Poulsbo WA             WA           10,308          2               $    15,000




                                   Exhibit D-1
                                   Page 1154
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 282 of 336 Page ID
                                   #:7679



                                                  MS4 NPDES Phase I
    Class Member            State    Population                       Settlement Amount
                                                        or II
    Puyallup WA             WA           40,344          2               $    15,000
    Redmond WA              WA           62,863          2               $    15,000
    Renton WA               WA          101,638          2               $    25,000
    Richland WA             WA           54,742          2               $    15,000
    SeaTac WA               WA           29,181          2               $    15,000
    Seattle WA              WA          710,510          1               $    30,000
    Sedro-Woolley WA        WA           11,495          2               $    15,000
    Selah WA                WA            7,723          2               $    15,000
    Shoreline WA            WA           55,751          2               $    15,000
    Skagit County WA        WA          123,709          2               $    25,000
    Snohomish County WA     WA          787,695          1               $    30,000
    Spokane County WA       WA          497,143          2               $    25,000
    Spokane Valley WA       WA           95,794          2               $    15,000
    Spokane WA              WA          214,990          2               $    25,000
    Steilacoom WA           WA            6,262          2               $    15,000
    Tacoma WA               WA          210,268          1               $    30,000
    Thurston County WA      WA          273,721          2               $    25,000
    Tukwila WA              WA           20,217          2               $    15,000
    Tumwater WA             WA           22,380          2               $    15,000
    Union Gap WA            WA            6,154          2               $    15,000
    University Place WA     WA           32,984          2               $    15,000
    Vancouver WA            WA          178,627          2               $    25,000
    Walla Walla County WA   WA           60,094          2               $    15,000
    Washougal WA            WA           15,467          2               $    15,000
    Wenatchee WA            WA           34,228          2               $    15,000
    West Richland WA        WA           14,216          2               $    15,000
    Whatcom County WA       WA          216,569          2               $    25,000
    Woodinville WA          WA           12,054          2               $    15,000
    Yakima County WA        WA          249,691          2               $    25,000
    Yakima WA               WA           93,572          2               $    15,000
    Algoma WI                WI           3,075          2               $    15,000
    Allouez WI               WI          13,841          2               $    15,000
    Appleton WI              WI          74,433          2               $    15,000
    Ashwaubenon WI           WI          17,184          2               $    15,000
    Bayside WI               WI           4,410          2               $    15,000
    Bellevue WI              WI          15,570          2               $    15,000
    Beloit WI                WI          36,691          2               $    15,000
    Big Bend WI              WI           1,315          2               $    15,000
    Brookfield WI            WI          39,200          1               $    20,000
    Brown County WI          WI         259,546          2               $    25,000
    Brown Deer WI            WI          12,051          2               $    15,000




                                    Exhibit D-1
                                    Page 1155
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 283 of 336 Page ID
                                   #:7680



                                                  MS4 NPDES Phase I
    Class Member            State    Population                       Settlement Amount
                                                        or II
    Burlington WI            WI          10,658          2               $    15,000
    Butler WI                WI           1,821          2               $    15,000
    Caledonia WI             WI          24,841          2               $    15,000
    Calumet County WI        WI          49,600          2               $    15,000
    Cedarburg WI             WI          11,503          2               $    15,000
    Chippewa County WI       WI          63,526          2               $    15,000
    Chippewa Falls WI        WI          14,003          2               $    15,000
    Combined Locks WI        WI           3,577          2               $    15,000
    Cudahy WI                WI          18,980          2               $    15,000
    Dane County WI           WI         530,885          2               $    25,000
    De Pere WI               WI          24,850          2               $    15,000
    Delafield WI             WI           7,502          2               $    15,000
    Douglas County WI        WI          43,351          2               $    15,000
    Eau Claire County WI     WI         102,941          2               $    25,000
    Eau Claire WI            WI          68,276          2               $    15,000
    Eden WI                  WI             874          2               $    15,000
    Elmwood Park WI          WI             506          2               $    15,000
    Fitchburg WI             WI          28,814          1               $    20,000
    Fond du Lac County WI    WI         102,201          2               $    25,000
    Fond du Lac WI           WI          42,853          2               $    15,000
    Fox Point WI             WI           6,705          2               $    15,000
    Franklin WI              WI          36,262          2               $    15,000
    Glendale WI              WI          13,078          2               $    15,000
    Grafton WI               WI          11,583          2               $    15,000
    Green Bay WI             WI         104,719          2               $    25,000
    Greendale WI             WI          14,256          2               $    15,000
    Greenfield WI            WI          36,943          1               $    20,000
    Hobart WI                WI           8,555          2               $    15,000
    Holmen WI                WI           9,843          2               $    15,000
    Howard WI                WI          19,318          2               $    15,000
    Howards Grove WI         WI           3,245          2               $    15,000
    Hudson WI                WI          13,605          2               $    15,000
    Janesville WI            WI          64,029          2               $    15,000
    Jefferson County WI      WI          84,485          2               $    15,000
    Kaukauna WI              WI          15,941          2               $    15,000
    Kenosha County WI        WI         167,954          2               $    25,000
    Kenosha WI               WI          99,485          2               $    15,000
    Kewaskum WI              WI           4,153          2               $    15,000
    Kimberly WI              WI           6,735          2               $    15,000
    Kohler WI                WI           2,087          2               $    15,000
    Kronenwetter WI          WI           7,587          2               $    15,000




                                    Exhibit D-1
                                    Page 1156
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 284 of 336 Page ID
                                   #:7681



                                                 MS4 NPDES Phase I
    Class Member           State    Population                       Settlement Amount
                                                       or II
    La Crosse County WI     WI         117,733          2               $    25,000
    La Crosse WI            WI          51,851          2               $    15,000
    Lake Hallie WI          WI           6,625          2               $    15,000
    Lannon WI               WI           1,167          2               $    15,000
    Little Chute WI         WI          11,289          2               $    15,000
    Madison WI              WI         252,485          1               $    30,000
    Manitowoc WI            WI          32,845          2               $    15,000
    Maple Bluff WI          WI           1,344          2               $    15,000
    Marathon County WI      WI         135,057          2               $    25,000
    Marinette WI            WI          10,615          2               $    15,000
    McFarland WI            WI           8,427          2               $    15,000
    Menasha WI              WI          17,698          2               $    15,000
    Menomonee Falls WI      WI          36,755          2               $    15,000
    Mequon WI               WI          23,476          2               $    15,000
    Merrill WI              WI           9,157          2               $    15,000
    Merton WI               WI           3,599          2               $    15,000
    Middleton WI            WI          19,062          1               $    20,000
    Milton WI               WI           5,556          2               $    15,000
    Milwaukee County WI     WI         948,301          1               $    30,000
    Milwaukee WI            WI         597,123          1               $    30,000
    Monona WI               WI           8,170          1               $    20,000
    Mosinee WI              WI           3,992          2               $    15,000
    Mount Pleasant WI       WI          26,699          2               $    15,000
    Mukwonago WI            WI           7,823          2               $    15,000
    Muskego WI              WI          24,867          2               $    15,000
    Neenah WI               WI          25,845          2               $    15,000
    New Berlin WI           WI          39,770          2               $    15,000
    North Bay WI            WI             237          2               $    15,000
    North Fond du Lac WI    WI           5,088          2               $    15,000
    Oak Creek WI            WI          36,037          2               $    15,000
    Oconomowoc Lake WI      WI             590          2               $    15,000
    Oconomowoc WI           WI          16,558          2               $    15,000
    Oliver WI               WI             407          2               $    15,000
    Omro WI                 WI           3,566          2               $    15,000
    Onalaska WI             WI          18,627          2               $    15,000
    Oshkosh WI              WI          66,517          2               $    15,000
    Outagamie County WI     WI         184,755          2               $    25,000
    Ozaukee County WI       WI          88,327          2               $    15,000
    Paddock Lake WI         WI           2,984          2               $    15,000
    Pewaukee WI             WI          14,332          1               $    20,000
    Pewaukee WI             WI           8,184          2               $    15,000




                                   Exhibit D-1
                                   Page 1157
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 285 of 336 Page ID
                                   #:7682



                                                 MS4 NPDES Phase I
    Class Member           State    Population                       Settlement Amount
                                                       or II
    Pleasant Prairie WI     WI          20,759          2               $    15,000
    Plover WI               WI          12,651          2               $    15,000
    Port Washington WI      WI          11,656          2               $    15,000
    Portage WI              WI          10,349          2               $    15,000
    Racine County WI        WI         194,913          2               $    25,000
    Racine WI               WI          77,455          2               $    15,000
    Richfield WI            WI          11,618          2               $    15,000
    River Falls WI          WI          15,336          2               $    15,000
    River Hills WI          WI           1,599          2               $    15,000
    Rock County WI          WI         161,394          2               $    25,000
    Rothschild WI           WI           5,310          2               $    15,000
    Saukville WI            WI           4,465          2               $    15,000
    Schofield WI            WI           2,184          2               $    15,000
    Sheboygan County WI     WI         115,099          2               $    25,000
    Sheboygan Falls WI      WI           7,853          2               $    15,000
    Sheboygan WI            WI          48,576          2               $    15,000
    Sherwood WI             WI           2,878          2               $    15,000
    Shorewood Hills WI      WI           2,039          2               $    15,000
    Shorewood WI            WI          13,423          2               $    15,000
    South Milwaukee WI      WI          21,124          2               $    15,000
    St. Croix County WI     WI          87,603          2               $    15,000
    St. Francis WI          WI           9,471          2               $    15,000
    Stevens Point WI        WI          26,363          2               $    15,000
    Stoughton WI            WI          13,126          1               $    20,000
    Suamico WI              WI          12,535          2               $    15,000
    Superior WI             WI          26,334          2               $    15,000
    Superior WI             WI             660          2               $    15,000
    Sussex WI               WI          10,773          2               $    15,000
    Thiensville WI          WI           3,182          2               $    15,000
    Twin Lakes WI           WI           6,062          2               $    15,000
    Two Rivers WI           WI          11,211          2               $    15,000
    Washington County WI    WI         134,386          2               $    25,000
    Waukesha WI             WI          68,376          2               $    15,000
    Waukesha County WI      WI         398,561          2               $    25,000
    Waunakee WI             WI          13,581          2               $    15,000
    Wausau WI               WI          38,430          2               $    15,000
    West Bend WI            WI          31,654          2               $    15,000
    West Milwaukee WI       WI           4,181          2               $    15,000
    West Salem WI           WI           4,983          2               $    15,000
    Weston WI               WI          15,099          2               $    15,000
    Whitefish Bay WI        WI          14,061          2               $    15,000




                                   Exhibit D-1
                                   Page 1158
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 286 of 336 Page ID
                                   #:7683




                                                MS4 NPDES Phase I
    Class Member          State    Population                       Settlement Amount
                                                      or II
    Wind Point WI          WI           1,703          2               $    15,000
    Winnebago County WI    WI         169,637          2               $    25,000
    Wisconsin Rapids WI    WI          17,898          2               $    15,000
    Belle WV              WV            1,185          2               $    15,000
    Benwood WV            WV            1,332          2               $    15,000
    Bethlehem WV          WV            2,396          2               $    15,000
    Bluefield WV          WV           10,056          2               $    15,000
    Ceredo WV             WV            1,340          2               $    15,000
    Charleston WV         WV           48,784          2               $    15,000
    Chesapeake WV         WV            1,482          2               $    15,000
    Clarksburg WV         WV           15,883          2               $    15,000
    Dunbar WV             WV            7,473          2               $    15,000
    Eleanor WV            WV            1,577          2               $    15,000
    Fairmont WV           WV           18,489          2               $    15,000
    Follansbee WV         WV            2,801          2               $    15,000
    Glen Dale WV          WV            1,440          2               $    15,000
    Huntington WV         WV           47,592          2               $    15,000
    Kenova WV             WV            3,094          2               $    15,000
    Marmet WV             WV            1,432          2               $    15,000
    McMechen WV           WV            1,810          2               $    15,000
    Montgomery WV         WV            1,570          2               $    15,000
    Moundsville WV        WV            8,647          2               $    15,000
    Nitro WV              WV            6,655          2               $    15,000
    Parkersburg WV        WV           30,373          2               $    15,000
    Poca WV               WV              986          2               $    15,000
    South Charleston WV   WV           12,723          2               $    15,000
    St. Albans WV         WV           10,454          2               $    15,000
    Vienna WV             WV           10,474          2               $    15,000
    Weirton WV            WV           18,867          2               $    15,000
    Wellsburg WV          WV            2,624          2               $    15,000
    Wheeling WV           WV           27,408          2               $    15,000
    Williamstown WV       WV            2,931          2               $    15,000
    Winfield WV           WV            2,350          2               $    15,000




                                  Exhibit D-1
                                  Page 1159
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 287 of 336 Page ID
                                   #:7684




                           Appendix G




                                  Exhibit D-1
                                  Page 1160
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 288 of 336 Page ID
                                   #:7685



    Appendix G - TMDL Fund Distribution

                                               TMDL land area (acre) - Area of      Percent
                                               HUC 12 watershed containing or       imperviousness   Impervious
                                               immediately adjoining an impaired    of TMDL land     TMDL land     TMDL Fund
     Class Member        State   Population    water body with a PCB TMDL           area (%)         area (acre)   Distribution
     Agoura Hills CA     CA           20,693                                    1              0%    -             -
     Alameda CA          CA           79,061                                6,123             56%          3,429        $1,132,168
     Alameda County CA   CA        1,650,306                                6,227             30%          1,879          $886,528
     Albany CA           CA           19,729                               1,015              55%           558          $184,340
     American Canyon
     CA                  CA          20,350                                2,449              49%         1,200         $396,258
     Antioch CA          CA         111,074                               11,620              39%         4,532        $2,137,719
     Arcadia CA          CA          58,359                                6,205              45%         2,781         $918,335
     Artesia CA          CA          16,846                                  929              68%           632         $208,624
     Azusa CA            CA          49,749                                3,676              47%         1,728         $570,455
     Baldwin Park CA     CA          76,337                                  797              62%           494         $163,262
     Bellflower CA       CA          77,681                                3,537              67%         2,370         $782,562
     Belmont CA          CA          27,192                                  177              56%            99           $32,672
     Belvedere CA        CA           2,124                                  340              27%            92           $30,356
     Benicia CA          CA          28,121                                6,852              31%         2,124         $701,325
     Berkeley CA         CA         121,487                                5,970              48%         2,866        $1,351,736
     Beverly Hills CA    CA          34,477                                3,271              48%         1,570         $518,438
     Bradbury CA         CA           1,078                                  443              10%            43           $14,314
     Brentwood CA        CA          60,599                                   14              85%            12            $4,012
     Brisbane CA         CA           4,716                                1,850              42%           777         $256,513
     Buena Park CA       CA          83,113                                1,772              64%         1,134         $374,395
     Burlingame CA       CA          30,449                                2,472              55%         1,360         $448,909
     Calabasas CA        CA          24,113                                  312               4%            12            $4,116
     Carson CA           CA          92,710                               10,876              71%         7,722        $2,549,767
     Cerritos CA         CA          50,436                                4,696              61%         2,864         $945,816
     Claremont CA        CA          35,934                                  529               3%            16            $5,242
     Colma CA            CA           1,512                                1,082              28%           303         $100,008
     Compton CA          CA          97,410                                5,800              66%         3,828        $1,263,867
     Concord CA          CA         129,014                                    0               0%             0                $0
     Contra Costa
     County CA           CA        1,137,194                              13,342              32%         4,319        $2,037,149
     Corte Madera CA     CA            9,868                               1,794              33%           592         $195,496
     Costa Mesa CA       CA          113,092                               3,445              64%         2,205        $1,039,972
     Covina CA           CA           48,466                               4,033              55%         2,218         $732,419
     Culver City CA      CA           39,317                               2,945              63%         1,855         $612,568
     Cypress CA          CA           48,877                               2,327              62%         1,443         $476,369
     Daly City CA        CA          106,941                               4,327              52%         2,250        $1,061,286
     Downey CA           CA          113,066                               7,031              61%         4,289        $2,023,189
     Duarte CA           CA           21,763                                 909              45%           405         $133,664
     East Palo Alto CA   CA           29,823                                 181               7%            13            $4,180
     El Cerrito CA       CA           25,459                               2,088              45%           940         $310,316
     El Monte CA         CA          115,657                               1,768              61%         1,082         $510,340
     El Segundo CA       CA           16,860                               1,619              70%         1,133         $374,243
     Emeryville CA       CA           11,782                                 707              77%           544         $179,763
     Fairfield CA        CA          114,545                               2,555              23%           588         $277,162
     Foster City CA      CA           34,297                               2,332              51%         1,189         $392,748
     Fremont CA          CA          233,378                              11,567               8%           925         $436,504
     Gardena CA          CA           59,961                               3,024              75%         2,268         $748,837
     Glendora CA         CA           51,947                              10,460              23%         2,406         $794,395
     Hawaiian Gardens
     CA                  CA          14,448                                  548              71%           389          $128,557
     Hawthorne CA        CA          87,835                                1,447              75%         1,085          $358,279
     Hayward CA          CA         159,147                                8,022              11%           882          $416,221
     Hercules CA         CA          25,413                                3,511              27%           948          $312,976




                                                      Exhibit D-1
                                                      Page 1161
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 289 of 336 Page ID
                                   #:7686



                                               TMDL land area (acre) - Area of       Percent
                                               HUC 12 watershed containing or        imperviousness   Impervious
                                               immediately adjoining an impaired     of TMDL land     TMDL land     TMDL Fund
    Class Member         State   Population    water body with a PCB TMDL            area (%)         area (acre)   Distribution
    Hermosa Beach CA     CA           19,750                                   818             69%            564          $186,340
    Hillsborough CA      CA           11,477                                2,070              15%            310          $102,506
    Huntington Beach
    CA                   CA          200,541                              10,601               58%         6,148        $2,900,179
    Huntington Park CA   CA           58,780                               1,094               81%           886          $292,466
    Industry CA          CA              207                                 395               70%           277           $91,377
    Inglewood CA         CA          110,470                               1,556               65%         1,011          $476,945
    Irvine CA            CA          265,721                              19,174               38%         7,286        $3,436,919
    Irwindale CA         CA            1,429                               1,947               52%         1,020          $336,854
    La Palma CA          CA           15,762                               1,020               65%           663          $218,892
    La Verne CA          CA           32,413                               4,320               33%         1,426          $470,764
    Lakewood CA          CA           80,997                               5,428               59%         3,202        $1,057,361
    Larkspur CA          CA           12,392                               1,754               35%           614          $202,756
    Lawndale CA          CA           33,086                               1,132               73%           826          $272,794
    Lomita CA            CA           20,665                               1,096               64%           701          $231,568
    Long Beach CA        CA          469,435                              29,368               63%        18,502        $7,500,000
    Los Alamitos CA      CA           11,646                               2,329               50%         1,165          $384,557
    Los Angeles CA       CA        3,969,262                             112,737               49%        55,241        $7,500,000
    Los Angeles County
    CA                   CA       10,120,540                               32,454              43%        13,802        $7,500,000
    Lynwood CA           CA           71,087                                2,774              66%         1,831          $604,583
    Malibu CA            CA           12,861                               11,286              12%         1,354          $447,183
    Manhattan Beach
    CA                   CA           35,664                                1,480              61%           903          $297,999
    Marin County CA      CA          260,633                               13,644              17%         2,362        $1,114,148
    Martinez CA          CA           38,324                                5,190              24%         1,246          $411,291
    Menlo Park CA        CA           33,986                                2,228              11%           245           $80,927
    Mill Valley CA       CA           14,355                                2,697              19%           512          $169,217
    Millbrae CA          CA           22,773                                1,831              45%           824          $272,000
    Milpitas CA          CA           77,878                                  206              54%           111           $36,800
    Monrovia CA          CA           37,079                                7,250              22%         1,616          $533,554
    Mountain View CA     CA           80,852                                1,048              30%           314          $103,825
    Napa CA              CA           79,781                                  924               8%            74           $24,401
    Napa County CA       CA          141,185                                  436              21%            94           $44,217
    Newark CA            CA           45,857                                2,607              10%           261           $86,078
    Newport Beach CA     CA           86,647                               14,733              34%         5,009        $1,654,029
    Norwalk CA           CA          106,002                                5,541              65%         3,602        $1,699,001
    Novato CA            CA           55,939                                9,292              17%         1,580          $521,555
    Oakland CA           CA          420,798                               31,766              48%        15,248        $7,192,424
    Oakley CA            CA           40,680                                  415              31%           129           $42,441
    Orange CA            CA          140,434                                  610              70%           427          $201,377
    Orange County CA     CA        3,170,707                                4,352              46%         1,983        $2,935,215
    Orinda CA            CA           19,510                                7,192               8%           575          $189,967
    Oxnard CA            CA          207,754                                2,365              44%         1,040          $490,785
    Pacifica CA          CA           39,247                                6,612              18%         1,190          $392,978
    Palo Alto CA         CA           67,406                                3,488               8%           279           $92,136
    Palos Verdes
    Estates CA           CA          13,558                                 2,736              18%           492          $162,604
    Paramount CA         CA          54,840                                 2,775              72%         1,998          $659,623
    Pasadena CA          CA         141,833                                   611              45%           276          $130,049
    Petaluma CA          CA          60,486                                   958              21%           201           $66,433
    Pico Rivera CA       CA          63,542                                 3,458              58%         2,006          $662,299
    Piedmont CA          CA          11,385                                   950              30%           285           $94,129
    Pinole CA            CA          19,328                                 2,990              29%           867          $286,305
    Pittsburg CA         CA          70,797                                 2,915              12%           350          $115,492
    Pleasant Hill CA     CA          34,906                                     2              32%             1              $254
    Pomona CA            CA         152,637                                    83               8%             7            $3,128
    Rancho Palos
    Verdes CA            CA           42,343                                7,699              24%         1,848          $610,132




                                                        Exhibit D-1
                                                        Page 1162
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 290 of 336 Page ID
                                   #:7687



                                                  TMDL land area (acre) - Area of      Percent
                                                  HUC 12 watershed containing or       imperviousness   Impervious
                                                  immediately adjoining an impaired    of TMDL land     TMDL land     TMDL Fund
    Class Member            State   Population    water body with a PCB TMDL           area (%)         area (acre)   Distribution
    Redondo Beach CA        CA           67,905                                3,549             66%          2,343          $773,491
    Redwood City CA         CA           85,328                                7,559             20%          1,512          $499,157
    Richmond CA             CA          109,652                               16,776             38%          6,375        $3,007,116
    Rio Vista CA            CA            8,613                                4,016             17%            683          $225,425
    Rolling Hills CA        CA            1,883                                1,715              9%            154           $50,975
    Rolling Hills Estates
    CA                      CA           8,216                                2,073              26%           539          $177,925
    San Bruno CA            CA          43,166                                3,051              47%         1,434          $473,533
    San Carlos CA           CA          29,903                                  394              79%           312          $102,862
    San Dimas CA            CA          34,283                                7,003              24%         1,681          $554,970
    San Francisco CA        CA         872,795                               26,718              61%        16,298        $7,500,000
    San Francisco
    County CA               CA          872,795                                 193              17%            33           $15,745
    San Jose CA             CA        1,030,359                              29,066              15%         4,360        $4,056,560
    San Leandro CA          CA           90,666                               7,535              62%         4,672        $1,542,489
    San Mateo CA            CA          104,420                               3,384              53%         1,794          $846,027
    San Mateo County
    CA                      CA         768,204                                6,255              30%         1,865          $879,488
    San Pablo CA            CA          31,018                                1,491              58%           865          $285,636
    San Rafael CA           CA          58,932                                9,308              31%         2,885          $952,713
    Santa Ana CA            CA         334,175                                9,335              66%         6,161        $2,906,205
    Santa Clara CA          CA         126,561                                  101              40%            41           $19,144
    Santa Clara County
    CA                      CA        1,929,581                               3,213              15%           480          $226,185
    Santa Fe Springs CA     CA           17,983                               3,287              74%         2,433          $803,192
    Santa Monica CA         CA           92,330                               4,820              63%         3,037        $1,002,686
    Sausalito CA            CA            7,137                               1,012              34%           344          $113,567
    Seal Beach CA           CA           24,437                               6,515              37%         2,411          $795,932
    Sierra Madre CA         CA           11,040                               1,693              19%           314          $103,589
    Signal Hill CA          CA           11,621                               1,256              68%           854          $282,056
    Solano County CA        CA          439,300                               1,734              20%           339          $159,931
    Sonoma County CA        CA          503,249                                  10              79%             8            $3,766
    South El Monte CA       CA           20,837                                   0              35%             0               $28
    South Gate CA           CA           95,396                               3,071              68%         2,088          $689,539
    South San Francisco
    CA                      CA           67,286                               5,210              64%         3,334        $1,100,928
    Suisun City CA          CA           29,391                                 417              47%           196           $64,721
    Sunnyvale CA            CA          153,633                               1,744               8%           140           $65,825
    Temple City CA          CA           36,301                                 567              54%           305          $100,556
    Tiburon CA              CA            9,156                               2,523              23%           580          $191,591
    Torrance CA             CA          146,660                              11,785              63%         7,425        $3,502,280
    Tustin CA               CA           80,357                               1,703              55%           937          $309,236
    Union City CA           CA           75,438                               1,118              44%           492          $162,439
    Vallejo CA              CA          121,064                              17,548              41%         7,195        $3,393,786
    Ventura County CA       CA          848,921                               2,613              29%           748          $352,691
    Vernon CA               CA              113                                 500              93%           465          $153,563
    Walnut CA               CA           29,971                                 323              10%            32           $10,653
    West Covina CA          CA          107,607                               4,455              49%         2,183        $1,029,593
    West Hollywood CA       CA           36,614                               1,081              73%           789          $260,591
    Whittier CA             CA           86,732                                 232              18%            42           $13,794
    Middletown DE           DE           21,174                                 816              16%           131           $43,104
    Post Falls ID           ID           31,546                               2,822              27%           762          $251,576
    Beach Park IL           IL           13,990                               3,576              19%           679          $224,337
    Burbank IL              IL           28,996                                 119              49%            58           $19,253
    Chicago IL              IL        2,718,946                             129,887              61%        79,510        $7,500,000
    Cook County IL          IL        5,199,000                             185,522              44%        81,630        $7,500,000
    Evanston IL             IL           75,302                               4,389              45%         1,966          $649,272
    Evergreen Park IL       IL           19,708                                 953              51%           486          $160,558
    Glencoe IL              IL            8,946                               1,025              30%           307          $101,504




                                                           Exhibit D-1
                                                           Page 1163
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 291 of 336 Page ID
                                   #:7688



                                                TMDL land area (acre) - Area of       Percent
                                                HUC 12 watershed containing or        imperviousness   Impervious
                                                immediately adjoining an impaired     of TMDL land     TMDL land     TMDL Fund
    Class Member          State   Population    water body with a PCB TMDL            area (%)         area (acre)   Distribution
    Highland Park IL      IL           29,699                                     1             46%              0              $145
    Highwood IL           IL            5,353                                   266             61%            161           $53,198
    Kenilworth IL         IL            2,541                                   343             31%            106           $35,139
    Lake Bluff IL         IL            5,675                                1,423              15%            213           $70,459
    Lake County IL        IL          704,644                               78,691              22%        17,679         $7,500,000
    Lake Forest IL        IL           19,410                                2,448              21%            515          $170,030
    North Chicago IL      IL           29,941                                2,639              53%          1,399          $461,812
    Waukegan IL           IL           88,174                               12,192              35%          4,267        $1,408,941
    Wilmette IL           IL           27,357                                2,682              34%            912          $301,080
    Winnetka IL           IL           12,494                                   767             34%            261           $86,058
    Winthrop Harbor IL    IL            6,777                                2,683              18%            483          $159,433
    Zion IL               IL           24,072                                4,323              30%          1,302          $430,032
    Lake County IN        IN          704,192                               30,466              36%        10,968         $5,173,472
    Lake Station IN       IN           12,048                                4,759              25%          1,190          $392,806
    LaPorte County IN     IN          110,254                                9,567              20%          1,928          $909,490
    Porter County IN      IN          167,522                                6,700              26%          1,742          $821,537
    Aberdeen MD           MD           15,534                                1,030              31%            319          $105,445
    Anne Arundel
    County MD             MD         567,665                                43,266              25%        10,806        $5,097,000
    Baltimore County
    MD                    MD         828,616                              105,405               23%        23,764        $7,500,000
    Baltimore MD          MD         615,849                               36,026               49%        17,736        $7,500,000
    Cecil County MD       MD         102,567                                7,836                9%           737          $347,860
    Charles County MD     MD         157,336                              105,778               10%        10,560        $4,981,108
    District Heights MD   MD           5,990                                   13               34%             5            $1,510
    Elkton MD             MD          15,681                                  114               28%            32           $10,531
    Harford County MD     MD         250,361                               20,414               13%         2,563        $1,208,741
    Havre de Grace MD     MD          13,468                                    4                0%             0                $0
    Laurel MD             MD          25,885                                   42                9%             4            $1,236
    Montgomery
    County MD             MD        1,040,245                               43,200              17%         7,371        $3,476,862
    Prince George's
    County MD             MD         907,939                                59,924              23%        13,783        $6,501,271
    Allegan County MI     MI         114,995                                12,926              18%         2,334        $1,101,089
    Berrien County MI     MI         154,473                                39,098              16%         6,159        $2,905,049
    Grand Beach MI        MI             277                                   462              12%            55           $18,321
    Ottawa County MI      MI         283,907                                61,007              19%        11,641        $5,491,048
    Anderson County
    TN                    TN          75,583                                   641              28%           177           $58,529
    Blount County TN      TN         128,259                                12,560               6%           757          $356,849
    Chattanooga TN        TN         177,104                                29,249              26%         7,586        $3,578,523
    Farragut TN           TN          22,210                                 9,104              21%         1,953          $644,877
    Hamilton County TN    TN         357,858                                 5,803              11%           652          $307,689
    Knox County TN        TN         455,650                                23,888              15%         3,597        $1,696,564
    Knoxville TN          TN         185,193                                29,943              24%         7,083        $3,341,160
    Lenoir City TN        TN           9,077                                 4,646              23%         1,069          $352,859
    Loudon County TN      TN          51,348                                11,743              10%         1,219          $402,600
    Marion County TN      TN          28,351                                 1,396              27%           381          $125,921
    Maryville TN          TN          28,448                                   154              30%            46           $15,306
    Oak Ridge TN          TN          28,956                                30,083              11%         3,309        $1,092,659
    Roane County TN       TN          52,862                                 7,537              12%           916          $302,591
    Signal Mountain TN    TN           8,531                                 4,372               4%           195           $64,551
    Montgomery
    County VA             VA           98,254                                2,867              11%           313          $103,514
    Radford VA            VA           17,420                                5,528               1%            53           $17,428
    Roanoke County VA     VA           93,371                               26,884              20%         5,243        $1,731,041
    Roanoke VA            VA           99,572                               24,300              36%         8,834        $2,916,930
    Salem VA              VA           25,438                                5,947              23%         1,368          $451,610
    Vinton VA             VA            8,043                                1,813              34%           610          $201,475




                                                         Exhibit D-1
                                                         Page 1164
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 292 of 336 Page ID
                                   #:7689




                                                TMDL land area (acre) - Area of      Percent
                                                HUC 12 watershed containing or       imperviousness   Impervious
                                                immediately adjoining an impaired    of TMDL land     TMDL land     TMDL Fund
    Class Member          State   Population    water body with a PCB TMDL           area (%)         area (acre)   Distribution
    Benton County WA      WA          193,652                                3,127             16%            514          $242,507
    Ellensburg WA         WA           19,763                                3,981             27%          1,076          $355,225
    Kennewick WA          WA           80,153                                1,315             50%            658          $217,105
    Richland WA           WA           54,742                               10,406             19%          1,977          $652,831
    Selah WA              WA            7,723                                2,576             18%            473          $156,239
    Spokane County
    WA                    WA         497,143                               26,924              24%         6,478        $3,055,641
    Spokane Valley WA     WA          95,794                               21,420              41%         8,782        $2,899,820
    Spokane WA            WA         214,990                               27,261              43%        11,722        $5,529,441
    Union Gap WA          WA           6,154                                  663              49%           325          $107,294
    West Richland WA      WA          14,216                               12,598               7%           882          $291,179
    Yakima County WA      WA         249,691                               16,203              12%         1,993          $940,112
    Yakima WA             WA          93,572                                4,161              38%         1,579          $521,351
    Brown Deer WI         WI          12,051                                2,363              36%           851          $280,853
    Caledonia WI          WI          24,841                                8,266              19%         1,571          $518,588
    Cudahy WI             WI          18,980                                2,689              48%         1,291          $426,157
    Fox Point WI          WI           6,705                                1,630              24%           391          $129,170
    Glendale WI           WI          13,078                                2,968              37%         1,098          $362,552
    Grafton WI            WI          11,583                                2,882              34%           980          $323,548
    Howard WI             WI          19,318                               10,473              18%         1,885          $622,483
    Kenosha County WI     WI         167,954                               12,635              13%         1,679          $791,879
    Mequon WI             WI          23,476                               19,645              11%         2,161          $713,530
    Milwaukee County
    WI                    WI         948,301                               22,506              38%         8,552        $4,034,109
    Mount Pleasant WI     WI          26,699                                2,601              31%           806          $266,217
    North Bay WI          WI             237                                   56              29%            16            $5,404
    Pleasant Prairie WI   WI          20,759                                6,372              13%           828          $273,529
    Racine County WI      WI         194,913                               18,583              19%         3,471        $1,637,385
    Sheboygan County
    WI                    WI         115,099                                8,752              18%         1,615          $761,910
    Shorewood WI          WI          13,423                                  898              45%           404          $133,471
    Suamico WI            WI          12,535                               20,570               4%           823          $271,677
    Whitefish Bay WI      WI          14,061                                1,199              39%           468          $154,407




                                                         Exhibit D-1
                                                         Page 1165
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 293 of 336 Page ID
                                   #:7690




                           Appendix H




                                  Exhibit D-1
                                  Page 1166
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 294 of 336 Page ID
                                   #:7691



   s

   Appendix H PCBs and Aroclors Superfund List
   All Superfund sites impaired for PCBs identified by SEMS
                                                                     City, Town, Village,
       PCB SITE NAME - June 9, 2020 SEMS Output                     Borough, or Township              County        State
       41ST AVE N. WIRE FLUFF PILE                                  BIRMINGHAM              JEFFERSON          AL
       68TH STREET DUMP/INDUSTRIAL ENTERPRISES                      ROSEDALE                BALTIMORE          MD
       A & F MATERIAL RECLAIMING, INC.                              GREENUP                 CUMBERLAND         IL
       A & F MATERIALS COMPANY                                      OLNEY                   RICHLAND           IL
       A.L. TAYLOR (VALLEY OF DRUMS)                                BROOKS                  BULLITT            KY
       ABERDEEN PESTICIDE DUMPS                                     ABERDEEN                MOORE              NC
       ABERDEEN PROVING GROUND (EDGEWOOD AREA)                      EDGEWOOD                HARFORD            MD
       ABERDEEN PROVING GROUND (MICHAELSVILLE LANDFILL)             ABERDEEN                HARFORD            MD
       ABEX CORP.                                                   PORTSMOUTH              PORTSMOUTH CITY    VA
       ACME SOLVENT RECLAIMING, INC. (MORRISTOWN PLANT)             MORRISTOWN              WINNEBAGO          IL
       ACTION ANODIZING, PLATING, & POLISHING CORP.                 COPIAGUE                SUFFOLK            NY
       ADIRONDACK STEEL                                             WATERVLIET              ALBANY             NY
       AEROVOX                                                      NEW BEDFORD             BRISTOL            MA
       AGANA SPRINGS PCB SITE                                       AGANA SPRINGS           GUAM               GU
       AIR FORCE PLANT PJKS                                         LITTLETON               JEFFERSON          CO
       AIRCO                                                        CALVERT CITY            MARSHALL           KY
       ALAMEDA NAVAL AIR STATION                                    ALAMEDA                 ALAMEDA            CA
                                                                                            FAIRBANKS NORTH
       ALASKA BATTERY ENTERPRISES                                   FAIRBANKS               STAR               AK
       ALCOA AGGREGATION SITE                                       MASSENA                 ST. LAWRENCE       NY
       ALLIED PAPER, INC./PORTAGE CREEK/KALAMAZOO RIVER             KALAMAZOO               KALAMAZOO          MI
       ALSCO ANACONDA                                               GNADENHUTTEN            TUSCARAWAS         OH
       AMERICAN CHEMICAL SERVICE, INC.                              GRIFFITH                LAKE               IN
       AMERICAN CREOSOTE WORKS, INC. (JACKSON PLANT)                JACKSON                 MADISON            TN
       AMERICAN CROSSARM & CONDUIT CO.                              CHEHALIS                LEWIS              WA
       AMERICAN CYANAMID CO                                         PACE                    SANTA ROSA         FL
       AMERICAN STEEL DRUM SERVICE INCORPORATION                    BEDFORD                 CUYAHOGA           OH
       AMERICAN WAREHOUSE                                           EDEN                    ROCKINGHAM         NC
       AMNICOLA DUMP                                                CHATTANOOGA             HAMILTON           TN
       ANACONDA COPPER MINE                                         YERINGTON               LYON               NV
       ANDERSEN AIR FORCE BASE                                      YIGO                    GUAM               GU
       ANNISTON PCB SITE (MONSANTO CO)                              ANNISTON                CALHOUN            AL
       ANSONIA COPPER & BRASS                                       WATERBURY               NEW HAVEN          CT
       APCO MOSSBERG COMPANY, INC.                                  ATTLEBORO               BRISTOL            MA
       ARCTIC SURPLUS                                               FAIRBANKS               [Blank County]     AK
       ARMSTRONG WORLD INDUSTRIES                                   MACON                   BIBB               GA
       ARRCOM (DREXLER ENTERPRISES)                                 RATHDRUM                KOOTENAI           ID
       ATLANTIC RESOURCES                                           SAYREVILLE              MIDDLESEX          NJ




                                                          Exhibit D-1
                                                          Page 1167
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 295 of 336 Page ID
                                   #:7692


                                                             City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output                 Borough, or Township             County        State
   AUBURN ROAD LANDFILL                                     LONDONDERRY             ROCKINGHAM        NH
   AVERY LANDING                                            AVERY                   SHOSHONE          ID
   AVTEX FIBERS, INC.                                       FRONT ROYAL             WARREN            VA
   B&H TRANSFORMER                                          YORKVILLE               GIBSON            TN
   B.F. GOODRICH                                            CALVERT CITY            MARSHALL          KY
   BAKER PROPERTY                                           MUNICE                  DELAWARE          IN
   BANAIRE RADIUM TRAILERS                                  CABAZON,                RIVERSIDE         CA
   BANGOR ORDNANCE DISPOSAL (USNAVY)                        BREMERTON               KITSAP            WA
   BARGE 210 AND BERMAN NATHAN                              STATEN ISLAND           RICHMOND          NY
   BEAUMONT GLASS COMPANY                                   MORGANTOWN              MONONGALIA        WV
   BECKER PLATING INC.                                      NEPTUNE                 MONMOUTH          NJ
   BEECH CREEK                                              WAYNESBORO              WAYNE             TN
   BEEDE WASTE OIL                                          PLAISTOW                ROCKINGHAM        NH
   BELGRADE TRANSFORMER SITE                                PHILADELPHIA            PHILADELPHIA      PA
   BELVIDERE MUNICIPAL LANDFILL                             BELVIDERE               BOONE             IL
   BENNETT STONE QUARRY                                     BLOOMINGTON             MONROE            IN
   BENNINGTON MUNICIPAL SANITARY LANDFILL                   BENNINGTON              BENNINGTON        VT
   BERKLEY PRODUCTS CO. DUMP                                DENVER                  LANCASTER         PA
   BERKS LANDFILL                                           SPRING TOWNSHIP         BERKS             PA
   BERLIN & FARRO                                           SWARTZ CREEK            GENESEE           MI
   BIRCH SWAMP ROAD                                         WARREN                  BRISTOL           RI
   BONNEVILLE POWER ADMINISTRATION ROSS COMPLEX (USDOE)     VANCOUVER               CLARK             WA
   BOSSERT MFG.                                             UTICA                   ONEIDA            NY
   BOWERS LANDFILL                                          CIRCLEVILLE             PICKAWAY          OH
   BRENNAN PROPERTY                                         OXFORD                  WORCESTER         MA
   BRESLUBE-PENN, INC.                                      CORAOPOLIS              ALLEGHENY         PA
   BREWERY PCBS                                             LOS ANGELES             LOS ANGELES       CA
   BRIDGEPORT RENTAL & OIL SERVICES                         BRIDGEPORT              GLOUCESTER        NJ
   BRILLO LANDFILL                                          CATO                    CAYUGA            NY
   BRISTOL SANDBLASTING                                     WARREN                  BRISTOL           RI
   BROOK INDUSTRIAL PARK                                    BOUND BROOK             SOMERSET          NJ
   BROOKHAVEN NATIONAL LABORATORY (USDOE)                   UPTON                   SUFFOLK           NY
   BROOKS FOUNDRY LAGOONS                                   ALBION                  CALHOUN           MI
   BRUCE PRODUCTS                                           HOWELL                  LIVINGSTON        MI
   BRUNSWICK NAVAL AIR STATION                              BRUNSWICK               CUMBERLAND        ME
   BUFFALO WEAVING & BELTING COMPANY                        BUFFALO                 ERIE              NY
   BUNKER HILL MINING & METALLURGICAL COMPLEX               SMELTERVILLE            SHOSHONE          ID
   BURNT FLY BOG                                            MARLBORO TOWNSHIP       MONMOUTH          NJ
   BUTTERWORTH #2 LANDFILL                                  GRAND RAPIDS            KENT              MI
   BYRON BARREL & DRUM                                      BYRON TOWNSHIP          GENESEE           NY
   BYRON SALVAGE YARD                                       BYRON                   OGLE              IL
   C G WOOD SITE                                            JAMESTOWN               MERCER            PA




                                                   Exhibit D-1
                                                   Page 1168
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 296 of 336 Page ID
                                   #:7693


                                                         City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output             Borough, or Township             County     State
   CALDWELL TRUCKING CO.                                FAIRFIELD               ESSEX              NJ
   CAM-OR INC.                                          WESTVILLE               LA PORTE           IN
   CAMP LEJEUNE MILITARY RES. (USNAVY)                  ONSLOW COUNTY           ONSLOW             NC
   CANNON ENGINEERING CORP. (CEC)                       BRIDGEWATER             PLYMOUTH           MA
   CAROLINA TRANSFORMER CO.                             FAYETTEVILLE            CUMBERLAND         NC
   CARPENTER SNOW CREEK MINING DISTRICT                 NEIHART                 CASCADE            MT
   CARTER CARBURETOR                                    ST LOUIS                ST. LOUIS          MO
   CARTER INDUSTRIALS, INC.                             DETROIT                 WAYNE              MI
   CASTLE AIR FORCE BASE (6 AREAS)                      MERCED                  MERCED             CA
   CECIL LINDSEY                                        NEWPORT                 JACKSON            AR
   CEDAR CREEK                                          CEDARBURG               OZAUKEE            WI
   CEMETERY DUMP                                        ROSE CENTER             OAKLAND            MI
   CENTRAL AVE PCB DRUM                                 INDIANAPOLIS            [Blank County]     IN
   CENTRAL CITY, CLEAR CREEK                            IDAHO SPRINGS           CLEAR CREEK        CO
   CENTREDALE MANOR RESTORATION PROJECT                 NORTH PROVIDENCE        PROVIDENCE         RI
   CES PACES-PORT ARTHUR                                PORT ARTHUR             JEFFERSON          TX
   CHAPEL STREET BATTERY DUMP SITE                      KANNAPOLIS              ROWAN              NC
   CHARLES GEORGE RECLAMATION TRUST LANDFILL            TYNGSBOROUGH            MIDDLESEX          MA
   CHEM CENTRAL                                         WYOMING TOWNSHIP        KENT               MI
   CHEM-DYNE                                            HAMILTON                BUTLER             OH
   CHEMICAL & MINERALS RECLAMATION                      CLEVELAND               CUYAHOGA           OH
   CHEMICAL CONTROL                                     ELIZABETH               UNION              NJ
   CHEMSOL, INC.                                        PISCATAWAY              MIDDLESEX          NJ
   CHEMTRONICS, INC.                                    SWANNANOA               BUNCOMBE           NC
   CHENAULT RECTIFIERS                                  RICHMOND                MADISON            KY
   CHERAW FLOOD SITE                                    CHERAW                  CHESTERFIELD       SC
   CIW ROMULUS SITE                                     ROMULUS                 WAYNE              MI
   CLEVELAND TRENCHER                                   EUCLID                  CUYAHOGA           OH
   CLOTHIER DISPOSAL                                    TOWN OF GRANBY          OSWEGO             NY
   CNMI CUC ISLEY                                       DAN DAN                 NORTHERN ISLANDS   MP
   COAL CREEK AKA ROSS ELECTRIC                         CHEHALIS                LEWIS              WA
   COLUMBIA GAS TRANSMISSION - COBB STATION             CLENDENIN               KANAWHA            WV
   COLUMBIA GAS TRANSMISSION CORP.                      CHARLESTON              KANAWHA            WV
   COLUMBUS AUTO PARTS                                  COLUMBUS                FRANKLIN           OH
   COMMENCEMENT BAY, NEAR SHORE/TIDE FLATS              TACOMA                  PIERCE             WA
   COMMENCEMENT BAY, SOUTH TACOMA CHANNEL               TACOMA                  PIERCE             WA
   COMMERCIAL OIL SERVICE INCORPORATION                 OREGON                  LUCAS              OH
   COMPASS INDUSTRIES (AVERY DRIVE)                     TULSA                   TULSA              OK
   CONCORD NAVAL WEAPONS STATION                        CONCORD                 CONTRA COSTA       CA
   CON-ED FARRAGUT SUBSTATION PCB SPILL                 BROOKLYN                KINGS              NY
   CONTINENTAL STEEL CORP.                              KOKOMO                  HOWARD             IN
   COPPER BASIN MINING DISTRICT                         COPPERHILL              POLK               TN




                                               Exhibit D-1
                                               Page 1169
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 297 of 336 Page ID
                                   #:7694


                                                                City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output                    Borough, or Township             County        State
   CORNELL DUBILIER ELECTRONICS INC.                           SOUTH PLAINFIELD        MIDDLESEX         NJ
   COSDEN CHEMICAL COATINGS CORP.                              BEVERLY                 BURLINGTON        NJ
   CROSS BROTHERS PAIL RECYCLING (PEMBROKE)                    PEMBROKE TOWNSHIP       KANKAKEE          IL
   CSX PCB DERAILMENT                                          CHICAGO                 COOK              IL
   CUC POWER PLANT 4 PCB SITE                                  SAIPAN                  [Blank County]    MP
   CUC ROTA POWER PLANT PCB                                    SONGSONG VILLAGE        [Blank County]    MP
   CURCIO SCRAP METAL, INC.                                    SADDLE BROOK TWP        BERGEN            NJ
   CURTIS BAY COAST GUARD YARD                                 BALTIMORE               ANNE ARUNDEL      MD
   DALZELL VIKING GLASS COMPANY                                NEW MARTINSVILLE        WETZEL            WV
   DARLING HILL DUMP                                           LYNDON                  CALEDONIA         VT
   DAVIE LANDFILL                                              DAVIE                   BROWARD           FL
   DAVIS (GSR) LANDFILL                                        GLOCESTER               PROVIDENCE        RI
   DAVISVILLE NAVAL CONSTRUCTION BATTALION CENTER              NORTH KINGSTOWN         WASHINGTON        RI
   DAYCO CORP./L.E CARPENTER CO.                               WHARTON BOROUGH         MORRIS            NJ
   DEFENSE GENERAL SUPPLY CENTER (DLA)                         CHESTERFIELD COUNTY     CHESTERFIELD      VA
   DELAWARE SAND & GRAVEL LANDFILL                             NEW CASTLE              NEW CASTLE        DE
   DELTA MILLS WALLACE                                         WALLACE                 MARLBORO          SC
   DES MOINES TCE                                              DES MOINES              POLK              IA
   DIAMOND ALKALI CO.                                          NEWARK                  ESSEX             NJ
   DIAMOND HEAD OIL REFINERY DIV.                              KEARNY                  HUDSON            NJ
   DICKERSON POST TREATING                                     HOMERVILLE              CLINCH            GA
   DIXON IRON AND METAL CO (DIMCO)                             DIXON                   LEE               IL
   DONNA RESERVOIR AND CANAL SYSTEM                            DONNA                   HIDALGO           TX
   DOUBLE EAGLE REFINERY CO.                                   OKLAHOMA CITY           OKLAHOMA          OK
   DOUGLASS ROAD/UNIROYAL, INC., LANDFILL                      MISHAWAKA               ST. JOSEPH        IN
   DOUGLASSVILLE DISPOSAL                                      DOUGLASSVILLE           BERKS             PA
   DTE ENERGY SUBSTATION EXPLOSION                             PLYMOUTH                WAYNE             MI
   DUELL & GARDNER LANDFILL                                    DALTON TOWNSHIP         MUSKEGON          MI
   DUKE ENERGY LINCOLNTON TRANSFORMER RELEASE                  LINCOLNTON              LINCOLN           NC
   DUPAGE COUNTY LANDFILL/BLACKWELL FOREST PRESERVE            WARRENVILLE             DUPAGE            IL
   DYMET SITE                                                  MUSKEGON                MUSKEGON          MI
   EAGLE MINE                                                  MINTURN                 EAGLE             CO
   EAST TENTH STREET                                           MARCUS HOOK             DELAWARE          PA
   EASTERN DIVERSIFIED METALS                                  HOMETOWN                SCHUYLKILL        PA
   EASTERN SURPLUS                                             MEDDYBEMPS              WASHINGTON        ME
   EASTLAND WOOLEN MILL                                        CORINNA                 PENOBSCOT         ME
   EDMOND'S SALVAGE YARD                                       CROSS CITY              DIXIE             FL
   EDWARDS AIR FORCE BASE                                      EDWARDS AFB             KERN              CA
   EIGHTEENMILE CREEK                                          LOCKPORT                NIAGARA           NY
   ELLIS PROPERTY                                              EVESHAM TOWNSHIP        BURLINGTON        NJ
   ELLIS ROAD/AMERICAN ELECTRIC CORP.                          JACKSONVILLE            DUVAL             FL
   ELLISVILLE SITE                                             ELLISVILLE              ST. LOUIS         MO




                                                      Exhibit D-1
                                                      Page 1170
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 298 of 336 Page ID
                                   #:7695



                                                               City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output                   Borough, or Township             County      State
   EMGE PACKING COMPANY                                       FORT BRANCH             GIBSON              IN
   EMMELL'S SEPTIC LANDFILL                                   GALLOWAY TOWNSHIP       ATLANTIC            NJ
   ENDICOTT VILLAGE WELL FIELD                                VILLAGE OF ENDICOTT     BROOME              NY
   ENVIROCHEM CORP.                                           ZIONSVILLE              BOONE               IN
   ESB INC                                                    ATLANTA                 FULTON              GA
   EVOR PHILLIPS LEASING                                      OLD BRIDGE TOWNSHIP     MIDDLESEX           NJ
   FACEMATE                                                   CHICOPEE                HAMPDEN             MA
   FEDERAL AVIATION ADMINISTRATION TECHNICAL CENTER (USDOT)   ATLANTIC COUNTY         ATLANTIC            NJ
   FEED MATERIALS PRODUCTION CENTER (USDOE)                   FERNALD                 [Blank County]      OH
   FIBERS PUBLIC SUPPLY WELLS                                 JOBOS                   [Blank County]      PR
   FIELDS BROOK                                               ASHTABULA               ASHTABULA           OH
   FIKE CHEMICAL, INC.                                        NITRO                   PUTNAM              WV
   FINDETT CORP.                                              ST. CHARLES             ST. CHARLES         MO
   FIRESTONE TIRE & RUBBER CO. (ALBANY PLANT)                 ALBANY                  DOUGHERTY           GA
   FISHER-CALO                                                LA PORTE                LA PORTE            IN
   FLETCHER'S PAINT STORAGE FACILITY                          MILFORD                 HILLSBOROUGH        NH
   FLETCHER'S PAINT WORKS & STORAGE                           MILFORD                 HILLSBOROUGH        NH
   FLORIDA STEEL CORP.                                        INDIANTOWN              MARTIN              FL
   FLUORESCENT RECYCLING                                      CLEVELAND               CUYAHOGA            OH
   FORD RD IND LDFL                                           ELYRIA                  LORAIN              OH
   FOREST WASTE PRODUCTS                                      OTISVILLE               GENESEE             MI
   FORMER DUOFOLD COMPANY - ILION                             ILION                   HERKIMER            NY
   FORMER LYONS DIECASTING COMPANY                            BUCKNER                 JACKSON             MO
   FORMER NANSEMOND ORDNANCE DEPOT                            SUFFOLK                 SUFFOLK CITY        VA
   FORMER WISCONSIN DIE CAST FACILITY                         MILWAUKEE               MILWAUKEE           WI
   FORT DEVENS                                                FORT DEVENS             MIDDLESEX           MA
   FORT EUSTIS (US ARMY)                                      NEWPORT NEWS            NEWPORT NEWS CITY   VA
   FORT RICHARDSON (USARMY)                                   ANCHORAGE               [Blank County]      AK
   FORT WAYNE REDUCTION DUMP                                  FORT WAYNE              ALLEN               IN
   FOURTH STREET ABANDONED REFINERY                           OKLAHOMA CITY           OKLAHOMA            OK
   FOX RIVER NRDA/PCB RELEASES                                GREEN BAY               BROWN               WI
   FRANK FOUNDRIES CORPORATION                                MUNCIE                  DELAWARE            IN
   FRANKLIN BURN                                              FRANKLIN TOWNSHIP       GLOUCESTER          NJ
   FRENCH, LTD.                                               CROSBY                  HARRIS              TX
                                                              EAST BRUNSWICK
   FRIED INDUSTRIES                                           TOWNSHIP                MIDDLESEX           NJ
   FRONT STREET TANKER                                        CHESTER                 CHESTER             PA
   G&H LANDFILL                                               UTICA                   MACOMB              MI
   GALEN MYERS DUMP/DRUM SALVAGE                              OSCEOLA                 ST. JOSEPH          IN
   GALLUP'S QUARRY                                            PLAINFIELD              WINDHAM             CT
   GE - HOUSATONIC RIVER                                      PITTSFIELD              BERKSHIRE           MA
   GE MOREAU                                                  SOUTH GLENS FALLS       SARATOGA            NY




                                                     Exhibit D-1
                                                     Page 1171
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 299 of 336 Page ID
                                   #:7696



                                                                City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output                    Borough, or Township             County    State
   GEIGER (C & M OIL)                                          HOLLYWOOD               CHARLESTON        SC
   GENERAL ELECTRIC CO. (SPOKANE APPARATUS SERVICE SHOP)       SPOKANE                 SPOKANE           WA
   GENERAL MOTORS (CENTRAL FOUNDRY DIVISION)                   MASSENA                 ST. LAWRENCE      NY
   GENEVA INDUSTRIES/FUHRMANN ENERGY                           HOUSTON                 HARRIS            TX
   GENZALE PLATING CO.                                         FRANKLIN SQUARE         NASSAU            NY
   GEORGE AIR FORCE BASE                                       VICTORVILLE             SAN BERNARDINO    CA
   GLOBAL SANITARY LANDFILL                                    OLD BRIDGE TOWNSHIP     MIDDLESEX         NJ
   GOFORTH PCB BALLAST                                         LANDRUM                 GREENVILLE        SC
   GOOSE FARM                                                  PLUMSTEAD TOWNSHIP      OCEAN             NJ
   GORST CREEK-BREMERTON AUTO WRECKING LANDFILL                PORT ORCHARD            KITSAP            WA
   GOVERNOR BACON HEALTH CENTER                                DELAWARE CITY           NEW CASTLE        DE
   GOWANUS CANAL                                               BROOKLYN                KINGS             NY
   GPA SUBSTATION PCB                                          TALOFOFO                GUAM              GU
   GRAY PCB                                                    HOPKINSVILLE            CHRISTIAN         KY
   GREAT LAKES CONTAINER CORP.                                 COVENTRY                KENT              RI
   GREINER'S LAGOONS                                           FREMONT                 SANDUSKY          OH
   GRIFFISS AIR FORCE BASE (11 AREAS)                          ROME                    ONEIDA            NY
   GROUP EIGHT TECHNOLOGY                                      WYANDOTTE               WAYNE             MI
   GULF COAST VACUUM SERVICES                                  ABBEVILLE               VERMILION         LA
   GURLEY PIT                                                  EDMONDSEN               CRITTENDEN        AR
   H & H INC., BURN PIT                                        FARRINGTON              HANOVER           VA
   H. BROWN CO., INC.                                          GRAND RAPIDS            KENT              MI
   HAGEN FARM                                                  STOUGHTON               DANE              WI
   HANCOCK ELLSWORTH TANNERY                                   HANCOCK                 HANCOCK           ME
   HANFORD 100-AREA (USDOE)                                    BENTON COUNTY           BENTON            WA
   HANFORD 1100-AREA (USDOE)                                   BENTON COUNTY           BENTON            WA
   HANFORD 200-AREA (USDOE)                                    BENTON COUNTY           BENTON            WA
   HANFORD 300-AREA (USDOE)                                    BENTON COUNTY           BENTON            WA
   HANLIN-ALLIED-OLIN                                          MOUNDSVILLE             MARSHALL          WV
   HANSEN CONTAINERS                                           GRAND JUNCTION          MESA              CO
   HARBOR ISLAND (LEAD)                                        SEATTLE                 KING              WA
   HARDAGE/CRINER                                              CRINER                  MCCLAIN           OK
   HARRIS-THOMAS INDUSTRIES SITE                               DAYTON                  MONTGOMERY        OH
   HARVEY & KNOTT DRUM, INC.                                   KIRKWOOD                NEW CASTLE        DE
   HAVERHILL MUNICIPAL LANDFILL                                HAVERHILL               ESSEX             MA
   HAZSORB SITE                                                NIAGARA FALLS           NIAGARA           NY
                                                               UPPER MERION
   HENDERSON ROAD                                              TOWNSHIP                MONTGOMERY        PA
   HERCULES, INC. (GIBBSTOWN PLANT)                            GIBBSTOWN               GLOUCESTER        NJ
   HIGGANUM COVE                                               HADDAM                  MIDDLESEX         CT
   HIGGINS DISPOSAL                                            KINGSTON                SOMERSET          NJ
   HIGGINS FARM                                                FRANKLIN TOWNSHIP       SOMERSET          NJ




                                                      Exhibit D-1
                                                      Page 1172
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 300 of 336 Page ID
                                   #:7697



                                                                City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output                    Borough, or Township             County        State
   HILL AIR FORCE BASE                                         HILL AFB                [Blank County]    UT
   HOLLAND BURIED DRUM                                         HOLLAND                 OTTAWA            MI
   HOLTRA CHEM/HONEYWELL INC.                                  RIEGELWOOD              COLUMBUS          NC
                                                               HOMESTEAD AIR FORCE
   HOMESTEAD AIR FORCE BASE                                    BASE                    MIAMI-DADE        FL
   HOOKER (102ND STREET)                                       NIAGARA FALLS           NIAGARA           NY
   HOOKER (HYDE PARK)                                          NIAGARA FALLS           NIAGARA           NY
   HOOKER CHEMICAL & PLASTICS CORP./RUCO POLYMER CORP.         HICKSVILLE              NASSAU            NY
   HOOSIER WOOD PRESERVERS                                     INDIANAPOLIS            MARION            IN
   HORSESHOE ROAD                                              SAYREVILLE              MIDDLESEX         NJ
   HRANICA LANDFILL                                            BUFFALO TOWNSHIP        BUTLER            PA
   HUDSON RIVER PCBS                                           HUDSON RIVER            WASHINGTON        NY
   HUNTER FARM DRUM SITE                                       BAKERSTOWN              ALLEGHENY         PA
   HUNTERS POINT NAVAL SHIPYARD                                SAN FRANCISCO           SAN FRANCISCO     CA
   HUTCHINSON MINE PCB SITE                                    HUTCHINSON              WESTMORELAND      PA
   I.J. COVINGTON ROAD                                         FORT WAYNE              ALLEN             IN
   IDAHO NATIONAL ENGINEERING LABORATORY (USDOE)               IDAHO FALLS             [Blank County]    ID
   ILADA ENERGY CO.                                            EAST CAPE GIRARDEAU     ALEXANDER         IL
   IMPERIAL OIL CO., INC./CHAMPION CHEMICALS                   MORGANVILLE             MONMOUTH          NJ
   INDUSTRIAL EXCESS LANDFILL                                  UNIONTOWN               STARK             OH
                                                               WALLINGTON
   INDUSTRIAL LATEX CORP.                                      BOROUGH                 BERGEN            NJ
   INTEGRITY DRIVE SOUTH DRUM DUMP                             COLUMBUS                FRANKLIN          OH
   INTERNATIONAL DISC CORPORATION                              ELLSWORTH               ANTRIM            MI
   INTERROYAL CORPORATION                                      PLAINFIELD              WINDHAM           CT
   INTERSTATE POLLUTION CONTROL, INC.                          ROCKFORD                WINNEBAGO         IL
   INTERVALE STREET                                            QUINCY                  NORFOLK           MA
   IOWA ARMY AMMUNITION PLANT                                  MIDDLETOWN              DES MOINES        IA
   IRON HORSE PARK                                             BILLERICA               MIDDLESEX         MA
   ISANTI FARMERS CREAMERY                                     ISANTI                  ISANTI            MN
   JACKS CREEK/SITKIN SMELTING & REFINING, INC.                MAITLAND                MIFFLIN           PA
   JACKSON CERAMIX, INC                                        FALLS CREEK             JEFFERSON         PA
   JADCO-HUGHES FACILITY                                       BELMONT                 GASTON            NC
   JARD COMPANY, INC.                                          BENNINGTON              BENNINGTON        VT
   JERRY PRATHER METALS                                        CENTRALIA               MARION            IL
   JIBBOOM JUNKYARD                                            SACRAMENTO              SACRAMENTO        CA
   JOLIET ARMY AMMUNITION PLANT (LOAD-ASSEMBLY-PACKING AREA)   JOLIET                  WILL              IL
   JONES & LAUGHLIN ORE COMPANY                                CLIFTON                 ST. LAWRENCE      NY
   JONES AND LAMSON                                            SPRINGFIELD             WINDSOR           VT
   JONES SANITATION                                            HYDE PARK               DUTCHESS          NY
   KATONAH MUNICIPAL WELL                                      TOWN OF BEDFORD         WESTCHESTER       NY
   KENNETH AVENUE                                              SOUTH PLAINFIELD        MIDDLESEX         NJ
   KENNETT SQUARE JUNKYARD                                     KENNETT SQUARE          CHESTER           PA




                                                    Exhibit D-1
                                                    Page 1173
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 301 of 336 Page ID
                                   #:7698



                                                               City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output                   Borough, or Township             County           State
   KENTUCKY AVENUE WELL FIELD                                 HORSEHEADS              CHEMUNG              NY
   KILEY BARREL ALLEN STREET                                  SOMERVILLE              MIDDLESEX            MA
   KIN-BUC LANDFILL                                           EDISON TOWNSHIP         MIDDLESEX            NJ
   KING PHILIP MILLS                                          FALL RIVER              BRISTOL              MA
   KREJCI DUMP                                                BOSTON HEIGHTS          [Blank County]       OH
   L & R OIL RECOVERY                                         SHELBY                  CLEVELAND            NC
   L&L GAS AND SERVICE STATION (FORMER)                       PROVIDENCE              PROVIDENCE           RI
   LACKAWANNA REFUSE                                          OLD FORGE               LACKAWANNA           PA
   LAKE CALUMET CLUSTER                                       CHICAGO                 COOK                 IL
   LAKE SANDY JO (M&M LANDFILL)                               GARY                    LAKE                 IN
   LAMMERS BARREL FACTORY                                     BEAVERCREEK             GREENE               OH
   LANGLEY AIR FORCE BASE/NASA LANGLEY RESEARCH CENTER        HAMPTON                 HAMPTON CITY         VA
   LASALLE ELECTRIC UTILITIES                                 LA SALLE                LA SALLE             IL
   LASKIN/POPLAR OIL CO.                                      JEFFERSON TOWNSHIP      ASHTABULA            OH
   LAVOIE PROPERTY                                            BERLIN                  [Blank County]       NH
                                                              PORT JEFFERSON
   LAWRENCE AVIATION INDUSTRIES, INC.                         STATION                 SUFFOLK              NY
   LAWRENCE LIVERMORE NATL LAB (SITE 300) (USDOE)             TRACY                   SAN JOAQUIN          CA
   LAWRENCE METALS (FORMER)                                   CHELSEA                 SUFFOLK              MA
   LBJ HOSPITAL PCB SITE                                      FAGAALU                 EASTERN (DISTRICT)   AS
   LCP CHEMICALS INC.                                         LINDEN                  UNION                NJ
   LEHIGH ELECTRIC & ENGINEERING CO.                          OLD FORGE               LACKAWANNA           PA
   LEMBERGER LANDFILL, INC.                                   WHITELAW                MANITOWOC            WI
   LEMON LANE LANDFILL                                        BLOOMINGTON             MONROE               IN
   LETTERKENNY ARMY DEPOT (SE AREA)                           CHAMBERSBURG            FRANKLIN             PA
   LI TUNGSTEN CORP.                                          GLEN COVE               NASSAU               NY
   LIBERTY INDUSTRIAL FINISHING                               FARMINGDALE             NASSAU               NY
   LIMESTONE ROAD                                             CUMBERLAND              ALLEGANY             MD
   LIN ELECTRIC COMPANY                                       BLUEFIELD               MERCER               WV
   LIQUID DISPOSAL, INC.                                      UTICA                   MACOMB               MI
   LITTLE MISSISSINEWA RIVER                                  UNION CITY              RANDOLPH             IN
   LOCKHEED WEST SEATTLE                                      SEATTLE                 KING                 WA
   LORENTZ BARREL & DRUM CO.                                  SAN JOSE                SANTA CLARA          CA
   LORING AIR FORCE BASE                                      LIMESTONE               AROOSTOOK            ME
   LOWER DARBY CREEK AREA                                     DARBY TWP               DELAWARE             PA
   LOWER DUWAMISH WATERWAY                                    SEATTLE                 KING                 WA
                                                              UNINCORPORATED
   LOWRY LANDFILL                                             ARAPAHOE COUNTY         ARAPAHOE             CO
   LUDLOW SAND & GRAVEL                                       CLAYVILLE               ONEIDA               NY
   MADISON METROPOLITAN SEWERAGE DISTRICT LAGOONS             BLOOMING GROVE          DANE                 WI
   MADISON WIRE WORKS CO INC                                  WEST SENECA             ERIE                 NY
   MAGNATE LLC                                                EDINBURG                SHENANDOAH           VA
   MALITOVSKY DRUM COMPANY                                    PITTSBURGH              ALLEGHENY            PA




                                                     Exhibit D-1
                                                     Page 1174
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 302 of 336 Page ID
                                   #:7699


                                                             City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output                 Borough, or Township             County        State
   MALLORY CAPACITOR CO.                                    WAYNESBORO              WAYNE             TN
   MALONE SERVICE CO - SWAN LAKE PLANT                      TEXAS CITY              GALVESTON         TX
   MALVERN TCE                                              MALVERN                 CHESTER           PA
   MARCH AIR FORCE BASE                                     RIVERSIDE               RIVERSIDE         CA
   MARINE CORPS COMBAT DEVELOPMENT COMMAND                  QUANTICO                PRINCE WILLIAM    VA
   MARINE CORPS LOGISTICS BASE                              ALBANY                  DOUGHERTY         GA
   MARTIN ELECTRIC                                          LAKE OSWEGO             CLACKAMAS         OR
   MASSDOT ROUTE 1 RIGHT OF WAY                             CHELSEA                 ESSEX             MA
   MCCLELLAN AIR FORCE BASE (GROUND WATER CONTAMINATION)    MCCLELLAN AFB           SACRAMENTO        CA
   MEMPHIS DEFENSE DEPOT (DLA)                              MEMPHIS                 SHELBY            TN
   MERIT PRODUCTS SITE                                      PHILADELPHIA            PHILADELPHIA      PA
   METAL BANK                                               PHILADELPHIA            PHILADELPHIA      PA
   METAL BANK OF AMERICA                                    PHILADELPHIA            PHILADELPHIA      PA
   METAMORA LANDFILL                                        METAMORA                LAPEER            MI
   METRO CONTAINER CORPORATION                              TRAINER                 DELAWARE          PA
   MGM BRAKES                                               CLOVERDALE              SONOMA            CA
   MIDCO I                                                  GARY                    LAKE              IN
   MIDCO II                                                 GARY                    LAKE              IN
   MIDDLETON, CARLIE METAL YARD                             NOLIN                   HARDIN            KY
   MIDWEST UNITED INDUSTRIES/HOBART CORP.                   GREENVILLE              DARKE             OH
   MIG/DEWANE LANDFILL                                      BELVIDERE               BOONE             IL
   MILL CREEK DUMP                                          ERIE                    ERIE              PA
   MILWAUKEE DIE CASTIING CO., INC.                         MILWAUKEE               MILWAUKEE         WI
   MINSEI KOGYO SHOJI KK AMERICA, INC                       WOODLAND TWP            BURLINGTON        NJ
   MISSISSIPPI RIVER POOL #15                               RIVERDALE               SCOTT             IA
   MISSOURI ELECTRIC WORKS                                  CAPE GIRARDEAU          CAPE GIRARDEAU    MO
   MODENA YARD                                              MODENA                  CHESTER           PA
   MODERN SANITATION LANDFILL                               LOWER WINDSOR TWP       YORK              PA
   MOFFETT FIELD NAVAL AIR STATION                          MOFFETT FIELD           SANTA CLARA       CA
   MOLINE FOUNDARY BELVIDERE                                BELVIDERE               BOONE             IL
   MOLINE FOUNDRY ST. CHARLES                               ST. CHARLES             KANE              IL
   MOLINE STREET PCBS                                       AURORA                  ADAMS             CO
   MONTROSE CHEMICAL CORP.                                  TORRANCE                LOS ANGELES       CA
   MOSES LAKE WELLFIELD CONTAMINATION                       MOSES LAKE              GRANT             WA
   MOTCO, INC.                                              LA MARQUE               GALVESTON         TX
   MOUNTAIN HOME AIR FORCE BASE                             MOUNTAIN HOME           ELMORE            ID
   MOWBRAY ENGINEERING CO.                                  GREENVILLE              BUTLER            AL
   MP 556 UNION PACIFIC DERAILMENT                          LARAMIE                 ALBANY            WY
   MT RICHARDS OIL CO                                       CROSSVILLE              WHITE             IL
   MUSKEGO SANITARY LANDFILL                                MUSKEGO                 WAUKESHA          WI
   MW MANUFACTURING                                         VALLEY TOWNSHIP         MONTOUR           PA
   MYERS PROPERTY                                           FRANKLIN TOWNSHIP       HUNTERDON         NJ




                                                   Exhibit D-1
                                                   Page 1175
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 303 of 336 Page ID
                                   #:7700



                                                                 City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output                     Borough, or Township             County    State
   NANOCHEMONICS SITE                                           PULASKI                 PULASKI           VA
   NASA WALLOPS ISLAND                                          WALLOPS ISLAND          ACCOMACK          VA
   NATICK LABORATORY ARMY RESEARCH, DEVELOPMENT, AND
   ENGINEERING CENTER                                           NATICK                  MIDDLESEX         MA
   NATIONAL PRESTO INDUSTRIES, INC.                             EAU CLAIRE              CHIPPEWA          WI
   NATIONAL SOUTHWIRE ALUMINUM CO.                              HAWESVILLE              HANCOCK           KY
   NAVAL AIR ENGINEERING CENTER                                 LAKEHURST               OCEAN             NJ
   NAVAL COMPUTER AND TELECOMMUNICATIONS AREA MASTER STATION
   EASTERN PACIFIC                                              WAHIAWA                 HONOLULU          HI
   NAVAL SURFACE WARFARE CENTER - DAHLGREN                      DAHLGREN                KING GEORGE       VA
   NAVAL UNDERSEA WARFARE ENGINEERING STATION (4 WASTE AREAS)   KEYPORT                 KITSAP            WA
   NAVAL WEAPONS STATION - YORKTOWN                             YORKTOWN                YORK              VA
   NAVY SHIPS PARTS CONTROL CENTER                              MECHANICSBURG           CUMBERLAND        PA
   NEAL'S DUMP (SPENCER)                                        SPENCER                 OWEN              IN
   NEAL'S LANDFILL (BLOOMINGTON)                                BLOOMINGTON             MONROE            IN
   NEW BEDFORD                                                  NEW BEDFORD             BRISTOL           MA
   NEW BRIGHTON/ARDEN HILLS/TCAAP (USARMY)                      NEW BRIGHTON            RAMSEY            MN
   NEW CUT ROAD/C. JEWELL, SR.                                  WHITESVILLE             DAVIESS           KY
   NEW LONDON SUBMARINE BASE                                    NEW LONDON              NEW LONDON        CT
   NEW LYME LANDFILL                                            NEW LYME                ASHTABULA         OH
   NEWPORT DUMP                                                 NEWPORT                 CAMPBELL          KY
   NEWPORT NAVAL EDUCATION & TRAINING CENTER                    NEWPORT                 NEWPORT           RI
   NEWSOM BROTHERS/OLD REICHHOLD CHEMICALS, INC.                COLUMBIA                MARION            MS
   NH MARBLE & FIBERGLASS (FORMER)                              DERRY                   ROCKINGHAM        NH
   NINTH AVENUE DUMP                                            GARY                    LAKE              IN
   NORFOLK NAVAL BASE (SEWELLS POINT NAVAL COMPLEX)             NORFOLK                 NORFOLK CITY      VA
   NORFOLK NAVAL SHIPYARD                                       PORTSMOUTH              PORTSMOUTH CITY   VA
   NORTH BRONSON INDUSTRIAL AREA                                BRONSON                 BRANCH            MI
   NORTH-U DRIVE WELL CONTAMINATION                             SPRINGFIELD             GREENE            MO
   NORTHWEST PIPE & CASING/HALL PROCESS COMPANY                 CLACKAMAS               CLACKAMAS         OR
   NORTHWEST TRANSFORMER                                        EVERSON                 WHATCOM           WA
   NORTHWEST TRANSFORMER (SOUTH HARKNESS STREET)                EVERSON                 WHATCOM           WA
   NORTON AIR FORCE BASE (LNDFLL #2)                            SAN BERNARDINO          SAN BERNARDINO    CA
   NORWOOD PCBS                                                 NORWOOD                 NORFOLK           MA
   NUCLEAR METALS, INC.                                         CONCORD                 MIDDLESEX         MA
   NYANZA CHEMICAL WASTE DUMP                                   ASHLAND                 MIDDLESEX         MA
   OAK RIDGE RESERVATION (USDOE)                                OAK RIDGE               [Blank County]    TN
   OBERLIN LEAKING UST                                          OBERLIN                 LORAIN            OH
   O'CONNOR CO.                                                 AUGUSTA                 KENNEBEC          ME
   OGDEN DEFENSE DEPOT (DLA)                                    OGDEN                   WEBER             UT
   OLD MILL                                                     ROCK CREEK              ASHTABULA         OH
   OLD NAVY DUMP/MANCHESTER LABORATORY (USEPA/NOAA)             MANCHESTER              KITSAP            WA
   OLD SPRINGFIELD LANDFILL                                     SPRINGFIELD             WINDSOR           VT




                                                      Exhibit D-1
                                                      Page 1176
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 304 of 336 Page ID
                                   #:7701



                                                         City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output             Borough, or Township             County        State
   OLD WILMINGTON ROAD GW CONTAMINATION                 SADSBURYVILLE           CHESTER           PA
   OMO MANUFACTURING                                    MIDDLETOWN              MIDDLESEX         CT
   ONONDAGA LAKE                                        SYRACUSE                ONONDAGA          NY
   ORDNANCE WORKS DISPOSAL AREAS                        MORGANTOWN              MONONGALIA        WV
   ORGANIC CHEMICALS, INC.                              GRANDVILLE              KENT              MI
   ORMET CORP.                                          HANNIBAL                MONROE            OH
   OSBORNE LANDFILL                                     GROVE CITY              MERCER            PA
   OTIS AIR NATIONAL GUARD BASE/CAMP EDWARDS            FALMOUTH                BARNSTABLE        MA
   OTT/STORY/CORDOVA CHEMICAL CO.                       DALTON TOWNSHIP         MUSKEGON          MI
   OTTATI & GOSS/KINGSTON STEEL DRUM                    KINGSTON                ROCKINGHAM        NH
   OUTBOARD MARINE CORP.                                WAUKEGAN                LAKE              IL
   P. AND W. WASTE OIL                                  LELAND                  BRUNSWICK         NC
   PACIFIC CAR & FOUNDRY CO.                            RENTON                  KING              WA
   PACIFIC HIDE & FUR RECYCLING CO.                     POCATELLO               BANNOCK           ID
   PACIFIC SOUND RESOURCES                              SEATTLE                 KING              WA
   PACIFIC STATES STEEL                                 UNION CITY              ALAMEDA           CA
   PADUCAH GASEOUS DIFFUSION PLANT (USDOE)              PADUCAH                 MCCRACKEN         KY
   PAGANO SALVAGE                                       LOS LUNAS               VALENCIA          NM
   PANELYTE                                             KALAMAZOO               KALAMAZOO         MI
   PAOLI RAIL YARD                                      PAOLI                   CHESTER           PA
   PAR INDUSTRIES, INC.                                 NITRO                   KANAWHA           WV
   PARKER STREET WASTE                                  NEW BEDFORD             BRISTOL           MA
   PARRIS ISLAND MARINE CORPS RECRUIT DEPOT             PARRIS ISLAND           BEAUFORT          SC
   PATUXENT RIVER NAVAL AIR STATION                     PATUXENT RIVER          ST. MARY'S        MD
   PAUL'S TANK CLEANING                                 HAINESPORT              BURLINGTON        NJ
   PCB WAREHOUSE                                        GARAPAN                 SAIPAN            MP
   PEAK OIL CO./BAY DRUM CO.                            TAMPA                   HILLSBOROUGH      FL
   PEARL HARBOR NAVAL COMPLEX                           PEARL HARBOR            HONOLULU          HI
   PENSACOLA NAVAL AIR STATION                          PENSACOLA               ESCAMBIA          FL
   PEPPER STEEL & ALLOYS, INC.                          MEDLEY                  MIAMI-DADE        FL
                                                        LINCOLN/CUMBERLAN
   PETERSON/PURITAN, INC.                               D                       PROVIDENCE        RI
   PETROCHEM RECYCLING CORP./EKOTEK PLANT               SALT LAKE CITY          SALT LAKE         UT
   PFOHL BROTHERS LANDFILL                              CHEEKTOWAGA             ERIE              NY
   PICATINNY ARSENAL (USARMY)                           ROCKAWAY TOWNSHIP       MORRIS            NJ
   PICILLO FARM                                         COVENTRY                KENT              RI
   PINETTE'S SALVAGE YARD                               WASHBURN                AROOSTOOK         ME
   PINEVILLE TEXTILE MILL                               PINEVILLE               MECKLENBURG       NC
   PIONEER SAND CO.                                     PENSACOLA               ESCAMBIA          FL
   PJP LANDFILL                                         JERSEY CITY             HUDSON            NJ
   PLANT BOWEN EXPLOSION                                CARTERSVILLE            BARTOW            GA
   PLYMOUTH HARBOR/CANNON ENGINEERING CORP.             PLYMOUTH                PLYMOUTH          MA




                                               Exhibit D-1
                                               Page 1177
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 305 of 336 Page ID
                                   #:7702


                                                        City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output            Borough, or Township             County        State
   POLLUTION ABATEMENT SERVICES                        OSWEGO                  OSWEGO            NY
   PORT HADLOCK DETACHMENT (USNAVY)                    INDIAN ISLAND           JEFFERSON         WA
   PORTLAND HARBOR                                     PORTLAND                MULTNOMAH         OR
   PORTSMOUTH NAVAL SHIPYARD                           KITTERY                 YORK              ME
   POWNAL TANNERY                                      POWNAL                  BENNINGTON        VT
   PREPA PALO SECO GENERAL DEPOT                       PALO SECO WARD          TOA BAJA          PR
   PRESTOLITE BATTERY DIVISION                         VINCENNES               KNOX              IN
   PRINCETON RECYCLES                                  PRINCETON               MERCER            NJ
   PSC RESOURCES                                       PALMER                  HAMPDEN           MA
   PUBLICKER INDUSTRIES INC.                           PHILADELPHIA            PHILADELPHIA      PA
   PUGET SOUND NAVAL SHIPYARD COMPLEX                  BREMERTON               KITSAP            WA
   PULVERIZING SERVICES                                MOORESTOWN              BURLINGTON        NJ
   PURITY OIL SALES, INC.                              MALAGA                  FRESNO            CA
   QUANTA RESOURCES                                    EDGEWATER               BERGEN            NJ
   RAB VALLEY WOOD PRESERVING                          PANAMA                  LE FLORE          OK
   RADIATION TECHNOLOGY, INC.                          ROCKAWAY TOWNSHIP       MORRIS            NJ
   RASMUSSEN'S DUMP                                    BRIGHTON                LIVINGSTON        MI
   RAYBESTOS MEMORIAL FIELD PARKING AREA               STRATFORD               FAIRFIELD         CT
   RAYMARK INDUSTRIES, INC.                            STRATFORD               FAIRFIELD         CT
   RECLAMATION OIL COMPANY                             DETROIT                 WAYNE             MI
   REEVES SOUTHEASTERN GALVANIZING CORP.               TAMPA                   HILLSBOROUGH      FL
   RENORA, INC.                                        EDISON TOWNSHIP         MIDDLESEX         NJ
   REPUBLIC HOSE MFG                                   YOUNGSTOWN              MAHONING          OH
   RE-SOLVE, INC.                                      DARTMOUTH               BRISTOL           MA
   REYNOLDS METALS COMPANY                             TROUTDALE               MULTNOMAH         OR
   RICHARDSON HILL ROAD LANDFILL/POND                  SIDNEY CENTER           DELAWARE          NY
   RINGWOOD MINES/LANDFILL                             RINGWOOD BOROUGH        PASSAIC           NJ
   ROADSIDE PCB SPILL                                  210 MILES OF ROADS      WARREN            NC
   ROCKY MOUNTAIN ARSENAL (USARMY)                     ADAMS COUNTY            ADAMS             CO
   ROEBLING STEEL CO.                                  FLORENCE                BURLINGTON        NJ
   ROGERS CARTAGE                                      CAHOKIA                 ST. CLAIR         IL
   ROLFITE - CANAL STREET                              SHELTON                 FAIRFIELD         CT
   ROSE DISPOSAL PIT                                   LANESBORO               BERKSHIRE         MA
   ROSE TOWNSHIP DUMP                                  ROSE TOWNSHIP           OAKLAND           MI
   ROSE, MARTHA CHEMICAL CO                            HOLDEN                  JOHNSON           MO
   ROSEN BROTHERS SCRAP YARD/DUMP                      CORTLAND                CORTLAND          NY
   ROWND & SONS, INC.                                  DILLON                  DILLON            SC
   RSR CORPORATION                                     DALLAS                  DALLAS            TX
   RUEPING LEATHER COMPANY                             FOND DU LAC             FOND DU LAC       WI
   SACO STEEL                                          SACO                    YORK              ME
   SALEM ACRES                                         SALEM                   ESSEX             MA
   SALTVILLE GRAVEYARD DUMP                            SALTVILLE               SMYTH             VA




                                              Exhibit D-1
                                              Page 1178
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 306 of 336 Page ID
                                   #:7703



                                                               City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output                   Borough, or Township              County        State
   SAN JACINTO RIVER WASTE PITS                               CHANNELVIEW             HARRIS             TX
   SANBORN WOOD FACTORY                                       WINCHENDON              WORCESTER          MA
   SAND, GRAVEL AND STONE                                     ELKTON                  CECIL              MD
   SANGAMO ELECTRIC DUMP/CRAB ORCHARD NATIONAL WILDLIFE
   REFUGE (USDOI)                                             CARTERVILLE             WILLIAMSON         IL
   SANGAMO WESTON, INC./TWELVE-MILE CREEK/LAKE HARTWELL PCB
   CONTAMINATION                                              PICKENS                 PICKENS            SC
   SARATOGA RADAR STATION                                     STILLWATER              SARATOGA           NY
   SATALA POWER PLANT                                         AMERICAN SAMOA          [Blank County]     AS
   SAUER DUMP                                                 DUNDALK                 BALTIMORE          MD
   SAUGET AREA 1                                              SAUGET                  ST. CLAIR          IL
   SAUGET AREA 2                                              SAUGET                  ST. CLAIR          IL
   SAVAGE MUNICIPAL WATER SUPPLY                              MILFORD                 HILLSBOROUGH       NH
   SAVANNAH RIVER SITE (USDOE)                                AIKEN                   [Blank County]     SC
   SAYREVILLE LANDFILL                                        SAYREVILLE              MIDDLESEX          NJ
   SCHAFER MANUFACTURING/HAWKENS FURNITURE                    UNION CITY              BRANCH             MI
   SCHMALZ DUMP                                               HARRISON                CALUMET            WI
   SCIENTIFIC CHEMICAL PROCESSING                             CARLSTADT               BERGEN             NJ
   SCOVILL INDUSTRIAL LANDFILL                                WATERBURY               NEW HAVEN          CT
   SCRAP PROCESSING CO., INC.                                 MEDFORD                 TAYLOR             WI
   SEALAND RESTORATION, INC.                                  LISBON                  ST. LAWRENCE       NY
   SEYMOUR RECYCLING CORP.                                    SEYMOUR                 JACKSON            IN
   SHAFFER EQUIP CO                                           MINDEN                  FAYETTE            WV
   SHARON STEEL CORP (FARRELL WORKS DISPOSAL AREA)            HERMITAGE               MERCER             PA
   SHARON STEEL CORP. (MIDVALE TAILINGS)                      MIDVALE                 SALT LAKE          UT
   SHEBOYGAN HARBOR & RIVER                                   SHEBOYGAN               SHEBOYGAN          WI
   SHERIDAN DISPOSAL SERVICES                                 HEMPSTEAD               WALLER             TX
   SHIAWASSEE RIVER                                           HOWELL                  LIVINGSTON         MI
   SIDNEY LANDFILL                                            SIDNEY                  DELAWARE           NY
   SIKES DISPOSAL PITS                                        CROSBY                  HARRIS             TX
   SILRESIM CHEMICAL CORP.                                    LOWELL                  MIDDLESEX          MA
   SINCLAIR REFINERY                                          WELLSVILLE              ALLEGANY           NY
   SIXTY-SECOND STREET DUMP                                   TAMPA                   HILLSBOROUGH       FL
   SKINNER LANDFILL                                           WEST CHESTER            BUTLER             OH
   SMITH'S FARM                                               BROOKS                  BULLITT            KY
   SOL LYNN/INDUSTRIAL TRANSFORMERS                           HOUSTON                 HARRIS             TX
   SOLVENT SAVERS                                             LINCKLAEN               CHENANGO           NY
   SOLVENTS RECOVERY SERVICE OF NEW ENGLAND                   SOUTHINGTON             HARTFORD           CT
   SONORA SITE                                                SONORA                  HARDIN             KY
   SOUTH 8TH STREET LANDFILL                                  WEST MEMPHIS            CRITTENDEN         AR
   SOUTH ANDOVER SITE                                         ANDOVER                 ANOKA              MN
   SOUTH MUNICIPAL WATER SUPPLY WELL                          PETERBOROUGH            HILLSBOROUGH       NH
   SOUTH WEYMOUTH NAVAL AIR STATION                           WEYMOUTH                NORFOLK            MA




                                                     Exhibit D-1
                                                     Page 1179
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 307 of 336 Page ID
                                   #:7704



                                                            City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output                Borough, or Township              County    State
   SOUTHERN SHIPBUILDING                                   SLIDELL                 ST. TAMMANY        LA
   SPEARFLEX CORPORATION                                   KALAMAZOO               KALAMAZOO          MI
   SPECTRON, INC.                                          ELKTON                  CECIL              MD
   SPOKANE JUNKYARD/ASSOCIATED PROPERTIES                  SPOKANE                 SPOKANE            WA
   SPRINGFIELD TOWNSHIP DUMP                               DAVISBURG               OAKLAND            MI
   ST. CLAIR SHORES PCB DRAIN #2                           ST. CLAIR SHORES        MACOMB             MI
   STANDARD STEEL & METALS SALVAGE YARD (USDOT)            ANCHORAGE               ANCHORAGE          AK
   STAR LAKE CANAL                                         PORT NECHES             JEFFERSON          TX
   STENTON TRUST MILL                                      SANFORD                 YORK               ME
   STRINGFELLOW                                            MIRA LOMA               RIVERSIDE          CA
   STUBBLEFIELD SALVAGE                                    WALLA WALLA             WALLA WALLA        WA
   SULLIVAN'S LEDGE                                        NEW BEDFORD             BRISTOL            MA
   SUMMIT EQUIPMENT & SUPPLIES INCORPORATION               AKRON                   SUMMIT             OH
   SUMMIT NATIONAL                                         DEERFIELD TOWNSHIP      PORTAGE            OH
   SUTTON ENTERPRISES INC.                                 CHESAPEAKE              CHESAPEAKE CITY    VA
   SWISSVALE AUTO SURPLUS PARTS                            SWISSVALE               ALLEGHENY          PA
                                                           PENNSAUKEN
   SWOPE OIL & CHEMICAL CO.                                TOWNSHIP                CAMDEN             NJ
   SYNCON RESINS                                           SOUTH KEARNY            HUDSON             NJ
   TAPUTIMU FARM                                           PAGO PAGO               [Blank County]     AS
   TAYLOR BOROUGH DUMP                                     TAYLOR BOROUGH          LACKAWANNA         PA
   TAYLOR INDUSTRIAL SERVICES                              MT. GILEAD              MORROW             OH
   TAZLINA COPPER VALLEY SCHOOL                            TAZLINA                 [Blank County]     AK
   TCI INCORPORATED                                        HUDSON                  COLUMBIA           NY
   TELEDYNE WAH CHANG                                      ALBANY                  LINN               OR
   TEN-MILE DRAIN                                          ST. CLAIR SHORES        MACOMB             MI
   TENTH STREET DUMP/JUNKYARD                              OKLAHOMA CITY           OKLAHOMA           OK
   TIBBETTS ROAD                                           BARRINGTON              STRAFFORD          NH
   TINKHAM GARAGE                                          LONDONDERRY             ROCKINGHAM         NH
   TOBYHANNA ARMY DEPOT                                    TOBYHANNA               MONROE             PA
   TOKA-RENBE FARM                                         CANTON                  NORFOLK            MA
   TOOELE ARMY DEPOT (NORTH AREA)                          TOOELE                  TOOELE             UT
   TRACY DEFENSE DEPOT (USARMY)                            TRACY                   SAN JOAQUIN        CA
   TRANSPORTATION DRIVE PCB                                HAZLETON                LUZERNE            PA
   TRAVIS AIR FORCE BASE                                   TRAVIS AFB              SOLANO             CA
   TRIANGLE PACIFIC CORP IXL DIVISION                      ELIZABETH CITY          PASQUOTANK         NC
   TRI-CITIES BARREL CO., INC.                             PORT CRANE              BROOME             NY
   TRI-CITY DISPOSAL CO.                                   SHEPHERDSVILLE          BULLITT            KY
   TRW, INC. (MINERVA PLANT)                               MINERVA                 STARK              OH
   TUCSON INTERNATIONAL AIRPORT AREA                       TUCSON                  PIMA               AZ
   TWIN CITIES IRON & METAL CO INC                         BRISTOL                 BRISTOL CITY       VA
   UNIMATIC MANUFACTURING CORPORATION                      FAIRFIELD               ESSEX              NJ




                                                  Exhibit D-1
                                                  Page 1180
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 308 of 336 Page ID
                                   #:7705


                                                              City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output                  Borough, or Township             County        State
   UNION CHEMICAL CO., INC.                                  SOUTH HOPE              KNOX              ME
   UNION SCRAP IRON & METAL CO.                              MINNEAPOLIS             HENNEPIN          MN
   UNITED ENERGY                                             EVANSTON                SPENCER           IN
   UNIVERSAL IRONS & METAL                                   BUFFALO                 ERIE              NY
   UNIVERSAL OIL PRODUCTS (CHEMICAL DIVISION)                EAST RUTHERFORD         BERGEN            NJ
   UNIVERSITY OF MINNESOTA (ROSEMOUNT RESEARCH CENTER)       ROSEMOUNT               DAKOTA            MN
   US NASA MARSHALL SPACE FLIGHT CENTER                      HUNTSVILLE              MADISON           AL
   US SCRAP                                                  CHICAGO                 COOK              IL
   USA WOODBRIDGE RESEARCH FACILITY                          WOODBRIDGE              PRINCE WILLIAM    VA
   USN AIR STATION CECIL FIELD                               JACKSONVILLE            DUVAL             FL
   USN PHILA NAVAL SHIPYARD                                  PHILADELPHIA            PHILADELPHIA      PA
   VAN TRAN ELECTRIC CORPORATION                             LOUISVILLE              JEFFERSON         GA
   VELSICOL CHEMICAL CORP. (MICHIGAN)                        ST. LOUIS               GRATIOT           MI
   VERTAC, INC.                                              JACKSONVILLE            PULASKI           AR
   VESTAL WATER SUPPLY WELL 1-1                              VESTAL                  BROOME            NY
   WADE (ABM)                                                CHESTER                 DELAWARE          PA
   WAIANAE PERC AND PCBS SITE                                WAIANAE                 HONOLULU          HI
   WAITE PARK WELLS                                          WAITE PARK              STEARNS           MN
   WARD TRANSFORMER                                          RALEIGH                 WAKE              NC
   WASTE DISPOSAL, INC.                                      SANTA FE SPRINGS        LOS ANGELES       CA
   WASTE, INC., LANDFILL                                     MICHIGAN CITY           LA PORTE          IN
   WASTELAND LANDFILL                                        LOCKPORT                WILL              IL
   WAUNAKEE ALLOY                                            WAUNAKEE                DANE              WI
   WAYNE WASTE OIL                                           COLUMBIA CITY           WHITLEY           IN
   WEDZEB ENTERPRISES, INC.                                  LEBANON                 BOONE             IN
   WELDON SPRING FORMER ARMY ORDNANCE WORKS                  ST. CHARLES             ST. CHARLES       MO
   WELDON SPRING QUARRY/PLANT/PITS (USDOE/ARMY)              ST. CHARLES             ST. CHARLES       MO
   WELLS G&H                                                 WOBURN                  MIDDLESEX         MA
   WEST PULLMAN PCB SPILL SITE                               CHICAGO                 COOK              IL
   WEST SITE/HOWS CORNERS                                    PLYMOUTH                PENOBSCOT         ME
   WESTERN PROCESSING CO., INC.                              KENT                    KING              WA
   WESTERN SAND & GRAVEL                                     BURRILLVILLE            PROVIDENCE        RI
   WESTINGHOUSE ELECTRIC CORP. (SUNNYVALE PLANT)             SUNNYVALE               SANTA CLARA       CA
   WESTINGHOUSE ELECTRIC CORPORATION                         BLOOMINGTON             MONROE            IN
   WHITEHOUSE OIL PITS                                       WHITEHOUSE              DUVAL             FL
   WIDE BEACH DEVELOPMENT                                    BRANT                   ERIE              NY
   WILDCAT LANDFILL                                          DOVER                   KENT              DE
   WILLIAMS COMPRESSOR STATION - CORWIN                      HAZELTON                HARPER            KS
   WILLOW GROVE NAVAL AIR AND AIR RESERVE STATION            HORSHAM                 MONTGOMERY        PA
   WILSON BRANCH FLOODING                                    CHERAW                  CHESTERFIELD      SC
   WOLFF-ALPORT CHEMICAL COMPANY                             RIDGEWOOD               QUEENS            NY
   WOODBROOK ROAD DUMP                                       SOUTH PLAINFIELD        MIDDLESEX         NJ




                                                    Exhibit D-1
                                                    Page 1181
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 309 of 336 Page ID
                                   #:7706




                                                        City, Town, Village,
   PCB SITE NAME - June 9, 2020 SEMS Output            Borough, or Township            County        State
   WOODSTOCK MUNICIPAL LANDFILL                        WOODSTOCK               MCHENRY          IL
   WRIGHT-PATTERSON AIR FORCE BASE                     DAYTON                  [Blank County]   OH
   YELLOW WATER ROAD                                   BALDWIN                 DUVAL            FL
   YEOMAN CREEK LANDFILL                               WAUKEGAN                LAKE             IL
   YORK OIL CO.                                        MOIRA                   FRANKLIN         NY
   YUMA MARINE CORPS AIR STATION                       YUMA                    YUMA             AZ
   ZIEDRICH DUMP                                       MINERVA                 COLUMBIANA       OH
   ZSCHIEGNER REFINING                                 HOWELL TOWNSHIP         MONMOUTH         NJ




                                              Exhibit D-1
                                              Page 1182
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 310 of 336 Page ID
                                   #:7707



  All Superfund sites impaired for Aroclors identified by SEMS
                                                              City, Town, Village, Borough, or
   Aroclor SITE NAME - June 9, 2020 SEMS Output                          Township                     County          State
   1071 MAIN STREET                                          WOBURN                              MIDDLESEX         MA
   ABERDEEN PROVING GROUND (EDGEWOOD AREA)                   EDGEWOOD                            HARFORD           MD
   ABERDEEN PROVING GROUND (MICHAELSVILLE LANDFILL)          ABERDEEN                            HARFORD           MD
   ACME SOLVENT RECLAIMING, INC. (MORRISTOWN PLANT)          MORRISTOWN                          WINNEBAGO         IL
   ADAK NAVAL AIR STATION                                    ADAK                                [Blank County]    AK
   AEP FORTSON TRANSFORMER                                   SHREVEPORT                          CADDO             LA
   AEROJET GENERAL CORP.                                     RANCHO CORDOVA                      SACRAMENTO        CA
   AIR FORCE PLANT PJKS                                      LITTLETON                           JEFFERSON         CO
   ALABAMA ARMY AMMUNITION PLANT                             CHILDERSBURG                        TALLADEGA         AL
   ALAMEDA NAVAL AIR STATION                                 ALAMEDA                             ALAMEDA           CA
   ALLIED CHEMICAL & IRONTON COKE                            IRONTON                             LAWRENCE          OH
   ALUMINUM COMPANY OF AMERICA - DAVENPORT                   RIVERDALE                           SCOTT             IA
   AMERICAN BRASS INC.                                       HEADLAND                            HENRY             AL
   AMERICAN CYANAMID CO                                      PACE                                SANTA ROSA        FL
   AMOCO CHEMICALS (JOLIET LANDFILL)                         JOLIET                              WILL              IL
   ANACONDA ALUMINUM CO./MILGO ELECTRONICS CORP.             MIAMI                               MIAMI-DADE        FL
   ANDERSEN AIR FORCE BASE                                   YIGO                                GUAM              GU
   ANDREWS AIR FORCE BASE                                    ANDREWS AIR FORCE BASE              PRINCE GEORGE'S   MD
   ANODYNE, INC.                                             NORTH MIAMI BEACH                   MIAMI-DADE        FL
   AQUA-TECH ENVIRONMENTAL INC (GROCE LABS)                  GREER                               SPARTANBURG       SC
   ARCTIC SURPLUS                                            FAIRBANKS                           [Blank County]    AK
   ARRCOM (DREXLER ENTERPRISES)                              RATHDRUM                            KOOTENAI          ID
   ASBESTOS DUMP                                             MILLINGTON                          MORRIS            NJ
   ATLANTIC RESOURCES                                        SAYREVILLE                          MIDDLESEX         NJ
                                                                                                 PORTSMOUTH
   ATLANTIC WOOD INDUSTRIES, INC.                            PORTSMOUTH                          CITY              VA
   ATLAS TACK CORP.                                          FAIRHAVEN                           BRISTOL           MA
   AUBURN ROAD LANDFILL                                      LONDONDERRY                         ROCKINGHAM        NH
   AVTEX FIBERS, INC.                                        FRONT ROYAL                         WARREN            VA
   BANGOR NAVAL SUBMARINE BASE                               SILVERDALE                          KITSAP            WA
   BARSTOW MARINE CORPS LOGISTICS BASE                       BARSTOW                             SAN BERNARDINO    CA
   BELOIT CORP.                                              ROCKTON                             WINNEBAGO         IL
   BELTSVILLE AGRICULTURAL RESEARCH CENTER (USDA)            BELTSVILLE                          PRINCE GEORGE'S   MD
   BELVIDERE MUNICIPAL LANDFILL                              BELVIDERE                           BOONE             IL
   BERLIN & FARRO                                            SWARTZ CREEK                        GENESEE           MI
   BEULAH LANDFILL                                           PENSACOLA                           ESCAMBIA          FL
   BIRCHLY COURT                                             WEST DEPTFORD                       GLOUCESTER        NJ
   BLACKBURN & UNION PRIVILEGES                              WALPOLE                             NORFOLK           MA
   BONNEVILLE POWER ADMINISTRATION ROSS COMPLEX (USDOE)      VANCOUVER                           CLARK             WA
   BRESLUBE-PENN, INC.                                       CORAOPOLIS                          ALLEGHENY         PA
   BRICK TOWNSHIP LANDFILL                                   BRICK TOWNSHIP                      OCEAN             NJ
   BROOKHAVEN NATIONAL LABORATORY (USDOE)                    UPTON                               SUFFOLK           NY
   BROWN'S DUMP                                              JACKSONVILLE                        DUVAL             FL
   BRUNSWICK NAVAL AIR STATION                               BRUNSWICK                           CUMBERLAND        ME
   BURLINGTON INDUSTRIES CHERAW                              CHERAW                              CHESTERFIELD      SC
   BUTTERWORTH #2 LANDFILL                                   GRAND RAPIDS                        KENT              MI
   BYPASS 601 GROUND WATER CONTAMINATION                     CONCORD                             CABARRUS          NC
   BYRON BARREL & DRUM                                       BYRON TOWNSHIP                      GENESEE           NY
   CALDWELL TRUCKING CO.                                     FAIRFIELD                           ESSEX             NJ
   CALLAHAN MINING CORP                                      BROOKSVILLE (CAPE ROSIER)           HANCOCK           ME
   CALLAWAY & SON DRUM SERVICE                               LAKE ALFRED                         POLK              FL
   CAMP LEJEUNE MILITARY RES. (USNAVY)                       ONSLOW COUNTY                       ONSLOW            NC
   CAROLINA TRANSFORMER CO.                                  FAYETTEVILLE                        CUMBERLAND        NC
   CARTER LEE LUMBER CO.                                     INDIANAPOLIS                        MARION            IN
   CENTREDALE MANOR RESTORATION PROJECT                      NORTH PROVIDENCE                    PROVIDENCE        RI
   CHEMICAL COMMODITIES, INC.                                OLATHE                              JOHNSON           KS
   CHEMICAL CONTROL                                          ELIZABETH                           UNION             NJ




                                                      Exhibit D-1
                                                      Page 1183
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 311 of 336 Page ID
                                   #:7708



                                                              City, Town, Village, Borough, or
   Aroclor SITE NAME - June 9, 2020 SEMS Output                          Township                      County        State
   CHEMICAL LEAMAN TANK LINES, INC.                           BRIDGEPORT                         GLOUCESTER       NJ
   CHEMICAL RECOVERY SYSTEMS                                  ELYRIA                             LORAIN           OH
   CHEMSOL, INC.                                              PISCATAWAY                         MIDDLESEX        NJ
   CHEMTRONICS, INC.                                          SWANNANOA                          BUNCOMBE         NC
   CHERRY POINT MARINE CORPS AIR STATION                      HAVELOCK                           CRAVEN           NC
   CHEVRON QUESTA MINE                                        QUESTA                             TAOS             NM
   CIBA-GEIGY CORP.                                           TOMS RIVER                         OCEAN            NJ
   CIRCUITRON CORP.                                           EAST FARMINGDALE                   SUFFOLK          NY
   CLOTHIER DISPOSAL                                          TOWN OF GRANBY                     OSWEGO           NY
   CNMI DEQ ABANDONED PESTICIDES                              GUALO RAI                          SAIPAN           MP
   COLEMAN-EVANS WOOD PRESERVING CO.                          WHITEHOUSE                         DUVAL            FL
   COLONIAL LACQUER & CHEMICAL CO                             ASHLAND                            MIDDLESEX        MA
   COLUMBUS OLD MUNICIPAL LANDFILL #1                         COLUMBUS                           BARTHOLOMEW      IN
   CONSOLIDATED IRON AND METAL                                NEWBURGH                           ORANGE           NY
   CONTINENTAL STEEL CORP.                                    KOKOMO                             HOWARD           IN
   COOPER DRUM CO.                                            SOUTH GATE                         LOS ANGELES      CA
   CORNELL DUBILIER ELECTRONICS INC.                          SOUTH PLAINFIELD                   MIDDLESEX        NJ
   COSDEN CHEMICAL COATINGS CORP.                             BEVERLY                            BURLINGTON       NJ
   CROSSLEY FARM                                              HEREFORD TOWNSHIP                  BERKS            PA
   CROYDON TCE                                                CROYDON TOWNSHIP                   BUCKS            PA
   CUC POWER PLANT 4 PCB SITE                                 SAIPAN                             [Blank County]   MP
   CURCIO SCRAP METAL, INC.                                   SADDLE BROOK TWP                   BERGEN           NJ
   CURTIS BAY COAST GUARD YARD                                BALTIMORE                          ANNE ARUNDEL     MD
   DAVIS (GSR) LANDFILL                                       GLOCESTER                          PROVIDENCE       RI
   DAVISVILLE NAVAL CONSTRUCTION BATTALION CENTER             NORTH KINGSTOWN                    WASHINGTON       RI
   DAYCO CORP./L.E CARPENTER CO.                              WHARTON BOROUGH                    MORRIS           NJ
   DEFENSE GENERAL SUPPLY CENTER (DLA)                        CHESTERFIELD COUNTY                CHESTERFIELD     VA
   DELAWARE SAND & GRAVEL LANDFILL                            NEW CASTLE                         NEW CASTLE       DE
   DIAMOND HEAD OIL REFINERY DIV.                             KEARNY                             HUDSON           NJ
   DOEPKE DISPOSAL (HOLLIDAY)                                 SHAWNEE MISSION                    JOHNSON          KS
   DORNEY ROAD LANDFILL                                       UPPER MACUNGIE TOWNSHIP            LEHIGH           PA
   DOUGLASSVILLE DISPOSAL                                     DOUGLASSVILLE                      BERKS            PA
   DOVER AIR FORCE BASE                                       DOVER                              KENT             DE
   DUCK VALLEY PAIUTE SHOSHONE RESERVATION                    OWYHEE                             ELKO             NV
   DUELL & GARDNER LANDFILL                                   DALTON TOWNSHIP                    MUSKEGON         MI
   EASTLAND WOOLEN MILL                                       CORINNA                            PENOBSCOT        ME
   EDWARDS AIR FORCE BASE                                     EDWARDS AFB                        KERN             CA
                                                                                                 FAIRBANKS
   EIELSON AIR FORCE BASE                                     FAIRBANKS                          NORTH STAR       AK
   EL TORO MARINE CORPS AIR STATION                           EL TORO                            ORANGE           CA
   ELECTROVOICE                                               BUCHANAN                           BERRIEN          MI
   ELKTON FARM FIREHOLE                                       ELKTON                             CECIL            MD
   ELLENVILLE SCRAP IRON AND METAL                            ELLENVILLE                         ULSTER           NY
   ELLIS PROPERTY                                             EVESHAM TOWNSHIP                   BURLINGTON       NJ
   ELLISVILLE SITE                                            ELLISVILLE                         ST. LOUIS        MO
   ELM STREET GROUND WATER CONTAMINATION                      TERRE HAUTE                        VIGO             IN
   ELMENDORF AIR FORCE BASE                                   ANCHORAGE                          [Blank County]   AK
   EMMELL'S SEPTIC LANDFILL                                   GALLOWAY TOWNSHIP                  ATLANTIC         NJ
   ENDICOTT VILLAGE WELL FIELD                                VILLAGE OF ENDICOTT                BROOME           NY
   EVOR PHILLIPS LEASING                                      OLD BRIDGE TOWNSHIP                MIDDLESEX        NJ
   F.E. WARREN AIR FORCE BASE                                 CHEYENNE                           LARAMIE          WY
   FACET ENTERPRISES, INC.                                    ELMIRA                             CHEMUNG          NY
   FADROWSKI DRUM DISPOSAL                                    FRANKLIN                           MILWAUKEE        WI
   FAIRCHILD AIR FORCE BASE (4 WASTE AREAS)                   SPOKANE                            SPOKANE          WA
   FEDERAL AVIATION ADMINISTRATION TECHNICAL CENTER (USDOT)   ATLANTIC COUNTY                    ATLANTIC         NJ
   FEED MATERIALS PRODUCTION CENTER (USDOE)                   FERNALD                            [Blank County]   OH
   FIELDS BROOK                                               ASHTABULA                          ASHTABULA        OH
   FIRESTONE TIRE & RUBBER CO. (ALBANY PLANT)                 ALBANY                             DOUGHERTY        GA




                                                     Exhibit D-1
                                                     Page 1184
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 312 of 336 Page ID
                                   #:7709



                                                          City, Town, Village, Borough, or
   Aroclor SITE NAME - June 9, 2020 SEMS Output                      Township                     County         State
   FLETCHER'S PAINT WORKS & STORAGE                       MILFORD                            HILLSBOROUGH     NH
   FLORENCE LAND RECONTOURING, INC., LANDFILL             FLORENCE TOWNSHIP                  BURLINGTON       NJ
   FOLKERTSMA REFUSE                                      GRAND RAPIDS                       KENT             MI
   FOOTE MINERAL CO.                                      EAST WHITELAND TOWNSHIP            CHESTER          PA
   FORD RD IND LDFL                                       ELYRIA                             LORAIN           OH
   FOREST GLEN MOBILE HOME SUBDIVISION                    NIAGARA FALLS                      NIAGARA          NY
   FORT DEVENS                                            FORT DEVENS                        MIDDLESEX        MA
   FORT DEVENS-SUDBURY TRAINING ANNEX                     SUDBURY                            MIDDLESEX        MA
                                                                                             NEWPORT NEWS
   FORT EUSTIS (US ARMY)                                  NEWPORT NEWS                       CITY             VA
   FORT PICKETT                                           BLACKSTONE                         NOTTOWAY         VA
   FORT RICHARDSON (USARMY)                               ANCHORAGE                          [Blank County]   AK
   FORT WAINWRIGHT                                        FORT WAINWRIGHT                    [Blank County]   AK
   FRANKLIN BURN SITE #1                                  FRANKLIN TWP                       GLOUCESTER       NJ
   FRANKLIN BURN SITE #2                                  FRANKLIN TWP                       GLOUCESTER       NJ
   FULTON TERMINALS                                       FULTON                             OSWEGO           NY
   GALLUP'S QUARRY                                        PLAINFIELD                         WINDHAM          CT
   GCL TIE AND TREATING INC.                              VILLAGE OF SIDNEY                  DELAWARE         NY
   GEIGER (C & M OIL)                                     HOLLYWOOD                          CHARLESTON       SC
   GEMS LANDFILL                                          GLOUCESTER TOWNSHIP                CAMDEN           NJ
   GENERAL ELECTRIC CO/SHEPHERD FARM                      EAST FLAT ROCK                     HENDERSON        NC
   GENZALE PLATING CO.                                    FRANKLIN SQUARE                    NASSAU           NY
   GLOBAL SANITARY LANDFILL                               OLD BRIDGE TOWNSHIP                MIDDLESEX        NJ
   GOFORTH PCB BALLAST                                    LANDRUM                            GREENVILLE       SC
   GOOSE FARM                                             PLUMSTEAD TOWNSHIP                 OCEAN            NJ
   GREEN RIVER DISPOSAL, INC.                             MACEO                              DAVIESS          KY
   GRIFFISS AIR FORCE BASE (11 AREAS)                     ROME                               ONEIDA           NY
   GULF STATE UTILITIES-NORTH RYAN STREET                 LAKE CHARLES                       [Blank County]   LA
   GULFCO MARINE MAINTENANCE                              FREEPORT                           BRAZORIA         TX
   HAMMOND UPRR DERAILMENT                                MECCA                              [Blank County]   CA
   HANFORD 100-AREA (USDOE)                               BENTON COUNTY                      BENTON           WA
   HANFORD 300-AREA (USDOE)                               BENTON COUNTY                      BENTON           WA
   HANSCOM FIELD/HANSCOM AIR FORCE BASE                   BEDFORD                            MIDDLESEX        MA
   HARBOR ISLAND (LEAD)                                   SEATTLE                            KING             WA
   HART CREOSOTING COMPANY                                JASPER                             JASPER           TX
   HARVEY & KNOTT DRUM, INC.                              KIRKWOOD                           NEW CASTLE       DE
   HAVERTOWN PCP                                          HAVERFORD                          DELAWARE         PA
   HELEN KRAMER LANDFILL                                  MANTUA TOWNSHIP                    GLOUCESTER       NJ
   HENRYETTA IRON AND METAL                               HENRYETTA                          OKMULGEE         OK
   HILL AIR FORCE BASE                                    HILL AFB                           [Blank County]   UT
   HIMCO DUMP                                             ELKHART                            ELKHART          IN
   HOLTRA CHEM/HONEYWELL INC.                             RIEGELWOOD                         COLUMBUS         NC
   HOMESTEAD AIR FORCE BASE                               HOMESTEAD AIR FORCE BASE           MIAMI-DADE       FL
   HOOKER (102ND STREET)                                  NIAGARA FALLS                      NIAGARA          NY
   HOOKER CHEMICAL & PLASTICS CORP./RUCO POLYMER CORP.    HICKSVILLE                         NASSAU           NY
   HORSESHOE ROAD                                         SAYREVILLE                         MIDDLESEX        NJ
   HORTON IRON AND METAL                                  WILMINGTON                         NEW HANOVER      NC
   HUDSON RIVER PCBS                                      HUDSON RIVER                       WASHINGTON       NY
   HUNTERS POINT NAVAL SHIPYARD                           SAN FRANCISCO                      SAN FRANCISCO    CA
   IDAHO NATIONAL ENGINEERING LABORATORY (USDOE)          IDAHO FALLS                        [Blank County]   ID
   IMPERIAL OIL CO., INC./CHAMPION CHEMICALS              MORGANVILLE                        MONMOUTH         NJ
   INDIAN HEAD NAVAL SURFACE WARFARE CENTER               INDIAN HEAD                        CHARLES          MD
   INDUSTRIAL LATEX CORP.                                 WALLINGTON BOROUGH                 BERGEN           NJ
   INGRAM RICHARDSON COMPANY                              FRANKFORT                          CLINTON          IN
   IOWA CITY FMGP                                         IOWA CITY                          JOHNSON          IA
   JACKSON TOWNSHIP LANDFILL                              JACKSON TOWNSHIP                   OCEAN            NJ
   JACKSONVILLE ASH SITE                                  JACKSONVILLE                       DUVAL            FL
   JACKSONVILLE NAVAL AIR STATION                         JACKSONVILLE                       DUVAL            FL




                                                    Exhibit D-1
                                                    Page 1185
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 313 of 336 Page ID
                                   #:7710


                                                           City, Town, Village, Borough, or
   Aroclor SITE NAME - June 9, 2020 SEMS Output                       Township                     County         State
   JADCO-HUGHES FACILITY                                   BELMONT                            GASTON           NC
   JET PROPULSION LABORATORY (NASA)                        PASADENA                           LOS ANGELES      CA
   JFD ELECTRONICS/CHANNEL MASTER                          OXFORD                             GRANVILLE        NC
   JIS LANDFILL                                            SOUTH BRUNSWICK                    MIDDLESEX        NJ
   JOHNS' SLUDGE POND                                      WICHITA                            SEDGWICK         KS
                                                                                              DISTRICT OF
   JOINT BASE ANACOSTIA BOLLING                            WASHINGTON                         COLUMBIA         DC
   KANE & LOMBARD STREET DRUMS                             BALTIMORE                          BALTIMORE CITY   MD
   KENTUCKY AVENUE WELL FIELD                              HORSEHEADS                         CHEMUNG          NY
   KERR-MCGEE CHEMICAL CORP - JACKSONVILLE                 JACKSONVILLE                       DUVAL            FL
   KEYSTONE SANITATION LANDFILL                            UNION TOWNSHIP                     ADAMS            PA
   KOPPERS CO., INC. (NEWPORT PLANT)                       NEWPORT                            NEW CASTLE       DE
   KRYSOWATY FARM                                          HILLSBOROUGH TOWNSHIP              SOMERSET         NJ
   LABORATORY FOR ENERGY-RELATED HEALTH RESEARCH/OLD
   CAMPUS LANDFILL (USDOE)                                 DAVIS                              SOLANO           CA
   LAKE CALUMET CLUSTER                                    CHICAGO                            COOK             IL
   LAKE CITY ARMY AMMUNITION PLANT (NORTHWEST LAGOON)      INDEPENDENCE                       JACKSON          MO
   LAKE SANDY JO (M&M LANDFILL)                            GARY                               LAKE             IN
   LANGLEY AIR FORCE BASE/NASA LANGLEY RESEARCH CENTER     HAMPTON                            HAMPTON CITY     VA
   LASALLE ELECTRIC UTILITIES                              LA SALLE                           LA SALLE         IL
   LAUER I SANITARY LANDFILL                               MENOMONEE FALLS                    WAUKESHA         WI
   LAWRENCE AVIATION INDUSTRIES, INC.                      PORT JEFFERSON STATION             SUFFOLK          NY
   LAWRENCE LIVERMORE NATL LAB (SITE 300) (USDOE)          TRACY                              SAN JOAQUIN      CA
   LCP CHEMICALS GEORGIA                                   BRUNSWICK                          GLYNN            GA
   LEMBERGER TRANSPORT & RECYCLING                         FRANKLIN TOWNSHIP                  MANITOWOC        WI
   LENZ OIL SERVICE, INC.                                  LEMONT                             DUPAGE           IL
   LETTERKENNY ARMY DEPOT (PDO AREA)                       FRANKLIN COUNTY                    FRANKLIN         PA
   LETTERKENNY ARMY DEPOT (SE AREA)                        CHAMBERSBURG                       FRANKLIN         PA
   LIBERTY INDUSTRIAL FINISHING                            FARMINGDALE                        NASSAU           NY
   LOBECO PRODUCTS INC.                                    LOBECO                             BEAUFORT         SC
   LONE PINE LANDFILL                                      FREEHOLD TOWNSHIP                  MONMOUTH         NJ
   LORING AIR FORCE BASE                                   LIMESTONE                          AROOSTOOK        ME
   LOWER DARBY CREEK AREA                                  DARBY TWP                          DELAWARE         PA
                                                           UNINCORPORATED ARAPAHOE
   LOWRY LANDFILL                                          COUNTY                             ARAPAHOE         CO
   LUDLOW SAND & GRAVEL                                    CLAYVILLE                          ONEIDA           NY
   MADISON METROPOLITAN SEWERAGE DISTRICT LAGOONS          BLOOMING GROVE                     DANE             WI
   MALTA ROCKET FUEL AREA                                  MALTA                              SARATOGA         NY
   MARCH AIR FORCE BASE                                    RIVERSIDE                          RIVERSIDE        CA
   MARINE CORPS COMBAT DEVELOPMENT COMMAND                 QUANTICO                           PRINCE WILLIAM   VA
   MARINE CORPS LOGISTICS BASE                             ALBANY                             DOUGHERTY        GA
   MATERIALS TECHNOLOGY LABORATORY (USARMY)                WATERTOWN                          MIDDLESEX        MA
   MATHER AIR FORCE BASE (AC&W DISPOSAL SITE)              MATHER                             SACRAMENTO       CA
   MATTEO & SONS INC.                                      THOROFARE                          GLOUCESTER       NJ
   MATTHIESSEN AND HEGELER ZINC COMPANY                    LA SALLE                           LA SALLE         IL
   MCADOO ASSOCIATES                                       MCADOO BOROUGH                     SCHUYLKILL       PA
   MCCLELLAN AIR FORCE BASE (GROUND WATER CONTAMINATION)   MCCLELLAN AFB                      SACRAMENTO       CA
   MEDLEY FARM DRUM DUMP                                   GAFFNEY                            CHEROKEE         SC
   MERCURY REFINING, INC.                                  COLONIE                            ALBANY           NY
   MIAMI DRUM SERVICES                                     MIAMI                              MIAMI-DADE       FL
   MICHIGAN DISPOSAL SERVICE (CORK STREET LANDFILL)        KALAMAZOO                          KALAMAZOO        MI
   MINOT LANDFILL                                          MINOT                              WARD             ND
   MISSISSIPPI RIVER POOL #15                              RIVERDALE                          SCOTT            IA
   MISSOURI ELECTRIC WORKS                                 CAPE GIRARDEAU                     CAPE GIRARDEAU   MO
   MOFFETT FIELD NAVAL AIR STATION                         MOFFETT FIELD                      SANTA CLARA      CA
   MONITOR DEVICES, INC./INTERCIRCUITS, INC.               WALL TOWNSHIP                      MONMOUTH         NJ
   MOUND PLANT (USDOE)                                     MIAMISBURG                         MONTGOMERY       OH
   MOUNTAIN HOME AIR FORCE BASE                            MOUNTAIN HOME                      ELMORE           ID
   MOWBRAY ENGINEERING CO.                                 GREENVILLE                         BUTLER           AL




                                                    Exhibit D-1
                                                    Page 1186
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 314 of 336 Page ID
                                   #:7711


                                                            City, Town, Village, Borough, or
   Aroclor SITE NAME - June 9, 2020 SEMS Output                        Township                   County          State
   MUSKEGO SANITARY LANDFILL                                MUSKEGO                            WAUKESHA         WI
   MW MANUFACTURING                                         VALLEY TOWNSHIP                    MONTOUR          PA
   NATICK LABORATORY ARMY RESEARCH, DEVELOPMENT, AND
   ENGINEERING CENTER                                       NATICK                             MIDDLESEX        MA
   NATIONAL SOUTHWIRE ALUMINUM CO.                          HAWESVILLE                         HANCOCK          KY
   NAVAL AIR DEVELOPMENT CENTER (8 WASTE AREAS)             WARMINSTER TOWNSHIP                BUCKS            PA
   NAVAL AIR ENGINEERING CENTER                             LAKEHURST                          OCEAN            NJ
   NAVAL AIR STATION, WHIDBEY ISLAND (AULT FIELD)           WHIDBEY ISLAND                     ISLAND           WA
                                                                                               VIRGINIA BEACH
   NAVAL AMPHIBIOUS BASE LITTLE CREEK                       VIRGINIA BEACH                     CITY             VA
   NAVAL SECURITY GROUP ACTIVITY                            SABANA SECA                        [Blank County]   PR
   NAVAL SURFACE WARFARE CENTER - DAHLGREN                  DAHLGREN                           KING GEORGE      VA
   NAVAL UNDERSEA WARFARE ENGINEERING STATION (4 WASTE
   AREAS)                                                   KEYPORT                            KITSAP           WA
   NAVAL WEAPONS STATION - YORKTOWN                         YORKTOWN                           YORK             VA
   NAVAL WEAPONS STATION EARLE (SITE A)                     COLTS NECK                         MONMOUTH         NJ
   NAVY SHIPS PARTS CONTROL CENTER                          MECHANICSBURG                      CUMBERLAND       PA
   NEW HAMPSHIRE PLATING CO.                                MERRIMACK                          HILLSBOROUGH     NH
   NEW LONDON SUBMARINE BASE                                NEW LONDON                         NEW LONDON       CT
   NEW LYME METALS                                          NEW LYME                           ASHTABULA        OH
   NEWPORT NAVAL EDUCATION & TRAINING CENTER                NEWPORT                            NEWPORT          RI
   NEWSOM BROTHERS/OLD REICHHOLD CHEMICALS, INC.            COLUMBIA                           MARION           MS
   NIAGARA COUNTY REFUSE                                    WHEATFIELD                         NIAGARA          NY
   NORFOLK NAVAL BASE (SEWELLS POINT NAVAL COMPLEX)         NORFOLK                            NORFOLK CITY     VA
   NORTH BRONSON INDUSTRIAL SUBAREAS                        BRONSON                            BRANCH           MI
   NORTH CAROLINA STATE UNIVERSITY (LOT 86, FARM UNIT #1)   RALEIGH                            WAKE             NC
   NORTH SANITARY LANDFILL                                  DAYTON                             MONTGOMERY       OH
   NORWOOD PCBS                                             NORWOOD                            NORFOLK          MA
   NWS YORKTOWN - CHEATHAM ANNEX                            YORKTOWN                           YORK             VA
   NYANZA CHEMICAL WASTE DUMP                               ASHLAND                            MIDDLESEX        MA
   OAK RIDGE RESERVATION (USDOE)                            OAK RIDGE                          [Blank County]   TN
   OGDEN RAILROAD YARD                                      OGDEN                              WEBER            UT
   O'HARE AIR RESERVE FACILITIES                            CHICAGO                            COOK             IL
   OLD CITY OF YORK LANDFILL                                SEVEN VALLEYS                      YORK             PA
   OLD ESCO MANUFACTURING                                   GREENVILLE                         HUNT             TX
   OLD INLAND PIT                                           SPOKANE                            SPOKANE          WA
   OLD NAVY DUMP/MANCHESTER LABORATORY (USEPA/NOAA)         MANCHESTER                         KITSAP           WA
   OLD SOUTHINGTON LANDFILL                                 SOUTHINGTON                        HARTFORD         CT
   ONONDAGA LAKE                                            SYRACUSE                           ONONDAGA         NY
   ORGANIC CHEMICALS, INC.                                  GRANDVILLE                         KENT             MI
   ORMET CORP.                                              HANNIBAL                           MONROE           OH
   OSBORNE LANDFILL                                         GROVE CITY                         MERCER           PA
   OTIS AIR NATIONAL GUARD BASE/CAMP EDWARDS                FALMOUTH                           BARNSTABLE       MA
   OTT/STORY/CORDOVA CHEMICAL CO.                           DALTON TOWNSHIP                    MUSKEGON         MI
   OUTBOARD MARINE CORP.                                    WAUKEGAN                           LAKE             IL
   PADUCAH GASEOUS DIFFUSION PLANT (USDOE)                  PADUCAH                            MCCRACKEN        KY
   PALMER BARGE LINE                                        PORT ARTHUR                        JEFFERSON        TX
   PAOLI RAIL YARD                                          PAOLI                              CHESTER          PA
   PARRAMORE SURPLUS                                        MOUNT PLEASANT                     GADSDEN          FL
   PARRIS ISLAND MARINE CORPS RECRUIT DEPOT                 PARRIS ISLAND                      BEAUFORT         SC
   PATUXENT RIVER NAVAL AIR STATION                         PATUXENT RIVER                     ST. MARY'S       MD
   PEAK OIL CO./BAY DRUM CO.                                TAMPA                              HILLSBOROUGH     FL
   PEARL HARBOR NAVAL COMPLEX                               PEARL HARBOR                       HONOLULU         HI
   PEASE AIR FORCE BASE                                     PORTSMOUTH/NEWINGTON               ROCKINGHAM       NH
   PENSACOLA NAVAL AIR STATION                              PENSACOLA                          ESCAMBIA         FL
   PETERSON/PURITAN, INC.                                   LINCOLN/CUMBERLAND                 PROVIDENCE       RI
   PETROCHEM RECYCLING CORP./EKOTEK PLANT                   SALT LAKE CITY                     SALT LAKE        UT
   PHILMAR ELECTRONICS                                      MORRISONVILLE                      CLINTON          NY
   PICATINNY ARSENAL (USARMY)                               ROCKAWAY TOWNSHIP                  MORRIS           NJ




                                                      Exhibit D-1
                                                      Page 1187
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 315 of 336 Page ID
                                   #:7712



                                                          City, Town, Village, Borough, or
   Aroclor SITE NAME - June 9, 2020 SEMS Output                      Township                      County         State
   PICILLO FARM                                           COVENTRY                           KENT              RI
   PIJAK FARM                                             PLUMSTEAD TOWNSHIP                 OCEAN             NJ
   PIONEER SAND CO.                                       PENSACOLA                          ESCAMBIA          FL
   PLATTSBURGH AIR FORCE BASE                             PLATTSBURGH                        CLINTON           NY
   POLLUTION ABATEMENT SERVICES                           OSWEGO                             OSWEGO            NY
   POWELL ROAD LANDFILL                                   DAYTON                             MONTGOMERY        OH
   PUGET SOUND NAVAL SHIPYARD COMPLEX                     BREMERTON                          KITSAP            WA
   PURITY OIL SALES, INC.                                 MALAGA                             FRESNO            CA
   QUANTA RESOURCES                                       EDGEWATER                          BERGEN            NJ
   QUEEN CITY FARMS                                       MAPLE VALLEY                       KING              WA
   RAB VALLEY WOOD PRESERVING                             PANAMA                             LE FLORE          OK
   RAYMARK INDUSTRIES, INC.                               STRATFORD                          FAIRFIELD         CT
   RENORA, INC.                                           EDISON TOWNSHIP                    MIDDLESEX         NJ
   REYNOLDS METALS CO                                     MASSENA                            ST. LAWRENCE      NY
   REYNOLDS METALS COMPANY                                TROUTDALE                          MULTNOMAH         OR
   RICHARDSON HILL ROAD LANDFILL/POND                     SIDNEY CENTER                      DELAWARE          NY
   RIVER ROAD LANDFILL (WASTE MANAGEMENT, INC.)           HERMITAGE                          MERCER            PA
   ROCKWELL INTERNATIONAL CORP. (ALLEGAN PLANT)           ALLEGAN                            ALLEGAN           MI
   ROCKY FLATS PLANT (USDOE)                              GOLDEN                             JEFFERSON         CO
   ROEBLING STEEL CO.                                     FLORENCE                           BURLINGTON        NJ
   ROSE, MARTHA CHEMICAL CO                               HOLDEN                             JOHNSON           MO
   ROSEN BROTHERS SCRAP YARD/DUMP                         CORTLAND                           CORTLAND          NY
   RSR CORPORATION                                        DALLAS                             DALLAS            TX
   SACRAMENTO ARMY DEPOT                                  SACRAMENTO                         SACRAMENTO        CA
   SAFETY LIGHT CORPORATION                               BLOOMSBURG                         COLUMBIA          PA
   SALEM ACRES                                            SALEM                              ESSEX             MA
   SANGAMO ELECTRIC DUMP/CRAB ORCHARD NATIONAL WILDLIFE
   REFUGE (USDOI)                                         CARTERVILLE                        WILLIAMSON        IL
   SARNEY FARM                                            AMENIA                             DUTCHESS          NY
   SAVANNA ARMY DEPOT ACTIVITY                            SAVANNA                            JO DAVIESS        IL
   SAVANNAH RIVER SITE (USDOE)                            AIKEN                              [Blank County]    SC
   SBA SHIPYARD                                           JENNINGS                           JEFFERSON DAVIS   LA
   SCHOFIELD BARRACKS (USARMY)                            SCHOFIELD                          HONOLULU          HI
   SCIENTIFIC CHEMICAL PROCESSING                         CARLSTADT                          BERGEN            NJ
   SCRDI DIXIANA                                          CAYCE                              LEXINGTON         SC
   SENECA ARMY DEPOT                                      ROMULUS                            SENECA            NY
   SHARKEY LANDFILL                                       PARSIPPANY, TROY HLS               MORRIS            NJ
   SHARON STEEL CORP (FARRELL WORKS DISPOSAL AREA)        HERMITAGE                          MERCER            PA
   SHIAWASSEE RIVER                                       HOWELL                             LIVINGSTON        MI
   SHPACK LANDFILL                                        NORTON/ATTLEBORO                   BRISTOL           MA
   SIDNEY LANDFILL                                        SIDNEY                             DELAWARE          NY
   SILRESIM CHEMICAL CORP.                                LOWELL                             MIDDLESEX         MA
   SMITH'S FARM                                           BROOKS                             BULLITT           KY
   SOLVENT SAVERS                                         LINCKLAEN                          CHENANGO          NY
   SOLVENTS RECOVERY SERVICE OF NEW ENGLAND               SOUTHINGTON                        HARTFORD          CT
   SOUTH 8TH STREET LANDFILL                              WEST MEMPHIS                       CRITTENDEN        AR
   SOUTH WEYMOUTH NAVAL AIR STATION                       WEYMOUTH                           NORFOLK           MA
   SOUTHERN SOLVENTS, INC.                                TAMPA                              HILLSBOROUGH      FL
   SPECTRON, INC.                                         ELKTON                             CECIL             MD
   ST LOUIS (EX) ORDNANCE PLANT                           ST LOUIS                           ST. LOUIS         MO
   ST. JULIENS CREEK ANNEX (U.S. NAVY)                    CHESAPEAKE                         CHESAPEAKE CITY   VA
   STANDARD CHLORINE                                      KEARNY                             HUDSON            NJ
   STANDARD CHLORINE OF DELAWARE, INC.                    NEW CASTLE                         NEW CASTLE        DE
   STANDARD STEEL & METALS SALVAGE YARD (USDOT)           ANCHORAGE                          ANCHORAGE         AK
   STATE MARINE OF PORT ARTHUR                            JEFFERSON COUNTY                   JEFFERSON         TX
   SULLIVAN'S LEDGE                                       NEW BEDFORD                        BRISTOL           MA
   SUTTON BROOK DISPOSAL AREA                             TEWKSBURY                          MIDDLESEX         MA
   SWOPE OIL & CHEMICAL CO.                               PENNSAUKEN TOWNSHIP                CAMDEN            NJ




                                                   Exhibit D-1
                                                   Page 1188
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 316 of 336 Page ID
                                   #:7713




                                                                 City, Town, Village, Borough, or
   Aroclor SITE NAME - June 9, 2020 SEMS Output                            Township                       County        State
   SYNCON RESINS                                                SOUTH KEARNY                        HUDSON           NJ
   TAYLOR BOROUGH DUMP                                          TAYLOR BOROUGH                      LACKAWANNA       PA
   TAYLOR LUMBER AND TREATING                                   SHERIDAN                            YAMHILL          OR
   TENNESSEE PRODUCTS                                           CHATTANOOGA                         HAMILTON         TN
   TENTH STREET DUMP/JUNKYARD                                   OKLAHOMA CITY                       OKLAHOMA         OK
   THERMO-CHEM, INC.                                            MUSKEGON                            MUSKEGON         MI
   TIBBETTS ROAD                                                BARRINGTON                          STRAFFORD        NH
   TOFTDAHL DRUMS                                               BRUSH PRAIRIE                       CLARK            WA
   TRACY DEFENSE DEPOT (USARMY)                                 TRACY                               SAN JOAQUIN      CA
   TRAVIS AIR FORCE BASE                                        TRAVIS AFB                          SOLANO           CA
   TRI-CITIES BARREL CO., INC.                                  PORT CRANE                          BROOME           NY
   TRI-CITY DISPOSAL CO.                                        SHEPHERDSVILLE                      BULLITT          KY
   TRI-COUNTY LANDFILL CO./WASTE MANAGEMENT OF ILLINOIS, INC.   ELGIN                               KANE             IL
   TULALIP LANDFILL                                             MARYSVILLE                          SNOHOMISH        WA
   TURNPIKE DUMP #5                                             JERSEY CITY                         HUDSON           NJ
   TUTU WELLFIELD                                               TUTU                                ST. THOMAS       VI
   TYNDALL AIR FORCE BASE                                       PANAMA CITY                         BAY              FL
   UPPER DEERFIELD TOWNSHIP SANITARY LANDFILL                   UPPER DEERFIELD TOWNSHIP            CUMBERLAND       NJ
   US NASA MARSHALL SPACE FLIGHT CENTER                         HUNTSVILLE                          MADISON          AL
   US NAVY AVIONICS CENTER                                      INDIANAPOLIS                        MARION           IN
   USA WOODBRIDGE RESEARCH FACILITY                             WOODBRIDGE                          PRINCE WILLIAM   VA
   USARMY/NASA REDSTONE ARSENAL                                 HUNTSVILLE                          MADISON          AL
   USN AIR STATION CECIL FIELD                                  JACKSONVILLE                        DUVAL            FL
   USN NAVAL SURFACE WARFARE CTR-WHITE OAK                      SILVER SPRING                       MONTGOMERY       MD
   VIENNA WELLS                                                 VIENNA                              MARIES           MO
   VINELAND CHEMICAL CO., INC.                                  VINELAND                            CUMBERLAND       NJ
   WARD TRANSFORMER                                             RALEIGH                             WAKE             NC
                                                                                                    DISTRICT OF
   WASHINGTON NAVY YARD                                         WASHINGTON                          COLUMBIA         DC
   WAUSAU GROUND WATER CONTAMINATION                            WAUSAU                              MARATHON         WI
   WELLS G&H                                                    WOBURN                              MIDDLESEX        MA
   WELSBACH & GENERAL GAS MANTLE (CAMDEN RADIATION)             CAMDEN AND GLOUCESTER CIT           CAMDEN           NJ
   WEST SITE/HOWS CORNERS                                       PLYMOUTH                            PENOBSCOT        ME
   WESTINGHOUSE ELECTRIC CORP. (SHARON PLANT)                   SHARON                              MERCER           PA
   WESTLAKE LANDFILL                                            BRIDGETON                           ST. LOUIS        MO
   WHITEHOUSE OIL PITS                                          WHITEHOUSE                          DUVAL            FL
   WHITING FIELD NAVAL AIR STATION                              MILTON                              SANTA ROSA       FL
   WIDE BEACH DEVELOPMENT                                       BRANT                               ERIE             NY
   WILLOW GROVE NAVAL AIR AND AIR RESERVE STATION               HORSHAM                             MONTGOMERY       PA
   WOOLFOLK CHEMICAL WORKS, INC.                                FORT VALLEY                         PEACH            GA
   WRIGHT-PATTERSON AIR FORCE BASE                              DAYTON                              [Blank County]   OH
   YAWORSKI WASTE LAGOON                                        CANTERBURY                          WINDHAM          CT
   YELLOW WATER ROAD                                            BALDWIN                             DUVAL            FL
   YUMA MARINE CORPS AIR STATION                                YUMA                                YUMA             AZ




                                                      Exhibit D-1
                                                      Page 1189
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 317 of 336 Page ID
                                   #:7714



  All Superfund sites impaired for both PCBs and Aroclors identified by SEMS
                                                                       City, Town, Village,
   PCB & AROCLOR SITE NAME - June 9, 2020 SEMS Output                 Borough, or Township            County        State
   ABERDEEN PROVING GROUND (EDGEWOOD AREA)                        EDGEWOOD                    HARFORD          MD
   ABERDEEN PROVING GROUND (MICHAELSVILLE LANDFILL)               ABERDEEN                    HARFORD          MD
   ACME SOLVENT RECLAIMING, INC. (MORRISTOWN PLANT)               MORRISTOWN                  WINNEBAGO        IL
   AIR FORCE PLANT PJKS                                           LITTLETON                   JEFFERSON        CO
   ALAMEDA NAVAL AIR STATION                                      ALAMEDA                     ALAMEDA          CA
   AMERICAN CYANAMID CO                                           PACE                        SANTA ROSA       FL
   ANDERSEN AIR FORCE BASE                                        YIGO                        GUAM             GU
   ARCTIC SURPLUS                                                 FAIRBANKS                   [Blank County]   AK
   ARRCOM (DREXLER ENTERPRISES)                                   RATHDRUM                    KOOTENAI         ID
   ATLANTIC RESOURCES                                             SAYREVILLE                  MIDDLESEX        NJ
   AUBURN ROAD LANDFILL                                           LONDONDERRY                 ROCKINGHAM       NH
   AVTEX FIBERS, INC.                                             FRONT ROYAL                 WARREN           VA
   BELVIDERE MUNICIPAL LANDFILL                                   BELVIDERE                   BOONE            IL
   BERLIN & FARRO                                                 SWARTZ CREEK                GENESEE          MI
   BONNEVILLE POWER ADMINISTRATION ROSS COMPLEX (USDOE)           VANCOUVER                   CLARK            WA
   BRESLUBE-PENN, INC.                                            CORAOPOLIS                  ALLEGHENY        PA
   BROOKHAVEN NATIONAL LABORATORY (USDOE)                         UPTON                       SUFFOLK          NY
   BRUNSWICK NAVAL AIR STATION                                    BRUNSWICK                   CUMBERLAND       ME
   BUTTERWORTH #2 LANDFILL                                        GRAND RAPIDS                KENT             MI
   BYRON BARREL & DRUM                                            BYRON TOWNSHIP              GENESEE          NY
   CALDWELL TRUCKING CO.                                          FAIRFIELD                   ESSEX            NJ
   CAMP LEJEUNE MILITARY RES. (USNAVY)                            ONSLOW COUNTY               ONSLOW           NC
   CAROLINA TRANSFORMER CO.                                       FAYETTEVILLE                CUMBERLAND       NC
   CENTREDALE MANOR RESTORATION PROJECT                           NORTH PROVIDENCE            PROVIDENCE       RI
   CHEMICAL CONTROL                                               ELIZABETH                   UNION            NJ
   CHEMSOL, INC.                                                  PISCATAWAY                  MIDDLESEX        NJ
   CHEMTRONICS, INC.                                              SWANNANOA                   BUNCOMBE         NC
   CLOTHIER DISPOSAL                                              TOWN OF GRANBY              OSWEGO           NY
   CONTINENTAL STEEL CORP.                                        KOKOMO                      HOWARD           IN
   CORNELL DUBILIER ELECTRONICS INC.                              SOUTH PLAINFIELD            MIDDLESEX        NJ
   COSDEN CHEMICAL COATINGS CORP.                                 BEVERLY                     BURLINGTON       NJ
   CUC POWER PLANT 4 PCB SITE                                     SAIPAN                      [Blank County]   MP
   CURCIO SCRAP METAL, INC.                                       SADDLE BROOK TWP            BERGEN           NJ
   CURTIS BAY COAST GUARD YARD                                    BALTIMORE                   ANNE ARUNDEL     MD
   DAVIS (GSR) LANDFILL                                           GLOCESTER                   PROVIDENCE       RI
   DAVISVILLE NAVAL CONSTRUCTION BATTALION CENTER                 NORTH KINGSTOWN             WASHINGTON       RI
   DAYCO CORP./L.E CARPENTER CO.                                  WHARTON BOROUGH             MORRIS           NJ
   DEFENSE GENERAL SUPPLY CENTER (DLA)                            CHESTERFIELD COUNTY         CHESTERFIELD     VA
   DELAWARE SAND & GRAVEL LANDFILL                                NEW CASTLE                  NEW CASTLE       DE
   DIAMOND HEAD OIL REFINERY DIV.                                 KEARNY                      HUDSON           NJ




                                                        Exhibit D-1
                                                        Page 1190
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 318 of 336 Page ID
                                   #:7715



                                                                   City, Town, Village,
   PCB & AROCLOR SITE NAME - June 9, 2020 SEMS Output             Borough, or Township            County    State
   DOUGLASSVILLE DISPOSAL                                        DOUGLASSVILLE            BERKS            PA
   DUELL & GARDNER LANDFILL                                      DALTON TOWNSHIP          MUSKEGON         MI
   EASTLAND WOOLEN MILL                                          CORINNA                  PENOBSCOT        ME
   EDWARDS AIR FORCE BASE                                        EDWARDS AFB              KERN             CA
   ELLIS PROPERTY                                                EVESHAM TOWNSHIP         BURLINGTON       NJ
   ELLISVILLE SITE                                               ELLISVILLE               ST. LOUIS        MO
   EMMELL'S SEPTIC LANDFILL                                      GALLOWAY TOWNSHIP        ATLANTIC         NJ
   ENDICOTT VILLAGE WELL FIELD                                   VILLAGE OF ENDICOTT      BROOME           NY
   EVOR PHILLIPS LEASING                                         OLD BRIDGE TOWNSHIP      MIDDLESEX        NJ
   FEDERAL AVIATION ADMINISTRATION TECHNICAL CENTER (USDOT)      ATLANTIC COUNTY          ATLANTIC         NJ
   FEED MATERIALS PRODUCTION CENTER (USDOE)                      FERNALD                  [Blank County]   OH
   FIELDS BROOK                                                  ASHTABULA                ASHTABULA        OH
   FIRESTONE TIRE & RUBBER CO. (ALBANY PLANT)                    ALBANY                   DOUGHERTY        GA
   FLETCHER'S PAINT WORKS & STORAGE                              MILFORD                  HILLSBOROUGH     NH
   FORD RD IND LDFL                                              ELYRIA                   LORAIN           OH
   FORT DEVENS                                                   FORT DEVENS              MIDDLESEX        MA
                                                                                          NEWPORT NEWS
   FORT EUSTIS (US ARMY)                                         NEWPORT NEWS             CITY             VA
   FORT RICHARDSON (USARMY)                                      ANCHORAGE                [Blank County]   AK
   GALLUP'S QUARRY                                               PLAINFIELD               WINDHAM          CT
   GEIGER (C & M OIL)                                            HOLLYWOOD                CHARLESTON       SC
   GENZALE PLATING CO.                                           FRANKLIN SQUARE          NASSAU           NY
   GLOBAL SANITARY LANDFILL                                      OLD BRIDGE TOWNSHIP      MIDDLESEX        NJ
   GOFORTH PCB BALLAST                                           LANDRUM                  GREENVILLE       SC
   GOOSE FARM                                                    PLUMSTEAD TOWNSHIP       OCEAN            NJ
   GRIFFISS AIR FORCE BASE (11 AREAS)                            ROME                     ONEIDA           NY
   HANFORD 100-AREA (USDOE)                                      BENTON COUNTY            BENTON           WA
   HANFORD 300-AREA (USDOE)                                      BENTON COUNTY            BENTON           WA
   HARBOR ISLAND (LEAD)                                          SEATTLE                  KING             WA
   HARVEY & KNOTT DRUM, INC.                                     KIRKWOOD                 NEW CASTLE       DE
   HILL AIR FORCE BASE                                           HILL AFB                 [Blank County]   UT
   HOLTRA CHEM/HONEYWELL INC.                                    RIEGELWOOD               COLUMBUS         NC
                                                                 HOMESTEAD AIR FORCE
   HOMESTEAD AIR FORCE BASE                                      BASE                     MIAMI-DADE       FL
   HOOKER (102ND STREET)                                         NIAGARA FALLS            NIAGARA          NY
   HOOKER CHEMICAL & PLASTICS CORP./RUCO POLYMER CORP.           HICKSVILLE               NASSAU           NY
   HORSESHOE ROAD                                                SAYREVILLE               MIDDLESEX        NJ
   HUDSON RIVER PCBS                                             HUDSON RIVER             WASHINGTON       NY
   HUNTERS POINT NAVAL SHIPYARD                                  SAN FRANCISCO            SAN FRANCISCO    CA
   IDAHO NATIONAL ENGINEERING LABORATORY (USDOE)                 IDAHO FALLS              [Blank County]   ID
   IMPERIAL OIL CO., INC./CHAMPION CHEMICALS                     MORGANVILLE              MONMOUTH         NJ
   INDUSTRIAL LATEX CORP.                                        WALLINGTON BOROUGH       BERGEN           NJ
   JADCO-HUGHES FACILITY                                         BELMONT                  GASTON           NC




                                                        Exhibit D-1
                                                        Page 1191
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 319 of 336 Page ID
                                   #:7716


                                                                   City, Town, Village,
   PCB & AROCLOR SITE NAME - June 9, 2020 SEMS Output             Borough, or Township             County        State
   KENTUCKY AVENUE WELL FIELD                                    HORSEHEADS               CHEMUNG           NY
   LAKE CALUMET CLUSTER                                          CHICAGO                  COOK              IL
   LAKE SANDY JO (M&M LANDFILL)                                  GARY                     LAKE              IN
   LANGLEY AIR FORCE BASE/NASA LANGLEY RESEARCH CENTER           HAMPTON                  HAMPTON CITY      VA
   LASALLE ELECTRIC UTILITIES                                    LA SALLE                 LA SALLE          IL
                                                                 PORT JEFFERSON
   LAWRENCE AVIATION INDUSTRIES, INC.                            STATION                  SUFFOLK           NY
   LAWRENCE LIVERMORE NATL LAB (SITE 300) (USDOE)                TRACY                    SAN JOAQUIN       CA
   LETTERKENNY ARMY DEPOT (SE AREA)                              CHAMBERSBURG             FRANKLIN          PA
   LIBERTY INDUSTRIAL FINISHING                                  FARMINGDALE              NASSAU            NY
   LORING AIR FORCE BASE                                         LIMESTONE                AROOSTOOK         ME
   LOWER DARBY CREEK AREA                                        DARBY TWP                DELAWARE          PA
                                                                 UNINCORPORATED
   LOWRY LANDFILL                                                ARAPAHOE COUNTY          ARAPAHOE          CO
   LUDLOW SAND & GRAVEL                                          CLAYVILLE                ONEIDA            NY
   MADISON METROPOLITAN SEWERAGE DISTRICT LAGOONS                BLOOMING GROVE           DANE              WI
   MARCH AIR FORCE BASE                                          RIVERSIDE                RIVERSIDE         CA
   MARINE CORPS COMBAT DEVELOPMENT COMMAND                       QUANTICO                 PRINCE WILLIAM    VA
   MARINE CORPS LOGISTICS BASE                                   ALBANY                   DOUGHERTY         GA
   MCCLELLAN AIR FORCE BASE (GROUND WATER CONTAMINATION)         MCCLELLAN AFB            SACRAMENTO        CA
   MISSISSIPPI RIVER POOL #15                                    RIVERDALE                SCOTT             IA
   MISSOURI ELECTRIC WORKS                                       CAPE GIRARDEAU           CAPE GIRARDEAU    MO
   MOFFETT FIELD NAVAL AIR STATION                               MOFFETT FIELD            SANTA CLARA       CA
   MOUNTAIN HOME AIR FORCE BASE                                  MOUNTAIN HOME            ELMORE            ID
   MOWBRAY ENGINEERING CO.                                       GREENVILLE               BUTLER            AL
   MUSKEGO SANITARY LANDFILL                                     MUSKEGO                  WAUKESHA          WI
   MW MANUFACTURING                                              VALLEY TOWNSHIP          MONTOUR           PA
   NATICK LABORATORY ARMY RESEARCH, DEVELOPMENT, AND
   ENGINEERING CENTER                                            NATICK                   MIDDLESEX         MA
   NATIONAL SOUTHWIRE ALUMINUM CO.                               HAWESVILLE               HANCOCK           KY
   NAVAL AIR ENGINEERING CENTER                                  LAKEHURST                OCEAN             NJ
   NAVAL SURFACE WARFARE CENTER - DAHLGREN                       DAHLGREN                 KING GEORGE       VA
   NAVAL UNDERSEA WARFARE ENGINEERING STATION (4 WASTE AREAS)    KEYPORT                  KITSAP            WA
   NAVAL WEAPONS STATION - YORKTOWN                              YORKTOWN                 YORK              VA
   NAVY SHIPS PARTS CONTROL CENTER                               MECHANICSBURG            CUMBERLAND        PA
   NEW LONDON SUBMARINE BASE                                     NEW LONDON               NEW LONDON        CT
   NEWPORT NAVAL EDUCATION & TRAINING CENTER                     NEWPORT                  NEWPORT           RI
   NEWSOM BROTHERS/OLD REICHHOLD CHEMICALS, INC.                 COLUMBIA                 MARION            MS
   NORFOLK NAVAL BASE (SEWELLS POINT NAVAL COMPLEX)              NORFOLK                  NORFOLK CITY      VA
   NORWOOD PCBS                                                  NORWOOD                  NORFOLK           MA
   NYANZA CHEMICAL WASTE DUMP                                    ASHLAND                  MIDDLESEX         MA
   OAK RIDGE RESERVATION (USDOE)                                 OAK RIDGE                [Blank County]    TN
   OLD NAVY DUMP/MANCHESTER LABORATORY (USEPA/NOAA)              MANCHESTER               KITSAP            WA
   ONONDAGA LAKE                                                 SYRACUSE                 ONONDAGA          NY




                                                        Exhibit D-1
                                                        Page 1192
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 320 of 336 Page ID
                                   #:7717



                                                                   City, Town, Village,
   PCB & AROCLOR SITE NAME - June 9, 2020 SEMS Output             Borough, or Township             County        State
   ORGANIC CHEMICALS, INC.                                       GRANDVILLE               KENT              MI
   ORMET CORP.                                                   HANNIBAL                 MONROE            OH
   OSBORNE LANDFILL                                              GROVE CITY               MERCER            PA
   OTIS AIR NATIONAL GUARD BASE/CAMP EDWARDS                     FALMOUTH                 BARNSTABLE        MA
   OTT/STORY/CORDOVA CHEMICAL CO.                                DALTON TOWNSHIP          MUSKEGON          MI
   OUTBOARD MARINE CORP.                                         WAUKEGAN                 LAKE              IL
   PADUCAH GASEOUS DIFFUSION PLANT (USDOE)                       PADUCAH                  MCCRACKEN         KY
   PAOLI RAIL YARD                                               PAOLI                    CHESTER           PA
   PARRIS ISLAND MARINE CORPS RECRUIT DEPOT                      PARRIS ISLAND            BEAUFORT          SC
   PATUXENT RIVER NAVAL AIR STATION                              PATUXENT RIVER           ST. MARY'S        MD
   PEAK OIL CO./BAY DRUM CO.                                     TAMPA                    HILLSBOROUGH      FL
   PEARL HARBOR NAVAL COMPLEX                                    PEARL HARBOR             HONOLULU          HI
   PENSACOLA NAVAL AIR STATION                                   PENSACOLA                ESCAMBIA          FL
   PETERSON/PURITAN, INC.                                        LINCOLN/CUMBERLAND       PROVIDENCE        RI
   PETROCHEM RECYCLING CORP./EKOTEK PLANT                        SALT LAKE CITY           SALT LAKE         UT
   PICATINNY ARSENAL (USARMY)                                    ROCKAWAY TOWNSHIP        MORRIS            NJ
   PICILLO FARM                                                  COVENTRY                 KENT              RI
   PIONEER SAND CO.                                              PENSACOLA                ESCAMBIA          FL
   POLLUTION ABATEMENT SERVICES                                  OSWEGO                   OSWEGO            NY
   PUGET SOUND NAVAL SHIPYARD COMPLEX                            BREMERTON                KITSAP            WA
   PURITY OIL SALES, INC.                                        MALAGA                   FRESNO            CA
   QUANTA RESOURCES                                              EDGEWATER                BERGEN            NJ
   RAB VALLEY WOOD PRESERVING                                    PANAMA                   LE FLORE          OK
   RAYMARK INDUSTRIES, INC.                                      STRATFORD                FAIRFIELD         CT
   RENORA, INC.                                                  EDISON TOWNSHIP          MIDDLESEX         NJ
   REYNOLDS METALS COMPANY                                       TROUTDALE                MULTNOMAH         OR
   RICHARDSON HILL ROAD LANDFILL/POND                            SIDNEY CENTER            DELAWARE          NY
   ROEBLING STEEL CO.                                            FLORENCE                 BURLINGTON        NJ
   ROSE, MARTHA CHEMICAL CO                                      HOLDEN                   JOHNSON           MO
   ROSEN BROTHERS SCRAP YARD/DUMP                                CORTLAND                 CORTLAND          NY
   RSR CORPORATION                                               DALLAS                   DALLAS            TX
   SALEM ACRES                                                   SALEM                    ESSEX             MA
   SANGAMO ELECTRIC DUMP/CRAB ORCHARD NATIONAL WILDLIFE REFUGE
   (USDOI)                                                       CARTERVILLE              WILLIAMSON        IL
   SAVANNAH RIVER SITE (USDOE)                                   AIKEN                    [Blank County]    SC
   SCIENTIFIC CHEMICAL PROCESSING                                CARLSTADT                BERGEN            NJ
   SHARON STEEL CORP (FARRELL WORKS DISPOSAL AREA)               HERMITAGE                MERCER            PA
   SHIAWASSEE RIVER                                              HOWELL                   LIVINGSTON        MI
   SIDNEY LANDFILL                                               SIDNEY                   DELAWARE          NY
   SILRESIM CHEMICAL CORP.                                       LOWELL                   MIDDLESEX         MA
   SMITH'S FARM                                                  BROOKS                   BULLITT           KY
   SOLVENT SAVERS                                                LINCKLAEN                CHENANGO          NY




                                                        Exhibit D-1
                                                        Page 1193
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 321 of 336 Page ID
                                   #:7718




                                                                   City, Town, Village,
   PCB & AROCLOR SITE NAME - June 9, 2020 SEMS Output             Borough, or Township            County    State
   SOLVENTS RECOVERY SERVICE OF NEW ENGLAND                      SOUTHINGTON              HARTFORD         CT
   SOUTH 8TH STREET LANDFILL                                     WEST MEMPHIS             CRITTENDEN       AR
   SOUTH WEYMOUTH NAVAL AIR STATION                              WEYMOUTH                 NORFOLK          MA
   SPECTRON, INC.                                                ELKTON                   CECIL            MD
   STANDARD STEEL & METALS SALVAGE YARD (USDOT)                  ANCHORAGE                ANCHORAGE        AK
   SULLIVAN'S LEDGE                                              NEW BEDFORD              BRISTOL          MA
   SWOPE OIL & CHEMICAL CO.                                      PENNSAUKEN TOWNSHIP      CAMDEN           NJ
   SYNCON RESINS                                                 SOUTH KEARNY             HUDSON           NJ
   TAYLOR BOROUGH DUMP                                           TAYLOR BOROUGH           LACKAWANNA       PA
   TENTH STREET DUMP/JUNKYARD                                    OKLAHOMA CITY            OKLAHOMA         OK
   TIBBETTS ROAD                                                 BARRINGTON               STRAFFORD        NH
   TRACY DEFENSE DEPOT (USARMY)                                  TRACY                    SAN JOAQUIN      CA
   TRAVIS AIR FORCE BASE                                         TRAVIS AFB               SOLANO           CA
   TRI-CITIES BARREL CO., INC.                                   PORT CRANE               BROOME           NY
   TRI-CITY DISPOSAL CO.                                         SHEPHERDSVILLE           BULLITT          KY
   US NASA MARSHALL SPACE FLIGHT CENTER                          HUNTSVILLE               MADISON          AL
   USA WOODBRIDGE RESEARCH FACILITY                              WOODBRIDGE               PRINCE WILLIAM   VA
   USN AIR STATION CECIL FIELD                                   JACKSONVILLE             DUVAL            FL
   WARD TRANSFORMER                                              RALEIGH                  WAKE             NC
   WELLS G&H                                                     WOBURN                   MIDDLESEX        MA
   WEST SITE/HOWS CORNERS                                        PLYMOUTH                 PENOBSCOT        ME
   WHITEHOUSE OIL PITS                                           WHITEHOUSE               DUVAL            FL
   WIDE BEACH DEVELOPMENT                                        BRANT                    ERIE             NY
   WILLOW GROVE NAVAL AIR AND AIR RESERVE STATION                HORSHAM                  MONTGOMERY       PA
   WRIGHT-PATTERSON AIR FORCE BASE                               DAYTON                   [Blank County]   OH
   YELLOW WATER ROAD                                             BALDWIN                  DUVAL            FL
   YUMA MARINE CORPS AIR STATION                                 YUMA                     YUMA             AZ




                                                        Exhibit D-1
                                                        Page 1194
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 322 of 336 Page ID
                                   #:7719




                            Appendix I




                                  Exhibit D-1
                                  Page 1195
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 323 of 336 Page ID
                                   #:7720



   s

   Appendix I PCBs and Aroclors Superfund List Associated with Class
   members for Investigation Provided to Hesse
   Class members with Superfund sites impaired for PCBs identified by SEMS
                                                                 City, Town, Village, Borough, or
       PCB SITE NAME - June 9, 2020 SEMS Output                            Township                      County      State
       ABERDEEN PROVING GROUND (MICHAELSVILLE LANDFILL)       ABERDEEN                              HARFORD          MD
                                                                                                    PORTSMOUTH
       ABEX CORP.                                             PORTSMOUTH                            CITY             VA
       ADIRONDACK STEEL                                       WATERVLIET                            ALBANY           NY
       AEROVOX                                                NEW BEDFORD                           BRISTOL          MA
       ALAMEDA NAVAL AIR STATION                              ALAMEDA                               ALAMEDA          CA
       ALLIED PAPER, INC./PORTAGE CREEK/KALAMAZOO RIVER       KALAMAZOO                             KALAMAZOO        MI
       AMERICAN CHEMICAL SERVICE, INC.                        GRIFFITH                              LAKE             IN
       AMERICAN STEEL DRUM SERVICE INCORPORATION              BEDFORD                               CUYAHOGA         OH
       AMNICOLA DUMP                                          CHATTANOOGA                           HAMILTON         TN
       ANNISTON PCB SITE (MONSANTO CO)                        ANNISTON                              CALHOUN          AL
       ANSONIA COPPER & BRASS                                 WATERBURY                             NEW HAVEN        CT
       APCO MOSSBERG COMPANY, INC.                            ATTLEBORO                             BRISTOL          MA
       ATLANTIC RESOURCES                                     SAYREVILLE                            MIDDLESEX        NJ
       BAKER PROPERTY                                         MUNCIE                                DELAWARE         IN
       BANGOR ORDNANCE DISPOSAL (USNAVY)                      BREMERTON                             KITSAP           WA
       BELGRADE TRANSFORMER SITE                              PHILADELPHIA                          PHILADELPHIA     PA
       BELVIDERE MUNICIPAL LANDFILL                           BELVIDERE                             BOONE            IL
       BENNETT STONE QUARRY                                   BLOOMINGTON                           MONROE           IN
       BERLIN & FARRO                                         SWARTZ CREEK                          GENESEE          MI
       BONNEVILLE POWER ADMINISTRATION ROSS COMPLEX
       (USDOE)                                                VANCOUVER                             CLARK            WA
       BOSSERT MFG.                                           UTICA                                 ONEIDA           NY
       BOWERS LANDFILL                                        CIRCLEVILLE                           PICKAWAY         OH
       BRESLUBE-PENN, INC.                                    CORAOPOLIS                            ALLEGHENY        PA
       BREWERY PCBS                                           LOS ANGELES                           LOS ANGELES      CA
       BROOK INDUSTRIAL PARK                                  BOUND BROOK                           SOMERSET         NJ
       BRUCE PRODUCTS                                         HOWELL                                LIVINGSTON       MI
       BUFFALO WEAVING & BELTING COMPANY                      BUFFALO                               ERIE             NY
       BUTTERWORTH #2 LANDFILL                                GRAND RAPIDS                          KENT             MI
       CARTER INDUSTRIALS, INC.                               DETROIT                               WAYNE            MI
       CEDAR CREEK                                            CEDARBURG                             OZAUKEE          WI
       CENTRAL AVE PCB DRUM                                   INDIANAPOLIS                          [Blank County]   IN
       CHEM-DYNE                                              HAMILTON                              BUTLER           OH
       CHEMICAL & MINERALS RECLAMATION                        CLEVELAND                             CUYAHOGA         OH
       CHEMICAL CONTROL                                       ELIZABETH                             UNION            NJ
       CIW ROMULUS SITE                                       ROMULUS                               WAYNE            MI
       CLEVELAND TRENCHER                                     EUCLID                                CUYAHOGA         OH
       COLUMBIA GAS TRANSMISSION CORP.                        CHARLESTON                            KANAWHA          WV
       COLUMBUS AUTO PARTS                                    COLUMBUS                              FRANKLIN         OH
       COMMENCEMENT BAY, NEAR SHORE/TIDE FLATS                TACOMA                                PIERCE           WA
       COMMENCEMENT BAY, SOUTH TACOMA CHANNEL                 TACOMA                                PIERCE           WA
       COMMERCIAL OIL SERVICE INCORPORATION                   OREGON                                LUCAS            OH
       CONCORD NAVAL WEAPONS STATION                          CONCORD                               CONTRA COSTA     CA
       CONTINENTAL STEEL CORP.                                KOKOMO                                HOWARD           IN
       CORNELL DUBILIER ELECTRONICS INC.                      SOUTH PLAINFIELD                      MIDDLESEX        NJ
       COSDEN CHEMICAL COATINGS CORP.                         BEVERLY                               BURLINGTON       NJ
       CSX PCB DERAILMENT                                     CHICAGO                               COOK             IL
       CURTIS BAY COAST GUARD YARD                            BALTIMORE                             ANNE ARUNDEL     MD
       DEFENSE GENERAL SUPPLY CENTER (DLA)                    CHESTERFIELD COUNTY                   CHESTERFIELD     VA




                                                          Exhibit D-1
                                                          Page 1196
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 324 of 336 Page ID
                                   #:7721


                                                              City, Town, Village, Borough, or
    PCB SITE NAME - June 9, 2020 SEMS Output                            Township                       County    State
    DELAWARE SAND & GRAVEL LANDFILL                       NEW CASTLE                             NEW CASTLE      DE
    DIAMOND ALKALI CO.                                    NEWARK                                 ESSEX           NJ
    DIAMOND HEAD OIL REFINERY DIV.                        KEARNY                                 HUDSON          NJ
    DONNA RESERVOIR AND CANAL SYSTEM                      DONNA                                  HIDALGO         TX
    DOUGLASS ROAD/UNIROYAL, INC., LANDFILL                MISHAWAKA                              ST. JOSEPH      IN
    DTE ENERGY SUBSTATION EXPLOSION                       PLYMOUTH                               WAYNE           MI
    DYMET SITE                                            MUSKEGON                               MUSKEGON        MI
    EAST TENTH STREET                                     MARCUS HOOK                            DELAWARE        PA
    ENVIROCHEM CORP.                                      ZIONSVILLE                             BOONE           IN
    FACEMATE                                              CHICOPEE                               HAMPDEN         MA
    FIELDS BROOK                                          ASHTABULA                              ASHTABULA       OH
    FIKE CHEMICAL, INC.                                   NITRO                                  PUTNAM          WV
    FINDETT CORP.                                         ST. CHARLES                            ST. CHARLES     MO
    FLUORESCENT RECYCLING                                 CLEVELAND                              CUYAHOGA        OH
    FORD RD IND LDFL                                      ELYRIA                                 LORAIN          OH
    FORMER NANSEMOND ORDNANCE DEPOT                       SUFFOLK                                SUFFOLK CITY    VA
    FORMER WISCONSIN DIE CAST FACILITY                    MILWAUKEE                              MILWAUKEE       WI
                                                                                                 NEWPORT NEWS
    FORT EUSTIS (US ARMY)                                 NEWPORT NEWS                           CITY            VA
    FORT WAYNE REDUCTION DUMP                             FORT WAYNE                             ALLEN           IN
    FOX RIVER NRDA/PCB RELEASES                           GREEN BAY                              BROWN           WI
    FRANK FOUNDRIES CORPORATION                           MUNCIE                                 DELAWARE        IN
    FRONT STREET TANKER                                   CHESTER                                CHESTER         PA
    G&H LANDFILL                                          UTICA                                  MACOMB          MI
    GALEN MYERS DUMP/DRUM SALVAGE                         OSCEOLA                                ST. JOSEPH      IN
    GE - HOUSATONIC RIVER                                 PITTSFIELD                             BERKSHIRE       MA
    GE MOREAU                                             SOUTH GLENS FALLS                      SARATOGA        NY
    GENERAL ELECTRIC CO. (SPOKANE APPARATUS SERVICE
    SHOP)                                                 SPOKANE                                SPOKANE         WA
    GENEVA INDUSTRIES/FUHRMANN ENERGY                     HOUSTON                                HARRIS          TX
    GORST CREEK-BREMERTON AUTO WRECKING LANDFILL          PORT ORCHARD                           KITSAP          WA
    GOVERNOR BACON HEALTH CENTER                          DELAWARE CITY                          NEW CASTLE      DE
    GOWANUS CANAL                                         BROOKLYN                               KINGS           NY
    GREINER'S LAGOONS                                     FREMONT                                SANDUSKY        OH
    GROUP EIGHT TECHNOLOGY                                WYANDOTTE                              WAYNE           MI
    H. BROWN CO., INC.                                    GRAND RAPIDS                           KENT            MI
    HAGEN FARM                                            STOUGHTON                              DANE            WI
    HANFORD 100-AREA (USDOE)                              BENTON COUNTY                          BENTON          WA
    HANFORD 1100-AREA (USDOE)                             BENTON COUNTY                          BENTON          WA
    HANFORD 200-AREA (USDOE)                              BENTON COUNTY                          BENTON          WA
    HANFORD 300-AREA (USDOE)                              BENTON COUNTY                          BENTON          WA
    HANLIN-ALLIED-OLIN                                    MOUNDSVILLE                            MARSHALL        WV
    HARBOR ISLAND (LEAD)                                  SEATTLE                                KING            WA
    HARRIS-THOMAS INDUSTRIES SITE                         DAYTON                                 MONTGOMERY      OH
    HAVERHILL MUNICIPAL LANDFILL                          HAVERHILL                              ESSEX           MA
    HAZSORB SITE                                          NIAGARA FALLS                          NIAGARA         NY
    HOLLAND BURIED DRUM                                   HOLLAND                                OTTAWA          MI
    HOOKER (102ND STREET)                                 NIAGARA FALLS                          NIAGARA         NY
    HOOKER (HYDE PARK)                                    NIAGARA FALLS                          NIAGARA         NY
    HOOSIER WOOD PRESERVERS                               INDIANAPOLIS                           MARION          IN
    HORSESHOE ROAD                                        SAYREVILLE                             MIDDLESEX       NJ
    HUNTERS POINT NAVAL SHIPYARD                          SAN FRANCISCO                          SAN FRANCISCO   CA
    I.J. COVINGTON ROAD                                   FORT WAYNE                             ALLEN           IN
    INTEGRITY DRIVE SOUTH DRUM DUMP                       COLUMBUS                               FRANKLIN        OH
    INTERSTATE POLLUTION CONTROL, INC.                    ROCKFORD                               WINNEBAGO       IL
    INTERVALE STREET                                      QUINCY                                 NORFOLK         MA
    JIBBOOM JUNKYARD                                      SACRAMENTO                             SACRAMENTO      CA
    JOLIET ARMY AMMUNITION PLANT (LOAD-ASSEMBLY-
    PACKING AREA)                                         JOLIET                                 WILL            IL




                                                      Exhibit D-1
                                                      Page 1197
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 325 of 336 Page ID
                                   #:7722



                                                             City, Town, Village, Borough, or
    PCB SITE NAME - June 9, 2020 SEMS Output                           Township                       County     State
    KENNETH AVENUE                                        SOUTH PLAINFIELD                      MIDDLESEX        NJ
    KENNETT SQUARE JUNKYARD                               KENNETT SQUARE                        CHESTER          PA
    KENTUCKY AVENUE WELL FIELD                            HORSEHEADS                            CHEMUNG          NY
    KILEY BARREL ALLEN STREET                             SOMERVILLE                            MIDDLESEX        MA
    KING PHILIP MILLS                                     FALL RIVER                            BRISTOL          MA
    L&L GAS AND SERVICE STATION (FORMER)                  PROVIDENCE                            PROVIDENCE       RI
    LACKAWANNA REFUSE                                     OLD FORGE                             LACKAWANNA       PA
    LAKE CALUMET CLUSTER                                  CHICAGO                               COOK             IL
    LAMMERS BARREL FACTORY                                BEAVERCREEK                           GREENE           OH
    LANGLEY AIR FORCE BASE/NASA LANGLEY RESEARCH CENTER   HAMPTON                               HAMPTON CITY     VA
    LAWRENCE METALS (FORMER)                              CHELSEA                               SUFFOLK          MA
    LCP CHEMICALS INC.                                    LINDEN                                UNION            NJ
    LEHIGH ELECTRIC & ENGINEERING CO.                     OLD FORGE                             LACKAWANNA       PA
    LEMON LANE LANDFILL                                   BLOOMINGTON                           MONROE           IN
    LI TUNGSTEN CORP.                                     GLEN COVE                             NASSAU           NY
    LIBERTY INDUSTRIAL FINISHING                          FARMINGDALE                           NASSAU           NY
    LIN ELECTRIC COMPANY                                  BLUEFIELD                             MERCER           WV
    LIQUID DISPOSAL, INC.                                 UTICA                                 MACOMB           MI
    LOCKHEED WEST SEATTLE                                 SEATTLE                               KING             WA
    LORENTZ BARREL & DRUM CO.                             SAN JOSE                              SANTA CLARA      CA
    LOWER DUWAMISH WATERWAY                               SEATTLE                               KING             WA
    MALONE SERVICE CO - SWAN LAKE PLANT                   TEXAS CITY                            GALVESTON        TX
    MALVERN TCE                                           MALVERN                               CHESTER          PA
    MARTIN ELECTRIC                                       LAKE OSWEGO                           CLACKAMAS        OR
    MASSDOT ROUTE 1 RIGHT OF WAY                          CHELSEA                               ESSEX            MA
    MCCLELLAN AIR FORCE BASE (GROUND WATER
    CONTAMINATION)                                        SACRAMENTO                            SACRAMENTO       CA
    MEMPHIS DEFENSE DEPOT (DLA)                           MEMPHIS                               SHELBY           TN
    MERIT PRODUCTS SITE                                   PHILADELPHIA                          PHILADELPHIA     PA
    METAL BANK                                            PHILADELPHIA                          PHILADELPHIA     PA
    METAL BANK OF AMERICA                                 PHILADELPHIA                          PHILADELPHIA     PA
    METRO CONTAINER CORPORATION                           TRAINER                               DELAWARE         PA
    MIG/DEWANE LANDFILL                                   BELVIDERE                             BOONE            IL
    MILL CREEK DUMP                                       ERIE                                  ERIE             PA
    MILWAUKEE DIE CASTIING CO., INC.                      MILWAUKEE                             MILWAUKEE        WI
    MISSISSIPPI RIVER POOL #15                            RIVERDALE                             SCOTT            IA
    MISSOURI ELECTRIC WORKS                               CAPE GIRARDEAU                        CAPE GIRARDEAU   MO
    MOLINE FOUNDARY BELVIDERE                             BELVIDERE                             BOONE            IL
    MOLINE FOUNDRY ST. CHARLES                            ST. CHARLES                           KANE             IL
    MONTROSE CHEMICAL CORP.                               TORRANCE                              LOS ANGELES      CA
    MOSES LAKE WELLFIELD CONTAMINATION                    MOSES LAKE                            GRANT            WA
    MOTCO, INC.                                           LA MARQUE                             GALVESTON        TX
    MUSKEGO SANITARY LANDFILL                             MUSKEGO                               WAUKESHA         WI
    NATIONAL PRESTO INDUSTRIES, INC.                      EAU CLAIRE                            CHIPPEWA         WI
    NAVAL AIR ENGINEERING CENTER                          LAKEHURST                             OCEAN            NJ
    NAVY SHIPS PARTS CONTROL CENTER                       MECHANICSBURG                         CUMBERLAND       PA
    NEAL'S LANDFILL (BLOOMINGTON)                         BLOOMINGTON                           MONROE           IN
    NEW BEDFORD                                           NEW BEDFORD                           BRISTOL          MA
    NEW BRIGHTON/ARDEN HILLS/TCAAP (USARMY)               NEW BRIGHTON                          RAMSEY           MN
    NEW LONDON SUBMARINE BASE                             NEW LONDON                            NEW LONDON       CT
    NORFOLK NAVAL BASE (SEWELLS POINT NAVAL COMPLEX)      NORFOLK                               NORFOLK CITY     VA
                                                                                                PORTSMOUTH
    NORFOLK NAVAL SHIPYARD                                PORTSMOUTH                            CITY             VA
    OAK RIDGE RESERVATION (USDOE)                         OAK RIDGE                             [Blank County]   TN
    OBERLIN LEAKING UST                                   OBERLIN                               LORAIN           OH
    ONONDAGA LAKE                                         SYRACUSE                              ONONDAGA         NY
    ORGANIC CHEMICALS, INC.                               GRANDVILLE                            KENT             MI
    OUTBOARD MARINE CORP.                                 WAUKEGAN                              LAKE             IL




                                                    Exhibit D-1
                                                    Page 1198
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 326 of 336 Page ID
                                   #:7723



                                                         City, Town, Village, Borough, or
    PCB SITE NAME - June 9, 2020 SEMS Output                       Township                       County      State
    PACIFIC CAR & FOUNDRY CO.                         RENTON                                KING              WA
    PACIFIC SOUND RESOURCES                           SEATTLE                               KING              WA
    PACIFIC STATES STEEL                              UNION CITY                            ALAMEDA           CA
    PADUCAH GASEOUS DIFFUSION PLANT (USDOE)           PADUCAH                               MCCRACKEN         KY
    PANELYTE                                          KALAMAZOO                             KALAMAZOO         MI
    PAR INDUSTRIES, INC.                              NITRO                                 KANAWHA           WV
    PARKER STREET WASTE                               NEW BEDFORD                           BRISTOL           MA
    PJP LANDFILL                                      JERSEY CITY                           HUDSON            NJ
    PORTLAND HARBOR                                   PORTLAND                              MULTNOMAH         OR
    PRESTOLITE BATTERY DIVISION                       VINCENNES                             KNOX              IN
    PRINCETON RECYCLES                                PRINCETON                             MERCER            NJ
    PUBLICKER INDUSTRIES INC.                         PHILADELPHIA                          PHILADELPHIA      PA
    PUGET SOUND NAVAL SHIPYARD COMPLEX                BREMERTON                             KITSAP            WA
    QUANTA RESOURCES                                  EDGEWATER                             BERGEN            NJ
    RASMUSSEN'S DUMP                                  BRIGHTON                              LIVINGSTON        MI
    RECLAMATION OIL COMPANY                           DETROIT                               WAYNE             MI
    REPUBLIC HOSE MFG                                 YOUNGSTOWN                            MAHONING          OH
    REYNOLDS METALS COMPANY                           TROUTDALE                             MULTNOMAH         OR
    ROEBLING STEEL CO.                                FLORENCE                              BURLINGTON        NJ
    ROGERS CARTAGE                                    CAHOKIA                               ST. CLAIR         IL
    ROLFITE - CANAL STREET                            SHELTON                               FAIRFIELD         CT
    RSR CORPORATION                                   DALLAS                                DALLAS            TX
    RUEPING LEATHER COMPANY                           FOND DU LAC                           FOND DU LAC       WI
    SAND, GRAVEL AND STONE                            ELKTON                                CECIL             MD
    SANGAMO ELECTRIC DUMP/CRAB ORCHARD NATIONAL
    WILDLIFE REFUGE (USDOI)                           CARTERVILLE                           WILLIAMSON        IL
    SAUGET AREA 1                                     SAUGET                                ST. CLAIR         IL
    SAUGET AREA 2                                     SAUGET                                ST. CLAIR         IL
    SAYREVILLE LANDFILL                               SAYREVILLE                            MIDDLESEX         NJ
    SCIENTIFIC CHEMICAL PROCESSING                    CARLSTADT                             BERGEN            NJ
    SCOVILL INDUSTRIAL LANDFILL                       WATERBURY                             NEW HAVEN         CT
    SEYMOUR RECYCLING CORP.                           SEYMOUR                               JACKSON           IN
    SHEBOYGAN HARBOR & RIVER                          SHEBOYGAN                             SHEBOYGAN         WI
    SHIAWASSEE RIVER                                  HOWELL                                LIVINGSTON        MI
    SILRESIM CHEMICAL CORP.                           LOWELL                                MIDDLESEX         MA
    SOL LYNN/INDUSTRIAL TRANSFORMERS                  HOUSTON                               HARRIS            TX
    SOUTH 8TH STREET LANDFILL                         WEST MEMPHIS                          CRITTENDEN        AR
    SPEARFLEX CORPORATION                             KALAMAZOO                             KALAMAZOO         MI
    SPECTRON, INC.                                    ELKTON                                CECIL             MD
    SPOKANE JUNKYARD/ASSOCIATED PROPERTIES            SPOKANE                               SPOKANE           WA
    ST. CLAIR SHORES PCB DRAIN #2                     ST. CLAIR SHORES                      MACOMB            MI
    SULLIVAN'S LEDGE                                  NEW BEDFORD                           BRISTOL           MA
    SUMMIT EQUIPMENT & SUPPLIES INCORPORATION         AKRON                                 SUMMIT            OH
    SUTTON ENTERPRISES INC.                           CHESAPEAKE                            CHESAPEAKE CITY   VA
    TELEDYNE WAH CHANG                                ALBANY                                LINN              OR
    TEN-MILE DRAIN                                    ST. CLAIR SHORES                      MACOMB            MI
    TRAVIS AIR FORCE BASE                             FAIRFIELD                             SOLANO            CA
    TWIN CITIES IRON & METAL CO INC                   BRISTOL                               BRISTOL CITY      VA
    UNION SCRAP IRON & METAL CO.                      MINNEAPOLIS                           HENNEPIN          MN
    UNIVERSAL IRONS & METAL                           BUFFALO                               ERIE              NY
    UNIVERSAL OIL PRODUCTS (CHEMICAL DIVISION)        EAST RUTHERFORD                       BERGEN            NJ
    UNIVERSITY OF MINNESOTA (ROSEMOUNT RESEARCH
    CENTER)                                           ROSEMOUNT                             DAKOTA            MN
    US SCRAP                                          CHICAGO                               COOK              IL
    USN PHILA NAVAL SHIPYARD                          PHILADELPHIA                          PHILADELPHIA      PA
    WADE (ABM)                                        CHESTER                               DELAWARE          PA
    WAITE PARK WELLS                                  WAITE PARK                            STEARNS           MN
    WARD TRANSFORMER                                  RALEIGH                               WAKE              NC




                                                  Exhibit D-1
                                                  Page 1199
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 327 of 336 Page ID
                                   #:7724




                                                             City, Town, Village, Borough, or
    PCB SITE NAME - June 9, 2020 SEMS Output                           Township                       County     State
    WASTE DISPOSAL, INC.                                 SANTA FE SPRINGS                       LOS ANGELES      CA
    WASTE, INC., LANDFILL                                MICHIGAN CITY                          LA PORTE         IN
    WASTELAND LANDFILL                                   LOCKPORT                               WILL             IL
    WAUNAKEE ALLOY                                       WAUNAKEE                               DANE             WI
    WAYNE WASTE OIL                                      COLUMBIA CITY                          WHITLEY          IN
    WEDZEB ENTERPRISES, INC.                             LEBANON                                BOONE            IN
    WELDON SPRING FORMER ARMY ORDNANCE WORKS             ST. CHARLES                            ST. CHARLES      MO
    WELDON SPRING QUARRY/PLANT/PITS (USDOE/ARMY)         ST. CHARLES                            ST. CHARLES      MO
    WEST PULLMAN PCB SPILL SITE                          CHICAGO                                COOK             IL
    WESTERN PROCESSING CO., INC.                         KENT                                   KING             WA
    WESTINGHOUSE ELECTRIC CORP. (SUNNYVALE PLANT)        SUNNYVALE                              SANTA CLARA      CA
    WESTINGHOUSE ELECTRIC CORPORATION                    BLOOMINGTON                            MONROE           IN
    WILDCAT LANDFILL                                     DOVER                                  KENT             DE
    WILLOW GROVE NAVAL AIR AND AIR RESERVE STATION       HORSHAM                                MONTGOMERY       PA
    WOODBROOK ROAD DUMP                                  SOUTH PLAINFIELD                       MIDDLESEX        NJ
    WOODSTOCK MUNICIPAL LANDFILL                         WOODSTOCK                              MCHENRY          IL
    WRIGHT-PATTERSON AIR FORCE BASE                      DAYTON                                 [Blank County]   OH
    YEOMAN CREEK LANDFILL                                WAUKEGAN                               LAKE             IL




                                                     Exhibit D-1
                                                     Page 1200
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 328 of 336 Page ID
                                   #:7725



    Class members with Superfund sites impaired for Aroclors identified by SEMS
                                                            City, Town, Village, Borough, or
     AROCLOR SITE NAME - June 9, 2020 SEMS Output                     Township                         County   State
     ABERDEEN PROVING GROUND (MICHAELSVILLE LANDFILL)       ABERDEEN                           HARFORD          MD
     AEROJET GENERAL CORP.                                  RANCHO CORDOVA                     SACRAMENTO       CA
     ALAMEDA NAVAL AIR STATION                              ALAMEDA                            ALAMEDA          CA
     ALLIED CHEMICAL & IRONTON COKE                         IRONTON                            LAWRENCE         OH
     ALUMINUM COMPANY OF AMERICA - DAVENPORT                RIVERDALE                          SCOTT            IA
     AMOCO CHEMICALS (JOLIET LANDFILL)                      JOLIET                             WILL             IL
     ATLANTIC RESOURCES                                     SAYREVILLE                         MIDDLESEX        NJ
                                                                                               PORTSMOUTH
     ATLANTIC WOOD INDUSTRIES, INC.                         PORTSMOUTH                         CITY             VA
     BELOIT CORP.                                           ROCKTON                            WINNEBAGO        IL
     BELVIDERE MUNICIPAL LANDFILL                           BELVIDERE                          BOONE            IL
     BERLIN & FARRO                                         SWARTZ CREEK                       GENESEE          MI
     BONNEVILLE POWER ADMINISTRATION ROSS COMPLEX (USDOE)   VANCOUVER                          CLARK            WA
     BRESLUBE-PENN, INC.                                    CORAOPOLIS                         ALLEGHENY        PA
     BUTTERWORTH #2 LANDFILL                                GRAND RAPIDS                       KENT             MI
     CARTER LEE LUMBER CO.                                  INDIANAPOLIS                       MARION           IN
     CHEMICAL CONTROL                                       ELIZABETH                          UNION            NJ
     CHEMICAL RECOVERY SYSTEMS                              ELYRIA                             LORAIN           OH
     CIBA-GEIGY CORP.                                       TOMS RIVER                         OCEAN            NJ
     COLUMBUS OLD MUNICIPAL LANDFILL #1                     COLUMBUS                           BARTHOLOMEW      IN
     CONSOLIDATED IRON AND METAL                            NEWBURGH                           ORANGE           NY
     CONTINENTAL STEEL CORP.                                KOKOMO                             HOWARD           IN
     COOPER DRUM CO.                                        SOUTH GATE                         LOS ANGELES      CA
     CORNELL DUBILIER ELECTRONICS INC.                      SOUTH PLAINFIELD                   MIDDLESEX        NJ
     COSDEN CHEMICAL COATINGS CORP.                         BEVERLY                            BURLINGTON       NJ
     CURTIS BAY COAST GUARD YARD                            BALTIMORE                          ANNE ARUNDEL     MD
     DEFENSE GENERAL SUPPLY CENTER (DLA)                    CHESTERFIELD COUNTY                CHESTERFIELD     VA
     DELAWARE SAND & GRAVEL LANDFILL                        NEW CASTLE                         NEW CASTLE       DE
     DIAMOND HEAD OIL REFINERY DIV.                         KEARNY                             HUDSON           NJ
     DOVER AIR FORCE BASE                                   DOVER                              KENT             DE
     ELECTROVOICE                                           BUCHANAN                           BERRIEN          MI
     ELKTON FARM FIREHOLE                                   ELKTON                             CECIL            MD
     ELM STREET GROUND WATER CONTAMINATION                  TERRE HAUTE                        VIGO             IN
     FACET ENTERPRISES, INC.                                ELMIRA                             CHEMUNG          NY
     FADROWSKI DRUM DISPOSAL                                FRANKLIN                           MILWAUKEE        WI
     FAIRCHILD AIR FORCE BASE (4 WASTE AREAS)               SPOKANE                            SPOKANE          WA
     FIELDS BROOK                                           ASHTABULA                          ASHTABULA        OH
     FOLKERTSMA REFUSE                                      GRAND RAPIDS                       KENT             MI
     FORD RD IND LDFL                                       ELYRIA                             LORAIN           OH
     FOREST GLEN MOBILE HOME SUBDIVISION                    NIAGARA FALLS                      NIAGARA          NY
                                                                                               NEWPORT NEWS
     FORT EUSTIS (US ARMY)                                  NEWPORT NEWS                       CITY             VA




                                                    Exhibit D-1
                                                    Page 1201
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 329 of 336 Page ID
                                   #:7726



                                                              City, Town, Village, Borough, or
    AROCLOR SITE NAME - June 9, 2020 SEMS Output                        Township                        County    State
    GULFCO MARINE MAINTENANCE                                 FREEPORT                           BRAZORIA         TX
    HANFORD 100-AREA (USDOE)                                  BENTON COUNTY                      BENTON           WA
    HANFORD 300-AREA (USDOE)                                  BENTON COUNTY                      BENTON           WA
    HARBOR ISLAND (LEAD)                                      SEATTLE                            KING             WA
    HIMCO DUMP                                                ELKHART                            ELKHART          IN
    HOOKER (102ND STREET)                                     NIAGARA FALLS                      NIAGARA          NY
    HORSESHOE ROAD                                            SAYREVILLE                         MIDDLESEX        NJ
    HUNTERS POINT NAVAL SHIPYARD                              SAN FRANCISCO                      SAN FRANCISCO    CA
    INGRAM RICHARDSON COMPANY                                 FRANKFORT                          CLINTON          IN
    JET PROPULSION LABORATORY (NASA)                          PASADENA                           LOS ANGELES      CA
    JOHNS' SLUDGE POND                                        WICHITA                            SEDGWICK         KS
    KANE & LOMBARD STREET DRUMS                               BALTIMORE                          BALTIMORE CITY   MD
    KENTUCKY AVENUE WELL FIELD                                HORSEHEADS                         CHEMUNG          NY
    KOPPERS CO., INC. (NEWPORT PLANT)                         NEWPORT                            NEW CASTLE       DE
    LAKE CALUMET CLUSTER                                      CHICAGO                            COOK             IL
    LANGLEY AIR FORCE BASE/NASA LANGLEY RESEARCH CENTER       HAMPTON                            HAMPTON CITY     VA
    LAUER I SANITARY LANDFILL                                 MENOMONEE FALLS                    WAUKESHA         WI
    LENZ OIL SERVICE, INC.                                    LEMONT                             DUPAGE           IL
    LIBERTY INDUSTRIAL FINISHING                              FARMINGDALE                        NASSAU           NY
    MERCURY REFINING, INC.                                    COLONIE                            ALBANY           NY
    MICHIGAN DISPOSAL SERVICE (CORK STREET LANDFILL)          KALAMAZOO                          KALAMAZOO        MI
    MISSISSIPPI RIVER POOL #15                                RIVERDALE                          SCOTT            IA
    MISSOURI ELECTRIC WORKS                                   CAPE GIRARDEAU                     CAPE GIRARDEAU   MO
    MOUND PLANT (USDOE)                                       MIAMISBURG                         MONTGOMERY       OH
    MUSKEGO SANITARY LANDFILL                                 MUSKEGO                            WAUKESHA         WI
    NAVAL AIR ENGINEERING CENTER                              LAKEHURST                          OCEAN            NJ
                                                                                                 VIRGINIA BEACH
    NAVAL AMPHIBIOUS BASE LITTLE CREEK                        VIRGINIA BEACH                     CITY             VA
    NAVY SHIPS PARTS CONTROL CENTER                           MECHANICSBURG                      CUMBERLAND       PA
    NEW LONDON SUBMARINE BASE                                 NEW LONDON                         NEW LONDON       CT
    NORFOLK NAVAL BASE (SEWELLS POINT NAVAL COMPLEX)          NORFOLK                            NORFOLK CITY     VA
    NORTH CAROLINA STATE UNIVERSITY (LOT 86, FARM UNIT #1)    RALEIGH                            WAKE             NC
    NORTH SANITARY LANDFILL                                   DAYTON                             MONTGOMERY       OH
    OAK RIDGE RESERVATION (USDOE)                             OAK RIDGE                          [Blank County]   TN
    O'HARE AIR RESERVE FACILITIES                             CHICAGO                            COOK             IL
    OLD INLAND PIT                                            SPOKANE                            SPOKANE          WA
    ONONDAGA LAKE                                             SYRACUSE                           ONONDAGA         NY
    ORGANIC CHEMICALS, INC.                                   GRANDVILLE                         KENT             MI
    OUTBOARD MARINE CORP.                                     WAUKEGAN                           LAKE             IL
    PADUCAH GASEOUS DIFFUSION PLANT (USDOE)                   PADUCAH                            MCCRACKEN        KY
    POWELL ROAD LANDFILL                                      DAYTON                             MONTGOMERY       OH
    PUGET SOUND NAVAL SHIPYARD COMPLEX                        BREMERTON                          KITSAP           WA




                                                       Exhibit D-1
                                                       Page 1202
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 330 of 336 Page ID
                                   #:7727




                                                            City, Town, Village, Borough, or
    AROCLOR SITE NAME - June 9, 2020 SEMS Output                      Township                         County    State
    QUANTA RESOURCES                                        EDGEWATER                          BERGEN            NJ
    REYNOLDS METALS COMPANY                                 TROUTDALE                          MULTNOMAH         OR
    ROEBLING STEEL CO.                                      FLORENCE                           BURLINGTON        NJ
    RSR CORPORATION                                         DALLAS                             DALLAS            TX
    SACRAMENTO ARMY DEPOT                                   SACRAMENTO                         SACRAMENTO        CA
    SANGAMO ELECTRIC DUMP/CRAB ORCHARD NATIONAL WILDLIFE
    REFUGE (USDOI)                                          CARTERVILLE                        WILLIAMSON        IL
    SCIENTIFIC CHEMICAL PROCESSING                          CARLSTADT                          BERGEN            NJ
    SHIAWASSEE RIVER                                        HOWELL                             LIVINGSTON        MI
    SILRESIM CHEMICAL CORP.                                 LOWELL                             MIDDLESEX         MA
    SOUTH 8TH STREET LANDFILL                               WEST MEMPHIS                       CRITTENDEN        AR
    SPECTRON, INC.                                          ELKTON                             CECIL             MD
    ST. JULIENS CREEK ANNEX (U.S. NAVY)                     CHESAPEAKE                         CHESAPEAKE CITY   VA
    STANDARD CHLORINE                                       KEARNY                             HUDSON            NJ
    STANDARD CHLORINE OF DELAWARE, INC.                     NEW CASTLE                         NEW CASTLE        DE
    SULLIVAN'S LEDGE                                        NEW BEDFORD                        BRISTOL           MA
    TENNESSEE PRODUCTS                                      CHATTANOOGA                        HAMILTON          TN
    THERMO-CHEM, INC.                                       MUSKEGON                           MUSKEGON          MI
    TRI-COUNTY LANDFILL CO./WASTE MANAGEMENT OF ILLINOIS,
    INC.                                                    ELGIN                              KANE              IL
    TURNPIKE DUMP #5                                        JERSEY CITY                        HUDSON            NJ
    US NAVY AVIONICS CENTER                                 INDIANAPOLIS                       MARION            IN
    VINELAND CHEMICAL CO., INC.                             VINELAND                           CUMBERLAND        NJ
    WARD TRANSFORMER                                        RALEIGH                            WAKE              NC
    WILLOW GROVE NAVAL AIR AND AIR RESERVE STATION          HORSHAM                            MONTGOMERY        PA
    WRIGHT-PATTERSON AIR FORCE BASE                         DAYTON                             [Blank County]    OH




                                                     Exhibit D-1
                                                     Page 1203
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 331 of 336 Page ID
                                   #:7728



  Class members with Superfund sites impaired for PCBs and Aroclors identified by SEMS
   PCB AND AROCLOR SUPERFUND SITE NAME - June 9, 2020 SEMS   City, Town, Village, Borough,
   Output                                                    or Township                     County           State
   ABERDEEN PROVING GROUND (MICHAELSVILLE LANDFILL)          ABERDEEN                        HARFORD          MD
   ALAMEDA NAVAL AIR STATION                                 ALAMEDA                         ALAMEDA          CA
   ATLANTIC RESOURCES                                        SAYREVILLE                      MIDDLESEX        NJ
   BELVIDERE MUNICIPAL LANDFILL                              BELVIDERE                       BOONE            IL
   BERLIN & FARRO                                            SWARTZ CREEK                    GENESEE          MI
   BONNEVILLE POWER ADMINISTRATION ROSS COMPLEX (USDOE)      VANCOUVER                       CLARK            WA
   BRESLUBE-PENN, INC.                                       CORAOPOLIS                      ALLEGHENY        PA
   BUTTERWORTH #2 LANDFILL                                   GRAND RAPIDS                    KENT             MI
   CHEMICAL CONTROL                                          ELIZABETH                       UNION            NJ
   CONTINENTAL STEEL CORP.                                   KOKOMO                          HOWARD           IN
   CORNELL DUBILIER ELECTRONICS INC.                         SOUTH PLAINFIELD                MIDDLESEX        NJ
   COSDEN CHEMICAL COATINGS CORP.                            BEVERLY                         BURLINGTON       NJ
   CURTIS BAY COAST GUARD YARD                               BALTIMORE                       ANNE ARUNDEL     MD
   DEFENSE GENERAL SUPPLY CENTER (DLA)                       CHESTERFIELD COUNTY             CHESTERFIELD     VA
   DELAWARE SAND & GRAVEL LANDFILL                           NEW CASTLE                      NEW CASTLE       DE
   DIAMOND HEAD OIL REFINERY DIV.                            KEARNY                          HUDSON           NJ
   FIELDS BROOK                                              ASHTABULA                       ASHTABULA        OH
   FORD RD IND LDFL                                          ELYRIA                          LORAIN           OH
                                                                                             NEWPORT NEWS
   FORT EUSTIS (US ARMY)                                     NEWPORT NEWS                    CITY             VA
   HANFORD 100-AREA (USDOE)                                  BENTON COUNTY                   BENTON           WA
   HANFORD 300-AREA (USDOE)                                  BENTON COUNTY                   BENTON           WA
   HARBOR ISLAND (LEAD)                                      SEATTLE                         KING             WA
   HOOKER (102ND STREET)                                     NIAGARA FALLS                   NIAGARA          NY
   HORSESHOE ROAD                                            SAYREVILLE                      MIDDLESEX        NJ
   HUNTERS POINT NAVAL SHIPYARD                              SAN FRANCISCO                   SAN FRANCISCO    CA
   KENTUCKY AVENUE WELL FIELD                                HORSEHEADS                      CHEMUNG          NY
   LAKE CALUMET CLUSTER                                      CHICAGO                         COOK             IL
   LANGLEY AIR FORCE BASE/NASA LANGLEY RESEARCH CENTER       HAMPTON                         HAMPTON CITY     VA
   LIBERTY INDUSTRIAL FINISHING                              FARMINGDALE                     NASSAU           NY
   MISSISSIPPI RIVER POOL #15                                RIVERDALE                       SCOTT            IA
   MISSOURI ELECTRIC WORKS                                   CAPE GIRARDEAU                  CAPE GIRARDEAU   MO
   MUSKEGO SANITARY LANDFILL                                 MUSKEGO                         WAUKESHA         WI
   NAVAL AIR ENGINEERING CENTER                              LAKEHURST                       OCEAN            NJ
   NAVY SHIPS PARTS CONTROL CENTER                           MECHANICSBURG                   CUMBERLAND       PA
   NEW LONDON SUBMARINE BASE                                 NEW LONDON                      NEW LONDON       CT
   NORFOLK NAVAL BASE (SEWELLS POINT NAVAL COMPLEX)          NORFOLK                         NORFOLK CITY     VA
   OAK RIDGE RESERVATION (USDOE)                             OAK RIDGE                       [Blank County]   TN
   ONONDAGA LAKE                                             SYRACUSE                        ONONDAGA         NY
   ORGANIC CHEMICALS, INC.                                   GRANDVILLE                      KENT             MI
   OUTBOARD MARINE CORP.                                     WAUKEGAN                        LAKE             IL




                                                      Exhibit D-1
                                                      Page 1204
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 332 of 336 Page ID
                                   #:7729




   PCB AND AROCLOR SUPERFUND SITE NAME - June 9, 2020 SEMS   City, Town, Village, Borough,
   Output                                                    or Township                     County           State
   PADUCAH GASEOUS DIFFUSION PLANT (USDOE)                   PADUCAH                         MCCRACKEN        KY
   PUGET SOUND NAVAL SHIPYARD COMPLEX                        BREMERTON                       KITSAP           WA
   QUANTA RESOURCES                                          EDGEWATER                       BERGEN           NJ
   REYNOLDS METALS COMPANY                                   TROUTDALE                       MULTNOMAH        OR
   ROEBLING STEEL CO.                                        FLORENCE                        BURLINGTON       NJ
   RSR CORPORATION                                           DALLAS                          DALLAS           TX
   SANGAMO ELECTRIC DUMP/CRAB ORCHARD NATIONAL WILDLIFE
   REFUGE (USDOI)                                            CARTERVILLE                     WILLIAMSON       IL
   SCIENTIFIC CHEMICAL PROCESSING                            CARLSTADT                       BERGEN           NJ
   SHIAWASSEE RIVER                                          HOWELL                          LIVINGSTON       MI
   SILRESIM CHEMICAL CORP.                                   LOWELL                          MIDDLESEX        MA
   SOUTH 8TH STREET LANDFILL                                 WEST MEMPHIS                    CRITTENDEN       AR
   SPECTRON, INC.                                            ELKTON                          CECIL            MD
   SULLIVAN'S LEDGE                                          NEW BEDFORD                     BRISTOL          MA
   WARD TRANSFORMER                                          RALEIGH                         WAKE             NC
   WILLOW GROVE NAVAL AIR AND AIR RESERVE STATION            HORSHAM                         MONTGOMERY       PA
   WRIGHT-PATTERSON AIR FORCE BASE                           DAYTON                          [Blank County]   OH




                                                      Exhibit D-1
                                                      Page 1205
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 333 of 336 Page ID
                                   #:7730




                            Appendix J




                                  Exhibit D-1
                                  Page 1206
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 334 of 336 Page ID
                                   #:7731



   Appendix J TMDL alternatives summary
                                                                                                             Class members
                                                                                              Stormwater     Responsible Parties
        State       PCB Category 4(b) / TMDL Alternative            Findings
                                                                                              Contribution   with Stormwater
                                                                                                             Contributions
    ALABAMA         None                                   N/A                           N/A                 N/A
    ARKANSAS        None                                   N/A                           N/A                 N/A
                    Stege Marsh                            Reviewed as TMDL
                                                           Alternative - Industrial
                                                           Responsible Parties only      No                  N/A
                    San Diego Bay Shoreline between        Reviewed as TMDL
                    Sampson and 28th streets               Alternative - Class
      CALIFORNIA                                           Members Named as                                  City of San Diego and
                                                           Responsible Parties Related                       San Diego Unnotified
                                                           to Stormwater                 Yes                 Port District
                    Port Hueneme Harbor (Back Basins)      Reviewed as TMDL
                                                           Alternative -Federal
                                                           Responsible Parties Only      No                  N/A
                    Housatonic River Sediment Cleanup      Reviewed as TMDL
                                                           Alternative Reviewed Under
                                                           Superfund Category            N/A                 N/A
                    Success Lake                           Reviewed as TMDL
                                                           Alternative Industrial
                                                           Responsible Parties only      No                  N/A
                    Stillman Pond                          Reviewed as TMDL
                                                           Alternative Industrial
      CONNECTICUT                                          Responsible Parties only      No                  N/A
    DELAWARE        None                                   N/A                           N/A                 N/A
    HAWAII          None                                   N/A                           N/A                 N/A
    IDAHO           None                                   N/A                           N/A                 N/A
    ILLLINOIS       None                                   N/A                           N/A                 N/A
    INDIANA         None                                   N/A                           N/A                 N/A
    IOWA            None                                   N/A                           N/A                 N/A
    KANSAS          None                                   N/A                           N/A                 N/A
    KENTUCKY        None                                   N/A                           N/A                 N/A
                    None
    MASSACHUSETTS                                          N/A                           N/A                 N/A
    MARYLAND        None                                   N/A                           N/A                 N/A
                    Dennys River                           Reviewed Under Superfund
                                                           Category                      N/A                 N/A
                    Greenlaw Brook                         Reviewed Under Superfund
                                                           Category                      N/A                 N/A
                    Little Madawaska River                 Reviewed Under Superfund
       MAINE                                               Category                      N/A                 N/A
      MICHIGAN      49 PCB TMDL Alternatives               Reviewed as TMDL
                                                           Alternative -Atmospheric
                                                           deposition is considered to
                                                           be the major source. Note
                                                           in the process of being
                                                           incorporated into a
                                                           statewide TMDL
                    Newburgh Lake                          See Note above                No                  N/A
                    Rivers/Streams In Huc 040500020208     See Note above                No                  N/A
                    Rivers/Streams In Huc 040500020209     See Note above                No                  N/A
                    Rivers/Streams In Huc 040500020210     See Note above                No                  N/A
                    Rivers/Streams In Huc 040500020211     See Note above                No                  N/A
                    Rivers/Streams In Huc 040500030603     See Note above                No                  N/A
                    Rivers/Streams In Huc 040601060604     See Note above                No                  N/A
                    Rivers/Streams In Huc 040802010605     See Note above                No                  N/A
                    Rivers/Streams In Huc 040802010606     See Note above                No                  N/A
                    Rivers/Streams In Huc 040802010606     See Note above                No                  N/A
                    Rivers/Streams In Huc 040802010606     See Note above                No                  N/A




                                                        Exhibit D-1
                                                        Page 1207
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 335 of 336 Page ID
                                   #:7732



                                                                                              Class members
                                                                               Stormwater     Responsible Parties
       State      PCB Category 4(b) / TMDL Alternative            Findings
                                                                               Contribution   with Stormwater
                                                                                              Contributions
                  Rivers/Streams In Huc 040802010607      See Note above     No               N/A
                  Rivers/Streams In Huc 040802010607      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030101      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030101      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030102      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030103      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030104      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030110      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030111      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030202      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030205      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030205      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030206      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030207      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030207      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030208      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030209      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030301      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030302      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030303      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030304      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030309      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030310      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030313      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030410      See Note above     No               N/A
                  Rivers/Streams In Huc 040802030410      See Note above     No               N/A
                  Rivers/Streams In Huc 040802050305      See Note above     No               N/A
                  Rivers/Streams In Huc 040802050305      See Note above     No               N/A
                  Rivers/Streams In Huc 040802050306      See Note above     No               N/A
                  Rivers/Streams In Huc 040802050306      See Note above     No               N/A
                  Rivers/Streams In Huc 040802060101      See Note above     No               N/A
                  Rivers/Streams In Huc 040802060102      See Note above     No               N/A
                  Rivers/Streams In Huc 040802060103      See Note above     No               N/A
                  Rivers/Streams In Huc 040802060201      See Note above     No               N/A
                  Rivers/Streams In Huc 040802060202      See Note above     No               N/A
                  Rivers/Streams In Huc 040802060203      See Note above     No               N/A
                  Rivers/Streams In Huc 040802060204      See Note above     No               N/A
                  Rivers/Streams In Huc 040802060204      See Note above     No               N/A
   MINNESOTA      None                                    N/A                N/A              N/A
   MISSOURI       None                                    N/A                N/A              N/A
   MISSISSIPPI    None                                    N/A                N/A              N/A
   MONTANA        None                                    N/A                N/A              N/A
   NORTH          None
   CAROLINA                                               N/A                N/A              N/A
   NORTH DAKOTA   None                                    N/A                N/A              N/A
   NEBRASKA       None                                    N/A                N/A              N/A
   NEW            None
   HAMPSHIRE                                              N/A                N/A              N/A
   NEW JERSEY     None                                    N/A                N/A              N/A
   NEW MEXICO     None                                    N/A                N/A              N/A
   NEW YORK       None                                    N/A                N/A              N/A
   OHIO           None                                    N/A                N/A              N/A
   OREGON         None                                    N/A                N/A              N/A
   PENNSYLVANIA   None                                    N/A                N/A              N/A
   RHODE ISLAND   None                                    N/A                N/A              N/A




                                                         Exhibit D-1
                                                         Page 1208
Case 2:16-cv-03493-FMO-AS Document 213-6 Filed 08/07/20 Page 336 of 336 Page ID
                                   #:7733




                                                                                                          Class members
                                                                                           Stormwater     Responsible Parties
       State       PCB Category 4(b) / TMDL Alternative             Findings
                                                                                           Contribution   with Stormwater
                                                                                                          Contributions
   SOUTH           None
   CAROLINA                                                N/A                           N/A              N/A
   TENNESSEE       None                                    N/A                           N/A              N/A
   TEXAS           None                                    N/A                           N/A              N/A
   UTAH            None                                    N/A                           N/A              N/A
   VIRGINIA        None                                    N/A                           N/A              N/A
   VERMONT         None                                    N/A                           N/A              N/A
                   Thea Foss Waterway (Puyallup-White)     Reviewed Under Superfund
                                                           Category                      N/A              N/A
                   Commencement Bay (Inner, Puyallup-      Reviewed Under Superfund
                   White)                                  Category                      N/A              N/A
                   Eagle Harbor (Kitsap)                   Reviewed Under Superfund
                                                           Category                      N/A              N/A
                   Elliot Bay (Duwamish-Green)             Reviewed Under Superfund
                                                           Category                      N/A              N/A
                   Duwamish Waterway (Duwamish-            Reviewed Under Superfund
                   Green)                                  Category                      N/A              N/A
                   Spokane River Toxics Consent Decree     Reviewed as TMDL
                                                           Alternative - Class                            City of Spokane,
                                                           Members Named as                               County of Spokane,
                                                           Responsible Parties Related                    Post Falls ID, and
    WASHINGTON                                             to Stormwater                 Yes              Spokane Valley
   WEST VIRGINIA   None                                    N/A                           N/A              N/A




                                                          Exhibit D-1
                                                          Page 1209
